18-23538-rdd          Doc 1054      Filed 12/05/18 Entered 12/05/18 22:01:28                     Main Document
                                                 Pg 1 of 111


 WEIL, GOTSHAL & MANGES LLP
 767 Fifth Avenue
 New York, New York 10153
 Telephone: (212) 310-8000
 Facsimile: (212) 310-8007
 Ray C. Schrock, P.C.
 Jacqueline Marcus
 Garrett A. Fail
 Sunny Singh
 Jessica Liou

 Attorneys for Debtors
 and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------x
 In re                                                          :
                                                                :       Chapter 11
 SEARS HOLDINGS CORPORATION, et al.,                            :
                                                                :       Case No. 18-23538 (RDD)
                                                                :
                              1
                   Debtors.                                     :       (Jointly Administered)
 ----------------------------------------------------------------x

           SUPPLEMENTAL NOTICE OF ASSUMPTION AND ASSIGNMENT
      IN CONNECTION WITH SALE OF SEARS HOME IMPROVEMENT BUSINESS



 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
 LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
 Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn & Garden,
 LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc. (7180); Kmart
 Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co. (6028); Sears
 Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears Home
 Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services, Inc. (2859);
 Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck Acceptance Corp.
 (0535); Sears, Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC (None); SHC
 Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California Builder Appliances, Inc.
 (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839); Kmart of Michigan,
 Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart Stores of Texas LLC
 (8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears Holdings Publishing Company,
 LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC (None); SOE, Inc.
 (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC (None); BlueLight.com,
 Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com LLC (9022); and Sears
 Brands Management Corporation (5365). The location of the Debtors’ corporate headquarters is 3333 Beverly Road,
 Hoffman Estates, Illinois 60179.




                                                          1
 WEIL:\96830183\2\73217.0004
18-23538-rdd          Doc 1054      Filed 12/05/18 Entered 12/05/18 22:01:28                    Main Document
                                                 Pg 2 of 111


 PLEASE TAKE NOTICE OF THE FOLLOWING:

          On November 3, 2018, Sears Holdings Corporation and its debtor affiliates, as debtors and
 debtors in possession in the above-captioned chapter 11 cases (collectively, the “Debtors”) filed
 with the United States Bankruptcy Court for the Southern District of New York (the “Bankruptcy
 Court”) the Motion of Debtors for Entry of Order (i)(A) Approving Bidding Procedures for Sale
 of Sears Home Improvement Business (B) Approving Stalking Horse Bid Protections, (C)
 Scheduling Auction for and Hearing to Approve Sale of Sears Home Improvement Business, (D)
 Approving Form and Manner of Notice of Sale, Auction, and Sale Hearing, (E) Approving
 Assumption and Assignment Procedures, (ii) Approving the Sale of Sears Home Improvement
 Business in Accordance with the Stalking Horse Agreement, and (iii) Granting Related Relief (ECF
 No. 450) (the “Motion”), seeking, among other things, approval of the bidding procedures for
 soliciting bids for, conducting an auction (the “Auction”) of, and consummating the sale (the “Sale
 Transaction”) of the Sears Home Improvement business (the “SHIP Business”).

         On November 16, 2018, the Bankruptcy Court entered the Order (A) Approving Bidding
 Procedures for Sale of Sears Home Improvement Business, (B) Approving Stalking Horse Bid
 Protections, (C) Scheduling Auction for and Hearing to Approve Sale of Sears Home Improvement
 Business, (D) Approving Form and Manner of Notice of Sale, Auction, and Sale Hearing, (E)
 Approving Assumption And Assignment Procedures, and (F) Granting Related Relief (ECF No.
 775) (the “SHIP Bidding Procedures Order”).2

         On November 3, 2018, the Debtors and Service.com (the “Stalking Horse Bidder”)
 entered into an asset purchase agreement (the “Stalking Horse Agreement”) for the sale of the
 SHIP Business, pursuant to which: (i) the Stalking Horse Bidder agreed to pay sixty million dollars
 ($60,000,000) in cash, prior to adjustment of such amount in accordance with the terms of the
 Stalking Horse Agreement (the “Cash Purchase Price”), and to assume the Assumed Liabilities
 (together with the Cash Purchase Price, the “Stalking Horse Bid”) for the Assets, subject to higher
 or better offers, the outcome of the Auction (as defined herein), and Court approval; and (ii) the
 Debtors agreed in the event that the Court approves the purchase of substantially all of the
 Acquired Assets by any bidder other than the Stalking Horse Bidder, and such transaction is
 consummated, to pay the Stalking Horse Bidder a break-up fee in the amount of 1.5% of the Cash
 Purchase Price (the “Break-Up Fee”).

        The SHIP Bidding Procedures Order authorizes and approves the procedures for the
 assumption and assignment of executory contracts, unexpired personal property leases, or
 unexpired non-residential real property leases of the SHIP Business (collectively, the “Contracts
 and Leases,” and such procedures, the “Assumption and Assignment Procedures”) and
 approving the notice to each non-Debtor counterparty (each a “Counterparty”) to a relevant
 Contract or Lease regarding the Debtors’ potential assumption and assignment of Contracts and
 Leases and the Debtors’ calculation of the amount necessary to cure any monetary defaults under
 such Contracts and Leases (the “Cure Costs”).


 2
  All capitalized terms used but not defined herein shall have the respective meanings ascribed to such terms in the
 Motion and the SHIP Bidding Procedures Order.




                                                         2
 WEIL:\96830183\2\73217.0004
18-23538-rdd          Doc 1054     Filed 12/05/18 Entered 12/05/18 22:01:28         Main Document
                                                Pg 3 of 111


       On November 27, 2018, the Debtors filed the Notice of Assumption and Assignment in
 Connection with Sale of Sears Home Improvement Business (ECF No. 901) (the “First
 Assumption Notice”).

       You are receiving this Notice because you may be a Counterparty to a Contract or
 Lease of the Debtors that is proposed to be assumed and assigned to the Stalking Horse
 Bidder in connection with the sale of the SHIP Business.

                        Stalking Horse Bidder’s Adequate Assurance Information

          The Stalking Horse Bidder’s information is intended to provide the Counterparties to the
 Contracts and Leases with adequate assurance of future performance and to support the Stalking
 Horse Bidder’s ability to comply with the requirements of adequate assurance of future
 performance, including the Stalking Horse Bidder’s financial wherewithal and willingness to
 perform under the Contracts and Leases. Exhibit A hereto includes instructions for requesting
 and obtaining any non-public Adequate Assurance Information, which shall be provided on a
 strictly confidential basis, in accordance with the SHIP Bidding Procedures Order.

                               Proposed Assumed Contracts and Cure Costs

        Additional Proposed Assumed Contracts that may be designated for assumption and
 assignment by the Stalking Horse Bidder pursuant to the terms and provisions of the Stalking
 Horse Agreement (the “Designation Rights Contracts”), and the Debtors’ calculation of the Cure
 Costs with respect to the Designation Rights Contracts, are set forth on Exhibit B hereto.
 Attached hereto as Exhibit C is a list of Contracts as to which the Cure Costs set forth in the First
 Assumption Notice have been revised.

         The inclusion of any Contract or Lease on Exhibit B does not constitute an admission that
 a particular Contract or Lease is an executory contract or unexpired lease within the meaning of
 the Bankruptcy Code or require or guarantee that such Contract or Lease ultimately will be
 assumed or assigned. Assumption or assignment of a Contract or Lease is subject to Court
 approval. All rights of the Debtors with respect thereto are reserved.

         The Stalking Horse Bidder may elect not to assume any Contract or Lease that is a
 Designation Rights Contract at any time up to four (4) business days prior to the Sale Hearing.
 The Debtors will file, on or before a date that is three (3) business days prior to the Sale Hearing,
 a final Notice of Assumed and Assigned Contracts, listing all Contracts and Leases that will be
 assumed and assigned to the Stalking Horse Bidder upon the closing of the Sale Transaction.

                                              Objections
                A. Cure Objections

         Any Counterparty who wishes to object to the Debtors’ calculation of the Cure Costs with
 respect to the Counterparty’s Contract or Lease, must file with the Court and serve on the Objection
 Recipients, in accordance with the Debtors’ Case Management Order, a written objection (a “Cure
 Objection”) that (i) identifies the applicable Contract or Lease; (ii) states, with specificity, the
 legal and factual bases thereof, including the cure amount the Counterparty believes is required to



                                                  3
 WEIL:\96830183\2\73217.0004
18-23538-rdd          Doc 1054   Filed 12/05/18 Entered 12/05/18 22:01:28            Main Document
                                              Pg 4 of 111


 cure defaults under the relevant Contract or Lease; and (iii) includes any appropriate
 documentation in support thereof, by no later than December 17, 2018 at noon (prevailing
 Eastern Time).

        If a timely Cure Objection cannot otherwise be resolved by the parties prior to the Sale
 Hearing, the amount to be paid or reserved with respect to such Cure Objection shall be determined
 by the Court at the Sale Hearing. The Court shall make all necessary determinations relating to
 the applicable Cure Costs and Cure Objection at a hearing scheduled pursuant to the following
 paragraph.

        A Cure Objection (and only a Cure Objection) may, at the Debtors’ option, after consulting
 with the Stalking Horse Bidder (or Successful Bidder, as applicable), be adjourned (an
 “Adjourned Cure Objection”) to a subsequent hearing. An Adjourned Cure Objection may be
 resolved after the closing date of the Sale Transaction in the Debtors’ discretion; provided that, the
 Debtors maintain a cash reserve equal to the cure amount asserted by the objecting Counterparty.

 IF A COUNTERPARTY FAILS TO FILE WITH THE COURT AND SERVE ON THE
 OBJECTION RECIPIENTS A TIMELY CURE OBJECTION, THE COUNTERPARTY
 SHALL BE FOREVER BARRED FROM ASSERTING ANY SUCH OBJECTION WITH
 REGARD TO THE COST TO CURE ANY DEFAULTS UNDER THE RELEVANT
 CONTRACT OR LEASE AND ANY PROOF OF CLAIM ASSERTING A CLAIM FOR
 SUCH AMOUNT SHALL BE EXPUNGED WITHOUT FURTHER ORDER OF THE
 COURT. THE CURE COSTS SET FORTH IN THE ASSUMPTION AND ASSIGNMENT
 NOTICE SHALL BE CONTROLLING AND WILL BE THE ONLY AMOUNT
 NECESSARY TO CURE OUTSTANDING DEFAULTS UNDER THE APPLICABLE
 CONTRACT OR LEASE UNDER BANKRUPTCY CODE SECTION 365(b),
 NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE CONTRACT OR
 LEASE, OR ANY OTHER DOCUMENT, AND THE COUNTERPARTY SHALL BE
 FOREVER BARRED FROM ASSERTING ANY ADDITIONAL CURE OR OTHER
 AMOUNTS WITH RESPECT TO SUCH CONTRACT OR LEASE, THROUGH THE
 DATE OF ASSUMPTION AND ASSIGNMENT, WHETHER IN A PROOF OF CLAIM
 OR OTHERWISE, AS AGAINST THE DEBTORS, THE STALKING HORSE BIDDER,
 OR THEIR PROPERTY.

                B. Adequate Assurance Objections

          Any Counterparty who wishes to object to the proposed assumption, assignment, or
 potential designation of their Contract or Lease, the subject of which objection is the Stalking
 Horse Bidder’s (a) ability to provide adequate assurance of future performance or (b) the proposed
 form of adequate assurance of future performance with respect to such Contract or Lease (an
 “Adequate Assurance Objection”), shall file with the Court and serve on the Objection
 Recipients, including the Stalking Horse Bidder, its Adequate Assurance Objection, which must
 (i) be in writing; (ii) identify the applicable Contract or Lease; (iii) comply with Debtors’ Case
 Management Order; (iv) state, with specificity, the legal and factual bases for the Adequate
 Assurance Objection; and (v) include any appropriate documentation in support thereof by no
 later than: December 17, 2018, at noon (prevailing Eastern Time).




                                                   4
 WEIL:\96830183\2\73217.0004
18-23538-rdd           Doc 1054     Filed 12/05/18 Entered 12/05/18 22:01:28            Main Document
                                                 Pg 5 of 111


         If a timely Adequate Assurance Objection cannot otherwise be resolved by the parties prior
 to the Sale Hearing, such objection and all issues of adequate assurance of future performance
 shall be determined by the Court at the Sale Hearing or at a later hearing on a date to be scheduled
 by the Debtors in their discretion.

 IF A COUNTERPARTY FAILS TO FILE WITH THE COURT AND SERVE ON THE
 OBJECTION RECIPIENTS, INCLUDING THE STALKING HORSE BIDDER OR THE
 SUCCESSFUL BIDDER, A TIMELY ADEQUATE ASSURANCE OBJECTION, THE
 COUNTERPARTY SHALL BE FOREVER BARRED FROM ASSERTING ANY SUCH
 OBJECTION WITH REGARD TO THE RELEVANT CONTRACT OR LEASE. THE

 STALKING HORSE BIDDER OR THE SUCCESSFUL BIDDER SHALL BE DEEMED
 TO HAVE PROVIDED ADEQUATE ASSURANCE OF FUTURE PERFORMANCE
 WITH RESPECT TO THE APPLICABLE CONTRACT OR LEASE IN ACCORDANCE
 WITH BANKRUPTCY CODE SECTION 365(F)(2)(b) AND, IF APPLICABLE,
 BANKRUPTCY CODE SECTION 365(b)(3), NOTWITHSTANDING ANYTHING TO
 THE CONTRARY IN THE CONTRACT OR LEASE OR ANY OTHER DOCUMENT.

                   C. Objection Recipients

           Objection Recipients include the following parties:

              i.      The Debtors, c/o Sears Holdings Corporation, 3333 Beverly Road, Hoffman Estates
                      IL 60179 (Attn: Stephen Sitley Esq., and Luke J. Valentino, Esq.
                      (counsel@searshc.com);

             ii.      the Debtors’ attorneys, Weil, Gotshal & Manges LLP, 767 Fifth Avenue, New
                      York, New York 10153 (Attn: Ray C. Schrock, P.C. (ray.schrock@weil.com);
                      Jacqueline Marcus, Esq. (jacqueline.marcus@weil.com); Gavin Westerman, Esq.
                      (gavin.westerman@weil.com); Garrett A. Fail, Esq. (garrett.fail@weil.com) and
                      Sunny Singh, Esq. (sunny.singh@weil.com)); and

            iii.      the Debtors’ investment banker, Lazard Frères & Co., LLC, 30 Rockefeller Plaza, New
                      York, New York 10112 (Attn: Brandon Aebersold (brandon.aebersold@lazard.com)
                      and Levi Quaintance (levi.quaintance@lazard.com)).

            iv.       Each of the parties identified as the Master Service List on the Amended Order
                      Implementing Certain Notice and Case Management Procedures (ECF No. 405)
                      (the “Case Management Order”).

             v.       The Stalking Horse Bidder’s attorneys, Sidley Austin LLP, 2021 McKinney
                      Avenue, Suite 2000, Dallas, Texas 75201 (Attn: Aaron Rigby
                      (arigby@sidley.com)), and 1501 K Street, N.W. #600, Washington, DC 20005
                      (Attn: David E. Kronenberg (dkronenberg@sidley.com)).




                                                       5
 WEIL:\96830183\2\73217.0004
18-23538-rdd          Doc 1054   Filed 12/05/18 Entered 12/05/18 22:01:28         Main Document
                                              Pg 6 of 111


                                           Sale Hearing

        The Sale Hearing shall be held before the Honorable Robert D. Drain on December 18,
 2018 at 10:00 a.m. (prevailing Eastern Time), at the United States Bankruptcy Court for the
 Southern District of New York, 300 Quarropas Street, White Plains, New York 10601.

                                      Additional Information

        Copies of the Case Management Order, the Motion, the Bidding Procedures Order, and the
 Bidding Procedures may be obtained free of charge at the website dedicated to the Debtors’ chapter
 11 cases maintained by their claims and noticing agent and administrative advisor, Prime Clerk
 LLC, located at https://restructuring.primeclerk.com/Sears (the “Prime Clerk Website”).

 Dated: December 5, 2018

                                                  /s/ Jacqueline Marcus
                                                  WEIL, GOTSHAL & MANGES LLP
                                                  767 Fifth Avenue
                                                  New York, New York 10153
                                                  Telephone: (212) 310-8000
                                                  Facsimile: (212) 310-8007
                                                  Ray C. Schrock, P.C.
                                                  Jacqueline Marcus
                                                  Garrett A. Fail
                                                  Sunny Singh
                                                  Jessica Liou

                                                  Proposed Attorneys for Debtors
                                                  and Debtors in Possession




                                                 6
 WEIL:\96830183\2\73217.0004
18-23538-rdd          Doc 1054   Filed 12/05/18 Entered 12/05/18 22:01:28   Main Document
                                              Pg 7 of 111


                                             Exhibit A

                                  Adequate Assurance Information




 WEIL:\96830183\2\73217.0004
18-23538-rdd          Doc 1054      Filed 12/05/18 Entered 12/05/18 22:01:28                 Main Document
                                                 Pg 8 of 111




                                     30840 Northwestern Highway, Suite 250
                                        Farmington Hills, Michigan 48334




                           Instructions for Requesting Adequate Assurance Information



          Any party receiving notice of the potential assumption and assignment of its contract or lease in
 connection with the Sale Transaction (as such term is defined in the Notice of Assumption and Assignment
 in Connection with the Sale of Sears Home Improvement Business, the “Notice”), may request adequate
 assurance of future performance from Service.com by reaching out to a Service.com representative at the
 telephone number or email address below. When requesting such information, any such party shall (i)
 identify itself (or if the party is an individual, himself or herself), (ii) identify the applicable contract or
 lease to which the request relates and the date thereof, and (iii) provide an email address to which the
 adequate assurance information can be sent by Service.com.

        The adequate assurance information provided by Service.com shall be kept confidential, in
 accordance with the SHIP Bidding Procedures Order (as defined in the Notice).

                                        Service.com Contact Information


                                     Email Address: billing@service.com
                                     Telephone Number: 888-805-0010




 WEIL:\96815977\1\73217.0004
18-23538-rdd          Doc 1054    Filed 12/05/18 Entered 12/05/18 22:01:28   Main Document
                                               Pg 9 of 111


                                               Exhibit B

                                 Additional Proposed Assumed Contracts




 WEIL:\96830183\2\73217.0004
Line              Full Name of Sears Debtor Party
                                                    18-23538-rdd           Doc     1054 Filed 12/05/18
                                                                           Name of Counterparty
                                                                                                            EnteredName12/05/18
                                                                                                     Title of Contract
                                                                                                                        of Counterparty 22:01:28
                                                                                                                          (Last)
                                                                                                                                                                 Main Document
                                                                                                                                                         Title of Contract2
                                                                                                                                                                              PO/ Invoice/ Contract Number
                                                                                                                                                                                     (If Applicable)
                                                                                                                                                                                                             Proposed Cure
                                                                                                                                                                                                                Amount
       1 Sears Home Improvement Products, Inc.        FERRETERIA GOMEZ RENTAS                       Pg 10 of 111                        Supply Agreement for Kitchen Products                                         967.61
       2 Sears Home Improvement Products, Inc.        IBERTILE CERAMIC                                                                         Supply Agreement for Kitchen Products                                 9,926.96
       3 Sears Home Improvement Products, Inc.        THE SHERWIN-WILLIAMS CO                                                                  Supply Agreement for Roofing Products                                  947.90
       4 Sears Home Improvement Products, Inc.        IMPRENTA LLORENS INC                                                                     PO                                      145339-IN                      546.35
       5 Sears Home Improvement Products, Inc.        SEARS ROEBUCK DE PUERTO RICO INC                                                         Supply Agreement for HVAC Products                                        0.00
       6 Sears Home Improvement Products, Inc.        MCCONNELL VALDES LLC                                                                     PO                                                                        0.00
       7 Sears Home Improvement Products, Inc.        INDUSTRIAS FELICIANO ALUMINUM INC                                                        Supply Agreement for Window Products                                      0.00
       8 Sears Home Improvement Products, Inc.        ALSCO ALUMINUM CORP                                                                      Supply Agreement for Window Products                                      0.00
       9 Sears Home Improvement Products, Inc.        MARVIN LINK                                              MARVIN         LINK             PO                                                                        0.00
   10 Sears Home Improvement Products, Inc.                                                                    TOMMY          JOHNSON          PO                                                                        0.00
   11 Sears Home Improvement Products, Inc.                                                                    JOSE A         MADRIGAL         PO                                                                        0.00
   12 Sears Home Improvement Products, Inc.           GARY JACKSON                                             GARY           JACKSON          PO                                                                        0.00
   13 Sears Home Improvement Products, Inc.                                                                    ALLEN          MILLER           PO                                                                        0.00
   14 Sears Home Improvement Products, Inc.                                                                    ERNESTO        SILVA            PO                                                                        0.00
   15 Sears Home Improvement Products, Inc.                                                                    RICHARD        RADER            PO                                                                        0.00
   16 Sears Home Improvement Products, Inc.           WHOLESALE BUILDING PRODUCTS                              JAMES          STEVENS          PO                                                                        0.00
   17 Sears Home Improvement Products, Inc.                                                                    JAMES          ZURMAN           PO                                                                        0.00
   18 Sears Home Improvement Products, Inc.           BSP CONSTRUCTION INC                                     PAVEL          BABEJ            PO                                                                        0.00
   19 Sears Home Improvement Products, Inc.           CECH CONSTRUCTION                                        PETR           CECH             PO                                                                        0.00
   20 Sears Home Improvement Products, Inc.           TAC REMODELING INC                                       JAN            TAC              PO                                                                        0.00
   21 Sears Home Improvement Products, Inc.           NICK ACEDO BUILDERS INC                                  NICK           ACEDO            PO                                                                        0.00
   22 Sears Home Improvement Products, Inc.                                                                    JAY            BLASS            PO                                                                        0.00
   23 Sears Home Improvement Products, Inc.                                                                    ROBERT         HENNING          PO                                                                        0.00
   24 Sears Home Improvement Products, Inc.                                                                    DEWAYNE        HOLBROOK         PO                                                                        0.00
   25 Sears Home Improvement Products, Inc.                                                                    ERIC           NORKEVICUS       PO                                                                        0.00
   26 Sears Home Improvement Products, Inc.                                                                    MARTIN         GIBBONS          PO                                                                        0.00
   27 Sears Home Improvement Products, Inc.           SKYLINE EXTERIORS LLC                                    JOHN           JOHNSON          PO                                                                        0.00
   28 Sears Home Improvement Products, Inc.           JEWSBURY SIDING AND WINDOWS-SOLE PROPRIETOR              CHRISTOPHER    JEWSBURY         PO                                                                        0.00
   29 Sears Home Improvement Products, Inc.           RSJ SERVICES                                             RONALD         JONES            PO                                                                        0.00
   30 Sears Home Improvement Products, Inc.           TI JAK CONTRACTORS INC                                   TIMOTHY        OROURKE          PO                                                                        0.00
   31 Sears Home Improvement Products, Inc.                                                                    COLIN          ETIENNE          PO                                                                       0.00
   32 Sears Home Improvement Products, Inc.           DOUG'S PLUMBING SERVICE                                  DOUGLAS        DICKE            PO                                                                       0.00
   33 Sears Home Improvement Products, Inc.                                                                    Brian          Champer          PO                                                                       0.00
   34 Sears Home Improvement Products, Inc.           Kutsar Viacheslav                                        VIACHESLAV     KUTSAR           PO                                                                       0.00
   35 Sears Home Improvement Products, Inc.                                                                    JOHN           WATKINS          PO                                                                       0.00
   36 Sears Home Improvement Products, Inc.           GSA CONTRACTING LLC                                      GREGORY        ADASEVICH        PO                                                                       0.00
   37 Sears Home Improvement Products, Inc.           ELITE ENTERPRISES INC                                    PATRICK        MCGRATH          PO                                                                       0.00
   38 Sears Home Improvement Products, Inc.           PACIFIC BUILDERS LLC                                     MYONG          SONG             PO                                                                       0.00
   39 Sears Home Improvement Products, Inc.                                                                    KUNG           CHAE             PO                                                                       0.00
   40 Sears Home Improvement Products, Inc.           THE LAST DETAIL                                          DANIEL         SUPER            PO                                                                       0.00
   41 Sears Home Improvement Products, Inc.                                                                    JOHNNY         HURT             PO                                                                       0.00
   42 Sears Home Improvement Products, Inc.           G AND G HEATING AND AIR CONDITIONING                     DAVID          GOODE            PO                                                                       0.00
   43 Sears Home Improvement Products, Inc.           BAILEYS HEATING AND AIR                                  JONATHAN       BAILEY           PO                                                                       0.00
   44 Sears Home Improvement Products, Inc.           EXPERT HEATING AND AC                                    CODY           SMITH            PO                                                                       0.00
   45 Sears Home Improvement Products, Inc.           RANDY BAILEY-LLC                                         RANDY          BAILEY           PO                                                                       0.00
   46 Sears Home Improvement Products, Inc.           AMERICAN FIRST CONTRACTORS INC                           GERALD         MILES            PO                                                                       0.00
   47 Sears Home Improvement Products, Inc.           ADVANCED COMFORT INC                                     HARALABOS      VIDAKIS          PO                                                                       0.00
   48 Sears Home Improvement Products, Inc.           TYREE LITTLES HEATING & COOLING                          KYLE           TYREE            PO                                                                       0.00
   49 Sears Home Improvement Products, Inc.           RW JENKINS HEATING AND AIR CONDITIONING                  RICHARD        JENKINS          PO                                                                       0.00
   50 Sears Home Improvement Products, Inc.           LITTLEMANS HEATING AND AIR CONDITIONING INC              WILLIAM        HARPER           PO                                                                       0.00
   51 Sears Home Improvement Products, Inc.           D AND M PLBG HTG AND AC CORP                             JIM            MYZICK           PO                                                                       0.00
   52 Sears Home Improvement Products, Inc.           AIR EXPERTS INC                                          THOMAS         STERN            PO                                                                       0.00
   53 Sears Home Improvement Products, Inc.           CRYSTAL AIR INC                                          RICHARD        KINGSBURY        PO                                                                       0.00
Line           Full Name of Sears Debtor Party
                                                 18-23538-rdd              Doc     1054 Filed 12/05/18
                                                                           Name of Counterparty
                                                                                                            EnteredName12/05/18
                                                                                                     Title of Contract
                                                                                                                           of Counterparty 22:01:28
                                                                                                                             (Last)
                                                                                                                                                          Main Document
                                                                                                                                                  Title of Contract2
                                                                                                                                                                     PO/ Invoice/ Contract Number
                                                                                                                                                                            (If Applicable)
                                                                                                                                                                                                    Proposed Cure
                                                                                                                                                                                                       Amount
   54 Sears Home Improvement Products, Inc.        LAYTON REEVES
                                                                                                    Pg    11 of 111
                                                                                                     LAYTON            REEVES              PO                                                                  0.00
   55 Sears Home Improvement Products, Inc.        HADFIELD BROTHERS INC                                     BILL          HADFIELD       PO                                                                   0.00
   56 Sears Home Improvement Products, Inc.        J.D. DUNCAN HEATING AC & REFRIGERATION SVC                JD            DUNCAN         PO                                                                   0.00
   57 Sears Home Improvement Products, Inc.        METAIRIE AC & HEATING                                     DARREL        ZERINGUE       PO                                                                   0.00
   58 Sears Home Improvement Products, Inc.        STATEWIDE HVAC AND PLUMBING                               JOHN          POWERS         PO                                                                   0.00
   59 Sears Home Improvement Products, Inc.        J KELLOGG AND SONS                                        ANDREW        KELLOGG        PO                                                                   0.00
   60 Sears Home Improvement Products, Inc.        DELTA T HEATING AND AIR                                   JASON         SANDERS        PO                                                                   0.00
   61 Sears Home Improvement Products, Inc.        SHANNON HEIGHTS HEATING INC                               GEORGE        SCHMAUS        PO                                                                   0.00
   62 Sears Home Improvement Products, Inc.        STUCK'S HEATING AND COOLING INC                           RAYMOND       STUCK          PO                                                                   0.00
   63 Sears Home Improvement Products, Inc.        OEFFINGER-CRONE HEATING & COOLING INC.                    THOMAS        CRONE          PO                                                                   0.00
   64 Sears Home Improvement Products, Inc.        PCM                                                       LECH          LEWANDOWSKI    PO                                                                   0.00
   65 Sears Home Improvement Products, Inc.        EXCEL AIR CORPORATION                                     ALEX          KUHTAREV       PO                                                                   0.00
   66 Sears Home Improvement Products, Inc.        K & B WOODWORKS                                           KEVIN         WICKSTROM      PO                                                                   0.00
   67 Sears Home Improvement Products, Inc.                                                                  ANDREW        CAMPANELLA     PO                                                                   0.00
   68 Sears Home Improvement Products, Inc.        NICELY HEATING                                            DAVID         NICELY         PO                                                                   0.00
   69 Sears Home Improvement Products, Inc.                                                                  RICHARD       LEDBETTER      PO                                                                   0.00
   70 Sears Home Improvement Products, Inc.        TRUE HOME SERVICES LLC                                    JOHN          WOODRUFF       PO                                                                   0.00
   71 Sears Home Improvement Products, Inc.        THE HEATING PROS                                          WILLIAM       GEMIGNANI      PO                                                                   0.00
   72 Sears Home Improvement Products, Inc.        JEMM ELECTRIC OF NY INC                                   PETER         TORRES         PO                                                                   0.00
   73 Sears Home Improvement Products, Inc.        KINGS PARK HEATING & A/C CORP.                            MICHELE       PASQUALE       PO                                                                   0.00
   74 Sears Home Improvement Products, Inc.        ENERGY SAVINGS PRODUCTS CORP                              PETER         CONNOLLY       PO                                                                   0.00
   75 Sears Home Improvement Products, Inc.        QUALITY COOLING CORP.                                     JOE           PIGNATELLI     PO                                                                   0.00
   76 Sears Home Improvement Products, Inc.        JMR MECHANICAL INC                                        JOHN          RICCI          PO                                                                   0.00
   77 Sears Home Improvement Products, Inc.        AFFORDABLE WINDOWS & SIDING INC                           ALES          STEFANCIK      PO                                                                   0.00
   78 Sears Home Improvement Products, Inc.        SENECA HEATING AND COOLING-SOLE PROPRIETOR                BRIAN         JASINSKI       PO                                                                   0.00
   79 Sears Home Improvement Products, Inc.        CUSTOM WORKS                                              JAMES         FULTON         PO                                                                   0.00
   80 Sears Home Improvement Products, Inc.        ANDERSON HEATING & COOLING                                MICHAEL       ANDERSON       PO                                                                   0.00
   81 Sears Home Improvement Products, Inc.        AIR SPECIALIST INC                                        KURT          GUNTHER        PO                                                                   0.00
   82 Sears Home Improvement Products, Inc.        BRANT VINYL SIDING                                        JEREMY        BRANT          PO                                                                   0.00
   83 Sears Home Improvement Products, Inc.        A1 INTERSTATE MECHANICAL                                  THOMAS        HALLEY         PO                                                                   0.00
   84 Sears Home Improvement Products, Inc.                                                                  TUYEN         THAI           PO                                                                   0.00
   85 Sears Home Improvement Products, Inc.        FRIENDLY HOME IMPROVEMENT INC                             PIOTR         SWIDER         PO                                                                   0.00
   86 Sears Home Improvement Products, Inc.        AIR CONTROL                                               EARL          SWAN           PO                                                                   0.00
   87 Sears Home Improvement Products, Inc.        SANDU INC                                                 JOHN          SANDU          PO                                                                   0.00
   88 Sears Home Improvement Products, Inc.        SUNVALLEY MECHANICAL LLC                                  SAM           BAEZA          PO                                                                   0.00
   89 Sears Home Improvement Products, Inc.        MGB HOLDING LLC                                           MICHAEL       BEECHINOR      PO                                                                   0.00
   90 Sears Home Improvement Products, Inc.        HVAC REPAIRS LLC                                          JAMIE         RUSSELL        PO                                                                   0.00
   91 Sears Home Improvement Products, Inc.        SMITH HEATING AND COOLING                                 SCOTT         SMITH          PO                                                                   0.00
   92 Sears Home Improvement Products, Inc.        KITCHEN ONE LLC                                           YUN KI        PARK           PO                                                                   0.00
   93 Sears Home Improvement Products, Inc.        TOM C CONSTRUCTION INC                                    TOM           CETNAR         PO                                                                   0.00
   94 Sears Home Improvement Products, Inc.        ORTIZ EXTERIORS INC                                       JOSE          ORTIZ          PO                                                                   0.00
   95 Sears Home Improvement Products, Inc.        DOVES SERVICES INC                                        DONALD        DOVE           PO                                                                   0.00
   96 Sears Home Improvement Products, Inc.        MJA HEATING AIR CONDITIONING                              MICHAEL       ASHMORE        PO                                                                   0.00
   97 Sears Home Improvement Products, Inc.        NORTON AIR HEATING AND AIR CONDITIONING                   ANDRES        CORZO          PO                                                                   0.00
   98 Sears Home Improvement Products, Inc.                                                                  SHELIA        HUDMAN         PO                                                                   0.00
   99 Sears Home Improvement Products, Inc.        ROBERT MUROWSKY                                           ROBERT        MUROWSKY       PO                                                                   0.00
  100 Sears Home Improvement Products, Inc.        ACCURATE HEATING AND COOLING                              DAVID         THOMPSON       PO                                                                   0.00
  101 Sears Home Improvement Products, Inc.        THE ROCKIES LLC                                           MICHAEL       BURACK         PO                                                                   0.00
  102 Sears Home Improvement Products, Inc.        C ENGLE HEATING AND AIR                                   CLIFFORD      ENGLE          PO                                                                   0.00
  103 Sears Home Improvement Products, Inc.        J CEE AIR CONDITIONING AND HEATING LLC                    JUAN          NARANJO        PO                                                                   0.00
  104 Sears Home Improvement Products, Inc.        N & R REMDELING                                           NICOLA        ROTINO         PO                                                                   0.00
  105 Sears Home Improvement Products, Inc.        HALLS HEATING & COOLING                                   STEVEN        HALL           PO                                                                   0.00
  106 Sears Home Improvement Products, Inc.                                                                  BOBBY         WEISS          PO                                                                   0.00
Line           Full Name of Sears Debtor Party
                                                 18-23538-rdd              Doc     1054 Filed 12/05/18
                                                                           Name of Counterparty
                                                                                                            EnteredName12/05/18
                                                                                                     Title of Contract
                                                                                                                           of Counterparty 22:01:28
                                                                                                                             (Last)
                                                                                                                                                          Main Document
                                                                                                                                                  Title of Contract2
                                                                                                                                                                     PO/ Invoice/ Contract Number
                                                                                                                                                                            (If Applicable)
                                                                                                                                                                                                    Proposed Cure
                                                                                                                                                                                                       Amount
  107 Sears Home Improvement Products, Inc.
                                                                                                    Pg
                                                                                                     JAMES
                                                                                                          12 of 111    LUTON               PO                                                                  0.00
  108 Sears Home Improvement Products, Inc.        DAG CENTRAL AIR LLC                                       DAG           RODAK          PO                                                                   0.00
  109 Sears Home Improvement Products, Inc.                                                                  MERLE         JURRIES        PO                                                                   0.00
  110 Sears Home Improvement Products, Inc.                                                                  DAVID         MANITA         PO                                                                   0.00
  111 Sears Home Improvement Products, Inc.        FOUR SEASONS SIDING INC                                   SUNG TAEK     KIM            PO                                                                   0.00
  112 Sears Home Improvement Products, Inc.        BUILDING MECHANICAL SYSTEMS                               MATTHEW       VAN BRIESEN    PO                                                                   0.00
  113 Sears Home Improvement Products, Inc.        MAJOR HOME IMPROVEMENTS LLC DBA MILET INC                 VASILE        KUKHARCHUCK    PO                                                                   0.00
  114 Sears Home Improvement Products, Inc.        ARTIC AIR CO HEATING & COOLING                            WARREN        FEARER         PO                                                                   0.00
  115 Sears Home Improvement Products, Inc.                                                                  BABE          BIRD           PO                                                                   0.00
  116 Sears Home Improvement Products, Inc.        PERFECT KITCHENS                                          JAVIER        HERNANDEZ      PO                                                                   0.00
  117 Sears Home Improvement Products, Inc.        AL BARON                                                  ALEKSANDR     CHERNYY        PO                                                                   0.00
  118 Sears Home Improvement Products, Inc.        CLACKAMAS HEATING & COOLING LLC                           VLADIMIR      MIKHATS        PO                                                                   0.00
  119 Sears Home Improvement Products, Inc.        TOWN AND COUNTRY CABINET DESIGNS INC                      THOMAS        GILLIGAN       PO                                                                   0.00
  120 Sears Home Improvement Products, Inc.        COOL SOLUTIONS OF CENTRAL FLORIDA INC                     WILLIAM       KIRKPATRICK    PO                                                                   0.00
  121 Sears Home Improvement Products, Inc.        PERFECT TEMP LLC                                          ROBBIE        BOSTICK        PO                                                                   0.00
  122 Sears Home Improvement Products, Inc.        JFM ELECTRIC CORP                                         ELIZABETH     MAYOTT         PO                                                                   0.00
  123 Sears Home Improvement Products, Inc.        PADILLA COOLING & HEATING INC                             FRANCISCO     PADILLA        PO                                                                   0.00
  124 Sears Home Improvement Products, Inc.        JMH HOME IMPROVEMENT INC                                  JOHN          HOLLEY         PO                                                                   0.00
  125 Sears Home Improvement Products, Inc.        PROGRESSIVE AC SERVICES INC                               ARMEN         AKOPIAN        PO                                                                   0.00
  126 Sears Home Improvement Products, Inc.        KMA HVAC INC                                              KENNETH       TELFORD        PO                                                                   0.00
  127 Sears Home Improvement Products, Inc.                                                                  ROBERT        MEEK           PO                                                                   0.00
  128 Sears Home Improvement Products, Inc.        A AND M ELECTRIC LLC                                      AARON         RODRIGUEZ      PO                                                                   0.00
  129 Sears Home Improvement Products, Inc.        UTAH KITCHEN & BATH COMPANY                               DAVID         ADAMS          PO                                                                   0.00
  130 Sears Home Improvement Products, Inc.        PRO CABINETS AND REMODELING                               WILLIAM       CAREY          PO                                                                   0.00
  131 Sears Home Improvement Products, Inc.        PHILCO INSTALLATION                                       PHILLIP       SMITHSON       PO                                                                   0.00
  132 Sears Home Improvement Products, Inc.        AIR DESIGN AC & HEAT LLC                                  DRAGOS        BADRAGAN       PO                                                                   0.00
  133 Sears Home Improvement Products, Inc.                                                                  RONALD        GRAVELLE       PO                                                                   0.00
  134 Sears Home Improvement Products, Inc.                                                                  VICTOR        CIUMAC         PO                                                                   0.00
  135 Sears Home Improvement Products, Inc.        ADAM OVERHEAD DOOR LLC                                    MICHAEL       WORSKE         PO                                                                   0.00
  136 Sears Home Improvement Products, Inc.        A ACCURATE SIDING & WINDOWS                               RICHARD       KIMBALL        PO                                                                   0.00
  137 Sears Home Improvement Products, Inc.        ANDERSON PROFESSIONAL HEATING & COOLING                   RANDY         ANDERSON       PO                                                                   0.00
  138 Sears Home Improvement Products, Inc.        SOUTH MOUNTAIN AIR CONDITIONING & HEATING-CORPORATION     ALEKS         BROADHEAD      PO                                                                   0.00
  139 Sears Home Improvement Products, Inc.        TNT HEATING & COOLING                                     JOHN          TAYLOR         PO                                                                   0.00
  140 Sears Home Improvement Products, Inc.        ARK CONSTRUCTION LLC                                      OLEG          GORLACHEV      PO                                                                   0.00
  141 Sears Home Improvement Products, Inc.        ARTAXE CONSTRUCTION-SOLE PROPRIETOR                       BENJAMIN      ARTAXE         PO                                                                   0.00
  142 Sears Home Improvement Products, Inc.        NICHOLAS CUSTOM CABINETS                                  NICOLAE       GOLICI         PO                                                                   0.00
  143 Sears Home Improvement Products, Inc.        GJ GIACCO INC                                             JEFFREY       GIACCO         PO                                                                   0.00
  144 Sears Home Improvement Products, Inc.        PRIESTLEY SIDING & WINDOWS                                RANDOLPH      PRIESTLEY      PO                                                                   0.00
  145 Sears Home Improvement Products, Inc.        VAZ MANAGEMENT SERVICES LLC                               VICTOR        ZAMORA         PO                                                                   0.00
  146 Sears Home Improvement Products, Inc.        GIBSON GUTTERING-SOLE PROPRIETOR                          DANIEL        GIBSON         PO                                                                   0.00
  147 Sears Home Improvement Products, Inc.        AMBIENT HEATING & AIR CONDITIONING-SOLE PROPRIETOR        RIBWAR        BUSTANI        PO                                                                   0.00
  148 Sears Home Improvement Products, Inc.        BROTHERS RELIABLE CONSTRUCTION INC                        NIKOLAY       BORISOV        PO                                                                   0.00
  149 Sears Home Improvement Products, Inc.                                                                  ADALBERT      NAGY           PO                                                                   0.00
  150 Sears Home Improvement Products, Inc.        HGH MECHANICAL                                            MANUEL        GOMES          PO                                                                   0.00
  151 Sears Home Improvement Products, Inc.                                                                  KENNETH       HUDMAN         PO                                                                   0.00
  152 Sears Home Improvement Products, Inc.        T J KNIGHT CONSTRUCTION                                   TRACY         KNIGHT         PO                                                                   0.00
  153 Sears Home Improvement Products, Inc.        A & S HEATING & COOLING SERVICES LLC                      ANN           OWEN           PO                                                                   0.00
  154 Sears Home Improvement Products, Inc.        MW BUTLER ELECTRICAL LLC                                  MIKE          BUTLER         PO                                                                   0.00
  155 Sears Home Improvement Products, Inc.        JP HOWELL AND ASSOCIATES INC                              JAMES         HOWELL         PO                                                                   0.00
  156 Sears Home Improvement Products, Inc.        MAGIC AIR                                                 JOHN          KIMBLE         PO                                                                   0.00
  157 Sears Home Improvement Products, Inc.        BREEZE POINT HEATING & CONDITIONING SERVICES              DANTE         CARMONA        PO                                                                   0.00
  158 Sears Home Improvement Products, Inc.        JV & S CUSTOM LAMINATE COMPANY INC                        JOHN          VECCHIO        PO                                                                   0.00
  159 Sears Home Improvement Products, Inc.        DISCOVER MARBLE AND GRANITE INC                           VICTOR        DEOLIVEIRA     PO                                                                   0.00
Line           Full Name of Sears Debtor Party
                                                 18-23538-rdd          Doc      1054 Filed 12/05/18
                                                                        Name of Counterparty
                                                                                                         EnteredName12/05/18
                                                                                                  Title of Contract
                                                                                                                        of Counterparty 22:01:28
                                                                                                                          (Last)
                                                                                                                                                       Main Document
                                                                                                                                               Title of Contract2
                                                                                                                                                                  PO/ Invoice/ Contract Number
                                                                                                                                                                         (If Applicable)
                                                                                                                                                                                                 Proposed Cure
                                                                                                                                                                                                    Amount
  160 Sears Home Improvement Products, Inc.        ADVANCED SURFACES INCORPORATED
                                                                                                 Pg
                                                                                                  PEDRO
                                                                                                       13 of 111    MEDINA              PO                                                                  0.00
  161 Sears Home Improvement Products, Inc.        SOLID CHOICE                                          TROY            BROOKS        PO                                                                   0.00
  162 Sears Home Improvement Products, Inc.        F T AIR CONDITIONING SERVICES INC /DBA T-SERVICE      FRANCISCO       TREVINO       PO                                                                   0.00
  163 Sears Home Improvement Products, Inc.        CALIFORNIA COUNTERTOP INC                             WAYNE           KRUMENACKER   PO                                                                   0.00
  164 Sears Home Improvement Products, Inc.        WRIGHT WAY WINDOWS INC                                WILLIAM         ASHER         PO                                                                   0.00
  165 Sears Home Improvement Products, Inc.        STIBER FABRICATING INC                                MICHAEL         STIBER        PO                                                                   0.00
  166 Sears Home Improvement Products, Inc.        RLP GROUP LTD                                         RALPH           PAINE         PO                                                                   0.00
  167 Sears Home Improvement Products, Inc.        HALLMARK STONE COMPANY                                FRED            CHRISTEN      PO                                                                   0.00
  168 Sears Home Improvement Products, Inc.        A-ALL AMERICAN CONSTRUCTION INC                       MICHAEL         OWEN          PO                                                                   0.00
  169 Sears Home Improvement Products, Inc.        411 ELECTRIC LLC                                      NICOLAS         ALUIZO III    PO                                                                   0.00
  170 Sears Home Improvement Products, Inc.        SOLIDEO CORP/SEARS CARPET AND AIR DUCTS               RICK            CARLOCK       PO                                                                   0.00
                                                                                                         CHARLES
  171 Sears Home Improvement Products, Inc.        CGH CARPET/SEARS CARPET & AIR DUCT CLEANING           GREGORY         HEIBERT JR    PO                                                                   0.00
  172 Sears Home Improvement Products, Inc.        CDS CABINET REMODELING                                VENJAMIN        KONDOR        PO                                                                   0.00
  173 Sears Home Improvement Products, Inc.        SOLID SURFACES INC                                    FRANCIS         WILKES        PO                                                                   0.00
  174 Sears Home Improvement Products, Inc.        DJ PLUMBING LLC                                       DAVID           SCHUG         PO                                                                   0.00
  175 Sears Home Improvement Products, Inc.        SEARS CARPET AND UPHOLSTERY CARE                      BRIAN           FIELDER       PO                                                                   0.00
  176 Sears Home Improvement Products, Inc.        NUTEMP ASSOCIATES HEATING & COOLING INC               LARRY           ROSENTHAL     PO                                                                   0.00
  177 Sears Home Improvement Products, Inc.        WEST COAST MGMT CORP/SEARS CARPET & UPHOLSTERY CARE   SAL             BASILE        PO                                                                   0.00
  178 Sears Home Improvement Products, Inc.        COASTAL GARAGE DOOR SERVICES                          LEONARD         GIBSON        PO                                                                   0.00
  179 Sears Home Improvement Products, Inc.        SIGNATURE AIR CONDITIONING AND HEATING LLC            WILFRED         MAHABIR       PO                                                                   0.00
  180 Sears Home Improvement Products, Inc.                                                              JAMES           PENN          PO                                                                   0.00
  181 Sears Home Improvement Products, Inc.        D & A CONTRACTING                                     DEVIN           TAYLOR        PO                                                                   0.00
  182 Sears Home Improvement Products, Inc.        AMERITOPS INC                                         DAN             MORROW        PO                                                                   0.00
  183 Sears Home Improvement Products, Inc.        EAST COAST REFACERS                                   ALBERT          LONGO         PO                                                                   0.00
  184 Sears Home Improvement Products, Inc.        SECI CONSTRUCTION INC                                 AKIL            SECI          PO                                                                   0.00
  185 Sears Home Improvement Products, Inc.        PREMIUM WINDOWS INSTALLATION BY FRANK LLC             FRANK           SAVORILLO     PO                                                                   0.00
  186 Sears Home Improvement Products, Inc.        COUNTERTOP VISIONS INC                                TODD            BALL          PO                                                                   0.00
  187 Sears Home Improvement Products, Inc.        JUN SON CONSTRUCTION                                  JUN             SON           PO                                                                   0.00
  188 Sears Home Improvement Products, Inc.        MOORE HOME REPAIR                                     BRENT           VAN HOOK      PO                                                                   0.00
  189 Sears Home Improvement Products, Inc.        TEAM TILE AND CARPET LLC                              BRYAN           BALENTI       PO                                                                   0.00
  190 Sears Home Improvement Products, Inc.                                                              PHILLIP         CHESTNUT      PO                                                                   0.00
  191 Sears Home Improvement Products, Inc.                                                              DAN             TELFER        PO                                                                   0.00
  192 Sears Home Improvement Products, Inc.                                                              CHRISTIAN       HEIDELMARK    PO                                                                   0.00
  193 Sears Home Improvement Products, Inc.        JERRY LEWIS ROOFING INC                               JERRY           LEWIS         PO                                                                   0.00
  194 Sears Home Improvement Products, Inc.        ALBAN GABA INC                                        ALBAN           GABA          PO                                                                   0.00
  195 Sears Home Improvement Products, Inc.        CARDAL CONSTRUCTION LLC                               CARLO           DALESSANDRO   PO                                                                   0.00
  196 Sears Home Improvement Products, Inc.        V AND A FLOORING INC                                  ARMOND          MARKARIAN     PO                                                                   0.00
  197 Sears Home Improvement Products, Inc.        K & O HEATING AND COOLING INC                         OSCAR           RODRIGUEZ     PO                                                                   0.00
  198 Sears Home Improvement Products, Inc.        ROOF DESIGN LLC                                       DAVID           HOLT          PO                                                                   0.00
  199 Sears Home Improvement Products, Inc.        Portland Service Tech                                 SERVICE         TECH          PO                                                                   0.00
                                                                                                         RICHMOND
  200 Sears Home Improvement Products, Inc.        Richmond Service Tech                                 SERVICE         TECH          PO                                                                   0.00
                                                                                                         SACRAMENTO
  201 Sears Home Improvement Products, Inc.        Sacramento Service Tech                               SERVICE         TECH- 2       PO                                                                   0.00
                                                                                                         SACRAMENTO
  202 Sears Home Improvement Products, Inc.        Sacramento Service Tech                               SERVICE         TECH- 1       PO                                                                   0.00
  203 Sears Home Improvement Products, Inc.        Salt Lake City Service Tech                           SERVICE         TECH          PO                                                                   0.00
                                                                                                         SAN FRANCISCO
  204 Sears Home Improvement Products, Inc.        San Francisco Service Tech                            SERVICE         TECH          PO                                                                   0.00
  205 Sears Home Improvement Products, Inc.        St Louis Service Tech                                 ST LOUIS SERVICE TECH         PO                                                                   0.00
  206 Sears Home Improvement Products, Inc.        Tampa Service Tech                                    TAMPA SERVICE   TECH          PO                                                                   0.00
  207 Sears Home Improvement Products, Inc.        Tulsa Service Tech                                    TULSA SERVICE   TECH          PO                                                                   0.00
  208 Sears Home Improvement Products, Inc.        COLUMBIA SERVICE TECH                                 SERVICE         TECH          PO                                                                   0.00
                                                                                                         COLUMBUS
  209 Sears Home Improvement Products, Inc.        COLUMBUS SERVICE TECH                                 SERVICE         TECH          PO                                                                   0.00
Line           Full Name of Sears Debtor Party
                                                 18-23538-rdd                  Doc     1054 Filed 12/05/18
                                                                               Name of Counterparty
                                                                                                                EnteredName12/05/18
                                                                                                         Title of Contract
                                                                                                                             of Counterparty 22:01:28
                                                                                                                               (Last)
                                                                                                                                                            Main Document
                                                                                                                                                    Title of Contract2
                                                                                                                                                                       PO/ Invoice/ Contract Number
                                                                                                                                                                              (If Applicable)
                                                                                                                                                                                                      Proposed Cure
                                                                                                                                                                                                         Amount
  210 Sears Home Improvement Products, Inc.        DALLAS SERVICE TECH
                                                                                                        Pg    14 of 111
                                                                                                         DALLAS SERVICE TECH                 PO                                                                  0.00
  211 Sears Home Improvement Products, Inc.        DETROIT SERVICE TECH                                          DETROIT SERVICE TECH              PO                                                            0.00
                                                                                                                 HARTFORD
  212 Sears Home Improvement Products, Inc.        HARTFORD SERVICE TECH                                         SERVICE         TECH              PO                                                            0.00
  213 Sears Home Improvement Products, Inc.        KANSAS SERVICE TECH                                           KANSAS SERVICE    TECH            PO                                                            0.00
                                                                                                                 GREENSBORO
  214 Sears Home Improvement Products, Inc.        GREENSBORO SERVICE TECH                                       SERVICE           TECH            PO                                                            0.00
  215 Sears Home Improvement Products, Inc.        HOUSTON SERVICE TECH                                          HOUSTON SERVICE TECH              PO                                                            0.00
                                                                                                                 LOS ANGELES
  216 Sears Home Improvement Products, Inc.        LOS ANGELES SERVICE TECH                                      SERVICE         TECH              PO                                                            0.00
  217 Sears Home Improvement Products, Inc.        MEMPHIS SERVICE TECH                                          MEMPHIS SERVICE   TECH            PO                                                            0.00
                                                                                                                 NASHVILLE
  218 Sears Home Improvement Products, Inc.        NASHVILLE SERVICE TECH                                        SERVICE           TECH            PO                                                            0.00
                                                                                                                 NEW JERSEY N.
  219 Sears Home Improvement Products, Inc.        New Jersey North Service Tech                                 SERVICE           TECH            PO                                                            0.00
                                                                                                                 NEW JERSEY S.
  220 Sears Home Improvement Products, Inc.        New Jersey South Service Tech                                 SERVICE           TECH            PO                                                            0.00
                                                                                                                 NEW ORLEANS
  221 Sears Home Improvement Products, Inc.        New Orleans Service Tech                                      SERVICE           TECH            PO                                                            0.00
  222 Sears Home Improvement Products, Inc.        Orlando Service Tech                                          ORLANDO SERVICE TECH - 2          PO                                                            0.00
  223 Sears Home Improvement Products, Inc.        Orlando Service Tech                                          ORLANDO SERVICE TECH- 1           PO                                                            0.00
                                                                                                                 PENSACOLA
  224 Sears Home Improvement Products, Inc.        Pensacola Service Tech                                        SERVICE         TECH              PO                                                            0.00
                                                                                                                 PHILADELPHIA
  225 Sears Home Improvement Products, Inc.        Philadelphia Service Tech                                     SERVICE         TECH              PO                                                            0.00
  226 Sears Home Improvement Products, Inc.        Phoenix Service Tech                                          PHOENIX SERVICE TECH              PO                                                            0.00
  227 Sears Home Improvement Products, Inc.        GO PERMITS LLC                                                SCOTT             DOUGHMAN        PO                                                            0.00
  228 Sears Home Improvement Products, Inc.        ATLANTA SERVICE TECH                                          ATLANTA SERVICE   TECH            PO                                                            0.00
                                                                                                                 BALTIMORE
  229 Sears Home Improvement Products, Inc.        BALTIMORE SERVICE TECH                                        SERVICE           TECH            PO                                                            0.00
                                                                                                                 BIRMINGHAM
  230 Sears Home Improvement Products, Inc.        BIRMINGHAM SERVICE TECH                                       SERVICE           TECH            PO                                                            0.00
                                                                                                                 CHARLOTTE
  231 Sears Home Improvement Products, Inc.        CHARLOTTE SERVICE TECH                                        SERVICE           TECH            PO                                                            0.00
                                                                                                                 CHICAGO N.
  232 Sears Home Improvement Products, Inc.        CHICAGO NORTH SERVICE TECH                                    SERVICE           TECH            PO                                                            0.00
                                                                                                                 CHICAGO S.
  233 Sears Home Improvement Products, Inc.        CHICAGO SOUTH SERVICE TECH                                    SERVICE           TECH            PO                                                            0.00
                                                                                                                 CLEVELAND
  234 Sears Home Improvement Products, Inc.        Cleveland Service Tech                                        SERVICE           TECH            PO                                                            0.00
                                                                                                                 PITTSBURGH
  235 Sears Home Improvement Products, Inc.        Pittsburgh Service Tech                                       SERVICE           TECH            PO                                                            0.00
  236 Sears Home Improvement Products, Inc.                                                                      DAVID             MOONEY          PO                                                            0.00
  237 Sears Home Improvement Products, Inc.        ALEX AND SONS CARPET SERVICE CORP                             ALEJANDRO         ALVAREZ         PO                                                            0.00
  238 Sears Home Improvement Products, Inc.                                                                      MICHAEL           JESTER          PO                                                            0.00
  239 Sears Home Improvement Products, Inc.                                                                      ALEXANDER         VAZQUEZ ROMAN   PO                                                            0.00
  240 Sears Home Improvement Products, Inc.                                                                      SAMUEL            NIEVES          PO                                                            0.00
  241 Sears Home Improvement Products, Inc.        MASTER ROOFING INC                                            JUAN              SANCHEZ         PO                                                            0.00
  242 Sears Home Improvement Products, Inc.        GAMBERS ROOFING                                               ANGEL             REYES           PO                                                            0.00
  243 Sears Home Improvement Products, Inc.        STEEL AND PIPES INC                                           FELIPE            VIDAL           PO                                                            0.00
  244 Sears Home Improvement Products, Inc.        NEW CENTURY CONSTRUCTION CORP                                 LONGINA           JAWORSKI        PO                                                            0.00
  245 Sears Home Improvement Products, Inc.        LS PRO REMODELING INC                                         LUKASZ            STELMACH        PO                                                            0.00
  246 Sears Home Improvement Products, Inc.        AIR PRO HEATING & COOLING                                     ROCCO             FLORIO          PO                                                            0.00
  247 Sears Home Improvement Products, Inc.        HVAC ONE LLC                                                  JORGE             OSORIO          PO                                                            0.00
  248 Sears Home Improvement Products, Inc.        STAR ROOFING AND CONSTRUCTION INC                             JANUSZ            KRYSINSKI       PO                                                            0.00
  249 Sears Home Improvement Products, Inc.        SAN DIEGO HOME CONTRACTORS-CORPORATION                        ROB               NOCK            PO                                                            0.00
  250 Sears Home Improvement Products, Inc.        A WISEMANS HOME IMPROVEMENT INC                               RYAN              WISEMAN         PO                                                            0.00
  251 Sears Home Improvement Products, Inc.        FREDERICK RICHARDSON CONSTRUCTION                             JOHN              RICHARDSON      PO                                                            0.00
  252 Sears Home Improvement Products, Inc.        JAF-JEN CLEANING SERVICE/SEARS CARPET AND AIR DUCT CLEANING   ROBERT            JENNY           PO                                                            0.00
  253 Sears Home Improvement Products, Inc.        QUALITY HEATING AND AIR CONDITIONING LLC                      SCOTT             PARK            PO                                                            0.00
  254 Sears Home Improvement Products, Inc.        K & K CONSTRUCTION GROUP INC                                  STEVEN            ROSTOWSKY       PO                                                            0.00
Line           Full Name of Sears Debtor Party
                                                 18-23538-rdd                 Doc     1054 Filed 12/05/18
                                                                              Name of Counterparty
                                                                                                               EnteredName12/05/18
                                                                                                        Title of Contract
                                                                                                                              of Counterparty 22:01:28
                                                                                                                                (Last)
                                                                                                                                                             Main Document
                                                                                                                                                     Title of Contract2
                                                                                                                                                                        PO/ Invoice/ Contract Number
                                                                                                                                                                               (If Applicable)
                                                                                                                                                                                                       Proposed Cure
                                                                                                                                                                                                          Amount
  255 Sears Home Improvement Products, Inc.        TEMP AIR SYSTEM INC
                                                                                                       Pg    15 of 111
                                                                                                        FELIPE            GONZALEZ            PO                                                                  0.00
  256 Sears Home Improvement Products, Inc.        NATIONWIDE MANUFACTURING INC                                 CHRIS         DOUNELIS         PO                                                                 0.00
  257 Sears Home Improvement Products, Inc.        TELLEZ HEAT & AIR                                            JULIO         TELLEZ           PO                                                                 0.00
  258 Sears Home Improvement Products, Inc.        ANATOLIA REMODELING                                          ANATOLII      GOLODNEAC        PO                                                                 0.00
  259 Sears Home Improvement Products, Inc.        OHIOS FINEST HOME IMPROVEMENTS                               JUSTIN        MARCUM           PO                                                                 0.00
  260 Sears Home Improvement Products, Inc.        INFINITY SERVICES LLC                                        EL MEHDI      MOUAKET          PO                                                                 0.00
  261 Sears Home Improvement Products, Inc.        BRANTHONY HVAC LLC                                           MICHAEL       BENNETT          PO                                                                 0.00
  262 Sears Home Improvement Products, Inc.                                                                     KEVIN         GOODALE          PO                                                                 0.00
  263 Sears Home Improvement Products, Inc.        CITY GUTTER INC                                              VALERA        YAKOVLEV         PO                                                                 0.00
  264 Sears Home Improvement Products, Inc.                                                                     VINCENT       ALFARO           PO                                                                 0.00
  265 Sears Home Improvement Products, Inc.        RYAHS FLOORING INC                                           TRAVIS        WHITE            PO                                                                 0.00
  266 Sears Home Improvement Products, Inc.        JP Employee Service Tech                                     JAMES         POWELL           PO                                                                 0.00
  267 Sears Home Improvement Products, Inc.        CHIVINO SURFACES                                             JASON         BORDEN           PO                                                                 0.00
  268 Sears Home Improvement Products, Inc.        MICHAEL EADEH LLC                                            MICHAEL       EADEH            PO                                                                 0.00
  269 Sears Home Improvement Products, Inc.        HAMPTON ELECTRICAL SERVICES INC                              DANIEL        HAMPTON          PO                                                                 0.00
  270 Sears Home Improvement Products, Inc.        GUARANTEED HOME IMPROVEMENTS LLC                             JUSTIN        ROMANO           PO                                                                 0.00
  271 Sears Home Improvement Products, Inc.        TRI CITY ELECTRIC                                            JOSEPH        GEHIN            PO                                                                 0.00
  272 Sears Home Improvement Products, Inc.        BIG O CONSTRUCTION                                           DAVID         JOHNSON          PO                                                                 0.00
  273 Sears Home Improvement Products, Inc.        C & L ROOFING & REMODELING LLC                               CRISTOBAL     LOPEZ MORALES    PO                                                                 0.00
  274 Sears Home Improvement Products, Inc.        ABELS HEATING AND AIR CONDITIONING                           ABEL          CRUZ             PO                                                                 0.00
  275 Sears Home Improvement Products, Inc.        LEONID CUSTOM CONSTRUCTION LLC                               LEONID        ZHEREBNENKO      PO                                                                 0.00
  276 Sears Home Improvement Products, Inc.        SERVICE                                                      SHANNON       ASHWORTH         PO                                                                 0.00
  277 Sears Home Improvement Products, Inc.        JBI AIR CONDITIONING PLUMBING & HEATING LLC                  HAL           JOLLES           PO                                                                 0.00
  278 Sears Home Improvement Products, Inc.        SHEFS COM RESTORATION & CONSTRUCTION                         SERGEY        SHEVCHENKO       PO                                                                 0.00
  279 Sears Home Improvement Products, Inc.        ADL HOME IMPROVEMENT                                         ADAM          LAWRUSZKIEWICZ   PO                                                                 0.00
  280 Sears Home Improvement Products, Inc.        MILLENNIUM HOME IMPROVEMENTS                                 ROBERT        LEWANDOWSKI      PO                                                                 0.00
  281 Sears Home Improvement Products, Inc.        DONS CUSTOM SIDING & TRIM                                    DONALD        THIEME           PO                                                                 0.00
  282 Sears Home Improvement Products, Inc.        AMZ REMODELERS INC                                           ZENON         ALESZCZYK        PO                                                                 0.00
  283 Sears Home Improvement Products, Inc.        E AND I CABINETS                                             EZEKIEL       LOPEZ            PO                                                                 0.00
  284 Sears Home Improvement Products, Inc.        GLASS HOPPER GLASS CO                                        DENNIS        YOUMANS          PO                                                                 0.00
  285 Sears Home Improvement Products, Inc.        UNITED INSULATORS INC                                        MICHAEL       SVENTKO          PO                                                                 0.00
  286 Sears Home Improvement Products, Inc.        TRADEWINDS AIR CONDITIONING & HEATING                        WILLIAM       FARNELL          PO                                                                 0.00
  287 Sears Home Improvement Products, Inc.        ALL CARE MAINTENANCE & REPAIR INC                            TIM           SHIRLEY          PO                                                                 0.00
  288 Sears Home Improvement Products, Inc.        BAILEY & SONS CONSTRUCTION                                   BRUCE         BAILEY           PO                                                                 0.00
  289 Sears Home Improvement Products, Inc.        GRIFFITH FLOORING SERVICE LLC                                DAVID         GRIFFITH         PO                                                                 0.00
  290 Sears Home Improvement Products, Inc.        21ST CENTURY KITCHENS & BATHS                                JOHN          SALINAS          PO                                                                 0.00
  291 Sears Home Improvement Products, Inc.        TRENTHAM ENTERPRISES INC/SEARS CARPET AND AIR DUCT           TRAVIS        TRENTHAM         PO                                                                 0.00
  292 Sears Home Improvement Products, Inc.                                                                     NICK          LOMBARDO         PO                                                                 0.00
  293 Sears Home Improvement Products, Inc.        ZANDER ZANDER LLC                                            YANUSZ        ZANDER           PO                                                                 0.00
  294 Sears Home Improvement Products, Inc.        JC HEATING & AIR CONDITIONING LLC                            JOSHUA        CAVIN            PO                                                                 0.00
  295 Sears Home Improvement Products, Inc.        GIPSON HEATING AND COOLING INC                               JAMES         GIPSON           PO                                                                 0.00
  296 Sears Home Improvement Products, Inc.                                                                     NORA          CERON            PO                                                                 0.00
  297 Sears Home Improvement Products, Inc.        A PLUS GARAGE DOORS LLC                                      DWAYNE        WILSON           PO                                                                 0.00
  298 Sears Home Improvement Products, Inc.        SHORELINE CONST LLC                                          JOHN          AURELIA JR       PO                                                                 0.00
  299 Sears Home Improvement Products, Inc.        SPECTRUM HOME REPAIRS                                        BRIAN         TETTEMER         PO                                                                 0.00
  300 Sears Home Improvement Products, Inc.        AFTER HOURS AC & HEAT LLC                                    KENNETH       BROUSSAND        PO                                                                 0.00
  301 Sears Home Improvement Products, Inc.        TIDE WATER COMFORT SOLUTIONS INC                             GARY          GEISEL           PO                                                                 0.00
  302 Sears Home Improvement Products, Inc.        METROWEST CONTRACTING ASSOC INC                              JOSE          OLIVEIRA         PO                                                                 0.00
  303 Sears Home Improvement Products, Inc.        CRITICAL HEATING & COOLING LLC                               JOHN          TOROK            PO                                                                 0.00
  304 Sears Home Improvement Products, Inc.                                                                     DAVID         POULTER          PO                                                                 0.00
  305 Sears Home Improvement Products, Inc.        RESCUE ROOFERS INC                                           EDVIN         CIFUENTES        PO                                                                 0.00
  306 Sears Home Improvement Products, Inc.        SAM MECHANICAL INC                                           STEVEN        MORROUN          PO                                                                 0.00
  307 Sears Home Improvement Products, Inc.        CHOICE AIR                                                   HOWARD        KIM              PO                                                                 0.00
Line           Full Name of Sears Debtor Party
                                                 18-23538-rdd          Doc      1054 Filed 12/05/18
                                                                        Name of Counterparty
                                                                                                         EnteredName12/05/18
                                                                                                  Title of Contract
                                                                                                                         of Counterparty 22:01:28
                                                                                                                           (Last)
                                                                                                                                                        Main Document
                                                                                                                                                Title of Contract2
                                                                                                                                                                   PO/ Invoice/ Contract Number
                                                                                                                                                                          (If Applicable)
                                                                                                                                                                                                  Proposed Cure
                                                                                                                                                                                                     Amount
  308 Sears Home Improvement Products, Inc.        HOME IMPROVEMENTS BY DUANE
                                                                                                 Pg
                                                                                                  DUANE
                                                                                                       16 of 111    STEINBERG            PO                                                                  0.00
  309 Sears Home Improvement Products, Inc.        C AND D CONSTRUCTION CO                               CHRIS         SUTTON          PO                                                                    0.00
  310 Sears Home Improvement Products, Inc.        RECOVERY HOME IMPROVENT                               JAMES         BURNS           PO                                                                    0.00
  311 Sears Home Improvement Products, Inc.                                                              GLEN          COMER           PO                                                                    0.00
  312 Sears Home Improvement Products, Inc.        PRO TEMP OF ILLINOIS INC                              CZESLAW       GABRYS          PO                                                                    0.00
  313 Sears Home Improvement Products, Inc.        ISLANDWIDE ELECTRIC INC                               GLENN         YEE             PO                                                                    0.00
  314 Sears Home Improvement Products, Inc.        J & B CUSTOM EXTERIORS                                JOSHUA        HALL            PO                                                                    0.00
  315 Sears Home Improvement Products, Inc.        DICK'S CARPENTRY                                      RICHARD       STUCKEY         PO                                                                    0.00
  316 Sears Home Improvement Products, Inc.        RONS GENERAL CONSTRUCTION                             RONALD        CAMPBELL        PO                                                                    0.00
  317 Sears Home Improvement Products, Inc.        ABRAHAM CUSTOMS CREATIONS INC                         DANIEL        SKIPPER         PO                                                                    0.00
  318 Sears Home Improvement Products, Inc.        COUNTER TOPS UNLIMITED OF TEXAS INC                   DIANNE        BOEKER          PO                                                                    0.00
  319 Sears Home Improvement Products, Inc.        BOBBY OS HVAC INC                                     ROBERT        OLIVIERI        PO                                                                    0.00
  320 Sears Home Improvement Products, Inc.        ADAMS HEATING AND AIR CONDITIONING                    STEPHEN       ADAMS           PO                                                                    0.00
  321 Sears Home Improvement Products, Inc.        KING BEAR CONSTRUCTION INC                            ROQUE         REYNOSO         PO                                                                    0.00
  322 Sears Home Improvement Products, Inc.        AIR SPECIALITIES OF OK LLC                            LELAND        COOK            PO                                                                    0.00
  323 Sears Home Improvement Products, Inc.        BCI CONTRACTORS INC                                   MARK          BAILEY          PO                                                                    0.00
  324 Sears Home Improvement Products, Inc.        HIGHLAND FLOOR COVERING INC                           JOHN          JOHNSON         PO                                                                    0.00
  325 Sears Home Improvement Products, Inc.        ALPINE INSULATION CO INC                              MONICA        GOSSE           PO                                                                    0.00
  326 Sears Home Improvement Products, Inc.        TRUE COMFORT MECHANICAL LLC                           JOE           PHILLIPS        PO                                                                    0.00
  327 Sears Home Improvement Products, Inc.        OLIVAS FLOORING INC DBA UNIQUE FLOORING               ANTONIO       OLIVA           PO                                                                    0.00
  328 Sears Home Improvement Products, Inc.        ROCKWALL HEATING AND AIR INC                          NATHAN        DICKINSON       PO                                                                    0.00
  329 Sears Home Improvement Products, Inc.        RH SOLUTIONS INC                                      RAUL          HIGUERA P       PO                                                                    0.00
  330 Sears Home Improvement Products, Inc.        QUALITY HANDYMAN                                      HERMES        RODRIGUEZ       PO                                                                    0.00
  331 Sears Home Improvement Products, Inc.        D & W SEAMLESS INC                                    SCOTT         DIFFERT         PO                                                                    0.00
  332 Sears Home Improvement Products, Inc.        WE REDO KITCHENS                                      JOHN          HISER           PO                                                                    0.00
  333 Sears Home Improvement Products, Inc.        INSTALLATIONS ETC LLC                                 RICKY         WHIPKEY         PO                                                                    0.00
  334 Sears Home Improvement Products, Inc.        ALL PURPOSE CONSTRUCTION                              NOAH          MANNINEN        PO                                                                    0.00
  335 Sears Home Improvement Products, Inc.                                                              GERARDO       ALMAGUER        PO                                                                    0.00
  336 Sears Home Improvement Products, Inc.        MAXELA HEATING AND COOLING                            ISMAEL        LOPEZ           PO                                                                    0.00
  337 Sears Home Improvement Products, Inc.        HEATING GIANT                                         BRIAN         MARTIN          PO                                                                    0.00
  338 Sears Home Improvement Products, Inc.        DELTA AFFORDABLE CONSTRUCTION                         VLADIMIR      GARGUN          PO                                                                    0.00
  339 Sears Home Improvement Products, Inc.                                                              JAMES         RICE            PO                                                                    0.00
  340 Sears Home Improvement Products, Inc.        STONE SYSTEM OF NORTH CAROLINA LLC                    MARIO         GONZALEZ        PO                                                                    0.00
  341 Sears Home Improvement Products, Inc.                                                              FELICIA       PERKINS         PO                                                                    0.00
  342 Sears Home Improvement Products, Inc.        CREATIVE COUNTERS INC                                 KATHERINE     REYNA           PO                                                                    0.00
  343 Sears Home Improvement Products, Inc.                                                              KENT          KEITH           PO                                                                    0.00
  344 Sears Home Improvement Products, Inc.        H CONSTRUCTION SERVICES                               JORGE         HOSEGERA        PO                                                                    0.00
  345 Sears Home Improvement Products, Inc.        HERREID CONSTRUCTION CO LLC                           KORYNA        HERREID         PO                                                                    0.00
  346 Sears Home Improvement Products, Inc.        LINDERMAN CONTRACTING                                 THOMAS        LINDERMAN       PO                                                                    0.00
  347 Sears Home Improvement Products, Inc.        PREMIER PACIFIC ROOFING INC                           SALVADOR      FRANCO          PO                                                                    0.00
  348 Sears Home Improvement Products, Inc.        AIR SERVICES HVAC                                     JEFF          LANTRIP         PO                                                                    0.00
  349 Sears Home Improvement Products, Inc.        POTTER WOOD WORKS                                     TIM           POTTER          PO                                                                    0.00
  350 Sears Home Improvement Products, Inc.        BERKSHIRE CABINET REFACING                            DEAN          PORTER          PO                                                                    0.00
  351 Sears Home Improvement Products, Inc.        SUPERIOR PLUMBING & HEATING ON NYC                    MATTHEW        ROMAGNUOLO     PO                                                                    0.00
  352 Sears Home Improvement Products, Inc.        MCABEE ELECTRIC INC                                   RONNIE         MCABEE         PO                                                                    0.00
  353 Sears Home Improvement Products, Inc.        MASTER KITCHEN INC                                    LUKASZ        SLONIEWSKI      PO                                                                    0.00
  354 Sears Home Improvement Products, Inc.        IGORTECH INC                                          IGOR          TYSHCHUK        PO                                                                    0.00
  355 Sears Home Improvement Products, Inc.        TABUSO CONSTRUCTION CO                                JOSEPH        TABUSO          PO                                                                    0.00
  356 Sears Home Improvement Products, Inc.        MIKES MITERS LLC                                      MICHAEL       TAYLOR          PO                                                                    0.00
  357 Sears Home Improvement Products, Inc.        CENTRAL TENN HEAT & AIR                               JUSTIN        STEWART         PO                                                                    0.00
  358 Sears Home Improvement Products, Inc.        MAXIMUM QUALITY WINDOWS AND DOORS                     ARMANDO       LARA            PO                                                                    0.00
  359 Sears Home Improvement Products, Inc.        WINDOW RIGHT BROTHERS LLC                             SCOTT         FULLER II       PO                                                                    0.00
  360 Sears Home Improvement Products, Inc.        STONE EDGE COUNTERTOPS LLC                            ISRAEL        CRUZ JR         PO                                                                    0.00
Line           Full Name of Sears Debtor Party
                                                 18-23538-rdd            Doc     1054 Filed 12/05/18
                                                                         Name of Counterparty
                                                                                                          EnteredName12/05/18
                                                                                                   Title of Contract
                                                                                                                         of Counterparty 22:01:28
                                                                                                                           (Last)
                                                                                                                                                        Main Document
                                                                                                                                                Title of Contract2
                                                                                                                                                                   PO/ Invoice/ Contract Number
                                                                                                                                                                          (If Applicable)
                                                                                                                                                                                                  Proposed Cure
                                                                                                                                                                                                     Amount
  361 Sears Home Improvement Products, Inc.        JC REMODELING
                                                                                                  Pg    17 of 111
                                                                                                   LESTER            SCHOENHERR          PO                                                                  0.00
  362 Sears Home Improvement Products, Inc.        SHANNON HENSON                                          SHANNON       HENSON         PO                                                                   0.00
  363 Sears Home Improvement Products, Inc.        FIRST CALL HEATING & COOLING INC                        JULIE         VENN           PO                                                                   0.00
  364 Sears Home Improvement Products, Inc.        OLIVER HOME IMPROVEMENT                                 JAROSLAW      SIEMIONEK      PO                                                                   0.00
  365 Sears Home Improvement Products, Inc.        DAY AND NIGHT AIR CONDITIONING & HEATING LLC            KIMBERLY      URY            PO                                                                   0.00
  366 Sears Home Improvement Products, Inc.        ATLAS HVAC INC                                          VADIM         AVANESOV       PO                                                                   0.00
  367 Sears Home Improvement Products, Inc.        AVALANCHE CONSTRUCTION                                  TROY          ERICKSON       PO                                                                   0.00
  368 Sears Home Improvement Products, Inc.        ROCKY MOUNTAIN SIDING                                   CASEY         PECK           PO                                                                   0.00
  369 Sears Home Improvement Products, Inc.        ALL COUNTY INSTALLERS LLC                               JOHANN        BYER           PO                                                                   0.00
  370 Sears Home Improvement Products, Inc.        GILLETTE HEATING AND AIR CONDITIONING                   SHAUN         GILLETTE       PO                                                                   0.00
  371 Sears Home Improvement Products, Inc.        ABNEY & SON CONSTRUCTION                                THOMAS        ABNEY          PO                                                                   0.00
  372 Sears Home Improvement Products, Inc.        KS HEATING AIR CONDITIONING INC                         KENNETH       SALMEN         PO                                                                   0.00
  373 Sears Home Improvement Products, Inc.        ALVES FUELS INC                                         JOSE          SALVADOR       PO                                                                   0.00
  374 Sears Home Improvement Products, Inc.        ACR ENTERPRISES                                         KENNEDY       REID           PO                                                                   0.00
  375 Sears Home Improvement Products, Inc.        GREG L CONSTRUCTION INC                                 GRZEGORZ      LASKOWSKI      PO                                                                   0.00
  376 Sears Home Improvement Products, Inc.        BLUEGREEN SOLUTIONS                                     ARMANDO       GONZALEZ       PO                                                                   0.00
  377 Sears Home Improvement Products, Inc.        CREATIVE INTERIOR DESIGN                                KAMEL         HANNA          PO                                                                   0.00
  378 Sears Home Improvement Products, Inc.        NUWAVE HEATING & COOLING                                CHRISTOPHER   STEWARD        PO                                                                   0.00
  379 Sears Home Improvement Products, Inc.        AGP                                                     ANNA          WOJTOWICZ      PO                                                                   0.00
  380 Sears Home Improvement Products, Inc.        CONDOR HEATING & COOLING SPECIALISTS INC                MICHAEL       OLEKSIAK       PO                                                                   0.00
  381 Sears Home Improvement Products, Inc.        KUSTOM KREATIONS                                        JEREMIAH      CHEADLE        PO                                                                   0.00
  382 Sears Home Improvement Products, Inc.        FIRST CLASS IMPROVEMENTS LLC                            TAMARA        NEATHERY       PO                                                                   0.00
  383 Sears Home Improvement Products, Inc.        LEADING EDGE RAIN GUTTERS LLC                           ROBERT        ADAMS          PO                                                                   0.00
  384 Sears Home Improvement Products, Inc.        GREGS SERVICE INC                                       GREGORY       MCCALL         PO                                                                   0.00
  385 Sears Home Improvement Products, Inc.        NC DESIGN INC                                           LEONTIN       BOSCA          PO                                                                   0.00
  386 Sears Home Improvement Products, Inc.        SELAH ROOFING CORPORATION                               PAUL          PAREDES        PO                                                                   0.00
  387 Sears Home Improvement Products, Inc.        UNDERWOOD EXTERIORS LLC                                 CLINTON       UNDERWOOD      PO                                                                   0.00
  388 Sears Home Improvement Products, Inc.        EXTREME MEASURE                                         SHERIE        MARSH          PO                                                                   0.00
  389 Sears Home Improvement Products, Inc.        NTP MARBLE INC DBA COLONIAL MARBLE & GRANITE            MATT          DOHN           PO                                                                   0.00
  390 Sears Home Improvement Products, Inc.        FJR MECHANICAL INC                                      TOM           RYAN           PO                                                                   0.00
  391 Sears Home Improvement Products, Inc.        ATDR LLC                                                PHILLIP        TANG          PO                                                                   0.00
  392 Sears Home Improvement Products, Inc.        AFFORADABLE HOME IMPROVEMENT BY PAUL INC                PAUL           PANASYUK      PO                                                                   0.00
  393 Sears Home Improvement Products, Inc.        TAZMOS REDMODEL LLC                                     JOE           CIOLEK         PO                                                                   0.00
  394 Sears Home Improvement Products, Inc.        ACRYLIC 1 BATH SYSTEMS                                  PHILLIP       EDWARDS        PO                                                                   0.00
  395 Sears Home Improvement Products, Inc.        WALT WALINSKI SIDING AND REMODELING                     WAHER         WALINSKI JR    PO                                                                   0.00
  396 Sears Home Improvement Products, Inc.        IDEAL FLOORCOVERING LLC                                 GEORGE        KOJIN          PO                                                                   0.00
  397 Sears Home Improvement Products, Inc.        SERRANO HEATING AND AIR                                 HUGO           SERRANO       PO                                                                   0.00
  398 Sears Home Improvement Products, Inc.        THE HOME TEAM                                           SERGIO        FERREZ         PO                                                                   0.00
  399 Sears Home Improvement Products, Inc.        TOMMY CRUPE                                             TOMMY         CRUPE          PO                                                                   0.00
  400 Sears Home Improvement Products, Inc.        PRESTIGE HEATING AND AIR LLC                            COREY          TRUITT        PO                                                                   0.00
  401 Sears Home Improvement Products, Inc.        BTI                                                     DOMINICK       DEJULIO       PO                                                                   0.00
  402 Sears Home Improvement Products, Inc.        MANDRY CONSTRUCTION                                     NICK          MANDRY         PO                                                                   0.00
  403 Sears Home Improvement Products, Inc.        EXTERIOR IMPROVEMENT INC                                WILLIAM       MARSHALL       PO                                                                   0.00
  404 Sears Home Improvement Products, Inc.        RJ S HEATING AND AIR LLC                                DAVID         BROACH         PO                                                                   0.00
  405 Sears Home Improvement Products, Inc.        WORKS PLUMBING LLC                                      JUSTIN        TREDER         PO                                                                   0.00
  406 Sears Home Improvement Products, Inc.        A ROMAN AIR                                             JULIO         ROMAN          PO                                                                   0.00
  407 Sears Home Improvement Products, Inc.        JOHN E MILLER                                           JOHN          MILLER         PO                                                                   0.00
  408 Sears Home Improvement Products, Inc.        ABOVE STANDARD CONSTRUCTION SERVICES INC                DAVID         SEMAN          PO                                                                   0.00
  409 Sears Home Improvement Products, Inc.        GUTTERMAN SEAMLESS GUTTERS LLC                          EDWARD        ADAMS          PO                                                                   0.00
  410 Sears Home Improvement Products, Inc.        DEFINED COUNTERTOPS INC                                 LUKE          ALLEN          PO                                                                   0.00
  411 Sears Home Improvement Products, Inc.        ELLIS CONSTRUCTION GROUP                                EDWARD        ELLIS          PO                                                                   0.00
  412 Sears Home Improvement Products, Inc.        COUNTER IMPRESSIONS LLC                                 MATTHEW       WILSON         PO                                                                   0.00
  413 Sears Home Improvement Products, Inc.        QUALITY MECHANICAL PROFESSIONALS INC                    VADIM         BYKOV          PO                                                                   0.00
Line           Full Name of Sears Debtor Party
                                                 18-23538-rdd          Doc      1054 Filed 12/05/18
                                                                        Name of Counterparty
                                                                                                         EnteredName12/05/18
                                                                                                  Title of Contract
                                                                                                                        of Counterparty 22:01:28
                                                                                                                          (Last)
                                                                                                                                                       Main Document
                                                                                                                                               Title of Contract2
                                                                                                                                                                  PO/ Invoice/ Contract Number
                                                                                                                                                                         (If Applicable)
                                                                                                                                                                                                 Proposed Cure
                                                                                                                                                                                                    Amount
  414 Sears Home Improvement Products, Inc.        JOHNSTON CONSTRUCTION
                                                                                                 Pg    18 of 111
                                                                                                  MICHAEL           JOHNSTON            PO                                                                  0.00
  415 Sears Home Improvement Products, Inc.        ELECTRICAL MAINTENANCE AND TROUBLESHOOTING           LENSEY         KING           PO                                                                    0.00
  416 Sears Home Improvement Products, Inc.        FOREVER HOME IMPROVEMENTS INC                        GABRIEL        HERNANDEZ      PO                                                                    0.00
  417 Sears Home Improvement Products, Inc.        HIPPS HEATING AND AIR CONDITIONING INC               RICHARD        HIPP           PO                                                                    0.00
  418 Sears Home Improvement Products, Inc.        QUALITY HOME SOLUTIONS LLC                           ANTHONY        PASSANITI      PO                                                                    0.00
  419 Sears Home Improvement Products, Inc.        GLOBAL HEATING AND AIR CONDITIONING                  SALAM          ANWAR          PO                                                                    0.00
  420 Sears Home Improvement Products, Inc.        CELICKS LLC                                          PAUL           CELICK         PO                                                                    0.00
  421 Sears Home Improvement Products, Inc.        WORKS CONSTRUCTION                                   MICHAEL        WORKER         PO                                                                    0.00
  422 Sears Home Improvement Products, Inc.        BYRNE AND SON IRRIGATION INC                         GERARD         ALLAIRE        PO                                                                    0.00
  423 Sears Home Improvement Products, Inc.        ALL AROUND HEATING AND AIR CONDITIONING              JUAN           FARIAS         PO                                                                    0.00
  424 Sears Home Improvement Products, Inc.        ERNEST JOHNSON                                       ERNEST         JOHNSON        PO                                                                    0.00
  425 Sears Home Improvement Products, Inc.        CHRISTIAANS GUTTERS LLC                              CHRISTIAAN     DEASY          PO                                                                    0.00
  426 Sears Home Improvement Products, Inc.        KG ROOFING AND CONSTRUCTION INC                      KRZYSZTOF      GAL            PO                                                                    0.00
  427 Sears Home Improvement Products, Inc.        NICKS ROOFING-SOLE PROPRIETOR                        GARY           NICKS          PO                                                                    0.00
  428 Sears Home Improvement Products, Inc.        DONALD A HIRTH-SOLE PROPRIETOR                       DONALD         HIRTH          PO                                                                    0.00
  429 Sears Home Improvement Products, Inc.        TNT WINDOWS-CORPORATION                              ANTHONY        BUNCE          PO                                                                    0.00
  430 Sears Home Improvement Products, Inc.        THE COUNTER FITTERS INC                              ERNEST         DONATI JR      PO                                                                    0.00
  431 Sears Home Improvement Products, Inc.        S AND S SOLID SURFACE FABRICATION INC                SAMUEL         BEHANNA        PO                                                                    0.00
  432 Sears Home Improvement Products, Inc.        EMMANUELS HVAC-LLC                                   ROMAN          MORENO         PO                                                                    0.00
  433 Sears Home Improvement Products, Inc.        ML INSTALLERS NY INC                                 MANUEL         LUNA           PO                                                                    0.00
  434 Sears Home Improvement Products, Inc.        SOLID FOUNDATION CONTRACTORS-CORPORATION             LAWRENCE       WILLIAMS       PO                                                                    0.00
  435 Sears Home Improvement Products, Inc.        BRISCOE AIR & HEATING                                JOHN           BRISCOE        PO                                                                    0.00
  436 Sears Home Improvement Products, Inc.        R J PUOPOLO AND SONS                                 RICHARD        PUOPOLO        PO                                                                    0.00
  437 Sears Home Improvement Products, Inc.        WELKER CABINETRY & MILLWORK INC                      ROBERT         WELKER         PO                                                                    0.00
  438 Sears Home Improvement Products, Inc.        HOT DESERT AIR CONDITIONING AND HEATING LLC          CHRIS          WILEY          PO                                                                    0.00
  439 Sears Home Improvement Products, Inc.        UNIQUE AIR CONDITIONING INC                          NORRETT        HINES          PO                                                                    0.00
  440 Sears Home Improvement Products, Inc.        STONE INTERIORS NEW ORLEANS LLC                      KENNETH        COGNEVICH      PO                                                                    0.00
  441 Sears Home Improvement Products, Inc.        BRYANS HEAT & AIR                                    BRYAN          ZUCK           PO                                                                    0.00
  442 Sears Home Improvement Products, Inc.        INSTALLATION CORP & CONSTRUCTION LLC                 ABDALLAH       GHAZZAWIEH     PO                                                                    0.00
  443 Sears Home Improvement Products, Inc.        VIMA CONSTRUCTION LLC                                MARIO          GUZMAN         PO                                                                    0.00
  444 Sears Home Improvement Products, Inc.        TAYLOR INSTALLATIONS                                 CLAYTON        TAYLOR         PO                                                                    0.00
  445 Sears Home Improvement Products, Inc.        ELEGANT COUNTERTOPS INC                              NEIL           SCHMITZ        PO                                                                    0.00
  446 Sears Home Improvement Products, Inc.        STONE SYSTEM OF ATLANTA LLC                          CHRISTIAN      GARZA          PO                                                                    0.00
  447 Sears Home Improvement Products, Inc.        BW MEASURES LLC                                      BRUCE          WAUTLET        PO                                                                    0.00
  448 Sears Home Improvement Products, Inc.        CABINETRY LLC                                        RICKY          PEARSON        PO                                                                    0.00
  449 Sears Home Improvement Products, Inc.        JAMES WILLIAMS                                       JAMES          WILLIAMS       PO                                                                    0.00
                                                                                                                       GONZALEZ
  450 Sears Home Improvement Products, Inc.        ANGEL L GONZALEZ CONTRATISTA                         ANGEL          VILLANUEVA     PO                                                                    0.00
  451 Sears Home Improvement Products, Inc.        1 N DONE ROOFING SERVICES INC                        OCTAVIO        GONZALEZ       PO                                                                    0.00
  452 Sears Home Improvement Products, Inc.        MAR-LIN QUALITY FINISHES INC-CORPORATION             SALVATORE      BASILE         PO                                                                    0.00
  453 Sears Home Improvement Products, Inc.        PALACIO HOME IMPROVEMENT                             SALOMON        PALACIO        PO                                                                    0.00
  454 Sears Home Improvement Products, Inc.        HOME RIGHT SOLUTIONS LLC                             SCOTT          MCCOY          PO                                                                    0.00
  455 Sears Home Improvement Products, Inc.        KAZA DEPOT LLC                                       MARCO          FERNANDEZ      PO                                                                    0.00
  456 Sears Home Improvement Products, Inc.        DB KITCHEN & BATH CABINETS INC                       BARBARA        ALSTADT        PO                                                                    0.00
  457 Sears Home Improvement Products, Inc.        CORNERSTONE ELECTRIC DOOR CO                         JO             MULHOLLAND     PO                                                                    0.00
  458 Sears Home Improvement Products, Inc.        DANS CONSTRUCTION                                    DANIEL         BEINEKE        PO                                                                    0.00
  459 Sears Home Improvement Products, Inc.        THE WOODWRIGHTS COMPANY                              PAT            COPELAND       PO                                                                    0.00
  460 Sears Home Improvement Products, Inc.        QUEST FLOORING LLC                                   VICTOR         RENDER         PO                                                                    0.00
  461 Sears Home Improvement Products, Inc.        GALAXY STONE WORKS                                   AMIR           KHAZENI        PO                                                                    0.00
  462 Sears Home Improvement Products, Inc.        FLORIDA ROOF LLC                                     KEVIN          SMITH          PO                                                                    0.00
  463 Sears Home Improvement Products, Inc.        PROGRESSIVE DIMENSIONS                               ED             CASSIDY JR     PO                                                                    0.00
  464 Sears Home Improvement Products, Inc.        CENTRAL PACIFIC ROOFING INC                          BEN            GOMEZ          PO                                                                    0.00
  465 Sears Home Improvement Products, Inc.        JOHNSON & SONS HVAC                                  MICHAEL        JOHNSON        PO                                                                    0.00
  466 Sears Home Improvement Products, Inc.        PERDEN ROOFING LLC                                   KYLE           PERCHALSKI     PO                                                                    0.00
Line           Full Name of Sears Debtor Party
                                                 18-23538-rdd              Doc     1054 Filed 12/05/18
                                                                           Name of Counterparty
                                                                                                            EnteredName12/05/18
                                                                                                     Title of Contract
                                                                                                                           of Counterparty 22:01:28
                                                                                                                             (Last)
                                                                                                                                                          Main Document
                                                                                                                                                  Title of Contract2
                                                                                                                                                                     PO/ Invoice/ Contract Number
                                                                                                                                                                            (If Applicable)
                                                                                                                                                                                                    Proposed Cure
                                                                                                                                                                                                       Amount
  467 Sears Home Improvement Products, Inc.        DAVID NELSON ELMORE
                                                                                                    Pg
                                                                                                     DAVID
                                                                                                          19 of 111    ELMORE              PO                                                                  0.00
  468 Sears Home Improvement Products, Inc.        A-1 AIR INC                                               NANCY         STEWART        PO                                                                   0.00
  469 Sears Home Improvement Products, Inc.        MKD MILESTONE KITCHEN DESIGN LLC                          XAVIER        CASTANEDA      PO                                                                   0.00
  470 Sears Home Improvement Products, Inc.        GROUND UP CONSTRUCTION INC                                ANNA          YOUNG          PO                                                                   0.00
  471 Sears Home Improvement Products, Inc.        TRES AMIGOS CARPET CLEANING LLC                           NOEL          BEDOLLA        PO                                                                   0.00
  472 Sears Home Improvement Products, Inc.        ABSOLUTE HEATING AND AIR CONDITIONING                     DOMINICK      FAUSTO         PO                                                                   0.00
  473 Sears Home Improvement Products, Inc.        GREG KNOTH                                                GREG          KNOTH          PO                                                                   0.00
  474 Sears Home Improvement Products, Inc.        PHIL JOHNSONS COUNTER FITTERS                             PHILLIP       JOHNSON        PO                                                                   0.00
  475 Sears Home Improvement Products, Inc.        HALLS HVAC                                                GEORGE        HALL III       PO                                                                   0.00
  476 Sears Home Improvement Products, Inc.        EUROPEAN TECHNOLOGY INC                                   JANUSZ        BARAN          PO                                                                   0.00
  477 Sears Home Improvement Products, Inc.        KBH CONSTRUCTION LLC                                      KRIS          DAUBS          PO                                                                   0.00
  478 Sears Home Improvement Products, Inc.        PAUL ALLEN                                                PAUL          ALLEN          PO                                                                   0.00
  479 Sears Home Improvement Products, Inc.        TEMPERATURE DESIGN HEATING AND AIR                        VICTOR        CHERRY         PO                                                                   0.00
  480 Sears Home Improvement Products, Inc.        KERESZTESI RESTORATION                                    FRANK         KERESZTESI     PO                                                                   0.00
  481 Sears Home Improvement Products, Inc.        TOP NOTCH PLUMBING                                        WILLIAM       GATTUSO        PO                                                                   0.00
  482 Sears Home Improvement Products, Inc.        NEW LIFE CONTRACTING                                      COLBY         JONES          PO                                                                   0.00
  483 Sears Home Improvement Products, Inc.        C&M SIDING                                                MONTY         FORTNER SR     PO                                                                   0.00
  484 Sears Home Improvement Products, Inc.        C BUEHNER COUNTER TOPS                                    CURT          BUEHNER        PO                                                                   0.00
  485 Sears Home Improvement Products, Inc.        MODERN DESIGN FLOORING LLC                                FRANK         SCHULTZ        PO                                                                   0.00
  486 Sears Home Improvement Products, Inc.        STEVES HEATING                                            STEPHEN       FELSNER        PO                                                                   0.00
  487 Sears Home Improvement Products, Inc.        SINCLAIR AIR                                              JOHN          SINCLAIR       PO                                                                   0.00
  488 Sears Home Improvement Products, Inc.        A BATH HAVEN                                              DYLAN         PARISH         PO                                                                   0.00
  489 Sears Home Improvement Products, Inc.        G & H CONSTRUCTION CO                                     KYERA         HARPELL        PO                                                                   0.00
  490 Sears Home Improvement Products, Inc.                                                                  BRUCE         SCHMIDT        PO                                                                   0.00
  491 Sears Home Improvement Products, Inc.        NORTHWEST REMODEL GUYS LLC                                MICHAEL       HALL           PO                                                                   0.00
  492 Sears Home Improvement Products, Inc.        DISTINCTIVE SURFACES LLC                                  JONATHAN      RUPERT         PO                                                                   0.00
  493 Sears Home Improvement Products, Inc.        A&K SIDING & GUTTERS                                      TONY          DENSON         PO                                                                   0.00
  494 Sears Home Improvement Products, Inc.        ROBERT NOWACKI                                            ROBERT        NOWACKI        PO                                                                   0.00
  495 Sears Home Improvement Products, Inc.        ION ELECTRIC SERVICE LLC                                  MATTHEW       SOAVE          PO                                                                   0.00
  496 Sears Home Improvement Products, Inc.        K2HVAC                                                    MITCHELL      OKERLUND       PO                                                                   0.00
  497 Sears Home Improvement Products, Inc.        HEAVYWEIGHT HOMES                                         ANDREW        SLAUGHENHOUP   PO                                                                   0.00
  498 Sears Home Improvement Products, Inc.        E MC REMODELING SERVICES LLC                              EYMARD        CARRANZA       PO                                                                   0.00
  499 Sears Home Improvement Products, Inc.        GERALI CUSTOM DESIGN INC                                  DAVID         GERALI         PO                                                                   0.00
  500 Sears Home Improvement Products, Inc.        FRAGUZ AC & HEATING DBA APRIL GROUP                       FRANCISCO     GUZMAN         PO                                                                   0.00
  501 Sears Home Improvement Products, Inc.        DANS RELIANT LLC                                          DAN           HOPPLE         PO                                                                   0.00
  502 Sears Home Improvement Products, Inc.        KW HOME IMPROVEMENT LTD                                   KEVIN         WILLARD        PO                                                                   0.00
  503 Sears Home Improvement Products, Inc.        GULF ELECTRICAL SERVICE                                   DANIEL        YATES          PO                                                                   0.00
  504 Sears Home Improvement Products, Inc.        NOURSE REMODELING                                         BILL          NOURSE         PO                                                                   0.00
  505 Sears Home Improvement Products, Inc.        BENOIT CONSTRUCTION GROUP LLC                             EDIJS         BENOIT         PO                                                                   0.00
  506 Sears Home Improvement Products, Inc.        ELM AIR CONDITIONING CORP                                 BILL          FEDERER        PO                                                                   0.00
  507 Sears Home Improvement Products, Inc.                                                                  RANDY         PHILLIPS       PO                                                                   0.00
  508 Sears Home Improvement Products, Inc.        CORMIN AIR LLC                                            CORY          VANHOOZER      PO                                                                   0.00
  509 Sears Home Improvement Products, Inc.        AKT PLUMBING LLC                                          MICHAEL       KING           PO                                                                   0.00
  510 Sears Home Improvement Products, Inc.        ANTHONY BACK SERVICES                                     ANTHONY       BACK           PO                                                                   0.00
  511 Sears Home Improvement Products, Inc.        KOTTER KITCHEN & BATH                                     ERIC          KOTTER         PO                                                                   0.00
  512 Sears Home Improvement Products, Inc.        ARCH AIR SERVICES LC DBA ARCH AIR SERVICES                IAN           RUTHERFORD     PO                                                                   0.00
  513 Sears Home Improvement Products, Inc.        HG SIDING AND GUTTERS LLC                                 HENRY         CHAVEZ         PO                                                                   0.00
  514 Sears Home Improvement Products, Inc.        CHASE COMMERCIAL CONTRACTORS LLC                          KEVIN         HOLLIDAY       PO                                                                   0.00
  515 Sears Home Improvement Products, Inc.        LODAIR HEATING AND COOLING LLC                            LLOYD         MCCOY          PO                                                                   0.00
  516 Sears Home Improvement Products, Inc.        JC CONSTRUCTION                                           JACOB         CARRASQUILLO   PO                                                                   0.00
  517 Sears Home Improvement Products, Inc.        ORANGE COUNTY CARPENTRY                                   JAY           SIMMONS        PO                                                                   0.00
  518 Sears Home Improvement Products, Inc.                                                                  PETER         PALLITTO       PO                                                                   0.00
  519 Sears Home Improvement Products, Inc.        H & H CONSTRUCTION AND REMODELING LLC                     SAMUEL        HOWELL         PO                                                                   0.00
Line           Full Name of Sears Debtor Party
                                                 18-23538-rdd               Doc     1054 Filed 12/05/18
                                                                            Name of Counterparty
                                                                                                             EnteredName12/05/18
                                                                                                      Title of Contract
                                                                                                                            of Counterparty 22:01:28
                                                                                                                              (Last)
                                                                                                                                                           Main Document
                                                                                                                                                   Title of Contract2
                                                                                                                                                                      PO/ Invoice/ Contract Number
                                                                                                                                                                             (If Applicable)
                                                                                                                                                                                                     Proposed Cure
                                                                                                                                                                                                        Amount
  520 Sears Home Improvement Products, Inc.        ZB DREAM HOMES LLC
                                                                                                     Pg    20 of 111
                                                                                                      DARIUSZ           BORKOWSKI           PO                                                                  0.00
  521 Sears Home Improvement Products, Inc.        LNG HOMEIMPROVEMENT                                        LANDVILLE     MCCONNELL        PO                                                                 0.00
  522 Sears Home Improvement Products, Inc.        TRADEMARK HEATING AND AIR                                  JEREMY        FRANKLIN         PO                                                                 0.00
  523 Sears Home Improvement Products, Inc.        ALEXANDER HOME IMPROVEMENT                                 NERY          MUNOZ ENRIQUEZ   PO                                                                 0.00
  524 Sears Home Improvement Products, Inc.        AMERICAN TRADITIONAL ROOFING & REMODELING                  JOE           SHOPP            PO                                                                 0.00
  525 Sears Home Improvement Products, Inc.        YOSS HEATING & COOLING LLC                                 PATRICK       YOSS             PO                                                                 0.00
  526 Sears Home Improvement Products, Inc.        PETER JONES CARPENTRY                                      PETER         JONES            PO                                                                 0.00
  527 Sears Home Improvement Products, Inc.        PJS HVAC REPAIR LLC                                        MATTHEW       LOVVORN          PO                                                                 0.00
  528 Sears Home Improvement Products, Inc.        SANTA CLARITA PAINTING & CONSTRUCTION                      STEPHEN       BARTLETT         PO                                                                 0.00
  529 Sears Home Improvement Products, Inc.        KALTEC SERVICES LLC                                        KHALED        NAJI             PO                                                                 0.00
  530 Sears Home Improvement Products, Inc.        BUTLER SECURITY LOCKS AND DOORS                            VINCENT       BUTLER           PO                                                                 0.00
  531 Sears Home Improvement Products, Inc.        MELPRO CORP                                                KAREN         LARACUENTE       PO                                                                 0.00
  532 Sears Home Improvement Products, Inc.        INFINITE DOORS INC                                         ROBERT        MATIAS           PO                                                                 0.00
  533 Sears Home Improvement Products, Inc.        GHCI LLC                                                   SHAWN         GATLIN           PO                                                                 0.00
  534 Sears Home Improvement Products, Inc.        4LOOR2CEILINGS                                             GREG          WATKINS          PO                                                                 0.00
  535 Sears Home Improvement Products, Inc.        A1EXTERIORS LLC                                            TOM           BURKE            PO                                                                 0.00
  536 Sears Home Improvement Products, Inc.        BUILD4YOU LLC                                              KONSTANTIN    TERNAVSKIY       PO                                                                 0.00
  537 Sears Home Improvement Products, Inc.        ACACIA OVERHEAD DOORS                                      CESAR         MADERA           PO                                                                 0.00
  538 Sears Home Improvement Products, Inc.        BEYOND FLOORING LLC                                        ANGEL         RUIZ             PO                                                                 0.00
  539 Sears Home Improvement Products, Inc.        EDGE 2 EDGE ROOFING LLC                                    BRENTON       MADDUX           PO                                                                 0.00
  540 Sears Home Improvement Products, Inc.        MARIO STONE LLC                                            MARIO         JOKIC            PO                                                                 0.00
  541 Sears Home Improvement Products, Inc.        INVESTOR DESIGN AND BUILDERS                               GERMAN        CANALES          PO                                                                 0.00
  542 Sears Home Improvement Products, Inc.        KELLERMAN REMODELING INC                                   PATRICK       KELLERMAN        PO                                                                 0.00
  543 Sears Home Improvement Products, Inc.        RESIDE PLUS                                                JAMES         SMITH            PO                                                                 0.00
  544 Sears Home Improvement Products, Inc.        DSB FLOORS LLC                                             DAVE          BARTHOLOMEW      PO                                                                 0.00
  545 Sears Home Improvement Products, Inc.        JT CARPET AND FLOORING LLC                                 JOHAN         TABORDA          PO                                                                 0.00
  546 Sears Home Improvement Products, Inc.        LANTHORN CONSTRUCTION AND PLUMBING LLC                     PAUL          LANTHORN         PO                                                                 0.00
  547 Sears Home Improvement Products, Inc.        HAMMONDS HOME IMPROVEMENTS                                 BRIAN         HAMMONDS         PO                                                                 0.00
  548 Sears Home Improvement Products, Inc.        NEWMAN SERVICES INC                                        KYLE          NEWMAN           PO                                                                 0.00
  549 Sears Home Improvement Products, Inc.        GMG HVAC INC                                               ANDREW        GUADAGNINO       PO                                                                 0.00
  550 Sears Home Improvement Products, Inc.        CHICKSTERS PLUMBING -SOLE PROPRIETOR                       FRANK         NOWARK JR        PO                                                                 0.00
  551 Sears Home Improvement Products, Inc.        WINDOW SOLUTIONS INC                                       ROGER         BROWN            PO                                                                 0.00
  552 Sears Home Improvement Products, Inc.        INSTALLATION CO OP INC                                     MICHAEL       OBRIEN           PO                                                                 0.00
  553 Sears Home Improvement Products, Inc.        V&V CARPETING INC                                          VICTOR        VIZHNAY          PO                                                                 0.00
  554 Sears Home Improvement Products, Inc.        SOVERIGN DESIGN                                            MARK          FULLER           PO                                                                 0.00
  555 Sears Home Improvement Products, Inc.        JONES AND JONES SERVICES                                   FREDERICK     JONES            PO                                                                 0.00
  556 Sears Home Improvement Products, Inc.        AZTEC CONTRACTORS                                          REYNALDO      SERENIL JR       PO                                                                 0.00
  557 Sears Home Improvement Products, Inc.        R MICHEALS CONSTRUCTION LLC                                RANDOLPH      BOWMAN           PO                                                                 0.00
  558 Sears Home Improvement Products, Inc.        PROFOUND HOME IMPROVEMENT LLC                              MAKSIM        NEMCHINOV        PO                                                                 0.00
  559 Sears Home Improvement Products, Inc.        ELITE CONSTRUCTION SOLUTIONS LLC                           CRAIG         COUNCILMAN       PO                                                                 0.00
  560 Sears Home Improvement Products, Inc.        A-1 TILE LLC                                               DAVE          CASSARINO        PO                                                                 0.00
  561 Sears Home Improvement Products, Inc.        SCOTT HALL CONSTRUCTION                                    SCOTT         HALL             PO                                                                 0.00
  562 Sears Home Improvement Products, Inc.        JOHN R ADAMS JR                                            JOHN          ADAMS JR         PO                                                                 0.00
  563 Sears Home Improvement Products, Inc.        O LESKE CONSTRUCTION LLC                                   MICHAEL       O LESKE          PO                                                                 0.00
  564 Sears Home Improvement Products, Inc.        MARK GJERGJI                                               MARK          GJERGJI          PO                                                                 0.00
  565 Sears Home Improvement Products, Inc.        SAFERIGHT SIDING AND WINDOWS-SOLE PROPRIETOR               ALLAN         SAFERIGHT        PO                                                                 0.00
  566 Sears Home Improvement Products, Inc.        DOUGLAS CORNELY-SOLE PROPRIETOR                            DOUGLAS       CORNELY          PO                                                                 0.00
  567 Sears Home Improvement Products, Inc.        ROXANNE DEE WORLEY                                         ROXANNE       WORLEY           PO                                                                 0.00
  568 Sears Home Improvement Products, Inc.        FIRESTINE TILE & STONE                                     ROCKY         FIRESTINE        PO                                                                 0.00
  569 Sears Home Improvement Products, Inc.        FREEMAN HANDYMAN SERVICE AND GUTTERING                     MICHAEL       FREEMAN          PO                                                                 0.00
  570 Sears Home Improvement Products, Inc.        SCAPIN ELECTRIC COMPANY-CORPORATION                        JOHN          SCAPIN           PO                                                                 0.00
  571 Sears Home Improvement Products, Inc.        FIRE & ICE HEATING AND COOLING-LLC                         DAVID         ROSADO           PO                                                                 0.00
  572 Sears Home Improvement Products, Inc.                                                                   FRANCISCO     MEDINA           PO                                                                 0.00
Line           Full Name of Sears Debtor Party
                                                 18-23538-rdd              Doc     1054 Filed 12/05/18
                                                                           Name of Counterparty
                                                                                                            EnteredName12/05/18
                                                                                                     Title of Contract
                                                                                                                           of Counterparty 22:01:28
                                                                                                                             (Last)
                                                                                                                                                          Main Document
                                                                                                                                                  Title of Contract2
                                                                                                                                                                     PO/ Invoice/ Contract Number
                                                                                                                                                                            (If Applicable)
                                                                                                                                                                                                    Proposed Cure
                                                                                                                                                                                                       Amount
  573 Sears Home Improvement Products, Inc.        ROBERT FULTON
                                                                                                    Pg    21 of 111
                                                                                                     ROBERT            FULTON              PO                                                                  0.00
  574 Sears Home Improvement Products, Inc.        SMART AC SERVICES LLC                                     TUAN          NGUYEN          PO                                                                  0.00
  575 Sears Home Improvement Products, Inc.        COLORADO HOME DESIGN AND REMODELING                       DAVID         PITONYAK        PO                                                                  0.00
  576 Sears Home Improvement Products, Inc.        ROLLING WORK BENCH LLC                                    PATRICK       SMITH           PO                                                                  0.00
  577 Sears Home Improvement Products, Inc.        SWEATS WINDOWS & MORE LLC-SOLE PROPRIETOR                 RONNIE        SWEAT           PO                                                                  0.00
  578 Sears Home Improvement Products, Inc.        M&I HEATING & AIR CO                                      MIGUEL        ORNELAS         PO                                                                  0.00
  579 Sears Home Improvement Products, Inc.        WIRED CONSTRUCTION INC DBA EAST-GATE ELECTRIC             JAMES         CAMPBELL        PO                                                                  0.00
  580 Sears Home Improvement Products, Inc.        MD AIR SOLUTIONS                                          MITCH         DISNEY          PO                                                                  0.00
  581 Sears Home Improvement Products, Inc.        NUTMEG PLUMBING & HEATING                                 JOHN          BARKER          PO                                                                  0.00
  582 Sears Home Improvement Products, Inc.        ALL CIRCUIT ELECTRIC LLC                                  CARLOS        DIAZ            PO                                                                  0.00
  583 Sears Home Improvement Products, Inc.        ESPINOZA SERVICES PLUS INC                                JESUS         ESPINOZA        PO                                                                  0.00
  584 Sears Home Improvement Products, Inc.        PANHANDLE HEATING AND AIR CONDITION LLC                   BRAD          SMITH           PO                                                                  0.00
  585 Sears Home Improvement Products, Inc.        LIMITLESS CONSTRUCTION INC                                IGOR          ONEIL           PO                                                                  0.00
  586 Sears Home Improvement Products, Inc.        ORTIZ WOODWORKING INC                                     SAMUEL        VASQUEZ ORTIZ   PO                                                                  0.00
  587 Sears Home Improvement Products, Inc.        A & E SERVICE COMPANY                                     ELIJAH        BLANCHARD       PO                                                                  0.00
  588 Sears Home Improvement Products, Inc.        RIGHT CHOICE HEATING & COOLING LLC                        LEONID        KHOLYAVKA       PO                                                                  0.00
  589 Sears Home Improvement Products, Inc.        RODNEY MUSE                                               RODNEY        MUSE            PO                                                                  0.00
  590 Sears Home Improvement Products, Inc.        ON TIME REMODELING                                        SEGUNDO       MIZHIRUMBAY     PO                                                                  0.00
  591 Sears Home Improvement Products, Inc.        75 DEGREE AC LLC                                          KENNY         HO              PO                                                                  0.00
  592 Sears Home Improvement Products, Inc.        MICHAELS FLOORING SERVICE LLC                             MIGUEL        GONZALEZ ZEPEDA PO                                                                  0.00
  593 Sears Home Improvement Products, Inc.        CURRAN RENOVATIONS LLC                                    TIMOTHY       CURRAN          PO                                                                  0.00
  594 Sears Home Improvement Products, Inc.        LUCA STONE LLC                                            RUBEN         LUCA            PO                                                                  0.00
  595 Sears Home Improvement Products, Inc.        WINDOWS PLUS                                              ELEFTHERIOS   IOANNOU         PO                                                                  0.00
  596 Sears Home Improvement Products, Inc.        VADIM SUSANIN                                             VADIM         SUSANIN         PO                                                                  0.00
  597 Sears Home Improvement Products, Inc.        M&M FLOORING                                              JASON         MCBRIDE         PO                                                                  0.00
  598 Sears Home Improvement Products, Inc.        HOME TOWN REBUILDERS LLC                                  JAMES         ALLISON         PO                                                                  0.00
  599 Sears Home Improvement Products, Inc.        BETTER SERVICES LLC                                       WALTER        MALTEZ          PO                                                                  0.00
  600 Sears Home Improvement Products, Inc.        CLIFF BROTHERS CONSTRUCTION LLC                           JACOB         CLIFF           PO                                                                  0.00
  601 Sears Home Improvement Products, Inc.        JBEALE MECHANICAL                                         JASON         BEALE           PO                                                                  0.00
  602 Sears Home Improvement Products, Inc.        MCS HEATING AND AIR                                       CHRIS         MCWHORTER       PO                                                                  0.00
  603 Sears Home Improvement Products, Inc.        KITCHEN RENAISSANCE                                       PHILIP        EYER            PO                                                                  0.00
  604 Sears Home Improvement Products, Inc.        KERN COUNTY ROOFING INC                                   MICHAEL       MONCLOVA        PO                                                                  0.00
  605 Sears Home Improvement Products, Inc.        NU VISION CONTRACTING SERVICES LLC                        JERMAINE      FLORENCE        PO                                                                  0.00
  606 Sears Home Improvement Products, Inc.        MEDINAS CARPET SERVICE                                    GONZALO       MEDINA          PO                                                                  0.00
  607 Sears Home Improvement Products, Inc.        RENFROW HEATING AND AIR                                   JOHNNY        RENFROW         PO                                                                  0.00
  608 Sears Home Improvement Products, Inc.        CLEARVIEW WINDOW & DOOR INSTALLATION                      MARIA         CASTRO          PO                                                                  0.00
  609 Sears Home Improvement Products, Inc.        JC HEATING & AIR                                          JOSE          SERRANO         PO                                                                  0.00
  610 Sears Home Improvement Products, Inc.        MARBLES FLOORING & BATH INSTALLATIONS                     DAVID         MARBLE          PO                                                                  0.00
  611 Sears Home Improvement Products, Inc.        CHEVEZ HVAC INC                                           JULIO         CHEVEZ          PO                                                                  0.00
  612 Sears Home Improvement Products, Inc.        MARK REED SERVICES LLC                                    MARK          REED            PO                                                                  0.00
  613 Sears Home Improvement Products, Inc.        EXTRAORDIN-AIR LLC                                        MARK          EDWARDS         PO                                                                  0.00
  614 Sears Home Improvement Products, Inc.        SM GUTTERS BALTIMORE LLC                                  BARIS         YILMAZ          PO                                                                  0.00
  615 Sears Home Improvement Products, Inc.        TRANTEL HEATING & COOLING INC                             SCOTT         TRANTEL         PO                                                                  0.00
  616 Sears Home Improvement Products, Inc.        SOUTHERN STYLE AC & HEATING                               BOBBIE        TEMPLE          PO                                                                  0.00
  617 Sears Home Improvement Products, Inc.        DECLUE CONSTRUCTION LLC                                   RODNEY        DECLUE          PO                                                                  0.00
  618 Sears Home Improvement Products, Inc.        SCOTTS COASTAL WINDOWS                                    NICHOLAS      SCOTT           PO                                                                  0.00
  619 Sears Home Improvement Products, Inc.        KBS CONSTRUCTION CORP                                     ABDOOL        RAHIM           PO                                                                  0.00
  620 Sears Home Improvement Products, Inc.        HAMPTON CONTRACTING LLC                                   WESLEY        BILLOWITZ       PO                                                                  0.00
  621 Sears Home Improvement Products, Inc.        HOT TECH CONTRACTOR INC                                   YANG GYOO     KIM             PO                                                                  0.00
  622 Sears Home Improvement Products, Inc.        A PLUS SERVICES HEATING AND AIR CONDITIONING              JUAN          RAMIREZ         PO                                                                  0.00
  623 Sears Home Improvement Products, Inc.        AMERSON VENTURES LLC DBA ENERGY ATTIC                     RYAN          AMERSON         PO                                                                  0.00
  624 Sears Home Improvement Products, Inc.        RCS HOME IMPROVEMENTS                                     RODNEY        CARDEN          PO                                                                  0.00
  625 Sears Home Improvement Products, Inc.        RAUDELS TILE & GRANITE CORP                               RAUDEL        RODRIGUEZ       PO                                                                  0.00
Line           Full Name of Sears Debtor Party
                                                 18-23538-rdd             Doc     1054 Filed 12/05/18
                                                                          Name of Counterparty
                                                                                                           EnteredName12/05/18
                                                                                                    Title of Contract
                                                                                                                          of Counterparty 22:01:28
                                                                                                                            (Last)
                                                                                                                                                         Main Document
                                                                                                                                                 Title of Contract2
                                                                                                                                                                    PO/ Invoice/ Contract Number
                                                                                                                                                                           (If Applicable)
                                                                                                                                                                                                   Proposed Cure
                                                                                                                                                                                                      Amount
  626 Sears Home Improvement Products, Inc.        JEFFERY JUSTIN RUSHING
                                                                                                   Pg    22 of 111
                                                                                                    JEFFERY           RUSHING             PO                                                                  0.00
  627 Sears Home Improvement Products, Inc.        FRIES MILL EXTERIOR                                   THOMAS         SARGENT        PO                                                                     0.00
  628 Sears Home Improvement Products, Inc.        3 GUYS INSULATION                                     LUIS           RENOVATO       PO                                                                     0.00
  629 Sears Home Improvement Products, Inc.        FREE AIR MECHANICAL                                   PETKO          ANGELOV        PO                                                                     0.00
  630 Sears Home Improvement Products, Inc.        DALE GRABE                                            DALE           GRABE          PO                                                                     0.00
  631 Sears Home Improvement Products, Inc.        JSI HVAC LLC DBA JSI HVAC                             JOHN           IRWIN          PO                                                                     0.00
  632 Sears Home Improvement Products, Inc.        CRUZ LAMINATES INC                                    MANUEL         CRUZ           PO                                                                     0.00
  633 Sears Home Improvement Products, Inc.        GM & A CONSTRUCTION SERVICES LLC                      TIM            ALDRED         PO                                                                     0.00
  634 Sears Home Improvement Products, Inc.        TRI - PILLAR CONTRACTORS LLC                          ERROL          SMITH JR       PO                                                                     0.00
  635 Sears Home Improvement Products, Inc.        TORNADO AIR                                           SACHAKOV       IGOR           PO                                                                     0.00
  636 Sears Home Improvement Products, Inc.        TAILOR MADE MECHANICAL INC                            RICHIE         PRESTON        PO                                                                     0.00
  637 Sears Home Improvement Products, Inc.        WARDS ENTERPRISES                                     DEREK          WARD           PO                                                                     0.00
  638 Sears Home Improvement Products, Inc.        SOLID SURFACE INC                                     JONATHAN       DAVIS          PO                                                                     0.00
  639 Sears Home Improvement Products, Inc.        HOFFMAN HEATING & COOLING LLC                         GARY           HOFFMAN        PO                                                                     0.00
  640 Sears Home Improvement Products, Inc.        PHILLIPS REMODELING LLC                               GARY           PHILLIPS       PO                                                                     0.00
  641 Sears Home Improvement Products, Inc.        QSI INSTALLATIONS                                     LAYTH          LAFTA          PO                                                                     0.00
  642 Sears Home Improvement Products, Inc.        THE COMFORT GROUP                                     TRENT          WINKLER        PO                                                                     0.00
  643 Sears Home Improvement Products, Inc.        P & R PLUMBING                                        PAVEL          VILLAGOMEZ     PO                                                                     0.00
  644 Sears Home Improvement Products, Inc.        RICH KNAPP LLC                                        RICHARD        KNAPP SR       PO                                                                     0.00
  645 Sears Home Improvement Products, Inc.        AMERICAN AIR HVAC                                     NOEL           MARRERO        PO                                                                     0.00
  646 Sears Home Improvement Products, Inc.        TILLMAN ROOFING SIDING AND GUTTERS                    LARRY          TILLMAN II     PO                                                                     0.00
  647 Sears Home Improvement Products, Inc.        BELLA STONES INC                                      SARAH          MOLINA         PO                                                                     0.00
  648 Sears Home Improvement Products, Inc.        ELEMENTS HEATING AND COOLING INC                      EDGAR          RENDON         PO                                                                     0.00
  649 Sears Home Improvement Products, Inc.        MELLO HOME IMPROVEMENT                                CHRISTIAN      MELLO          PO                                                                     0.00
  650 Sears Home Improvement Products, Inc.        HYE CLASS CARPET CONTRACTOR                           SEVAG          MOUMDJIAN      PO                                                                     0.00
  651 Sears Home Improvement Products, Inc.        HOME VALUE BUILDERS LLC                               DAVID          TSCHIDA        PO                                                                     0.00
  652 Sears Home Improvement Products, Inc.        CRUZ FLOORING ATLANTA LLC                             CARLOS         CRUZ           PO                                                                     0.00
  653 Sears Home Improvement Products, Inc.        ENGLAND ELECTRICAL SERVICES                           TANYA          ENGLAND        PO                                                                     0.00
  654 Sears Home Improvement Products, Inc.        BROWNS FLOORING                                       ROBERT         BROWN          PO                                                                     0.00
  655 Sears Home Improvement Products, Inc.        AMERICAN BUILDING AND KITCHEN PRODUCTS                DUSTIN         VANDERVOORT    PO                                                                     0.00
  656 Sears Home Improvement Products, Inc.        CHRIS M JACKSON ROOFING                               CHRIS          JACKSON        PO                                                                     0.00
  657 Sears Home Improvement Products, Inc.        CMARION ROOFING LLC                                   CORNELIUS      MARION         PO                                                                     0.00
  658 Sears Home Improvement Products, Inc.        B P CONSTRUCTION INC                                  BHARAT         PRAJAPATI      PO                                                                     0.00
  659 Sears Home Improvement Products, Inc.        CONCEPT GLASS AND GLAZING LLC                         DAVID          MINJAREZ       PO                                                                     0.00
  660 Sears Home Improvement Products, Inc.        NAILERS FLOORING LLC                                  DWIGHT         HIDY           PO                                                                     0.00
  661 Sears Home Improvement Products, Inc.        TETTERIS HEATING & AIR                                MICHAEL        TETTERIS       PO                                                                     0.00
  662 Sears Home Improvement Products, Inc.        PLEASANTON CONSTRUCTION INC                           JOHN           KONOPKA        PO                                                                     0.00
  663 Sears Home Improvement Products, Inc.        EXPERT CONSTRUCTION                                   DAVID          NOVAK          PO                                                                     0.00
  664 Sears Home Improvement Products, Inc.        TAYLOR MADE REMODELING                                MARK           TAYLOR         PO                                                                     0.00
  665 Sears Home Improvement Products, Inc.        LL RUNION CONSTRUCTION                                LESTER         RUNION         PO                                                                     0.00
  666 Sears Home Improvement Products, Inc.        KB AIR & HEATING LLC                                  TERESA         KUEHNE         PO                                                                     0.00
  667 Sears Home Improvement Products, Inc.        ED GRANITE DESIGN                                     ARMANDO        LEONE          PO                                                                     0.00
  668 Sears Home Improvement Products, Inc.        PRECISION AIR COMFORT LLC                             BERNARD        MAMICH         PO                                                                     0.00
  669 Sears Home Improvement Products, Inc.        SQUARE EXTERIORS INC                                  PIOTR          FIED           PO                                                                     0.00
  670 Sears Home Improvement Products, Inc.        MOBLEY HVAC LLC DBA MOBLEY HEATING AND AIR            REGINALD       MOBLEY         PO                                                                     0.00
  671 Sears Home Improvement Products, Inc.        HOVEY HVAC                                            IAN            HOVEY          PO                                                                     0.00
  672 Sears Home Improvement Products, Inc.        STRETCH FORCE LLC                                     ANGEL          CHACON         PO                                                                     0.00
  673 Sears Home Improvement Products, Inc.        VISION CONSTRUCTION & DEVELOPERS LLC                  MIGUEL         LAINEZ         PO                                                                     0.00
  674 Sears Home Improvement Products, Inc.        WEISS HOME REPAIR LLC                                 RANDOLPH       WEISS          PO                                                                     0.00
  675 Sears Home Improvement Products, Inc.        ELITE FLOORING                                        CHRIS          EVANS          PO                                                                     0.00
  676 Sears Home Improvement Products, Inc.        SOLAR SUPPLY CENTER DBA SOLAR WINDOWS AND MORE        ASIM           JAFFARY        PO                                                                     0.00
  677 Sears Home Improvement Products, Inc.        MAXTON INC                                            VALENTIN       RAZUMOVSKY     PO                                                                     0.00
  678 Sears Home Improvement Products, Inc.        CALVERT ROOFING & CONST LLC                           JACK           CALVERT        PO                                                                     0.00
Line           Full Name of Sears Debtor Party
                                                 18-23538-rdd              Doc     1054 Filed 12/05/18
                                                                           Name of Counterparty
                                                                                                            EnteredName12/05/18
                                                                                                     Title of Contract
                                                                                                                            of Counterparty 22:01:28
                                                                                                                              (Last)
                                                                                                                                                           Main Document
                                                                                                                                                   Title of Contract2
                                                                                                                                                                      PO/ Invoice/ Contract Number
                                                                                                                                                                             (If Applicable)
                                                                                                                                                                                                     Proposed Cure
                                                                                                                                                                                                        Amount
  679 Sears Home Improvement Products, Inc.        HORIZON HVAC LLC
                                                                                                    Pg
                                                                                                     BRENT
                                                                                                          23 of 111    NIELSON              PO                                                                  0.00
  680 Sears Home Improvement Products, Inc.        AMERICAN CLASSIC CONSTRUCTION                               MARK         ROUECHE         PO                                                                  0.00
  681 Sears Home Improvement Products, Inc.        OPPORTUNITY PROPERTIES LLC DBA HOME REMEDY ROOFING & REPAIRS GARY        BATHOLOMAI      PO                                                                  0.00
  682 Sears Home Improvement Products, Inc.        ARIZONA DESERT CEDARS FLOORING                              JAMES        MCCARTY         PO                                                                  0.00
  683 Sears Home Improvement Products, Inc.        BURLASON INSTALLS                                           DAVID        BURLASON        PO                                                                  0.00
  684 Sears Home Improvement Products, Inc.        J SONS EXTERIORS                                            JASON        COOK            PO                                                                  0.00
  685 Sears Home Improvement Products, Inc.        RICHARD TAYLOR FLOORING                                     RICHARD      TAYLOR          PO                                                                  0.00
  686 Sears Home Improvement Products, Inc.        CASPIAN CONSTRUCTION LLC                                    KAMBIZ       IGHANI          PO                                                                  0.00
  687 Sears Home Improvement Products, Inc.        SDAC                                                        DANIEL       PHILLIPS        PO                                                                  0.00
  688 Sears Home Improvement Products, Inc.        SALL PRO PLUMBING                                           SALVADORE    GONZALEZ        PO                                                                  0.00
  689 Sears Home Improvement Products, Inc.        HOME WORKS CONSTRUCTION                                     LIVIU        IRIMIA          PO                                                                  0.00
  690 Sears Home Improvement Products, Inc.        DENNIS GARNER                                               DENNIS       GARNER          PO                                                                  0.00
  691 Sears Home Improvement Products, Inc.        LDK CONSTRUCTION                                            MANTAS       ALONDERIS       PO                                                                  0.00
  692 Sears Home Improvement Products, Inc.        ENERGY EFFICIENCY HOMES INC                                 MYKHAYLO     HAVRYSHCHUK     PO                                                                  0.00
  693 Sears Home Improvement Products, Inc.        INTEGRITY ROOFING SERVICES LTD                              RICHARD      ESTESS JR       PO                                                                  0.00
  694 Sears Home Improvement Products, Inc.        CASCADE FLOORING PROS INC                                   PAVEL        KRAVCHENKO      PO                                                                  0.00
  695 Sears Home Improvement Products, Inc.        TEXAS ONE ROOF                                              JESUS        GARZA           PO                                                                  0.00
  696 Sears Home Improvement Products, Inc.        AFFORDABLE GRANITE CONCEPTS                                 WALTER       PIANTA          PO                                                                  0.00
  697 Sears Home Improvement Products, Inc.        JTI CONSTRUCTION LLC                                        ISAAC        MILLAR          PO                                                                  0.00
  698 Sears Home Improvement Products, Inc.        JP ROOFING                                                  JOSE         PEREZ           PO                                                                  0.00
  699 Sears Home Improvement Products, Inc.        DAVID FISHER                                                DAVID        FISHER          PO                                                                  0.00
  700 Sears Home Improvement Products, Inc.        ANDERSONS RESIDENTIAL HEATING & AC INC                      CHERYL       WHITTENBERGER   PO                                                                  0.00
  701 Sears Home Improvement Products, Inc.        BANAS HEATING & AIR CONDITIONING INC                        RADOSLAW     BANAS           PO                                                                  0.00
  702 Sears Home Improvement Products, Inc.        SAMAYOA GENERAL CONSTRUCTION INC                            EDWIN        SAMAYOA         PO                                                                  0.00
  703 Sears Home Improvement Products, Inc.        ECO SYSTEMS HEATING & AIR                                   ABRAHAM      ALVAREZ         PO                                                                  0.00
  704 Sears Home Improvement Products, Inc.        RAINBUSTERS EXTERIORS                                       JASON        WALLACE         PO                                                                  0.00
  705 Sears Home Improvement Products, Inc.        CJS HOME IMPROVEMENT                                        JASON        LEBARON         PO                                                                  0.00
  706 Sears Home Improvement Products, Inc.        BRIGHT POINT HOME SERVICES INC                              MICHAEL      PINKNEY         PO                                                                  0.00
  707 Sears Home Improvement Products, Inc.        A&J SIDING LLC                                              JEFFREY      TORRES          PO                                                                  0.00
  708 Sears Home Improvement Products, Inc.        THE COUNTERTOP COMPANY INC                                  ROBERT       KREMER          PO                                                                  0.00
  709 Sears Home Improvement Products, Inc.        OMEGA GENERAL & ELECTRICAL CONTRACTORS LLC                  ALFONSO      MARTINEZ        PO                                                                  0.00
  710 Sears Home Improvement Products, Inc.        UNBELIEVABLE ELECTRICAL SERVICES LLC                        DERRICK      FAMBRO          PO                                                                  0.00
  711 Sears Home Improvement Products, Inc.        CT ELECTRICAL SERVICES                                      CHARLES      THERMIDOR       PO                                                                  0.00
  712 Sears Home Improvement Products, Inc.        AMERICAN HVAC SERVICES LLC                                  ANTHONY      SAMPER          PO                                                                  0.00
  713 Sears Home Improvement Products, Inc.        D E POWERS & COMPANY LLC DBA MIND IN THE GUTTER             DARREN       POWERS          PO                                                                  0.00
  714 Sears Home Improvement Products, Inc.        RELIABLE RAIN GUTTERS                                       VITALIY      ROTARU          PO                                                                  0.00
  715 Sears Home Improvement Products, Inc.        ECO HANDYMAN LLC                                            DONALD       WEAR            PO                                                                  0.00
  716 Sears Home Improvement Products, Inc.        F & W PAINTING LLC                                          WILMER       HERNANDEZ       PO                                                                  0.00
  717 Sears Home Improvement Products, Inc.        2COOL2HEAT                                                  JOHN         SMULDERS        PO                                                                  0.00
  718 Sears Home Improvement Products, Inc.        EAP HOMES LLC                                               THIAGO       ANDRADE         PO                                                                  0.00
  719 Sears Home Improvement Products, Inc.        MARTINEZ RAINGUTTER INC                                     EDUARDO      MARTINEZ        PO                                                                  0.00
  720 Sears Home Improvement Products, Inc.        ATLAS CONSTRUCTION LLC                                      RAMIRO       RODRIGUEZ       PO                                                                  0.00
  721 Sears Home Improvement Products, Inc.        WESTERN STATES CONSTRUCTION INC-CORPORATION                 RANDY        HALSNE          PO                                                                  0.00
  722 Sears Home Improvement Products, Inc.        FREEWATER GUTTER SERVICES                                   BRANDON      HOXIE           PO                                                                  0.00
  723 Sears Home Improvement Products, Inc.        ALL TEMP HEATING & AC                                       TIMOTHY      GLEASON         PO                                                                  0.00
  724 Sears Home Improvement Products, Inc.        PRESTIGE HOME IMPROVEMENT LLC                               AUGUSTO      LOBATO          PO                                                                  0.00
  725 Sears Home Improvement Products, Inc.        GATLINS PLUMBING                                            JEFFERY      GATLIN          PO                                                                  0.00
  726 Sears Home Improvement Products, Inc.        C&R INSULATION                                              JASON        LIBBY           PO                                                                  0.00
  727 Sears Home Improvement Products, Inc.        WOOD FLOORS INK LLC                                         PATRICK      PAGGEOT         PO                                                                  0.00
  728 Sears Home Improvement Products, Inc.        EMPREUS FLOORS LLC                                          HARIS        HODZIC          PO                                                                  0.00
  729 Sears Home Improvement Products, Inc.        TOPAIR TEXAS                                                MAJDI        BENACHOUR       PO                                                                  0.00
  730 Sears Home Improvement Products, Inc.        WHEELS ON TEXAS REMODELING                                  SAUL         VELA            PO                                                                  0.00
  731 Sears Home Improvement Products, Inc.        RISING PHOENIX CONSTRUCTION INC                             RYAN         GARDNER         PO                                                                  0.00
Line           Full Name of Sears Debtor Party
                                                 18-23538-rdd                Doc     1054 Filed 12/05/18
                                                                             Name of Counterparty
                                                                                                              EnteredName12/05/18
                                                                                                       Title of Contract
                                                                                                                             of Counterparty 22:01:28
                                                                                                                               (Last)
                                                                                                                                                            Main Document
                                                                                                                                                    Title of Contract2
                                                                                                                                                                       PO/ Invoice/ Contract Number
                                                                                                                                                                              (If Applicable)
                                                                                                                                                                                                      Proposed Cure
                                                                                                                                                                                                         Amount
  732 Sears Home Improvement Products, Inc.        DORADO STONE INC
                                                                                                      Pg    24 of 111
                                                                                                       ERNESTO           RODRIGUEZ           PO                                                                  0.00
  733 Sears Home Improvement Products, Inc.        GREEN HEATING & COOLING                                     MICHAEL       GREEN          PO                                                                   0.00
  734 Sears Home Improvement Products, Inc.        RIBEIRO PRO SERVICES CORP                                   CARLOS        RIBEIRO        PO                                                                   0.00
  735 Sears Home Improvement Products, Inc.        MECHANICAL LEGION CORP                                      GREGORY       ESCOBEDO JR    PO                                                                   0.00
  736 Sears Home Improvement Products, Inc.        INTERNATIONAL WOOD DESIGN                                   JULIUS        BLIG           PO                                                                   0.00
  737 Sears Home Improvement Products, Inc.        BAY CUSTOM COUNTERTOPS INC                                  FRANCESCO     PIERNELLI      PO                                                                   0.00
  738 Sears Home Improvement Products, Inc.        GUTTER KING LLC                                             ASHLEY        DEVINCENTIS    PO                                                                   0.00
  739 Sears Home Improvement Products, Inc.        ATC AC & HEATING LLC                                        SEAN          HALL           PO                                                                   0.00
  740 Sears Home Improvement Products, Inc.        DONAIRE REMODELING AND CONSTRUCTION LLC                     CARMEN        DONAIRE        PO                                                                   0.00
  741 Sears Home Improvement Products, Inc.        ROBERT F MICKLES PLUMBING & HEATING                         ROBERT        MICKLES        PO                                                                   0.00
  742 Sears Home Improvement Products, Inc.        CUSTOM AIR SERVICES INC                                     ROBIN         THOMPSON       PO                                                                   0.00
  743 Sears Home Improvement Products, Inc.        JOSEPH E COPE III                                           JOSEPH        COPE III       PO                                                                   0.00
  744 Sears Home Improvement Products, Inc.        D A H INSULATION SERVICES                                   DIEGO         ANDRADE        PO                                                                   0.00
  745 Sears Home Improvement Products, Inc.        MODESTO RODRIGUEZ-VILLA CONTRACTING                         MODESTO       RODRIGUEZ      PO                                                                   0.00
  746 Sears Home Improvement Products, Inc.        EMA DE LA CRUZ                                              EMA           DE LA CRUZ     PO                                                                   0.00
  747 Sears Home Improvement Products, Inc.        PAUL MCDONALD CONST                                         PAUL          MCDONALD       PO                                                                   0.00
  748 Sears Home Improvement Products, Inc.        GULLETT ENERGY ROOF COATINGS LLC                            BRIAN         GULLETT        PO                                                                   0.00
  749 Sears Home Improvement Products, Inc.        GREEN SPACE CONSTRUCTION LLC                                COREY         MCDONALD       PO                                                                   0.00
  750 Sears Home Improvement Products, Inc.        CABINET MD                                                  COOPER        MINTER         PO                                                                   0.00
  751 Sears Home Improvement Products, Inc.        DCFLOORINGPRO LLC                                           DOMENICO      CENTOFANTI     PO                                                                   0.00
  752 Sears Home Improvement Products, Inc.        RODRIGUEZ PLUMBING HEATING AND AIR CONDITIONING INC         ANDRES        RODRIGUEZ      PO                                                                   0.00
  753 Sears Home Improvement Products, Inc.        EXECUTIVE DESIGN & CONSTRUCTION INC                         VAHIK         TATOOSI        PO                                                                   0.00
  754 Sears Home Improvement Products, Inc.        ROOTBUSTERS SEWER DRAIN CLEANING AND PLUMBING               STEPHEN       ATCHISON       PO                                                                   0.00
  755 Sears Home Improvement Products, Inc.        ROGERS HOME REMODELING                                      ROGER         MCKINLEY JR    PO                                                                   0.00
  756 Sears Home Improvement Products, Inc.        ALL MOUNTAIN MECHANICAL PLUMBING & HEATING                  DWAYNE        REED           PO                                                                   0.00
  757 Sears Home Improvement Products, Inc.        EAGLE HOME IMPROVEMENTS INC                                 EUGENE        COLE           PO                                                                   0.00
  758 Sears Home Improvement Products, Inc.        AIR REPAIR SERVICES INC                                     RODERICK      SMITH          PO                                                                   0.00
  759 Sears Home Improvement Products, Inc.        TRINITY CONSTRUCTION OF KENNER LLC                          GEAN          MALDONADO      PO                                                                   0.00
  760 Sears Home Improvement Products, Inc.        CSS CONSTRUCTION SERVICES DBA CSS AIR CONDITIONING          CHRISTOPHER   TURTON         PO                                                                   0.00
  761 Sears Home Improvement Products, Inc.        COUNTRYSIDE GARAGE DOORS INC                                STEPHEN       IVASHEK        PO                                                                   0.00
  762 Sears Home Improvement Products, Inc.        JCM CONSTRUCTION AND DESIGN                                 MICHAEL       SILVIA         PO                                                                   0.00
  763 Sears Home Improvement Products, Inc.        ZAKI HEATING AND COOLING                                    ZAKI          MIRZA          PO                                                                   0.00
  764 Sears Home Improvement Products, Inc.        BUSH ROOFING INC                                            KANLAYWAYAN   BUSH           PO                                                                   0.00
  765 Sears Home Improvement Products, Inc.        CVM ENTERPRISES INC                                         CID           MOREIRA        PO                                                                   0.00
  766 Sears Home Improvement Products, Inc.        MARIO CASTRO                                                MARIO         CASTRO         PO                                                                   0.00
  767 Sears Home Improvement Products, Inc.        DESIGNS IN STONE LLC                                        NATHAN        RUSH           PO                                                                   0.00
  768 Sears Home Improvement Products, Inc.        TAYLOR & SONS LLC                                           VAN           TAYLOR         PO                                                                   0.00
  769 Sears Home Improvement Products, Inc.        AFFORDABLE INSULATION                                       MARK          FISHER         PO                                                                   0.00
  770 Sears Home Improvement Products, Inc.        GREAT LAKES HOMES & CONST                                   ART           SYLVER         PO                                                                   0.00
  771 Sears Home Improvement Products, Inc.        A N TILE LLC                                                ANDREA        NDREKA         PO                                                                   0.00
  772 Sears Home Improvement Products, Inc.        BATH VANITIES & PLUMBING INC                                BUTTY         SALAM          PO                                                                   0.00
  773 Sears Home Improvement Products, Inc.        GUTTER GODS SEAMLESS GUTTERS                                NATHAN        MARTINEZ       PO                                                                   0.00
  774 Sears Home Improvement Products, Inc.        SUNSHINE SIDING LLC                                         PORTER        CULVER         PO                                                                   0.00
  775 Sears Home Improvement Products, Inc.        MAINSTAGE LIGHTING AND ELECTRIC CO                          DANIEL        MCGRATH        PO                                                                   0.00
  776 Sears Home Improvement Products, Inc.        BARTZ BUILDERS INC                                          ROBERT        BARTZ          PO                                                                   0.00
  777 Sears Home Improvement Products, Inc.        MARTINEZ HOME IMPROVEMENT                                   EMILIANO      MARTINEZ       PO                                                                   0.00
  778 Sears Home Improvement Products, Inc.        DAVID LEO PALMER CONSTRUCTION LLC                           DAVID         PALMER JR      PO                                                                   0.00
  779 Sears Home Improvement Products, Inc.        DONE RITE FLOORING                                          DAVID         TIPTON         PO                                                                   0.00
  780 Sears Home Improvement Products, Inc.        SMART HOME ELECTRIC                                         JASON         WELLS          PO                                                                   0.00
  781 Sears Home Improvement Products, Inc.        A & L CONTRACTORS LLC                                       ADIRAN        SIMS           PO                                                                   0.00
  782 Sears Home Improvement Products, Inc.        ACROSS TOWN SERVICES MECHANICAL                             VICTOR        MENDOZA        PO                                                                   0.00
  783 Sears Home Improvement Products, Inc.        QUALITY HVAC SYSTEMS LLC                                    ARTURO        ZAMORA         PO                                                                   0.00
  784 Sears Home Improvement Products, Inc.        IRONGATE CONSTRUCTION SERVICES LP                           CASEY         CRONIN         PO                                                                   0.00
Line           Full Name of Sears Debtor Party
                                                 18-23538-rdd          Doc     1054 Filed 12/05/18
                                                                       Name of Counterparty
                                                                                                        EnteredName12/05/18
                                                                                                 Title of Contract
                                                                                                                       of Counterparty 22:01:28
                                                                                                                         (Last)
                                                                                                                                                      Main Document
                                                                                                                                              Title of Contract2
                                                                                                                                                                 PO/ Invoice/ Contract Number
                                                                                                                                                                        (If Applicable)
                                                                                                                                                                                                Proposed Cure
                                                                                                                                                                                                   Amount
  785 Sears Home Improvement Products, Inc.        ALLGOOD MECHANICAL SOLUTIONS LLC
                                                                                                Pg
                                                                                                 JODY
                                                                                                      25 of 111    ANDERSON            PO                                                                  0.00
  786 Sears Home Improvement Products, Inc.        ELEVATION MECHANICAL                                      CHRIS          BARKER       PO                                                                0.00
  787 Sears Home Improvement Products, Inc.        HM FLOORING LLC                                           HARRY          MARTINEZ     PO                                                                0.00
  788 Sears Home Improvement Products, Inc.        D & C KONZE DBA SEARS GARAGE SOLUTIONS OF HAMPTON ROADS   DAVID          KONZE        PO                                                                0.00
  789 Sears Home Improvement Products, Inc.        STREAMLINE PLUMBING INC                                   BARRY          BRUMAGIN     PO                                                                0.00
  790 Sears Home Improvement Products, Inc.        ALL STATE HEATING AND AIR                                 RUSSELL        WEBBER       PO                                                                0.00
  791 Sears Home Improvement Products, Inc.        COBBLE CREEK COUNTERTOPS LLC                              DARRIN         CAMPBELL     PO                                                                0.00
  792 Sears Home Improvement Products, Inc.        ASIL SERVICES INC                                         MARK           VACCANI      PO                                                                0.00
  793 Sears Home Improvement Products, Inc.        COMFORTABLE HOMES REMODELING                              DWAYNE         ADAMS        PO                                                                0.00
  794 Sears Home Improvement Products, Inc.        KWIK SERVICES HEATING & AIR LLC                           KENYA          KEITH        PO                                                                0.00
  795 Sears Home Improvement Products, Inc.        AFFORDABLE QUALITY CABINETRY                              JOSE           TORRES       PO                                                                0.00
  796 Sears Home Improvement Products, Inc.        JASON HANCOCK CABINET INSTALLS LLC                        JASON          HANCOCK      PO                                                                0.00
  797 Sears Home Improvement Products, Inc.        GENESIS REMODELING CORP                                   LUIS ANTONIO   SIXTOS       PO                                                                0.00
  798 Sears Home Improvement Products, Inc.        KITCHEN RESURRECTION                                      DAVID          MILLS        PO                                                                0.00
  799 Sears Home Improvement Products, Inc.        BLUE FLAME HEATING AND COOLING                            WILLIAM        HALLAM       PO                                                                0.00
  800 Sears Home Improvement Products, Inc.        DEVEGA SERVICES LLC                                       JULIES         PEREZ        PO                                                                0.00
  801 Sears Home Improvement Products, Inc.        FOX VALLEY FLOORING LLC                                   WAYNE          SESSIONS     PO                                                                0.00
  802 Sears Home Improvement Products, Inc.        AROUND THE CLOCK HEATING & AIR LLC                        BERNARD        GONZALES     PO                                                                0.00
  803 Sears Home Improvement Products, Inc.        POTTER CONSTRUCTION INC                                   NICKOLAY       GONCHAR      PO                                                                0.00
  804 Sears Home Improvement Products, Inc.        TRI COUNTY TILE INC                                       SOKOL          PLLUMAJ      PO                                                                0.00
  805 Sears Home Improvement Products, Inc.        GLADIATOR ROOFING AND MORE LLC                            NESTOR         PATINO       PO                                                                0.00
  806 Sears Home Improvement Products, Inc.        HVAC SOLUTIONS                                            ANTONIO        FABELA       PO                                                                0.00
  807 Sears Home Improvement Products, Inc.        ALL ABOUT HEATING & AIR                                   KENNETH        ABRAMS       PO                                                                0.00
  808 Sears Home Improvement Products, Inc.        DOUGLAS MCCOY                                             DOUGLAS        MCCOY        PO                                                                0.00
  809 Sears Home Improvement Products, Inc.        MIKANICAL SOLUTIONS                                       MICHAEL        KONWIN       PO                                                                0.00
  810 Sears Home Improvement Products, Inc.        SYN PRAPHAVANH                                            SYN            PRAPHAVANH   PO                                                                0.00
  811 Sears Home Improvement Products, Inc.        ADAMS HOME EXTERIORS INC                                  SHAWN          ADAMS        PO                                                                0.00
  812 Sears Home Improvement Products, Inc.        L 7 PRINCIPAL DEVELOPMENT                                 RUFUS          BROWN        PO                                                                0.00
  813 Sears Home Improvement Products, Inc.        HALLARAN ELECTRIC LLC                                     MATTHEW        HALLARAN     PO                                                                0.00
  814 Sears Home Improvement Products, Inc.        MAIN LINE ELECTRIC INC                                    ANTHONY        SACCOMMANO   PO                                                                0.00
  815 Sears Home Improvement Products, Inc.        BRAT CONSULTING & SERVICES LLC                            BERNARD        VINKOVIC     PO                                                                0.00
  816 Sears Home Improvement Products, Inc.        MICHAELS CONSTRUCTION THE VILLAGES CORP                   MICHAEL        GONZALEZ     PO                                                                0.00
  817 Sears Home Improvement Products, Inc.        AT YOUR SERVICE PLUMBING AND HEATING LLC                  TIMOTHY        MCDERMOTT    PO                                                                0.00
  818 Sears Home Improvement Products, Inc.        VINTAGE REPRODUCTIONS                                     JOHN           SLIFFE       PO                                                                0.00
  819 Sears Home Improvement Products, Inc.        PERRY CONSTRUCTION                                        DAVID          PERRY        PO                                                                0.00
  820 Sears Home Improvement Products, Inc.        COMPLETE COMFORT SOLUTIONS LLC                            JOSHUA         SHEETS       PO                                                                0.00
  821 Sears Home Improvement Products, Inc.        J FORREST HOMES LLC                                       JEFFREY        STARKEY      PO                                                                0.00
  822 Sears Home Improvement Products, Inc.        MATT DOLLARHIDE                                           MATTHEW        DOLLARHIDE   PO                                                                0.00
  823 Sears Home Improvement Products, Inc.        WILIAM F OBRIEN JR                                        WILIAM         OBRIEN JR    PO                                                                0.00
  824 Sears Home Improvement Products, Inc.        AL CONSTRUCTION                                           RICHARD        LANE         PO                                                                0.00
  825 Sears Home Improvement Products, Inc.        AG HARDWOOD FLOORS LLC                                    ANATOLIY       GORBUN       PO                                                                0.00
  826 Sears Home Improvement Products, Inc.        STL MAJOR LEAGUE CONSTRUCTION                             JONATHAN       FLOYD        PO                                                                0.00
  827 Sears Home Improvement Products, Inc.        PREMIER WINDOW AND DOOR CO LLC                            DAVID          KRANTZ       PO                                                                0.00
  828 Sears Home Improvement Products, Inc.        JESUS R CHALCO                                            JESUS          CHALCO       PO                                                                0.00
  829 Sears Home Improvement Products, Inc.        RANDY PHIPPS REPAIR                                       BONITA         PHIPPS       PO                                                                0.00
  830 Sears Home Improvement Products, Inc.        GREAT PRIDE LLC                                           LESA           WILLIAMS     PO                                                                0.00
  831 Sears Home Improvement Products, Inc.        OPH ROOFING                                               OCIEL          HERNANDEZ    PO                                                                0.00
  832 Sears Home Improvement Products, Inc.        TEXAS SEAMLESS GUTTER PROJECTS                            VICTOR         CASTRO SR    PO                                                                0.00
  833 Sears Home Improvement Products, Inc.        MARYLAND INSTALLATION SERVICES                            BRIAN          FRANEY       PO                                                                0.00
  834 Sears Home Improvement Products, Inc.        PREDOMO ROOFING AND SHEETMETAL LLC                        ERIC           PERDOMO      PO                                                                0.00
  835 Sears Home Improvement Products, Inc.        N E CONSTRUCTION LLC                                      SERGHEI        NEGRU        PO                                                                0.00
  836 Sears Home Improvement Products, Inc.        WALSHS FLOORING                                           SCOTT          WALSH        PO                                                                0.00
  837 Sears Home Improvement Products, Inc.        JEMMYS HVAC CORP                                          JAIME          VARGAS       PO                                                                0.00
Line           Full Name of Sears Debtor Party
                                                 18-23538-rdd             Doc     1054 Filed 12/05/18
                                                                          Name of Counterparty
                                                                                                           EnteredName12/05/18
                                                                                                    Title of Contract
                                                                                                                          of Counterparty 22:01:28
                                                                                                                            (Last)
                                                                                                                                                         Main Document
                                                                                                                                                 Title of Contract2
                                                                                                                                                                    PO/ Invoice/ Contract Number
                                                                                                                                                                           (If Applicable)
                                                                                                                                                                                                   Proposed Cure
                                                                                                                                                                                                      Amount
  838 Sears Home Improvement Products, Inc.        BEVERLY WATKINS
                                                                                                   Pg    26 of 111
                                                                                                    BEVERLY           WATKINS             PO                                                                  0.00
  839 Sears Home Improvement Products, Inc.        PREMIER SURFACES                                         CHARLES       INGRAM          PO                                                                  0.00
  840 Sears Home Improvement Products, Inc.        AMAZON FLOORING INC                                      MARCO         MACHADO         PO                                                                  0.00
  841 Sears Home Improvement Products, Inc.        GINGER SERVICES LLC                                      ANGELA        SPAULDING       PO                                                                  0.00
  842 Sears Home Improvement Products, Inc.        ALL IN ONE PLUMBING AND CONSTRUCTION                     DAVID         REED            PO                                                                  0.00
  843 Sears Home Improvement Products, Inc.        METROPOLITAN PLUMBING HEATING AIR CONDITIONING           MARK          HUGGINS         PO                                                                  0.00
  844 Sears Home Improvement Products, Inc.        PARKERS HEATING AND AIR CONDITIONING                     GLEN          PARKER          PO                                                                  0.00
  845 Sears Home Improvement Products, Inc.        MAINTAINIT ROOF SYSTEMS                                  GUY           NOLEN           PO                                                                  0.00
  846 Sears Home Improvement Products, Inc.        T M CONSTRUCTION HOME IMPROVEMENT LLC                    MARILENE      ZABALA          PO                                                                  0.00
  847 Sears Home Improvement Products, Inc.        C & A SEAMLESS GUTTERS                                   DONALD        SCOTT           PO                                                                  0.00
  848 Sears Home Improvement Products, Inc.        STEINER CONSTRUCTION INC                                 WILLIAM       STEINER         PO                                                                  0.00
  849 Sears Home Improvement Products, Inc.        SHAUN WAYNE PETTY                                        SHAUN         PETTY           PO                                                                  0.00
  850 Sears Home Improvement Products, Inc.        ROOF COMMANDER INC                                       BRANDON       LOSIK           PO                                                                  0.00
  851 Sears Home Improvement Products, Inc.        SCHNELL PLUMBING SERVICE & REPAIR LLC                    MICHAEL       BAHMANN         PO                                                                  0.00
  852 Sears Home Improvement Products, Inc.        JETWAY HEATING COOLING & REFRIGERATION                   SYLVIA        COTHIA          PO                                                                  0.00
  853 Sears Home Improvement Products, Inc.        ISHAM MIKEAL MCNAIR                                      ISHAM          MCNAIR         PO                                                                  0.00
  854 Sears Home Improvement Products, Inc.        NOMA ENTERPRISES LLC                                     GABRIEL       FERREIRA        PO                                                                  0.00
  855 Sears Home Improvement Products, Inc.        GENE CALABRESE REMODELING AND RENOVATIONS                EUGENE        CALABRESE       PO                                                                  0.00
  856 Sears Home Improvement Products, Inc.        CARTER HEATING N COOLING LLC                             JOHN          CARTER          PO                                                                  0.00
  857 Sears Home Improvement Products, Inc.        WESTPUT 24/7 ELECTRIC INC                                FABIAN        PARDO           PO                                                                  0.00
  858 Sears Home Improvement Products, Inc.        RIVERTOWN HVAC LLC                                       JONATHON      VANDERBERG      PO                                                                  0.00
  859 Sears Home Improvement Products, Inc.        SUPERIOR AIR LLC                                         KEVIN         CERVERI         PO                                                                  0.00
  860 Sears Home Improvement Products, Inc.        AZ U WISH CUSTOM EXTERIORS                               ROBERT        JACKSON         PO                                                                  0.00
  861 Sears Home Improvement Products, Inc.        CONCEPT WINDOWS SIDING & ROOFING                         ROGER         COBOS           PO                                                                  0.00
  862 Sears Home Improvement Products, Inc.        ZACARIAS ENTERPRISE LLC                                  MOISES        TRUJILLO        PO                                                                  0.00
  863 Sears Home Improvement Products, Inc.        MWT CONSTRUCTION/REMODELING                              WILLIAM       THOMPSON        PO                                                                  0.00
  864 Sears Home Improvement Products, Inc.        CHRISTOPHER BRABHAM                                      CHRISTOPHER   BRABHAM         PO                                                                  0.00
  865 Sears Home Improvement Products, Inc.        M&M CONSTRUCTION                                         ROBERT        MANSON          PO                                                                  0.00
  866 Sears Home Improvement Products, Inc.        TECUMSEH HEATING AND AIR                                 LANDRIDGE     FORTUNE         PO                                                                  0.00
  867 Sears Home Improvement Products, Inc.        YYY GENERAL CONTRACTOR                                   YAROSLAV      GAVRILYUK       PO                                                                  0.00
  868 Sears Home Improvement Products, Inc.        BUILDING MODERN SOLUTIONS                                JOHN          MORGENSTEIN     PO                                                                  0.00
  869 Sears Home Improvement Products, Inc.        BERNARDO PRO REMODELS                                    WILLIAM       ESTRADA         PO                                                                  0.00
  870 Sears Home Improvement Products, Inc.        DRB LLC                                                  DEXTER        BOOZER          PO                                                                  0.00
  871 Sears Home Improvement Products, Inc.        INNOVATION CONSTRUCTION CORP                             HELIO         CARVALHO JR     PO                                                                  0.00
  872 Sears Home Improvement Products, Inc.        SUPER HOME SERVICES                                      ROBERT        DAVENPORT JR    PO                                                                  0.00
  873 Sears Home Improvement Products, Inc.        DONERIGHTSIDINGANDWINDOWS                                JODY          DOLINGER        PO                                                                  0.00
  874 Sears Home Improvement Products, Inc.        MSE INSTALLERS LLC                                       MUHAMMED      NAIEM ALI       PO                                                                  0.00
  875 Sears Home Improvement Products, Inc.        IRON CITY CONSTRUCTION LLC                               JOHNATHAN     BALOGH          PO                                                                  0.00
  876 Sears Home Improvement Products, Inc.        TACEY CONSTRUCTION                                       JEREMY        TACEY           PO                                                                  0.00
  877 Sears Home Improvement Products, Inc.        SOUTHEASTERN ROOFING & CONSTRUCTION LLC                  MICHAEL       KAPPAZ          PO                                                                  0.00
  878 Sears Home Improvement Products, Inc.        PHOENIX CUSTOM BUILDERS                                  CLETUS        PHOENIX         PO                                                                  0.00
  879 Sears Home Improvement Products, Inc.        AIRSLINGER INC                                           ROBERT        KIRKLAND        PO                                                                  0.00
  880 Sears Home Improvement Products, Inc.        ALL CLIMATE HEATING AND COOLING                          ALAN          SCHORNAK        PO                                                                  0.00
  881 Sears Home Improvement Products, Inc.        FLOYDS HEATING AND AIR                                   JAMES         FLOYD           PO                                                                  0.00
  882 Sears Home Improvement Products, Inc.        TRINITY RENOVATIONS                                      MILTON        PEREZ           PO                                                                  0.00
  883 Sears Home Improvement Products, Inc.        UNLIMITED INSTALLER                                      MIKE          HEREDIA         PO                                                                  0.00
  884 Sears Home Improvement Products, Inc.        MELO CONSTRUCTION NW LLC                                 RODRIGO       MELO            PO                                                                  0.00
  885 Sears Home Improvement Products, Inc.        CROMEX FLOORING                                          DANIJEL       AKRAP           PO                                                                  0.00
  886 Sears Home Improvement Products, Inc.        MIGUEL ANGEL LOPEZ AGUILAR                               MIGUEL        LOPEZ AGUILAR   PO                                                                  0.00
  887 Sears Home Improvement Products, Inc.        AARON S FLOOR COVERING INC                               AARON         RODRIGUEZ       PO                                                                  0.00
  888 Sears Home Improvement Products, Inc.        KIRKMAN KITCHEN AND BATH LLC                             ERIC          JOHNSON         PO                                                                  0.00
  889 Sears Home Improvement Products, Inc.        CAROLINA GARAGE SERVICE                                  SPENCER       KEMPTON         PO                                                                  0.00
  890 Sears Home Improvement Products, Inc.        RICE HEATING AND AIR LLC                                 CHRISTOPHER   RICE            PO                                                                  0.00
Line           Full Name of Sears Debtor Party
                                                 18-23538-rdd           Doc     1054 Filed 12/05/18
                                                                        Name of Counterparty
                                                                                                         EnteredName12/05/18
                                                                                                  Title of Contract
                                                                                                                         of Counterparty 22:01:28
                                                                                                                           (Last)
                                                                                                                                                        Main Document
                                                                                                                                                Title of Contract2
                                                                                                                                                                   PO/ Invoice/ Contract Number
                                                                                                                                                                          (If Applicable)
                                                                                                                                                                                                  Proposed Cure
                                                                                                                                                                                                     Amount
  891 Sears Home Improvement Products, Inc.        STOIBER QUALITY WORK
                                                                                                 Pg
                                                                                                  JAMES
                                                                                                       27 of 111    STOIBER              PO                                                                  0.00
  892 Sears Home Improvement Products, Inc.        TAYLOR FLOORING SERVICES LLC                          CHRISTOPHER   TAYLOR          PO                                                                    0.00
  893 Sears Home Improvement Products, Inc.        GRAND MECHANICAL HEAT AND AIR                         MICHAEL       PARRISH         PO                                                                    0.00
  894 Sears Home Improvement Products, Inc.        MASTER CRAFT HOME SERVICES OF FL INC                  DUGLAS        DUGAN           PO                                                                    0.00
  895 Sears Home Improvement Products, Inc.        SERVICE NOW HEATING & AIR CO INC                      BROCK         HOLT            PO                                                                    0.00
  896 Sears Home Improvement Products, Inc.        BLACK DIAMOND RENOVATORS LLC                          LEONARDO      REIS            PO                                                                    0.00
  897 Sears Home Improvement Products, Inc.                                                              DARION        THOMAS          PO                                                                    0.00
  898 Sears Home Improvement Products, Inc.        QUALITY HOME CONSTRUCTION LLC                         ALEX          MENDOZA         PO                                                                    0.00
  899 Sears Home Improvement Products, Inc.        DIAMONDBACK MECHANICAL GROUP                          CHRISTOPHER   HILL            PO                                                                    0.00
  900 Sears Home Improvement Products, Inc.        BRANDY NICOLE OBERPRILLER                             BRANDY        OBERPRILLER     PO                                                                    0.00
  901 Sears Home Improvement Products, Inc.        ADVANCED AIR CONDITIONING AND HEATING COMPANY         CRAIG         FRISE           PO                                                                    0.00
  902 Sears Home Improvement Products, Inc.        A JAMES GLOBAL SERVICES INC                           DINO          JAMES           PO                                                                    0.00
  903 Sears Home Improvement Products, Inc.        SJV ASSOCIATES LLC                                    LEEANN        VOSS            PO                                                                    0.00
  904 Sears Home Improvement Products, Inc.        QUALITY REMODELERS                                    KRZYSZTOF     TADZIK          PO                                                                    0.00
  905 Sears Home Improvement Products, Inc.        J & SONS AIR CONDITION AND HEATING-SOLE PROPRIETOR    JUAN          PUGA            PO                                                                    0.00
  906 Sears Home Improvement Products, Inc.        MOURAS GENERAL SERVICES-CORPORATION                   STEFANNY      MOURA           PO                                                                    0.00
  907 Sears Home Improvement Products, Inc.        ALLIANCE HOME IMPROVEMENT INC                         SERGIY        SUPRUNCHUK      PO                                                                    0.00
  908 Sears Home Improvement Products, Inc.        COUNTERTO                                             MILES         CROWE           PO                                                                    0.00
  909 Sears Home Improvement Products, Inc.        SARTO COUNTERTOPS                                     GIUSEPPE      VANDERPUTTEN    PO                                                                    0.00
  910 Sears Home Improvement Products, Inc.        2 BROTHERS HEATING & AIR CONDITIONING LLC             FELIX         ARRIAGA         PO                                                                    0.00
  911 Sears Home Improvement Products, Inc.        GUTTER GRATE OF AMERICA LLC                           RAYMOND       LEGGETT III     PO                                                                    0.00
  912 Sears Home Improvement Products, Inc.        SOWA CONSTRUCTION & REMODELING INC                    KRZYSZTOF     SOWA            PO                                                                    0.00
  913 Sears Home Improvement Products, Inc.        LANES CONSTRUCTION AND REMODELING                     DONALD        LANE JR         PO                                                                    0.00
  914 Sears Home Improvement Products, Inc.        DIAMOND MECHANICAL SERVICES LLC                       ARLENE        SIMFUKWE        PO                                                                    0.00
  915 Sears Home Improvement Products, Inc.        BOILER BOYZ PLUMBING & HEATING INC                    MATTHEW       BAGLIORE        PO                                                                    0.00
  916 Sears Home Improvement Products, Inc.        LINES SEAMLESS GUTTER INC                             LAWRENCE      LINES           PO                                                                    0.00
  917 Sears Home Improvement Products, Inc.        ACC EXTERIOR LLC                                      BONG          AHN             PO                                                                    0.00
  918 Sears Home Improvement Products, Inc.        S&S HOME REPAIRS                                      BRANDON       STILTNER        PO                                                                    0.00
  919 Sears Home Improvement Products, Inc.        PLASENCIA FLOORING LLC                                MANUEL        PLASENCIA-NUGRA PO                                                                    0.00
  920 Sears Home Improvement Products, Inc.        PETERSON WINDOWS                                      RICHARD       PETERSON        PO                                                                    0.00
  921 Sears Home Improvement Products, Inc.        XL PRO SERVICES & FLOORING                            XAVIER        LANG            PO                                                                    0.00
  922 Sears Home Improvement Products, Inc.        CRH MECHANICAL                                        ENRIQUE       CORONADO        PO                                                                    0.00
  923 Sears Home Improvement Products, Inc.        GARAGE DOORS BY GARY INC                              GARY          JOHNSON         PO                                                                    0.00
  924 Sears Home Improvement Products, Inc.                                                              NATANAEL      OROZCO          PO                                                                    0.00
  925 Sears Home Improvement Products, Inc.        HRC ROOFING AND SOLAR INC                             CRISTOBAL     HERNANDEZ       PO                                                                    0.00
  926 Sears Home Improvement Products, Inc.        MIDWAY ALUMINUM INC                                   TIM           SONG            PO                                                                    0.00
  927 Sears Home Improvement Products, Inc.        AMADEUS MNG FURNITURE INC                             JORGE         ARISTIZABAL     PO                                                                    0.00
  928 Sears Home Improvement Products, Inc.        A&W PLUMBING INC                                      MATTHEW       ANDERSON        PO                                                                    0.00
  929 Sears Home Improvement Products, Inc.        RK RENOVATIONS                                        ROBERT        KUSSMANN        PO                                                                    0.00
  930 Sears Home Improvement Products, Inc.        TOP NOTCH HEATING & AIR -SOLE PROPRIETOR              GORDON        KNAEBLE         PO                                                                    0.00
  931 Sears Home Improvement Products, Inc.        ACOS ENERGY LLC                                       DAVID         APPOLONIA       PO                                                                    0.00
  932 Sears Home Improvement Products, Inc.        PLENARIUS COMFORT SOLUTIONS                           ALEX          FERRELL         PO                                                                    0.00
  933 Sears Home Improvement Products, Inc.        ZAKS FLOORCOVERINGS INC-CORPORATION                   ZAKARIA       KHANFAR         PO                                                                    0.00
  934 Sears Home Improvement Products, Inc.        JBA CONSTRUCTION LLC                                  DIANA         CEDENO          PO                                                                    0.00
  935 Sears Home Improvement Products, Inc.        ANYTIME AIR CONDITIONING AND HEATING                  CHRISTOPHER   ASHBURN         PO                                                                    0.00
  936 Sears Home Improvement Products, Inc.        KSK EXTERIORS LLC                                     ARTURO        FERGUSON        PO                                                                    0.00
  937 Sears Home Improvement Products, Inc.        US DAN LLC                                            DANIEL        LANHAUS         PO                                                                    0.00
  938 Sears Home Improvement Products, Inc.        DVA HOME SOLUTIONS LLC                                EARNEST       SPIVA II        PO                                                                    0.00
  939 Sears Home Improvement Products, Inc.        TYLER AIR INC                                         ERIK          TYLER           PO                                                                    0.00
  940 Sears Home Improvement Products, Inc.        MCKINNEY INSULATION CO INC                            GERALD        MCKINNEY        PO                                                                    0.00
  941 Sears Home Improvement Products, Inc.        AIRESERV OF KANKAKEE                                  JOHN          KAPIDIS         PO                                                                    0.00
  942 Sears Home Improvement Products, Inc.        GNARLY OAK CARPENTRY LLC                              ZACHARY       NICHOLSON       PO                                                                    0.00
  943 Sears Home Improvement Products, Inc.                                                              MATTHEW       MCNEAL          PO                                                                    0.00
Line           Full Name of Sears Debtor Party
                                                 18-23538-rdd           Doc     1054 Filed 12/05/18
                                                                        Name of Counterparty
                                                                                                         EnteredName12/05/18
                                                                                                  Title of Contract
                                                                                                                        of Counterparty 22:01:28
                                                                                                                          (Last)
                                                                                                                                                       Main Document
                                                                                                                                               Title of Contract2
                                                                                                                                                                  PO/ Invoice/ Contract Number
                                                                                                                                                                         (If Applicable)
                                                                                                                                                                                                 Proposed Cure
                                                                                                                                                                                                    Amount
  944 Sears Home Improvement Products, Inc.        W E CARTER CONSTRUCTION LLC
                                                                                                 Pg    28 of 111
                                                                                                  WILLIAM           CARTER              PO                                                                  0.00
  945 Sears Home Improvement Products, Inc.        THORP HOME IMPROVEMENT                               NEAL           BENZSCHAWEL      PO                                                                  0.00
  946 Sears Home Improvement Products, Inc.        GRANITE & MARBLE SPECIALTIES                         KURT           KARIMOV          PO                                                                  0.00
  947 Sears Home Improvement Products, Inc.        MOSES A/C                                            FITZROY        MOSES            PO                                                                  0.00
  948 Sears Home Improvement Products, Inc.        ANC INC                                              CHARLES        BRADLEY          PO                                                                  0.00
  949 Sears Home Improvement Products, Inc.        AROMAZ HOME IMPROVEMENT                              AMADO          ARMIJOS          PO                                                                  0.00
  950 Sears Home Improvement Products, Inc.        JENLOR ELECTRIC INC                                  SAMUEL         MELLEA III       PO                                                                  0.00
  951 Sears Home Improvement Products, Inc.                                                             OWEN           BRUNK            PO                                                                  0.00
  952 Sears Home Improvement Products, Inc.        SIMMONS HOME IMPROVEMENTS LLC                         GLYNN         SIMMONS          PO                                                                  0.00
  953 Sears Home Improvement Products, Inc.        RAY FLOORING COVERING                                ABDEL          BEKET            PO                                                                  0.00
  954 Sears Home Improvement Products, Inc.        K AND B HOME IMPROVEMENT                             INDALECIO      CHAVEZ III       PO                                                                  0.00
  955 Sears Home Improvement Products, Inc.        KD AND FYCO LLC                                      FAHRUDIN       MUMINOVIC        PO                                                                  0.00
  956 Sears Home Improvement Products, Inc.        ED PAINTING AND REMODELING LLC                       EDMOND         NIKOLLAJ         PO                                                                  0.00
  957 Sears Home Improvement Products, Inc.        MJ ENVIRONMENTAL HEAT AND AIR LLC                    MARCELO        ALVAREZ          PO                                                                  0.00
  958 Sears Home Improvement Products, Inc.                                                             MARVIN         ROMERO           PO                                                                  0.00
                                                                                                                       SANTAMARIA
  959 Sears Home Improvement Products, Inc.        PROMEN PLUMBING INC                                  DIEGO          ARANGO           PO                                                                  0.00
  960 Sears Home Improvement Products, Inc.        HAMMERTIME CONSTRUCTION LLC                          ALLEN          LASTER           PO                                                                  0.00
  961 Sears Home Improvement Products, Inc.        AIR MASTERS LLC                                      KURT           SCHWADER         PO                                                                  0.00
  962 Sears Home Improvement Products, Inc.        URBAN DESIGN & REMODEL LLC                           GRANT          HELMER           PO                                                                  0.00
  963 Sears Home Improvement Products, Inc.        COUNTER-VATION INC                                   HECTOR         DIAZ             PO                                                                  0.00
  964 Sears Home Improvement Products, Inc.        RYAN RINK                                            RYAN           RINK             PO                                                                  0.00
  965 Sears Home Improvement Products, Inc.        RASMUSSEN EXTERIORS                                  HENRY          PRINS            PO                                                                  0.00
  966 Sears Home Improvement Products, Inc.        H T R MECHANICAL LLC                                 MATTHEW        KRUPA            PO                                                                  0.00
  967 Sears Home Improvement Products, Inc.        CELINI HOME IMPROVEMENT LLC                          JOHN           CELINI           PO                                                                  0.00
  968 Sears Home Improvement Products, Inc.        R&E REMODELING LLC                                   ERIC           LARIOS           PO                                                                  0.00
  969 Sears Home Improvement Products, Inc.        SOUTHERN CHARM RENOVATIONS LLC                       KARI           HAMILTON         PO                                                                  0.00
  970 Sears Home Improvement Products, Inc.        STORM SOLUTIONS OF CENTRAL FLORIDA INC               MATTHEW        COYNE            PO                                                                  0.00
  971 Sears Home Improvement Products, Inc.        PRESTIGE FLOORING                                    MICHAEL        MCGRAW           PO                                                                  0.00
  972 Sears Home Improvement Products, Inc.                                                             KYION          CHUN             PO                                                                  0.00
  973 Sears Home Improvement Products, Inc.        AIM SEAMLESS GUTTER LLC                              HAKAN          CINAZ            PO                                                                  0.00
  974 Sears Home Improvement Products, Inc.        E A HVAC                                             EARNEST        ALEXANDER        PO                                                                  0.00
  975 Sears Home Improvement Products, Inc.        PM HEATING & AIR CONDITIONING CO                     PABLO          MARTINEZ         PO                                                                  0.00
  976 Sears Home Improvement Products, Inc.        GRADIENT COMPANY LLC                                 JOHN           COLE             PO                                                                  0.00
  977 Sears Home Improvement Products, Inc.        J GOSS CONSTRUCTION                                  JARROD         GOSS             PO                                                                  0.00
  978 Sears Home Improvement Products, Inc.        ALLCOUNTY MECHANICAL                                 ARTHUR         MOSLEY           PO                                                                  0.00
  979 Sears Home Improvement Products, Inc.        TIGERBAILT CONSTRUCTION AND REMODELING LLC           DANIEL         HAMILTON         PO                                                                  0.00
  980 Sears Home Improvement Products, Inc.        INNOVATION PDX CONSTRUCTION LLC                      IRINA          SHABAN           PO                                                                  0.00
  981 Sears Home Improvement Products, Inc.        OH HECK LLC                                          HESKIL         WHITAKER         PO                                                                  0.00
  982 Sears Home Improvement Products, Inc.        DSB HOME IMPROVEMENT LLC                             TRACY          YOUNGBLOOD       PO                                                                  0.00
  983 Sears Home Improvement Products, Inc.        PERFORMANCE AC                                       DAVID          CASTRO-AGUIRRE   PO                                                                  0.00
  984 Sears Home Improvement Products, Inc.        SUPERIOR CHOICE LTD                                  PIOTR          KAMYSZ           PO                                                                  0.00
  985 Sears Home Improvement Products, Inc.        CRANE EXTERIORS LLC                                  MAREK          NOWAK            PO                                                                  0.00
  986 Sears Home Improvement Products, Inc.        STONE & MORBLE WORKS LLC                             ILHAN          ALICI            PO                                                                  0.00
  987 Sears Home Improvement Products, Inc.        CONLON AND CONLON LLC/ HOWELL PLUMBING               THOMAS         CONLON III       PO                                                                  0.00
  988 Sears Home Improvement Products, Inc.                                                             EDUARDO        AVINA PERZABAL   PO                                                                  0.00
  989 Sears Home Improvement Products, Inc.        ENHANCE HOME IMPROVEMENTS                            ANTHONY        JAMES            PO                                                                  0.00
  990 Sears Home Improvement Products, Inc.        G W WAGNER PLUMBING LLC                              GLENMORE       WAGNER           PO                                                                  0.00
  991 Sears Home Improvement Products, Inc.                                                             DAVID          FRIESORGER       PO                                                                  0.00
  992 Sears Home Improvement Products, Inc.        JMAC REHAB CLEANING & PROPERTIES                     JAMES          MCCLAIN          PO                                                                  0.00
  993 Sears Home Improvement Products, Inc.        RYE MARBLE INC                                       THEODORE       DIPIETRO         PO                                                                  0.00
  994 Sears Home Improvement Products, Inc.        PROWORKS HOME REMODELING & REPAIR LLC                EARNEST        RIGGINS          PO                                                                  0.00
  995 Sears Home Improvement Products, Inc.        5280 STONE COMPANY                                   KEVIN          GRAY             PO                                                                  0.00
  996 Sears Home Improvement Products, Inc.        HIGH ROAD HEATING & COOLING                          ROBIN          JOHNSON          PO                                                                  0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd             Doc     1054 Filed 12/05/18
                                                                           Name of Counterparty
                                                                                                            EnteredName12/05/18
                                                                                                     Title of Contract
                                                                                                                            of Counterparty 22:01:28
                                                                                                                              (Last)
                                                                                                                                                           Main Document
                                                                                                                                                   Title of Contract2
                                                                                                                                                                      PO/ Invoice/ Contract Number
                                                                                                                                                                             (If Applicable)
                                                                                                                                                                                                     Proposed Cure
                                                                                                                                                                                                        Amount
  997 Sears Home Improvement Products, Inc.         JD MECHANICAL
                                                                                                    Pg    29 of 111
                                                                                                     JUAN MANUEL       LA TORRE             PO                                                                  0.00
  998 Sears Home Improvement Products, Inc.         AMERICAN ROOFING SERVICES INC                            TRACY          LEE             PO                                                                  0.00
  999 Sears Home Improvement Products, Inc.                                                                  TROY           TWYNE           PO                                                                  0.00
 1000 Sears Home Improvement Products, Inc.                                                                  MATTHEW        MENCARELLI      PO                                                                  0.00
 1001 Sears Home Improvement Products, Inc.         HOOVER ELECTRIC PLUMBING HEATING COOLING                 GARY           HOOVER          PO                                                                  0.00
 1002 Sears Home Improvement Products, Inc.         JAX DOOR AND WINDOW LLC                                  STEVEN         RICHARDSON      PO                                                                  0.00
 1003 Sears Home Improvement Products, Inc.         ADVANTAGE HVAC R SERVICE LLC                             JIN            LI              PO                                                                  0.00
 1004 Sears Home Improvement Products, Inc.         DR ROOFING AND CONSTRUCTION LLC                          DAVID          RATLIFF         PO                                                                  0.00
 1005 Sears Home Improvement Products, Inc.         NEXT GENERATIONAL FLOORING                               PETER          BERZIN          PO                                                                  0.00
                                                                                                                            GONAZALEZ
 1006 Sears Home Improvement Products, Inc.         PRO VALENZ CONSTRUCTION & PAINTING CONTRACTORS INC       LEONARDO       VALENZUELA      PO                                                                  0.00
 1007 Sears Home Improvement Products, Inc.                                                                  DARYL          JORDAN          PO                                                                  0.00
 1008 Sears Home Improvement Products, Inc.         PC HOME IMPROVEMENT                                      PAUL           CABRAL          PO                                                                  0.00
 1009 Sears Home Improvement Products, Inc.         GRAYPOINT CONSTRUCTION INC                               ROSE           ROMO            PO                                                                  0.00
 1010 Sears Home Improvement Products, Inc.         JUST PLUMBING SERVICES                                   BLAINE         FACIANE         PO                                                                  0.00
 1011 Sears Home Improvement Products, Inc.         WALSH COMMERCIAL GROUP LLC                               JOHN           WALSH           PO                                                                  0.00
                                                                                                             CHRISTOPHER
 1012 Sears Home Improvement Products, Inc.         FIRST RESPONSE HEATING CORP                              LOKESHWAR      SOOKLALL        PO                                                                  0.00
 1013 Sears Home Improvement Products, Inc.                                                                  PHILLIP        DEWHURST        PO                                                                  0.00
 1014 Sears Home Improvement Products, Inc.         BRITANNIA DEVELOPMENT COMPANY INC                        DANIEL         ROSS            PO                                                                  0.00
 1015 Sears Home Improvement Products, Inc.         PRECISION REMODELING REPAIR LLC                          KEENE          FIELDS          PO                                                                  0.00
 1016 Sears Home Improvement Products, Inc.         PDS FLOORING AND TRIM INC                                STAVROS        LALIOTIS        PO                                                                  0.00
 1017 Sears Home Improvement Products, Inc.         WJW CONSTRUCTION                                         WILLIAM        WEISENBECK      PO                                                                  0.00
 1018 Sears Home Improvement Products, Inc.         RALO INC                                                 RICHARD        LOPEZ           PO                                                                  0.00
 1019 Sears Home Improvement Products, Inc.         CARMELOS CUSTOM TILE & REMODEL                           CARMELO        MENDOZA         PO                                                                  0.00
 1020 Sears Home Improvement Products, Inc.         DAWSNZ CONSTRUCTION LLC                                  DUANE          PUAOI DAWSON    PO                                                                  0.00
 1021 Sears Home Improvement Products, Inc.         ANTONIO FERRAO ELECTRIC                                  ANTONIO        FERRAO          PO                                                                  0.00
 1022 Sears Home Improvement Products, Inc.         FLOORCOVERING                                            KATRINA        BOGANY          PO                                                                  0.00
 1023 Sears Home Improvement Products, Inc.         NYCO ELECTRIC CORP                                       NICOLAOS       KANTARIS        PO                                                                  0.00
 1024 Sears Home Improvement Products, Inc.         M H MECHANICAL LLC                                       ROY            MOYERS          PO                                                                  0.00
 1025 Sears Home Improvement Products, Inc.         PRESTIGE GENERAL CONSTRUCTION LLC                        NEANG          THACH           PO                                                                  0.00
 1026 Sears Home Improvement Products, Inc.         EMPIRE COUNTERTOPS LLC                                   CURTIS         MAHONEY         PO                                                                  0.00
 1027 Sears Home Improvement Products, Inc.         TENAHVAC INC                                             JAVIER         TENA            PO                                                                  0.00
 1028 Sears Home Improvement Products, Inc.         ACCURATE MECHANICAL SERVICES                             GEORGE         GARCIA          PO                                                                  0.00
 1029 Sears Home Improvement Products, Inc.         HT CABINETS                                              VICENTE        TORRES          PO                                                                  0.00
 1030 Sears Home Improvement Products, Inc.         ECO CITY REMODELING LLC                                  ROBERTO        RODRIGUEZ PUJOLS PO                                                                 0.00
 1031 Sears Home Improvement Products, Inc.         MARIO'S AIR CONDITIONING AND HEATING INC                 MARIO          ZORAJA          PO                                                                  0.00
 1032 Sears Home Improvement Products, Inc.         STONE & BEYOND INC                                       JUDY           LAY             PO                                                                  0.00
 1033 Sears Home Improvement Products, Inc.         SELENIUM COUNTER TOPS & CABINETS                         MARIO          RAMIREZ         PO                                                                  0.00
 1034 Sears Home Improvement Products, Inc.         IVAYLO ENCHEV DBA ENERGY SOLUTION GROUP                  IVAYLO         ENCHEV          PO                                                                  0.00
 1035 Sears Home Improvement Products, Inc.         LEADER ELECTRICAL                                        CESAR          CASTANO         PO                                                                  0.00
 1036 Sears Home Improvement Products, Inc.         MICHAEL HALLER DBA CRAFTMANSHIP LTD                      MICHAEL        HALLER          PO                                                                  0.00
 1037 Sears Home Improvement Products, Inc.         BLUE RIBBON HOME IMPROVEMENT                             STEVEN         SAUER           PO                                                                  0.00
 1038 Sears Home Improvement Products, Inc.         CLEARVIEW CONSTRUCTION LLC                               ANTIONETTE     SIBERT          PO                                                                  0.00
 1039 Sears Home Improvement Products, Inc.                                                                  CLARENCE       HEATER          PO                                                                  0.00
 1040 Sears Home Improvement Products, Inc.         PROS LLC                                                 WESLEY         GRUND           PO                                                                  0.00
 1041 Sears Home Improvement Products, Inc.         ST LOUIS CONTRACTING INC                                 BRANDON        ST. LOUIS       PO                                                                  0.00
 1042 Sears Home Improvement Products, Inc.         FORT ROSS SIDING INC                                     BEN            LASCHUK         PO                                                                  0.00
 1043 Sears Home Improvement Products, Inc.         COAST TO COAST REMODELERS LLC                            RUTINO         LARA GONZALEZ   PO                                                                  0.00
 1044 Sears Home Improvement Products, Inc.         MASTERS DOORS & WINDOWS                                  VICTOR         DAMOTA          PO                                                                  0.00
 1045 Sears Home Improvement Products, Inc.         A 1 HOME IMPROVEMENT INC                                 JAMES          LANGLAIS        PO                                                                  0.00
 1046 Sears Home Improvement Products, Inc.         SOLUTION SOURCE INC                                      MICHAEL        JEMISON         PO                                                                  0.00
 1047 Sears Home Improvement Products, Inc.         THE NEXT BIG STORM                                       ROBERT         WEST            PO                                                                  0.00
 1048 Sears Home Improvement Products, Inc.         CALIFORNIA HEATING AND COOLING INC                       GABRIEL RAUL   GALVEZ          PO                                                                  0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd          Doc      1054 Filed 12/05/18
                                                                         Name of Counterparty
                                                                                                          EnteredName12/05/18
                                                                                                   Title of Contract
                                                                                                                         of Counterparty 22:01:28
                                                                                                                           (Last)
                                                                                                                                                        Main Document
                                                                                                                                                Title of Contract2
                                                                                                                                                                   PO/ Invoice/ Contract Number
                                                                                                                                                                          (If Applicable)
                                                                                                                                                                                                  Proposed Cure
                                                                                                                                                                                                     Amount
 1049 Sears Home Improvement Products, Inc.         HAMMONDS HEATING AIR & GAS LLC
                                                                                                  Pg
                                                                                                   PENNY
                                                                                                        30 of 111    HAMMONDS            PO                                                                  0.00
 1050 Sears Home Improvement Products, Inc.         QDCA SERVICES LLC                                    GENE           BRASCOMB JR     PO                                                                   0.00
 1051 Sears Home Improvement Products, Inc.         C&C SAGA INC DBA TRUE BLUE CONTRACTING               THOMAS         CALLAHAN        PO                                                                   0.00
 1052 Sears Home Improvement Products, Inc.         DPC HANDYMAN LLC                                     DAVIS          CORREIA         PO                                                                   0.00
 1053 Sears Home Improvement Products, Inc.         MCPOLAND DESIGN INSTALLATIONS                        VICTOR         MCPOLAND        PO                                                                   0.00
 1054 Sears Home Improvement Products, Inc.         S AND L CONSTRUCTION LLC                             JOSHUA         LAY             PO                                                                   0.00
 1055 Sears Home Improvement Products, Inc.         R L MOORE HEATING INC                                RICHARD        MOORE           PO                                                                   0.00
 1056 Sears Home Improvement Products, Inc.         EDI CARPENTER LLC                                    ANDON          CUKA            PO                                                                   0.00
 1057 Sears Home Improvement Products, Inc.         FIRST SERVICE CGC                                    WILLIAM        JYNELLA         PO                                                                   0.00
                                                                                                         CHRISTIAN
 1058 Sears Home Improvement Products, Inc.         CHRISTIAN HVAC                                       WILFREDO       SOTO ELIAS      PO                                                                   0.00
 1059 Sears Home Improvement Products, Inc.         SELL CONSTRUCTION GROUP LLC                          JARED          SELL            PO                                                                   0.00
 1060 Sears Home Improvement Products, Inc.         AMAZING AIR SOLUTION                                 RAUL           JARAMILLO JR    PO                                                                   0.00
 1061 Sears Home Improvement Products, Inc.         REALTY DIRECTIONS LLC DBA I AM CONTRACTING           HIEN           TRAN            PO                                                                   0.00
 1062 Sears Home Improvement Products, Inc.         REGULATORS HEATING AND AIR LLC                       LUIS           PACAS           PO                                                                   0.00
 1063 Sears Home Improvement Products, Inc.         DUNLAP'S FLOORING INSTALLATION                       MICHAEL        DUNLAP          PO                                                                   0.00
 1064 Sears Home Improvement Products, Inc.         JEFF TJ TROSTAD                                      JEFFREY        TROSTAD         PO                                                                   0.00
 1065 Sears Home Improvement Products, Inc.         AC CONTRACTING                                       ANTHONY        CRAIK           PO                                                                   0.00
 1066 Sears Home Improvement Products, Inc.         AIRTIME CLIMATE CONTROL LLC                          EUGENE         OBANION         PO                                                                   0.00
 1067 Sears Home Improvement Products, Inc.         OREGON BUILDS LLC                                    MISTY          PORTER          PO                                                                   0.00
 1068 Sears Home Improvement Products, Inc.         S A M WINDOWS LLC                                    SAUL           THELEMAQUE      PO                                                                   0.00
 1069 Sears Home Improvement Products, Inc.         MARVINS GENERAL CONTRACTING INC                      MARVIN         ROMERO          PO                                                                   0.00
 1070 Sears Home Improvement Products, Inc.         AXCESS CONSTRUCTION MANAGEMENT SERVICES INC          SANDRA         MISTICH         PO                                                                   0.00
 1071 Sears Home Improvement Products, Inc.         FLOORS 4 U                                           HAROLD         CUNNINGHAM      PO                                                                   0.00
 1072 Sears Home Improvement Products, Inc.         5 STAR HOME RENOVATIONS LLC                          CARLOS         GARCIA GALLARDO PO                                                                   0.00
 1073 Sears Home Improvement Products, Inc.         M R IMPROVEMENT                                      MICHAEL        RUOCCO          PO                                                                   0.00
 1074 Sears Home Improvement Products, Inc.         BMC SERVICES                                         JARROD         BLACKWELL       PO                                                                   0.00
 1075 Sears Home Improvement Products, Inc.         ENSO LLC                                             KENT           MITCHEL         PO                                                                   0.00
 1076 Sears Home Improvement Products, Inc.         OLYMPUS MARBLE & GRANITE                             JENNIFER       DUARTE          PO                                                                   0.00
 1077 Sears Home Improvement Products, Inc.         THE HANDYMAN CREW INTERNATIONAL LLC                  JOSE           SANCHEZ         PO                                                                   0.00
 1078 Sears Home Improvement Products, Inc.         OHARA SERVICES                                       THOMAS         OHARA           PO                                                                   0.00
 1079 Sears Home Improvement Products, Inc.         TOWN & COUNTRY CONSTRUCTION LLC                      THOMAS         BATTON          PO                                                                   0.00
 1080 Sears Home Improvement Products, Inc.         GORDON SINIFT                                        GORDON         SINIFT          PO                                                                   0.00
 1081 Sears Home Improvement Products, Inc.         TRI-CON RESTORATION & FLOORING LLC                   LUIS           MARTINEZ        PO                                                                   0.00
 1082 Sears Home Improvement Products, Inc.         SIGALA CONSTRUCTION                                  GILBERTO       GARCIA          PO                                                                   0.00
 1083 Sears Home Improvement Products, Inc.         QUALITY WITHOUT QUESTION LLC                         BRETT          KASTLER         PO                                                                   0.00
 1084 Sears Home Improvement Products, Inc.         THOMPSON FLOORING LLC                                TIMOTHY        THOMPSON        PO                                                                   0.00
 1085 Sears Home Improvement Products, Inc.         R&D SALES & SERVICE INC                              RONALD         JONES           PO                                                                   0.00
 1086 Sears Home Improvement Products, Inc.         CARPER CONSTRUCTION LLC                              DAVID          CARPER          PO                                                                   0.00
 1087 Sears Home Improvement Products, Inc.         SKY STONE GRANITE                                    MARIA          VIVAR           PO                                                                   0.00
 1088 Sears Home Improvement Products, Inc.         C G CONSTRUCTION LLC/ SOLE MBR                       COREY          GROSS           PO                                                                   0.00
 1089 Sears Home Improvement Products, Inc.         RIGHT CHOICE HOME REPAIR & H I                       DAVID          CHURCH          PO                                                                   0.00
 1090 Sears Home Improvement Products, Inc.         INNOVATIVE SURFACES INC                              KELLIE         AKINS           PO                                                                   0.00
 1091 Sears Home Improvement Products, Inc.         LEWIS REMODELING & CONSTRUCTION                      MARTIN         LEWIS           PO                                                                   0.00
                                                                                                         MICHAEL
 1092 Sears Home Improvement Products, Inc.         FENASCI CONSTRUCTION                                 ALEXANDER      FENASCI         PO                                                                   0.00
 1093 Sears Home Improvement Products, Inc.         MAJESTIC FLOORS AND MORE LLC                         MICHELLE       ENDRES          PO                                                                   0.00
 1094 Sears Home Improvement Products, Inc.         MVP PRO CONTRACTORS INC                              VICTOR         POLENDO JR      PO                                                                   0.00
 1095 Sears Home Improvement Products, Inc.                                                              CHARLES        MILES           PO                                                                   0.00
 1096 Sears Home Improvement Products, Inc.         LUXURY BUILDERS INC                                  ZHIRIAR        ALADZHADZHYAN   PO                                                                   0.00
 1097 Sears Home Improvement Products, Inc.         AKLIMA CONFORT                                       JIMMY          GALARZA         PO                                                                   0.00
 1098 Sears Home Improvement Products, Inc.         ABELLAS HEATING & AIR                                JOHNNY         ABELLA          PO                                                                   0.00
 1099 Sears Home Improvement Products, Inc.         3H CONTRACTING INC DBA 3HAC OF ORLANDO               BRIAN          HEBERT          PO                                                                   0.00
 1100 Sears Home Improvement Products, Inc.         ALADDIN INSULATION INC                               CHARLES        WHIGHAM         PO                                                                   0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd          Doc     1054 Filed 12/05/18
                                                                        Name of Counterparty
                                                                                                         EnteredName12/05/18
                                                                                                  Title of Contract
                                                                                                                        of Counterparty 22:01:28
                                                                                                                          (Last)
                                                                                                                                                       Main Document
                                                                                                                                               Title of Contract2
                                                                                                                                                                  PO/ Invoice/ Contract Number
                                                                                                                                                                         (If Applicable)
                                                                                                                                                                                                 Proposed Cure
                                                                                                                                                                                                    Amount
 1101 Sears Home Improvement Products, Inc.         DYNASTY MARBLE AND GRANITE LLC
                                                                                                 Pg
                                                                                                  JAIME
                                                                                                       31 of 111    MADERA              PO                                                                  0.00
 1102 Sears Home Improvement Products, Inc.         M&Y TILE CO                                          MIGUEL        MADRID          PO                                                                   0.00
 1103 Sears Home Improvement Products, Inc.         PAG SIDING                                           PEDRO         GONZALEZ        PO                                                                   0.00
 1104 Sears Home Improvement Products, Inc.         GARAGE DOOR ACCESS INC                               AARON         COX             PO                                                                   0.00
 1105 Sears Home Improvement Products, Inc.         ACCESS DOOR COMPANY                                  AARON         COX             PO                                                                   0.00
 1106 Sears Home Improvement Products, Inc.         TIMBERLINE CONSTRUCTION SERVICES                     BILL          HOOD            PO                                                                   0.00
 1107 Sears Home Improvement Products, Inc.         CIELO CONTRACT SERVICES                              JOSE          PENA            PO                                                                   0.00
 1108 Sears Home Improvement Products, Inc.         ALL AC & HEATING INC                                 ARMANDO       SALVADORE       PO                                                                   0.00
 1109 Sears Home Improvement Products, Inc.         AJ S PLUMBING                                        JUSTINO       LOPEZ           PO                                                                   0.00
 1110 Sears Home Improvement Products, Inc.         THIEL HEATING & COOLING                              WILLIAM       THIEL           PO                                                                   0.00
 1111 Sears Home Improvement Products, Inc.                                                              JOHN          WILLIAMS        PO                                                                   0.00
 1112 Sears Home Improvement Products, Inc.         DENNY S SEAMLESS GUTTER AND CONSTRUCTION LLC         DENNYS        MUNOZCALLE      PO                                                                   0.00
 1113 Sears Home Improvement Products, Inc.         HEAVEN S BREEZE A/C & HEATING LLC                    OSCAR         ROMERO          PO                                                                   0.00
 1114 Sears Home Improvement Products, Inc.         STAR ROOFING CORP                                    RADAMES       NORA            PO                                                                   0.00
 1115 Sears Home Improvement Products, Inc.         BASELINE DISTRIBUTING LLC                            RYAN          PALMER          PO                                                                   0.00
 1116 Sears Home Improvement Products, Inc.         ASTONISHING FLOORING                                 JENNSEY       FIDELIS         PO                                                                   0.00
 1117 Sears Home Improvement Products, Inc.                                                              SIMON         CASTILLO        PO                                                                   0.00
 1118 Sears Home Improvement Products, Inc.         POOL HEATING & AIR CONDITIONING INC                  ANTHONY       POOL            PO                                                                   0.00
 1119 Sears Home Improvement Products, Inc.         RAULS TILE                                           YADIRA        TIRADO          PO                                                                   0.00
 1120 Sears Home Improvement Products, Inc.         PENN ENERGY & AIR LLC                                KEITH         LOVE            PO                                                                   0.00
 1121 Sears Home Improvement Products, Inc.         COMFORT HOME EXPERT                                  ABDELALI      AITTCHAKCHT     PO                                                                   0.00
 1122 Sears Home Improvement Products, Inc.         BACK 2 LIFE HOME SERVICES                            TODD          RODMAN          PO                                                                   0.00
 1123 Sears Home Improvement Products, Inc.         MENCIA FLOORING                                      ARQUIEL       MENCIA          PO                                                                   0.00
 1124 Sears Home Improvement Products, Inc.         T CONTRACTING LLC                                    TADAS         BENDARAVICIUS   PO                                                                   0.00
 1125 Sears Home Improvement Products, Inc.         K AND T HOME IMPROVEMENT                             THOMAS        MORIN           PO                                                                   0.00
 1126 Sears Home Improvement Products, Inc.                                                              ROBERT        BARRY           PO                                                                   0.00
 1127 Sears Home Improvement Products, Inc.         CASA LINDA IMPROVEMENTS LLC                          PRISCILLA     MOLINA          PO                                                                   0.00
 1128 Sears Home Improvement Products, Inc.         LOFTUS FAMILY CARPENTRY LLC                          CHRIS         LOFTUS          PO                                                                   0.00
 1129 Sears Home Improvement Products, Inc.         PLASTY FLOORING LLC                                  JORGE         BONILLA         PO                                                                   0.00
 1130 Sears Home Improvement Products, Inc.         QUADRATI INC                                         LEONARDO      CERUTTI         PO                                                                   0.00
 1131 Sears Home Improvement Products, Inc.         MAIN CONTRACTORS LLC                                 GIUSEPPE      GABRIELE        PO                                                                   0.00
 1132 Sears Home Improvement Products, Inc.         MCDERMOTT TOP SHOP LLC                               RONALD        MCDERMOTT       PO                                                                   0.00
 1133 Sears Home Improvement Products, Inc.         MN PLUMBING AND HOME SERVICES                        GREGORY       MARTIN          PO                                                                   0.00
 1134 Sears Home Improvement Products, Inc.         LESLIES ENTERPRISE LLC                               GLENDA        MOLINA          PO                                                                   0.00
 1135 Sears Home Improvement Products, Inc.         1 ST CHOICE HEATING AND AIR CONDITIONING             JENNIFER      BAILEY          PO                                                                   0.00
 1136 Sears Home Improvement Products, Inc.         GLOBAL INTERIORS CO & RENOVATIONS                    CHADI         KHANSA          PO                                                                   0.00
 1137 Sears Home Improvement Products, Inc.         MONTEX CONSTRUCTION & REMODEL                        ELMER         ALLEN           PO                                                                   0.00
 1138 Sears Home Improvement Products, Inc.         PERSON HVAC LLC                                      GLENN         PERSON          PO                                                                   0.00
 1139 Sears Home Improvement Products, Inc.         VARA ELECTRIC CORP                                   ROLANDO       VARA            PO                                                                   0.00
 1140 Sears Home Improvement Products, Inc.         CONTENTMENT HEATING AND AIR CONDITIONING LLC         STUART        HALLMAN         PO                                                                   0.00
 1141 Sears Home Improvement Products, Inc.         QUALITY TIME CONSTRUCTION                            ERIC          SPEAR           PO                                                                   0.00
 1142 Sears Home Improvement Products, Inc.         SL HOME REMODELING INC                               SIDNEI        DOSSANTOS       PO                                                                   0.00
 1143 Sears Home Improvement Products, Inc.         2 ND GENERATION GENERAL CONTRACTING LLC              ROBIN         HARDY           PO                                                                   0.00
 1144 Sears Home Improvement Products, Inc.                                                              JASON         SHELTON         PO                                                                   0.00
 1145 Sears Home Improvement Products, Inc.         QUALITY HEATING & AIR CONDITIONING                   JORGE         OROZCO JR       PO                                                                   0.00
 1146 Sears Home Improvement Products, Inc.         PARTNEY HEATING AND COOLING LLC                      JASON         PARTNEY         PO                                                                   0.00
 1147 Sears Home Improvement Products, Inc.         AIR VENT MASTER                                      JILSON        PERES           PO                                                                   0.00
 1148 Sears Home Improvement Products, Inc.         NEW LEVEL CONSTRUCTION LLC                           ROBERT        RICO            PO                                                                   0.00
 1149 Sears Home Improvement Products, Inc.         AFFORDABLE CUSTOM WINDOWS                            MICHAEL       ROSS            PO                                                                   0.00
 1150 Sears Home Improvement Products, Inc.         PORTILLO EXPERT FLOORING                             JENNIFER      PORTILLO        PO                                                                   0.00
 1151 Sears Home Improvement Products, Inc.         MODERN TILE AGE                                      LUIS          RODRIGUEZ       PO                                                                   0.00
 1152 Sears Home Improvement Products, Inc.         V&A ROOFING INC                                      RICARDO       VARGAS          PO                                                                   0.00
 1153 Sears Home Improvement Products, Inc.         TRI CITIES RESTORATION AND REMODELING                STEVE         RUSSELL         PO                                                                   0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd           Doc     1054 Filed 12/05/18
                                                                         Name of Counterparty
                                                                                                          EnteredName12/05/18
                                                                                                   Title of Contract
                                                                                                                         of Counterparty 22:01:28
                                                                                                                           (Last)
                                                                                                                                                        Main Document
                                                                                                                                                Title of Contract2
                                                                                                                                                                   PO/ Invoice/ Contract Number
                                                                                                                                                                          (If Applicable)
                                                                                                                                                                                                  Proposed Cure
                                                                                                                                                                                                     Amount
 1154 Sears Home Improvement Products, Inc.         BLACK BIRD KONSTRUCTION
                                                                                                  Pg    32 of 111
                                                                                                   KRISTOPHER        WOOD                PO                                                                  0.00
 1155 Sears Home Improvement Products, Inc.         R L S SERVICE HEATING & AIR INC                         RONALD        SWEDBURG       PO                                                                  0.00
 1156 Sears Home Improvement Products, Inc.         KENDRAS PROFESSIONAL INC                                CLAUDIO       ASCENSION JR   PO                                                                  0.00
 1157 Sears Home Improvement Products, Inc.         ADONYS GLASS DESIGN AND MIRRORS LLC                     ADONYS        RODRIGUEZ      PO                                                                  0.00
 1158 Sears Home Improvement Products, Inc.         YOSHI ENTERPRISES INC DBA WOOD FX                       YOJAN         SANDOVAL       PO                                                                  0.00
 1159 Sears Home Improvement Products, Inc.         CARIBBEAN SERVICES                                      NANCY         LOPEZ          PO                                                                  0.00
 1160 Sears Home Improvement Products, Inc.         TRENTSHOMEIMPOVEMENT                                    JONATHON      TRUAX          PO                                                                  0.00
 1161 Sears Home Improvement Products, Inc.         MICHELLE MATEVIA                                        MICHELLE      MATEVIA        PO                                                                  0.00
 1162 Sears Home Improvement Products, Inc.                                                                 JOHN          DITTENHOEFER   PO                                                                  0.00
 1163 Sears Home Improvement Products, Inc.         US AIR COMFORT                                          MIKE          ROBAKIDZE      PO                                                                  0.00
 1164 Sears Home Improvement Products, Inc.         NORTHSTAR MECHANICAL SERVICES                           JAMES         LOWINSKI       PO                                                                  0.00
 1165 Sears Home Improvement Products, Inc.         ALL AMERICAN PLUMBING LLC                               LEONARD       BONURA JR      PO                                                                  0.00
 1166 Sears Home Improvement Products, Inc.         AA ROOFING CONTRACTOR CORP                              ALEXIS        ADORNO         PO                                                                  0.00
 1167 Sears Home Improvement Products, Inc.         AIR DOCTORS HEATING AND COOLING LLC                     BRYNN         COOKSEY        PO                                                                  0.00
 1168 Sears Home Improvement Products, Inc.         FUSION ELECTRIC LLC                                     THOMAS        PRICE JR       PO                                                                  0.00
 1169 Sears Home Improvement Products, Inc.         AIRSTREAM HVAC SERVICES LLC                             MARK          MCINTYRE       PO                                                                  0.00
 1170 Sears Home Improvement Products, Inc.         IT IS GRANITE INC                                       NDAKGBANEKE   OTU            PO                                                                  0.00
 1171 Sears Home Improvement Products, Inc.         MTF INC                                                 RONALD        FORBIS         PO                                                                  0.00
 1172 Sears Home Improvement Products, Inc.         WINDOWS PRO                                             YURIY         SHCHERBINA     PO                                                                  0.00
 1173 Sears Home Improvement Products, Inc.                                                                 BABAK         TEYMOORI       PO                                                                  0.00
 1174 Sears Home Improvement Products, Inc.                                                                 MARK          HARRIS         PO                                                                  0.00
 1175 Sears Home Improvement Products, Inc.         DMV EXTERIORS                                           GIANFRANCO    ORE            PO                                                                  0.00
 1176 Sears Home Improvement Products, Inc.         AIRFAST HEATING & COOLING INC                           ALEX          SHTEIN         PO                                                                  0.00
 1177 Sears Home Improvement Products, Inc.                                                                 MICHAEL       BROADNAX       PO                                                                  0.00
 1178 Sears Home Improvement Products, Inc.         VINYL VIEW COMPANY INCORPORATED                         JAMES         KNAPP          PO                                                                  0.00
 1179 Sears Home Improvement Products, Inc.         POWERED DEVELOPMENTS LLC                                JEREMY        YOUNG          PO                                                                  0.00
 1180 Sears Home Improvement Products, Inc.         MURPHYS BATHROOM REMODELING                             PAUL          DEFRAINE MURPHY PO                                                                 0.00
 1181 Sears Home Improvement Products, Inc.         AIR KINGS HEATING AND AIR                               MICHAEL       CLARK          PO                                                                  0.00
 1182 Sears Home Improvement Products, Inc.         STORM GENERAL BUILDERS INC                              MARTHA        BETANCOURT     PO                                                                  0.00
 1183 Sears Home Improvement Products, Inc.         WILCO HEATING & AIRCONDITIONING INC                     ANDRAU        WILLIAMS       PO                                                                  0.00
 1184 Sears Home Improvement Products, Inc.         CHIEFS FLOORING                                         ARTHUR        ARRIOLA        PO                                                                  0.00
 1185 Sears Home Improvement Products, Inc.         LATTA HEATING AND COOLING                               MICHAEL       LATTA          PO                                                                  0.00
 1186 Sears Home Improvement Products, Inc.         LEGARE INVESTMENTS INC DBA UNIVERSAL MARBLE & GRANITE   GREGORY       HOFFMAN        PO                                                                  0.00
 1187 Sears Home Improvement Products, Inc.         EURO DESIGN HOMES DBA EDH CORP                          OSVALDO       KRATSMAN       PO                                                                  0.00
 1188 Sears Home Improvement Products, Inc.         R TECH AIR CONDITIONING                                 TOMAS         ROBLES         PO                                                                  0.00
 1189 Sears Home Improvement Products, Inc.         GOLDEN BEAR CONTRACTING LLC                             MICHAEL       CONLEY         PO                                                                  0.00
 1190 Sears Home Improvement Products, Inc.         RMW DESIGN GROUP LLC                                    RUTH          WEHRMAN        PO                                                                  0.00
 1191 Sears Home Improvement Products, Inc.         SUNDAY MORNING CONTRACTORS LLC                          CHRISTOPER    JONES          PO                                                                  0.00
 1192 Sears Home Improvement Products, Inc.         Harb's Carpet installation                              HANNA         HARB           PO                                                                  0.00
 1193 Sears Home Improvement Products, Inc.         KRAFTMAN CONSTRUCTION LLC DBA KARFTMAN ROOFING          ILYA          RYTOV          PO                                                                  0.00
 1194 Sears Home Improvement Products, Inc.         KEENE ENTERPEISES                                       DAVID         KEENE          PO                                                                  0.00
 1195 Sears Home Improvement Products, Inc.         GEAUX CONSTRUCTION LLC                                  KEITH         DAVIS          PO                                                                  0.00
 1196 Sears Home Improvement Products, Inc.                                                                 CLAUDIO       SANTOS         PO                                                                  0.00
 1197 Sears Home Improvement Products, Inc.         TRENDLINE CONSTRUCTION LLC                              LOUIS         DI CESARE      PO                                                                  0.00
 1198 Sears Home Improvement Products, Inc.         EMPIRE EXTERIORS                                        GLENN         PROCKNOW       PO                                                                  0.00
 1199 Sears Home Improvement Products, Inc.         WALLY FLORRING LLC                                      WALTER        GUERRA         PO                                                                  0.00
 1200 Sears Home Improvement Products, Inc.         NATIONAL COMFORT COOLING INC                            DAVID         TARAFA         PO                                                                  0.00
 1201 Sears Home Improvement Products, Inc.         MORRIS L WALTERS                                        MORRIS        WALTERS        PO                                                                  0.00
 1202 Sears Home Improvement Products, Inc.         COLONIAL E P LLC DBA COLONIAL GENERATORS                HARRY         RUTTER         PO                                                                  0.00
 1203 Sears Home Improvement Products, Inc.         SEIBOLD HOMES                                           BRANDON       SEIBOLD        PO                                                                  0.00
 1204 Sears Home Improvement Products, Inc.         LOWESKI FLORIAN                                         LOWESKI       FLORIAN SANCHEZ PO                                                                 0.00
 1205 Sears Home Improvement Products, Inc.         KIRK AND SONS LLC                                       KIRK          YATES          PO                                                                  0.00
 1206 Sears Home Improvement Products, Inc.         STANICK CONSTRUCTION                                    BILLY         STANICK        PO                                                                  0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd           Doc     1054 Filed 12/05/18
                                                                         Name of Counterparty
                                                                                                          EnteredName12/05/18
                                                                                                   Title of Contract
                                                                                                                         of Counterparty 22:01:28
                                                                                                                           (Last)
                                                                                                                                                        Main Document
                                                                                                                                                Title of Contract2
                                                                                                                                                                   PO/ Invoice/ Contract Number
                                                                                                                                                                          (If Applicable)
                                                                                                                                                                                                  Proposed Cure
                                                                                                                                                                                                     Amount
 1207 Sears Home Improvement Products, Inc.         GA BROTHERS BA CONSTRUCTION LLC
                                                                                                  Pg    33 of 111
                                                                                                   ILIRJAN           GABA                PO                                                                  0.00
 1208 Sears Home Improvement Products, Inc.         J & F DYNAMIC REMODELING LLC                               FRANCISCO      GONZALEZ       PO                                                              0.00
 1209 Sears Home Improvement Products, Inc.         GOLDEN GLASS INC                                           RAY            ROTH           PO                                                              0.00
 1210 Sears Home Improvement Products, Inc.         CARMELCO LLC DBA CARMEI CONSTRUCTION                       MELVIN         WIGHTMAN       PO                                                              0.00
 1211 Sears Home Improvement Products, Inc.         1 SOURCE HOME AND LAWN DBA 1 SOURCE HEATING AND COOLING LLC CHRISTOPHER   BROWN          PO                                                              0.00
 1212 Sears Home Improvement Products, Inc.         ACEVES ROOFING INC                                         JOSE           ACEVES         PO                                                              0.00
 1213 Sears Home Improvement Products, Inc.         PHILLIP HERRINGTON DBA HERRINGTON HEATING AND AC           PHILLIP        HERRINGTON     PO                                                              0.00
 1214 Sears Home Improvement Products, Inc.         JCS CABINETS                                               JASON          MCCUMBERS      PO                                                              0.00
 1215 Sears Home Improvement Products, Inc.         CARPET CLUB                                                JOE            HARTMAN        PO                                                              0.00
 1216 Sears Home Improvement Products, Inc.         THE SERVICE PEOPLE INC                                     MATTHEW        RINGLE         PO                                                              0.00
 1217 Sears Home Improvement Products, Inc.         SERVICE PROS                                               ANTHONY        MONTOYA        PO                                                              0.00
 1218 Sears Home Improvement Products, Inc.         BEST OVERHEAD DOOR LLC                                     ROBERT         JONES          PO                                                              0.00
 1219 Sears Home Improvement Products, Inc.         WEATHERGUARD CONTRACTORS CORP                              PETER          TSADILAS       PO                                                              0.00
 1220 Sears Home Improvement Products, Inc.         INTEGRITY HOME REMODELING LLC                              JESENITA       EVANGELISTA    PO                                                              0.00
 1221 Sears Home Improvement Products, Inc.         AMPV HEATING & AIR CONDITIONING                            ADRIAN         MARTINEZ PAZ   PO                                                              0.00
 1222 Sears Home Improvement Products, Inc.         CARTE CONSTRUCTION                                         PAUL           CARTE          PO                                                              0.00
 1223 Sears Home Improvement Products, Inc.         CARABALLO HEATING AND AIR CONDITIONINNG                    MIGUEL         CARABALLO      PO                                                              0.00
 1224 Sears Home Improvement Products, Inc.         SIDING N MORE                                              MICHAEL        HAMMER JR      PO                                                              0.00
 1225 Sears Home Improvement Products, Inc.         J & T HANDYMAN SERVICES                                    JODY           LOVELL         PO                                                              0.00
 1226 Sears Home Improvement Products, Inc.         CARING CUSTOMS LLC                                         ROBERT         TAYLOR         PO                                                              0.00
 1227 Sears Home Improvement Products, Inc.         BARGAIN ROOFING                                            FAMOUS         TANKERSLEY     PO                                                              0.00
 1228 Sears Home Improvement Products, Inc.                                                                    KENNETH        COTTRELL       PO                                                              0.00
 1229 Sears Home Improvement Products, Inc.         ECS CONSTRUCTION LLC                                       EMANUEL        BUMPASS        PO                                                              0.00
 1230 Sears Home Improvement Products, Inc.         JCS BLUE ENERGY SOLUTION INC                               JUAN           SILVA          PO                                                              0.00
 1231 Sears Home Improvement Products, Inc.         DUCT CLEANING SERVICES                                     MIKHAIL        TYSHKUN        PO                                                              0.00
 1232 Sears Home Improvement Products, Inc.         HOLLY MECHANICAL SERVICES                                  MICHAEL        HOLLY          PO                                                              0.00
 1233 Sears Home Improvement Products, Inc.         G H LOGISTICS LLC                                          JAYSON         LEWIS          PO                                                              0.00
 1234 Sears Home Improvement Products, Inc.         MAXIM CLEANING CONTRACTORS INC                             MARIAN         SCHARLER       PO                                                              0.00
 1235 Sears Home Improvement Products, Inc.         IMAGINE CABINETS LLC                                       MIKE           MARTIN         PO                                                              0.00
 1236 Sears Home Improvement Products, Inc.         ELITE ROOF SERVICES INC                                    ALFREDO        CAZARES        PO                                                              0.00
 1237 Sears Home Improvement Products, Inc.         UNITED BUILDING CONTRACTORS LLC-CORPORATION                KEITH          CHENVERT       PO                                                              0.00
 1238 Sears Home Improvement Products, Inc.         HOGG HEATING AND COOLING INC                               LISA           DINNIN         PO                                                              0.00
 1239 Sears Home Improvement Products, Inc.                                                                    JASON          SHAFFER        PO                                                              0.00
 1240 Sears Home Improvement Products, Inc.         COLLIERDOOR SERVICE LLC                                    SHAWN          COLLIER        PO                                                              0.00
 1241 Sears Home Improvement Products, Inc.         DUCTLESS BY DESIGN LLC                                     BRIAN          LAYMON         PO                                                              0.00
 1242 Sears Home Improvement Products, Inc.                                                                    LORFRONZDELL   LENOIR         PO                                                              0.00
 1243 Sears Home Improvement Products, Inc.         COVENANT HEATING & COOLING LLC                             DEWAYNE        OSBURN         PO                                                              0.00
 1244 Sears Home Improvement Products, Inc.         BRIDGER HEATING AND AIR CONDITIONING LLC                   BROOKLYN       ANDERSON       PO                                                              0.00
 1245 Sears Home Improvement Products, Inc.         PRECISE CIRCUIT SOLUTIONS LLC                              TRAVIS         PRICE          PO                                                              0.00
 1246 Sears Home Improvement Products, Inc.         AIR LOGIX LLC                                              EDWARD         STOGDON III    PO                                                              0.00
 1247 Sears Home Improvement Products, Inc.         KINGDOME CONSTRUCTION LLC                                  SUNG           CHOI           PO                                                              0.00
 1248 Sears Home Improvement Products, Inc.         SUSTAINABLE SOLUTIONS DESIGN                               AARON          SKATES         PO                                                              0.00
 1249 Sears Home Improvement Products, Inc.         PRESTON MCCLELLAND CONSTRUCTION                            JOHNATHAN      PRESTON        PO                                                              0.00
 1250 Sears Home Improvement Products, Inc.         URBAN KITCHENS & BATHROOM REMODELING                       MIGUEL         MARTINEZ       PO                                                              0.00
 1251 Sears Home Improvement Products, Inc.         MCLEMORE HEATING AND COOLING LLC                           JIMMY          MCLEMORE       PO                                                              0.00
 1252 Sears Home Improvement Products, Inc.         R MILLER &SON WINDOWS INC                                  ROBERT         MILLER II      PO                                                              0.00
 1253 Sears Home Improvement Products, Inc.         BRANDONS HEATING & AIR                                     BRANDON        FENTRESS       PO                                                              0.00
 1254 Sears Home Improvement Products, Inc.         ERNEST JERRY GARCIA FLOORS                                 ERNEST         GARCIA         PO                                                              0.00
 1255 Sears Home Improvement Products, Inc.         JEREMY HARRIS CONSTRUCTION                                 JEREMY         HARRIS         PO                                                              0.00
 1256 Sears Home Improvement Products, Inc.         I R V PLUMBING INC                                         RADOSLAV       BALDZHIEV      PO                                                              0.00
 1257 Sears Home Improvement Products, Inc.         MUSTANG BUILDERS INC                                       GENE           GRIMM          PO                                                              0.00
 1258 Sears Home Improvement Products, Inc.         AMERICAN SIDE HOME IMPROVEMENT                             CARLOS         UMANZOR        PO                                                              0.00
 1259 Sears Home Improvement Products, Inc.         THOMPSON WINDOW AND DOORS                                  BRADLY         THOMPSON       PO                                                              0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd              Doc     1054 Filed 12/05/18
                                                                            Name of Counterparty
                                                                                                             EnteredName12/05/18
                                                                                                      Title of Contract
                                                                                                                            of Counterparty 22:01:28
                                                                                                                              (Last)
                                                                                                                                                           Main Document
                                                                                                                                                   Title of Contract2
                                                                                                                                                                      PO/ Invoice/ Contract Number
                                                                                                                                                                             (If Applicable)
                                                                                                                                                                                                     Proposed Cure
                                                                                                                                                                                                        Amount
 1260 Sears Home Improvement Products, Inc.         MMC HEATING AND AIR
                                                                                                     Pg
                                                                                                      MICAH
                                                                                                           34 of 111    MCPHERSON           PO                                                                  0.00
 1261 Sears Home Improvement Products, Inc.         I&H CONSTRUCTION LLC                                      ISIS          RAMIREZ          PO                                                                 0.00
 1262 Sears Home Improvement Products, Inc.         SHILTZ PROPERTY SERVICE                                   CHANELLE      MARIE JOHNSON    PO                                                                 0.00
 1263 Sears Home Improvement Products, Inc.         PLOW AND PROPERTY PROJECTS                                WESLEY        VERCOSA          PO                                                                 0.00
 1264 Sears Home Improvement Products, Inc.         DIAMONDS SIDING LLC                                       NOE           ALVARADO         PO                                                                 0.00
 1265 Sears Home Improvement Products, Inc.         MASTER FLOORS LLC                                         JOSE SANTOS   MIRANDA          PO                                                                 0.00
 1266 Sears Home Improvement Products, Inc.         BRECO CONSTRUCTION GP                                     GLADIZ        PEREZ            PO                                                                 0.00
 1267 Sears Home Improvement Products, Inc.         AIR PROS HVAC CONTRACTING LLC                             KODY          LINDE            PO                                                                 0.00
 1268 Sears Home Improvement Products, Inc.         WOODPECKER ROOFING & REMODEL LLC                          VICENTE        COLLI BRICENO   PO                                                                 0.00
 1269 Sears Home Improvement Products, Inc.         PMAND M LLC                                               STEVE         WZOREK           PO                                                                 0.00
 1270 Sears Home Improvement Products, Inc.         WE FIX ALL CONSTRUCTION SERVICE                           LAMONT        BURRELL          PO                                                                 0.00
 1271 Sears Home Improvement Products, Inc.         FORTINO BUILDING AND REMODELING INC                       JOSEPH        FORTINO          PO                                                                 0.00
 1272 Sears Home Improvement Products, Inc.         JOHN CLINTON JENNI                                        JOHN          JENNI            PO                                                                 0.00
 1273 Sears Home Improvement Products, Inc.         L & E HEATING AND COOLING LLC                             LEONARDO      ALBARRAN MORA    PO                                                                 0.00
 1274 Sears Home Improvement Products, Inc.         HUSKY AC SERVICES                                         JESUS         GALINDO          PO                                                                 0.00
 1275 Sears Home Improvement Products, Inc.         FROSTPOINT LLC                                            MARK          JEFFREY          PO                                                                 0.00
 1276 Sears Home Improvement Products, Inc.         AIR STREAMS LLC                                           DAVID         LE               PO                                                                 0.00
 1277 Sears Home Improvement Products, Inc.         AJJ CACHO ROOFING AND CONSTRUCTION                        SOCORRO       GONZALEZ         PO                                                                 0.00
 1278 Sears Home Improvement Products, Inc.         FIRST CLASS PLUMBLING INC                                 STEPHEN       PIAZZA           PO                                                                 0.00
 1279 Sears Home Improvement Products, Inc.         CPC ENERGY INC                                            EDWARD        MONTO JR         PO                                                                 0.00
 1280 Sears Home Improvement Products, Inc.                                                                   RONALD        GONZALES         PO                                                                 0.00
 1281 Sears Home Improvement Products, Inc.         AMC PLUMBING HEATING & COLLING INC                        ARTHUR        ESTUPINIAN       PO                                                                 0.00
 1282 Sears Home Improvement Products, Inc.         ACE OF TRADES LLC                                         DOUGLAS       RIDDLE           PO                                                                 0.00
 1283 Sears Home Improvement Products, Inc.         CLIFT MECHANICAL LLC                                      JUSTIN        CLIFT            PO                                                                 0.00
 1284 Sears Home Improvement Products, Inc.         SOLER SYSTEMS OF TEXAS                                    HORACIO       SOLER            PO                                                                 0.00
 1285 Sears Home Improvement Products, Inc.                                                                   ARCADIO       MADRIGAL         PO                                                                 0.00
 1286 Sears Home Improvement Products, Inc.         JIRE-PPE&JR CONSTRUCTION COMPANY LLC                      DEMETRIO      VAZQUEZ          PO                                                                 0.00
 1287 Sears Home Improvement Products, Inc.         NATIONAL ROOFING & RESTORATION LLC                        JEFFREY       BASTARDI         PO                                                                 0.00
 1288 Sears Home Improvement Products, Inc.         DMW ROOFING & RESTORATION LLC                             DAVID         WALLACE          PO                                                                 0.00
 1289 Sears Home Improvement Products, Inc.         S&L INTERIORS                                             ERVIN         BERRY            PO                                                                 0.00
 1290 Sears Home Improvement Products, Inc.                                                                   JOHNNY        PHILLIPS         PO                                                                 0.00
 1291 Sears Home Improvement Products, Inc.         INTERIOR RENOVATIONS LLC                                  JAMES         FRITZ            PO                                                                 0.00
 1292 Sears Home Improvement Products, Inc.         TRICITY RENOVATIONS                                       MICHAEL       DEMIN            PO                                                                 0.00
 1293 Sears Home Improvement Products, Inc.         AD EXTERIOR LLC                                           ALIM          DJEMILEV         PO                                                                 0.00
 1294 Sears Home Improvement Products, Inc.         ATC CONSTRUCTION LLC                                      LETICIA       TORRES           PO                                                                 0.00
 1295 Sears Home Improvement Products, Inc.         FRANKIES SERVICES INC                                     JUAN          HERNANDEZ        PO                                                                 0.00
 1296 Sears Home Improvement Products, Inc.         NEW AGE LLC                                               MICHAEL       MOCKLIN JR       PO                                                                 0.00
 1297 Sears Home Improvement Products, Inc.         EXTERIOR CONSTRUCTION OF THE CAROLINAS LLC                NATHAN        JAMES            PO                                                                 0.00
 1298 Sears Home Improvement Products, Inc.         BIG VG                                                    VALERIY       GODONYUK         PO                                                                 0.00
 1299 Sears Home Improvement Products, Inc.         BERGSTROM CONTRACTING LLC                                 DUSTIN        BERGSTROM        PO                                                                 0.00
 1300 Sears Home Improvement Products, Inc.         INLINE CUSTOMS LLC                                        LEV           MIKHAYLOV        PO                                                                 0.00
 1301 Sears Home Improvement Products, Inc.         HYBRID MECHANICAL LLC                                     PETER         RICHARDSON JR    PO                                                                 0.00
 1302 Sears Home Improvement Products, Inc.         ALLIANCE CONSTRUCTION LLC                                 DALE          RANKIN           PO                                                                 0.00
 1303 Sears Home Improvement Products, Inc.         ANAGNOS CONSTRUCTION                                      JAMES         ANAGNOS          PO                                                                 0.00
 1304 Sears Home Improvement Products, Inc.         OLANDEZ CONSTRUCTION                                      ADAN          OLANDEZ          PO                                                                 0.00
 1305 Sears Home Improvement Products, Inc.         SOTO HVAC                                                 WILLIAM       SOTO ARAUJO      PO                                                                 0.00
 1306 Sears Home Improvement Products, Inc.         OLIVEIRA MENGO CONSTRUCTION                               CASSIO        OLIVEIRA         PO                                                                 0.00
 1307 Sears Home Improvement Products, Inc.         TRINITY ROOFING L&R BRTHERS INC                           MARSHA        LOPEZ            PO                                                                 0.00
 1308 Sears Home Improvement Products, Inc.         JOSHUA 24 15 INC                                          LINDA         WINTERS          PO                                                                 0.00
 1309 Sears Home Improvement Products, Inc.         FRESCO MECHANICAL SERVICES LLC                            ENRIQUE       TORRES           PO                                                                 0.00
 1310 Sears Home Improvement Products, Inc.         NORTHMAN MARBLE & GRANITE LLC                             KEVIN         NORTHRUP         PO                                                                 0.00
 1311 Sears Home Improvement Products, Inc.         MY CARPET INC                                             BARRY         SILVERSTEIN      PO                                                                 0.00
 1312 Sears Home Improvement Products, Inc.                                                                   STEVEN        ANDERSON         PO                                                                 0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd              Doc     1054 Filed 12/05/18
                                                                            Name of Counterparty
                                                                                                             EnteredName12/05/18
                                                                                                      Title of Contract
                                                                                                                             of Counterparty 22:01:28
                                                                                                                               (Last)
                                                                                                                                                            Main Document
                                                                                                                                                    Title of Contract2
                                                                                                                                                                       PO/ Invoice/ Contract Number
                                                                                                                                                                              (If Applicable)
                                                                                                                                                                                                      Proposed Cure
                                                                                                                                                                                                         Amount
 1313 Sears Home Improvement Products, Inc.
                                                                                                     Pg
                                                                                                      WAYNE
                                                                                                           35 of 111    GUILLIAM             PO                                                                  0.00
 1314 Sears Home Improvement Products, Inc.         CASEYS WINDOWS LLC                                        CASEY          VOYLES           PO                                                                 0.00
 1315 Sears Home Improvement Products, Inc.         AXLE NELSON                                               AXLE           NELSON BARRETO   PO                                                                 0.00
 1316 Sears Home Improvement Products, Inc.         CASTANEDA FLOOR COMPANY                                   JOSE           CASTANEDA        PO                                                                 0.00
 1317 Sears Home Improvement Products, Inc.         CARLOS VALENCIA                                           CARLOS         VALENCIA         PO                                                                 0.00
 1318 Sears Home Improvement Products, Inc.         RIDGETOP CONSTRUCTION LLC                                 DONALD         BILOTTI          PO                                                                 0.00
 1319 Sears Home Improvement Products, Inc.         ZAVALA AIR CONDITIONING SPECIALIST                        COREY          ZAVALA           PO                                                                 0.00
 1320 Sears Home Improvement Products, Inc.         BARRILLI CONSTRUCTION LLC                                 VINCENT        BARRILLI         PO                                                                 0.00
 1321 Sears Home Improvement Products, Inc.                                                                   MICHAEL        BETZ             PO                                                                 0.00
 1322 Sears Home Improvement Products, Inc.         MORE THAN A DOOR LLC                                      AUSTIN         SANDOW           PO                                                                 0.00
                                                                                                                             MONCION
 1323 Sears Home Improvement Products, Inc.         STAR PERFECT ROOFING INC                                  BIENVENIDO     POPOTEUR         PO                                                                 0.00
 1324 Sears Home Improvement Products, Inc.         GUILLEN SIDING                                            RUBEN          RESENDIZ         PO                                                                 0.00
 1325 Sears Home Improvement Products, Inc.         AIR SERVICE CO                                            MICHAEL        DYER             PO                                                                 0.00
 1326 Sears Home Improvement Products, Inc.         TC FLOORING                                               DERRYLL        TOLENTINO        PO                                                                 0.00
 1327 Sears Home Improvement Products, Inc.         ROBERTSONS RESTORATION & PAINTING LTD                     ROBERTSON      TIRADO           PO                                                                 0.00
 1328 Sears Home Improvement Products, Inc.         WILL MART ENTERPRISES                                     GABRIEL        MARTINEZ         PO                                                                 0.00
 1329 Sears Home Improvement Products, Inc.         ALPHA GARAGE DOORS LLC                                    MATTHEW        LEAHU            PO                                                                 0.00
 1330 Sears Home Improvement Products, Inc.         NEW HARVEST MANAGEMENT INC                                HECTOR         COLON            PO                                                                 0.00
 1331 Sears Home Improvement Products, Inc.         ERIC PRATER                                               ERIC           PRATER           PO                                                                 0.00
 1332 Sears Home Improvement Products, Inc.         RICHARDSON FAMILY HOME IMPROVEMENT                        SHERMAN        RICHARDSON       PO                                                                 0.00
 1333 Sears Home Improvement Products, Inc.         M&M CONSTRUCTION AND LANDSCAPE LLC                        MATTHEW        ADAMSON          PO                                                                 0.00
 1334 Sears Home Improvement Products, Inc.         ILLINOIS INSULATORS INC                                   KEVIN          WISE             PO                                                                 0.00
 1335 Sears Home Improvement Products, Inc.         BENDERER GREEN SYSTEMS INC                                RAYMOND        BENDERER         PO                                                                 0.00
 1336 Sears Home Improvement Products, Inc.         DIVERSICO ROOFING AND REMODELING                          ANTONIO        ZAMARRON         PO                                                                 0.00
 1337 Sears Home Improvement Products, Inc.         POLEN PROPERTY SERVICES LLC                               ANGELICA       JUAREZ           PO                                                                 0.00
 1338 Sears Home Improvement Products, Inc.         A G S FLOORING LLC                                        CHARLES        SIBBIO           PO                                                                 0.00
 1339 Sears Home Improvement Products, Inc.         CONTENTO DEVELOPMENT                                      JOHN           ADU              PO                                                                 0.00
                                                                                                                             MARTINEZ
 1340 Sears Home Improvement Products, Inc.         KING OF KINGS ROOFING & GENERAL CONTRACTING               KARLA          VELASQUEZ        PO                                                                 0.00
 1341 Sears Home Improvement Products, Inc.         PA HVAC SERVICES                                          ZSOLT          CSECSI           PO                                                                 0.00
 1342 Sears Home Improvement Products, Inc.         IRONWOOD STAIRWAYS INC                                    GRANT          BODRERO          PO                                                                 0.00
 1343 Sears Home Improvement Products, Inc.         STONE DESIGN                                              MARIA          TOLEDO           PO                                                                 0.00
 1344 Sears Home Improvement Products, Inc.         CAPITAL K GLASS                                           RAY            KOSKI            PO                                                                 0.00
 1345 Sears Home Improvement Products, Inc.         HOWARDS MECHANICAL SYSTEMS                                JERRY          HOWARD           PO                                                                 0.00
 1346 Sears Home Improvement Products, Inc.         HARTFORD SERVICES                                         DAVID          HARTFORD         PO                                                                 0.00
 1347 Sears Home Improvement Products, Inc.         DONE RITE HOME IMPROVEMENTS                               RANDALL        BERNDSEN         PO                                                                 0.00
 1348 Sears Home Improvement Products, Inc.                                                                   RICHARD        BECKMAN          PO                                                                 0.00
 1349 Sears Home Improvement Products, Inc.         GREGORY DEMOTT                                            GREGORY        DEMOTT           PO                                                                 0.00
 1350 Sears Home Improvement Products, Inc.         ARTISTIC DESIGN CONSTRUCTION                              PAUL           VON AHLEFELD     PO                                                                 0.00
 1351 Sears Home Improvement Products, Inc.         PNW CRAFTSMEN                                             BRYSON         KAMPSTRA         PO                                                                 0.00
 1352 Sears Home Improvement Products, Inc.         SIDING SMITH                                              ANDY           SMITH            PO                                                                 0.00
 1353 Sears Home Improvement Products, Inc.         RLP MECHANICAL HVAC                                       RUDOLPH        PRIMUS           PO                                                                 0.00
 1354 Sears Home Improvement Products, Inc.         LR WINDOWS & CONSTRUCTION INC                             LONNIE         FIELDS           PO                                                                 0.00
 1355 Sears Home Improvement Products, Inc.         GREEN TOP CONSTRUCTION LLC                                RUSLAN         BELETSKIY        PO                                                                 0.00
 1356 Sears Home Improvement Products, Inc.         COOLER LIVING SYSTEMS                                     ERIC           MORAN            PO                                                                 0.00
 1357 Sears Home Improvement Products, Inc.         MG BUILDING CONTRACTORS                                   MARK           GONZALES         PO                                                                 0.00
 1358 Sears Home Improvement Products, Inc.         GALLONI GRANITE LLC                                       CHRISTOPHER    GOLLONI          PO                                                                 0.00
 1359 Sears Home Improvement Products, Inc.         BLACKSHEEP CUSTOM CARPENTRY                               STEVE          MOSIER           PO                                                                 0.00
 1360 Sears Home Improvement Products, Inc.                                                                   ROBERT         JENSEN           PO                                                                 0.00
 1361 Sears Home Improvement Products, Inc.         EXCEL MANAGEMENT LLC                                      ANTHONY        ZAATAR           PO                                                                 0.00
 1362 Sears Home Improvement Products, Inc.         GLOBAL ENERGY HEATING AND COOLING                         FERNANDO       MATOS            PO                                                                 0.00
 1363 Sears Home Improvement Products, Inc.         ALL PHASES REPORTS LLC                                    LOUIS          ELIZONDO         PO                                                                 0.00
 1364 Sears Home Improvement Products, Inc.         CRAFTSMANSHIP GARAGE DOORS                                RANDAL         STEWART          PO                                                                 0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd          Doc      1054 Filed 12/05/18
                                                                         Name of Counterparty
                                                                                                          EnteredName12/05/18
                                                                                                   Title of Contract
                                                                                                                          of Counterparty 22:01:28
                                                                                                                            (Last)
                                                                                                                                                         Main Document
                                                                                                                                                 Title of Contract2
                                                                                                                                                                    PO/ Invoice/ Contract Number
                                                                                                                                                                           (If Applicable)
                                                                                                                                                                                                   Proposed Cure
                                                                                                                                                                                                      Amount
 1365 Sears Home Improvement Products, Inc.         HAMMERTIME BUILDERS LLC
                                                                                                  Pg    36 of 111
                                                                                                   ANTHONY           BORIS                PO                                                                  0.00
 1366 Sears Home Improvement Products, Inc.         FRESCO AIR SOLUTIONS                                  JUAN          RAMIREZ          PO                                                                   0.00
 1367 Sears Home Improvement Products, Inc.         MARTINEZ MECHANICAL                                   HUMBERTO      MARTINEZ         PO                                                                   0.00
 1368 Sears Home Improvement Products, Inc.         MASELLI CONTRACTING & HVAC LLC                        JOSEPH        MASELLI          PO                                                                   0.00
 1369 Sears Home Improvement Products, Inc.         OLD EXPERIENCE ROOFING INC                            JUAN          ALVAREZ          PO                                                                   0.00
 1370 Sears Home Improvement Products, Inc.         CATALANS HOME IMPROVEMENT INC                         LUIS          CATALAN          PO                                                                   0.00
 1371 Sears Home Improvement Products, Inc.         PACIFIC BREEZE AIR SYSTEMS INC                        MICHAEL       SACCO            PO                                                                   0.00
 1372 Sears Home Improvement Products, Inc.         QUALITY HEATING & AIR                                 SAMUEL        POWELL           PO                                                                   0.00
 1373 Sears Home Improvement Products, Inc.         SOUTHWEST COMFORT INC                                 THOMAS        SMITH            PO                                                                   0.00
 1374 Sears Home Improvement Products, Inc.         TOP NOTCH GENERAL CONTRACTING AND REPAIR SERVICES     MARTIN        MORGAN           PO                                                                   0.00
 1375 Sears Home Improvement Products, Inc.         GALAXY HOME IMPROVEMENT CORPORATION                   RONALD        HERNANDEZ        PO                                                                   0.00
 1376 Sears Home Improvement Products, Inc.         NEXT SERVICE                                          AZAEL         SEGOVIA          PO                                                                   0.00
 1377 Sears Home Improvement Products, Inc.         PATRIOT COMFORT SUPTEMS INC                           MATTHEW       WILDES           PO                                                                   0.00
 1378 Sears Home Improvement Products, Inc.         BIRKS HOME SERVICES                                   CHARLES       BIRK             PO                                                                   0.00
 1379 Sears Home Improvement Products, Inc.         ELITE REMODELING                                      DAWNI         HAINLINE         PO                                                                   0.00
 1380 Sears Home Improvement Products, Inc.         THE FLOORING SPECIALIST                               MARCOS        HERNANDEZ        PO                                                                   0.00
 1381 Sears Home Improvement Products, Inc.         PALMAS ARCH&ENGG CONSULTING LLC                       GABRIELA      SALAZAR          PO                                                                   0.00
 1382 Sears Home Improvement Products, Inc.         ZOOM OVERHEAD DOOR COMPANY LLC                        ADAM          MADDEN           PO                                                                   0.00
 1383 Sears Home Improvement Products, Inc.         COMPLETE HEATING&AC LLC                               ANDRII        NIKOLAIENKO      PO                                                                   0.00
 1384 Sears Home Improvement Products, Inc.         B&D MECHANICAL                                        BRUCE         DOWNS            PO                                                                   0.00
 1385 Sears Home Improvement Products, Inc.         NICEPPIN                                              ANTRON        GRIFFIN          PO                                                                   0.00
 1386 Sears Home Improvement Products, Inc.         ARTIC ZONE LLC                                        SHERWOOD      WEYANT           PO                                                                   0.00
 1387 Sears Home Improvement Products, Inc.         BREEZE HVAC LLC                                       ERIC          COHN             PO                                                                   0.00
 1388 Sears Home Improvement Products, Inc.         ANCHOR KITCHEN & BATH                                 JEFFREY       DUGAS            PO                                                                   0.00
 1389 Sears Home Improvement Products, Inc.         CITY & SUBURBAN RENOVATION CORP                       RENATA        KARAQI           PO                                                                   0.00
 1390 Sears Home Improvement Products, Inc.         MR HANDY                                              LAWRENCE      CARDINAL         PO                                                                   0.00
 1391 Sears Home Improvement Products, Inc.         H & S MULTISERVICES LLC                               MAGDA         POZOS            PO                                                                   0.00
 1392 Sears Home Improvement Products, Inc.         BALTHAZAR CONSTRUCTION LLC                            BRENT         BALTHAZAR        PO                                                                   0.00
 1393 Sears Home Improvement Products, Inc.         GREG COBB SIDING                                      GREG          COBB             PO                                                                   0.00
 1394 Sears Home Improvement Products, Inc.         JJCHE CONTRACTING                                     JOHNNIE       SMITH            PO                                                                   0.00
 1395 Sears Home Improvement Products, Inc.         SENOR APPLIANCE LLC                                   LUIS          FLORES ALVAREZ   PO                                                                   0.00
 1396 Sears Home Improvement Products, Inc.         FGL CONSTRUCTION SERVICES LLC                         MICHAEL       KIERECK          PO                                                                   0.00
 1397 Sears Home Improvement Products, Inc.         ZUBES FLOORING INSTALLATION                           MELISSA SUE   ZUBE             PO                                                                   0.00
 1398 Sears Home Improvement Products, Inc.         FINNKIN STUCCO LLC                                    KALLE         KUOPPALA         PO                                                                   0.00
 1399 Sears Home Improvement Products, Inc.         AMC CONTRACTING GROUP LIMITED                         DAVID         ABRAHAM          PO                                                                   0.00
 1400 Sears Home Improvement Products, Inc.         BRISCO HEATING & COOLING                              FERRIS        BRISCO           PO                                                                   0.00
 1401 Sears Home Improvement Products, Inc.         JV AND SONS CONTRACTOR LLC                            JORGE         VARGAS           PO                                                                   0.00
 1402 Sears Home Improvement Products, Inc.         THE PROBLEM SOLVER CORPORATION                        EDGAR         VALENZUELA       PO                                                                   0.00
 1403 Sears Home Improvement Products, Inc.                                                               TIMMY         HERVERY          PO                                                                   0.00
 1404 Sears Home Improvement Products, Inc.         ANGELS RESIDENTIAL                                    BRICIO        LOPEZ            PO                                                                   0.00
 1405 Sears Home Improvement Products, Inc.         WELLINGTON HANDWOOD FLOORING LLC                      WILTON        DEOLIVEIRA       PO                                                                   0.00
 1406 Sears Home Improvement Products, Inc.         FLORIDA CUSTOM CRAFTSMEN LLC                          MATTHEW       JOHNSON          PO                                                                   0.00
 1407 Sears Home Improvement Products, Inc.         HOWELL ROOFING AND REPAIR                             VERONICA      HOWELL           PO                                                                   0.00
 1408 Sears Home Improvement Products, Inc.                                                               RICK          GRANDEN          PO                                                                   0.00
 1409 Sears Home Improvement Products, Inc.         THOMAS WEAVER                                         THOMAS        WEAVER           PO                                                                   0.00
 1410 Sears Home Improvement Products, Inc.                                                               MARK          DUHE             PO                                                                   0.00
 1411 Sears Home Improvement Products, Inc.         ALL SEASON REMODELING LLC                             JOSE MANUEL   GONZALEZ LOPEZ   PO                                                                   0.00
 1412 Sears Home Improvement Products, Inc.         AIRPRO HEATING & COOLIING LLC                         CHRISTOPHER   DANSBY           PO                                                                   0.00
 1413 Sears Home Improvement Products, Inc.         BRADLEY WIRE LLC                                      RODNEY        WIZZARD JR       PO                                                                   0.00
 1414 Sears Home Improvement Products, Inc.         CENTRAL CAROLINA HEATING & AIR INCE                   DAVID         CARSON           PO                                                                   0.00
 1415 Sears Home Improvement Products, Inc.         PERCISION FLOORING & BACKSPLASH LLC                   JAMES         JEFFCOAT         PO                                                                   0.00
 1416 Sears Home Improvement Products, Inc.         TOTAL CONSTRUCTION LLC                                ALEXANDROS    ARVANETES        PO                                                                   0.00
 1417 Sears Home Improvement Products, Inc.         FN CONSTRUCTION                                       FERNANDO      NAJERA           PO                                                                   0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd            Doc      1054 Filed 12/05/18
                                                                           Name of Counterparty
                                                                                                            EnteredName12/05/18
                                                                                                     Title of Contract
                                                                                                                            of Counterparty 22:01:28
                                                                                                                              (Last)
                                                                                                                                                           Main Document
                                                                                                                                                   Title of Contract2
                                                                                                                                                                      PO/ Invoice/ Contract Number
                                                                                                                                                                             (If Applicable)
                                                                                                                                                                                                     Proposed Cure
                                                                                                                                                                                                        Amount
 1418 Sears Home Improvement Products, Inc.         NF GRANITE AND FINE FLOORING LLC
                                                                                                    Pg    37 of 111
                                                                                                     FRANCISCO         DASILVA              PO                                                                  0.00
 1419 Sears Home Improvement Products, Inc.         WOS BUILDERS LLC                                       PATRYK        LOSZCZYK        PO                                                                     0.00
 1420 Sears Home Improvement Products, Inc.         BEGINNING TO ENDING SERVICES & CONTRACTING             BRYANT        ROBINSON        PO                                                                     0.00
 1421 Sears Home Improvement Products, Inc.         CABINETS281                                            EYNAR         OBANDO          PO                                                                     0.00
 1422 Sears Home Improvement Products, Inc.         T AND J S PLUMBING CONNECTION LLC                      ANTHONY       BRANTON         PO                                                                     0.00
 1423 Sears Home Improvement Products, Inc.                                                                EARL          EDWARDS         PO                                                                     0.00
 1424 Sears Home Improvement Products, Inc.         K&B HVAC SERVICES LLC                                  VINCENT       BLAIR JR        PO                                                                     0.00
 1425 Sears Home Improvement Products, Inc.         SKETCH N BUILD INC                                     JACQUELINE    JOLLY           PO                                                                     0.00
 1426 Sears Home Improvement Products, Inc.         VERTICLE LIMIT CONSTRUCTION                            HIGINIO       ALAMEDA         PO                                                                     0.00
 1427 Sears Home Improvement Products, Inc.         HOME REMEDIES & DAUGHTERS                              JOHN          JOHNSON         PO                                                                     0.00
 1428 Sears Home Improvement Products, Inc.         A TEAM PROPERTY MANAGEMENT & MAINTENANCE LLC           ROSEANN       CRONIN          PO                                                                     0.00
 1429 Sears Home Improvement Products, Inc.         FANTASTIC AIR HEATING AND COOLING                      WILSON        GRAMAJO LOPEZ   PO                                                                     0.00
 1430 Sears Home Improvement Products, Inc.         INTEGRITY AIR CONDITIONING & HEATING COMPANY LLC       ERIC          STANLEY         PO                                                                     0.00
 1431 Sears Home Improvement Products, Inc.                                                                DIVINA        BARRANT         PO                                                                     0.00
 1432 Sears Home Improvement Products, Inc.         DUNN WRIGHT ROOFING AND REMODELING LLC                 JANIE         MOYERS          PO                                                                     0.00
 1433 Sears Home Improvement Products, Inc.         T N T HEATING AND AIR                                  DAVID         HOLT            PO                                                                     0.00
 1434 Sears Home Improvement Products, Inc.         BO M SCOTT                                             BO            SCOTT           PO                                                                     0.00
 1435 Sears Home Improvement Products, Inc.                                                                RICHARD       NEIHEISER JR    PO                                                                     0.00
 1436 Sears Home Improvement Products, Inc.                                                                JASON         MCFADDEN        PO                                                                     0.00
 1437 Sears Home Improvement Products, Inc.         BENNETT HEATING AND COOLING                            MARK          BENNETT         PO                                                                     0.00
 1438 Sears Home Improvement Products, Inc.         HD CONSTRUCTION LLC                                    MARCUS        HOGANSON        PO                                                                     0.00
 1439 Sears Home Improvement Products, Inc.         ARCO NJ LLC                                            ARVYDAS       STOCKUNAS       PO                                                                     0.00
 1440 Sears Home Improvement Products, Inc.         AERO RESIDENTIAL CONTRACTORS INC                       THEODORE       RYDER JR       PO                                                                     0.00
 1441 Sears Home Improvement Products, Inc.         PFS HARDWOOD LLC                                       TIMOFEY       MELNICHUK       PO                                                                     0.00
 1442 Sears Home Improvement Products, Inc.         DOLPHIN AIR & HEAT INC                                 SERGIO        GUILLEN         PO                                                                     0.00
 1443 Sears Home Improvement Products, Inc.         MONTY CARPENTRY LLC                                    KENDALL       MONTEL          PO                                                                     0.00
 1444 Sears Home Improvement Products, Inc.         STEEL ROCK CORP                                        JAMES         SCHILLER JR     PO                                                                     0.00
 1445 Sears Home Improvement Products, Inc.         S S ELECTRICAL SOLUTIONS                               SHAWN         SELLARS         PO                                                                     0.00
 1446 Sears Home Improvement Products, Inc.         TEXAS PLUMBING & A C SERVICE                           ANDREA        DUKES           PO                                                                     0.00
 1447 Sears Home Improvement Products, Inc.         FRESH STEP CONSTRUCTION LLC                            TIMOTHY       GETZ            PO                                                                     0.00
 1448 Sears Home Improvement Products, Inc.         MARMOBELLA LLC                                         SAMUEL        BELA            PO                                                                     0.00
 1449 Sears Home Improvement Products, Inc.         DESIGN HEATING AND AIR CONDITIONING                    KRISTOPHER    ARCHULETTA      PO                                                                     0.00
 1450 Sears Home Improvement Products, Inc.         CAPITAL HOME PROS INC                                  JAMES         SPENCER         PO                                                                     0.00
 1451 Sears Home Improvement Products, Inc.         DONE RIGHT HOME RENOVATIONS                            AZAD           HUSAIN         PO                                                                     0.00
 1452 Sears Home Improvement Products, Inc.         VPN CONSTRUCTION LLC                                   VITALIY       PECHENYUK       PO                                                                     0.00
 1453 Sears Home Improvement Products, Inc.         ELITE PROPERTY MANAGEMENT AND MAINTENANCE              JENNIFER      HARLIN          PO                                                                     0.00
 1454 Sears Home Improvement Products, Inc.         99 HOME PRO                                            JORGE         ANDRADE         PO                                                                     0.00
 1455 Sears Home Improvement Products, Inc.         GERVAIS ADRIAN TCHINHOU FOME                           GERVAIS       TCHINHOU FOME   PO                                                                     0.00
 1456 Sears Home Improvement Products, Inc.                                                                JEROME        LUEBCKE         Customer Home Improvement Contract   20089300B                         0.00
 1457 Sears Home Improvement Products, Inc.                                                                ALI           FALAHI          Customer Home Improvement Contract   20121530A                         0.00
 1458 Sears Home Improvement Products, Inc.                                                                LYNNE         BARKER          Customer Home Improvement Contract   20294401B                         0.00
 1459 Sears Home Improvement Products, Inc.                                                                Matthew       WESTERMAN       Customer Home Improvement Contract   20171980A                         0.00
 1460 Sears Home Improvement Products, Inc.                                                                TONYA         KOEHLER         Customer Home Improvement Contract   20589770A                         0.00
 1461 Sears Home Improvement Products, Inc.                                                                BRENDA        MONTGOMERY      Customer Home Improvement Contract   20964806A                         0.00
 1462 Sears Home Improvement Products, Inc.                                                                LARENTIU      MOCANU          Customer Home Improvement Contract   21073857A                         0.00
 1463 Sears Home Improvement Products, Inc.                                                                LARENTIU      MOCANU          Customer Home Improvement Contract   21073857B                         0.00
 1464 Sears Home Improvement Products, Inc.                                                                DIANA         JEZYCKI         Customer Home Improvement Contract   21441019B                         0.00
 1465 Sears Home Improvement Products, Inc.                                                                ANGEL         INSFRAN         Customer Home Improvement Contract   21725213B                         0.00
 1466 Sears Home Improvement Products, Inc.                                                                ANGEL         INSFRAN         Customer Home Improvement Contract   21725213A                         0.00
 1467 Sears Home Improvement Products, Inc.                                                                MYRNA         HENRY           Customer Home Improvement Contract   21418551A                         0.00
 1468 Sears Home Improvement Products, Inc.                                                                DAVID         CALVA           Customer Home Improvement Contract   21862814A                         0.00
 1469 Sears Home Improvement Products, Inc.                                                                CINDY         YOST            Customer Home Improvement Contract   21980962A                         0.00
 1470 Sears Home Improvement Products, Inc.                                                                GABER         GOMAA           Customer Home Improvement Contract   21995935A                         0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                   of Counterparty 22:01:28
                                                                                                                     (Last)
                                                                                                                                                         Main Document
                                                                                                                                                 Title of Contract2
                                                                                                                                                                    PO/ Invoice/ Contract Number
                                                                                                                                                                           (If Applicable)
                                                                                                                                                                                                   Proposed Cure
                                                                                                                                                                                                      Amount
 1471 Sears Home Improvement Products, Inc.
                                                                                          Pg
                                                                                           Jo
                                                                                                38 of 111    Bohlken-Dobrowolski Customer Home Improvement Contract 22022089A                                 0.00
 1472 Sears Home Improvement Products, Inc.                                                           MICHAEL        CHRIST           Customer Home Improvement Contract   22163667A                          0.00
 1473 Sears Home Improvement Products, Inc.                                                           Justin         Baby             Customer Home Improvement Contract   22227326A                          0.00
 1474 Sears Home Improvement Products, Inc.                                                           MIKE           HODGES           Customer Home Improvement Contract   21949647A                          0.00
 1475 Sears Home Improvement Products, Inc.                                                           CLAUDIA        MAZARIGEO        Customer Home Improvement Contract   22283844A                          0.00
 1476 Sears Home Improvement Products, Inc.                                                           ANGELA         DOYLE            Customer Home Improvement Contract   22362778B                          0.00
 1477 Sears Home Improvement Products, Inc.                                                           MICHAELA       OSBORNE          Customer Home Improvement Contract   22210127B                          0.00
 1478 Sears Home Improvement Products, Inc.                                                           JAMES          PRYOR            Customer Home Improvement Contract   22626003A                          0.00
 1479 Sears Home Improvement Products, Inc.                                                           BEATRICE       BONFIGLIO        Customer Home Improvement Contract   22252537A                          0.00
 1480 Sears Home Improvement Products, Inc.                                                           Carolyn        Morgan           Customer Home Improvement Contract   22564773A                          0.00
 1481 Sears Home Improvement Products, Inc.                                                           FLORITA        ROBINSON         Customer Home Improvement Contract   22740792A                          0.00
 1482 Sears Home Improvement Products, Inc.                                                           SHIRLEY        COTTLE           Customer Home Improvement Contract   22826070A                          0.00
 1483 Sears Home Improvement Products, Inc.                                                           VILBONNEUR     BYSSAINTHE       Customer Home Improvement Contract   22661505A                          0.00
 1484 Sears Home Improvement Products, Inc.                                                           ALBERTO        GUERRA           Customer Home Improvement Contract   22839371A                          0.00
 1485 Sears Home Improvement Products, Inc.                                                           JOANNE         REGALBUTO        Customer Home Improvement Contract   22794415A                          0.00
 1486 Sears Home Improvement Products, Inc.                                                           HILDA          MORRISON         Customer Home Improvement Contract   22858839A                          0.00
 1487 Sears Home Improvement Products, Inc.                                                           MARIA          SANTAELLA        Customer Home Improvement Contract   22903467A                          0.00
 1488 Sears Home Improvement Products, Inc.                                                           KENITRA        TOMPKINS         Customer Home Improvement Contract   22895881A                          0.00
 1489 Sears Home Improvement Products, Inc.                                                           HARRIET        MCCRAY           Customer Home Improvement Contract   22975543B                          0.00
 1490 Sears Home Improvement Products, Inc.                                                           ROBERT         SCOTT            Customer Home Improvement Contract   22826948A                          0.00
 1491 Sears Home Improvement Products, Inc.                                                           KATHY          HAZARD           Customer Home Improvement Contract   22783756A                          0.00
 1492 Sears Home Improvement Products, Inc.                                                           ELAINE         WALLACE          Customer Home Improvement Contract   23058091A                          0.00
 1493 Sears Home Improvement Products, Inc.                                                           LICY           JACOB            Customer Home Improvement Contract   22630899B                          0.00
 1494 Sears Home Improvement Products, Inc.                                                           WILL           HUTCHINSON       Customer Home Improvement Contract   23089103A                          0.00
 1495 Sears Home Improvement Products, Inc.                                                           Jeff           Lawrence         Customer Home Improvement Contract   22980752A                          0.00
 1496 Sears Home Improvement Products, Inc.                                                           JASPER         BISHOP           Customer Home Improvement Contract   23108885A                          0.00
 1497 Sears Home Improvement Products, Inc.                                                           JAMES          SIEVERS          Customer Home Improvement Contract   22883763A                          0.00
 1498 Sears Home Improvement Products, Inc.                                                           RONY           LORVIL           Customer Home Improvement Contract   22617581B                          0.00
 1499 Sears Home Improvement Products, Inc.                                                           ANDREA         MCSORLEY         Customer Home Improvement Contract   22780676A                          0.00
 1500 Sears Home Improvement Products, Inc.                                                           NADIA          MACRI            Customer Home Improvement Contract   23134168A                          0.00
 1501 Sears Home Improvement Products, Inc.                                                           MAGDA          GONZALEZ COLON   Customer Home Improvement Contract   23153832A                          0.00
 1502 Sears Home Improvement Products, Inc.                                                           GREGORY        SCHROEDER        Customer Home Improvement Contract   23190755A                          0.00
 1503 Sears Home Improvement Products, Inc.                                                           Ann            Evans-Pinnock    Customer Home Improvement Contract   23192003A                          0.00
 1504 Sears Home Improvement Products, Inc.                                                           GREGORY        PARNELL          Customer Home Improvement Contract   23151648A                          0.00
 1505 Sears Home Improvement Products, Inc.                                                           MARVOL         EDMONDS          Customer Home Improvement Contract   23125192A                          0.00
 1506 Sears Home Improvement Products, Inc.                                                           NELSON         RIVAS            Customer Home Improvement Contract   23255808A                          0.00
 1507 Sears Home Improvement Products, Inc.                                                           WENDELL        SMITH            Customer Home Improvement Contract   23246470A                          0.00
 1508 Sears Home Improvement Products, Inc.                                                           PIERRE         OUANG            Customer Home Improvement Contract   23245917A                          0.00
 1509 Sears Home Improvement Products, Inc.                                                           PIERRE         OUANG            Customer Home Improvement Contract   23245917B                          0.00
 1510 Sears Home Improvement Products, Inc.                                                           BRITTANY       BAXTER           Customer Home Improvement Contract   22409123C                          0.00
 1511 Sears Home Improvement Products, Inc.                                                           Michael        Gabson           Customer Home Improvement Contract   23312403A                          0.00
 1512 Sears Home Improvement Products, Inc.                                                           DONALD         SMITH            Customer Home Improvement Contract   23326085A                          0.00
 1513 Sears Home Improvement Products, Inc.                                                           ADRIENNE       SNOWDEN          Customer Home Improvement Contract   22319444B                          0.00
 1514 Sears Home Improvement Products, Inc.                                                           DAYSI          HORNIA           Customer Home Improvement Contract   23436429A                          0.00
 1515 Sears Home Improvement Products, Inc.                                                           RAFAEL         BLANCO           Customer Home Improvement Contract   23455873A                          0.00
 1516 Sears Home Improvement Products, Inc.                                                           NICHOLAS       GOTTUSO          Customer Home Improvement Contract   23426125B                          0.00
 1517 Sears Home Improvement Products, Inc.                                                           DORIS          JONES            Customer Home Improvement Contract   23426173A                          0.00
 1518 Sears Home Improvement Products, Inc.                                                           ROBERT         KRAMER           Customer Home Improvement Contract   23445072A                          0.00
 1519 Sears Home Improvement Products, Inc.                                                           BRENDA         WALLACE          Customer Home Improvement Contract   23495842A                          0.00
 1520 Sears Home Improvement Products, Inc.                                                           SHEREEN        SAMARO           Customer Home Improvement Contract   23529619A                          0.00
 1521 Sears Home Improvement Products, Inc.                                                           Denise         Kimak-Lisa       Customer Home Improvement Contract   23561181A                          0.00
 1522 Sears Home Improvement Products, Inc.                                                           DEBRA          GILE             Customer Home Improvement Contract   23539618A                          0.00
 1523 Sears Home Improvement Products, Inc.                                                           FREHIWOT       BRUCE            Customer Home Improvement Contract   23538646A                          0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                 of Counterparty 22:01:28
                                                                                                                   (Last)
                                                                                                                                                         Main Document
                                                                                                                                                 Title of Contract2
                                                                                                                                                                    PO/ Invoice/ Contract Number
                                                                                                                                                                           (If Applicable)
                                                                                                                                                                                                   Proposed Cure
                                                                                                                                                                                                      Amount
 1524 Sears Home Improvement Products, Inc.
                                                                                          Pg    39 of 111
                                                                                           FREHIWOT          BRUCE               Customer Home Improvement Contract 23538646B                                 0.00
 1525 Sears Home Improvement Products, Inc.                                                           Bob            Mitchell           Customer Home Improvement Contract   23531586A                        0.00
 1526 Sears Home Improvement Products, Inc.                                                           JOSE           MONGE-SEBO         Customer Home Improvement Contract   23543172A                        0.00
 1527 Sears Home Improvement Products, Inc.                                                           JOHN           FERNANDEZ          Customer Home Improvement Contract   23571637B                        0.00
 1528 Sears Home Improvement Products, Inc.                                                           CATHY G.       TIETJEN            Customer Home Improvement Contract   23605592A                        0.00
 1529 Sears Home Improvement Products, Inc.                                                           MARK           KOENIG             Customer Home Improvement Contract   23585147A                        0.00
 1530 Sears Home Improvement Products, Inc.                                                           RUBEN          MORA               Customer Home Improvement Contract   23607981A                        0.00
 1531 Sears Home Improvement Products, Inc.                                                           TANYA          HARVEY             Customer Home Improvement Contract   23585050C                        0.00
 1532 Sears Home Improvement Products, Inc.                                                           George         Croswell           Customer Home Improvement Contract   23586009A                        0.00
 1533 Sears Home Improvement Products, Inc.                                                           AMARA          SOSA TIRADO        Customer Home Improvement Contract   23578029A                        0.00
 1534 Sears Home Improvement Products, Inc.                                                           LIBRADA        ACOSTA             Customer Home Improvement Contract   22734177B                        0.00
 1535 Sears Home Improvement Products, Inc.                                                           TOD            COXEN              Customer Home Improvement Contract   23646436A                        0.00
 1536 Sears Home Improvement Products, Inc.                                                           ANGELA         MCCLURKIN          Customer Home Improvement Contract   23633527A                        0.00
 1537 Sears Home Improvement Products, Inc.                                                           ANTHONY        ALLONE             Customer Home Improvement Contract   23654684B                        0.00
 1538 Sears Home Improvement Products, Inc.                                                           ANTHONY        ALLONE             Customer Home Improvement Contract   23654684A                        0.00
 1539 Sears Home Improvement Products, Inc.                                                           KELLY          CALLAHAN           Customer Home Improvement Contract   23657099A                        0.00
 1540 Sears Home Improvement Products, Inc.                                                           LEWIS          KARRIKER           Customer Home Improvement Contract   23627713A                        0.00
 1541 Sears Home Improvement Products, Inc.                                                           JOHN           RADLE              Customer Home Improvement Contract   23686345A                        0.00
 1542 Sears Home Improvement Products, Inc.                                                           DAVID          GERBER             Customer Home Improvement Contract   23680824A                        0.00
 1543 Sears Home Improvement Products, Inc.                                                           RICHARD        SIMS               Customer Home Improvement Contract   23510150A                        0.00
 1544 Sears Home Improvement Products, Inc.                                                           MARK Q.        GADSON             Customer Home Improvement Contract   23484777A                        0.00
 1545 Sears Home Improvement Products, Inc.                                                           Wayne          Ward               Customer Home Improvement Contract   23713175A                        0.00
 1546 Sears Home Improvement Products, Inc.                                                           Robert         Collins            Customer Home Improvement Contract   23695468A                        0.00
 1547 Sears Home Improvement Products, Inc.                                                           RON            STOLL              Customer Home Improvement Contract   23719207A                        0.00
 1548 Sears Home Improvement Products, Inc.                                                           JAMES          PRYOR              Customer Home Improvement Contract   23736889A                        0.00
 1549 Sears Home Improvement Products, Inc.                                                           JOSEPH         COULTER            Customer Home Improvement Contract   23743972A                        0.00
 1550 Sears Home Improvement Products, Inc.                                                           JOHN           SLADE              Customer Home Improvement Contract   23756468A                        0.00
 1551 Sears Home Improvement Products, Inc.                                                           TRISH          BRADFIELD          Customer Home Improvement Contract   23650321A                        0.00
 1552 Sears Home Improvement Products, Inc.                                                           DAVID          GORODETSKIY        Customer Home Improvement Contract   23750781A                        0.00
 1553 Sears Home Improvement Products, Inc.                                                           CAROLYN        CARDWELL           Customer Home Improvement Contract   23664404A                        0.00
 1554 Sears Home Improvement Products, Inc.                                                           PERRY          DIMAS              Customer Home Improvement Contract   23650941A                        0.00
 1555 Sears Home Improvement Products, Inc.                                                           THOMAS         ROBERTSON          Customer Home Improvement Contract   23745303A                        0.00
 1556 Sears Home Improvement Products, Inc.                                                           BEVERLY        CANADA             Customer Home Improvement Contract   23727281A                        0.00
 1557 Sears Home Improvement Products, Inc.                                                           LYNN           HOFSTATTER         Customer Home Improvement Contract   23639926A                        0.00
 1558 Sears Home Improvement Products, Inc.                                                           GREGORY        HAUGHT             Customer Home Improvement Contract   23696510A                        0.00
 1559 Sears Home Improvement Products, Inc.                                                           NANCY          RIVERA             Customer Home Improvement Contract   23775047A                        0.00
 1560 Sears Home Improvement Products, Inc.                                                           OLIVIA         ARCERI             Customer Home Improvement Contract   23030150A                        0.00
 1561 Sears Home Improvement Products, Inc.                                                           OLIVIA         ARCERI             Customer Home Improvement Contract   23030150B                        0.00
 1562 Sears Home Improvement Products, Inc.                                                           ROBIN          PRESTON            Customer Home Improvement Contract   23651800B                        0.00
 1563 Sears Home Improvement Products, Inc.                                                           MICHAEL        GARLAND            Customer Home Improvement Contract   23758961A                        0.00
 1564 Sears Home Improvement Products, Inc.                                                           JESUS          SOTO               Customer Home Improvement Contract   23781431A                        0.00
 1565 Sears Home Improvement Products, Inc.                                                           MURIEL         MITTELSTRASS       Customer Home Improvement Contract   23797069A                        0.00
 1566 Sears Home Improvement Products, Inc.                                                           Juan           Acosta Geraldino   Customer Home Improvement Contract   23841264A                        0.00
 1567 Sears Home Improvement Products, Inc.                                                           JOHN H.        SUTTON             Customer Home Improvement Contract   23598180B                        0.00
 1568 Sears Home Improvement Products, Inc.                                                           Ed             Litman             Customer Home Improvement Contract   23857338A                        0.00
 1569 Sears Home Improvement Products, Inc.                                                           BERTHA         GONZALEZ           Customer Home Improvement Contract   23777206A                        0.00
 1570 Sears Home Improvement Products, Inc.                                                           KAREN          KLIMA              Customer Home Improvement Contract   23835593A                        0.00
 1571 Sears Home Improvement Products, Inc.                                                           Reinaldo       Custodio           Customer Home Improvement Contract   23765609A                        0.00
 1572 Sears Home Improvement Products, Inc.                                                           JULIO          VAZQUEZ            Customer Home Improvement Contract   23790312A                        0.00
 1573 Sears Home Improvement Products, Inc.                                                           LILLIE M.      BANKS              Customer Home Improvement Contract   23833046B                        0.00
 1574 Sears Home Improvement Products, Inc.                                                           Nicole         Vecchi             Customer Home Improvement Contract   23823319A                        0.00
 1575 Sears Home Improvement Products, Inc.                                                           BETTY A        BUTZLER            Customer Home Improvement Contract   23534039C                        0.00
 1576 Sears Home Improvement Products, Inc.                                                           SHIRLEY        COKER              Customer Home Improvement Contract   23857434A                        0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                 of Counterparty 22:01:28
                                                                                                                   (Last)
                                                                                                                                                         Main Document
                                                                                                                                                 Title of Contract2
                                                                                                                                                                    PO/ Invoice/ Contract Number
                                                                                                                                                                           (If Applicable)
                                                                                                                                                                                                   Proposed Cure
                                                                                                                                                                                                      Amount
 1577 Sears Home Improvement Products, Inc.
                                                                                          Pg    40 of 111
                                                                                           RICHARD           GORDON              Customer Home Improvement Contract 23828593A                                 0.00
 1578 Sears Home Improvement Products, Inc.                                                           Lynelle        Conway            Customer Home Improvement Contract   23506794E                         0.00
 1579 Sears Home Improvement Products, Inc.                                                           Lynelle        Conway            Customer Home Improvement Contract   23506794D                         0.00
 1580 Sears Home Improvement Products, Inc.                                                           ELVA           VALCIN            Customer Home Improvement Contract   23868555A                         0.00
 1581 Sears Home Improvement Products, Inc.                                                           Brian          Prosser           Customer Home Improvement Contract   23888689A                         0.00
 1582 Sears Home Improvement Products, Inc.                                                           CAROL          HARRUFF           Customer Home Improvement Contract   23890545A                         0.00
 1583 Sears Home Improvement Products, Inc.                                                           BRYAN          HEATH             Customer Home Improvement Contract   23866939A                         0.00
 1584 Sears Home Improvement Products, Inc.                                                           LENORA         WOODS             Customer Home Improvement Contract   23902167A                         0.00
 1585 Sears Home Improvement Products, Inc.                                                           LOUIS          URQUIJO           Customer Home Improvement Contract   23879427A                         0.00
 1586 Sears Home Improvement Products, Inc.                                                           CYNTHIA        LOGAN             Customer Home Improvement Contract   23821884A                         0.00
 1587 Sears Home Improvement Products, Inc.                                                           JAMES          PRUSS             Customer Home Improvement Contract   23829860A                         0.00
 1588 Sears Home Improvement Products, Inc.                                                           SHIRLEY        CONAWAY           Customer Home Improvement Contract   23839577A                         0.00
 1589 Sears Home Improvement Products, Inc.                                                           Carol          Clarke            Customer Home Improvement Contract   23900651A                         0.00
 1590 Sears Home Improvement Products, Inc.                                                           MARIA          NIEVES            Customer Home Improvement Contract   23920008A                         0.00
 1591 Sears Home Improvement Products, Inc.                                                           KYLE           ULSCHT            Customer Home Improvement Contract   23878286B                         0.00
 1592 Sears Home Improvement Products, Inc.                                                           ELBA           HERNANDEZ         Customer Home Improvement Contract   23908064A                         0.00
 1593 Sears Home Improvement Products, Inc.                                                           BIENVENIDO     DIAZ BONNIE       Customer Home Improvement Contract   23799656A                         0.00
 1594 Sears Home Improvement Products, Inc.                                                           CASSANDRA      ESSARY            Customer Home Improvement Contract   23913430A                         0.00
 1595 Sears Home Improvement Products, Inc.                                                           DARYL          OCLARET           Customer Home Improvement Contract   23852797C                         0.00
 1596 Sears Home Improvement Products, Inc.                                                           LILLIAN        RIVERA WILLIAMS   Customer Home Improvement Contract   23588789A                         0.00
 1597 Sears Home Improvement Products, Inc.                                                           THOMAS         WOODS             Customer Home Improvement Contract   23952761A                         0.00
 1598 Sears Home Improvement Products, Inc.                                                           Lori           Payne             Customer Home Improvement Contract   23957662B                         0.00
 1599 Sears Home Improvement Products, Inc.                                                           Lori           Payne             Customer Home Improvement Contract   23957662A                         0.00
 1600 Sears Home Improvement Products, Inc.                                                           NORMAN         ALEXANDER         Customer Home Improvement Contract   23949624A                         0.00
 1601 Sears Home Improvement Products, Inc.                                                           DAGMARA        URENA             Customer Home Improvement Contract   23954798A                         0.00
 1602 Sears Home Improvement Products, Inc.                                                           MURIEL         NESBITT           Customer Home Improvement Contract   23879420A                         0.00
 1603 Sears Home Improvement Products, Inc.                                                           YOLANDA        SMITH             Customer Home Improvement Contract   23931340A                         0.00
 1604 Sears Home Improvement Products, Inc.                                                           MARCIA         POWELL            Customer Home Improvement Contract   23967772B                         0.00
 1605 Sears Home Improvement Products, Inc.                                                           KELLY          THAXTON           Customer Home Improvement Contract   23955326A                         0.00
 1606 Sears Home Improvement Products, Inc.                                                           ROBERTO        MUNOZ             Customer Home Improvement Contract   23905453A                         0.00
 1607 Sears Home Improvement Products, Inc.                                                           MARIE          CONNOLLY          Customer Home Improvement Contract   23968630A                         0.00
 1608 Sears Home Improvement Products, Inc.                                                           SUSAN          LUSK-LEE          Customer Home Improvement Contract   23939194A                         0.00
 1609 Sears Home Improvement Products, Inc.                                                           BETTYE         JOHNSON           Customer Home Improvement Contract   23632219A                         0.00
 1610 Sears Home Improvement Products, Inc.                                                           ELENA          Valencia          Customer Home Improvement Contract   23988951A                         0.00
 1611 Sears Home Improvement Products, Inc.                                                           Dongjae        Kam               Customer Home Improvement Contract   23942483A                         0.00
 1612 Sears Home Improvement Products, Inc.                                                           THOMAS         BOERKE            Customer Home Improvement Contract   23990824B                         0.00
 1613 Sears Home Improvement Products, Inc.                                                           THOMAS         BOERKE            Customer Home Improvement Contract   23990824A                         0.00
 1614 Sears Home Improvement Products, Inc.                                                           PAUL           BRANESKY          Customer Home Improvement Contract   24001278A                         0.00
 1615 Sears Home Improvement Products, Inc.                                                           MARY           CLUETT            Customer Home Improvement Contract   23988401A                         0.00
 1616 Sears Home Improvement Products, Inc.                                                           ALISON         SIMMONS           Customer Home Improvement Contract   23998180A                         0.00
 1617 Sears Home Improvement Products, Inc.                                                           Kevin          Brennan           Customer Home Improvement Contract   24004577A                         0.00
 1618 Sears Home Improvement Products, Inc.                                                           HOLLY          HERMAN            Customer Home Improvement Contract   24002886A                         0.00
 1619 Sears Home Improvement Products, Inc.                                                           DAVID          KEYS              Customer Home Improvement Contract   24015263A                         0.00
 1620 Sears Home Improvement Products, Inc.                                                           JOYCE          CUMMINGS          Customer Home Improvement Contract   23960047A                         0.00
 1621 Sears Home Improvement Products, Inc.                                                           BETTY          DAVIS             Customer Home Improvement Contract   24011982A                         0.00
 1622 Sears Home Improvement Products, Inc.                                                           VIVIAN E.      SOSA ROHENA       Customer Home Improvement Contract   23808074A                         0.00
 1623 Sears Home Improvement Products, Inc.                                                           RYLAND         GASKINS           Customer Home Improvement Contract   24023163A                         0.00
 1624 Sears Home Improvement Products, Inc.                                                           PAUL           GOODMAN           Customer Home Improvement Contract   23980242A                         0.00
 1625 Sears Home Improvement Products, Inc.                                                           CYNTHIA        FUHRMAN           Customer Home Improvement Contract   23974028A                         0.00
 1626 Sears Home Improvement Products, Inc.                                                           Joshua         Rogers            Customer Home Improvement Contract   23422025A                         0.00
 1627 Sears Home Improvement Products, Inc.                                                           CARLOS         RIOJAS            Customer Home Improvement Contract   24053670A                         0.00
 1628 Sears Home Improvement Products, Inc.                                                           NORMITA        MAMURIC           Customer Home Improvement Contract   23997493A                         0.00
 1629 Sears Home Improvement Products, Inc.                                                           RISA           DAVIS             Customer Home Improvement Contract   23849387A                         0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                 of Counterparty 22:01:28
                                                                                                                   (Last)
                                                                                                                                                         Main Document
                                                                                                                                                 Title of Contract2
                                                                                                                                                                    PO/ Invoice/ Contract Number
                                                                                                                                                                           (If Applicable)
                                                                                                                                                                                                   Proposed Cure
                                                                                                                                                                                                      Amount
 1630 Sears Home Improvement Products, Inc.
                                                                                          Pg
                                                                                           KARIN
                                                                                                41 of 111    BRADFORD            Customer Home Improvement Contract 24001754A                                 0.00
 1631 Sears Home Improvement Products, Inc.                                                           REBECCA        CLINE           Customer Home Improvement Contract   24071817A                           0.00
 1632 Sears Home Improvement Products, Inc.                                                           DANIEL         KELLY           Customer Home Improvement Contract   24064728A                           0.00
 1633 Sears Home Improvement Products, Inc.                                                           DEREK          STEELE          Customer Home Improvement Contract   24060714B                           0.00
 1634 Sears Home Improvement Products, Inc.                                                           DEREK          STEELE          Customer Home Improvement Contract   24060714A                           0.00
 1635 Sears Home Improvement Products, Inc.                                                           GLENDA         MATHEWS         Customer Home Improvement Contract   24049835A                           0.00
 1636 Sears Home Improvement Products, Inc.                                                           CAROL ANN      WEINMAN         Customer Home Improvement Contract   24046658A                           0.00
 1637 Sears Home Improvement Products, Inc.                                                           LISA           OLSON           Customer Home Improvement Contract   23840070B                           0.00
 1638 Sears Home Improvement Products, Inc.                                                           JENNIFER       ANDERSON        Customer Home Improvement Contract   24065829A                           0.00
 1639 Sears Home Improvement Products, Inc.                                                           MICKI          WARRICK         Customer Home Improvement Contract   24058516A                           0.00
 1640 Sears Home Improvement Products, Inc.                                                           Alex           Landa           Customer Home Improvement Contract   23938987A                           0.00
 1641 Sears Home Improvement Products, Inc.                                                           CHERYL         BELLER          Customer Home Improvement Contract   23972223A                           0.00
 1642 Sears Home Improvement Products, Inc.                                                           MARJORIE       AMATO           Customer Home Improvement Contract   24086354A                           0.00
 1643 Sears Home Improvement Products, Inc.                                                           SEBLE          GELETU          Customer Home Improvement Contract   24097382A                           0.00
 1644 Sears Home Improvement Products, Inc.                                                           KANG           XIONG           Customer Home Improvement Contract   24102539A                           0.00
 1645 Sears Home Improvement Products, Inc.                                                           MARIO          NIGROVIC        Customer Home Improvement Contract   23971910A                           0.00
 1646 Sears Home Improvement Products, Inc.                                                           HELEN E        Lambert         Customer Home Improvement Contract   24110735A                           0.00
 1647 Sears Home Improvement Products, Inc.                                                           Arminda        Pereira         Customer Home Improvement Contract   24054370A                           0.00
 1648 Sears Home Improvement Products, Inc.                                                           MURRAY         LANTNER         Customer Home Improvement Contract   24040241A                           0.00
 1649 Sears Home Improvement Products, Inc.                                                           COLIN          JANIKOWSKI      Customer Home Improvement Contract   24103286B                           0.00
 1650 Sears Home Improvement Products, Inc.                                                           COLIN          JANIKOWSKI      Customer Home Improvement Contract   24103286A                           0.00
 1651 Sears Home Improvement Products, Inc.                                                           OCTAVIA        COSTEA          Customer Home Improvement Contract   24134701A                           0.00
 1652 Sears Home Improvement Products, Inc.                                                           BRENT          MASON           Customer Home Improvement Contract   24066739A                           0.00
 1653 Sears Home Improvement Products, Inc.                                                           Heshu          Huang           Customer Home Improvement Contract   24036621A                           0.00
 1654 Sears Home Improvement Products, Inc.                                                           ARLENE         JACKSON         Customer Home Improvement Contract   23974777A                           0.00
 1655 Sears Home Improvement Products, Inc.                                                           CAROLYN        BALLOU          Customer Home Improvement Contract   24113860C                           0.00
 1656 Sears Home Improvement Products, Inc.                                                           JACKIE         COVATTA         Customer Home Improvement Contract   24023230A                           0.00
 1657 Sears Home Improvement Products, Inc.                                                           JOHN           DREW            Customer Home Improvement Contract   24055772A                           0.00
 1658 Sears Home Improvement Products, Inc.                                                           JACKIE         COVATTA         Customer Home Improvement Contract   24023230B                           0.00
 1659 Sears Home Improvement Products, Inc.                                                           ANDREA         JONES           Customer Home Improvement Contract   24131297A                           0.00
 1660 Sears Home Improvement Products, Inc.                                                           STACI          POPE            Customer Home Improvement Contract   24121601A                           0.00
 1661 Sears Home Improvement Products, Inc.                                                           PATRICIA       WILLIAMS        Customer Home Improvement Contract   24120515A                           0.00
 1662 Sears Home Improvement Products, Inc.                                                           NATE           ROEDEL          Customer Home Improvement Contract   23467345B                           0.00
 1663 Sears Home Improvement Products, Inc.                                                           NATE           ROEDEL          Customer Home Improvement Contract   23467345A                           0.00
 1664 Sears Home Improvement Products, Inc.                                                           MINERVA        JACKSON         Customer Home Improvement Contract   24153324A                           0.00
 1665 Sears Home Improvement Products, Inc.                                                           WENONAH        WUKICH          Customer Home Improvement Contract   23977859B                           0.00
 1666 Sears Home Improvement Products, Inc.                                                           JACQUELINE     JOHNSON         Customer Home Improvement Contract   24080043A                           0.00
 1667 Sears Home Improvement Products, Inc.                                                           MIKE           DILG            Customer Home Improvement Contract   23862533A                           0.00
 1668 Sears Home Improvement Products, Inc.                                                           JEFFREY        PASCHAL         Customer Home Improvement Contract   24155871A                           0.00
 1669 Sears Home Improvement Products, Inc.                                                           WESLEY         WALKER          Customer Home Improvement Contract   24121122A                           0.00
 1670 Sears Home Improvement Products, Inc.                                                           FRANCES        NEUWIRTH        Customer Home Improvement Contract   23992130A                           0.00
 1671 Sears Home Improvement Products, Inc.                                                           MARGARET       SCHULTZ         Customer Home Improvement Contract   24128541A                           0.00
 1672 Sears Home Improvement Products, Inc.                                                           JABARI         LOMAX           Customer Home Improvement Contract   24123070A                           0.00
 1673 Sears Home Improvement Products, Inc.                                                           KRAIG          KELLEY          Customer Home Improvement Contract   24097320A                           0.00
 1674 Sears Home Improvement Products, Inc.                                                           LEIGH A.       TUCKER          Customer Home Improvement Contract   24002426A                           0.00
 1675 Sears Home Improvement Products, Inc.                                                           SATISH         TYAMAGONDLU     Customer Home Improvement Contract   24041277A                           0.00
 1676 Sears Home Improvement Products, Inc.                                                           KATHY          SMITH           Customer Home Improvement Contract   24035280A                           0.00
 1677 Sears Home Improvement Products, Inc.                                                           SATISH         TYAMAGONDLU     Customer Home Improvement Contract   24041277B                           0.00
 1678 Sears Home Improvement Products, Inc.                                                           BEVERLY        GOODMAN         Customer Home Improvement Contract   15080635A                           0.00
 1679 Sears Home Improvement Products, Inc.                                                           SHELDON        PRICE           Customer Home Improvement Contract   24051531A                           0.00
 1680 Sears Home Improvement Products, Inc.                                                           JAMES          YOUNG           Customer Home Improvement Contract   24072871A                           0.00
 1681 Sears Home Improvement Products, Inc.                                                           TARIQ          HUSSAIN         Customer Home Improvement Contract   24145385A                           0.00
 1682 Sears Home Improvement Products, Inc.                                                           AUDREY         STERLING        Customer Home Improvement Contract   24146082A                           0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                  of Counterparty 22:01:28
                                                                                                                    (Last)
                                                                                                                                                          Main Document
                                                                                                                                                  Title of Contract2
                                                                                                                                                                     PO/ Invoice/ Contract Number
                                                                                                                                                                            (If Applicable)
                                                                                                                                                                                                    Proposed Cure
                                                                                                                                                                                                       Amount
 1683 Sears Home Improvement Products, Inc.
                                                                                          Pg    42 of 111
                                                                                           ANNA-LISA         FORD                 Customer Home Improvement Contract 24187626A                                 0.00
 1684 Sears Home Improvement Products, Inc.                                                           Hai            Chen             Customer Home Improvement Contract   24092951A                           0.00
 1685 Sears Home Improvement Products, Inc.                                                           JOLENE         FONSECA          Customer Home Improvement Contract   24184218A                           0.00
 1686 Sears Home Improvement Products, Inc.                                                           DENNIS         PRICE            Customer Home Improvement Contract   24094827A                           0.00
 1687 Sears Home Improvement Products, Inc.                                                           MICHAEL        TURNIPSEED       Customer Home Improvement Contract   24180351A                           0.00
 1688 Sears Home Improvement Products, Inc.                                                           VARTAN         UZATMACIYAN      Customer Home Improvement Contract   24184022A                           0.00
 1689 Sears Home Improvement Products, Inc.                                                           KWEKU          QUAISON SACKEY   Customer Home Improvement Contract   24093027A                           0.00
 1690 Sears Home Improvement Products, Inc.                                                           FREDA          BROWN            Customer Home Improvement Contract   23435570C                           0.00
 1691 Sears Home Improvement Products, Inc.                                                           FREDA          BROWN            Customer Home Improvement Contract   23435570B                           0.00
 1692 Sears Home Improvement Products, Inc.                                                           AMADAIR        ALMEIDA          Customer Home Improvement Contract   24076793A                           0.00
 1693 Sears Home Improvement Products, Inc.                                                           SHERI          MELNICK          Customer Home Improvement Contract   24156391A                           0.00
 1694 Sears Home Improvement Products, Inc.                                                           SHERI          MELNICK          Customer Home Improvement Contract   24156391B                           0.00
 1695 Sears Home Improvement Products, Inc.                                                           HAROLD         MCCULLERS        Customer Home Improvement Contract   24196145A                           0.00
 1696 Sears Home Improvement Products, Inc.                                                           JOSE           TORRES           Customer Home Improvement Contract   24074750A                           0.00
 1697 Sears Home Improvement Products, Inc.                                                           VERA           SMITH            Customer Home Improvement Contract   24167789B                           0.00
 1698 Sears Home Improvement Products, Inc.                                                           SILVIA         CORREA Delgado   Customer Home Improvement Contract   24206100A                           0.00
 1699 Sears Home Improvement Products, Inc.                                                           FREDRIC        HEFTER           Customer Home Improvement Contract   23867476A                           0.00
 1700 Sears Home Improvement Products, Inc.                                                           JERRY          MACK             Customer Home Improvement Contract   24157736A                           0.00
 1701 Sears Home Improvement Products, Inc.                                                           JASON L        JACKSON          Customer Home Improvement Contract   23944841A                           0.00
 1702 Sears Home Improvement Products, Inc.                                                           RAYMOND V.     GOMEZ            Customer Home Improvement Contract   24230698A                           0.00
 1703 Sears Home Improvement Products, Inc.                                                           CAROL          REID             Customer Home Improvement Contract   24218740A                           0.00
 1704 Sears Home Improvement Products, Inc.                                                           JANICE         CLOUD            Customer Home Improvement Contract   24116069A                           0.00
 1705 Sears Home Improvement Products, Inc.                                                           JOELLA         MARKS            Customer Home Improvement Contract   24227148A                           0.00
 1706 Sears Home Improvement Products, Inc.                                                           Barbara        Davis            Customer Home Improvement Contract   24238042A                           0.00
 1707 Sears Home Improvement Products, Inc.                                                           CODY           ADAMS            Customer Home Improvement Contract   24147832A                           0.00
 1708 Sears Home Improvement Products, Inc.                                                           DANIELLE       DAMBROSIO        Customer Home Improvement Contract   24198430A                           0.00
 1709 Sears Home Improvement Products, Inc.                                                           MARIE          KENNEDY          Customer Home Improvement Contract   24174251A                           0.00
 1710 Sears Home Improvement Products, Inc.                                                           WILIAM         PIKE             Customer Home Improvement Contract   24066040A                           0.00
 1711 Sears Home Improvement Products, Inc.                                                           IDALIA         PEREZ            Customer Home Improvement Contract   23922825B                           0.00
 1712 Sears Home Improvement Products, Inc.                                                           OSCAR          ALGARIN          Customer Home Improvement Contract   23980910A                           0.00
 1713 Sears Home Improvement Products, Inc.                                                           MARIA E.       ALAMEDA SANTOS   Customer Home Improvement Contract   24212500B                           0.00
 1714 Sears Home Improvement Products, Inc.                                                           APRIL          CASTILLEJOS      Customer Home Improvement Contract   24210841A                           0.00
 1715 Sears Home Improvement Products, Inc.                                                           SHERRY         BRAZIL           Customer Home Improvement Contract   24201530A                           0.00
 1716 Sears Home Improvement Products, Inc.                                                           ROSEMARY       DOUGLAS          Customer Home Improvement Contract   23947081A                           0.00
 1717 Sears Home Improvement Products, Inc.                                                           REBECCA        MITCHELL         Customer Home Improvement Contract   24180112A                           0.00
 1718 Sears Home Improvement Products, Inc.                                                           ARDELLA        AL-AMIN          Customer Home Improvement Contract   24234853A                           0.00
 1719 Sears Home Improvement Products, Inc.                                                           Michele        ELIZEE           Customer Home Improvement Contract   23328034B                           0.00
 1720 Sears Home Improvement Products, Inc.                                                           Michele        ELIZEE           Customer Home Improvement Contract   23328034A                           0.00
 1721 Sears Home Improvement Products, Inc.                                                           TOMMY          LEWIS            Customer Home Improvement Contract   24212238A                           0.00
 1722 Sears Home Improvement Products, Inc.                                                           DENANIA        GALLOWAY         Customer Home Improvement Contract   24219637A                           0.00
 1723 Sears Home Improvement Products, Inc.                                                           BRIAN          GOULD            Customer Home Improvement Contract   24215276A                           0.00
 1724 Sears Home Improvement Products, Inc.                                                           LUANN          LOGUE            Customer Home Improvement Contract   24191499D                           0.00
 1725 Sears Home Improvement Products, Inc.                                                           RODNEY         SANDERS          Customer Home Improvement Contract   24154109A                           0.00
 1726 Sears Home Improvement Products, Inc.                                                           JACINTO        FLORES           Customer Home Improvement Contract   24226095A                           0.00
 1727 Sears Home Improvement Products, Inc.                                                           NANCY          COLLINS          Customer Home Improvement Contract   24230908A                           0.00
 1728 Sears Home Improvement Products, Inc.                                                           HAZEL          DELOACH          Customer Home Improvement Contract   24231201A                           0.00
 1729 Sears Home Improvement Products, Inc.                                                           ALICIA         DAVIS            Customer Home Improvement Contract   24069325A                           0.00
 1730 Sears Home Improvement Products, Inc.                                                           KATHY          JAMES            Customer Home Improvement Contract   24232958A                           0.00
 1731 Sears Home Improvement Products, Inc.                                                           LENOR          VERA             Customer Home Improvement Contract   24230773A                           0.00
 1732 Sears Home Improvement Products, Inc.                                                           EMMA           SULLIVAN         Customer Home Improvement Contract   24026922A                           0.00
 1733 Sears Home Improvement Products, Inc.                                                           VINCENT        DANESE           Customer Home Improvement Contract   24238173A                           0.00
 1734 Sears Home Improvement Products, Inc.                                                           EARL           JOHNSON          Customer Home Improvement Contract   24234248A                           0.00
 1735 Sears Home Improvement Products, Inc.                                                           EARL           JOHNSON          Customer Home Improvement Contract   24234248B                           0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                 of Counterparty 22:01:28
                                                                                                                   (Last)
                                                                                                                                                         Main Document
                                                                                                                                                 Title of Contract2
                                                                                                                                                                    PO/ Invoice/ Contract Number
                                                                                                                                                                           (If Applicable)
                                                                                                                                                                                                   Proposed Cure
                                                                                                                                                                                                      Amount
 1736 Sears Home Improvement Products, Inc.
                                                                                          Pg
                                                                                           KWELI
                                                                                                43 of 111    IMHOTEP             Customer Home Improvement Contract 24223416A                                 0.00
 1737 Sears Home Improvement Products, Inc.                                                           SANTIAGO RAUL   NUNEZ           Customer Home Improvement Contract   24232797A                          0.00
 1738 Sears Home Improvement Products, Inc.                                                           SANTIAGO RAUL   NUNEZ           Customer Home Improvement Contract   24232797B                          0.00
 1739 Sears Home Improvement Products, Inc.                                                           NATIA           PORTER          Customer Home Improvement Contract   24193432A                          0.00
 1740 Sears Home Improvement Products, Inc.                                                           WILLIAM         CRUM            Customer Home Improvement Contract   24212145A                          0.00
 1741 Sears Home Improvement Products, Inc.                                                           WILMA           MARTINEZ        Customer Home Improvement Contract   24143778A                          0.00
 1742 Sears Home Improvement Products, Inc.                                                           JILL            MILLS           Customer Home Improvement Contract   24115982A                          0.00
 1743 Sears Home Improvement Products, Inc.                                                           MICHAEL         EDWARDS         Customer Home Improvement Contract   24189096A                          0.00
 1744 Sears Home Improvement Products, Inc.                                                           TAMARA          STEENBOCK       Customer Home Improvement Contract   24218793A                          0.00
 1745 Sears Home Improvement Products, Inc.                                                           NORA            GRIFFEY         Customer Home Improvement Contract   24164621A                          0.00
 1746 Sears Home Improvement Products, Inc.                                                           JOHN            OTTOMANELLI     Customer Home Improvement Contract   23646522A                          0.00
 1747 Sears Home Improvement Products, Inc.                                                           ROBERT          BROWN           Customer Home Improvement Contract   24054953A                          0.00
 1748 Sears Home Improvement Products, Inc.                                                           SUSAN           SULLIVAN        Customer Home Improvement Contract   24247893A                          0.00
 1749 Sears Home Improvement Products, Inc.                                                           Carmen          Maldonado       Customer Home Improvement Contract   24270625B                          0.00
 1750 Sears Home Improvement Products, Inc.                                                           SUZANNE         MARTIN          Customer Home Improvement Contract   24010426A                          0.00
 1751 Sears Home Improvement Products, Inc.                                                           DALE            FORTENBACHER    Customer Home Improvement Contract   24060231A                          0.00
 1752 Sears Home Improvement Products, Inc.                                                           DALE            FORTENBACHER    Customer Home Improvement Contract   24060231B                          0.00
 1753 Sears Home Improvement Products, Inc.                                                           DALE            FORTENBACHER    Customer Home Improvement Contract   24060231C                          0.00
 1754 Sears Home Improvement Products, Inc.                                                           MARGARET        PERRY           Customer Home Improvement Contract   24241308A                          0.00
 1755 Sears Home Improvement Products, Inc.                                                           ALVIN           THORNTON        Customer Home Improvement Contract   24246238A                          0.00
 1756 Sears Home Improvement Products, Inc.                                                           MICHELLE        ALEXANDER       Customer Home Improvement Contract   24073668A                          0.00
 1757 Sears Home Improvement Products, Inc.                                                           SABRINA         KIMBROUGH       Customer Home Improvement Contract   23930105A                          0.00
 1758 Sears Home Improvement Products, Inc.                                                           ESSA            MASOUD          Customer Home Improvement Contract   24254395A                          0.00
 1759 Sears Home Improvement Products, Inc.                                                           LENISE          BERNARDINO      Customer Home Improvement Contract   24039774C                          0.00
 1760 Sears Home Improvement Products, Inc.                                                           Terry           Forde           Customer Home Improvement Contract   24071508A                          0.00
 1761 Sears Home Improvement Products, Inc.                                                           HANS            LEUENBERGER     Customer Home Improvement Contract   24141552A                          0.00
 1762 Sears Home Improvement Products, Inc.                                                           CHEYENNE        BUTLER          Customer Home Improvement Contract   23483212B                          0.00
 1763 Sears Home Improvement Products, Inc.                                                           EDITH           CRUZ            Customer Home Improvement Contract   24109861A                          0.00
 1764 Sears Home Improvement Products, Inc.                                                           RUTH            NIETO           Customer Home Improvement Contract   24228768A                          0.00
 1765 Sears Home Improvement Products, Inc.                                                           MONICA          YEAMANS         Customer Home Improvement Contract   24164200A                          0.00
 1766 Sears Home Improvement Products, Inc.                                                           BETTY           JEFFCOAT        Customer Home Improvement Contract   23991189A                          0.00
 1767 Sears Home Improvement Products, Inc.                                                           PETER           ARNOLD          Customer Home Improvement Contract   24245088B                          0.00
 1768 Sears Home Improvement Products, Inc.                                                           DONALD          HALES           Customer Home Improvement Contract   24217917A                          0.00
 1769 Sears Home Improvement Products, Inc.                                                           LUIS            VEGA            Customer Home Improvement Contract   24113485A                          0.00
 1770 Sears Home Improvement Products, Inc.                                                           EUGENIA         MARTINEZ        Customer Home Improvement Contract   24275603A                          0.00
 1771 Sears Home Improvement Products, Inc.                                                           Juan M          GONZALES        Customer Home Improvement Contract   24213146A                          0.00
 1772 Sears Home Improvement Products, Inc.                                                           KEN             OKADA           Customer Home Improvement Contract   24266414A                          0.00
 1773 Sears Home Improvement Products, Inc.                                                           LUIS            TORRES GUIZAR   Customer Home Improvement Contract   24241479A                          0.00
 1774 Sears Home Improvement Products, Inc.                                                           RAMONA          BIGHAM          Customer Home Improvement Contract   24213658A                          0.00

 1775 Sears Home Improvement Products, Inc.                                                           CAROLYN MAXINE FINCH            Customer Home Improvement Contract   24241913A                          0.00
 1776 Sears Home Improvement Products, Inc.                                                           Barbara         Greenlee        Customer Home Improvement Contract   24260878A                          0.00
 1777 Sears Home Improvement Products, Inc.                                                           STEPHANIE       STILSON         Customer Home Improvement Contract   24107053A                          0.00
 1778 Sears Home Improvement Products, Inc.                                                           ROSIE           GORDON          Customer Home Improvement Contract   23660534B                          0.00
 1779 Sears Home Improvement Products, Inc.                                                           Jeffrey         HICKOK          Customer Home Improvement Contract   24253157A                          0.00
 1780 Sears Home Improvement Products, Inc.                                                           SURI            DAS             Customer Home Improvement Contract   24027238A                          0.00
 1781 Sears Home Improvement Products, Inc.                                                           EDWARD          POTTER III      Customer Home Improvement Contract   24239273A                          0.00
 1782 Sears Home Improvement Products, Inc.                                                           DENISE          SOSS            Customer Home Improvement Contract   24263337A                          0.00
 1783 Sears Home Improvement Products, Inc.                                                           JARED           CROTHERS        Customer Home Improvement Contract   24099192A                          0.00
 1784 Sears Home Improvement Products, Inc.                                                           JARED           CROTHERS        Customer Home Improvement Contract   24099192B                          0.00
 1785 Sears Home Improvement Products, Inc.                                                           TOM             NAIL            Customer Home Improvement Contract   24265039B                          0.00
 1786 Sears Home Improvement Products, Inc.                                                           CARMEN          OCASIO          Customer Home Improvement Contract   24199686A                          0.00
 1787 Sears Home Improvement Products, Inc.                                                           ALLEN           GUTHRIE         Customer Home Improvement Contract   24256371A                          0.00
 1788 Sears Home Improvement Products, Inc.                                                           ALLEN           GUTHRIE         Customer Home Improvement Contract   24256371B                          0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                 of Counterparty 22:01:28
                                                                                                                   (Last)
                                                                                                                                                         Main Document
                                                                                                                                                 Title of Contract2
                                                                                                                                                                    PO/ Invoice/ Contract Number
                                                                                                                                                                           (If Applicable)
                                                                                                                                                                                                   Proposed Cure
                                                                                                                                                                                                      Amount
 1789 Sears Home Improvement Products, Inc.
                                                                                          Pg    44 of 111
                                                                                           CYNTHIA           HOLLAND             Customer Home Improvement Contract 24237711A                                 0.00
 1790 Sears Home Improvement Products, Inc.                                                           GARIKAI        BEVERLY           Customer Home Improvement Contract   24168623A                         0.00
 1791 Sears Home Improvement Products, Inc.                                                           JUSTINA        APAW              Customer Home Improvement Contract   24203753A                         0.00
 1792 Sears Home Improvement Products, Inc.                                                           MARK           NOWICKI           Customer Home Improvement Contract   24134724A                         0.00
 1793 Sears Home Improvement Products, Inc.                                                           PATRICK        CLIFFORD          Customer Home Improvement Contract   23948308A                         0.00
 1794 Sears Home Improvement Products, Inc.                                                           BEATRICE       GARZA             Customer Home Improvement Contract   24280267B                         0.00
 1795 Sears Home Improvement Products, Inc.                                                           BEATRICE       GARZA             Customer Home Improvement Contract   24280267A                         0.00
 1796 Sears Home Improvement Products, Inc.                                                           MIKE           JACKSON           Customer Home Improvement Contract   23952947A                         0.00
 1797 Sears Home Improvement Products, Inc.                                                           HAMID          TAUJOO            Customer Home Improvement Contract   24252659A                         0.00
 1798 Sears Home Improvement Products, Inc.                                                           GLADYS H.      ADAMS             Customer Home Improvement Contract   24208639A                         0.00
 1799 Sears Home Improvement Products, Inc.                                                           DAVID          LOPEZ             Customer Home Improvement Contract   24155853A                         0.00
 1800 Sears Home Improvement Products, Inc.                                                           CARLOS         RIVERA SANTIAGO   Customer Home Improvement Contract   24238694B                         0.00
 1801 Sears Home Improvement Products, Inc.                                                           HARRISON       ELINGS            Customer Home Improvement Contract   24131789B                         0.00
 1802 Sears Home Improvement Products, Inc.                                                           PATIENCE       IYERE             Customer Home Improvement Contract   24277074A                         0.00
 1803 Sears Home Improvement Products, Inc.                                                           CHARLOTTE      FORD              Customer Home Improvement Contract   24227548A                         0.00
 1804 Sears Home Improvement Products, Inc.                                                           Diane          York              Customer Home Improvement Contract   24258039A                         0.00
 1805 Sears Home Improvement Products, Inc.                                                           JOY Bernice    STONE             Customer Home Improvement Contract   24233508B                         0.00
 1806 Sears Home Improvement Products, Inc.                                                           JOY Bernice    STONE             Customer Home Improvement Contract   24233508A                         0.00
 1807 Sears Home Improvement Products, Inc.                                                           BARBARA        MURPHY            Customer Home Improvement Contract   24268313B                         0.00
 1808 Sears Home Improvement Products, Inc.                                                           BETTY L        GILBERT           Customer Home Improvement Contract   23362383B                         0.00
 1809 Sears Home Improvement Products, Inc.                                                           BETTY L        GILBERT           Customer Home Improvement Contract   23362383A                         0.00
 1810 Sears Home Improvement Products, Inc.                                                           BARBARA        MURPHY            Customer Home Improvement Contract   24268313A                         0.00
 1811 Sears Home Improvement Products, Inc.                                                           GAIL           SHARP             Customer Home Improvement Contract   24253804A                         0.00
 1812 Sears Home Improvement Products, Inc.                                                           GAIL           SHARP             Customer Home Improvement Contract   24253804B                         0.00
 1813 Sears Home Improvement Products, Inc.                                                           JEREMY         JENKINS           Customer Home Improvement Contract   24284949B                         0.00
 1814 Sears Home Improvement Products, Inc.                                                           ALEXANDER      JOHNSON           Customer Home Improvement Contract   24230837A                         0.00
 1815 Sears Home Improvement Products, Inc.                                                           HOLLI          GOMEZ             Customer Home Improvement Contract   24232724A                         0.00
 1816 Sears Home Improvement Products, Inc.                                                           ISAAC          MINOR             Customer Home Improvement Contract   24236045A                         0.00
 1817 Sears Home Improvement Products, Inc.                                                           LAURA          HOLLARS           Customer Home Improvement Contract   24258513A                         0.00
 1818 Sears Home Improvement Products, Inc.                                                           IDANIA         KIDD              Customer Home Improvement Contract   24150651A                         0.00
 1819 Sears Home Improvement Products, Inc.                                                           HUAT CHYE      LIM               Customer Home Improvement Contract   24216230A                         0.00
 1820 Sears Home Improvement Products, Inc.                                                           JACQUELINE     LUCAS             Customer Home Improvement Contract   24111785A                         0.00
 1821 Sears Home Improvement Products, Inc.                                                           JEREMY         JENKINS           Customer Home Improvement Contract   24284949A                         0.00
 1822 Sears Home Improvement Products, Inc.                                                           JOAN           WOLFENBARGER      Customer Home Improvement Contract   24285288A                         0.00
 1823 Sears Home Improvement Products, Inc.                                                           Cynthia        West              Customer Home Improvement Contract   24281966A                         0.00
 1824 Sears Home Improvement Products, Inc.                                                           PERCY          PRUNTY            Customer Home Improvement Contract   24270784B                         0.00
 1825 Sears Home Improvement Products, Inc.                                                           PERCY          PRUNTY            Customer Home Improvement Contract   24270784C                         0.00
 1826 Sears Home Improvement Products, Inc.                                                           LARRY          PORTIS            Customer Home Improvement Contract   24285570A                         0.00
 1827 Sears Home Improvement Products, Inc.                                                           NORA           RAMIREZ           Customer Home Improvement Contract   24284614A                         0.00
 1828 Sears Home Improvement Products, Inc.                                                           ROBERT         ERICKSON          Customer Home Improvement Contract   24130719A                         0.00
 1829 Sears Home Improvement Products, Inc.                                                           JAMES          SANDERS           Customer Home Improvement Contract   24240564A                         0.00
 1830 Sears Home Improvement Products, Inc.                                                           JOE            WATTS             Customer Home Improvement Contract   24286980A                         0.00
 1831 Sears Home Improvement Products, Inc.                                                           DENEENE        JONES             Customer Home Improvement Contract   24276510B                         0.00
 1832 Sears Home Improvement Products, Inc.                                                           SHELLEY        NATKOW            Customer Home Improvement Contract   24138289B                         0.00
 1833 Sears Home Improvement Products, Inc.                                                           RICHARD        CAMPBELL          Customer Home Improvement Contract   24178871A                         0.00
 1834 Sears Home Improvement Products, Inc.                                                           MIKE           PENUNURI          Customer Home Improvement Contract   24278418A                         0.00
 1835 Sears Home Improvement Products, Inc.                                                           SARAH          RODRIGUEZ         Customer Home Improvement Contract   24257930A                         0.00
 1836 Sears Home Improvement Products, Inc.                                                           William        Robinson          Customer Home Improvement Contract   24284817A                         0.00
 1837 Sears Home Improvement Products, Inc.                                                           JACQUELINE     JACKSON           Customer Home Improvement Contract   23929363A                         0.00
 1838 Sears Home Improvement Products, Inc.                                                           MICHAEL        RUSS              Customer Home Improvement Contract   24284900A                         0.00
 1839 Sears Home Improvement Products, Inc.                                                           RENETTE        BAYNE             Customer Home Improvement Contract   24277376B                         0.00
 1840 Sears Home Improvement Products, Inc.                                                           RENETTE        BAYNE             Customer Home Improvement Contract   24277376A                         0.00
 1841 Sears Home Improvement Products, Inc.                                                           ALETHEA        ALMEDINA          Customer Home Improvement Contract   24244375A                         0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                 of Counterparty 22:01:28
                                                                                                                   (Last)
                                                                                                                                                         Main Document
                                                                                                                                                 Title of Contract2
                                                                                                                                                                    PO/ Invoice/ Contract Number
                                                                                                                                                                           (If Applicable)
                                                                                                                                                                                                   Proposed Cure
                                                                                                                                                                                                      Amount
 1842 Sears Home Improvement Products, Inc.
                                                                                          Pg    45 of 111
                                                                                           SANDRA            MURAKAMI            Customer Home Improvement Contract 23474744A                                 0.00
 1843 Sears Home Improvement Products, Inc.                                                           FRANCISCA      MONROY          Customer Home Improvement Contract   24261309A                           0.00
 1844 Sears Home Improvement Products, Inc.                                                           NATIVIDAD      NIEVES          Customer Home Improvement Contract   24284873A                           0.00
 1845 Sears Home Improvement Products, Inc.                                                           DAVID          KELLEY          Customer Home Improvement Contract   24279847A                           0.00
 1846 Sears Home Improvement Products, Inc.                                                           DOMINGA        GUIDO           Customer Home Improvement Contract   24260297A                           0.00
 1847 Sears Home Improvement Products, Inc.                                                           SHAWN J        PESTER          Customer Home Improvement Contract   24291139A                           0.00
 1848 Sears Home Improvement Products, Inc.                                                           ADA            MCKEE           Customer Home Improvement Contract   24219174A                           0.00
 1849 Sears Home Improvement Products, Inc.                                                           MARY-ANN       HALL            Customer Home Improvement Contract   23431237A                           0.00
 1850 Sears Home Improvement Products, Inc.                                                           WAYNE J.       LEHRER          Customer Home Improvement Contract   24253115A                           0.00
 1851 Sears Home Improvement Products, Inc.                                                           LARRY          GEERING         Customer Home Improvement Contract   24290950A                           0.00
 1852 Sears Home Improvement Products, Inc.                                                           MATTHEW        PRESZLER        Customer Home Improvement Contract   24144066A                           0.00
 1853 Sears Home Improvement Products, Inc.                                                           DONNA          BENNETT         Customer Home Improvement Contract   24231547A                           0.00
 1854 Sears Home Improvement Products, Inc.                                                           DONNA          CLOSE           Customer Home Improvement Contract   24257455A                           0.00
 1855 Sears Home Improvement Products, Inc.                                                           Israel         SNELL           Customer Home Improvement Contract   24277038A                           0.00
 1856 Sears Home Improvement Products, Inc.                                                           BOB            BOIK            Customer Home Improvement Contract   24222223A                           0.00
 1857 Sears Home Improvement Products, Inc.                                                           KARAN          AHMAD           Customer Home Improvement Contract   24286742A                           0.00
 1858 Sears Home Improvement Products, Inc.                                                           CONRAD         MUELLER         Customer Home Improvement Contract   24268137B                           0.00
 1859 Sears Home Improvement Products, Inc.                                                           CONRAD         MUELLER         Customer Home Improvement Contract   24268137A                           0.00
 1860 Sears Home Improvement Products, Inc.                                                           NOHEMI         FELICIANO       Customer Home Improvement Contract   24290727A                           0.00
 1861 Sears Home Improvement Products, Inc.                                                           JAY            GORDON          Customer Home Improvement Contract   24290458A                           0.00
 1862 Sears Home Improvement Products, Inc.                                                           NAHOMIE        CHARLESTIN      Customer Home Improvement Contract   24060228B                           0.00
 1863 Sears Home Improvement Products, Inc.                                                           JANICE         PUIG            Customer Home Improvement Contract   24163541A                           0.00
 1864 Sears Home Improvement Products, Inc.                                                           SAMUEL         CUNNINGHAM      Customer Home Improvement Contract   24287091A                           0.00
 1865 Sears Home Improvement Products, Inc.                                                           RON            ARSENAULT       Customer Home Improvement Contract   24293121A                           0.00
 1866 Sears Home Improvement Products, Inc.                                                           JESSE          MAYNARD         Customer Home Improvement Contract   24284297A                           0.00
 1867 Sears Home Improvement Products, Inc.                                                           JUANITA        GRIFFITH        Customer Home Improvement Contract   24256380A                           0.00
 1868 Sears Home Improvement Products, Inc.                                                           JAN            ASPELUND        Customer Home Improvement Contract   24288170B                           0.00
 1869 Sears Home Improvement Products, Inc.                                                           CARMEN         ST HILL         Customer Home Improvement Contract   24275097A                           0.00
 1870 Sears Home Improvement Products, Inc.                                                           ANTHONY        ROJAS           Customer Home Improvement Contract   24163258B                           0.00
 1871 Sears Home Improvement Products, Inc.                                                           EILEEN         MCMANUS         Customer Home Improvement Contract   24266154A                           0.00
 1872 Sears Home Improvement Products, Inc.                                                           FAY MOLLY      BIERNAT         Customer Home Improvement Contract   24267576A                           0.00
 1873 Sears Home Improvement Products, Inc.                                                           MANUEL         ALVARADO        Customer Home Improvement Contract   24164227A                           0.00
 1874 Sears Home Improvement Products, Inc.                                                           THOMAS         OLIVER          Customer Home Improvement Contract   24246860C                           0.00
 1875 Sears Home Improvement Products, Inc.                                                           THOMAS         OLIVER          Customer Home Improvement Contract   24246860B                           0.00
 1876 Sears Home Improvement Products, Inc.                                                           THOMAS         OLIVER          Customer Home Improvement Contract   24246860A                           0.00
 1877 Sears Home Improvement Products, Inc.                                                           JOSE G         MUNIZ           Customer Home Improvement Contract   24294038A                           0.00
 1878 Sears Home Improvement Products, Inc.                                                           Sharon         Rinehart        Customer Home Improvement Contract   24271123B                           0.00
 1879 Sears Home Improvement Products, Inc.                                                           Sharon         Rinehart        Customer Home Improvement Contract   24271123A                           0.00
 1880 Sears Home Improvement Products, Inc.                                                           Sharon         Rinehart        Customer Home Improvement Contract   24271123C                           0.00
 1881 Sears Home Improvement Products, Inc.                                                           MELVIN         ST CLAIR        Customer Home Improvement Contract   24251791A                           0.00
 1882 Sears Home Improvement Products, Inc.                                                           JUANITA        ILLERA          Customer Home Improvement Contract   24210016A                           0.00
 1883 Sears Home Improvement Products, Inc.                                                           SHARON         MARTIN          Customer Home Improvement Contract   24282626A                           0.00
 1884 Sears Home Improvement Products, Inc.                                                           DERREK         SUPPLE          Customer Home Improvement Contract   24301003A                           0.00
 1885 Sears Home Improvement Products, Inc.                                                           AMANDA         REICHLER        Customer Home Improvement Contract   24135338A                           0.00
 1886 Sears Home Improvement Products, Inc.                                                           RACHEL         SCHUDER         Customer Home Improvement Contract   24308582A                           0.00
 1887 Sears Home Improvement Products, Inc.                                                           Rosenda        CHAPMAN         Customer Home Improvement Contract   24305929A                           0.00
 1888 Sears Home Improvement Products, Inc.                                                           VIRGINA        MARTINO         Customer Home Improvement Contract   24289132A                           0.00
 1889 Sears Home Improvement Products, Inc.                                                           MARY           NUTTER          Customer Home Improvement Contract   24302421A                           0.00
 1890 Sears Home Improvement Products, Inc.                                                           DAVID          BUTTERWORTH     Customer Home Improvement Contract   24277174A                           0.00
 1891 Sears Home Improvement Products, Inc.                                                           MARTHA         PAVLAT          Customer Home Improvement Contract   24279886A                           0.00
 1892 Sears Home Improvement Products, Inc.                                                           MARITZA        RIVERA ROSADO   Customer Home Improvement Contract   24181913A                           0.00
 1893 Sears Home Improvement Products, Inc.                                                           LEONCIA        GARCIA          Customer Home Improvement Contract   24321458A                           0.00
 1894 Sears Home Improvement Products, Inc.                                                           LOUIS          HIXSON          Customer Home Improvement Contract   24228455A                           0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                 of Counterparty 22:01:28
                                                                                                                   (Last)
                                                                                                                                                         Main Document
                                                                                                                                                 Title of Contract2
                                                                                                                                                                    PO/ Invoice/ Contract Number
                                                                                                                                                                           (If Applicable)
                                                                                                                                                                                                   Proposed Cure
                                                                                                                                                                                                      Amount
 1895 Sears Home Improvement Products, Inc.
                                                                                          Pg
                                                                                           HELEN
                                                                                                46 of 111    PEARSON             Customer Home Improvement Contract 24254084B                                 0.00
 1896 Sears Home Improvement Products, Inc.                                                           MELISSA          LARSEN            Customer Home Improvement Contract   24242460A                       0.00
 1897 Sears Home Improvement Products, Inc.                                                           JOYCE            SMITH             Customer Home Improvement Contract   24265011A                       0.00
 1898 Sears Home Improvement Products, Inc.                                                           SUE              THOMPSON          Customer Home Improvement Contract   24257665A                       0.00
 1899 Sears Home Improvement Products, Inc.                                                           RICARDO          SANTIAGO          Customer Home Improvement Contract   24315155A                       0.00
 1900 Sears Home Improvement Products, Inc.                                                           Bradley          Green             Customer Home Improvement Contract   24285452A                       0.00
 1901 Sears Home Improvement Products, Inc.                                                           Dana             Booth             Customer Home Improvement Contract   24252234A                       0.00
 1902 Sears Home Improvement Products, Inc.                                                           Charles          LEW               Customer Home Improvement Contract   24294574A                       0.00
 1903 Sears Home Improvement Products, Inc.                                                           SALLY A          ALMOND            Customer Home Improvement Contract   24310772A                       0.00
 1904 Sears Home Improvement Products, Inc.                                                           JOYCE            SMITH             Customer Home Improvement Contract   24265011B                       0.00
 1905 Sears Home Improvement Products, Inc.                                                           STEVEN C         TACKES            Customer Home Improvement Contract   24294254A                       0.00
 1906 Sears Home Improvement Products, Inc.                                                           JEFF             GARY              Customer Home Improvement Contract   24322174A                       0.00
 1907 Sears Home Improvement Products, Inc.                                                           MARY             WILSON            Customer Home Improvement Contract   24158048A                       0.00
 1908 Sears Home Improvement Products, Inc.                                                           ANNETTE          LAPAS             Customer Home Improvement Contract   24312986A                       0.00
 1909 Sears Home Improvement Products, Inc.                                                           CHARLES          HARPSTER          Customer Home Improvement Contract   24269155A                       0.00
 1910 Sears Home Improvement Products, Inc.                                                           JUAN             GONZALEZ          Customer Home Improvement Contract   24303179A                       0.00
 1911 Sears Home Improvement Products, Inc.                                                           DOROTHY          QUACKENBUSH       Customer Home Improvement Contract   24240207B                       0.00
 1912 Sears Home Improvement Products, Inc.                                                           JOYCE            GRIMES            Customer Home Improvement Contract   24313687A                       0.00
 1913 Sears Home Improvement Products, Inc.                                                           GRACIELA         ROCHE             Customer Home Improvement Contract   24291192A                       0.00
 1914 Sears Home Improvement Products, Inc.                                                           JON              Gebhardt          Customer Home Improvement Contract   23786270B                       0.00
 1915 Sears Home Improvement Products, Inc.                                                           JUSTIN           POLEN             Customer Home Improvement Contract   24309768B                       0.00
 1916 Sears Home Improvement Products, Inc.                                                           LILIA BECERRA    QUINTOR           Customer Home Improvement Contract   24287912A                       0.00
 1917 Sears Home Improvement Products, Inc.                                                           FRANK            NEWTON            Customer Home Improvement Contract   24323248A                       0.00
 1918 Sears Home Improvement Products, Inc.                                                           FRANCES K.       BLAIR- MARSHALL   Customer Home Improvement Contract   24299720A                       0.00
 1919 Sears Home Improvement Products, Inc.                                                           Deborah          NEUMANN           Customer Home Improvement Contract   24317632A                       0.00
 1920 Sears Home Improvement Products, Inc.                                                           CHARLES          ALLEN             Customer Home Improvement Contract   24321157A                       0.00
 1921 Sears Home Improvement Products, Inc.                                                           DELORES          STRAHORN          Customer Home Improvement Contract   24248907A                       0.00
 1922 Sears Home Improvement Products, Inc.                                                           KENNETH (Ryan)   JOHNSON           Customer Home Improvement Contract   24181717A                       0.00
 1923 Sears Home Improvement Products, Inc.                                                           PRENTICE         BAILEY            Customer Home Improvement Contract   24162852A                       0.00
 1924 Sears Home Improvement Products, Inc.                                                           ESTELLE          COLTER            Customer Home Improvement Contract   24286018A                       0.00
 1925 Sears Home Improvement Products, Inc.                                                           ARELLE           BINNING           Customer Home Improvement Contract   24265133B                       0.00
 1926 Sears Home Improvement Products, Inc.                                                           KATHY            LAHTI             Customer Home Improvement Contract   24193209B                       0.00
 1927 Sears Home Improvement Products, Inc.                                                           KATHY            LAHTI             Customer Home Improvement Contract   24193209A                       0.00
 1928 Sears Home Improvement Products, Inc.                                                           JOHN             MCINTYRE          Customer Home Improvement Contract   24276655A                       0.00
 1929 Sears Home Improvement Products, Inc.                                                           ERICA            RODRIGUEZ         Customer Home Improvement Contract   24322433A                       0.00
 1930 Sears Home Improvement Products, Inc.                                                           LANY R           DEMERIN           Customer Home Improvement Contract   23975459A                       0.00
 1931 Sears Home Improvement Products, Inc.                                                           RICHARD D        ESPARZA           Customer Home Improvement Contract   24294890A                       0.00
 1932 Sears Home Improvement Products, Inc.                                                           FRANCES          BAXTER            Customer Home Improvement Contract   24332650A                       0.00
 1933 Sears Home Improvement Products, Inc.                                                           TAKAKO           FRANZE            Customer Home Improvement Contract   24325229A                       0.00
 1934 Sears Home Improvement Products, Inc.                                                           LAURA            BRUCE             Customer Home Improvement Contract   24218010A                       0.00
 1935 Sears Home Improvement Products, Inc.                                                           LOURDES          DUCA              Customer Home Improvement Contract   24177523A                       0.00
 1936 Sears Home Improvement Products, Inc.                                                           WILLIAM          SAMPLE            Customer Home Improvement Contract   24289406A                       0.00
 1937 Sears Home Improvement Products, Inc.                                                           JOSE             LOPEZ             Customer Home Improvement Contract   21151722A                       0.00
 1938 Sears Home Improvement Products, Inc.                                                           SHANNON          PHILLIPS          Customer Home Improvement Contract   24303284B                       0.00
 1939 Sears Home Improvement Products, Inc.                                                           BELINDA          WILLIAMS          Customer Home Improvement Contract   23787190C                       0.00
 1940 Sears Home Improvement Products, Inc.                                                           BELINDA          WILLIAMS          Customer Home Improvement Contract   23787190B                       0.00
 1941 Sears Home Improvement Products, Inc.                                                           BELINDA          WILLIAMS          Customer Home Improvement Contract   23787190A                       0.00
 1942 Sears Home Improvement Products, Inc.                                                           MICHAEL          GUY               Customer Home Improvement Contract   24215190C                       0.00
 1943 Sears Home Improvement Products, Inc.                                                           MICHAEL          GUY               Customer Home Improvement Contract   24215190A                       0.00
 1944 Sears Home Improvement Products, Inc.                                                           MICHAEL          GUY               Customer Home Improvement Contract   24215190B                       0.00
 1945 Sears Home Improvement Products, Inc.                                                           FRANK            TROSKE            Customer Home Improvement Contract   24241639A                       0.00
 1946 Sears Home Improvement Products, Inc.                                                           KEVIN            TEFEND            Customer Home Improvement Contract   24333810A                       0.00
 1947 Sears Home Improvement Products, Inc.                                                           THOMAS           BELEN             Customer Home Improvement Contract   24293684A                       0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                   of Counterparty 22:01:28
                                                                                                                     (Last)
                                                                                                                                                           Main Document
                                                                                                                                                   Title of Contract2
                                                                                                                                                                      PO/ Invoice/ Contract Number
                                                                                                                                                                             (If Applicable)
                                                                                                                                                                                                     Proposed Cure
                                                                                                                                                                                                        Amount
 1948 Sears Home Improvement Products, Inc.
                                                                                          Pg    47 of 111
                                                                                           RICHARD           BISCI                 Customer Home Improvement Contract 24239365A                                 0.00
 1949 Sears Home Improvement Products, Inc.                                                           KAREN           MINOTT          Customer Home Improvement Contract    24289244A                           0.00
 1950 Sears Home Improvement Products, Inc.                                                           TRACIE          COOPER          Customer Home Improvement Contract    24159724A                           0.00
 1951 Sears Home Improvement Products, Inc.                                                           KEITH T.        INGRAM          Customer Home Improvement Contract    24190406A                           0.00
 1952 Sears Home Improvement Products, Inc.                                                           MICHAEL         SHAFER          Customer Home Improvement Contract    24127632A                           0.00
 1953 Sears Home Improvement Products, Inc.                                                           MARYANN         LESLIE          Customer Home Improvement Contract    24323805A                           0.00
 1954 Sears Home Improvement Products, Inc.                                                           Andrew          Snoey           Customer Home Improvement Contract    23864779A                           0.00
 1955 Sears Home Improvement Products, Inc.                                                           JUTAMAT         RAND            Customer Home Improvement Contract    24286207A                           0.00
 1956 Sears Home Improvement Products, Inc.                                                           Angie           SUDBERRY        Customer Home Improvement Contract    24327849A                           0.00
 1957 Sears Home Improvement Products, Inc.                                                           MICHAEL         SEDLAK          Customer Home Improvement Contract    24290336A                           0.00
 1958 Sears Home Improvement Products, Inc.                                                           NICKI           FRANKIE         Customer Home Improvement Contract    23702568A                           0.00
 1959 Sears Home Improvement Products, Inc.                                                           NEVEEN          ALWAZAIFI       Customer Home Improvement Contract    24333482A                           0.00
 1960 Sears Home Improvement Products, Inc.                                                           RONDA           BROWN-WALKER    Customer Home Improvement Contract    24277062B                           0.00
 1961 Sears Home Improvement Products, Inc.                                                           SUSAN           WHITAKER        Customer Home Improvement Contract    24283365A                           0.00
 1962 Sears Home Improvement Products, Inc.                                                           JOSE            GUZMAN          Customer Home Improvement Contract    24322791A                           0.00
 1963 Sears Home Improvement Products, Inc.                                                           MELISSA         BOYER           Customer Home Improvement Contract    24278266A                           0.00
 1964 Sears Home Improvement Products, Inc.                                                           JULIANNE        GOODMAN         Customer Home Improvement Contract    24344286A                           0.00
 1965 Sears Home Improvement Products, Inc.                                                           BRYAN           CARTER          Customer Home Improvement Contract    24136001B                           0.00
 1966 Sears Home Improvement Products, Inc.                                                           ISAAC           GREEN           Customer Home Improvement Contract    24291543B                           0.00
 1967 Sears Home Improvement Products, Inc.                                                           ISAAC           GREEN           Customer Home Improvement Contract    24291543C                           0.00
 1968 Sears Home Improvement Products, Inc.                                                           ROBERTA         WEBB            Customer Home Improvement Contract    24295715A                           0.00
 1969 Sears Home Improvement Products, Inc.                                                           JAMES W.        BROWN           Customer Home Improvement Contract    24290680A                           0.00
 1970 Sears Home Improvement Products, Inc.                                                           MARY            JOHNSON         Customer Home Improvement Contract    24257307A                           0.00
 1971 Sears Home Improvement Products, Inc.                                                           CARY            PLETTAU         Customer Home Improvement Contract    24303542B                           0.00
 1972 Sears Home Improvement Products, Inc.                                                           LINDA           BHATTY          Customer Home Improvement Contract    24217666A                           0.00
 1973 Sears Home Improvement Products, Inc.                                                           ROBERT          GWYN            Customer Home Improvement Contract    24347272A                           0.00
 1974 Sears Home Improvement Products, Inc.                                                           DARRYL          SAVAGE          Customer Home Improvement Contract    24334820A                           0.00
 1975 Sears Home Improvement Products, Inc.                                                           NORMA           DRIVER          Customer Home Improvement Contract    24346495A                           0.00
 1976 Sears Home Improvement Products, Inc.                                                           MARY V          TOWNSEND        Customer Home Improvement Contract    24348188A                           0.00
 1977 Sears Home Improvement Products, Inc.                                                           SHAHID W        MIAN            Customer Home Improvement Contract    24363892A                           0.00
 1978 Sears Home Improvement Products, Inc.                                                           MARGARITA       VALENCIA        Customer Home Improvement Contract    24314718A                           0.00
 1979 Sears Home Improvement Products, Inc.                                                           GELONE          BROADNAX        Customer Home Improvement Contract    24349005A                           0.00
 1980 Sears Home Improvement Products, Inc.                                                           CHRIS           MCKENNEY        Customer Home Improvement Contract    24324983A                           0.00
 1981 Sears Home Improvement Products, Inc.                                                           Mary            Kuebelbeck      Customer Home Improvement Contract    24310250A                           0.00
 1982 Sears Home Improvement Products, Inc.                                                           BETH            GREEN           Customer Home Improvement Contract    24335911A                           0.00
 1983 Sears Home Improvement Products, Inc.                                                           HELENE          GALINDO         Customer Home Improvement Contract    24288996A                           0.00
 1984 Sears Home Improvement Products, Inc.                                                           MARVIN          MANGUM          Customer Home Improvement Contract    24303875A                           0.00
 1985 Sears Home Improvement Products, Inc.                                                           DANA            HESSE           Customer Home Improvement Contract    24337792A                           0.00
 1986 Sears Home Improvement Products, Inc.                                                           MIGUEL          CERBITO         Customer Home Improvement Contract    24326143B                           0.00
 1987 Sears Home Improvement Products, Inc.                                                           MIGUEL          CERBITO         Customer Home Improvement Contract    24326143A                           0.00
 1988 Sears Home Improvement Products, Inc.                                                           ROBERT          PARRISH         Customer Home Improvement Contract    24248954A                           0.00
 1989 Sears Home Improvement Products, Inc.                                                           JOHN            COVIC           Customer Home Improvement Contract    24344522A                           0.00
 1990 Sears Home Improvement Products, Inc.                                                           AMI             MATSUDA         Customer Home Improvement Contract    24351980A                           0.00
 1991 Sears Home Improvement Products, Inc.                                                           AMI             MATSUDA         Customer Home Improvement Contract    24351980B                           0.00
 1992 Sears Home Improvement Products, Inc.                                                           ROBERT          EATON           Customer Home Improvement Contract    24336507A                           0.00
 1993 Sears Home Improvement Products, Inc.                                                           VICKI           MELIN           Customer Home Improvement Contract    24356452A                           0.00
 1994 Sears Home Improvement Products, Inc.                                                           TUCKER          JOHNSON         Customer Home Improvement Contract    24342678A                           0.00
 1995 Sears Home Improvement Products, Inc.                                                           PAULA           CONNELLY        Customer Home Improvement Contract    24258338A                           0.00
 1996 Sears Home Improvement Products, Inc.                                                           BRIAN           FELLNER         Customer Home Improvement Contract    24344156A                           0.00
 1997 Sears Home Improvement Products, Inc.                                                           CAROL           HICKS           Customer Home Improvement Contract    24248730A                           0.00
 1998 Sears Home Improvement Products, Inc.                                                           KAREN           LIEBMANN        Customer Home Improvement Contract    24290671A                           0.00
 1999 Sears Home Improvement Products, Inc.                                                           KAREN           LIEBMANN        Customer Home Improvement Contract    24290671B                           0.00
 2000 Sears Home Improvement Products, Inc.                                                           MITCHELL        THOMPSON        Customer Home Improvement Contract    23467011B                           0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                   of Counterparty 22:01:28
                                                                                                                     (Last)
                                                                                                                                                           Main Document
                                                                                                                                                   Title of Contract2
                                                                                                                                                                      PO/ Invoice/ Contract Number
                                                                                                                                                                             (If Applicable)
                                                                                                                                                                                                     Proposed Cure
                                                                                                                                                                                                        Amount
 2001 Sears Home Improvement Products, Inc.
                                                                                          Pg    48 of 111
                                                                                           Grace Cheung-     Schulman              Customer Home Improvement Contract 24338923A                                 0.00
 2002 Sears Home Improvement Products, Inc.                                                           DANIEL          KNAPP           Customer Home Improvement Contract    24354862A                           0.00
 2003 Sears Home Improvement Products, Inc.                                                           VEIKKO          KATAINEN        Customer Home Improvement Contract    24329827A                           0.00
 2004 Sears Home Improvement Products, Inc.                                                           KIMBERLY        OLOBRI          Customer Home Improvement Contract    24356157A                           0.00
 2005 Sears Home Improvement Products, Inc.                                                           CALVIN          BORTHWICK       Customer Home Improvement Contract    24291148A                           0.00
 2006 Sears Home Improvement Products, Inc.                                                           DIANE           SILVERMAN       Customer Home Improvement Contract    24261924A                           0.00
 2007 Sears Home Improvement Products, Inc.                                                           RANDALL         FONTENOT        Customer Home Improvement Contract    24349020A                           0.00
 2008 Sears Home Improvement Products, Inc.                                                           KENNETH         JOLLEY          Customer Home Improvement Contract    24322470A                           0.00
 2009 Sears Home Improvement Products, Inc.                                                           LORI            INGALLS         Customer Home Improvement Contract    24326694A                           0.00
 2010 Sears Home Improvement Products, Inc.                                                           JUANITA         RODRIGUEZ       Customer Home Improvement Contract    24278901A                           0.00
 2011 Sears Home Improvement Products, Inc.                                                           DORSA           WORKNAN         Customer Home Improvement Contract    24354000B                           0.00
 2012 Sears Home Improvement Products, Inc.                                                           CHRISTINA       BANE            Customer Home Improvement Contract    24358891A                           0.00
 2013 Sears Home Improvement Products, Inc.                                                           Marrietta       Alipio          Customer Home Improvement Contract    24357900A                           0.00
 2014 Sears Home Improvement Products, Inc.                                                           GLORIA          ARANGO          Customer Home Improvement Contract    24334456A                           0.00
 2015 Sears Home Improvement Products, Inc.                                                           SANDRA          SAVAGE          Customer Home Improvement Contract    24344043A                           0.00
 2016 Sears Home Improvement Products, Inc.                                                           BETTY LOU       LORING          Customer Home Improvement Contract    24337412A                           0.00
 2017 Sears Home Improvement Products, Inc.                                                           OLACHUKWU       NNADILI         Customer Home Improvement Contract    24358319A                           0.00
 2018 Sears Home Improvement Products, Inc.                                                           TERRY K.        PORTER          Customer Home Improvement Contract    24284797A                           0.00
 2019 Sears Home Improvement Products, Inc.                                                           BARABARA        HANGEMANOLE     Customer Home Improvement Contract    24356741A                           0.00
 2020 Sears Home Improvement Products, Inc.                                                           SHARON          FLOYD           Customer Home Improvement Contract    24347189A                           0.00
 2021 Sears Home Improvement Products, Inc.                                                           Anthony G       Cummings        Customer Home Improvement Contract    24300325A                           0.00
 2022 Sears Home Improvement Products, Inc.                                                           DONNA           SHANNON         Customer Home Improvement Contract    24315424A                           0.00
 2023 Sears Home Improvement Products, Inc.                                                           FULVIO          ROSA            Customer Home Improvement Contract    24357104A                           0.00
 2024 Sears Home Improvement Products, Inc.                                                           CYNTHIA         WAHL            Customer Home Improvement Contract    24126089A                           0.00
 2025 Sears Home Improvement Products, Inc.                                                           EDNA            SYVERTSEN       Customer Home Improvement Contract    24346230A                           0.00
 2026 Sears Home Improvement Products, Inc.                                                           Jannie          GIGLIO          Customer Home Improvement Contract    24315669A                           0.00
 2027 Sears Home Improvement Products, Inc.                                                           THEODOSIA       GLADDEN         Customer Home Improvement Contract    24333003A                           0.00
 2028 Sears Home Improvement Products, Inc.                                                           LISA            SCHMIDT         Customer Home Improvement Contract    24290342A                           0.00
 2029 Sears Home Improvement Products, Inc.                                                           GREGORY         KOLENICH        Customer Home Improvement Contract    24342358A                           0.00
 2030 Sears Home Improvement Products, Inc.                                                           LISA            SCHMIDT         Customer Home Improvement Contract    24290342B                           0.00
 2031 Sears Home Improvement Products, Inc.                                                           JAMES           BOULDRICK       Customer Home Improvement Contract    24360738A                           0.00
 2032 Sears Home Improvement Products, Inc.                                                           ERIC J.         ZABEL           Customer Home Improvement Contract    24302966A                           0.00
 2033 Sears Home Improvement Products, Inc.                                                           ANITA           BEATY           Customer Home Improvement Contract    24235872A                           0.00
 2034 Sears Home Improvement Products, Inc.                                                           DAVE            LEBEL           Customer Home Improvement Contract    24366860A                           0.00
 2035 Sears Home Improvement Products, Inc.                                                           Mary            Braxton         Customer Home Improvement Contract    24342609A                           0.00
 2036 Sears Home Improvement Products, Inc.                                                           JERI            KLAREN          Customer Home Improvement Contract    24349273A                           0.00
 2037 Sears Home Improvement Products, Inc.                                                           PAMELA          MCGRADY         Customer Home Improvement Contract    24308910A                           0.00
 2038 Sears Home Improvement Products, Inc.                                                           PAULAJANE       LOVERTI         Customer Home Improvement Contract    24347784A                           0.00
 2039 Sears Home Improvement Products, Inc.                                                           LLOYD           ASBERRY         Customer Home Improvement Contract    24326012A                           0.00
 2040 Sears Home Improvement Products, Inc.                                                           JONI            LAURI           Customer Home Improvement Contract    24354779A                           0.00
 2041 Sears Home Improvement Products, Inc.                                                           Claude          STUART          Customer Home Improvement Contract    24370935A                           0.00
 2042 Sears Home Improvement Products, Inc.                                                           KAREN           DOWNING         Customer Home Improvement Contract    24364473A                           0.00
 2043 Sears Home Improvement Products, Inc.                                                           STACY           JAMES           Customer Home Improvement Contract    24266284A                           0.00
 2044 Sears Home Improvement Products, Inc.                                                           PRISCILLA       BURZO           Customer Home Improvement Contract    24376647A                           0.00
 2045 Sears Home Improvement Products, Inc.                                                           ROCHELLE        ORMAN           Customer Home Improvement Contract    24319904A                           0.00
 2046 Sears Home Improvement Products, Inc.                                                           MICHAEL         BURNS           Customer Home Improvement Contract    24349961A                           0.00
 2047 Sears Home Improvement Products, Inc.                                                           SHARON          SIEGELBAUM      Customer Home Improvement Contract    24376340A                           0.00
 2048 Sears Home Improvement Products, Inc.                                                           Jeanne          Stevens         Customer Home Improvement Contract    24340727A                           0.00
 2049 Sears Home Improvement Products, Inc.                                                           Ann             Fang            Customer Home Improvement Contract    24365741B                           0.00
 2050 Sears Home Improvement Products, Inc.                                                           Ann             Fang            Customer Home Improvement Contract    24365741A                           0.00
 2051 Sears Home Improvement Products, Inc.                                                           ANDY            NELSON          Customer Home Improvement Contract    24372050A                           0.00
 2052 Sears Home Improvement Products, Inc.                                                           Sharon          Brown           Customer Home Improvement Contract    24299763B                           0.00
 2053 Sears Home Improvement Products, Inc.                                                           SCOTT           NALLS           Customer Home Improvement Contract    24278134A                           0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                 of Counterparty 22:01:28
                                                                                                                   (Last)
                                                                                                                                                         Main Document
                                                                                                                                                 Title of Contract2
                                                                                                                                                                    PO/ Invoice/ Contract Number
                                                                                                                                                                           (If Applicable)
                                                                                                                                                                                                   Proposed Cure
                                                                                                                                                                                                      Amount
 2054 Sears Home Improvement Products, Inc.
                                                                                          Pg    49 of 111
                                                                                           WILLIAM           FOX                 Customer Home Improvement Contract 24366394A                                 0.00
 2055 Sears Home Improvement Products, Inc.                                                           PATRICIA       WILLIAMS        Customer Home Improvement Contract   24375361A                           0.00
 2056 Sears Home Improvement Products, Inc.                                                           Robert         PORTERFIELD     Customer Home Improvement Contract   24360629A                           0.00
 2057 Sears Home Improvement Products, Inc.                                                           ROGER          PLATA           Customer Home Improvement Contract   24354288A                           0.00
 2058 Sears Home Improvement Products, Inc.                                                           EUGENE         DADE            Customer Home Improvement Contract   24358233A                           0.00
 2059 Sears Home Improvement Products, Inc.                                                           MARIE-LOUISE   BLOUNT          Customer Home Improvement Contract   24356279A                           0.00
 2060 Sears Home Improvement Products, Inc.                                                           CHRISTIANE     HONORIUS        Customer Home Improvement Contract   24326655A                           0.00
 2061 Sears Home Improvement Products, Inc.                                                           IRIS           DANTUONO        Customer Home Improvement Contract   24326421A                           0.00
 2062 Sears Home Improvement Products, Inc.                                                           MAXINE         SELNER          Customer Home Improvement Contract   24354147A                           0.00
 2063 Sears Home Improvement Products, Inc.                                                           Danny          May             Customer Home Improvement Contract   24385358A                           0.00
 2064 Sears Home Improvement Products, Inc.                                                           SREENIVASA     GORTI           Customer Home Improvement Contract   24326966B                           0.00
 2065 Sears Home Improvement Products, Inc.                                                           SREENIVASA     GORTI           Customer Home Improvement Contract   24326966A                           0.00
 2066 Sears Home Improvement Products, Inc.                                                           Carlos         Barajas         Customer Home Improvement Contract   24380859B                           0.00
 2067 Sears Home Improvement Products, Inc.                                                           NELLY          KATSELL         Customer Home Improvement Contract   24385316A                           0.00
 2068 Sears Home Improvement Products, Inc.                                                           STEVEN         GAITHER         Customer Home Improvement Contract   24356779A                           0.00
 2069 Sears Home Improvement Products, Inc.                                                           ROBERT         EATON           Customer Home Improvement Contract   24336507B                           0.00
 2070 Sears Home Improvement Products, Inc.                                                           Mustafa        Damra           Customer Home Improvement Contract   24357036A                           0.00
 2071 Sears Home Improvement Products, Inc.                                                           BRIDGET        KENNY           Customer Home Improvement Contract   24309880A                           0.00
 2072 Sears Home Improvement Products, Inc.                                                           DANIEL         JONES           Customer Home Improvement Contract   24310716B                           0.00
 2073 Sears Home Improvement Products, Inc.                                                           DANIEL         JONES           Customer Home Improvement Contract   24310716A                           0.00
 2074 Sears Home Improvement Products, Inc.                                                           SHIRLEY        WILLIAMS        Customer Home Improvement Contract   24314708A                           0.00
 2075 Sears Home Improvement Products, Inc.                                                           SHIRLEY        HUNTER          Customer Home Improvement Contract   24363471B                           0.00
 2076 Sears Home Improvement Products, Inc.                                                           CRAIG          ROBERTS         Customer Home Improvement Contract   24352164A                           0.00
 2077 Sears Home Improvement Products, Inc.                                                           GUILLERMINA    VILLANUEVA      Customer Home Improvement Contract   24145117A                           0.00
 2078 Sears Home Improvement Products, Inc.                                                           DONALD         ROBBINS         Customer Home Improvement Contract   24353388B                           0.00
 2079 Sears Home Improvement Products, Inc.                                                           UGONNA         OKEKE           Customer Home Improvement Contract   24350421A                           0.00
 2080 Sears Home Improvement Products, Inc.                                                           CHRISTINA      BANE            Customer Home Improvement Contract   24358891B                           0.00
 2081 Sears Home Improvement Products, Inc.                                                           JORGE          PEREIRA         Customer Home Improvement Contract   24157760A                           0.00
 2082 Sears Home Improvement Products, Inc.                                                           WILLIE         PEEK            Customer Home Improvement Contract   24381957A                           0.00
 2083 Sears Home Improvement Products, Inc.                                                           REBECCA        MCGINNIS        Customer Home Improvement Contract   24379875B                           0.00
 2084 Sears Home Improvement Products, Inc.                                                           CLAUDE E       BURTON          Customer Home Improvement Contract   24385667A                           0.00
 2085 Sears Home Improvement Products, Inc.                                                           MELODEE        LARSON          Customer Home Improvement Contract   24374976A                           0.00
 2086 Sears Home Improvement Products, Inc.                                                           KARL           REESE           Customer Home Improvement Contract   24364814B                           0.00
 2087 Sears Home Improvement Products, Inc.                                                           Barbara        SCOTT           Customer Home Improvement Contract   24324767B                           0.00
 2088 Sears Home Improvement Products, Inc.                                                           Barbara        SCOTT           Customer Home Improvement Contract   24324767A                           0.00
 2089 Sears Home Improvement Products, Inc.                                                           Karen          Fry             Customer Home Improvement Contract   24294072A                           0.00
 2090 Sears Home Improvement Products, Inc.                                                           RITA           HANSEN          Customer Home Improvement Contract   24272787A                           0.00
 2091 Sears Home Improvement Products, Inc.                                                           MARIA          BROCHE          Customer Home Improvement Contract   24392047A                           0.00
 2092 Sears Home Improvement Products, Inc.                                                           CHRIS          CRIMALDI        Customer Home Improvement Contract   24351119A                           0.00
 2093 Sears Home Improvement Products, Inc.                                                           NATALIE        MOROZ           Customer Home Improvement Contract   24334922A                           0.00
 2094 Sears Home Improvement Products, Inc.                                                           Jack           TODD            Customer Home Improvement Contract   24353237A                           0.00
 2095 Sears Home Improvement Products, Inc.                                                           SAN            BRANHAM         Customer Home Improvement Contract   20595125A                           0.00
 2096 Sears Home Improvement Products, Inc.                                                           Rebacca        Evans           Customer Home Improvement Contract   24394214A                           0.00
 2097 Sears Home Improvement Products, Inc.                                                           ROBERT         TUCKER          Customer Home Improvement Contract   24385191A                           0.00
 2098 Sears Home Improvement Products, Inc.                                                           TERRY          KELLEY          Customer Home Improvement Contract   24353249A                           0.00
 2099 Sears Home Improvement Products, Inc.                                                           PATRICIA       WALTHALL        Customer Home Improvement Contract   24174820A                           0.00
 2100 Sears Home Improvement Products, Inc.                                                           EARLINE        GAINES          Customer Home Improvement Contract   24337000A                           0.00
 2101 Sears Home Improvement Products, Inc.                                                           EVELYN         OLDS            Customer Home Improvement Contract   24383433A                           0.00
 2102 Sears Home Improvement Products, Inc.                                                           MATTHEW        KELLEY          Customer Home Improvement Contract   24278223A                           0.00
 2103 Sears Home Improvement Products, Inc.                                                           DAVID          ALLEN           Customer Home Improvement Contract   24338926B                           0.00
 2104 Sears Home Improvement Products, Inc.                                                           DAVID          PARKER          Customer Home Improvement Contract   24383037A                           0.00
 2105 Sears Home Improvement Products, Inc.                                                           Freweini       Tombossa        Customer Home Improvement Contract   24360996C                           0.00
 2106 Sears Home Improvement Products, Inc.                                                           JOSE LUIS      VILLA           Customer Home Improvement Contract   24361832A                           0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                 of Counterparty 22:01:28
                                                                                                                   (Last)
                                                                                                                                                         Main Document
                                                                                                                                                 Title of Contract2
                                                                                                                                                                    PO/ Invoice/ Contract Number
                                                                                                                                                                           (If Applicable)
                                                                                                                                                                                                   Proposed Cure
                                                                                                                                                                                                      Amount
 2107 Sears Home Improvement Products, Inc.
                                                                                          Pg
                                                                                           DIANE
                                                                                                50 of 111    HARRIS              Customer Home Improvement Contract 24353505A                                 0.00
 2108 Sears Home Improvement Products, Inc.                                                           CARMEN             BALL               Customer Home Improvement Contract   24371158A                    0.00
 2109 Sears Home Improvement Products, Inc.                                                           YAN                CHEN               Customer Home Improvement Contract   24387597A                    0.00
 2110 Sears Home Improvement Products, Inc.                                                           CHERYL             CAMPBELL           Customer Home Improvement Contract   24238779A                    0.00
 2111 Sears Home Improvement Products, Inc.                                                           NATALIE            MOROZ              Customer Home Improvement Contract   24334922B                    0.00
 2112 Sears Home Improvement Products, Inc.                                                           GUSTAVUS           CAMPBELL           Customer Home Improvement Contract   24094838A                    0.00
 2113 Sears Home Improvement Products, Inc.                                                           JANE               MCCLELLAN          Customer Home Improvement Contract   24388663A                    0.00
 2114 Sears Home Improvement Products, Inc.                                                           GARY R.            BROWN              Customer Home Improvement Contract   24296230A                    0.00
 2115 Sears Home Improvement Products, Inc.                                                           LYNETTE            WHITE              Customer Home Improvement Contract   24380804A                    0.00
 2116 Sears Home Improvement Products, Inc.                                                           DANIEL             BRASWELL           Customer Home Improvement Contract   24377890A                    0.00
 2117 Sears Home Improvement Products, Inc.                                                           BARBARA            PETERSON           Customer Home Improvement Contract   24391315A                    0.00
 2118 Sears Home Improvement Products, Inc.                                                           Earlie             Layton             Customer Home Improvement Contract   23738517A                    0.00
 2119 Sears Home Improvement Products, Inc.                                                           ELEANOR            WILSON             Customer Home Improvement Contract   24393503A                    0.00
 2120 Sears Home Improvement Products, Inc.                                                           ARTHUR             DAVIS              Customer Home Improvement Contract   24381900A                    0.00
 2121 Sears Home Improvement Products, Inc.                                                           MARTIN             KEMP               Customer Home Improvement Contract   24272920A                    0.00
 2122 Sears Home Improvement Products, Inc.                                                           JOAN               BYFIELD            Customer Home Improvement Contract   24315257A                    0.00
 2123 Sears Home Improvement Products, Inc.                                                           JOYCE              CLARK              Customer Home Improvement Contract   24190252A                    0.00
 2124 Sears Home Improvement Products, Inc.                                                           ZEFREN S           EDIOR              Customer Home Improvement Contract   24384346A                    0.00
 2125 Sears Home Improvement Products, Inc.                                                           RICHARD            REYES              Customer Home Improvement Contract   24385531A                    0.00
 2126 Sears Home Improvement Products, Inc.                                                           ALEJANDRO          GONZALEZ           Customer Home Improvement Contract   24352915A                    0.00
 2127 Sears Home Improvement Products, Inc.                                                           QUINTINA           ARMSTEAD-BROWN Customer Home Improvement Contract       24355813A                    0.00
 2128 Sears Home Improvement Products, Inc.                                                           GARRETT            PERRY              Customer Home Improvement Contract   24277828A                    0.00
 2129 Sears Home Improvement Products, Inc.                                                           ALEX               WENDER             Customer Home Improvement Contract   24255016C                    0.00
 2130 Sears Home Improvement Products, Inc.                                                           Herbert C          Udall              Customer Home Improvement Contract   24365097A                    0.00
 2131 Sears Home Improvement Products, Inc.                                                           RODNEY             JACKSON            Customer Home Improvement Contract   24401965A                    0.00
 2132 Sears Home Improvement Products, Inc.                                                           JAMES              LANIER             Customer Home Improvement Contract   24367212A                    0.00
 2133 Sears Home Improvement Products, Inc.                                                           ELIZABETH          DIVER              Customer Home Improvement Contract   24158637A                    0.00
 2134 Sears Home Improvement Products, Inc.                                                           MELISSA            ZUBATY             Customer Home Improvement Contract   24388958A                    0.00
 2135 Sears Home Improvement Products, Inc.                                                           chuck              labbe              Customer Home Improvement Contract   24294188A                    0.00
 2136 Sears Home Improvement Products, Inc.                                                           ROSIE              HARRISON           Customer Home Improvement Contract   24335484A                    0.00
 2137 Sears Home Improvement Products, Inc.                                                           OMISH              SAMAROO            Customer Home Improvement Contract   24392808A                    0.00
 2138 Sears Home Improvement Products, Inc.                                                           MINDY              BORG               Customer Home Improvement Contract   24406779A                    0.00
 2139 Sears Home Improvement Products, Inc.                                                           DWAYNE             COLLINS            Customer Home Improvement Contract   24350139A                    0.00
 2140 Sears Home Improvement Products, Inc.                                                           JACQUELINE         MASSEY             Customer Home Improvement Contract   24388315A                    0.00
 2141 Sears Home Improvement Products, Inc.                                                           JAMES              SIGNORELLI         Customer Home Improvement Contract   24344767A                    0.00
 2142 Sears Home Improvement Products, Inc.                                                           PEGGY              STRAND             Customer Home Improvement Contract   24381671A                    0.00
 2143 Sears Home Improvement Products, Inc.                                                           LISA               KREBS              Customer Home Improvement Contract   24378412A                    0.00
 2144 Sears Home Improvement Products, Inc.                                                           Grace Cheung-      Schulman           Customer Home Improvement Contract   24338923B                    0.00
 2145 Sears Home Improvement Products, Inc.                                                           CYNTHIA            ROBINSON           Customer Home Improvement Contract   24398260A                    0.00
 2146 Sears Home Improvement Products, Inc.                                                           Michael            EARLY              Customer Home Improvement Contract   24391597A                    0.00
 2147 Sears Home Improvement Products, Inc.                                                           WALTER             HYDEN              Customer Home Improvement Contract   24364017B                    0.00
 2148 Sears Home Improvement Products, Inc.                                                           WALTER             HYDEN              Customer Home Improvement Contract   24364017A                    0.00
 2149 Sears Home Improvement Products, Inc.                                                           MARY               JOHNSON            Customer Home Improvement Contract   24394341A                    0.00
 2150 Sears Home Improvement Products, Inc.                                                           Maribeth           Marquez            Customer Home Improvement Contract   24345150A                    0.00
 2151 Sears Home Improvement Products, Inc.                                                           MICHAEL            COOK               Customer Home Improvement Contract   24013694B                    0.00
 2152 Sears Home Improvement Products, Inc.                                                           Annrose Passmore   SHERRILL           Customer Home Improvement Contract   24358507A                    0.00
 2153 Sears Home Improvement Products, Inc.                                                           MARGIE             STEWART-RIVERS     Customer Home Improvement Contract   24390644A                    0.00
 2154 Sears Home Improvement Products, Inc.                                                           BRENDA             WOODS              Customer Home Improvement Contract   24383236A                    0.00
 2155 Sears Home Improvement Products, Inc.                                                           NGOZI              EZEH               Customer Home Improvement Contract   24003029A                    0.00
 2156 Sears Home Improvement Products, Inc.                                                           WILLIE             STEVENSON          Customer Home Improvement Contract   24392123A                    0.00
 2157 Sears Home Improvement Products, Inc.                                                           DEBRA              OWENS              Customer Home Improvement Contract   24389588A                    0.00
 2158 Sears Home Improvement Products, Inc.                                                           PAUL               TERRELL            Customer Home Improvement Contract   24269646A                    0.00
 2159 Sears Home Improvement Products, Inc.                                                           JACQUELIN          ROBINSON           Customer Home Improvement Contract   24418150A                    0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                   of Counterparty 22:01:28
                                                                                                                     (Last)
                                                                                                                                                           Main Document
                                                                                                                                                   Title of Contract2
                                                                                                                                                                      PO/ Invoice/ Contract Number
                                                                                                                                                                             (If Applicable)
                                                                                                                                                                                                     Proposed Cure
                                                                                                                                                                                                        Amount
 2160 Sears Home Improvement Products, Inc.
                                                                                          Pg    51 of 111
                                                                                           SANDRA            SHIPP                 Customer Home Improvement Contract 24163176A                                 0.00
 2161 Sears Home Improvement Products, Inc.                                                           JAMES           ALLEN           Customer Home Improvement Contract    24341211A                           0.00
 2162 Sears Home Improvement Products, Inc.                                                           Amparo          MARTINEZ        Customer Home Improvement Contract    24339738A                           0.00
 2163 Sears Home Improvement Products, Inc.                                                           HOWARD          BENJAMIN        Customer Home Improvement Contract    24343865A                           0.00
 2164 Sears Home Improvement Products, Inc.                                                           ELIZABETH       ZHANG           Customer Home Improvement Contract    24370617A                           0.00
 2165 Sears Home Improvement Products, Inc.                                                           MICHAEL         MCNEELY         Customer Home Improvement Contract    24285548A                           0.00
 2166 Sears Home Improvement Products, Inc.                                                           JOHN D          SEVERSON        Customer Home Improvement Contract    24311802A                           0.00
 2167 Sears Home Improvement Products, Inc.                                                           RICHARD         RAIDT           Customer Home Improvement Contract    24258517A                           0.00
 2168 Sears Home Improvement Products, Inc.                                                           MEGAWATI        GUNAWAN         Customer Home Improvement Contract    24358775A                           0.00
 2169 Sears Home Improvement Products, Inc.                                                           RICHARD         STANDRIDGE      Customer Home Improvement Contract    24405228A                           0.00
 2170 Sears Home Improvement Products, Inc.                                                           JOHN            KISH            Customer Home Improvement Contract    24406309A                           0.00
 2171 Sears Home Improvement Products, Inc.                                                           fred            bowen           Customer Home Improvement Contract    24440295A                           0.00
 2172 Sears Home Improvement Products, Inc.                                                           CHRISTINE       RYERSE          Customer Home Improvement Contract    24391499A                           0.00
 2173 Sears Home Improvement Products, Inc.                                                           PAMELA          MACK            Customer Home Improvement Contract    24324016A                           0.00
 2174 Sears Home Improvement Products, Inc.                                                           BILLY           MOCK            Customer Home Improvement Contract    24345818A                           0.00
 2175 Sears Home Improvement Products, Inc.                                                           MARY            GEDELIAN        Customer Home Improvement Contract    24415035A                           0.00
 2176 Sears Home Improvement Products, Inc.                                                           ROBERT          AMATO           Customer Home Improvement Contract    24385446A                           0.00
 2177 Sears Home Improvement Products, Inc.                                                           MICHAEL         FENNELL         Customer Home Improvement Contract    24156453A                           0.00
 2178 Sears Home Improvement Products, Inc.                                                           EMMA            HUNT            Customer Home Improvement Contract    24416239A                           0.00
 2179 Sears Home Improvement Products, Inc.                                                           MICHAEL         FENNELL         Customer Home Improvement Contract    24156453B                           0.00
 2180 Sears Home Improvement Products, Inc.                                                           JUNE            KANE            Customer Home Improvement Contract    24385379A                           0.00
 2181 Sears Home Improvement Products, Inc.                                                           FREDERICK       MUNDT           Customer Home Improvement Contract    24383100A                           0.00
 2182 Sears Home Improvement Products, Inc.                                                           STEPHAN         MANN            Customer Home Improvement Contract    24418220A                           0.00
 2183 Sears Home Improvement Products, Inc.                                                           ESTHER          NEWMAN          Customer Home Improvement Contract    24399233A                           0.00
 2184 Sears Home Improvement Products, Inc.                                                           STEPHAN         MANN            Customer Home Improvement Contract    24418220B                           0.00
 2185 Sears Home Improvement Products, Inc.                                                           EDWARD          LUBARSKY        Customer Home Improvement Contract    24385289A                           0.00
 2186 Sears Home Improvement Products, Inc.                                                           MICHAEL         LESENNE         Customer Home Improvement Contract    24400365A                           0.00
 2187 Sears Home Improvement Products, Inc.                                                           Angela          Delbridge       Customer Home Improvement Contract    24204799A                           0.00
 2188 Sears Home Improvement Products, Inc.                                                           CARMEN          CORDON          Customer Home Improvement Contract    24405138A                           0.00
 2189 Sears Home Improvement Products, Inc.                                                           CHARLENE        NICHOLS         Customer Home Improvement Contract    24388176A                           0.00
 2190 Sears Home Improvement Products, Inc.                                                           MARILYN         SMITH           Customer Home Improvement Contract    24412569A                           0.00
 2191 Sears Home Improvement Products, Inc.                                                           MARGIE          ALLEN           Customer Home Improvement Contract    24381866A                           0.00
 2192 Sears Home Improvement Products, Inc.                                                           REBECCA         ASHWORTH        Customer Home Improvement Contract    24310442B                           0.00
 2193 Sears Home Improvement Products, Inc.                                                           REBECCA         ASHWORTH        Customer Home Improvement Contract    24310442A                           0.00
 2194 Sears Home Improvement Products, Inc.                                                           THERESA         DICKERSON       Customer Home Improvement Contract    24312555A                           0.00
 2195 Sears Home Improvement Products, Inc.                                                           Dale            WISE            Customer Home Improvement Contract    24376861A                           0.00
 2196 Sears Home Improvement Products, Inc.                                                           LINDA           FEHLBERG        Customer Home Improvement Contract    24361136A                           0.00
 2197 Sears Home Improvement Products, Inc.                                                           JEANIE          RICHARDSON      Customer Home Improvement Contract    24313566A                           0.00
 2198 Sears Home Improvement Products, Inc.                                                           MUSTAFA         KHALIL          Customer Home Improvement Contract    24421421A                           0.00
 2199 Sears Home Improvement Products, Inc.                                                           SHARON          BORLAND         Customer Home Improvement Contract    24396613A                           0.00
 2200 Sears Home Improvement Products, Inc.                                                           THOMAS          CHISHOLM        Customer Home Improvement Contract    24413229A                           0.00
 2201 Sears Home Improvement Products, Inc.                                                           MARISSA         LARSON          Customer Home Improvement Contract    24303489A                           0.00
 2202 Sears Home Improvement Products, Inc.                                                           GARY            SEEDHOUSE       Customer Home Improvement Contract    24420140A                           0.00
 2203 Sears Home Improvement Products, Inc.                                                           MILLARD         ADAMS           Customer Home Improvement Contract    24407847A                           0.00
 2204 Sears Home Improvement Products, Inc.                                                           SIVAKUMAR       SHANMUGAM       Customer Home Improvement Contract    24040075B                           0.00
 2205 Sears Home Improvement Products, Inc.                                                           GERALD          HUELSHORST      Customer Home Improvement Contract    24404485A                           0.00
 2206 Sears Home Improvement Products, Inc.                                                           JOSE            CARLOS          Customer Home Improvement Contract    24419236A                           0.00
 2207 Sears Home Improvement Products, Inc.                                                           WILLIAM         HERREN          Customer Home Improvement Contract    24418708A                           0.00
 2208 Sears Home Improvement Products, Inc.                                                           MATT            SVOBODNY        Customer Home Improvement Contract    24421697A                           0.00
 2209 Sears Home Improvement Products, Inc.                                                           ABDUL           RUB             Customer Home Improvement Contract    24296279A                           0.00
 2210 Sears Home Improvement Products, Inc.                                                           MAUREEN         PANDOV          Customer Home Improvement Contract    24412047B                           0.00
 2211 Sears Home Improvement Products, Inc.                                                           MYXHELA         SHEMO           Customer Home Improvement Contract    24422239A                           0.00
 2212 Sears Home Improvement Products, Inc.                                                           Ronald          Verge           Customer Home Improvement Contract    24319994A                           0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                 of Counterparty 22:01:28
                                                                                                                   (Last)
                                                                                                                                                         Main Document
                                                                                                                                                 Title of Contract2
                                                                                                                                                                    PO/ Invoice/ Contract Number
                                                                                                                                                                           (If Applicable)
                                                                                                                                                                                                   Proposed Cure
                                                                                                                                                                                                      Amount
 2213 Sears Home Improvement Products, Inc.
                                                                                          Pg    52 of 111
                                                                                           ELIZABETH         FALOYE              Customer Home Improvement Contract 24381890A                                 0.00
 2214 Sears Home Improvement Products, Inc.                                                           ARONA J.       POWELL          Customer Home Improvement Contract   24339537A                           0.00
 2215 Sears Home Improvement Products, Inc.                                                           THUONG         NGUYEN          Customer Home Improvement Contract   24388448A                           0.00
 2216 Sears Home Improvement Products, Inc.                                                           SOMMER         ELLSWORTH       Customer Home Improvement Contract   24421935A                           0.00
 2217 Sears Home Improvement Products, Inc.                                                           EVELYN         WHITTINGON      Customer Home Improvement Contract   24383039A                           0.00
 2218 Sears Home Improvement Products, Inc.                                                           WAYNE          JOLLY           Customer Home Improvement Contract   24383888A                           0.00
 2219 Sears Home Improvement Products, Inc.                                                           LOIS J         MAEL            Customer Home Improvement Contract   24349365A                           0.00
 2220 Sears Home Improvement Products, Inc.                                                           AMY            PANABAKER       Customer Home Improvement Contract   24400154A                           0.00
 2221 Sears Home Improvement Products, Inc.                                                           CLARK          VAN LEER        Customer Home Improvement Contract   24410545A                           0.00
 2222 Sears Home Improvement Products, Inc.                                                           SALLY          RAE MCDOWNEY    Customer Home Improvement Contract   24421061A                           0.00
 2223 Sears Home Improvement Products, Inc.                                                           PATRICIA       GALLAGHER       Customer Home Improvement Contract   24284047A                           0.00
 2224 Sears Home Improvement Products, Inc.                                                           MICHAEL        TOLBERT         Customer Home Improvement Contract   24385915A                           0.00
 2225 Sears Home Improvement Products, Inc.                                                           MAGGIE         HARRIS          Customer Home Improvement Contract   24418867B                           0.00
 2226 Sears Home Improvement Products, Inc.                                                           ROBERT         DLUGO           Customer Home Improvement Contract   24405669A                           0.00
 2227 Sears Home Improvement Products, Inc.                                                           MELISSA        WOOTEN          Customer Home Improvement Contract   24387717B                           0.00
 2228 Sears Home Improvement Products, Inc.                                                           MELISSA        WOOTEN          Customer Home Improvement Contract   24387717A                           0.00
 2229 Sears Home Improvement Products, Inc.                                                           COLEEN         PARMER          Customer Home Improvement Contract   24370797A                           0.00
 2230 Sears Home Improvement Products, Inc.                                                           YANQIAO        ZHANG           Customer Home Improvement Contract   24340431A                           0.00
 2231 Sears Home Improvement Products, Inc.                                                           WALTER         HUGGINS         Customer Home Improvement Contract   24419522A                           0.00
 2232 Sears Home Improvement Products, Inc.                                                           JOHN           FITZGERALD      Customer Home Improvement Contract   24367174A                           0.00
 2233 Sears Home Improvement Products, Inc.                                                           JAMES          MERZLAK         Customer Home Improvement Contract   24401492A                           0.00
 2234 Sears Home Improvement Products, Inc.                                                           DERVONDA T.    LITTLE          Customer Home Improvement Contract   24420841A                           0.00
 2235 Sears Home Improvement Products, Inc.                                                           MARY           TOWNSEND        Customer Home Improvement Contract   24391673A                           0.00
 2236 Sears Home Improvement Products, Inc.                                                           MAXINE         JAMES           Customer Home Improvement Contract   24427640A                           0.00
 2237 Sears Home Improvement Products, Inc.                                                           THOMAS         CHESLEY         Customer Home Improvement Contract   24346122A                           0.00
 2238 Sears Home Improvement Products, Inc.                                                           ARNDT          LARSON          Customer Home Improvement Contract   24380810A                           0.00
 2239 Sears Home Improvement Products, Inc.                                                           SUSAN          HALVORSON       Customer Home Improvement Contract   24377453A                           0.00
 2240 Sears Home Improvement Products, Inc.                                                           JACQUELIN      CANALI          Customer Home Improvement Contract   24418208A                           0.00
 2241 Sears Home Improvement Products, Inc.                                                           WILLIAM        PADILLA         Customer Home Improvement Contract   24363191A                           0.00
 2242 Sears Home Improvement Products, Inc.                                                           STEVE          NUCIFORA        Customer Home Improvement Contract   24361425A                           0.00
 2243 Sears Home Improvement Products, Inc.                                                           Charles        HELM            Customer Home Improvement Contract   24390706A                           0.00
 2244 Sears Home Improvement Products, Inc.                                                           JEFFREY        DOWNEY          Customer Home Improvement Contract   24280812B                           0.00
 2245 Sears Home Improvement Products, Inc.                                                           JEFFREY        DOWNEY          Customer Home Improvement Contract   24280812A                           0.00
 2246 Sears Home Improvement Products, Inc.                                                           DENNY          PARKER          Customer Home Improvement Contract   24230010A                           0.00
 2247 Sears Home Improvement Products, Inc.                                                           SANDRA         KUNS            Customer Home Improvement Contract   24357601B                           0.00
 2248 Sears Home Improvement Products, Inc.                                                           SANDRA         KUNS            Customer Home Improvement Contract   24357601A                           0.00
 2249 Sears Home Improvement Products, Inc.                                                           KATHRYN        BEHRENS         Customer Home Improvement Contract   24422637A                           0.00
 2250 Sears Home Improvement Products, Inc.                                                           SHIBU          PHILIPS         Customer Home Improvement Contract   23973233A                           0.00
 2251 Sears Home Improvement Products, Inc.                                                           BELINDA        TAMPUS          Customer Home Improvement Contract   24025260A                           0.00
 2252 Sears Home Improvement Products, Inc.                                                           DAVID          HAMILTON        Customer Home Improvement Contract   24334865A                           0.00
 2253 Sears Home Improvement Products, Inc.                                                           GREG           RIEBEN          Customer Home Improvement Contract   24405075A                           0.00
 2254 Sears Home Improvement Products, Inc.                                                           MEGAWATI       GUNAWAN         Customer Home Improvement Contract   24358775B                           0.00
 2255 Sears Home Improvement Products, Inc.                                                           ANGELINA       PINERO          Customer Home Improvement Contract   24423972A                           0.00
 2256 Sears Home Improvement Products, Inc.                                                           DEBORAH        ARNOLD          Customer Home Improvement Contract   24410448A                           0.00
 2257 Sears Home Improvement Products, Inc.                                                           JANET          LUTTERMAN       Customer Home Improvement Contract   24425111A                           0.00
 2258 Sears Home Improvement Products, Inc.                                                           CAROL          MARSHALL        Customer Home Improvement Contract   24408009A                           0.00
 2259 Sears Home Improvement Products, Inc.                                                           JAMES EDWARD   CARTER III      Customer Home Improvement Contract   24365196A                           0.00
 2260 Sears Home Improvement Products, Inc.                                                           JAMES EDWARD   CARTER III      Customer Home Improvement Contract   24365196B                           0.00
 2261 Sears Home Improvement Products, Inc.                                                           TONILU         MCCAFFREY       Customer Home Improvement Contract   24417575A                           0.00
 2262 Sears Home Improvement Products, Inc.                                                           JAMES          FIELDS          Customer Home Improvement Contract   24281614A                           0.00
 2263 Sears Home Improvement Products, Inc.                                                           BONSHA         WARE            Customer Home Improvement Contract   24417768B                           0.00
 2264 Sears Home Improvement Products, Inc.                                                           BONSHA         WARE            Customer Home Improvement Contract   24417768A                           0.00
 2265 Sears Home Improvement Products, Inc.                                                           PRESTEEN       WHITESIDE       Customer Home Improvement Contract   24399432A                           0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                   EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                  of Counterparty 22:01:28
                                                                                                                    (Last)
                                                                                                                                                          Main Document
                                                                                                                                                  Title of Contract2
                                                                                                                                                                     PO/ Invoice/ Contract Number
                                                                                                                                                                            (If Applicable)
                                                                                                                                                                                                    Proposed Cure
                                                                                                                                                                                                       Amount
 2266 Sears Home Improvement Products, Inc.
                                                                                          Pg     53 of 111
                                                                                           Ellen W           Von Karajan          Customer Home Improvement Contract 24431554A                                 0.00
 2267 Sears Home Improvement Products, Inc.                                                           Mary E         Hines            Customer Home Improvement Contract   24426460A                           0.00
 2268 Sears Home Improvement Products, Inc.                                                           Thomas         Long             Customer Home Improvement Contract   24370680A                           0.00
 2269 Sears Home Improvement Products, Inc.                                                           OLGA C.        ARREGUIN         Customer Home Improvement Contract   24431106A                           0.00
 2270 Sears Home Improvement Products, Inc.                                                           STELLA         ZANDER           Customer Home Improvement Contract   24431037A                           0.00
 2271 Sears Home Improvement Products, Inc.                                                           CAROL          GUNTLE           Customer Home Improvement Contract   24431846A                           0.00
 2272 Sears Home Improvement Products, Inc.                                                           DONALD G       HERRING          Customer Home Improvement Contract   24401194A                           0.00
 2273 Sears Home Improvement Products, Inc.                                                           SHIRLEY        STUART           Customer Home Improvement Contract   24251539A                           0.00
 2274 Sears Home Improvement Products, Inc.                                                           COLLEEN        BEHRENDS         Customer Home Improvement Contract   24406394A                           0.00
 2275 Sears Home Improvement Products, Inc.                                                           ODRIS          ALVAREZ          Customer Home Improvement Contract   24409140A                           0.00
 2276 Sears Home Improvement Products, Inc.                                                           CATHERINE      CHMIELEWSKI      Customer Home Improvement Contract   24426316A                           0.00
                                                                                                                     DOROTHY
 2277 Sears Home Improvement Products, Inc.                                                           LANA           THORNTON         Customer Home Improvement Contract   24280248A                           0.00
 2278 Sears Home Improvement Products, Inc.                                                           STEPHEN        DOUGHTY          Customer Home Improvement Contract   24435655A                           0.00
 2279 Sears Home Improvement Products, Inc.                                                           KEVIN          JOHNSON          Customer Home Improvement Contract   24389339A                           0.00
 2280 Sears Home Improvement Products, Inc.                                                           AIDA           LOPEZ            Customer Home Improvement Contract   24329324A                           0.00
 2281 Sears Home Improvement Products, Inc.                                                           JESUS          MEDINA           Customer Home Improvement Contract   24446725A                           0.00
 2282 Sears Home Improvement Products, Inc.                                                           RAFAEL         SERRA            Customer Home Improvement Contract   24431386A                           0.00
 2283 Sears Home Improvement Products, Inc.                                                           BRENDA         CALDWELL         Customer Home Improvement Contract   24432977C                           0.00
 2284 Sears Home Improvement Products, Inc.                                                           John L         ASHMORE          Customer Home Improvement Contract   24433244A                           0.00
 2285 Sears Home Improvement Products, Inc.                                                           CLEMENTE       MARTINEZ         Customer Home Improvement Contract   24411609A                           0.00
 2286 Sears Home Improvement Products, Inc.                                                           Patrick        Emerick          Customer Home Improvement Contract   24401324A                           0.00
 2287 Sears Home Improvement Products, Inc.                                                           BLANCHE        LAYNE            Customer Home Improvement Contract   24393064A                           0.00
 2288 Sears Home Improvement Products, Inc.                                                           REGINA         MARK             Customer Home Improvement Contract   24391901A                           0.00
 2289 Sears Home Improvement Products, Inc.                                                           Cheryl         SUEPAUL          Customer Home Improvement Contract   24400308A                           0.00
 2290 Sears Home Improvement Products, Inc.                                                           PAULINE        KENDALL          Customer Home Improvement Contract   24400660A                           0.00
 2291 Sears Home Improvement Products, Inc.                                                           GREGORY        SMITH            Customer Home Improvement Contract   24445211B                           0.00
 2292 Sears Home Improvement Products, Inc.                                                           GREGORY        SMITH            Customer Home Improvement Contract   24445211A                           0.00
 2293 Sears Home Improvement Products, Inc.                                                           ELINE          HERCEG           Customer Home Improvement Contract   24435247A                           0.00
 2294 Sears Home Improvement Products, Inc.                                                           TAMARA         FREEMAN          Customer Home Improvement Contract   24389916C                           0.00
 2295 Sears Home Improvement Products, Inc.                                                           TAMARA         FREEMAN          Customer Home Improvement Contract   24389916B                           0.00
 2296 Sears Home Improvement Products, Inc.                                                           TAMARA         FREEMAN          Customer Home Improvement Contract   24389916A                           0.00
 2297 Sears Home Improvement Products, Inc.                                                           ARIEL          FLORES           Customer Home Improvement Contract   24443904A                           0.00
 2298 Sears Home Improvement Products, Inc.                                                           ARIEL          FLORES           Customer Home Improvement Contract   24443904B                           0.00
 2299 Sears Home Improvement Products, Inc.                                                           KIRK           NICHOLS          Customer Home Improvement Contract   24305376A                           0.00
 2300 Sears Home Improvement Products, Inc.                                                           MADLYN         STEFFEY          Customer Home Improvement Contract   24003120A                           0.00
 2301 Sears Home Improvement Products, Inc.                                                           HOWARD         HARBUT           Customer Home Improvement Contract   24405820A                           0.00
 2302 Sears Home Improvement Products, Inc.                                                           SHANNON        BAROS            Customer Home Improvement Contract   24427665A                           0.00
 2303 Sears Home Improvement Products, Inc.                                                           DENNIS         HOFFMAN          Customer Home Improvement Contract   24424460A                           0.00
 2304 Sears Home Improvement Products, Inc.                                                           MARY           JOHNS            Customer Home Improvement Contract   24434792A                           0.00
 2305 Sears Home Improvement Products, Inc.                                                           JEAN           SWINNEY          Customer Home Improvement Contract   24365448A                           0.00
 2306 Sears Home Improvement Products, Inc.                                                           mary           mootoo           Customer Home Improvement Contract   24431092B                           0.00
 2307 Sears Home Improvement Products, Inc.                                                           mary           mootoo           Customer Home Improvement Contract   24431092A                           0.00
 2308 Sears Home Improvement Products, Inc.                                                           JO             NEILSON          Customer Home Improvement Contract   24436043A                           0.00
 2309 Sears Home Improvement Products, Inc.                                                           TAMMY C        HILTNER          Customer Home Improvement Contract   24353072A                           0.00
 2310 Sears Home Improvement Products, Inc.                                                           LISA           DICKERSON        Customer Home Improvement Contract   24401939A                           0.00
 2311 Sears Home Improvement Products, Inc.                                                           SILVIA         MONTEALEGRE      Customer Home Improvement Contract   24435558A                           0.00
 2312 Sears Home Improvement Products, Inc.                                                           LISA           DICKERSON        Customer Home Improvement Contract   24401939B                           0.00
 2313 Sears Home Improvement Products, Inc.                                                           ALVIN E        FANDRICH         Customer Home Improvement Contract   24435565A                           0.00
 2314 Sears Home Improvement Products, Inc.                                                           VALERIE        PIANOVICH        Customer Home Improvement Contract   23652232C                           0.00
 2315 Sears Home Improvement Products, Inc.                                                           VALERIE        PIANOVICH        Customer Home Improvement Contract   23652232B                           0.00
 2316 Sears Home Improvement Products, Inc.                                                           DOUGLAS        MCLIN            Customer Home Improvement Contract   24422276A                           0.00
 2317 Sears Home Improvement Products, Inc.                                                           TERESA         YORGASON         Customer Home Improvement Contract   24433377A                           0.00
 2318 Sears Home Improvement Products, Inc.                                                           ELENA          CARPENTER        Customer Home Improvement Contract   24442198A                           0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                  of Counterparty 22:01:28
                                                                                                                    (Last)
                                                                                                                                                          Main Document
                                                                                                                                                  Title of Contract2
                                                                                                                                                                     PO/ Invoice/ Contract Number
                                                                                                                                                                            (If Applicable)
                                                                                                                                                                                                    Proposed Cure
                                                                                                                                                                                                       Amount
 2319 Sears Home Improvement Products, Inc.
                                                                                          Pg
                                                                                           BRUCE
                                                                                                54 of 111    LAVINE               Customer Home Improvement Contract 24430664A                                 0.00
 2320 Sears Home Improvement Products, Inc.                                                           LOIS           SMITH            Customer Home Improvement Contract   24444614A                           0.00
 2321 Sears Home Improvement Products, Inc.                                                           PHYLIUS        BURKS            Customer Home Improvement Contract   23029319B                           0.00
 2322 Sears Home Improvement Products, Inc.                                                           GWENDOLYN      NEWMAN           Customer Home Improvement Contract   24436620A                           0.00
 2323 Sears Home Improvement Products, Inc.                                                           SIBYL          CHAPPELL         Customer Home Improvement Contract   24343141C                           0.00
 2324 Sears Home Improvement Products, Inc.                                                           SIBYL          CHAPPELL         Customer Home Improvement Contract   24343141B                           0.00
 2325 Sears Home Improvement Products, Inc.                                                           AMBER          MEDEIROS         Customer Home Improvement Contract   24447102A                           0.00
 2326 Sears Home Improvement Products, Inc.                                                           GERALDINE      ETHERIDGE        Customer Home Improvement Contract   24413020A                           0.00
 2327 Sears Home Improvement Products, Inc.                                                           Marilyn        ISAAC            Customer Home Improvement Contract   24446355A                           0.00
 2328 Sears Home Improvement Products, Inc.                                                           MATTHEW        LOGAN            Customer Home Improvement Contract   24405836A                           0.00
 2329 Sears Home Improvement Products, Inc.                                                           GREGORY        MULLEN           Customer Home Improvement Contract   24427337A                           0.00
 2330 Sears Home Improvement Products, Inc.                                                           CHARNETTE      MURPHY           Customer Home Improvement Contract   24444179A                           0.00
 2331 Sears Home Improvement Products, Inc.                                                           SHIRLEY        CARRAWAY         Customer Home Improvement Contract   24397531A                           0.00
 2332 Sears Home Improvement Products, Inc.                                                           Shirley        Daniels          Customer Home Improvement Contract   24454881A                           0.00
 2333 Sears Home Improvement Products, Inc.                                                           RUTILIA        M MONTES         Customer Home Improvement Contract   24416346A                           0.00
 2334 Sears Home Improvement Products, Inc.                                                           Atilio A       Calderon         Customer Home Improvement Contract   24453412A                           0.00
 2335 Sears Home Improvement Products, Inc.                                                           DEBORAH        HARVEY           Customer Home Improvement Contract   24362628A                           0.00
 2336 Sears Home Improvement Products, Inc.                                                           CHERI          DRYE             Customer Home Improvement Contract   24405747A                           0.00
 2337 Sears Home Improvement Products, Inc.                                                           RONALD         HARPER           Customer Home Improvement Contract   24055129A                           0.00
 2338 Sears Home Improvement Products, Inc.                                                           BOBBIE         ROBINSON         Customer Home Improvement Contract   24418581A                           0.00
 2339 Sears Home Improvement Products, Inc.                                                           RONALD         HARRIS           Customer Home Improvement Contract   24447149A                           0.00
 2340 Sears Home Improvement Products, Inc.                                                           MICHAEL D      GRADINJAN        Customer Home Improvement Contract   24434508A                           0.00
 2341 Sears Home Improvement Products, Inc.                                                           VANGEL         TASHEV           Customer Home Improvement Contract   24411704A                           0.00
 2342 Sears Home Improvement Products, Inc.                                                           ELMER          JOHNSON          Customer Home Improvement Contract   24444023A                           0.00
 2343 Sears Home Improvement Products, Inc.                                                           FRITZ          JEAN-FRANCOIS    Customer Home Improvement Contract   24388542A                           0.00
 2344 Sears Home Improvement Products, Inc.                                                           MICHAEL        MARIN            Customer Home Improvement Contract   24375386A                           0.00
 2345 Sears Home Improvement Products, Inc.                                                           MICHAEL        MARIN            Customer Home Improvement Contract   24375386B                           0.00
 2346 Sears Home Improvement Products, Inc.                                                           RAYMOND        ASHLEY           Customer Home Improvement Contract   24448018A                           0.00
 2347 Sears Home Improvement Products, Inc.                                                           JOY            FRYE             Customer Home Improvement Contract   24447521A                           0.00
 2348 Sears Home Improvement Products, Inc.                                                           CHARLES        BURNS            Customer Home Improvement Contract   24252023A                           0.00
 2349 Sears Home Improvement Products, Inc.                                                           RHEKA          PATEL            Customer Home Improvement Contract   24436069A                           0.00
 2350 Sears Home Improvement Products, Inc.                                                           MARNE          ANDERSON         Customer Home Improvement Contract   24372107B                           0.00
 2351 Sears Home Improvement Products, Inc.                                                           MARNE          ANDERSON         Customer Home Improvement Contract   24372107A                           0.00
 2352 Sears Home Improvement Products, Inc.                                                           LILA           HILL             Customer Home Improvement Contract   24448173B                           0.00
 2353 Sears Home Improvement Products, Inc.                                                           DOMINIC        ASIKA            Customer Home Improvement Contract   24379138B                           0.00
 2354 Sears Home Improvement Products, Inc.                                                           DOMINIC        ASIKA            Customer Home Improvement Contract   24379138A                           0.00
 2355 Sears Home Improvement Products, Inc.                                                           GANIAT         OSOBA            Customer Home Improvement Contract   24430120A                           0.00
 2356 Sears Home Improvement Products, Inc.                                                           Doris          Scruggs          Customer Home Improvement Contract   24451301A                           0.00
 2357 Sears Home Improvement Products, Inc.                                                           ROY            SAENZ            Customer Home Improvement Contract   24449001A                           0.00
 2358 Sears Home Improvement Products, Inc.                                                           Vicki          WHITE            Customer Home Improvement Contract   24453064A                           0.00
 2359 Sears Home Improvement Products, Inc.                                                           DOROTHY        MARSHALL         Customer Home Improvement Contract   24393436A                           0.00
 2360 Sears Home Improvement Products, Inc.                                                           SABRINA        PITTMAN          Customer Home Improvement Contract   24421051A                           0.00
 2361 Sears Home Improvement Products, Inc.                                                           DAVID          DOYKER           Customer Home Improvement Contract   24364475A                           0.00
 2362 Sears Home Improvement Products, Inc.                                                           ANNE           KATZ             Customer Home Improvement Contract   24452236A                           0.00
 2363 Sears Home Improvement Products, Inc.                                                           ROSALIE        GALVAN           Customer Home Improvement Contract   24350153A                           0.00
 2364 Sears Home Improvement Products, Inc.                                                           MAMIE          HALL             Customer Home Improvement Contract   24436758A                           0.00
 2365 Sears Home Improvement Products, Inc.                                                           BARBARA        DELGER           Customer Home Improvement Contract   24448931A                           0.00
 2366 Sears Home Improvement Products, Inc.                                                           STEPHANIE      BARSH            Customer Home Improvement Contract   24434645A                           0.00
 2367 Sears Home Improvement Products, Inc.                                                           Eric           Long             Customer Home Improvement Contract   24436202A                           0.00
 2368 Sears Home Improvement Products, Inc.                                                           AVON           COOPER           Customer Home Improvement Contract   24435488A                           0.00
 2369 Sears Home Improvement Products, Inc.                                                           KATHLEEN       CLANCY           Customer Home Improvement Contract   24376479A                           0.00
 2370 Sears Home Improvement Products, Inc.                                                           MICHAEL        HORAK            Customer Home Improvement Contract   24143403B                           0.00
 2371 Sears Home Improvement Products, Inc.                                                           ROBERT         GAINEY           Customer Home Improvement Contract   23533462D                           0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                  of Counterparty 22:01:28
                                                                                                                    (Last)
                                                                                                                                                          Main Document
                                                                                                                                                  Title of Contract2
                                                                                                                                                                     PO/ Invoice/ Contract Number
                                                                                                                                                                            (If Applicable)
                                                                                                                                                                                                    Proposed Cure
                                                                                                                                                                                                       Amount
 2372 Sears Home Improvement Products, Inc.
                                                                                          Pg    55 of 111
                                                                                           ROBERT            GAINEY               Customer Home Improvement Contract 23533462C                                 0.00
 2373 Sears Home Improvement Products, Inc.                                                           DAVID             ROSS          Customer Home Improvement Contract   24422050C                           0.00
 2374 Sears Home Improvement Products, Inc.                                                           RICHARD           BASS          Customer Home Improvement Contract   23549054A                           0.00
 2375 Sears Home Improvement Products, Inc.                                                           DAVID             ROSS          Customer Home Improvement Contract   24422050B                           0.00
 2376 Sears Home Improvement Products, Inc.                                                           EMILIA            WARNER        Customer Home Improvement Contract   24431532A                           0.00
 2377 Sears Home Improvement Products, Inc.                                                           Richard           CLEMMONS      Customer Home Improvement Contract   24394172A                           0.00
 2378 Sears Home Improvement Products, Inc.                                                           William           Hatfield      Customer Home Improvement Contract   24356143B                           0.00
 2379 Sears Home Improvement Products, Inc.                                                           William           Hatfield      Customer Home Improvement Contract   24356143A                           0.00
 2380 Sears Home Improvement Products, Inc.                                                           MARK              EVERETT       Customer Home Improvement Contract   24242883B                           0.00
 2381 Sears Home Improvement Products, Inc.                                                           Larry             Finan         Customer Home Improvement Contract   24406950A                           0.00
 2382 Sears Home Improvement Products, Inc.                                                           DEMETRIUS         VAUGHN        Customer Home Improvement Contract   24417937A                           0.00
 2383 Sears Home Improvement Products, Inc.                                                           STEPHEN           STEWART       Customer Home Improvement Contract   24444395A                           0.00
 2384 Sears Home Improvement Products, Inc.                                                           HARRIET           PINNOCK       Customer Home Improvement Contract   24182852A                           0.00
 2385 Sears Home Improvement Products, Inc.                                                           DOROTHY           EMMETT        Customer Home Improvement Contract   24424131A                           0.00
 2386 Sears Home Improvement Products, Inc.                                                           JAMES F           PEYTON        Customer Home Improvement Contract   24435807A                           0.00
 2387 Sears Home Improvement Products, Inc.                                                           DOUGLAS           DOWNEY        Customer Home Improvement Contract   24451194A                           0.00
 2388 Sears Home Improvement Products, Inc.                                                           WILLIAM           FAHRINGER     Customer Home Improvement Contract   24402901A                           0.00
 2389 Sears Home Improvement Products, Inc.                                                           MARIA             MONGILLO      Customer Home Improvement Contract   24387581A                           0.00
 2390 Sears Home Improvement Products, Inc.                                                           James             Vanchoyck     Customer Home Improvement Contract   24410993A                           0.00
 2391 Sears Home Improvement Products, Inc.                                                           Esther Eve        Jimenez       Customer Home Improvement Contract   24453007A                           0.00
 2392 Sears Home Improvement Products, Inc.                                                           ARTHUR            PICKENS       Customer Home Improvement Contract   24426923A                           0.00
 2393 Sears Home Improvement Products, Inc.                                                           ROBERT            CARTER        Customer Home Improvement Contract   24382904A                           0.00
 2394 Sears Home Improvement Products, Inc.                                                           ROBERT            CARTER        Customer Home Improvement Contract   24382904B                           0.00
 2395 Sears Home Improvement Products, Inc.                                                           CARISSA           JONES         Customer Home Improvement Contract   24428213A                           0.00
 2396 Sears Home Improvement Products, Inc.                                                           TERRY             HACKWORTH     Customer Home Improvement Contract   24251898B                           0.00
 2397 Sears Home Improvement Products, Inc.                                                           JAMES             SAMS          Customer Home Improvement Contract   24402138A                           0.00
 2398 Sears Home Improvement Products, Inc.                                                           RANDALL           TAYLOR        Customer Home Improvement Contract   24419167A                           0.00
 2399 Sears Home Improvement Products, Inc.                                                           JIM               DONOVAN       Customer Home Improvement Contract   24458494A                           0.00
 2400 Sears Home Improvement Products, Inc.                                                           FRANKLYN          BROWN         Customer Home Improvement Contract   24456019A                           0.00
 2401 Sears Home Improvement Products, Inc.                                                           GERTRUDE          ROMERO        Customer Home Improvement Contract   24451952B                           0.00
 2402 Sears Home Improvement Products, Inc.                                                           AYRON             SANTARELLI    Customer Home Improvement Contract   24454873A                           0.00
 2403 Sears Home Improvement Products, Inc.                                                           Maurice           Grant         Customer Home Improvement Contract   24446365A                           0.00
 2404 Sears Home Improvement Products, Inc.                                                           Mathew            Cleland       Customer Home Improvement Contract   24463162A                           0.00
 2405 Sears Home Improvement Products, Inc.                                                           MICHAEL           VIGNERY       Customer Home Improvement Contract   24458413A                           0.00
 2406 Sears Home Improvement Products, Inc.                                                           YANIRA            ALVARADO      Customer Home Improvement Contract   24466382A                           0.00
 2407 Sears Home Improvement Products, Inc.                                                           SUSAN             TWEEDY        Customer Home Improvement Contract   24418891A                           0.00
 2408 Sears Home Improvement Products, Inc.                                                           CATHY             CALMES        Customer Home Improvement Contract   24433812B                           0.00
 2409 Sears Home Improvement Products, Inc.                                                           ERIN              LENIHAN       Customer Home Improvement Contract   23582950A                           0.00
 2410 Sears Home Improvement Products, Inc.                                                           CATHY             CALMES        Customer Home Improvement Contract   24433812A                           0.00
 2411 Sears Home Improvement Products, Inc.                                                           DONNA             LOUGEE        Customer Home Improvement Contract   24458622A                           0.00
 2412 Sears Home Improvement Products, Inc.                                                           MANUEL            DOMINGUEZ     Customer Home Improvement Contract   24448517A                           0.00
 2413 Sears Home Improvement Products, Inc.                                                           RALPH             CLARK         Customer Home Improvement Contract   24318264A                           0.00
 2414 Sears Home Improvement Products, Inc.                                                           cheril            trice         Customer Home Improvement Contract   24450966A                           0.00
 2415 Sears Home Improvement Products, Inc.                                                           JIM               DONOVAN       Customer Home Improvement Contract   24458494B                           0.00
 2416 Sears Home Improvement Products, Inc.                                                           TAMATHAE          CARTER        Customer Home Improvement Contract   24463316A                           0.00
 2417 Sears Home Improvement Products, Inc.                                                           LINDA             Aseltine      Customer Home Improvement Contract   24435008A                           0.00
 2418 Sears Home Improvement Products, Inc.                                                           FREDERICK         COLUCCI       Customer Home Improvement Contract   24444255A                           0.00
 2419 Sears Home Improvement Products, Inc.                                                           Charles Herbert   DUNCAN        Customer Home Improvement Contract   24412299A                           0.00
 2420 Sears Home Improvement Products, Inc.                                                           Christopher       Hoopes        Customer Home Improvement Contract   24343092A                           0.00
 2421 Sears Home Improvement Products, Inc.                                                           LAURENCE          BETTES        Customer Home Improvement Contract   24435998A                           0.00
 2422 Sears Home Improvement Products, Inc.                                                           GARY              ODOM SR.      Customer Home Improvement Contract   24396377A                           0.00
 2423 Sears Home Improvement Products, Inc.                                                           ALVESTER          HARRIS        Customer Home Improvement Contract   24459074A                           0.00
 2424 Sears Home Improvement Products, Inc.                                                           MAVIS             SMITH         Customer Home Improvement Contract   24411343A                           0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                  of Counterparty 22:01:28
                                                                                                                    (Last)
                                                                                                                                                          Main Document
                                                                                                                                                  Title of Contract2
                                                                                                                                                                     PO/ Invoice/ Contract Number
                                                                                                                                                                            (If Applicable)
                                                                                                                                                                                                    Proposed Cure
                                                                                                                                                                                                       Amount
 2425 Sears Home Improvement Products, Inc.
                                                                                          Pg
                                                                                           EDWIN
                                                                                                56 of 111    SMITH                Customer Home Improvement Contract 24394208B                                 0.00
 2426 Sears Home Improvement Products, Inc.                                                           MANOUKA        LECONTE          Customer Home Improvement Contract   24449757A                           0.00
 2427 Sears Home Improvement Products, Inc.                                                           EMILY          CHEN             Customer Home Improvement Contract   23750061A                           0.00
 2428 Sears Home Improvement Products, Inc.                                                           MYRON          MYERS            Customer Home Improvement Contract   24451517B                           0.00
 2429 Sears Home Improvement Products, Inc.                                                           MARIA          MENDOZA          Customer Home Improvement Contract   24442187A                           0.00
 2430 Sears Home Improvement Products, Inc.                                                           DENISE         RESHARD          Customer Home Improvement Contract   24426683A                           0.00
 2431 Sears Home Improvement Products, Inc.                                                           Manuel H       Lopez II         Customer Home Improvement Contract   24457063A                           0.00
 2432 Sears Home Improvement Products, Inc.                                                           HERMAN         MAKAMSON         Customer Home Improvement Contract   24435356B                           0.00
 2433 Sears Home Improvement Products, Inc.                                                           HERMAN         MAKAMSON         Customer Home Improvement Contract   24435356A                           0.00
 2434 Sears Home Improvement Products, Inc.                                                           JAMES          KINVILLE         Customer Home Improvement Contract   24459155A                           0.00
 2435 Sears Home Improvement Products, Inc.                                                           Candice        Poulain          Customer Home Improvement Contract   23865491A                           0.00
 2436 Sears Home Improvement Products, Inc.                                                           STEPHEN        WAGNER           Customer Home Improvement Contract   24365208A                           0.00
 2437 Sears Home Improvement Products, Inc.                                                           STEVEN         KOHLS            Customer Home Improvement Contract   24453159A                           0.00
 2438 Sears Home Improvement Products, Inc.                                                           GAIL           CARPENTER        Customer Home Improvement Contract   24444439A                           0.00
 2439 Sears Home Improvement Products, Inc.                                                           DEBORAH        LEWIS            Customer Home Improvement Contract   24462305A                           0.00
 2440 Sears Home Improvement Products, Inc.                                                           BRENDA         ROUSSEAU         Customer Home Improvement Contract   24440853A                           0.00
 2441 Sears Home Improvement Products, Inc.                                                           VERDIS         MILLER           Customer Home Improvement Contract   24453175A                           0.00
 2442 Sears Home Improvement Products, Inc.                                                           TAMMY          ALBRECHT         Customer Home Improvement Contract   24282839A                           0.00
 2443 Sears Home Improvement Products, Inc.                                                           Thomas         Stiffler         Customer Home Improvement Contract   23764743A                           0.00
 2444 Sears Home Improvement Products, Inc.                                                           gerardo        ARCHULETA        Customer Home Improvement Contract   24464931A                           0.00
 2445 Sears Home Improvement Products, Inc.                                                           EVANGELINE     MCNEILL          Customer Home Improvement Contract   24432855A                           0.00
 2446 Sears Home Improvement Products, Inc.                                                           EVANGELINE     MCNEILL          Customer Home Improvement Contract   24432855B                           0.00
 2447 Sears Home Improvement Products, Inc.                                                           Linwall        FIELDS           Customer Home Improvement Contract   24306076A                           0.00
 2448 Sears Home Improvement Products, Inc.                                                           BOB            OLANDER          Customer Home Improvement Contract   24429958A                           0.00
 2449 Sears Home Improvement Products, Inc.                                                           MICHAEL        HOLDERFIELD      Customer Home Improvement Contract   24463833A                           0.00
 2450 Sears Home Improvement Products, Inc.                                                           NAOMI          JACKSON          Customer Home Improvement Contract   24457815A                           0.00
 2451 Sears Home Improvement Products, Inc.                                                           NAOMI          JACKSON          Customer Home Improvement Contract   24457815B                           0.00
 2452 Sears Home Improvement Products, Inc.                                                           PATRICK        MARTIN           Customer Home Improvement Contract   24412689A                           0.00
 2453 Sears Home Improvement Products, Inc.                                                           AUDREY         BRUCE            Customer Home Improvement Contract   24410810A                           0.00
 2454 Sears Home Improvement Products, Inc.                                                           SAMUEL         BROWN            Customer Home Improvement Contract   24326334B                           0.00
 2455 Sears Home Improvement Products, Inc.                                                           SAMUEL         BROWN            Customer Home Improvement Contract   24326334A                           0.00
 2456 Sears Home Improvement Products, Inc.                                                           LORDMICHAEL    WALTON           Customer Home Improvement Contract   24276329A                           0.00
 2457 Sears Home Improvement Products, Inc.                                                           ERMA           FARRAY           Customer Home Improvement Contract   24469857A                           0.00
 2458 Sears Home Improvement Products, Inc.                                                           BOBBIE         ROBINSON         Customer Home Improvement Contract   24418581C                           0.00
 2459 Sears Home Improvement Products, Inc.                                                           BOBBIE         ROBINSON         Customer Home Improvement Contract   24418581B                           0.00
 2460 Sears Home Improvement Products, Inc.                                                           Paul           Wojda            Customer Home Improvement Contract   24408290B                           0.00
 2461 Sears Home Improvement Products, Inc.                                                           Paul           Wojda            Customer Home Improvement Contract   24408290A                           0.00
 2462 Sears Home Improvement Products, Inc.                                                           Paul           Wojda            Customer Home Improvement Contract   24408290C                           0.00
 2463 Sears Home Improvement Products, Inc.                                                           Kim            Shafer           Customer Home Improvement Contract   24418416A                           0.00
 2464 Sears Home Improvement Products, Inc.                                                           DONNA          SMITH            Customer Home Improvement Contract   24468036A                           0.00
 2465 Sears Home Improvement Products, Inc.                                                           DONNA          SMITH            Customer Home Improvement Contract   24468036B                           0.00
 2466 Sears Home Improvement Products, Inc.                                                           LAWRENCE       ROBINSON SR.     Customer Home Improvement Contract   24461862A                           0.00
 2467 Sears Home Improvement Products, Inc.                                                           JANICE         JACKSON          Customer Home Improvement Contract   24437630A                           0.00
 2468 Sears Home Improvement Products, Inc.                                                           KRISTEN        LEWIS            Customer Home Improvement Contract   24384006A                           0.00
 2469 Sears Home Improvement Products, Inc.                                                           Jerry          Simmons          Customer Home Improvement Contract   24346456A                           0.00
 2470 Sears Home Improvement Products, Inc.                                                           Jerry          Simmons          Customer Home Improvement Contract   24346456B                           0.00
 2471 Sears Home Improvement Products, Inc.                                                           DIANA          KRAMER           Customer Home Improvement Contract   20818368D                           0.00
 2472 Sears Home Improvement Products, Inc.                                                           Candy          Kelly            Customer Home Improvement Contract   23983528D                           0.00
 2473 Sears Home Improvement Products, Inc.                                                           JOANNA         GARCIA           Customer Home Improvement Contract   23742804A                           0.00
 2474 Sears Home Improvement Products, Inc.                                                           SHAWN          DANIELS          Customer Home Improvement Contract   24457541B                           0.00
 2475 Sears Home Improvement Products, Inc.                                                           JODENE H       DUTTON           Customer Home Improvement Contract   24448811A                           0.00
 2476 Sears Home Improvement Products, Inc.                                                           ELLA           GATEWOOD         Customer Home Improvement Contract   24138578A                           0.00
 2477 Sears Home Improvement Products, Inc.                                                           BETHANY        PEATROSS         Customer Home Improvement Contract   24405162A                           0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                 of Counterparty 22:01:28
                                                                                                                   (Last)
                                                                                                                                                         Main Document
                                                                                                                                                 Title of Contract2
                                                                                                                                                                    PO/ Invoice/ Contract Number
                                                                                                                                                                           (If Applicable)
                                                                                                                                                                                                   Proposed Cure
                                                                                                                                                                                                      Amount
 2478 Sears Home Improvement Products, Inc.
                                                                                          Pg
                                                                                           ENA
                                                                                                57 of 111    WILEY               Customer Home Improvement Contract 24459050A                                 0.00
 2479 Sears Home Improvement Products, Inc.                                                           Cassady        Elischer        Customer Home Improvement Contract   24446282A                           0.00
 2480 Sears Home Improvement Products, Inc.                                                           ERIC           ARNESON         Customer Home Improvement Contract   24447431A                           0.00
 2481 Sears Home Improvement Products, Inc.                                                           TIPHANIE       ERICKSON        Customer Home Improvement Contract   24469056A                           0.00
 2482 Sears Home Improvement Products, Inc.                                                           CURTIS         BUENO           Customer Home Improvement Contract   24385347B                           0.00
 2483 Sears Home Improvement Products, Inc.                                                           RUPERT&        LOUISON         Customer Home Improvement Contract   24450727A                           0.00
 2484 Sears Home Improvement Products, Inc.                                                           WINNIE         LUM             Customer Home Improvement Contract   24236841A                           0.00
 2485 Sears Home Improvement Products, Inc.                                                           ISABELLE       BREWTON         Customer Home Improvement Contract   24466308A                           0.00
 2486 Sears Home Improvement Products, Inc.                                                           MARY           BRADFIELD       Customer Home Improvement Contract   24392045B                           0.00
 2487 Sears Home Improvement Products, Inc.                                                           MARY           BRADFIELD       Customer Home Improvement Contract   24392045A                           0.00
 2488 Sears Home Improvement Products, Inc.                                                           ZENAIDA        ALSUP           Customer Home Improvement Contract   24467092A                           0.00
 2489 Sears Home Improvement Products, Inc.                                                           CHRISTY        MURRAY          Customer Home Improvement Contract   24447784A                           0.00
 2490 Sears Home Improvement Products, Inc.                                                           THOMAS         TUCCIO          Customer Home Improvement Contract   24401561A                           0.00
 2491 Sears Home Improvement Products, Inc.                                                           Stephanie      Richards        Customer Home Improvement Contract   24442260A                           0.00
 2492 Sears Home Improvement Products, Inc.                                                           JAMES          MASSEY          Customer Home Improvement Contract   24451052A                           0.00
 2493 Sears Home Improvement Products, Inc.                                                           CHI-SING       CHANG           Customer Home Improvement Contract   24450396A                           0.00
 2494 Sears Home Improvement Products, Inc.                                                           VINCENT        THOMAS          Customer Home Improvement Contract   24433261A                           0.00
 2495 Sears Home Improvement Products, Inc.                                                           ANTHONY        ENGEL           Customer Home Improvement Contract   24462394A                           0.00
 2496 Sears Home Improvement Products, Inc.                                                           JENNIFER       SANDERS         Customer Home Improvement Contract   24124204A                           0.00
 2497 Sears Home Improvement Products, Inc.                                                           WARREN         MARKIEWITZ      Customer Home Improvement Contract   24466746A                           0.00
 2498 Sears Home Improvement Products, Inc.                                                           JESUS          GUTIERREZ       Customer Home Improvement Contract   24475063A                           0.00
 2499 Sears Home Improvement Products, Inc.                                                           ANGEL          SCOTT           Customer Home Improvement Contract   24320910A                           0.00
 2500 Sears Home Improvement Products, Inc.                                                           STARLENE       WISDOM          Customer Home Improvement Contract   24475054A                           0.00
 2501 Sears Home Improvement Products, Inc.                                                           SHARON         KILLA           Customer Home Improvement Contract   24471430A                           0.00
 2502 Sears Home Improvement Products, Inc.                                                           WILLIAM        MOBERG          Customer Home Improvement Contract   24460155A                           0.00
 2503 Sears Home Improvement Products, Inc.                                                           MARIA          ZACARIAS        Customer Home Improvement Contract   24477258A                           0.00
 2504 Sears Home Improvement Products, Inc.                                                           WILLIAM        WONG            Customer Home Improvement Contract   24470912A                           0.00
 2505 Sears Home Improvement Products, Inc.                                                           CHARLOTTE      STRUTTMAN       Customer Home Improvement Contract   24453185A                           0.00
 2506 Sears Home Improvement Products, Inc.                                                           CAROLYN E.     BROWN           Customer Home Improvement Contract   24466685A                           0.00
 2507 Sears Home Improvement Products, Inc.                                                           Linda          Babin           Customer Home Improvement Contract   24493470A                           0.00
 2508 Sears Home Improvement Products, Inc.                                                           TIMOTHY        SULLENS         Customer Home Improvement Contract   24397755A                           0.00
 2509 Sears Home Improvement Products, Inc.                                                           URSULA         SHERARD         Customer Home Improvement Contract   24448854A                           0.00
 2510 Sears Home Improvement Products, Inc.                                                           GERALD         CHAFFINCH       Customer Home Improvement Contract   24456954A                           0.00
 2511 Sears Home Improvement Products, Inc.                                                           DEREK          STEELE          Customer Home Improvement Contract   24060714C                           0.00
 2512 Sears Home Improvement Products, Inc.                                                           NORMA          COLLINS         Customer Home Improvement Contract   24476794A                           0.00
 2513 Sears Home Improvement Products, Inc.                                                           Blondell       COLCLOUGH       Customer Home Improvement Contract   24444093A                           0.00
 2514 Sears Home Improvement Products, Inc.                                                           JO ANN         ROBINSON        Customer Home Improvement Contract   24419710A                           0.00
 2515 Sears Home Improvement Products, Inc.                                                           SAMUEL         FLOYD           Customer Home Improvement Contract   24343850A                           0.00
 2516 Sears Home Improvement Products, Inc.                                                           RONALD         PACKARD         Customer Home Improvement Contract   24450283B                           0.00
 2517 Sears Home Improvement Products, Inc.                                                           RONALD         PACKARD         Customer Home Improvement Contract   24450283A                           0.00
 2518 Sears Home Improvement Products, Inc.                                                           MARY           BURLESON        Customer Home Improvement Contract   24465648A                           0.00
 2519 Sears Home Improvement Products, Inc.                                                           Barbara        White           Customer Home Improvement Contract   24481140A                           0.00
 2520 Sears Home Improvement Products, Inc.                                                           JUAN           LUCIANO         Customer Home Improvement Contract   24455845A                           0.00
 2521 Sears Home Improvement Products, Inc.                                                           JUAN           LUCIANO         Customer Home Improvement Contract   24455845B                           0.00
 2522 Sears Home Improvement Products, Inc.                                                           Randall        STEINER         Customer Home Improvement Contract   24422828A                           0.00
 2523 Sears Home Improvement Products, Inc.                                                           Andrea         Rey             Customer Home Improvement Contract   24365896A                           0.00
 2524 Sears Home Improvement Products, Inc.                                                           TANYA          PETTIFORD       Customer Home Improvement Contract   24482576A                           0.00
 2525 Sears Home Improvement Products, Inc.                                                           SUZANNE D      MACDOUGALL      Customer Home Improvement Contract   24274179A                           0.00
 2526 Sears Home Improvement Products, Inc.                                                           GLEN           SUNSERI         Customer Home Improvement Contract   24482921A                           0.00
 2527 Sears Home Improvement Products, Inc.                                                           JOHN           THOMAS          Customer Home Improvement Contract   24478868A                           0.00
 2528 Sears Home Improvement Products, Inc.                                                           JOSEF          AHRONOV         Customer Home Improvement Contract   24460645A                           0.00
 2529 Sears Home Improvement Products, Inc.                                                           CLAUDIA        PIANO           Customer Home Improvement Contract   24448727B                           0.00
 2530 Sears Home Improvement Products, Inc.                                                           EMILY          MOORE           Customer Home Improvement Contract   24482571A                           0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                  of Counterparty 22:01:28
                                                                                                                    (Last)
                                                                                                                                                          Main Document
                                                                                                                                                  Title of Contract2
                                                                                                                                                                     PO/ Invoice/ Contract Number
                                                                                                                                                                            (If Applicable)
                                                                                                                                                                                                    Proposed Cure
                                                                                                                                                                                                       Amount
 2531 Sears Home Improvement Products, Inc.
                                                                                          Pg
                                                                                           KAY
                                                                                                58 of 111    FEDD                 Customer Home Improvement Contract 24480550A                                 0.00
 2532 Sears Home Improvement Products, Inc.                                                           WILFRIED        PASCHVOSS       Customer Home Improvement Contract   24462020A                           0.00
 2533 Sears Home Improvement Products, Inc.                                                           CHARLES         FRETHEIM        Customer Home Improvement Contract   24486180A                           0.00
 2534 Sears Home Improvement Products, Inc.                                                           DEBRA           LARSON          Customer Home Improvement Contract   24466139A                           0.00
 2535 Sears Home Improvement Products, Inc.                                                           KAY             MANSFIELD       Customer Home Improvement Contract   24178373A                           0.00
 2536 Sears Home Improvement Products, Inc.                                                           CARRIE          HARDING         Customer Home Improvement Contract   24431964A                           0.00
 2537 Sears Home Improvement Products, Inc.                                                           CONSUELO        MENDOZA         Customer Home Improvement Contract   24481797A                           0.00
 2538 Sears Home Improvement Products, Inc.                                                           Sunitaben       BHAKTA          Customer Home Improvement Contract   24426955A                           0.00
 2539 Sears Home Improvement Products, Inc.                                                           ANTHONY         MINOR           Customer Home Improvement Contract   24479793A                           0.00
 2540 Sears Home Improvement Products, Inc.                                                           RONALD          MYERS           Customer Home Improvement Contract   24484045A                           0.00
 2541 Sears Home Improvement Products, Inc.                                                           PAMELA          NELSON          Customer Home Improvement Contract   24460728A                           0.00
 2542 Sears Home Improvement Products, Inc.                                                           Karri Lynn      Smith           Customer Home Improvement Contract   24425766A                           0.00
 2543 Sears Home Improvement Products, Inc.                                                           FLOYD           GRESHAM         Customer Home Improvement Contract   24458947A                           0.00
 2544 Sears Home Improvement Products, Inc.                                                           LAWRENCE        TOLVAYSH        Customer Home Improvement Contract   24480515A                           0.00
 2545 Sears Home Improvement Products, Inc.                                                           KAREN           CRAVEN          Customer Home Improvement Contract   24440111A                           0.00
 2546 Sears Home Improvement Products, Inc.                                                           SAMUEL          MCFEE           Customer Home Improvement Contract   24481174A                           0.00
 2547 Sears Home Improvement Products, Inc.                                                           MANUEL          ESCOBAR         Customer Home Improvement Contract   24346392A                           0.00
 2548 Sears Home Improvement Products, Inc.                                                           PEGGY           WADE            Customer Home Improvement Contract   24457289B                           0.00
 2549 Sears Home Improvement Products, Inc.                                                           MIRIAM          WAGNER          Customer Home Improvement Contract   24491036A                           0.00
 2550 Sears Home Improvement Products, Inc.                                                           KARLA           WEATHERS        Customer Home Improvement Contract   24466160A                           0.00
 2551 Sears Home Improvement Products, Inc.                                                           BERNARD         WILLIAMS        Customer Home Improvement Contract   24403838B                           0.00
 2552 Sears Home Improvement Products, Inc.                                                           PEGGY           WADE            Customer Home Improvement Contract   24457289A                           0.00
 2553 Sears Home Improvement Products, Inc.                                                           MICHAEL         THOMPSON        Customer Home Improvement Contract   24475506A                           0.00
 2554 Sears Home Improvement Products, Inc.                                                           CHRISTOPHER     WATSON          Customer Home Improvement Contract   24435640A                           0.00
 2555 Sears Home Improvement Products, Inc.                                                           MARK            REESE           Customer Home Improvement Contract   24479762B                           0.00
 2556 Sears Home Improvement Products, Inc.                                                           MARK            REESE           Customer Home Improvement Contract   24479762A                           0.00
 2557 Sears Home Improvement Products, Inc.                                                           KELLY           HUNT            Customer Home Improvement Contract   24420998A                           0.00
 2558 Sears Home Improvement Products, Inc.                                                           DENISE          FOWLER          Customer Home Improvement Contract   24453482A                           0.00
 2559 Sears Home Improvement Products, Inc.                                                           LUCIA           KEILTY          Customer Home Improvement Contract   24364826A                           0.00
 2560 Sears Home Improvement Products, Inc.                                                           DONALD L        KEENE           Customer Home Improvement Contract   24465253B                           0.00
 2561 Sears Home Improvement Products, Inc.                                                           DONALD L        KEENE           Customer Home Improvement Contract   24465253A                           0.00
 2562 Sears Home Improvement Products, Inc.                                                           BONNIE          RAHIMIAN        Customer Home Improvement Contract   24482198A                           0.00
                                                                                                                      CLERVEAUX-
 2563 Sears Home Improvement Products, Inc.                                                           INGRID          CALIXTE         Customer Home Improvement Contract   24426085A                           0.00
 2564 Sears Home Improvement Products, Inc.                                                           DEHAL           PERSAUD         Customer Home Improvement Contract   24488723A                           0.00
 2565 Sears Home Improvement Products, Inc.                                                           TAMMY           ROGERS          Customer Home Improvement Contract   24446659A                           0.00
 2566 Sears Home Improvement Products, Inc.                                                           MARELENE        CRUZ            Customer Home Improvement Contract   24488619A                           0.00
 2567 Sears Home Improvement Products, Inc.                                                           KARI            OLSON           Customer Home Improvement Contract   24460827A                           0.00
 2568 Sears Home Improvement Products, Inc.                                                           LUZ             GUZMAN          Customer Home Improvement Contract   24470967A                           0.00
 2569 Sears Home Improvement Products, Inc.                                                           Mohammed        Ahmed           Customer Home Improvement Contract   24467414A                           0.00
 2570 Sears Home Improvement Products, Inc.                                                           EDWARD          ESPOSITO        Customer Home Improvement Contract   24486221A                           0.00
 2571 Sears Home Improvement Products, Inc.                                                           JOSE            SALAZAR         Customer Home Improvement Contract   24456270A                           0.00
 2572 Sears Home Improvement Products, Inc.                                                           LINDA           HOPKINS         Customer Home Improvement Contract   24337638A                           0.00
 2573 Sears Home Improvement Products, Inc.                                                           LESTER J        WARD            Customer Home Improvement Contract   24089379B                           0.00
 2574 Sears Home Improvement Products, Inc.                                                           MICHAEL         RYDER           Customer Home Improvement Contract   24449621A                           0.00
 2575 Sears Home Improvement Products, Inc.                                                           GARY            PURINTON        Customer Home Improvement Contract   24444919B                           0.00
 2576 Sears Home Improvement Products, Inc.                                                           PAT             NEESHAM         Customer Home Improvement Contract   24481687A                           0.00
 2577 Sears Home Improvement Products, Inc.                                                           GARY            PURINTON        Customer Home Improvement Contract   24444919A                           0.00
 2578 Sears Home Improvement Products, Inc.                                                           NOEMI           AYALA           Customer Home Improvement Contract   23785435B                           0.00
 2579 Sears Home Improvement Products, Inc.                                                           CLARENCE LYNN   HANSEN          Customer Home Improvement Contract   24476442A                           0.00
 2580 Sears Home Improvement Products, Inc.                                                           ELDER           BLACK           Customer Home Improvement Contract   24482600A                           0.00
 2581 Sears Home Improvement Products, Inc.                                                           ROBERT O        CRADDOCK        Customer Home Improvement Contract   24480373A                           0.00
 2582 Sears Home Improvement Products, Inc.                                                           Joseph          CHANG           Customer Home Improvement Contract   20344232E                           0.00
 2583 Sears Home Improvement Products, Inc.                                                           ARA             SAGERIAN        Customer Home Improvement Contract   24488447A                           0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                   of Counterparty 22:01:28
                                                                                                                     (Last)
                                                                                                                                                           Main Document
                                                                                                                                                   Title of Contract2
                                                                                                                                                                      PO/ Invoice/ Contract Number
                                                                                                                                                                             (If Applicable)
                                                                                                                                                                                                     Proposed Cure
                                                                                                                                                                                                        Amount
 2584 Sears Home Improvement Products, Inc.
                                                                                          Pg
                                                                                           Julia
                                                                                                 59 of 111   Fagan                 Customer Home Improvement Contract 24411373A                                 0.00
 2585 Sears Home Improvement Products, Inc.                                                           Joseph          CHANG           Customer Home Improvement Contract    20344232D                           0.00
 2586 Sears Home Improvement Products, Inc.                                                           MELISSA         HOFFMAN         Customer Home Improvement Contract    24357902A                           0.00
 2587 Sears Home Improvement Products, Inc.                                                           David           Michals         Customer Home Improvement Contract    24391376B                           0.00
 2588 Sears Home Improvement Products, Inc.                                                           David           Michals         Customer Home Improvement Contract    24391376A                           0.00
 2589 Sears Home Improvement Products, Inc.                                                           FLORENCE        DEBRA           Customer Home Improvement Contract    24465142A                           0.00
 2590 Sears Home Improvement Products, Inc.                                                           CRYSTAL         HANCOCK         Customer Home Improvement Contract    24393515A                           0.00
 2591 Sears Home Improvement Products, Inc.                                                           MARLENE         HAZLETT         Customer Home Improvement Contract    24486975A                           0.00
 2592 Sears Home Improvement Products, Inc.                                                           Levohn          Godfrey         Customer Home Improvement Contract    24499292A                           0.00
 2593 Sears Home Improvement Products, Inc.                                                           FELICIA         GILL            Customer Home Improvement Contract    24468417A                           0.00
 2594 Sears Home Improvement Products, Inc.                                                           David           GREAVER         Customer Home Improvement Contract    24491204A                           0.00
 2595 Sears Home Improvement Products, Inc.                                                           CHARLES         BROWN           Customer Home Improvement Contract    24450124A                           0.00
 2596 Sears Home Improvement Products, Inc.                                                           LAWRENCE R      JONES           Customer Home Improvement Contract    24486818A                           0.00
 2597 Sears Home Improvement Products, Inc.                                                           KENNETH         BOWEN           Customer Home Improvement Contract    24481522A                           0.00
 2598 Sears Home Improvement Products, Inc.                                                           ANDREW          HOLMES          Customer Home Improvement Contract    24247590B                           0.00
 2599 Sears Home Improvement Products, Inc.                                                           CARA            SAUCER          Customer Home Improvement Contract    24393745A                           0.00
 2600 Sears Home Improvement Products, Inc.                                                           LUCY            LOWRY           Customer Home Improvement Contract    24396637A                           0.00
 2601 Sears Home Improvement Products, Inc.                                                           STEVEN          SVETCOV         Customer Home Improvement Contract    24494706B                           0.00
 2602 Sears Home Improvement Products, Inc.                                                           LIZZIE          GREGORY         Customer Home Improvement Contract    24431353B                           0.00
 2603 Sears Home Improvement Products, Inc.                                                           PATRICIA        HAYES           Customer Home Improvement Contract    24490146A                           0.00
 2604 Sears Home Improvement Products, Inc.                                                           SANDRA          DANIELS         Customer Home Improvement Contract    24458412A                           0.00
 2605 Sears Home Improvement Products, Inc.                                                           VICKIE          MELVIN          Customer Home Improvement Contract    24490343A                           0.00
 2606 Sears Home Improvement Products, Inc.                                                           ALAN            NUGENT          Customer Home Improvement Contract    24345219A                           0.00
 2607 Sears Home Improvement Products, Inc.                                                           JUDITH          EMBKE           Customer Home Improvement Contract    24479401A                           0.00
 2608 Sears Home Improvement Products, Inc.                                                           CYNTHIA         FINCH           Customer Home Improvement Contract    24486856A                           0.00
 2609 Sears Home Improvement Products, Inc.                                                           CHRISTIAN       CANTATORE       Customer Home Improvement Contract    24427997A                           0.00
 2610 Sears Home Improvement Products, Inc.                                                           Joyce           Semen           Customer Home Improvement Contract    24414837A                           0.00
 2611 Sears Home Improvement Products, Inc.                                                           LIONEL          HAMILTON        Customer Home Improvement Contract    24450027A                           0.00
 2612 Sears Home Improvement Products, Inc.                                                           WILLARD         CAMMAN          Customer Home Improvement Contract    24490187A                           0.00
 2613 Sears Home Improvement Products, Inc.                                                           CECIL           JONES           Customer Home Improvement Contract    24389016A                           0.00
 2614 Sears Home Improvement Products, Inc.                                                           ROYANNE         PACE            Customer Home Improvement Contract    24432595A                           0.00
 2615 Sears Home Improvement Products, Inc.                                                           bessie          GREEN           Customer Home Improvement Contract    24451366B                           0.00
 2616 Sears Home Improvement Products, Inc.                                                           bessie          GREEN           Customer Home Improvement Contract    24451366A                           0.00
 2617 Sears Home Improvement Products, Inc.                                                           STEVE           KOCH            Customer Home Improvement Contract    24426115A                           0.00
 2618 Sears Home Improvement Products, Inc.                                                           GLENDA          GARBUTT         Customer Home Improvement Contract    24452067A                           0.00
 2619 Sears Home Improvement Products, Inc.                                                           ROBERT          KENNEDY         Customer Home Improvement Contract    24450379A                           0.00
 2620 Sears Home Improvement Products, Inc.                                                           WILLIAM         SCOTT           Customer Home Improvement Contract    24495256A                           0.00
 2621 Sears Home Improvement Products, Inc.                                                           Joan            RICHARDS        Customer Home Improvement Contract    24452725A                           0.00
 2622 Sears Home Improvement Products, Inc.                                                           HILDA           RAMIREZ         Customer Home Improvement Contract    24458154A                           0.00
 2623 Sears Home Improvement Products, Inc.                                                           KATHRYN         LEARY           Customer Home Improvement Contract    24392880A                           0.00
 2624 Sears Home Improvement Products, Inc.                                                           CHRIS           GREENFIELD      Customer Home Improvement Contract    24481598B                           0.00
 2625 Sears Home Improvement Products, Inc.                                                           DAVID           SPILKER         Customer Home Improvement Contract    24483003A                           0.00
 2626 Sears Home Improvement Products, Inc.                                                           William         THOMSEN         Customer Home Improvement Contract    24455834A                           0.00
 2627 Sears Home Improvement Products, Inc.                                                           CHRISTINE       KISELICH        Customer Home Improvement Contract    24482052A                           0.00
 2628 Sears Home Improvement Products, Inc.                                                           BARNEY          CARNAGEY        Customer Home Improvement Contract    24479782A                           0.00
 2629 Sears Home Improvement Products, Inc.                                                           DONALD          WEBSTER         Customer Home Improvement Contract    24491123A                           0.00
 2630 Sears Home Improvement Products, Inc.                                                           ROBERT          DYE             Customer Home Improvement Contract    24463957A                           0.00
 2631 Sears Home Improvement Products, Inc.                                                           MILLARD         GARLAND JR      Customer Home Improvement Contract    24478603A                           0.00
 2632 Sears Home Improvement Products, Inc.                                                           MIKE            WALKER          Customer Home Improvement Contract    24494918A                           0.00
 2633 Sears Home Improvement Products, Inc.                                                           LEDORA          HILL            Customer Home Improvement Contract    24477548A                           0.00
 2634 Sears Home Improvement Products, Inc.                                                           LEDORA          HILL            Customer Home Improvement Contract    24477548B                           0.00
 2635 Sears Home Improvement Products, Inc.                                                           FLORECE         LEWIS           Customer Home Improvement Contract    24465849A                           0.00
 2636 Sears Home Improvement Products, Inc.                                                           LOUISE          SOLKA           Customer Home Improvement Contract    24436490B                           0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                 of Counterparty 22:01:28
                                                                                                                   (Last)
                                                                                                                                                         Main Document
                                                                                                                                                 Title of Contract2
                                                                                                                                                                    PO/ Invoice/ Contract Number
                                                                                                                                                                           (If Applicable)
                                                                                                                                                                                                   Proposed Cure
                                                                                                                                                                                                      Amount
 2637 Sears Home Improvement Products, Inc.
                                                                                          Pg    60 of 111
                                                                                           LOUISE            SOLKA               Customer Home Improvement Contract 24436490A                                 0.00
 2638 Sears Home Improvement Products, Inc.                                                           TAMEKA         JORDAN          Customer Home Improvement Contract   24450698A                           0.00
 2639 Sears Home Improvement Products, Inc.                                                           Austin         Drawbaugh       Customer Home Improvement Contract   24387848A                           0.00
 2640 Sears Home Improvement Products, Inc.                                                           JONATHAN       NEIMAN          Customer Home Improvement Contract   24447103A                           0.00
 2641 Sears Home Improvement Products, Inc.                                                           JIM            LOTZ            Customer Home Improvement Contract   24346504B                           0.00
 2642 Sears Home Improvement Products, Inc.                                                           DEBRA          LEWIS           Customer Home Improvement Contract   24485670A                           0.00
 2643 Sears Home Improvement Products, Inc.                                                           COURTNEY       CAVES           Customer Home Improvement Contract   24480161A                           0.00
 2644 Sears Home Improvement Products, Inc.                                                           GINA           VADALA          Customer Home Improvement Contract   24490260A                           0.00
 2645 Sears Home Improvement Products, Inc.                                                           Gary           Kalinofski      Customer Home Improvement Contract   24515288A                           0.00
 2646 Sears Home Improvement Products, Inc.                                                           Ritha          Chery           Customer Home Improvement Contract   24407076A                           0.00
 2647 Sears Home Improvement Products, Inc.                                                           KAREN          DUNNE           Customer Home Improvement Contract   23928508A                           0.00
 2648 Sears Home Improvement Products, Inc.                                                           Jeffrey        Bowers          Customer Home Improvement Contract   24509441A                           0.00
 2649 Sears Home Improvement Products, Inc.                                                           AnnMarie       CHANCE          Customer Home Improvement Contract   24496611B                           0.00
 2650 Sears Home Improvement Products, Inc.                                                           AnnMarie       CHANCE          Customer Home Improvement Contract   24496611A                           0.00
 2651 Sears Home Improvement Products, Inc.                                                           ROGER          KNIGHT          Customer Home Improvement Contract   24494636A                           0.00
 2652 Sears Home Improvement Products, Inc.                                                           CLETA          SWEAT           Customer Home Improvement Contract   24495178A                           0.00
 2653 Sears Home Improvement Products, Inc.                                                           TIM            MILLIS          Customer Home Improvement Contract   24499518A                           0.00
 2654 Sears Home Improvement Products, Inc.                                                           CHUCK          GIESE           Customer Home Improvement Contract   24345945A                           0.00
 2655 Sears Home Improvement Products, Inc.                                                           GARY           ANDERSON        Customer Home Improvement Contract   24387049A                           0.00
 2656 Sears Home Improvement Products, Inc.                                                           RONALD         UPTON           Customer Home Improvement Contract   24495294A                           0.00
 2657 Sears Home Improvement Products, Inc.                                                           PAUL           PROFFITT        Customer Home Improvement Contract   24500130A                           0.00
 2658 Sears Home Improvement Products, Inc.                                                           DAISY          AARON           Customer Home Improvement Contract   24416540A                           0.00
 2659 Sears Home Improvement Products, Inc.                                                           DAISY          AARON           Customer Home Improvement Contract   24416540B                           0.00
 2660 Sears Home Improvement Products, Inc.                                                           CAROLYN        ELLIS           Customer Home Improvement Contract   24406807A                           0.00
 2661 Sears Home Improvement Products, Inc.                                                           BRUCE          ERICKSON        Customer Home Improvement Contract   24496941A                           0.00
 2662 Sears Home Improvement Products, Inc.                                                           EDWARD         KICTAREK        Customer Home Improvement Contract   24479037A                           0.00
 2663 Sears Home Improvement Products, Inc.                                                           PEDRO          ROMAN           Customer Home Improvement Contract   24485270A                           0.00
 2664 Sears Home Improvement Products, Inc.                                                           CANDICE        INKS            Customer Home Improvement Contract   24450551A                           0.00
 2665 Sears Home Improvement Products, Inc.                                                           DAVID          EMERY           Customer Home Improvement Contract   24486746A                           0.00
 2666 Sears Home Improvement Products, Inc.                                                           MARION         SETH            Customer Home Improvement Contract   24447575A                           0.00
 2667 Sears Home Improvement Products, Inc.                                                           JOHN           THOMASSON       Customer Home Improvement Contract   24495935A                           0.00
 2668 Sears Home Improvement Products, Inc.                                                           JEANETTE       COLE            Customer Home Improvement Contract   24488928C                           0.00
 2669 Sears Home Improvement Products, Inc.                                                           JEANETTE       COLE            Customer Home Improvement Contract   24488928A                           0.00
 2670 Sears Home Improvement Products, Inc.                                                           NEAL           BEARDALL        Customer Home Improvement Contract   24497390A                           0.00
 2671 Sears Home Improvement Products, Inc.                                                           MIKE           GORD            Customer Home Improvement Contract   24490359A                           0.00
 2672 Sears Home Improvement Products, Inc.                                                           MIKE           GORD            Customer Home Improvement Contract   24490359B                           0.00
 2673 Sears Home Improvement Products, Inc.                                                           RALPH          COLEMAN         Customer Home Improvement Contract   24493055A                           0.00
 2674 Sears Home Improvement Products, Inc.                                                           GERARDO        SIFUENTES       Customer Home Improvement Contract   24406998A                           0.00
 2675 Sears Home Improvement Products, Inc.                                                           BAHMAN         HAMIDI          Customer Home Improvement Contract   24489007A                           0.00
 2676 Sears Home Improvement Products, Inc.                                                           KAREN          RISO            Customer Home Improvement Contract   24476243A                           0.00
 2677 Sears Home Improvement Products, Inc.                                                           KAREN          RISO            Customer Home Improvement Contract   24476243B                           0.00
 2678 Sears Home Improvement Products, Inc.                                                           ANNFANY        CORTES          Customer Home Improvement Contract   24343733A                           0.00
 2679 Sears Home Improvement Products, Inc.                                                           Teresa         MURPHY          Customer Home Improvement Contract   24462533B                           0.00
 2680 Sears Home Improvement Products, Inc.                                                           Teresa         MURPHY          Customer Home Improvement Contract   24462533A                           0.00
 2681 Sears Home Improvement Products, Inc.                                                           JEANNE         WAGER           Customer Home Improvement Contract   24448520A                           0.00
 2682 Sears Home Improvement Products, Inc.                                                           EMILY          COOPER          Customer Home Improvement Contract   24258242A                           0.00
 2683 Sears Home Improvement Products, Inc.                                                           SUSSAN         Eftekhari       Customer Home Improvement Contract   24496546A                           0.00
 2684 Sears Home Improvement Products, Inc.                                                           GWENDOLYN      BANKS           Customer Home Improvement Contract   24491497A                           0.00
 2685 Sears Home Improvement Products, Inc.                                                           DOUGLAS        HARDY           Customer Home Improvement Contract   24494712B                           0.00
 2686 Sears Home Improvement Products, Inc.                                                           WILLIAM        DOCCA           Customer Home Improvement Contract   24399773A                           0.00
 2687 Sears Home Improvement Products, Inc.                                                           JACKIE         CACCI           Customer Home Improvement Contract   24479587A                           0.00
 2688 Sears Home Improvement Products, Inc.                                                           FREDDY         BARNES          Customer Home Improvement Contract   24488598A                           0.00
 2689 Sears Home Improvement Products, Inc.                                                           HARNETHA       BENSON          Customer Home Improvement Contract   24497246A                           0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                 of Counterparty 22:01:28
                                                                                                                   (Last)
                                                                                                                                                         Main Document
                                                                                                                                                 Title of Contract2
                                                                                                                                                                    PO/ Invoice/ Contract Number
                                                                                                                                                                           (If Applicable)
                                                                                                                                                                                                   Proposed Cure
                                                                                                                                                                                                      Amount
 2690 Sears Home Improvement Products, Inc.
                                                                                          Pg
                                                                                           ALICE
                                                                                                61 of 111    CARRILLO            Customer Home Improvement Contract 24456280A                                 0.00
 2691 Sears Home Improvement Products, Inc.                                                           PENNY           KINNIARD       Customer Home Improvement Contract   24500001A                           0.00
 2692 Sears Home Improvement Products, Inc.                                                           RAYMOND         WALKER         Customer Home Improvement Contract   24470289A                           0.00
 2693 Sears Home Improvement Products, Inc.                                                           NORMA           MARASCHIN      Customer Home Improvement Contract   24501554A                           0.00
 2694 Sears Home Improvement Products, Inc.                                                           ANTOINETTE      DECHANT        Customer Home Improvement Contract   19116317A                           0.00
 2695 Sears Home Improvement Products, Inc.                                                           Louise          Bouteiller     Customer Home Improvement Contract   24489945A                           0.00
 2696 Sears Home Improvement Products, Inc.                                                           BERTHA          JOHNSON        Customer Home Improvement Contract   24353769A                           0.00
 2697 Sears Home Improvement Products, Inc.                                                           JAMES           MOORE          Customer Home Improvement Contract   24422472A                           0.00
 2698 Sears Home Improvement Products, Inc.                                                           THEODORE B      SHORTEN        Customer Home Improvement Contract   24500567A                           0.00
 2699 Sears Home Improvement Products, Inc.                                                           NORMA           CASTRO         Customer Home Improvement Contract   24504058A                           0.00
 2700 Sears Home Improvement Products, Inc.                                                           GERALD          RENISH         Customer Home Improvement Contract   24505266A                           0.00
 2701 Sears Home Improvement Products, Inc.                                                           COLLEEN         CUNNINGHAM     Customer Home Improvement Contract   24496417A                           0.00
 2702 Sears Home Improvement Products, Inc.                                                           DAWN            ZAESKE         Customer Home Improvement Contract   24406748A                           0.00
 2703 Sears Home Improvement Products, Inc.                                                           Tina            Streeval       Customer Home Improvement Contract   24442002A                           0.00
 2704 Sears Home Improvement Products, Inc.                                                           RICHARD         CHEBUSKE       Customer Home Improvement Contract   24490340A                           0.00
 2705 Sears Home Improvement Products, Inc.                                                           RICHARD         CHEBUSKE       Customer Home Improvement Contract   24490340B                           0.00
 2706 Sears Home Improvement Products, Inc.                                                           ARTHUR          BREWER         Customer Home Improvement Contract   23489961B                           0.00
 2707 Sears Home Improvement Products, Inc.                                                           ARTHUR          BREWER         Customer Home Improvement Contract   23489961A                           0.00
 2708 Sears Home Improvement Products, Inc.                                                           MATTIE          DIXON          Customer Home Improvement Contract   22893528A                           0.00
 2709 Sears Home Improvement Products, Inc.                                                           JULIET ABALOS   PULICAY        Customer Home Improvement Contract   24470176A                           0.00
 2710 Sears Home Improvement Products, Inc.                                                           LIONEL          STEWART        Customer Home Improvement Contract   24435113A                           0.00
 2711 Sears Home Improvement Products, Inc.                                                           STEPHANIE       WILSON         Customer Home Improvement Contract   24398708A                           0.00
 2712 Sears Home Improvement Products, Inc.                                                           JOSEFINA        ZUPAN          Customer Home Improvement Contract   24487211A                           0.00
 2713 Sears Home Improvement Products, Inc.                                                           bessie          GREEN          Customer Home Improvement Contract   24451366C                           0.00
 2714 Sears Home Improvement Products, Inc.                                                           Mary            WALTER         Customer Home Improvement Contract   24451550B                           0.00
 2715 Sears Home Improvement Products, Inc.                                                           Mary            WALTER         Customer Home Improvement Contract   24451550A                           0.00
 2716 Sears Home Improvement Products, Inc.                                                           JOSEPH          MANZETTI       Customer Home Improvement Contract   24491422A                           0.00
 2717 Sears Home Improvement Products, Inc.                                                           RANDALL         BRYAN          Customer Home Improvement Contract   24486497A                           0.00
 2718 Sears Home Improvement Products, Inc.                                                           BARBARA         COSTANZO       Customer Home Improvement Contract   24501263A                           0.00
 2719 Sears Home Improvement Products, Inc.                                                           ROBERT          BOWERS         Customer Home Improvement Contract   24483605A                           0.00
 2720 Sears Home Improvement Products, Inc.                                                           ANGELICA        CRESPO         Customer Home Improvement Contract   24279475A                           0.00
 2721 Sears Home Improvement Products, Inc.                                                           ERIC            BURROWS        Customer Home Improvement Contract   24492914A                           0.00
 2722 Sears Home Improvement Products, Inc.                                                           ERIC            BURROWS        Customer Home Improvement Contract   24492914B                           0.00
 2723 Sears Home Improvement Products, Inc.                                                           Charlene        Phipps         Customer Home Improvement Contract   24502160A                           0.00
 2724 Sears Home Improvement Products, Inc.                                                           ROBERT L.       HAZY           Customer Home Improvement Contract   24457335B                           0.00
 2725 Sears Home Improvement Products, Inc.                                                           GRACE           PENA           Customer Home Improvement Contract   24476297A                           0.00
 2726 Sears Home Improvement Products, Inc.                                                           NORMA           TORRES         Customer Home Improvement Contract   24496513A                           0.00
 2727 Sears Home Improvement Products, Inc.                                                           PENNY           RYAN           Customer Home Improvement Contract   24475927A                           0.00
 2728 Sears Home Improvement Products, Inc.                                                           LARRY           MARKS          Customer Home Improvement Contract   24448511A                           0.00
 2729 Sears Home Improvement Products, Inc.                                                           LARRY           MARKS          Customer Home Improvement Contract   24448511B                           0.00
 2730 Sears Home Improvement Products, Inc.                                                           Cruz            arroyo         Customer Home Improvement Contract   24421955A                           0.00
 2731 Sears Home Improvement Products, Inc.                                                           Margaret        Brammall       Customer Home Improvement Contract   24212445A                           0.00
 2732 Sears Home Improvement Products, Inc.                                                           JEAN            HARTLEY        Customer Home Improvement Contract   24498168A                           0.00
 2733 Sears Home Improvement Products, Inc.                                                           LINDA           CORUM          Customer Home Improvement Contract   24486544B                           0.00
 2734 Sears Home Improvement Products, Inc.                                                           LINDA           CORUM          Customer Home Improvement Contract   24486544A                           0.00
 2735 Sears Home Improvement Products, Inc.                                                           ASTER           GILMER         Customer Home Improvement Contract   24485709A                           0.00
 2736 Sears Home Improvement Products, Inc.                                                           T. A.           Deppner        Customer Home Improvement Contract   24488482A                           0.00
 2737 Sears Home Improvement Products, Inc.                                                           BRANKO          BRLECIC        Customer Home Improvement Contract   24441806A                           0.00
 2738 Sears Home Improvement Products, Inc.                                                           VICTOR          MICHEL         Customer Home Improvement Contract   24388692A                           0.00
 2739 Sears Home Improvement Products, Inc.                                                           JENNIFER        DEATON         Customer Home Improvement Contract   24502418A                           0.00
 2740 Sears Home Improvement Products, Inc.                                                           MARIA           NAVARRO        Customer Home Improvement Contract   24507398A                           0.00
 2741 Sears Home Improvement Products, Inc.                                                           PRINCIE         KINDRED        Customer Home Improvement Contract   24501284A                           0.00
 2742 Sears Home Improvement Products, Inc.                                                           CAROL           BRADY          Customer Home Improvement Contract   24482446A                           0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                 of Counterparty 22:01:28
                                                                                                                   (Last)
                                                                                                                                                         Main Document
                                                                                                                                                 Title of Contract2
                                                                                                                                                                    PO/ Invoice/ Contract Number
                                                                                                                                                                           (If Applicable)
                                                                                                                                                                                                   Proposed Cure
                                                                                                                                                                                                      Amount
 2743 Sears Home Improvement Products, Inc.
                                                                                          Pg
                                                                                           CAROL
                                                                                                62 of 111    BRADY               Customer Home Improvement Contract 24482446C                                 0.00
 2744 Sears Home Improvement Products, Inc.                                                           CAROL          BRADY           Customer Home Improvement Contract   24482446B                           0.00
 2745 Sears Home Improvement Products, Inc.                                                           BLONDELL       SMITH           Customer Home Improvement Contract   24512800A                           0.00
 2746 Sears Home Improvement Products, Inc.                                                           BARTOLO        CANTU           Customer Home Improvement Contract   24507244A                           0.00
 2747 Sears Home Improvement Products, Inc.                                                           BARTOLO        CANTU           Customer Home Improvement Contract   24507244B                           0.00
 2748 Sears Home Improvement Products, Inc.                                                           PAULINE        ROACH           Customer Home Improvement Contract   24472242A                           0.00
 2749 Sears Home Improvement Products, Inc.                                                           Leticia        Dela Calzada    Customer Home Improvement Contract   24491423A                           0.00
 2750 Sears Home Improvement Products, Inc.                                                           NANCY          REED            Customer Home Improvement Contract   24360056A                           0.00
 2751 Sears Home Improvement Products, Inc.                                                           CONRAD R       SCHUMACHER      Customer Home Improvement Contract   24311894A                           0.00
 2752 Sears Home Improvement Products, Inc.                                                           DOUGLAS        DORTON          Customer Home Improvement Contract   24505602A                           0.00
 2753 Sears Home Improvement Products, Inc.                                                           TROY           TOLAND          Customer Home Improvement Contract   24484519B                           0.00
 2754 Sears Home Improvement Products, Inc.                                                           PHILIP H.      CLARKE          Customer Home Improvement Contract   24512817A                           0.00
 2755 Sears Home Improvement Products, Inc.                                                           SHAWN          MAHAFFY         Customer Home Improvement Contract   24427412A                           0.00
 2756 Sears Home Improvement Products, Inc.                                                           ROBERT         KOSTENCKI       Customer Home Improvement Contract   24446728A                           0.00
 2757 Sears Home Improvement Products, Inc.                                                           ROBERT         KOSTENCKI       Customer Home Improvement Contract   24446728B                           0.00
 2758 Sears Home Improvement Products, Inc.                                                           ROSS           WOLFSON         Customer Home Improvement Contract   24431342A                           0.00
 2759 Sears Home Improvement Products, Inc.                                                           PATRICIA       GOLSON          Customer Home Improvement Contract   24485840A                           0.00
 2760 Sears Home Improvement Products, Inc.                                                           ROCHELLE       VENNARI         Customer Home Improvement Contract   24501231A                           0.00
 2761 Sears Home Improvement Products, Inc.                                                           ETHEL          PINSON          Customer Home Improvement Contract   24420400A                           0.00
 2762 Sears Home Improvement Products, Inc.                                                           JOHN           PUSHPA          Customer Home Improvement Contract   24487190A                           0.00
 2763 Sears Home Improvement Products, Inc.                                                           DEBORAH        SCHMITT         Customer Home Improvement Contract   24494581A                           0.00
 2764 Sears Home Improvement Products, Inc.                                                           TRACY          DUNGEE          Customer Home Improvement Contract   24495429A                           0.00
 2765 Sears Home Improvement Products, Inc.                                                           JEROME         GOOD            Customer Home Improvement Contract   24508341A                           0.00
 2766 Sears Home Improvement Products, Inc.                                                           SANDRA         GAMBLE          Customer Home Improvement Contract   24511082A                           0.00
 2767 Sears Home Improvement Products, Inc.                                                           RICHARD        THORGRIMSON     Customer Home Improvement Contract   24485333A                           0.00
 2768 Sears Home Improvement Products, Inc.                                                           FLORENCE       GRUBER-JONES    Customer Home Improvement Contract   24496114A                           0.00
 2769 Sears Home Improvement Products, Inc.                                                           SUSAN          FIGHERA         Customer Home Improvement Contract   24483409A                           0.00
 2770 Sears Home Improvement Products, Inc.                                                           Willie         WILLIAMS        Customer Home Improvement Contract   24501457A                           0.00
 2771 Sears Home Improvement Products, Inc.                                                           JANICE         SEAY            Customer Home Improvement Contract   24357742A                           0.00
 2772 Sears Home Improvement Products, Inc.                                                           PATRICIA       COBB            Customer Home Improvement Contract   24495003A                           0.00
 2773 Sears Home Improvement Products, Inc.                                                           ADRIENNE       WILLIAMS        Customer Home Improvement Contract   23701587A                           0.00
 2774 Sears Home Improvement Products, Inc.                                                           RAQUEL         VAZQUEZ         Customer Home Improvement Contract   24508151A                           0.00
 2775 Sears Home Improvement Products, Inc.                                                           MIGUEL         PEREZ           Customer Home Improvement Contract   24509881A                           0.00
 2776 Sears Home Improvement Products, Inc.                                                           TEDFORD        GILLETT         Customer Home Improvement Contract   24503936A                           0.00
 2777 Sears Home Improvement Products, Inc.                                                           BRUCE A.       JACOBY II       Customer Home Improvement Contract   24482591A                           0.00
 2778 Sears Home Improvement Products, Inc.                                                           LOIS           PASTORE         Customer Home Improvement Contract   24492615A                           0.00
 2779 Sears Home Improvement Products, Inc.                                                           DENISE         HAMBLIN         Customer Home Improvement Contract   24496118A                           0.00
 2780 Sears Home Improvement Products, Inc.                                                           michele        smith           Customer Home Improvement Contract   24507688A                           0.00
 2781 Sears Home Improvement Products, Inc.                                                           TREVOR         RODNEY          Customer Home Improvement Contract   24475810A                           0.00
 2782 Sears Home Improvement Products, Inc.                                                           JIMMY D        NELMS           Customer Home Improvement Contract   24499626A                           0.00
 2783 Sears Home Improvement Products, Inc.                                                           JOHNNY         ROSS            Customer Home Improvement Contract   24515438A                           0.00
 2784 Sears Home Improvement Products, Inc.                                                           Carol          Sergeant        Customer Home Improvement Contract   24516329A                           0.00
 2785 Sears Home Improvement Products, Inc.                                                           KARL           WEINSTOCK       Customer Home Improvement Contract   24475155A                           0.00
 2786 Sears Home Improvement Products, Inc.                                                           LEELA          VRISHABHENDRA   Customer Home Improvement Contract   24529218A                           0.00
 2787 Sears Home Improvement Products, Inc.                                                           LEELA          VRISHABHENDRA   Customer Home Improvement Contract   24529218B                           0.00
 2788 Sears Home Improvement Products, Inc.                                                           Jackie         Troy-Johnson    Customer Home Improvement Contract   24524249A                           0.00
 2789 Sears Home Improvement Products, Inc.                                                           VICTORIA       YATES           Customer Home Improvement Contract   24517136A                           0.00
 2790 Sears Home Improvement Products, Inc.                                                           ANGELA         VELASCO         Customer Home Improvement Contract   24516553A                           0.00
 2791 Sears Home Improvement Products, Inc.                                                           KARYN          LASKY           Customer Home Improvement Contract   24368298A                           0.00
 2792 Sears Home Improvement Products, Inc.                                                           ELAINE         BUCKLEY         Customer Home Improvement Contract   24455429A                           0.00
 2793 Sears Home Improvement Products, Inc.                                                           WILLIAM        FINN 3RD        Customer Home Improvement Contract   24517146A                           0.00
 2794 Sears Home Improvement Products, Inc.                                                           NANCY          PRENDERGAST     Customer Home Improvement Contract   24379328A                           0.00
 2795 Sears Home Improvement Products, Inc.                                                           DOUGLAS        KESSLER         Customer Home Improvement Contract   24083802A                           0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                  of Counterparty 22:01:28
                                                                                                                    (Last)
                                                                                                                                                          Main Document
                                                                                                                                                  Title of Contract2
                                                                                                                                                                     PO/ Invoice/ Contract Number
                                                                                                                                                                            (If Applicable)
                                                                                                                                                                                                    Proposed Cure
                                                                                                                                                                                                       Amount
 2796 Sears Home Improvement Products, Inc.
                                                                                          Pg    63 of 111
                                                                                           DOUGLAS           KESSLER              Customer Home Improvement Contract 24083802B                                 0.00
 2797 Sears Home Improvement Products, Inc.                                                           ANDREW         RHOOMS           Customer Home Improvement Contract   24460624A                           0.00
 2798 Sears Home Improvement Products, Inc.                                                           GUY M          DUFRESNE         Customer Home Improvement Contract   24506855A                           0.00
 2799 Sears Home Improvement Products, Inc.                                                           MARGARET       THOMAS           Customer Home Improvement Contract   19369245A                           0.00
 2800 Sears Home Improvement Products, Inc.                                                           ANTHONY        COMUNDOIWILLA    Customer Home Improvement Contract   24343774A                           0.00
 2801 Sears Home Improvement Products, Inc.                                                           QUINTON        FOREMAN          Customer Home Improvement Contract   24466601B                           0.00
 2802 Sears Home Improvement Products, Inc.                                                           QUINTON        FOREMAN          Customer Home Improvement Contract   24466601A                           0.00
 2803 Sears Home Improvement Products, Inc.                                                           STEPHANIE      STAFFORD         Customer Home Improvement Contract   24510311A                           0.00
 2804 Sears Home Improvement Products, Inc.                                                           BRENDA         ROYAL            Customer Home Improvement Contract   24511857A                           0.00
 2805 Sears Home Improvement Products, Inc.                                                           DARRELL        BIRKEY           Customer Home Improvement Contract   24516069A                           0.00
 2806 Sears Home Improvement Products, Inc.                                                           CHERYL         JOHNSON          Customer Home Improvement Contract   24507523A                           0.00
 2807 Sears Home Improvement Products, Inc.                                                           Russell        Gary             Customer Home Improvement Contract   24347270C                           0.00
 2808 Sears Home Improvement Products, Inc.                                                           Russell        Gary             Customer Home Improvement Contract   24347270B                           0.00
 2809 Sears Home Improvement Products, Inc.                                                           Russell        Gary             Customer Home Improvement Contract   24347270A                           0.00
 2810 Sears Home Improvement Products, Inc.                                                           JULIET         COOMBS           Customer Home Improvement Contract   24501582A                           0.00
 2811 Sears Home Improvement Products, Inc.                                                           DARLENE        SIMS             Customer Home Improvement Contract   23619582A                           0.00
 2812 Sears Home Improvement Products, Inc.                                                           ROYDELL        CAMPBELL         Customer Home Improvement Contract   24495422A                           0.00
 2813 Sears Home Improvement Products, Inc.                                                           LORRAINE       PIETRANTONIO     Customer Home Improvement Contract   24417030A                           0.00
 2814 Sears Home Improvement Products, Inc.                                                           SANDRA L       MORGAN           Customer Home Improvement Contract   24388671A                           0.00
 2815 Sears Home Improvement Products, Inc.                                                           PAM            HERRON           Customer Home Improvement Contract   24517720A                           0.00
 2816 Sears Home Improvement Products, Inc.                                                           Brenda         Derieux          Customer Home Improvement Contract   24525506A                           0.00
 2817 Sears Home Improvement Products, Inc.                                                           RITA           KELLY            Customer Home Improvement Contract   24524572A                           0.00
 2818 Sears Home Improvement Products, Inc.                                                           MONSERRATE     REINAT           Customer Home Improvement Contract   24368216A                           0.00
 2819 Sears Home Improvement Products, Inc.                                                           LAURA          GRANDISON        Customer Home Improvement Contract   24513717A                           0.00
 2820 Sears Home Improvement Products, Inc.                                                           Bobbie J       TASSINARI        Customer Home Improvement Contract   24497701A                           0.00
 2821 Sears Home Improvement Products, Inc.                                                           CAROL          CARTER           Customer Home Improvement Contract   24511745A                           0.00
 2822 Sears Home Improvement Products, Inc.                                                           MAXIMA         TORRES           Customer Home Improvement Contract   24515549A                           0.00
 2823 Sears Home Improvement Products, Inc.                                                           CAROL          CARTER           Customer Home Improvement Contract   24511745B                           0.00
 2824 Sears Home Improvement Products, Inc.                                                           DAVID          ANGEL            Customer Home Improvement Contract   24132873A                           0.00
 2825 Sears Home Improvement Products, Inc.                                                           ALLEN          LOCKE            Customer Home Improvement Contract   23912839A                           0.00
 2826 Sears Home Improvement Products, Inc.                                                           CAROLE         MURRELL          Customer Home Improvement Contract   24515460A                           0.00
 2827 Sears Home Improvement Products, Inc.                                                           JOAN           EMRICK           Customer Home Improvement Contract   24471334A                           0.00
 2828 Sears Home Improvement Products, Inc.                                                           CAROL          CARTER           Customer Home Improvement Contract   24511745C                           0.00
 2829 Sears Home Improvement Products, Inc.                                                           VANNESA        HOWARD           Customer Home Improvement Contract   24510617A                           0.00
 2830 Sears Home Improvement Products, Inc.                                                           BONILIE        LACKEY           Customer Home Improvement Contract   24427921A                           0.00
 2831 Sears Home Improvement Products, Inc.                                                           Gloria         Hartley          Customer Home Improvement Contract   24506850B                           0.00
 2832 Sears Home Improvement Products, Inc.                                                           Gloria         Hartley          Customer Home Improvement Contract   24506850A                           0.00
 2833 Sears Home Improvement Products, Inc.                                                           CHARLES        FUNK             Customer Home Improvement Contract   24503201A                           0.00
 2834 Sears Home Improvement Products, Inc.                                                           JAMES          WINSTON          Customer Home Improvement Contract   24520767A                           0.00
 2835 Sears Home Improvement Products, Inc.                                                           William        SCHNABEL         Customer Home Improvement Contract   24476698A                           0.00
 2836 Sears Home Improvement Products, Inc.                                                           KAREN          PATTERSON        Customer Home Improvement Contract   24519417A                           0.00
 2837 Sears Home Improvement Products, Inc.                                                           HUGH           MORRIS           Customer Home Improvement Contract   24521969A                           0.00
 2838 Sears Home Improvement Products, Inc.                                                           KYLE           BEVAN            Customer Home Improvement Contract   24522781A                           0.00
 2839 Sears Home Improvement Products, Inc.                                                           ETHEL          PINSON           Customer Home Improvement Contract   24420400B                           0.00
 2840 Sears Home Improvement Products, Inc.                                                           RON            SADUSKY          Customer Home Improvement Contract   24456869A                           0.00
 2841 Sears Home Improvement Products, Inc.                                                           EVELYN         WILLIFORD        Customer Home Improvement Contract   24496902A                           0.00
 2842 Sears Home Improvement Products, Inc.                                                           THELMA         WILLIAMS         Customer Home Improvement Contract   24520733A                           0.00
 2843 Sears Home Improvement Products, Inc.                                                           ERIN           GRANT            Customer Home Improvement Contract   24478484B                           0.00
 2844 Sears Home Improvement Products, Inc.                                                           ERIN           GRANT            Customer Home Improvement Contract   24478484A                           0.00
 2845 Sears Home Improvement Products, Inc.                                                           CLAUDIA        CAVE             Customer Home Improvement Contract   24486652A                           0.00
 2846 Sears Home Improvement Products, Inc.                                                           HEATHER        KANNAM           Customer Home Improvement Contract   24500317C                           0.00
 2847 Sears Home Improvement Products, Inc.                                                           FRANK          AGIATO           Customer Home Improvement Contract   24503455A                           0.00
 2848 Sears Home Improvement Products, Inc.                                                           PAULETTE       MCKIBBIN         Customer Home Improvement Contract   24496820A                           0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                 of Counterparty 22:01:28
                                                                                                                   (Last)
                                                                                                                                                         Main Document
                                                                                                                                                 Title of Contract2
                                                                                                                                                                    PO/ Invoice/ Contract Number
                                                                                                                                                                           (If Applicable)
                                                                                                                                                                                                   Proposed Cure
                                                                                                                                                                                                      Amount
 2849 Sears Home Improvement Products, Inc.
                                                                                          Pg    64 of 111
                                                                                           WILLIAM           DYCUS               Customer Home Improvement Contract 24522071A                                 0.00
 2850 Sears Home Improvement Products, Inc.                                                           MICHAEL        HOYTE             Customer Home Improvement Contract   24486894A                         0.00
 2851 Sears Home Improvement Products, Inc.                                                           MICHAEL        HOYTE             Customer Home Improvement Contract   24486894B                         0.00
 2852 Sears Home Improvement Products, Inc.                                                           GREGOR         MILES             Customer Home Improvement Contract   24431014A                         0.00
 2853 Sears Home Improvement Products, Inc.                                                           GREGOR         MILES             Customer Home Improvement Contract   24431014B                         0.00
 2854 Sears Home Improvement Products, Inc.                                                           GREGOR         MILES             Customer Home Improvement Contract   24431014C                         0.00
 2855 Sears Home Improvement Products, Inc.                                                           LEONITA        arbuckle          Customer Home Improvement Contract   24497371A                         0.00
 2856 Sears Home Improvement Products, Inc.                                                           ELIZABETH      MORALES           Customer Home Improvement Contract   24517224A                         0.00
 2857 Sears Home Improvement Products, Inc.                                                           TIMOTHY        PRADE             Customer Home Improvement Contract   24511682B                         0.00
 2858 Sears Home Improvement Products, Inc.                                                           TIMOTHY        PRADE             Customer Home Improvement Contract   24511682A                         0.00
 2859 Sears Home Improvement Products, Inc.                                                           PATRICIA       MCBRIDE           Customer Home Improvement Contract   24450443A                         0.00
 2860 Sears Home Improvement Products, Inc.                                                           DELORES        GOLDEN            Customer Home Improvement Contract   24521471A                         0.00
 2861 Sears Home Improvement Products, Inc.                                                           BOBBIE         FINGERS           Customer Home Improvement Contract   24361647A                         0.00
 2862 Sears Home Improvement Products, Inc.                                                           PEGGY          CONWAY            Customer Home Improvement Contract   24519535A                         0.00
 2863 Sears Home Improvement Products, Inc.                                                           ALLEN          WEILAND           Customer Home Improvement Contract   24497229A                         0.00
 2864 Sears Home Improvement Products, Inc.                                                           WILLIE         JUDE              Customer Home Improvement Contract   24517054A                         0.00
 2865 Sears Home Improvement Products, Inc.                                                           JOZEFA         NEMZER            Customer Home Improvement Contract   24436428A                         0.00
 2866 Sears Home Improvement Products, Inc.                                                           SALVATORE      ROSSETTI          Customer Home Improvement Contract   24511359A                         0.00
 2867 Sears Home Improvement Products, Inc.                                                           THOMAS         CALLAHAN          Customer Home Improvement Contract   24521320A                         0.00
 2868 Sears Home Improvement Products, Inc.                                                           DEBORAH        HAYMAN            Customer Home Improvement Contract   24499799A                         0.00
 2869 Sears Home Improvement Products, Inc.                                                           MILDRED        RUTLEDGE          Customer Home Improvement Contract   24485535A                         0.00
 2870 Sears Home Improvement Products, Inc.                                                           GREGORY        GERBER            Customer Home Improvement Contract   24502501A                         0.00
 2871 Sears Home Improvement Products, Inc.                                                           JUNE           RIVERA            Customer Home Improvement Contract   24522147A                         0.00
 2872 Sears Home Improvement Products, Inc.                                                           MELLISSA       BUIE              Customer Home Improvement Contract   24520886A                         0.00
 2873 Sears Home Improvement Products, Inc.                                                           STEVEN         ALFORD            Customer Home Improvement Contract   24465540A                         0.00
 2874 Sears Home Improvement Products, Inc.                                                           DORIS          FLEMING-COLLINS   Customer Home Improvement Contract   24493220A                         0.00
 2875 Sears Home Improvement Products, Inc.                                                           JACK           LOFTIS            Customer Home Improvement Contract   24525797A                         0.00
 2876 Sears Home Improvement Products, Inc.                                                           AMELIA         SANTIAGO          Customer Home Improvement Contract   24304712A                         0.00
 2877 Sears Home Improvement Products, Inc.                                                           FERNANDO       TORRES            Customer Home Improvement Contract   24341996A                         0.00
 2878 Sears Home Improvement Products, Inc.                                                           TONY           THOMAS            Customer Home Improvement Contract   24451033A                         0.00
 2879 Sears Home Improvement Products, Inc.                                                           WILLIE         JOHNSON           Customer Home Improvement Contract   24525388A                         0.00
 2880 Sears Home Improvement Products, Inc.                                                           LORENZO        HILL              Customer Home Improvement Contract   24516964A                         0.00
 2881 Sears Home Improvement Products, Inc.                                                           TERi           RUUTH             Customer Home Improvement Contract   24502324A                         0.00
 2882 Sears Home Improvement Products, Inc.                                                           DENNIS         JOHNSON           Customer Home Improvement Contract   24515877B                         0.00
 2883 Sears Home Improvement Products, Inc.                                                           LAURA          JENNINGS          Customer Home Improvement Contract   24471305C                         0.00
 2884 Sears Home Improvement Products, Inc.                                                           LAURA          JENNINGS          Customer Home Improvement Contract   24471305A                         0.00
 2885 Sears Home Improvement Products, Inc.                                                           LAURA          JENNINGS          Customer Home Improvement Contract   24471305B                         0.00
 2886 Sears Home Improvement Products, Inc.                                                           TRACIE         PHILHOWER         Customer Home Improvement Contract   24489173B                         0.00
 2887 Sears Home Improvement Products, Inc.                                                           TRACIE         PHILHOWER         Customer Home Improvement Contract   24489173A                         0.00
 2888 Sears Home Improvement Products, Inc.                                                           JENNIFER       HALL              Customer Home Improvement Contract   24426650B                         0.00
 2889 Sears Home Improvement Products, Inc.                                                           ELAINE         BUSH              Customer Home Improvement Contract   24452403B                         0.00
 2890 Sears Home Improvement Products, Inc.                                                           CRISILDA       SIMMONS           Customer Home Improvement Contract   24521735A                         0.00
 2891 Sears Home Improvement Products, Inc.                                                           JANET          BOOTH             Customer Home Improvement Contract   24520351A                         0.00
 2892 Sears Home Improvement Products, Inc.                                                           MARILYN        HILL              Customer Home Improvement Contract   24461688B                         0.00
 2893 Sears Home Improvement Products, Inc.                                                           MARILYN        HILL              Customer Home Improvement Contract   24461688A                         0.00
 2894 Sears Home Improvement Products, Inc.                                                           Mary           Cobb              Customer Home Improvement Contract   24514010A                         0.00
 2895 Sears Home Improvement Products, Inc.                                                           JENNIFER       HENSLEY           Customer Home Improvement Contract   24469245A                         0.00
 2896 Sears Home Improvement Products, Inc.                                                           JOHN           MORRISON          Customer Home Improvement Contract   24525449A                         0.00
 2897 Sears Home Improvement Products, Inc.                                                           FRANCES        FULLILOVE         Customer Home Improvement Contract   24487325A                         0.00
 2898 Sears Home Improvement Products, Inc.                                                           KEITH          RHOADES           Customer Home Improvement Contract   24483779A                         0.00
 2899 Sears Home Improvement Products, Inc.                                                           ROBERT         MEEHL             Customer Home Improvement Contract   24503804A                         0.00
 2900 Sears Home Improvement Products, Inc.                                                           Johnny         ROBERSON          Customer Home Improvement Contract   24024398B                         0.00
 2901 Sears Home Improvement Products, Inc.                                                           James          PICKARD           Customer Home Improvement Contract   24425647B                         0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                 of Counterparty 22:01:28
                                                                                                                   (Last)
                                                                                                                                                         Main Document
                                                                                                                                                 Title of Contract2
                                                                                                                                                                    PO/ Invoice/ Contract Number
                                                                                                                                                                           (If Applicable)
                                                                                                                                                                                                   Proposed Cure
                                                                                                                                                                                                      Amount
 2902 Sears Home Improvement Products, Inc.
                                                                                          Pg
                                                                                           GAYLE
                                                                                                65 of 111    MEYER               Customer Home Improvement Contract 24476569A                                 0.00
 2903 Sears Home Improvement Products, Inc.                                                           ROBERT         RANDOLPH         Customer Home Improvement Contract   24504674A                          0.00
 2904 Sears Home Improvement Products, Inc.                                                           Ricardo Vann   MCQUEEN          Customer Home Improvement Contract   24492415A                          0.00
 2905 Sears Home Improvement Products, Inc.                                                           EDWARD         SPAULDING        Customer Home Improvement Contract   24509264A                          0.00
 2906 Sears Home Improvement Products, Inc.                                                           THOMAS         BRADLEY          Customer Home Improvement Contract   24463303A                          0.00
 2907 Sears Home Improvement Products, Inc.                                                           TOMMIE         PICKETT          Customer Home Improvement Contract   24524916A                          0.00
 2908 Sears Home Improvement Products, Inc.                                                           GARY           MAYERNICK        Customer Home Improvement Contract   24521831B                          0.00
 2909 Sears Home Improvement Products, Inc.                                                           MIGUEL         GUTIERREZ        Customer Home Improvement Contract   24527316B                          0.00
 2910 Sears Home Improvement Products, Inc.                                                           MILLER         RAY              Customer Home Improvement Contract   24537895A                          0.00
 2911 Sears Home Improvement Products, Inc.                                                           ANN            YOUNG            Customer Home Improvement Contract   24257175A                          0.00
 2912 Sears Home Improvement Products, Inc.                                                           BARBRA         OSBORN           Customer Home Improvement Contract   24466470A                          0.00
 2913 Sears Home Improvement Products, Inc.                                                           PERCELL        REYNOLDS         Customer Home Improvement Contract   24530218A                          0.00
 2914 Sears Home Improvement Products, Inc.                                                           BRENDA         JESSE            Customer Home Improvement Contract   24522522A                          0.00
 2915 Sears Home Improvement Products, Inc.                                                           EUGENE         DAVIDSON         Customer Home Improvement Contract   24490785A                          0.00
 2916 Sears Home Improvement Products, Inc.                                                           DENISE         RASHID           Customer Home Improvement Contract   24450026A                          0.00
 2917 Sears Home Improvement Products, Inc.                                                           MELISSA        LEONHARDT        Customer Home Improvement Contract   24514091A                          0.00
 2918 Sears Home Improvement Products, Inc.                                                           RICHARD        WEAVER           Customer Home Improvement Contract   24524531A                          0.00
 2919 Sears Home Improvement Products, Inc.                                                           KATHERINE      ARCENEAUX        Customer Home Improvement Contract   24509920A                          0.00
 2920 Sears Home Improvement Products, Inc.                                                           PRINCE         POINTER          Customer Home Improvement Contract   24522481A                          0.00
 2921 Sears Home Improvement Products, Inc.                                                           JOHN           SANDIFER         Customer Home Improvement Contract   24524745A                          0.00
 2922 Sears Home Improvement Products, Inc.                                                           DANIEL         AYARS            Customer Home Improvement Contract   24490039A                          0.00
 2923 Sears Home Improvement Products, Inc.                                                           NOEMI          ANGUELLA         Customer Home Improvement Contract   24525882A                          0.00
 2924 Sears Home Improvement Products, Inc.                                                           VIRGINIA       MILLS            Customer Home Improvement Contract   24529751A                          0.00
 2925 Sears Home Improvement Products, Inc.                                                           JOHN           AGUILAR          Customer Home Improvement Contract   24426293A                          0.00
 2926 Sears Home Improvement Products, Inc.                                                           JOHNNY         GARADO           Customer Home Improvement Contract   24523604A                          0.00
 2927 Sears Home Improvement Products, Inc.                                                           Nargis         MANJI            Customer Home Improvement Contract   24045174B                          0.00
 2928 Sears Home Improvement Products, Inc.                                                           CHELSTIENE     REEVES           Customer Home Improvement Contract   24523736A                          0.00
 2929 Sears Home Improvement Products, Inc.                                                           HERCULES       SMITH            Customer Home Improvement Contract   24480102A                          0.00
 2930 Sears Home Improvement Products, Inc.                                                           DAVID          BRIESKE          Customer Home Improvement Contract   24522192A                          0.00
 2931 Sears Home Improvement Products, Inc.                                                           Nargis         MANJI            Customer Home Improvement Contract   24045174A                          0.00
 2932 Sears Home Improvement Products, Inc.                                                           GARDENIA       SMITH-ROUTH      Customer Home Improvement Contract   24476700A                          0.00
 2933 Sears Home Improvement Products, Inc.                                                           TERRY          SMITH            Customer Home Improvement Contract   24500892A                          0.00
 2934 Sears Home Improvement Products, Inc.                                                           TERRY          SMITH            Customer Home Improvement Contract   24500892C                          0.00
 2935 Sears Home Improvement Products, Inc.                                                           TERRY          SMITH            Customer Home Improvement Contract   24500892B                          0.00
 2936 Sears Home Improvement Products, Inc.                                                           RUDY           FIERS            Customer Home Improvement Contract   24502450A                          0.00
 2937 Sears Home Improvement Products, Inc.                                                           HIBERNIA R     LAMBIRTH         Customer Home Improvement Contract   24460818A                          0.00
 2938 Sears Home Improvement Products, Inc.                                                           HIBERNIA R     LAMBIRTH         Customer Home Improvement Contract   24460818B                          0.00
 2939 Sears Home Improvement Products, Inc.                                                           GRANT          BAXTER           Customer Home Improvement Contract   24502451A                          0.00
 2940 Sears Home Improvement Products, Inc.                                                           ROMMEL         MORA             Customer Home Improvement Contract   24530571A                          0.00
 2941 Sears Home Improvement Products, Inc.                                                           Sel            Yackley          Customer Home Improvement Contract   24521547A                          0.00
 2942 Sears Home Improvement Products, Inc.                                                           David          FONTENELLE       Customer Home Improvement Contract   24504671A                          0.00
 2943 Sears Home Improvement Products, Inc.                                                           BRUCE          CAMPBELL         Customer Home Improvement Contract   24490428A                          0.00
 2944 Sears Home Improvement Products, Inc.                                                           KEVIN          MOORE            Customer Home Improvement Contract   24469826A                          0.00
 2945 Sears Home Improvement Products, Inc.                                                           HASAN          PADAMSEE         Customer Home Improvement Contract   24520007A                          0.00
 2946 Sears Home Improvement Products, Inc.                                                           HASAN          PADAMSEE         Customer Home Improvement Contract   24520007B                          0.00
 2947 Sears Home Improvement Products, Inc.                                                           SHARON         REHM             Customer Home Improvement Contract   23807952A                          0.00
 2948 Sears Home Improvement Products, Inc.                                                           THOMAS         HART             Customer Home Improvement Contract   24522329A                          0.00
 2949 Sears Home Improvement Products, Inc.                                                           VIRGINA        WENNING          Customer Home Improvement Contract   24530886A                          0.00
 2950 Sears Home Improvement Products, Inc.                                                           WILLIE         MOORE            Customer Home Improvement Contract   24490380A                          0.00
 2951 Sears Home Improvement Products, Inc.                                                           SANDY          SUTTON           Customer Home Improvement Contract   24532284A                          0.00
 2952 Sears Home Improvement Products, Inc.                                                           Daisey         Levy             Customer Home Improvement Contract   24529860A                          0.00
 2953 Sears Home Improvement Products, Inc.                                                           JOHN           BARTLOMIEJCZYK   Customer Home Improvement Contract   24520321A                          0.00
 2954 Sears Home Improvement Products, Inc.                                                           MARIE          LIGONDE          Customer Home Improvement Contract   24527283A                          0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                  of Counterparty 22:01:28
                                                                                                                    (Last)
                                                                                                                                                          Main Document
                                                                                                                                                  Title of Contract2
                                                                                                                                                                     PO/ Invoice/ Contract Number
                                                                                                                                                                            (If Applicable)
                                                                                                                                                                                                    Proposed Cure
                                                                                                                                                                                                       Amount
 2955 Sears Home Improvement Products, Inc.
                                                                                          Pg    66 of 111
                                                                                           BEATRICE          BINYARD              Customer Home Improvement Contract 22913089D                                 0.00
 2956 Sears Home Improvement Products, Inc.                                                           IVANHOE           SMITH           Customer Home Improvement Contract   24498169A                         0.00
 2957 Sears Home Improvement Products, Inc.                                                           Janette           Weisberg        Customer Home Improvement Contract   24520777A                         0.00
 2958 Sears Home Improvement Products, Inc.                                                           CYNTHIA           NEBER           Customer Home Improvement Contract   24505318A                         0.00
 2959 Sears Home Improvement Products, Inc.                                                           STEPHEN           GILLILAND       Customer Home Improvement Contract   24541692A                         0.00
 2960 Sears Home Improvement Products, Inc.                                                           BARBARA           BEST            Customer Home Improvement Contract   24532783A                         0.00
 2961 Sears Home Improvement Products, Inc.                                                           Jill              ALLISON         Customer Home Improvement Contract   24457340A                         0.00
 2962 Sears Home Improvement Products, Inc.                                                           RONALD            MILLER          Customer Home Improvement Contract   24476568A                         0.00
 2963 Sears Home Improvement Products, Inc.                                                           Nathan            BENTS           Customer Home Improvement Contract   24503331A                         0.00
 2964 Sears Home Improvement Products, Inc.                                                           RITA              OUTERBRIDGE     Customer Home Improvement Contract   24532491A                         0.00
 2965 Sears Home Improvement Products, Inc.                                                           NEVILLE           HECTOR          Customer Home Improvement Contract   24513137A                         0.00
 2966 Sears Home Improvement Products, Inc.                                                           HENRY             ROSS            Customer Home Improvement Contract   24501398A                         0.00
 2967 Sears Home Improvement Products, Inc.                                                           HENRY             ROSS            Customer Home Improvement Contract   24501398B                         0.00
 2968 Sears Home Improvement Products, Inc.                                                           MAURICE           BURROWES        Customer Home Improvement Contract   24510953A                         0.00
 2969 Sears Home Improvement Products, Inc.                                                           LINDA             MARTINEZ        Customer Home Improvement Contract   24343282A                         0.00
 2970 Sears Home Improvement Products, Inc.                                                           VALERIE           PYLES           Customer Home Improvement Contract   24514303A                         0.00
 2971 Sears Home Improvement Products, Inc.                                                           ROCHELLE          LESTER          Customer Home Improvement Contract   24481552A                         0.00
 2972 Sears Home Improvement Products, Inc.                                                           CEDRIC            JOHNSON         Customer Home Improvement Contract   24520602A                         0.00
 2973 Sears Home Improvement Products, Inc.                                                           CAROLYN           MARTIN          Customer Home Improvement Contract   24532296A                         0.00
 2974 Sears Home Improvement Products, Inc.                                                           CAROLYN           MARTIN          Customer Home Improvement Contract   24532296B                         0.00
 2975 Sears Home Improvement Products, Inc.                                                           ANGELA ROSALIE    SWAB            Customer Home Improvement Contract   24531795A                         0.00
 2976 Sears Home Improvement Products, Inc.                                                           Drucilla          OLIVIS          Customer Home Improvement Contract   24513663B                         0.00
 2977 Sears Home Improvement Products, Inc.                                                           Drucilla          OLIVIS          Customer Home Improvement Contract   24513663A                         0.00
 2978 Sears Home Improvement Products, Inc.                                                           BONNIE J          MABON           Customer Home Improvement Contract   24398860A                         0.00
 2979 Sears Home Improvement Products, Inc.                                                           Carmen            Gonzalez Rios   Customer Home Improvement Contract   24546113A                         0.00
 2980 Sears Home Improvement Products, Inc.                                                           MILAGROS          MORALES         Customer Home Improvement Contract   24314027A                         0.00
 2981 Sears Home Improvement Products, Inc.                                                           JOANNE            CASPER          Customer Home Improvement Contract   24484066A                         0.00
 2982 Sears Home Improvement Products, Inc.                                                           ALVIN             WAKEMAN         Customer Home Improvement Contract   24512990A                         0.00
 2983 Sears Home Improvement Products, Inc.                                                           DAVID             MEGGS           Customer Home Improvement Contract   24529249A                         0.00
 2984 Sears Home Improvement Products, Inc.                                                           KRISTIE           CAHOON          Customer Home Improvement Contract   24522371B                         0.00
 2985 Sears Home Improvement Products, Inc.                                                           TERRY             LANIER          Customer Home Improvement Contract   24510111A                         0.00
 2986 Sears Home Improvement Products, Inc.                                                           KRISTIE           CAHOON          Customer Home Improvement Contract   24522371A                         0.00
 2987 Sears Home Improvement Products, Inc.                                                           ROSARIO           LEWANDOWSKI     Customer Home Improvement Contract   24537899B                         0.00
 2988 Sears Home Improvement Products, Inc.                                                           TYLER             SCOTT           Customer Home Improvement Contract   24533199A                         0.00
 2989 Sears Home Improvement Products, Inc.                                                           PAT               CARROLL         Customer Home Improvement Contract   24530255B                         0.00
 2990 Sears Home Improvement Products, Inc.                                                           PAT               CARROLL         Customer Home Improvement Contract   24530255A                         0.00
 2991 Sears Home Improvement Products, Inc.                                                           Curtis Franklin   DIXSON          Customer Home Improvement Contract   24493921A                         0.00
 2992 Sears Home Improvement Products, Inc.                                                           MERVIS            DUNWELL         Customer Home Improvement Contract   24529564A                         0.00
 2993 Sears Home Improvement Products, Inc.                                                           BARBARA           POTZICK         Customer Home Improvement Contract   24440627A                         0.00
 2994 Sears Home Improvement Products, Inc.                                                           Arthur M          Ford            Customer Home Improvement Contract   24532316A                         0.00
 2995 Sears Home Improvement Products, Inc.                                                           CAROLYN           WILSON          Customer Home Improvement Contract   24461773A                         0.00
 2996 Sears Home Improvement Products, Inc.                                                           JOHN              MCDERMOTT       Customer Home Improvement Contract   24544827A                         0.00
 2997 Sears Home Improvement Products, Inc.                                                           Oscar             Parker          Customer Home Improvement Contract   23750790A                         0.00
 2998 Sears Home Improvement Products, Inc.                                                           MARY              HAMPTON         Customer Home Improvement Contract   24536950A                         0.00
 2999 Sears Home Improvement Products, Inc.                                                           WILLIE            JAY             Customer Home Improvement Contract   24535849A                         0.00
 3000 Sears Home Improvement Products, Inc.                                                           TERESA            ARRINGTON       Customer Home Improvement Contract   24524469A                         0.00
 3001 Sears Home Improvement Products, Inc.                                                           DWANA             JONES           Customer Home Improvement Contract   24488918A                         0.00
 3002 Sears Home Improvement Products, Inc.                                                           DWANA             JONES           Customer Home Improvement Contract   24488918B                         0.00
 3003 Sears Home Improvement Products, Inc.                                                           SUSAN             HILL            Customer Home Improvement Contract   24537015A                         0.00
 3004 Sears Home Improvement Products, Inc.                                                           Elisha            Fitch-Cook      Customer Home Improvement Contract   24514024A                         0.00
 3005 Sears Home Improvement Products, Inc.                                                           JEFF              FITZSIMMONS     Customer Home Improvement Contract   24534244A                         0.00
 3006 Sears Home Improvement Products, Inc.                                                           CANDICE           WILLIAMS        Customer Home Improvement Contract   24535338A                         0.00
 3007 Sears Home Improvement Products, Inc.                                                           Dorothea          DOWD            Customer Home Improvement Contract   24538735A                         0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                 of Counterparty 22:01:28
                                                                                                                   (Last)
                                                                                                                                                         Main Document
                                                                                                                                                 Title of Contract2
                                                                                                                                                                    PO/ Invoice/ Contract Number
                                                                                                                                                                           (If Applicable)
                                                                                                                                                                                                   Proposed Cure
                                                                                                                                                                                                      Amount
 3008 Sears Home Improvement Products, Inc.
                                                                                          Pg
                                                                                           ARIC
                                                                                                67 of 111    BECKER              Customer Home Improvement Contract 24406916A                                 0.00
 3009 Sears Home Improvement Products, Inc.                                                           CARLOS         PARRALES           Customer Home Improvement Contract   24530140A                        0.00
 3010 Sears Home Improvement Products, Inc.                                                           ALI            DANIELS            Customer Home Improvement Contract   24475682A                        0.00
 3011 Sears Home Improvement Products, Inc.                                                           JUDY           WANG               Customer Home Improvement Contract   24545403A                        0.00
 3012 Sears Home Improvement Products, Inc.                                                           ERMA           JOHNSON            Customer Home Improvement Contract   24519663A                        0.00
 3013 Sears Home Improvement Products, Inc.                                                           Kathleen       Motoike            Customer Home Improvement Contract   24532923A                        0.00
 3014 Sears Home Improvement Products, Inc.                                                           DON            SAXTON             Customer Home Improvement Contract   24531719A                        0.00
 3015 Sears Home Improvement Products, Inc.                                                           CAROLYN        RUPERTO            Customer Home Improvement Contract   24420408A                        0.00
 3016 Sears Home Improvement Products, Inc.                                                           LILLIAN        HAYMER             Customer Home Improvement Contract   24529877A                        0.00
 3017 Sears Home Improvement Products, Inc.                                                           TWILA J.       HANSON             Customer Home Improvement Contract   24466138A                        0.00
 3018 Sears Home Improvement Products, Inc.                                                           BRENDA         MAIFARTH           Customer Home Improvement Contract   24542721A                        0.00
 3019 Sears Home Improvement Products, Inc.                                                           Gregorio       Correa Gutierrez   Customer Home Improvement Contract   24548481A                        0.00
 3020 Sears Home Improvement Products, Inc.                                                           linda          mish               Customer Home Improvement Contract   24530917A                        0.00
 3021 Sears Home Improvement Products, Inc.                                                           LISA           RISDAL             Customer Home Improvement Contract   24372818A                        0.00
 3022 Sears Home Improvement Products, Inc.                                                           RACHAEL        MAY                Customer Home Improvement Contract   24532875B                        0.00
 3023 Sears Home Improvement Products, Inc.                                                           RACHAEL        MAY                Customer Home Improvement Contract   24532875A                        0.00
 3024 Sears Home Improvement Products, Inc.                                                           MARIA          LOZANO             Customer Home Improvement Contract   24539666A                        0.00
 3025 Sears Home Improvement Products, Inc.                                                           APRIL          LYNNES             Customer Home Improvement Contract   24519516A                        0.00
 3026 Sears Home Improvement Products, Inc.                                                           Francis        Ridgeway           Customer Home Improvement Contract   24531377A                        0.00
 3027 Sears Home Improvement Products, Inc.                                                           DANIEL         PACHECO            Customer Home Improvement Contract   24536402A                        0.00
 3028 Sears Home Improvement Products, Inc.                                                           Deborah        Avery              Customer Home Improvement Contract   24526572A                        0.00
 3029 Sears Home Improvement Products, Inc.                                                           ELOISE         MORGAN             Customer Home Improvement Contract   24427525B                        0.00
 3030 Sears Home Improvement Products, Inc.                                                           ELOISE         MORGAN             Customer Home Improvement Contract   24427525A                        0.00
 3031 Sears Home Improvement Products, Inc.                                                           CHERYL         BICK               Customer Home Improvement Contract   24518060A                        0.00
 3032 Sears Home Improvement Products, Inc.                                                           ARCHIBALD      CHRISTOPHER        Customer Home Improvement Contract   24537584A                        0.00
 3033 Sears Home Improvement Products, Inc.                                                           MARA           JENSEN             Customer Home Improvement Contract   24531895A                        0.00
 3034 Sears Home Improvement Products, Inc.                                                           STEVEN         WETTER             Customer Home Improvement Contract   24514795A                        0.00
 3035 Sears Home Improvement Products, Inc.                                                           Lorna          McGrath            Customer Home Improvement Contract   24547647A                        0.00
 3036 Sears Home Improvement Products, Inc.                                                           CHARLIE        MAYER              Customer Home Improvement Contract   24517874A                        0.00
 3037 Sears Home Improvement Products, Inc.                                                           AZHAR          HUSSAIN            Customer Home Improvement Contract   24494301A                        0.00
 3038 Sears Home Improvement Products, Inc.                                                           EMMA           SUGGS              Customer Home Improvement Contract   24524347A                        0.00
 3039 Sears Home Improvement Products, Inc.                                                           MARGARET       HOLMES             Customer Home Improvement Contract   24486002A                        0.00
 3040 Sears Home Improvement Products, Inc.                                                           JACQUELINE     MCELRATH           Customer Home Improvement Contract   24531125A                        0.00
 3041 Sears Home Improvement Products, Inc.                                                           WILLIAM        HERREN             Customer Home Improvement Contract   24418708B                        0.00
 3042 Sears Home Improvement Products, Inc.                                                           GLENN          GUNDERSON          Customer Home Improvement Contract   24538088A                        0.00
 3043 Sears Home Improvement Products, Inc.                                                           MARY ELIZA     MILES              Customer Home Improvement Contract   24542140A                        0.00
 3044 Sears Home Improvement Products, Inc.                                                           BRENDA         ROTT               Customer Home Improvement Contract   24540315A                        0.00
 3045 Sears Home Improvement Products, Inc.                                                           Typhone        Wilson             Customer Home Improvement Contract   24545446A                        0.00
 3046 Sears Home Improvement Products, Inc.                                                           DIANA          THOMSON            Customer Home Improvement Contract   24511179A                        0.00
 3047 Sears Home Improvement Products, Inc.                                                           SUSAN          BARNETTE           Customer Home Improvement Contract   24510676A                        0.00
 3048 Sears Home Improvement Products, Inc.                                                           MARK           SAWYER             Customer Home Improvement Contract   24512433A                        0.00
 3049 Sears Home Improvement Products, Inc.                                                           ROBERT         SAFFELL            Customer Home Improvement Contract   24435567A                        0.00
 3050 Sears Home Improvement Products, Inc.                                                           CHARLES        MOLNAR             Customer Home Improvement Contract   24539996A                        0.00
 3051 Sears Home Improvement Products, Inc.                                                           HEATHER        REID               Customer Home Improvement Contract   24527035A                        0.00
 3052 Sears Home Improvement Products, Inc.                                                           TINA           WALKER             Customer Home Improvement Contract   24453270A                        0.00
 3053 Sears Home Improvement Products, Inc.                                                           PETER          HOLMSTEDT          Customer Home Improvement Contract   24501424A                        0.00
 3054 Sears Home Improvement Products, Inc.                                                           DAVID          BUSH               Customer Home Improvement Contract   24444964A                        0.00
 3055 Sears Home Improvement Products, Inc.                                                           CHARLES        DOOLEY             Customer Home Improvement Contract   24404567A                        0.00
 3056 Sears Home Improvement Products, Inc.                                                           CHARLES        DOOLEY             Customer Home Improvement Contract   24404567B                        0.00
 3057 Sears Home Improvement Products, Inc.                                                           GARY           SCHLOSS            Customer Home Improvement Contract   24538091A                        0.00
 3058 Sears Home Improvement Products, Inc.                                                           BEVERLY        EVVARD             Customer Home Improvement Contract   24536419A                        0.00
 3059 Sears Home Improvement Products, Inc.                                                           MARY           JOSLIN             Customer Home Improvement Contract   24549191A                        0.00
 3060 Sears Home Improvement Products, Inc.                                                           EMMANUEL       MARANAN            Customer Home Improvement Contract   24516082A                        0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                  of Counterparty 22:01:28
                                                                                                                    (Last)
                                                                                                                                                          Main Document
                                                                                                                                                  Title of Contract2
                                                                                                                                                                     PO/ Invoice/ Contract Number
                                                                                                                                                                            (If Applicable)
                                                                                                                                                                                                    Proposed Cure
                                                                                                                                                                                                       Amount
 3061 Sears Home Improvement Products, Inc.
                                                                                          Pg
                                                                                           DAVID
                                                                                                68 of 111    FRIEDMAN             Customer Home Improvement Contract 24525792A                                 0.00
 3062 Sears Home Improvement Products, Inc.                                                           NILO           RESLEURE         Customer Home Improvement Contract   24539342A                           0.00
 3063 Sears Home Improvement Products, Inc.                                                           SUSANNA        SHAW             Customer Home Improvement Contract   24519736A                           0.00
 3064 Sears Home Improvement Products, Inc.                                                           MARILYN        BISHOP           Customer Home Improvement Contract   24544256A                           0.00
 3065 Sears Home Improvement Products, Inc.                                                           RICHARD        RODRIGUEZ        Customer Home Improvement Contract   24544857A                           0.00
 3066 Sears Home Improvement Products, Inc.                                                           TIFFANY        NEWTON           Customer Home Improvement Contract   24521157A                           0.00
 3067 Sears Home Improvement Products, Inc.                                                           RICARDO        MAYNARD          Customer Home Improvement Contract   24522490A                           0.00
 3068 Sears Home Improvement Products, Inc.                                                           DYIANA         ETIENNE          Customer Home Improvement Contract   24339637A                           0.00
 3069 Sears Home Improvement Products, Inc.                                                           DYIANA         ETIENNE          Customer Home Improvement Contract   24339637B                           0.00
 3070 Sears Home Improvement Products, Inc.                                                           JACQUE         HOUAMER          Customer Home Improvement Contract   24527618A                           0.00
 3071 Sears Home Improvement Products, Inc.                                                           FEDORA         HAWKINS          Customer Home Improvement Contract   24520109A                           0.00
 3072 Sears Home Improvement Products, Inc.                                                           Kathleen       Tafur            Customer Home Improvement Contract   24552728A                           0.00
 3073 Sears Home Improvement Products, Inc.                                                           Michael        Gibson           Customer Home Improvement Contract   24462687A                           0.00
 3074 Sears Home Improvement Products, Inc.                                                           JACQUELINE     CARTER           Customer Home Improvement Contract   24534593A                           0.00
 3075 Sears Home Improvement Products, Inc.                                                           WILLIAM        BALES            Customer Home Improvement Contract   24534038A                           0.00
 3076 Sears Home Improvement Products, Inc.                                                           JANET          SMITH            Customer Home Improvement Contract   24543967A                           0.00
 3077 Sears Home Improvement Products, Inc.                                                           HENRY          OYOLA            Customer Home Improvement Contract   24527555A                           0.00
 3078 Sears Home Improvement Products, Inc.                                                           JEFF           PETERSON         Customer Home Improvement Contract   24518014A                           0.00
 3079 Sears Home Improvement Products, Inc.                                                           JUDY           KLARE            Customer Home Improvement Contract   24519847A                           0.00
 3080 Sears Home Improvement Products, Inc.                                                           PATRICIA       BEHR             Customer Home Improvement Contract   24546585A                           0.00
 3081 Sears Home Improvement Products, Inc.                                                           ALEM           HAILEMESKEL      Customer Home Improvement Contract   24517601A                           0.00
 3082 Sears Home Improvement Products, Inc.                                                           ALEM           HAILEMESKEL      Customer Home Improvement Contract   24517601B                           0.00
 3083 Sears Home Improvement Products, Inc.                                                           RONNIE         FELIX            Customer Home Improvement Contract   24471180A                           0.00
 3084 Sears Home Improvement Products, Inc.                                                           PEGGY          WYATT            Customer Home Improvement Contract   24546711A                           0.00
 3085 Sears Home Improvement Products, Inc.                                                           BARBARA J      BROWN            Customer Home Improvement Contract   24527947A                           0.00
 3086 Sears Home Improvement Products, Inc.                                                           BETTY          GRIFFIN          Customer Home Improvement Contract   24534628A                           0.00
 3087 Sears Home Improvement Products, Inc.                                                           LAKIESSHA      CHRISTIAN        Customer Home Improvement Contract   24537275A                           0.00
 3088 Sears Home Improvement Products, Inc.                                                           STACI          ROBERTSON        Customer Home Improvement Contract   24495158A                           0.00
 3089 Sears Home Improvement Products, Inc.                                                           BONNIE L       ROBERTS          Customer Home Improvement Contract   24526862A                           0.00
 3090 Sears Home Improvement Products, Inc.                                                           ANGELYN        DOLAN            Customer Home Improvement Contract   24453467A                           0.00
 3091 Sears Home Improvement Products, Inc.                                                           ANNA           BROWN            Customer Home Improvement Contract   24517149A                           0.00
 3092 Sears Home Improvement Products, Inc.                                                           GLORIA         JOHNSON          Customer Home Improvement Contract   24542604A                           0.00
 3093 Sears Home Improvement Products, Inc.                                                           RONALD         PHIFER           Customer Home Improvement Contract   24545797A                           0.00
 3094 Sears Home Improvement Products, Inc.                                                           CHRISTINE      BUNTA            Customer Home Improvement Contract   24503064A                           0.00
 3095 Sears Home Improvement Products, Inc.                                                           HENRY E        ELEY             Customer Home Improvement Contract   24530702A                           0.00
 3096 Sears Home Improvement Products, Inc.                                                           CLEVELAND      MONTAGUE         Customer Home Improvement Contract   24526974A                           0.00
 3097 Sears Home Improvement Products, Inc.                                                           CLEVELAND      MONTAGUE         Customer Home Improvement Contract   24526974C                           0.00
 3098 Sears Home Improvement Products, Inc.                                                           PATRICIA       KELLER           Customer Home Improvement Contract   24530800A                           0.00
 3099 Sears Home Improvement Products, Inc.                                                           HERMAN         HILL             Customer Home Improvement Contract   24549392A                           0.00
 3100 Sears Home Improvement Products, Inc.                                                           RANDY          LARSON           Customer Home Improvement Contract   24497448A                           0.00
 3101 Sears Home Improvement Products, Inc.                                                           BETTYE         SESSION          Customer Home Improvement Contract   24543371A                           0.00
 3102 Sears Home Improvement Products, Inc.                                                           CHRISTOPHER    MILLER           Customer Home Improvement Contract   24548272A                           0.00
 3103 Sears Home Improvement Products, Inc.                                                           ROBERT         STOCKMAN         Customer Home Improvement Contract   24482602A                           0.00
 3104 Sears Home Improvement Products, Inc.                                                           BILLY          BRIDGES          Customer Home Improvement Contract   24557714A                           0.00
 3105 Sears Home Improvement Products, Inc.                                                           JAMES          GALBREATH        Customer Home Improvement Contract   24541178A                           0.00
 3106 Sears Home Improvement Products, Inc.                                                           BRIAN          KETT             Customer Home Improvement Contract   24475211A                           0.00
 3107 Sears Home Improvement Products, Inc.                                                           ROBYN          JOYCE            Customer Home Improvement Contract   24539153A                           0.00
 3108 Sears Home Improvement Products, Inc.                                                           VIET           VO               Customer Home Improvement Contract   24544861A                           0.00
 3109 Sears Home Improvement Products, Inc.                                                           QUINTON        EDWARDS          Customer Home Improvement Contract   24550528A                           0.00
 3110 Sears Home Improvement Products, Inc.                                                           BEVERLY        SUNDERLAND       Customer Home Improvement Contract   24474993A                           0.00
 3111 Sears Home Improvement Products, Inc.                                                           VITO           DILEO            Customer Home Improvement Contract   24539020A                           0.00
 3112 Sears Home Improvement Products, Inc.                                                           THEODORE       TRENT            Customer Home Improvement Contract   24516244A                           0.00
 3113 Sears Home Improvement Products, Inc.                                                           MARLENE        KNISS            Customer Home Improvement Contract   24550758A                           0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                  of Counterparty 22:01:28
                                                                                                                    (Last)
                                                                                                                                                          Main Document
                                                                                                                                                  Title of Contract2
                                                                                                                                                                     PO/ Invoice/ Contract Number
                                                                                                                                                                            (If Applicable)
                                                                                                                                                                                                    Proposed Cure
                                                                                                                                                                                                       Amount
 3114 Sears Home Improvement Products, Inc.
                                                                                          Pg
                                                                                           NORMA
                                                                                                69 of 111    ORTA                 Customer Home Improvement Contract 24542925A                                 0.00
 3115 Sears Home Improvement Products, Inc.                                                           JoAnn           Ozanich          Customer Home Improvement Contract   24481754A                          0.00
 3116 Sears Home Improvement Products, Inc.                                                           HELEN           FRUITTICHER      Customer Home Improvement Contract   24547158A                          0.00
 3117 Sears Home Improvement Products, Inc.                                                           MAGNOLIA        WILLIAMS         Customer Home Improvement Contract   24548270A                          0.00
 3118 Sears Home Improvement Products, Inc.                                                           JOHNNIE         RUSH             Customer Home Improvement Contract   24547897B                          0.00
 3119 Sears Home Improvement Products, Inc.                                                           JAMES L.        CHRISTENSEN      Customer Home Improvement Contract   24542237A                          0.00
 3120 Sears Home Improvement Products, Inc.                                                           Alice           Nelson           Customer Home Improvement Contract   24522913A                          0.00
 3121 Sears Home Improvement Products, Inc.                                                           DIANE           PREHN            Customer Home Improvement Contract   24500707A                          0.00
 3122 Sears Home Improvement Products, Inc.                                                           DENNIS          RASSEL           Customer Home Improvement Contract   24535239A                          0.00
 3123 Sears Home Improvement Products, Inc.                                                           DAVID           FINE             Customer Home Improvement Contract   24457182A                          0.00
 3124 Sears Home Improvement Products, Inc.                                                           YEN             TRAN             Customer Home Improvement Contract   24545048A                          0.00
 3125 Sears Home Improvement Products, Inc.                                                           JAPONESA        DELGADO          Customer Home Improvement Contract   24513737A                          0.00
 3126 Sears Home Improvement Products, Inc.                                                           KENIA           MORALES          Customer Home Improvement Contract   24536642A                          0.00
 3127 Sears Home Improvement Products, Inc.                                                           Miguela         RAMOS            Customer Home Improvement Contract   24542226A                          0.00
 3128 Sears Home Improvement Products, Inc.                                                           RICHARD H.      KELLY            Customer Home Improvement Contract   24545261A                          0.00
 3129 Sears Home Improvement Products, Inc.                                                           MICHAEL         MURPHY           Customer Home Improvement Contract   24545569A                          0.00
 3130 Sears Home Improvement Products, Inc.                                                           MARITZA         ZOUMAS           Customer Home Improvement Contract   24484778B                          0.00
 3131 Sears Home Improvement Products, Inc.                                                           Michelle        McKenney         Customer Home Improvement Contract   24517593A                          0.00
 3132 Sears Home Improvement Products, Inc.                                                           MICHAEL         ALLEN            Customer Home Improvement Contract   24536518A                          0.00
 3133 Sears Home Improvement Products, Inc.                                                           SCOTT P         ITEN             Customer Home Improvement Contract   24466826A                          0.00
 3134 Sears Home Improvement Products, Inc.                                                           CYNTHIA         NOEL             Customer Home Improvement Contract   24551329A                          0.00
 3135 Sears Home Improvement Products, Inc.                                                           AE              WASHINGTON       Customer Home Improvement Contract   24531347A                          0.00
 3136 Sears Home Improvement Products, Inc.                                                           JESSICA         YOUNG            Customer Home Improvement Contract   24551669B                          0.00
 3137 Sears Home Improvement Products, Inc.                                                           SUSAN           MAAHS            Customer Home Improvement Contract   24394521A                          0.00
 3138 Sears Home Improvement Products, Inc.                                                           ORLANDO         ORTIZ            Customer Home Improvement Contract   24492017A                          0.00
                                                                                                                      AZIZE OWNER -
 3139 Sears Home Improvement Products, Inc.                                                           LILIAN TERESA   DAUGHTER         Customer Home Improvement Contract   24519893A                          0.00
 3140 Sears Home Improvement Products, Inc.                                                           ELIZABETH       KRIDLER          Customer Home Improvement Contract   24380968A                          0.00
 3141 Sears Home Improvement Products, Inc.                                                           CYNTHIA D       UDA              Customer Home Improvement Contract   24551017A                          0.00
 3142 Sears Home Improvement Products, Inc.                                                           ELEANOR         JORDAN           Customer Home Improvement Contract   15054934C                          0.00
 3143 Sears Home Improvement Products, Inc.                                                           EDDIE           CRUZ             Customer Home Improvement Contract   24548501A                          0.00
 3144 Sears Home Improvement Products, Inc.                                                           ELEANOR         JORDAN           Customer Home Improvement Contract   15054934B                          0.00
 3145 Sears Home Improvement Products, Inc.                                                           JULIET          MANDAC-SEVILLA   Customer Home Improvement Contract   24477400A                          0.00
 3146 Sears Home Improvement Products, Inc.                                                           JOHN            HAUENSTEIN       Customer Home Improvement Contract   24539695A                          0.00
 3147 Sears Home Improvement Products, Inc.                                                           Courtney        Vaandering       Customer Home Improvement Contract   24493439A                          0.00
 3148 Sears Home Improvement Products, Inc.                                                           JESS            GATLIN           Customer Home Improvement Contract   24523621A                          0.00
 3149 Sears Home Improvement Products, Inc.                                                           BRENDA          HANDY            Customer Home Improvement Contract   24530169A                          0.00
 3150 Sears Home Improvement Products, Inc.                                                           BETTY           FLOYD            Customer Home Improvement Contract   24542241A                          0.00
 3151 Sears Home Improvement Products, Inc.                                                           MARCIA          LAWRENCE         Customer Home Improvement Contract   24532404A                          0.00
 3152 Sears Home Improvement Products, Inc.                                                           JOHNNIE         RUSH             Customer Home Improvement Contract   24547897A                          0.00
 3153 Sears Home Improvement Products, Inc.                                                           Cellie          Banks            Customer Home Improvement Contract   24548341A                          0.00
 3154 Sears Home Improvement Products, Inc.                                                           GARMON          DIXON            Customer Home Improvement Contract   24543667A                          0.00
 3155 Sears Home Improvement Products, Inc.                                                           ANGELA R.       MCGEE            Customer Home Improvement Contract   24542916A                          0.00
 3156 Sears Home Improvement Products, Inc.                                                           BRUCE           SCHWERTNER       Customer Home Improvement Contract   24547705A                          0.00
 3157 Sears Home Improvement Products, Inc.                                                           BRUCE           SCHWERTNER       Customer Home Improvement Contract   24547705B                          0.00
 3158 Sears Home Improvement Products, Inc.                                                           ARTHUR          DEMICO           Customer Home Improvement Contract   24556249A                          0.00
 3159 Sears Home Improvement Products, Inc.                                                           JANARDHANA      DHAGE            Customer Home Improvement Contract   24397616A                          0.00
 3160 Sears Home Improvement Products, Inc.                                                           PHILIP          WERLE            Customer Home Improvement Contract   24550155A                          0.00
 3161 Sears Home Improvement Products, Inc.                                                           RICHARD         FISH             Customer Home Improvement Contract   24513466A                          0.00
 3162 Sears Home Improvement Products, Inc.                                                           TONY            AMADOR           Customer Home Improvement Contract   24548575A                          0.00
 3163 Sears Home Improvement Products, Inc.                                                           LEROY           HOWARD           Customer Home Improvement Contract   24431537A                          0.00
 3164 Sears Home Improvement Products, Inc.                                                           SHIRLEY         LUTES            Customer Home Improvement Contract   24529590A                          0.00
 3165 Sears Home Improvement Products, Inc.                                                           SHIRLEY         PENNY            Customer Home Improvement Contract   24551524A                          0.00
 3166 Sears Home Improvement Products, Inc.                                                           JILL            GERDES           Customer Home Improvement Contract   24555313A                          0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                 of Counterparty 22:01:28
                                                                                                                   (Last)
                                                                                                                                                         Main Document
                                                                                                                                                 Title of Contract2
                                                                                                                                                                    PO/ Invoice/ Contract Number
                                                                                                                                                                           (If Applicable)
                                                                                                                                                                                                   Proposed Cure
                                                                                                                                                                                                      Amount
 3167 Sears Home Improvement Products, Inc.
                                                                                          Pg
                                                                                           JAMES
                                                                                                70 of 111    REDDEN              Customer Home Improvement Contract 24556040A                                 0.00
 3168 Sears Home Improvement Products, Inc.                                                           MARIA          CASTRO          Customer Home Improvement Contract   24535650A                           0.00
 3169 Sears Home Improvement Products, Inc.                                                           CHRISTINA      HADLEY          Customer Home Improvement Contract   24525676A                           0.00
 3170 Sears Home Improvement Products, Inc.                                                           GONZO          CHAIDEZ         Customer Home Improvement Contract   24440988A                           0.00
 3171 Sears Home Improvement Products, Inc.                                                           GONZO          CHAIDEZ         Customer Home Improvement Contract   24440988B                           0.00
 3172 Sears Home Improvement Products, Inc.                                                           DAVID          MCCORMICK       Customer Home Improvement Contract   24511408A                           0.00
 3173 Sears Home Improvement Products, Inc.                                                           KEHINDE        ADEOYE          Customer Home Improvement Contract   24554920A                           0.00
 3174 Sears Home Improvement Products, Inc.                                                           JODEE          KIEFER          Customer Home Improvement Contract   24518293A                           0.00
 3175 Sears Home Improvement Products, Inc.                                                           SAMANTHA       ROCKEY          Customer Home Improvement Contract   24545687A                           0.00
 3176 Sears Home Improvement Products, Inc.                                                           Jane           Schneider       Customer Home Improvement Contract   24516606A                           0.00
 3177 Sears Home Improvement Products, Inc.                                                           BILL           HUDLOW          Customer Home Improvement Contract   24516012A                           0.00
 3178 Sears Home Improvement Products, Inc.                                                           VILMA          BERRY           Customer Home Improvement Contract   24558508A                           0.00
 3179 Sears Home Improvement Products, Inc.                                                           YASMINE        DANIELS         Customer Home Improvement Contract   24509113A                           0.00
 3180 Sears Home Improvement Products, Inc.                                                           JENNIFER       ROBBINS         Customer Home Improvement Contract   24469894A                           0.00
 3181 Sears Home Improvement Products, Inc.                                                           CAROL          WILLIS          Customer Home Improvement Contract   24510418A                           0.00
 3182 Sears Home Improvement Products, Inc.                                                           NICK           MORINELLI       Customer Home Improvement Contract   24533417A                           0.00
 3183 Sears Home Improvement Products, Inc.                                                           LAURA          BEATTY          Customer Home Improvement Contract   24517511B                           0.00
 3184 Sears Home Improvement Products, Inc.                                                           LAURA          BEATTY          Customer Home Improvement Contract   24517511A                           0.00
 3185 Sears Home Improvement Products, Inc.                                                           CRYSTAL        PRICE           Customer Home Improvement Contract   24533999A                           0.00
 3186 Sears Home Improvement Products, Inc.                                                           GLORIAI        MORALES         Customer Home Improvement Contract   24503942A                           0.00
 3187 Sears Home Improvement Products, Inc.                                                           DEBORAH        GOFF            Customer Home Improvement Contract   24477422A                           0.00
 3188 Sears Home Improvement Products, Inc.                                                           VARSHA         PATEL           Customer Home Improvement Contract   24563443B                           0.00
 3189 Sears Home Improvement Products, Inc.                                                           MIKE           MAUTNER         Customer Home Improvement Contract   24544041A                           0.00
 3190 Sears Home Improvement Products, Inc.                                                           KATHLEEN       PEOPLES         Customer Home Improvement Contract   24550557A                           0.00
 3191 Sears Home Improvement Products, Inc.                                                           BRUCE          POTTS           Customer Home Improvement Contract   24541172A                           0.00
 3192 Sears Home Improvement Products, Inc.                                                           Kelly          WIND            Customer Home Improvement Contract   24552345A                           0.00
 3193 Sears Home Improvement Products, Inc.                                                           ROSALIA        MARTINEZ        Customer Home Improvement Contract   24530831A                           0.00
 3194 Sears Home Improvement Products, Inc.                                                           DARRELL W      SCHUENEMANN     Customer Home Improvement Contract   24536755A                           0.00
 3195 Sears Home Improvement Products, Inc.                                                           LISA           MCLEOD          Customer Home Improvement Contract   24550150A                           0.00
 3196 Sears Home Improvement Products, Inc.                                                           JEANIE         SPRENCEL        Customer Home Improvement Contract   24555000A                           0.00
 3197 Sears Home Improvement Products, Inc.                                                           TIMOTHY        MCKERNAN        Customer Home Improvement Contract   24505305B                           0.00
 3198 Sears Home Improvement Products, Inc.                                                           TIMOTHY        MCKERNAN        Customer Home Improvement Contract   24505305A                           0.00
 3199 Sears Home Improvement Products, Inc.                                                           BRUNA          BURTON          Customer Home Improvement Contract   24552079A                           0.00
 3200 Sears Home Improvement Products, Inc.                                                           Ophelia        Taylor-Walker   Customer Home Improvement Contract   24545727A                           0.00
 3201 Sears Home Improvement Products, Inc.                                                           INGEBORG       DAVID           Customer Home Improvement Contract   24554807B                           0.00
 3202 Sears Home Improvement Products, Inc.                                                           ROBERT         YOCK            Customer Home Improvement Contract   24543049A                           0.00
 3203 Sears Home Improvement Products, Inc.                                                           WALTER         DIESCH          Customer Home Improvement Contract   24560879A                           0.00
 3204 Sears Home Improvement Products, Inc.                                                           ANTHONY        BOYKIN          Customer Home Improvement Contract   24558755A                           0.00
 3205 Sears Home Improvement Products, Inc.                                                           ED             BERNOT          Customer Home Improvement Contract   24511692A                           0.00
 3206 Sears Home Improvement Products, Inc.                                                           CARLA          BOYLAN          Customer Home Improvement Contract   24550040A                           0.00
 3207 Sears Home Improvement Products, Inc.                                                           Laurie         Hicks           Customer Home Improvement Contract   24538795A                           0.00
 3208 Sears Home Improvement Products, Inc.                                                           JOE            ADKINS          Customer Home Improvement Contract   24554664B                           0.00
 3209 Sears Home Improvement Products, Inc.                                                           JOE            ADKINS          Customer Home Improvement Contract   24554664A                           0.00
 3210 Sears Home Improvement Products, Inc.                                                           MAUREEN        MURPHY          Customer Home Improvement Contract   24532900A                           0.00
 3211 Sears Home Improvement Products, Inc.                                                           TITONIA        THOMPSON        Customer Home Improvement Contract   24513381A                           0.00
 3212 Sears Home Improvement Products, Inc.                                                           IRMA           GRACE           Customer Home Improvement Contract   24560202A                           0.00
 3213 Sears Home Improvement Products, Inc.                                                           ALECIA         SAMPSON         Customer Home Improvement Contract   24559437A                           0.00
 3214 Sears Home Improvement Products, Inc.                                                           HORACE         LOVE            Customer Home Improvement Contract   24532170A                           0.00
 3215 Sears Home Improvement Products, Inc.                                                           SUZANNE        EDWARDS         Customer Home Improvement Contract   24563356A                           0.00
 3216 Sears Home Improvement Products, Inc.                                                           VALRI          INGEBRIGTSEN    Customer Home Improvement Contract   24560154A                           0.00
 3217 Sears Home Improvement Products, Inc.                                                           NICK           HENRY           Customer Home Improvement Contract   24541176A                           0.00
 3218 Sears Home Improvement Products, Inc.                                                           NICK           HENRY           Customer Home Improvement Contract   24541176C                           0.00
 3219 Sears Home Improvement Products, Inc.                                                           SANDRA         HARDWICK        Customer Home Improvement Contract   24336359A                           0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                 of Counterparty 22:01:28
                                                                                                                    (Last)
                                                                                                                                                         Main Document
                                                                                                                                                 Title of Contract2
                                                                                                                                                                    PO/ Invoice/ Contract Number
                                                                                                                                                                           (If Applicable)
                                                                                                                                                                                                   Proposed Cure
                                                                                                                                                                                                      Amount
 3220 Sears Home Improvement Products, Inc.
                                                                                          Pg
                                                                                           INGA
                                                                                                71 of 111    TURGIL              Customer Home Improvement Contract 24549247A                                 0.00
 3221 Sears Home Improvement Products, Inc.                                                           KATHRYN        MAIN            Customer Home Improvement Contract   24502068A                           0.00
 3222 Sears Home Improvement Products, Inc.                                                           LOUIS          WILLIAMS        Customer Home Improvement Contract   24557921A                           0.00
 3223 Sears Home Improvement Products, Inc.                                                           SCOTT          GOLDMAN         Customer Home Improvement Contract   24525747A                           0.00
 3224 Sears Home Improvement Products, Inc.                                                           JEANNETTE      JACKSON         Customer Home Improvement Contract   24545285A                           0.00
 3225 Sears Home Improvement Products, Inc.                                                           JAMES          ALEXANDER       Customer Home Improvement Contract   24368626A                           0.00
 3226 Sears Home Improvement Products, Inc.                                                           JENNIFER       FENIMORE        Customer Home Improvement Contract   24557625A                           0.00
 3227 Sears Home Improvement Products, Inc.                                                           CLAUDIO        FIORNASCENTE    Customer Home Improvement Contract   24542062A                           0.00
 3228 Sears Home Improvement Products, Inc.                                                           FREDERICK      GIRSHICK        Customer Home Improvement Contract   24530908B                           0.00
 3229 Sears Home Improvement Products, Inc.                                                           ROBERT         MONETTA         Customer Home Improvement Contract   24558902A                           0.00
 3230 Sears Home Improvement Products, Inc.                                                           ANNA           ULINSKI         Customer Home Improvement Contract   24558243A                           0.00
 3231 Sears Home Improvement Products, Inc.                                                           MARTHA         JUSTICE         Customer Home Improvement Contract   24495413B                           0.00
 3232 Sears Home Improvement Products, Inc.                                                           MARIA          QUINTANA        Customer Home Improvement Contract   24558937A                           0.00
 3233 Sears Home Improvement Products, Inc.                                                           CAROL          EBERSOLE        Customer Home Improvement Contract   24565044B                           0.00
 3234 Sears Home Improvement Products, Inc.                                                           CAROL          EBERSOLE        Customer Home Improvement Contract   24565044A                           0.00
 3235 Sears Home Improvement Products, Inc.                                                           TERRY          FISCHER         Customer Home Improvement Contract   24563600A                           0.00
 3236 Sears Home Improvement Products, Inc.                                                           SUSAN L.       SIMPSON         Customer Home Improvement Contract   24550123A                           0.00
 3237 Sears Home Improvement Products, Inc.                                                           MONICA         SALAS           Customer Home Improvement Contract   24538959A                           0.00
 3238 Sears Home Improvement Products, Inc.                                                           TIM            SIMDARS         Customer Home Improvement Contract   24535230A                           0.00
 3239 Sears Home Improvement Products, Inc.                                                           DORA           RAMIREZ         Customer Home Improvement Contract   24508050A                           0.00
 3240 Sears Home Improvement Products, Inc.                                                           Gloria         ELAVET          Customer Home Improvement Contract   24544210A                           0.00
 3241 Sears Home Improvement Products, Inc.                                                           DAVID          MEGGS           Customer Home Improvement Contract   24529249B                           0.00
 3242 Sears Home Improvement Products, Inc.                                                           ALAN           HARRELL         Customer Home Improvement Contract   24519133A                           0.00
 3243 Sears Home Improvement Products, Inc.                                                           SHERYL         WENKER          Customer Home Improvement Contract   24551187A                           0.00
 3244 Sears Home Improvement Products, Inc.                                                           KEN            CALLAHAN        Customer Home Improvement Contract   24505443A                           0.00
 3245 Sears Home Improvement Products, Inc.                                                           JACQUELINE     BYRD            Customer Home Improvement Contract   24517791A                           0.00
 3246 Sears Home Improvement Products, Inc.                                                           JANE           WADSWORTH       Customer Home Improvement Contract   24116727A                           0.00
 3247 Sears Home Improvement Products, Inc.                                                           JOSE           GARCIA          Customer Home Improvement Contract   24471710A                           0.00
 3248 Sears Home Improvement Products, Inc.                                                           CHARLES        LAMBERT         Customer Home Improvement Contract   24539620A                           0.00
 3249 Sears Home Improvement Products, Inc.                                                           CAROLINA       MAGDAEL         Customer Home Improvement Contract   24545071A                           0.00
 3250 Sears Home Improvement Products, Inc.                                                           JERRY          FOSTER          Customer Home Improvement Contract   24435309A                           0.00
 3251 Sears Home Improvement Products, Inc.                                                           RUDY           GREENIA         Customer Home Improvement Contract   24527771A                           0.00
 3252 Sears Home Improvement Products, Inc.                                                           RUDY           GREENIA         Customer Home Improvement Contract   24527771B                           0.00
 3253 Sears Home Improvement Products, Inc.                                                           SARAH          BUCKINGHAM      Customer Home Improvement Contract   24552285A                           0.00
 3254 Sears Home Improvement Products, Inc.                                                           PHILLIP        PAYNE           Customer Home Improvement Contract   24521194A                           0.00
 3255 Sears Home Improvement Products, Inc.                                                           PATRICIA       AVERY           Customer Home Improvement Contract   24550659A                           0.00
 3256 Sears Home Improvement Products, Inc.                                                           PATRICIA       AVERY           Customer Home Improvement Contract   24550659B                           0.00
 3257 Sears Home Improvement Products, Inc.                                                           EVELYN         JOHNSON         Customer Home Improvement Contract   24478696A                           0.00
 3258 Sears Home Improvement Products, Inc.                                                           LAURA          JOHNSON         Customer Home Improvement Contract   24545055A                           0.00
 3259 Sears Home Improvement Products, Inc.                                                           SEBASTIAN      KIMBANDI        Customer Home Improvement Contract   24441459A                           0.00
 3260 Sears Home Improvement Products, Inc.                                                           CHARLES        COLEMAN         Customer Home Improvement Contract   24421230A                           0.00
 3261 Sears Home Improvement Products, Inc.                                                           MARIO          GUZMAN          Customer Home Improvement Contract   24547672A                           0.00
 3262 Sears Home Improvement Products, Inc.                                                           ROBERT         MAGNESS         Customer Home Improvement Contract   24463466A                           0.00
 3263 Sears Home Improvement Products, Inc.                                                           Carolyn        HARCUM          Customer Home Improvement Contract   24553316A                           0.00
 3264 Sears Home Improvement Products, Inc.                                                           JUNE           ABRAHAM         Customer Home Improvement Contract   24553012A                           0.00
 3265 Sears Home Improvement Products, Inc.                                                           Patricia       LAMB            Customer Home Improvement Contract   24078363B                           0.00
 3266 Sears Home Improvement Products, Inc.                                                           JOYCE          FREEMAN         Customer Home Improvement Contract   24541204A                           0.00
 3267 Sears Home Improvement Products, Inc.                                                           RAYE-ANNE      DORN            Customer Home Improvement Contract   24529027A                           0.00
 3268 Sears Home Improvement Products, Inc.                                                           KAMEL          IZERADJENE      Customer Home Improvement Contract   24556115A                           0.00
 3269 Sears Home Improvement Products, Inc.                                                           MICHELE        CUFF            Customer Home Improvement Contract   24530514A                           0.00
 3270 Sears Home Improvement Products, Inc.                                                           MICHELE        CUFF            Customer Home Improvement Contract   24530514B                           0.00
 3271 Sears Home Improvement Products, Inc.                                                           ANDREW         WILEY           Customer Home Improvement Contract   24566486A                           0.00
 3272 Sears Home Improvement Products, Inc.                                                           EVELYN         ATHA            Customer Home Improvement Contract   24477936A                           0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                   EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                  of Counterparty 22:01:28
                                                                                                                     (Last)
                                                                                                                                                          Main Document
                                                                                                                                                  Title of Contract2
                                                                                                                                                                     PO/ Invoice/ Contract Number
                                                                                                                                                                            (If Applicable)
                                                                                                                                                                                                    Proposed Cure
                                                                                                                                                                                                       Amount
 3273 Sears Home Improvement Products, Inc.
                                                                                          Pg
                                                                                           Virgil
                                                                                                  72 of 111  Edwards              Customer Home Improvement Contract 24529605A                                 0.00
 3274 Sears Home Improvement Products, Inc.                                                           ROBERT         ROBINSON         Customer Home Improvement Contract   24532618A                           0.00
 3275 Sears Home Improvement Products, Inc.                                                           TIMOTHY        WHITE            Customer Home Improvement Contract   24559409A                           0.00
 3276 Sears Home Improvement Products, Inc.                                                           CHARLES        RISHEL           Customer Home Improvement Contract   24517079B                           0.00
 3277 Sears Home Improvement Products, Inc.                                                           HELEN          HENDERSON        Customer Home Improvement Contract   24518602A                           0.00
 3278 Sears Home Improvement Products, Inc.                                                           JOSEPH         BURGESS          Customer Home Improvement Contract   24563065A                           0.00
 3279 Sears Home Improvement Products, Inc.                                                           HELEN          COGDELL          Customer Home Improvement Contract   24560277A                           0.00
 3280 Sears Home Improvement Products, Inc.                                                           JUSTIN         BARBER           Customer Home Improvement Contract   24559268A                           0.00
 3281 Sears Home Improvement Products, Inc.                                                           MELBA          POLAN            Customer Home Improvement Contract   24539849A                           0.00
 3282 Sears Home Improvement Products, Inc.                                                           SHERI          HANES            Customer Home Improvement Contract   24552768A                           0.00
 3283 Sears Home Improvement Products, Inc.                                                           DEBRA          WILLIAMS         Customer Home Improvement Contract   24563116A                           0.00
 3284 Sears Home Improvement Products, Inc.                                                           TERRY          LEE              Customer Home Improvement Contract   24551196A                           0.00
 3285 Sears Home Improvement Products, Inc.                                                           MYTHILY        RAMANATHAN       Customer Home Improvement Contract   24527342A                           0.00
 3286 Sears Home Improvement Products, Inc.                                                           PAULINE        PREZOLA          Customer Home Improvement Contract   24499977A                           0.00
 3287 Sears Home Improvement Products, Inc.                                                           GLORIA         VAZQUEZ          Customer Home Improvement Contract   24551552A                           0.00
 3288 Sears Home Improvement Products, Inc.                                                           PIARA          SINGH            Customer Home Improvement Contract   24563690A                           0.00
 3289 Sears Home Improvement Products, Inc.                                                           JANICE         BOYD             Customer Home Improvement Contract   24423849A                           0.00
 3290 Sears Home Improvement Products, Inc.                                                           BARBARA N.     PITTMAN          Customer Home Improvement Contract   24550958A                           0.00
 3291 Sears Home Improvement Products, Inc.                                                           TIMMOTHY       DRUMMOND         Customer Home Improvement Contract   24563784A                           0.00
 3292 Sears Home Improvement Products, Inc.                                                           JAMES TROY     SMITH            Customer Home Improvement Contract   24538289A                           0.00
 3293 Sears Home Improvement Products, Inc.                                                           Karim          Benmilad         Customer Home Improvement Contract   23765161A                           0.00
 3294 Sears Home Improvement Products, Inc.                                                           DANIEL         ELLIOTT          Customer Home Improvement Contract   22723015A                           0.00
 3295 Sears Home Improvement Products, Inc.                                                           JORGE          DEL RIO          Customer Home Improvement Contract   24510539B                           0.00
 3296 Sears Home Improvement Products, Inc.                                                           Gloria         Walker           Customer Home Improvement Contract   23908870A                           0.00
 3297 Sears Home Improvement Products, Inc.                                                           IVETTE         GIL QUINTANA     Customer Home Improvement Contract   24534258A                           0.00
 3298 Sears Home Improvement Products, Inc.                                                           PARSOTTAM      PANARA           Customer Home Improvement Contract   24507118A                           0.00
 3299 Sears Home Improvement Products, Inc.                                                           BORIS          KORTIAK          Customer Home Improvement Contract   24562827B                           0.00
 3300 Sears Home Improvement Products, Inc.                                                           EDDIE          RODRIGUEZ        Customer Home Improvement Contract   24561741A                           0.00
 3301 Sears Home Improvement Products, Inc.                                                           SHIRLEY        WALKER           Customer Home Improvement Contract   24529604A                           0.00
 3302 Sears Home Improvement Products, Inc.                                                           HEBA           ABED             Customer Home Improvement Contract   24421644B                           0.00
 3303 Sears Home Improvement Products, Inc.                                                           HEBA           ABED             Customer Home Improvement Contract   24421644A                           0.00
 3304 Sears Home Improvement Products, Inc.                                                           ABIGAIL        OLIVARES         Customer Home Improvement Contract   24563037A                           0.00
 3305 Sears Home Improvement Products, Inc.                                                           Samuth         Sang             Customer Home Improvement Contract   24540276A                           0.00
 3306 Sears Home Improvement Products, Inc.                                                           DAVID          FISCHER          Customer Home Improvement Contract   24564578A                           0.00
 3307 Sears Home Improvement Products, Inc.                                                           HEBA           ABED             Customer Home Improvement Contract   24421644C                           0.00
 3308 Sears Home Improvement Products, Inc.                                                           NANETTE        ANTONMATTEI      Customer Home Improvement Contract   24520118A                           0.00
 3309 Sears Home Improvement Products, Inc.                                                           BILLY          BROOKS           Customer Home Improvement Contract   24539132A                           0.00
 3310 Sears Home Improvement Products, Inc.                                                           NANCY          EMERICK          Customer Home Improvement Contract   24559625A                           0.00
 3311 Sears Home Improvement Products, Inc.                                                           MARY           CLAIBORNE        Customer Home Improvement Contract   24300864A                           0.00
 3312 Sears Home Improvement Products, Inc.                                                           Teri           Cooper           Customer Home Improvement Contract   21723663C                           0.00
 3313 Sears Home Improvement Products, Inc.                                                           LESLIE         PHILLIPS         Customer Home Improvement Contract   24545117A                           0.00
 3314 Sears Home Improvement Products, Inc.                                                           VAUGHN         PICKETT          Customer Home Improvement Contract   24564043A                           0.00
 3315 Sears Home Improvement Products, Inc.                                                           ADOLFO C       MORENO           Customer Home Improvement Contract   24543893A                           0.00
 3316 Sears Home Improvement Products, Inc.                                                           BHAIA          RAJAN            Customer Home Improvement Contract   24507389A                           0.00
 3317 Sears Home Improvement Products, Inc.                                                           DEBBY          HOFFMAN          Customer Home Improvement Contract   24452739A                           0.00
 3318 Sears Home Improvement Products, Inc.                                                           KAREN          SMITH            Customer Home Improvement Contract   24562897A                           0.00
 3319 Sears Home Improvement Products, Inc.                                                           DAVID A        BLANTON          Customer Home Improvement Contract   24464556A                           0.00
 3320 Sears Home Improvement Products, Inc.                                                           NAOMI          HAMMOND          Customer Home Improvement Contract   24559202A                           0.00
 3321 Sears Home Improvement Products, Inc.                                                           LISA           HINGSON          Customer Home Improvement Contract   24525764A                           0.00
 3322 Sears Home Improvement Products, Inc.                                                           ESTHER         WILLIARD         Customer Home Improvement Contract   24539355A                           0.00
 3323 Sears Home Improvement Products, Inc.                                                           SHOWWU         LI               Customer Home Improvement Contract   24560026B                           0.00
 3324 Sears Home Improvement Products, Inc.                                                           JENNIFER       BOYD             Customer Home Improvement Contract   24426204A                           0.00
 3325 Sears Home Improvement Products, Inc.                                                           JENNIFER       BOYD             Customer Home Improvement Contract   24426204B                           0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                of Counterparty 22:01:28
                                                                                                                  (Last)
                                                                                                                                                        Main Document
                                                                                                                                                Title of Contract2
                                                                                                                                                                   PO/ Invoice/ Contract Number
                                                                                                                                                                          (If Applicable)
                                                                                                                                                                                                  Proposed Cure
                                                                                                                                                                                                     Amount
 3326 Sears Home Improvement Products, Inc.
                                                                                          Pg    73 of 111
                                                                                           SHOWWU            LI                 Customer Home Improvement Contract 24560026A                                 0.00
 3327 Sears Home Improvement Products, Inc.                                                          SUZY           MCDOWELL         Customer Home Improvement Contract   24512387C                          0.00
 3328 Sears Home Improvement Products, Inc.                                                          SUZY           MCDOWELL         Customer Home Improvement Contract   24512387B                          0.00
 3329 Sears Home Improvement Products, Inc.                                                          ANTONETTE      COFFEE           Customer Home Improvement Contract   24468101A                          0.00
 3330 Sears Home Improvement Products, Inc.                                                          DEBORAH        STECHKO          Customer Home Improvement Contract   21718886A                          0.00
 3331 Sears Home Improvement Products, Inc.                                                          DON            BURTON           Customer Home Improvement Contract   24536947A                          0.00
 3332 Sears Home Improvement Products, Inc.                                                          PHILIPPE       GARNIER          Customer Home Improvement Contract   24436326A                          0.00
 3333 Sears Home Improvement Products, Inc.                                                          PHILIPPE       GARNIER          Customer Home Improvement Contract   24436326B                          0.00
 3334 Sears Home Improvement Products, Inc.                                                          Leixa           Vellez Rivera   Customer Home Improvement Contract   24574768A                          0.00
 3335 Sears Home Improvement Products, Inc.                                                          BOBBI JO       CHICK            Customer Home Improvement Contract   24566939A                          0.00
 3336 Sears Home Improvement Products, Inc.                                                          ANNIE          STARK            Customer Home Improvement Contract   23851988A                          0.00
 3337 Sears Home Improvement Products, Inc.                                                          ANNIE          STARK            Customer Home Improvement Contract   23851988B                          0.00
 3338 Sears Home Improvement Products, Inc.                                                          PARKER         KIRBY            Customer Home Improvement Contract   24549501A                          0.00
 3339 Sears Home Improvement Products, Inc.                                                          JANICE         BOWIE            Customer Home Improvement Contract   24543316A                          0.00
 3340 Sears Home Improvement Products, Inc.                                                          LUEVITA        GARY             Customer Home Improvement Contract   24511540A                          0.00
 3341 Sears Home Improvement Products, Inc.                                                          BETTY          COLLINS          Customer Home Improvement Contract   24495723A                          0.00
 3342 Sears Home Improvement Products, Inc.                                                          Violet          Flewellen       Customer Home Improvement Contract   24562266A                          0.00
 3343 Sears Home Improvement Products, Inc.                                                          Violet          Flewellen       Customer Home Improvement Contract   24562266B                          0.00
 3344 Sears Home Improvement Products, Inc.                                                          STEPHEN        JONES            Customer Home Improvement Contract   24547913A                          0.00
 3345 Sears Home Improvement Products, Inc.                                                          LINDA          VANDERPLUYM      Customer Home Improvement Contract   24545238A                          0.00
 3346 Sears Home Improvement Products, Inc.                                                          GAYLA          MICHELIN         Customer Home Improvement Contract   24146060A                          0.00
 3347 Sears Home Improvement Products, Inc.                                                          JOEL           PARRIOTT         Customer Home Improvement Contract   24555243A                          0.00
 3348 Sears Home Improvement Products, Inc.                                                          PAT            TIBAUDO          Customer Home Improvement Contract   24532585A                          0.00
 3349 Sears Home Improvement Products, Inc.                                                          LEZETTA         GOFF            Customer Home Improvement Contract   24570140A                          0.00
 3350 Sears Home Improvement Products, Inc.                                                          Margaret        Jones           Customer Home Improvement Contract   24502181A                          0.00
 3351 Sears Home Improvement Products, Inc.                                                          ROBERT         BERTHOUD         Customer Home Improvement Contract   24573072A                          0.00
 3352 Sears Home Improvement Products, Inc.                                                          NOLAN          KALACAS          Customer Home Improvement Contract   24536830A                          0.00
 3353 Sears Home Improvement Products, Inc.                                                          NANCY          ESQUIVEL         Customer Home Improvement Contract   24567321A                          0.00
 3354 Sears Home Improvement Products, Inc.                                                          PATRICIA       GUZMAN           Customer Home Improvement Contract   24550516A                          0.00
 3355 Sears Home Improvement Products, Inc.                                                          SANDRA         WELLS            Customer Home Improvement Contract   24566289A                          0.00
 3356 Sears Home Improvement Products, Inc.                                                          Rose           Rogers           Customer Home Improvement Contract   23488302B                          0.00
 3357 Sears Home Improvement Products, Inc.                                                          Rose           Rogers           Customer Home Improvement Contract   23488302C                          0.00
 3358 Sears Home Improvement Products, Inc.                                                          TOMMY          SHELTON          Customer Home Improvement Contract   24420784A                          0.00
 3359 Sears Home Improvement Products, Inc.                                                          GARY           HARDER           Customer Home Improvement Contract   24561961A                          0.00
 3360 Sears Home Improvement Products, Inc.                                                          LANCE ARTHUR   BOELTER          Customer Home Improvement Contract   24566100A                          0.00
 3361 Sears Home Improvement Products, Inc.                                                          RICARDO        MAYNARD          Customer Home Improvement Contract   24522490B                          0.00
 3362 Sears Home Improvement Products, Inc.                                                          JENNIE         BROWN            Customer Home Improvement Contract   24555241A                          0.00
 3363 Sears Home Improvement Products, Inc.                                                          HARRY          NAIDU            Customer Home Improvement Contract   24250631A                          0.00
 3364 Sears Home Improvement Products, Inc.                                                          JANICE         JACKSON          Customer Home Improvement Contract   24501141A                          0.00
 3365 Sears Home Improvement Products, Inc.                                                          JACKIE         WHITTINGTON      Customer Home Improvement Contract   24541770B                          0.00
 3366 Sears Home Improvement Products, Inc.                                                          JACKIE         WHITTINGTON      Customer Home Improvement Contract   24541770A                          0.00
 3367 Sears Home Improvement Products, Inc.                                                          ALEXANDER      TEMPLE           Customer Home Improvement Contract   24535075A                          0.00
 3368 Sears Home Improvement Products, Inc.                                                          CINDY          BUNDROCK         Customer Home Improvement Contract   24577563A                          0.00
 3369 Sears Home Improvement Products, Inc.                                                          Ernestine       Dennis          Customer Home Improvement Contract   24577119A                          0.00
 3370 Sears Home Improvement Products, Inc.                                                          MARGARET       CLARK            Customer Home Improvement Contract   24553305A                          0.00
 3371 Sears Home Improvement Products, Inc.                                                          ELSA           ESCABI           Customer Home Improvement Contract   24485256A                          0.00
 3372 Sears Home Improvement Products, Inc.                                                          LILLIAN        RIVERA           Customer Home Improvement Contract   24558052A                          0.00
 3373 Sears Home Improvement Products, Inc.                                                          JAMES          SIVALLS          Customer Home Improvement Contract   24515109A                          0.00
 3374 Sears Home Improvement Products, Inc.                                                          WILLIAM        VALENTINE        Customer Home Improvement Contract   24278114B                          0.00
 3375 Sears Home Improvement Products, Inc.                                                          MARIA          GARCIA           Customer Home Improvement Contract   24553649A                          0.00
 3376 Sears Home Improvement Products, Inc.                                                          LARRY          BEAUCHAMP        Customer Home Improvement Contract   24552272A                          0.00
 3377 Sears Home Improvement Products, Inc.                                                          TRUOC          PHAM             Customer Home Improvement Contract   24470995A                          0.00
 3378 Sears Home Improvement Products, Inc.                                                          EDITH          BASSELL          Customer Home Improvement Contract   24566440A                          0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                   EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                    of Counterparty 22:01:28
                                                                                                                      (Last)
                                                                                                                                                            Main Document
                                                                                                                                                    Title of Contract2
                                                                                                                                                                       PO/ Invoice/ Contract Number
                                                                                                                                                                              (If Applicable)
                                                                                                                                                                                                      Proposed Cure
                                                                                                                                                                                                         Amount
 3379 Sears Home Improvement Products, Inc.
                                                                                          Pg
                                                                                           Bettie
                                                                                                  74 of 111  Carter                 Customer Home Improvement Contract 24554494A                                 0.00
 3380 Sears Home Improvement Products, Inc.                                                           ANITA           WHICHARD         Customer Home Improvement Contract    24564852A                           0.00
 3381 Sears Home Improvement Products, Inc.                                                           ANITA           WHICHARD         Customer Home Improvement Contract    24564852B                           0.00
 3382 Sears Home Improvement Products, Inc.                                                           SADIE           KENNEDY          Customer Home Improvement Contract    24545074A                           0.00
 3383 Sears Home Improvement Products, Inc.                                                           BLANCHE         ESSMYER          Customer Home Improvement Contract    24564239A                           0.00
 3384 Sears Home Improvement Products, Inc.                                                           SUSANNA         WELLS            Customer Home Improvement Contract    24558088A                           0.00
 3385 Sears Home Improvement Products, Inc.                                                           DOUG            SPAHR            Customer Home Improvement Contract    23556202A                           0.00
 3386 Sears Home Improvement Products, Inc.                                                           MISRAK          ABASHAWL         Customer Home Improvement Contract    24536060A                           0.00
 3387 Sears Home Improvement Products, Inc.                                                           PHYLLIS         BROWN            Customer Home Improvement Contract    24430881B                           0.00
 3388 Sears Home Improvement Products, Inc.                                                           PHYLLIS         BROWN            Customer Home Improvement Contract    24430881A                           0.00
 3389 Sears Home Improvement Products, Inc.                                                           GARTH           SILL             Customer Home Improvement Contract    24575067A                           0.00
 3390 Sears Home Improvement Products, Inc.                                                           EMMA            MATTHEW          Customer Home Improvement Contract    24507318A                           0.00
 3391 Sears Home Improvement Products, Inc.                                                           OLA K           MEADOWCROFT      Customer Home Improvement Contract    24495128A                           0.00
 3392 Sears Home Improvement Products, Inc.                                                           MARIA           LEWIS            Customer Home Improvement Contract    24575610A                           0.00
 3393 Sears Home Improvement Products, Inc.                                                           CHARLES         MESSICK          Customer Home Improvement Contract    24577612B                           0.00
 3394 Sears Home Improvement Products, Inc.                                                           SARA            YORK             Customer Home Improvement Contract    24521432A                           0.00
 3395 Sears Home Improvement Products, Inc.                                                           Callie          Moore            Customer Home Improvement Contract    24558048A                           0.00
 3396 Sears Home Improvement Products, Inc.                                                           evelyn          daly             Customer Home Improvement Contract    24569885A                           0.00
 3397 Sears Home Improvement Products, Inc.                                                           RITA            BAIR             Customer Home Improvement Contract    24482418B                           0.00
 3398 Sears Home Improvement Products, Inc.                                                           JEMILAT         SANUSI           Customer Home Improvement Contract    24574883A                           0.00
 3399 Sears Home Improvement Products, Inc.                                                           RITA            BAIR             Customer Home Improvement Contract    24482418A                           0.00
 3400 Sears Home Improvement Products, Inc.                                                           JENNY           TROWBRIDGE       Customer Home Improvement Contract    24542643A                           0.00
 3401 Sears Home Improvement Products, Inc.                                                           David           Spence           Customer Home Improvement Contract    24537314A                           0.00
 3402 Sears Home Improvement Products, Inc.                                                           HELEN           BAXTER           Customer Home Improvement Contract    24576977A                           0.00
 3403 Sears Home Improvement Products, Inc.                                                           MARYANNE        CHALABY          Customer Home Improvement Contract    24144076A                           0.00
 3404 Sears Home Improvement Products, Inc.                                                           SHARON          FARNER           Customer Home Improvement Contract    24554466A                           0.00
 3405 Sears Home Improvement Products, Inc.                                                           EUGENE          DUBUC            Customer Home Improvement Contract    24571106B                           0.00
 3406 Sears Home Improvement Products, Inc.                                                           EUGENE          DUBUC            Customer Home Improvement Contract    24571106A                           0.00
 3407 Sears Home Improvement Products, Inc.                                                           SHARON          DUCHESNEAU       Customer Home Improvement Contract    24524726A                           0.00
 3408 Sears Home Improvement Products, Inc.                                                           PEGGY           LEGGETT          Customer Home Improvement Contract    24564754A                           0.00
 3409 Sears Home Improvement Products, Inc.                                                           JUAN            SANTANA          Customer Home Improvement Contract    24027908B                           0.00
 3410 Sears Home Improvement Products, Inc.                                                           SUSAN           O' DELL          Customer Home Improvement Contract    24537219A                           0.00
 3411 Sears Home Improvement Products, Inc.                                                           GENEROSA        JOYNER           Customer Home Improvement Contract    24575274A                           0.00
 3412 Sears Home Improvement Products, Inc.                                                           GRACE           CENTENO          Customer Home Improvement Contract    24576965A                           0.00
 3413 Sears Home Improvement Products, Inc.                                                           MARTHA          DEAN             Customer Home Improvement Contract    24562935A                           0.00
 3414 Sears Home Improvement Products, Inc.                                                           YOLANDE         ABAN             Customer Home Improvement Contract    24562669A                           0.00
 3415 Sears Home Improvement Products, Inc.                                                           MARIA           PACHECO          Customer Home Improvement Contract    24571262A                           0.00
 3416 Sears Home Improvement Products, Inc.                                                           ESTHER          NORRIS           Customer Home Improvement Contract    24568648A                           0.00
 3417 Sears Home Improvement Products, Inc.                                                           MARGARET        ARENA            Customer Home Improvement Contract    24559135A                           0.00
 3418 Sears Home Improvement Products, Inc.                                                           JOHNNY          WILSON           Customer Home Improvement Contract    24576304A                           0.00
 3419 Sears Home Improvement Products, Inc.                                                           CHARLES         WINSLETT         Customer Home Improvement Contract    24523652A                           0.00
 3420 Sears Home Improvement Products, Inc.                                                           JEANETTE        KRAEMER          Customer Home Improvement Contract    24575149A                           0.00
 3421 Sears Home Improvement Products, Inc.                                                           Henry J         Reinitz          Customer Home Improvement Contract    24542293A                           0.00
 3422 Sears Home Improvement Products, Inc.                                                           CHARLES         WINSLETT         Customer Home Improvement Contract    24523652B                           0.00
 3423 Sears Home Improvement Products, Inc.                                                           ANDREW          JOYCE            Customer Home Improvement Contract    24576232A                           0.00
 3424 Sears Home Improvement Products, Inc.                                                           DORIS           WEDER            Customer Home Improvement Contract    24566929A                           0.00
 3425 Sears Home Improvement Products, Inc.                                                           CAMILLE         GREEN THOMAS     Customer Home Improvement Contract    24567780A                           0.00
 3426 Sears Home Improvement Products, Inc.                                                           SUSAN           GOMEZ            Customer Home Improvement Contract    24540574A                           0.00
 3427 Sears Home Improvement Products, Inc.                                                           FRANK           MURPHY           Customer Home Improvement Contract    24540259A                           0.00
 3428 Sears Home Improvement Products, Inc.                                                           TOM             CULLEY           Customer Home Improvement Contract    24561046A                           0.00
 3429 Sears Home Improvement Products, Inc.                                                           DOREEN          ELEBY            Customer Home Improvement Contract    24574250A                           0.00
 3430 Sears Home Improvement Products, Inc.                                                           Ronald          MAYERLE          Customer Home Improvement Contract    24560563A                           0.00
 3431 Sears Home Improvement Products, Inc.                                                           STELLA          BURKE            Customer Home Improvement Contract    24568257A                           0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                 of Counterparty 22:01:28
                                                                                                                   (Last)
                                                                                                                                                         Main Document
                                                                                                                                                 Title of Contract2
                                                                                                                                                                    PO/ Invoice/ Contract Number
                                                                                                                                                                           (If Applicable)
                                                                                                                                                                                                   Proposed Cure
                                                                                                                                                                                                      Amount
 3432 Sears Home Improvement Products, Inc.
                                                                                          Pg
                                                                                           KIRK
                                                                                                75 of 111    DEGRAW              Customer Home Improvement Contract 24574860A                                 0.00
 3433 Sears Home Improvement Products, Inc.                                                           STEPHANIE      WRIGHT          Customer Home Improvement Contract   24571085A                           0.00
 3434 Sears Home Improvement Products, Inc.                                                           KRISTEEN       OSTERKAMP       Customer Home Improvement Contract   24574592A                           0.00
 3435 Sears Home Improvement Products, Inc.                                                           DIANA          DIAZ LOPEZ      Customer Home Improvement Contract   18225680A                           0.00
 3436 Sears Home Improvement Products, Inc.                                                           JEFFREY        BELL            Customer Home Improvement Contract   24536409A                           0.00
 3437 Sears Home Improvement Products, Inc.                                                           FRANCES        JOHNSON         Customer Home Improvement Contract   24555262A                           0.00
 3438 Sears Home Improvement Products, Inc.                                                           Irene C        RUBIO           Customer Home Improvement Contract   24566085A                           0.00
 3439 Sears Home Improvement Products, Inc.                                                           ELIZABETH      MULLINS         Customer Home Improvement Contract   24493307A                           0.00
 3440 Sears Home Improvement Products, Inc.                                                           JEFFREY        EASLEY          Customer Home Improvement Contract   24441515A                           0.00
 3441 Sears Home Improvement Products, Inc.                                                           BRENDA         GOLFOS          Customer Home Improvement Contract   24553105A                           0.00
 3442 Sears Home Improvement Products, Inc.                                                           THOMAS         TIMLICK         Customer Home Improvement Contract   24577148A                           0.00
 3443 Sears Home Improvement Products, Inc.                                                           Robert         VINYARD         Customer Home Improvement Contract   24573883A                           0.00
 3444 Sears Home Improvement Products, Inc.                                                           THELMA         ROBERSON        Customer Home Improvement Contract   24574780A                           0.00
 3445 Sears Home Improvement Products, Inc.                                                           YARA           DASILVA         Customer Home Improvement Contract   23734049B                           0.00
 3446 Sears Home Improvement Products, Inc.                                                           AZEAL          GILHAM          Customer Home Improvement Contract   24336296A                           0.00
 3447 Sears Home Improvement Products, Inc.                                                           JOAN           STROUD          Customer Home Improvement Contract   24566349A                           0.00
 3448 Sears Home Improvement Products, Inc.                                                           DEBBIE         STEVENS         Customer Home Improvement Contract   24547673A                           0.00
 3449 Sears Home Improvement Products, Inc.                                                           JASON          PENMAN          Customer Home Improvement Contract   24554132A                           0.00
 3450 Sears Home Improvement Products, Inc.                                                           HOPE           PARNELL         Customer Home Improvement Contract   24579315A                           0.00
 3451 Sears Home Improvement Products, Inc.                                                           OM             Ghimirey        Customer Home Improvement Contract   24508394A                           0.00
 3452 Sears Home Improvement Products, Inc.                                                           ROBERT S.      NAU             Customer Home Improvement Contract   24508141A                           0.00
 3453 Sears Home Improvement Products, Inc.                                                           albert         deems           Customer Home Improvement Contract   23918726A                           0.00
 3454 Sears Home Improvement Products, Inc.                                                           RICHARD        RIGARD          Customer Home Improvement Contract   24308820A                           0.00
 3455 Sears Home Improvement Products, Inc.                                                           DELORES        WRIGHT          Customer Home Improvement Contract   24527502A                           0.00
 3456 Sears Home Improvement Products, Inc.                                                           SARAH          REUSS           Customer Home Improvement Contract   24574609A                           0.00
 3457 Sears Home Improvement Products, Inc.                                                           DORRIE         MANN            Customer Home Improvement Contract   24552941A                           0.00
 3458 Sears Home Improvement Products, Inc.                                                           KENNETH        GALVIN          Customer Home Improvement Contract   24530444A                           0.00
 3459 Sears Home Improvement Products, Inc.                                                           JAMES          STRATTON        Customer Home Improvement Contract   24549596A                           0.00
 3460 Sears Home Improvement Products, Inc.                                                           DOMINIC        TECCE           Customer Home Improvement Contract   24583931A                           0.00
 3461 Sears Home Improvement Products, Inc.                                                           BRENDA         APPLEHANS       Customer Home Improvement Contract   24575879A                           0.00
 3462 Sears Home Improvement Products, Inc.                                                           DAVID          young           Customer Home Improvement Contract   24492354A                           0.00
 3463 Sears Home Improvement Products, Inc.                                                           Stephanie      Hill            Customer Home Improvement Contract   24519832A                           0.00
 3464 Sears Home Improvement Products, Inc.                                                           LAWRENCE       BARNES          Customer Home Improvement Contract   24575331A                           0.00
 3465 Sears Home Improvement Products, Inc.                                                           KENNETH        BUSWELL         Customer Home Improvement Contract   24579520A                           0.00
 3466 Sears Home Improvement Products, Inc.                                                           KENNETH        BUSWELL         Customer Home Improvement Contract   24579520C                           0.00
 3467 Sears Home Improvement Products, Inc.                                                           KENNETH        BUSWELL         Customer Home Improvement Contract   24579520B                           0.00
 3468 Sears Home Improvement Products, Inc.                                                           GINA           WATSON          Customer Home Improvement Contract   24581873A                           0.00
 3469 Sears Home Improvement Products, Inc.                                                           KATHLEEN       LUCARIO         Customer Home Improvement Contract   24583249A                           0.00
 3470 Sears Home Improvement Products, Inc.                                                           DAVID          FRANCO          Customer Home Improvement Contract   24581862A                           0.00
 3471 Sears Home Improvement Products, Inc.                                                           Wayne          Lee             Customer Home Improvement Contract   24582894A                           0.00
 3472 Sears Home Improvement Products, Inc.                                                           DURAND         BOLIERE         Customer Home Improvement Contract   24552818A                           0.00
 3473 Sears Home Improvement Products, Inc.                                                           RICCARDO       ABATE           Customer Home Improvement Contract   24538532A                           0.00
 3474 Sears Home Improvement Products, Inc.                                                           BOON           PARK            Customer Home Improvement Contract   24543705A                           0.00
 3475 Sears Home Improvement Products, Inc.                                                           THOMAS M.      ARNOLD          Customer Home Improvement Contract   24577592A                           0.00
 3476 Sears Home Improvement Products, Inc.                                                           BAIGEN         MEI             Customer Home Improvement Contract   24537558A                           0.00
 3477 Sears Home Improvement Products, Inc.                                                           SAMUEL         OROZCO          Customer Home Improvement Contract   23985272A                           0.00
 3478 Sears Home Improvement Products, Inc.                                                           LINDA          GRUNEWALD       Customer Home Improvement Contract   24550730A                           0.00
 3479 Sears Home Improvement Products, Inc.                                                           BRADLEY        LILLIE          Customer Home Improvement Contract   24539748A                           0.00
 3480 Sears Home Improvement Products, Inc.                                                           MARTHA         BEBEN           Customer Home Improvement Contract   24583299A                           0.00
 3481 Sears Home Improvement Products, Inc.                                                           GEORGE         JORDAN          Customer Home Improvement Contract   24580545A                           0.00
 3482 Sears Home Improvement Products, Inc.                                                           DERRICK        WILSON          Customer Home Improvement Contract   24384078A                           0.00
 3483 Sears Home Improvement Products, Inc.                                                           SONIA          ACOSTA          Customer Home Improvement Contract   24579864B                           0.00
 3484 Sears Home Improvement Products, Inc.                                                           SONIA          ACOSTA          Customer Home Improvement Contract   24579864A                           0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                 of Counterparty 22:01:28
                                                                                                                   (Last)
                                                                                                                                                         Main Document
                                                                                                                                                 Title of Contract2
                                                                                                                                                                    PO/ Invoice/ Contract Number
                                                                                                                                                                           (If Applicable)
                                                                                                                                                                                                   Proposed Cure
                                                                                                                                                                                                      Amount
 3485 Sears Home Improvement Products, Inc.
                                                                                          Pg    76 of 111
                                                                                           CHERYL            AGGEN               Customer Home Improvement Contract 24571268A                                 0.00
 3486 Sears Home Improvement Products, Inc.                                                           CHAROLETTE     BACHER             Customer Home Improvement Contract   24534262A                        0.00
 3487 Sears Home Improvement Products, Inc.                                                           SCOTT D.       SCHIMMEL           Customer Home Improvement Contract   24505683A                        0.00
 3488 Sears Home Improvement Products, Inc.                                                           Verna K        Dresch             Customer Home Improvement Contract   24538790A                        0.00
 3489 Sears Home Improvement Products, Inc.                                                           DORIS          MOTON              Customer Home Improvement Contract   24495530A                        0.00
 3490 Sears Home Improvement Products, Inc.                                                           LORETTA        TAYLOR             Customer Home Improvement Contract   24538589A                        0.00
 3491 Sears Home Improvement Products, Inc.                                                           BRUCE          SWEIGART           Customer Home Improvement Contract   24490788A                        0.00
 3492 Sears Home Improvement Products, Inc.                                                           DAVID          ALEGRE             Customer Home Improvement Contract   24574661A                        0.00
 3493 Sears Home Improvement Products, Inc.                                                           KENNETH        BERTSCHY           Customer Home Improvement Contract   24493334A                        0.00
 3494 Sears Home Improvement Products, Inc.                                                           SCOTT          SMALLRIDGE         Customer Home Improvement Contract   24509154A                        0.00
 3495 Sears Home Improvement Products, Inc.                                                           Nicole M       Quirino-case       Customer Home Improvement Contract   23829891A                        0.00
 3496 Sears Home Improvement Products, Inc.                                                           BRUCE          MCCALLUM           Customer Home Improvement Contract   24554015A                        0.00
 3497 Sears Home Improvement Products, Inc.                                                           ALTON          ALFORD             Customer Home Improvement Contract   24584064A                        0.00
 3498 Sears Home Improvement Products, Inc.                                                           LESLIE         EATON RODRIGUEZ Customer Home Improvement Contract      24526406A                        0.00
 3499 Sears Home Improvement Products, Inc.                                                           CHARLES C      NWEKE              Customer Home Improvement Contract   24544757A                        0.00
 3500 Sears Home Improvement Products, Inc.                                                           GERTRUDE       PETERS             Customer Home Improvement Contract   24551229A                        0.00
 3501 Sears Home Improvement Products, Inc.                                                           GERTRUDE       PETERS             Customer Home Improvement Contract   24551229B                        0.00
 3502 Sears Home Improvement Products, Inc.                                                           LEROY          BUTLER             Customer Home Improvement Contract   24579593A                        0.00
 3503 Sears Home Improvement Products, Inc.                                                           MARIE          DEA                Customer Home Improvement Contract   24545519A                        0.00
 3504 Sears Home Improvement Products, Inc.                                                           RAYMOND        DELEON             Customer Home Improvement Contract   24573042A                        0.00
 3505 Sears Home Improvement Products, Inc.                                                           DERRICK        SALAS              Customer Home Improvement Contract   24575876A                        0.00
 3506 Sears Home Improvement Products, Inc.                                                           MARIO          VILLEJO            Customer Home Improvement Contract   24582398A                        0.00
 3507 Sears Home Improvement Products, Inc.                                                           MARIO          VILLEJO            Customer Home Improvement Contract   24582398C                        0.00
 3508 Sears Home Improvement Products, Inc.                                                           MARIA          PASION             Customer Home Improvement Contract   24536601A                        0.00
 3509 Sears Home Improvement Products, Inc.                                                           ANNE           SAMARAWICKRAMA Customer Home Improvement Contract       24568163A                        0.00
 3510 Sears Home Improvement Products, Inc.                                                           GARY           MCMAHON            Customer Home Improvement Contract   24574091A                        0.00
 3511 Sears Home Improvement Products, Inc.                                                           DALTON         LEATHERMAN         Customer Home Improvement Contract   24572959A                        0.00
 3512 Sears Home Improvement Products, Inc.                                                           ANGIE          LOCKHART           Customer Home Improvement Contract   24559766A                        0.00
 3513 Sears Home Improvement Products, Inc.                                                           CHARLESTINE    BAILEY             Customer Home Improvement Contract   24574427A                        0.00
 3514 Sears Home Improvement Products, Inc.                                                           LINDA          GRUNEWALD          Customer Home Improvement Contract   24550730B                        0.00
 3515 Sears Home Improvement Products, Inc.                                                           TONYA          DENGLER            Customer Home Improvement Contract   24580902A                        0.00
 3516 Sears Home Improvement Products, Inc.                                                           CHARLES        MESSICK            Customer Home Improvement Contract   24577612C                        0.00
 3517 Sears Home Improvement Products, Inc.                                                           LENARD         JACOBS             Customer Home Improvement Contract   24573079A                        0.00
 3518 Sears Home Improvement Products, Inc.                                                           KIM            BYLSMA             Customer Home Improvement Contract   24579378A                        0.00
 3519 Sears Home Improvement Products, Inc.                                                           ANDREW         PHAM               Customer Home Improvement Contract   24581883A                        0.00
 3520 Sears Home Improvement Products, Inc.                                                           CHRISTINE      BUNTA              Customer Home Improvement Contract   24503064B                        0.00
 3521 Sears Home Improvement Products, Inc.                                                           HASSAN         WARITH             Customer Home Improvement Contract   24564199A                        0.00
 3522 Sears Home Improvement Products, Inc.                                                           WILLIAM        BLAYLOCK           Customer Home Improvement Contract   24573204A                        0.00
 3523 Sears Home Improvement Products, Inc.                                                           HAROLD         MANN               Customer Home Improvement Contract   24562785A                        0.00
 3524 Sears Home Improvement Products, Inc.                                                           TIM            HENSLER            Customer Home Improvement Contract   24535547A                        0.00
 3525 Sears Home Improvement Products, Inc.                                                           SHARON         RAY                Customer Home Improvement Contract   24567869A                        0.00
 3526 Sears Home Improvement Products, Inc.                                                           RANDY          GENTRY             Customer Home Improvement Contract   24558061A                        0.00
 3527 Sears Home Improvement Products, Inc.                                                           JOHN           CRANSHAW           Customer Home Improvement Contract   24566293A                        0.00
 3528 Sears Home Improvement Products, Inc.                                                           ED             WILLIAMSON         Customer Home Improvement Contract   24559109A                        0.00
 3529 Sears Home Improvement Products, Inc.                                                           KATHY          DIFULGO            Customer Home Improvement Contract   24585999A                        0.00
 3530 Sears Home Improvement Products, Inc.                                                           CASSIE         TILLMAN            Customer Home Improvement Contract   23901367B                        0.00
 3531 Sears Home Improvement Products, Inc.                                                           IRIBERTO       ROSADO             Customer Home Improvement Contract   24548690A                        0.00
 3532 Sears Home Improvement Products, Inc.                                                           Rosemarie      Santaniello        Customer Home Improvement Contract   24621213A                        0.00
 3533 Sears Home Improvement Products, Inc.                                                           ZENAIDA        NIEVES             Customer Home Improvement Contract   24566138A                        0.00
 3534 Sears Home Improvement Products, Inc.                                                           Dorothy        WALKER             Customer Home Improvement Contract   24589852A                        0.00
 3535 Sears Home Improvement Products, Inc.                                                           ROBERT         WALKER             Customer Home Improvement Contract   24562715A                        0.00
 3536 Sears Home Improvement Products, Inc.                                                           PATRICIA       RODRIGUEZ          Customer Home Improvement Contract   24509898A                        0.00
 3537 Sears Home Improvement Products, Inc.                                                           VIVIAN         HILL               Customer Home Improvement Contract   24580132A                        0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                 of Counterparty 22:01:28
                                                                                                                   (Last)
                                                                                                                                                         Main Document
                                                                                                                                                 Title of Contract2
                                                                                                                                                                    PO/ Invoice/ Contract Number
                                                                                                                                                                           (If Applicable)
                                                                                                                                                                                                   Proposed Cure
                                                                                                                                                                                                      Amount
 3538 Sears Home Improvement Products, Inc.
                                                                                          Pg    77 of 111
                                                                                           ELIZABETH         DEEGAN              Customer Home Improvement Contract 24550475A                                 0.00
 3539 Sears Home Improvement Products, Inc.                                                           DIEULA         JANVIER          Customer Home Improvement Contract   24586738A                          0.00
 3540 Sears Home Improvement Products, Inc.                                                           LAP            TRAN             Customer Home Improvement Contract   24581857A                          0.00
 3541 Sears Home Improvement Products, Inc.                                                           RICKEY         CRANE            Customer Home Improvement Contract   24563238A                          0.00
 3542 Sears Home Improvement Products, Inc.                                                           JOY            SAMPLE           Customer Home Improvement Contract   23843096C                          0.00
 3543 Sears Home Improvement Products, Inc.                                                           JAMIE          EMERSON          Customer Home Improvement Contract   21025891A                          0.00
 3544 Sears Home Improvement Products, Inc.                                                           JIM            BERGERON         Customer Home Improvement Contract   24536860A                          0.00
 3545 Sears Home Improvement Products, Inc.                                                           JIM            BERGERON         Customer Home Improvement Contract   24536860B                          0.00
 3546 Sears Home Improvement Products, Inc.                                                           EMMANUEL       SPEARE           Customer Home Improvement Contract   24543824A                          0.00
 3547 Sears Home Improvement Products, Inc.                                                           RONALD         KETCH            Customer Home Improvement Contract   24562123A                          0.00
 3548 Sears Home Improvement Products, Inc.                                                           MARVINE        WARREN           Customer Home Improvement Contract   24577508A                          0.00
 3549 Sears Home Improvement Products, Inc.                                                           Irma           Stewart          Customer Home Improvement Contract   24522058A                          0.00
 3550 Sears Home Improvement Products, Inc.                                                           Carol          Racanello        Customer Home Improvement Contract   24573184A                          0.00
 3551 Sears Home Improvement Products, Inc.                                                           Carol          Racanello        Customer Home Improvement Contract   24573184B                          0.00
 3552 Sears Home Improvement Products, Inc.                                                           Carol          Racanello        Customer Home Improvement Contract   24573184C                          0.00
 3553 Sears Home Improvement Products, Inc.                                                           PAULETTE       CASE             Customer Home Improvement Contract   24507785A                          0.00
 3554 Sears Home Improvement Products, Inc.                                                           MARY C         REDICK           Customer Home Improvement Contract   24497489A                          0.00
 3555 Sears Home Improvement Products, Inc.                                                           MARY C         REDICK           Customer Home Improvement Contract   24497489B                          0.00
 3556 Sears Home Improvement Products, Inc.                                                           MARY C         REDICK           Customer Home Improvement Contract   24497489C                          0.00
 3557 Sears Home Improvement Products, Inc.                                                           KIM            THAVARAJAH       Customer Home Improvement Contract   24542041A                          0.00
 3558 Sears Home Improvement Products, Inc.                                                           GREGORY        FELTZ            Customer Home Improvement Contract   24585868A                          0.00
 3559 Sears Home Improvement Products, Inc.                                                           RHONDA         DUNLAP           Customer Home Improvement Contract   24550845A                          0.00
 3560 Sears Home Improvement Products, Inc.                                                           Iliana         Rivera           Customer Home Improvement Contract   24613847A                          0.00
 3561 Sears Home Improvement Products, Inc.                                                           RAMON          CLAUDIO          Customer Home Improvement Contract   24581257A                          0.00
 3562 Sears Home Improvement Products, Inc.                                                           ROMEO          GARDNER          Customer Home Improvement Contract   24567835A                          0.00
 3563 Sears Home Improvement Products, Inc.                                                           TALITHA        LEFLOURIA        Customer Home Improvement Contract   24543665A                          0.00
 3564 Sears Home Improvement Products, Inc.                                                           Thomas         Mix              Customer Home Improvement Contract   24543608A                          0.00
 3565 Sears Home Improvement Products, Inc.                                                           ROBERT         PEETE            Customer Home Improvement Contract   24575572A                          0.00
 3566 Sears Home Improvement Products, Inc.                                                           Jaynes         DESENNA          Customer Home Improvement Contract   24536006A                          0.00
 3567 Sears Home Improvement Products, Inc.                                                           MARIA          M ALEGRIA        Customer Home Improvement Contract   24561488A                          0.00
 3568 Sears Home Improvement Products, Inc.                                                           SUSANNE        HIRSCH           Customer Home Improvement Contract   24581554A                          0.00
 3569 Sears Home Improvement Products, Inc.                                                           HOLLIE         LAMA             Customer Home Improvement Contract   24492620A                          0.00
 3570 Sears Home Improvement Products, Inc.                                                           JACUUELINE     MARITNEZ RUIZ    Customer Home Improvement Contract   24598004A                          0.00
 3571 Sears Home Improvement Products, Inc.                                                           Freederick     Hanhauser        Customer Home Improvement Contract   24574751A                          0.00
 3572 Sears Home Improvement Products, Inc.                                                           David          SUAREZ           Customer Home Improvement Contract   24599003A                          0.00
 3573 Sears Home Improvement Products, Inc.                                                           KAREN          LEWIS            Customer Home Improvement Contract   24195229A                          0.00
 3574 Sears Home Improvement Products, Inc.                                                           KAREN          LEWIS            Customer Home Improvement Contract   24195229B                          0.00
 3575 Sears Home Improvement Products, Inc.                                                           Eric           HOOK             Customer Home Improvement Contract   24589033A                          0.00
 3576 Sears Home Improvement Products, Inc.                                                           JOHNNY         MOORE            Customer Home Improvement Contract   24576595A                          0.00
 3577 Sears Home Improvement Products, Inc.                                                           LISA           SCHWARTZ GREEN   Customer Home Improvement Contract   24471213A                          0.00
 3578 Sears Home Improvement Products, Inc.                                                           NOLAN          HEIRD            Customer Home Improvement Contract   24479774A                          0.00
 3579 Sears Home Improvement Products, Inc.                                                           TERRY          ALLEN            Customer Home Improvement Contract   24588489A                          0.00
 3580 Sears Home Improvement Products, Inc.                                                           SHOWWU         LI               Customer Home Improvement Contract   24560026C                          0.00
 3581 Sears Home Improvement Products, Inc.                                                           RYAN           OCONNOR          Customer Home Improvement Contract   24534008A                          0.00
 3582 Sears Home Improvement Products, Inc.                                                           EUGENIA        JOHNSON          Customer Home Improvement Contract   24553806A                          0.00
 3583 Sears Home Improvement Products, Inc.                                                           EUGENIA        JOHNSON          Customer Home Improvement Contract   24553806B                          0.00
 3584 Sears Home Improvement Products, Inc.                                                           ANGELA         STINSON          Customer Home Improvement Contract   24455504A                          0.00
 3585 Sears Home Improvement Products, Inc.                                                           ANGELA         STINSON          Customer Home Improvement Contract   24455504B                          0.00
 3586 Sears Home Improvement Products, Inc.                                                           MYRTIS         MONROE           Customer Home Improvement Contract   24582834A                          0.00
 3587 Sears Home Improvement Products, Inc.                                                           MAXINE         BLAKE            Customer Home Improvement Contract   24115086A                          0.00
 3588 Sears Home Improvement Products, Inc.                                                           Ronald         Grace            Customer Home Improvement Contract   24573347A                          0.00
 3589 Sears Home Improvement Products, Inc.                                                           Dolores        Sanchez          Customer Home Improvement Contract   24284632A                          0.00
 3590 Sears Home Improvement Products, Inc.                                                           LULA           DAWSON           Customer Home Improvement Contract   24517441A                          0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                 of Counterparty 22:01:28
                                                                                                                   (Last)
                                                                                                                                                         Main Document
                                                                                                                                                 Title of Contract2
                                                                                                                                                                    PO/ Invoice/ Contract Number
                                                                                                                                                                           (If Applicable)
                                                                                                                                                                                                   Proposed Cure
                                                                                                                                                                                                      Amount
 3591 Sears Home Improvement Products, Inc.
                                                                                          Pg
                                                                                           MARIE
                                                                                                78 of 111    HOUSTON             Customer Home Improvement Contract 24566772A                                 0.00
 3592 Sears Home Improvement Products, Inc.                                                           JIM            ARNOLD          Customer Home Improvement Contract   24593671A                           0.00
 3593 Sears Home Improvement Products, Inc.                                                           SHERRY         VACHON          Customer Home Improvement Contract   24598129A                           0.00
 3594 Sears Home Improvement Products, Inc.                                                           JULIO          DESIR           Customer Home Improvement Contract   24579522A                           0.00
 3595 Sears Home Improvement Products, Inc.                                                           TONY           CAMERON         Customer Home Improvement Contract   24553392A                           0.00
 3596 Sears Home Improvement Products, Inc.                                                           PATRICIA       BROWN           Customer Home Improvement Contract   24566073A                           0.00
 3597 Sears Home Improvement Products, Inc.                                                           JANIE          THOMAS          Customer Home Improvement Contract   24585319B                           0.00
 3598 Sears Home Improvement Products, Inc.                                                           JUANITA        GRIFFITH        Customer Home Improvement Contract   24256380B                           0.00
 3599 Sears Home Improvement Products, Inc.                                                           JORGE          GRANADA         Customer Home Improvement Contract   24598870A                           0.00
 3600 Sears Home Improvement Products, Inc.                                                           KASSANDRA      SMITH           Customer Home Improvement Contract   24523312B                           0.00
 3601 Sears Home Improvement Products, Inc.                                                           KASSANDRA      SMITH           Customer Home Improvement Contract   24523312A                           0.00
 3602 Sears Home Improvement Products, Inc.                                                           Marcus         Palmer          Customer Home Improvement Contract   24519129B                           0.00
 3603 Sears Home Improvement Products, Inc.                                                           Marcus         Palmer          Customer Home Improvement Contract   24519129A                           0.00
 3604 Sears Home Improvement Products, Inc.                                                           DONALD         FERRARA         Customer Home Improvement Contract   24590082A                           0.00
 3605 Sears Home Improvement Products, Inc.                                                           NANCY          ROBERTS         Customer Home Improvement Contract   24516017A                           0.00
 3606 Sears Home Improvement Products, Inc.                                                           Herbert        Murphy          Customer Home Improvement Contract   24609218A                           0.00
 3607 Sears Home Improvement Products, Inc.                                                           MARGARET       GLASS           Customer Home Improvement Contract   24556313A                           0.00
 3608 Sears Home Improvement Products, Inc.                                                           ISRAEL         MARTINEZ        Customer Home Improvement Contract   24585041A                           0.00
 3609 Sears Home Improvement Products, Inc.                                                           ISRAEL         MARTINEZ        Customer Home Improvement Contract   24585041C                           0.00
 3610 Sears Home Improvement Products, Inc.                                                           Carlton        MCDONALD        Customer Home Improvement Contract   24589463A                           0.00
 3611 Sears Home Improvement Products, Inc.                                                           ESTHER         NORRIS          Customer Home Improvement Contract   24568648C                           0.00
 3612 Sears Home Improvement Products, Inc.                                                           FLORA          ROSTAMIAN       Customer Home Improvement Contract   24553553A                           0.00
 3613 Sears Home Improvement Products, Inc.                                                           XIOMARA        CHAVEZ          Customer Home Improvement Contract   24578437A                           0.00
 3614 Sears Home Improvement Products, Inc.                                                           ESTHER         NORRIS          Customer Home Improvement Contract   24568648B                           0.00
 3615 Sears Home Improvement Products, Inc.                                                           AL             SHEPETUK        Customer Home Improvement Contract   24427565A                           0.00
 3616 Sears Home Improvement Products, Inc.                                                           RONALD         JOHNSON         Customer Home Improvement Contract   24589843B                           0.00
 3617 Sears Home Improvement Products, Inc.                                                           RONALD         JOHNSON         Customer Home Improvement Contract   24589843A                           0.00
 3618 Sears Home Improvement Products, Inc.                                                           RICHARD        TRACY           Customer Home Improvement Contract   24553142A                           0.00
 3619 Sears Home Improvement Products, Inc.                                                           Folake         ADENIYI         Customer Home Improvement Contract   24559365A                           0.00
 3620 Sears Home Improvement Products, Inc.                                                           ANNE           BRALICK         Customer Home Improvement Contract   24592795A                           0.00
 3621 Sears Home Improvement Products, Inc.                                                           ORLIN          JULIUS          Customer Home Improvement Contract   24566581A                           0.00
 3622 Sears Home Improvement Products, Inc.                                                           KYLE           RAGSDALE        Customer Home Improvement Contract   24586732A                           0.00
 3623 Sears Home Improvement Products, Inc.                                                           ADRIENNE       SIRES           Customer Home Improvement Contract   24581723A                           0.00
 3624 Sears Home Improvement Products, Inc.                                                           Lonnie         Youngblood      Customer Home Improvement Contract   24557645A                           0.00
 3625 Sears Home Improvement Products, Inc.                                                           Lonnie         Youngblood      Customer Home Improvement Contract   24557645B                           0.00
 3626 Sears Home Improvement Products, Inc.                                                           RITA & Dolf    BATTIFARANO     Customer Home Improvement Contract   24589332A                           0.00
 3627 Sears Home Improvement Products, Inc.                                                           RICHARD        HARRIS          Customer Home Improvement Contract   24580764B                           0.00
 3628 Sears Home Improvement Products, Inc.                                                           RICHARD        HARRIS          Customer Home Improvement Contract   24580764A                           0.00
 3629 Sears Home Improvement Products, Inc.                                                           BERTHA         JACKSON         Customer Home Improvement Contract   24598866A                           0.00
 3630 Sears Home Improvement Products, Inc.                                                           JOHN           LENTZ           Customer Home Improvement Contract   24609268A                           0.00
 3631 Sears Home Improvement Products, Inc.                                                           Winne          Sims            Customer Home Improvement Contract   24576826A                           0.00
 3632 Sears Home Improvement Products, Inc.                                                           RODEL          PANGAN          Customer Home Improvement Contract   24589250A                           0.00
 3633 Sears Home Improvement Products, Inc.                                                           AMBER          GRUBBS          Customer Home Improvement Contract   24597534A                           0.00
 3634 Sears Home Improvement Products, Inc.                                                           JUNE M         RICHARDS        Customer Home Improvement Contract   24593346B                           0.00
 3635 Sears Home Improvement Products, Inc.                                                           JUNE M         RICHARDS        Customer Home Improvement Contract   24593346A                           0.00
 3636 Sears Home Improvement Products, Inc.                                                           DANIEL         HUFFMAN         Customer Home Improvement Contract   24118863D                           0.00
 3637 Sears Home Improvement Products, Inc.                                                           DANIEL         HUFFMAN         Customer Home Improvement Contract   24118863C                           0.00
 3638 Sears Home Improvement Products, Inc.                                                           SHARON         LAMPKIN         Customer Home Improvement Contract   24538400A                           0.00
 3639 Sears Home Improvement Products, Inc.                                                           THOMAS         HARMON          Customer Home Improvement Contract   24553242A                           0.00
 3640 Sears Home Improvement Products, Inc.                                                           BARBARA        COOK            Customer Home Improvement Contract   24548736A                           0.00
 3641 Sears Home Improvement Products, Inc.                                                           JUDD B.        SMITH           Customer Home Improvement Contract   24587692A                           0.00
 3642 Sears Home Improvement Products, Inc.                                                           MARIE          BALLONG         Customer Home Improvement Contract   24510665A                           0.00
 3643 Sears Home Improvement Products, Inc.                                                           DONNA          NASSRY          Customer Home Improvement Contract   24553933A                           0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                  of Counterparty 22:01:28
                                                                                                                    (Last)
                                                                                                                                                          Main Document
                                                                                                                                                  Title of Contract2
                                                                                                                                                                     PO/ Invoice/ Contract Number
                                                                                                                                                                            (If Applicable)
                                                                                                                                                                                                    Proposed Cure
                                                                                                                                                                                                       Amount
 3644 Sears Home Improvement Products, Inc.
                                                                                          Pg
                                                                                           ELLEN
                                                                                                79 of 111    PARRISH              Customer Home Improvement Contract 24582597A                                 0.00
 3645 Sears Home Improvement Products, Inc.                                                           ELLEN          PARRISH           Customer Home Improvement Contract   24582597B                          0.00
 3646 Sears Home Improvement Products, Inc.                                                           JEREMY         SMITH             Customer Home Improvement Contract   24375689C                          0.00
 3647 Sears Home Improvement Products, Inc.                                                           ZORINA         BIRKLE            Customer Home Improvement Contract   24555105A                          0.00
 3648 Sears Home Improvement Products, Inc.                                                           REGINA         DIMMICK           Customer Home Improvement Contract   24558518A                          0.00
 3649 Sears Home Improvement Products, Inc.                                                           JUAN           ANTONIO           Customer Home Improvement Contract   24592566A                          0.00
 3650 Sears Home Improvement Products, Inc.                                                           EDWIN          MORALES RAMOS     Customer Home Improvement Contract   24622384A                          0.00
 3651 Sears Home Improvement Products, Inc.                                                           JUAN           OTERO             Customer Home Improvement Contract   24535352A                          0.00
 3652 Sears Home Improvement Products, Inc.                                                           SYLVESTER      COOK              Customer Home Improvement Contract   24567862A                          0.00
 3653 Sears Home Improvement Products, Inc.                                                           PETER          SHEUCHENKO        Customer Home Improvement Contract   24578912A                          0.00
 3654 Sears Home Improvement Products, Inc.                                                           CHARLES L      WILSON JR         Customer Home Improvement Contract   24583902A                          0.00
 3655 Sears Home Improvement Products, Inc.                                                           JOAN           Minotto-COLLINS   Customer Home Improvement Contract   24573808A                          0.00
 3656 Sears Home Improvement Products, Inc.                                                           HENRY          GILES             Customer Home Improvement Contract   24592518A                          0.00
 3657 Sears Home Improvement Products, Inc.                                                           JEFFERY        HARRIS            Customer Home Improvement Contract   24589253A                          0.00
 3658 Sears Home Improvement Products, Inc.                                                           Charles        Jenkins           Customer Home Improvement Contract   24610797A                          0.00
 3659 Sears Home Improvement Products, Inc.                                                           SELESTINO      VALLESTEROS       Customer Home Improvement Contract   24563583A                          0.00
 3660 Sears Home Improvement Products, Inc.                                                           EVELYNE        NDIAYE            Customer Home Improvement Contract   23290525A                          0.00
 3661 Sears Home Improvement Products, Inc.                                                           PATRICIA       NEWILL            Customer Home Improvement Contract   24574012A                          0.00
 3662 Sears Home Improvement Products, Inc.                                                           JAN G          TOULON            Customer Home Improvement Contract   24582276A                          0.00
 3663 Sears Home Improvement Products, Inc.                                                           Kent           Gary              Customer Home Improvement Contract   24580757A                          0.00
 3664 Sears Home Improvement Products, Inc.                                                           JESSE          SAMPSON           Customer Home Improvement Contract   24544077A                          0.00
 3665 Sears Home Improvement Products, Inc.                                                           Elizabeth      Tippit            Customer Home Improvement Contract   24613574A                          0.00
 3666 Sears Home Improvement Products, Inc.                                                           Elizabeth      Tippit            Customer Home Improvement Contract   24175931A                          0.00
 3667 Sears Home Improvement Products, Inc.                                                           WILLIAM        WRIGHT            Customer Home Improvement Contract   24596071B                          0.00
 3668 Sears Home Improvement Products, Inc.                                                           WILLIAM        WRIGHT            Customer Home Improvement Contract   24596071A                          0.00
 3669 Sears Home Improvement Products, Inc.                                                           CASEY          CAMPBELL          Customer Home Improvement Contract   24580244B                          0.00
 3670 Sears Home Improvement Products, Inc.                                                           ARDIS F        NORTON            Customer Home Improvement Contract   24587467A                          0.00
 3671 Sears Home Improvement Products, Inc.                                                           LAURA LEE      LEASY             Customer Home Improvement Contract   24584752A                          0.00
 3672 Sears Home Improvement Products, Inc.                                                           JOAN           MOFFAT            Customer Home Improvement Contract   24599295A                          0.00
 3673 Sears Home Improvement Products, Inc.                                                           JUDY           WHITACKER         Customer Home Improvement Contract   24595484B                          0.00
 3674 Sears Home Improvement Products, Inc.                                                           JUDY           WHITACKER         Customer Home Improvement Contract   24595484A                          0.00
 3675 Sears Home Improvement Products, Inc.                                                           ROBERTA        MATTHEWS          Customer Home Improvement Contract   24511065A                          0.00
 3676 Sears Home Improvement Products, Inc.                                                           CONNIE         BARKER            Customer Home Improvement Contract   24570411A                          0.00
 3677 Sears Home Improvement Products, Inc.                                                           ANGELINA       MOSS              Customer Home Improvement Contract   24578253B                          0.00
 3678 Sears Home Improvement Products, Inc.                                                           ANGELINA       MOSS              Customer Home Improvement Contract   24578253A                          0.00
 3679 Sears Home Improvement Products, Inc.                                                           FRANKLIN       BAZEMORE          Customer Home Improvement Contract   23488797B                          0.00
 3680 Sears Home Improvement Products, Inc.                                                           KAREN          VALLOCH           Customer Home Improvement Contract   24536579A                          0.00
 3681 Sears Home Improvement Products, Inc.                                                           ADRIENNE       THURMOND          Customer Home Improvement Contract   24576445A                          0.00
 3682 Sears Home Improvement Products, Inc.                                                           CATHY          FRASER            Customer Home Improvement Contract   24553438A                          0.00
 3683 Sears Home Improvement Products, Inc.                                                           DERRICK        HART              Customer Home Improvement Contract   24586674A                          0.00
 3684 Sears Home Improvement Products, Inc.                                                           ALICE          KEMP              Customer Home Improvement Contract   24594995A                          0.00
 3685 Sears Home Improvement Products, Inc.                                                           michael        PALMER            Customer Home Improvement Contract   24583738A                          0.00
 3686 Sears Home Improvement Products, Inc.                                                           BARBARA        Anderson-Myles    Customer Home Improvement Contract   24550212A                          0.00
 3687 Sears Home Improvement Products, Inc.                                                           NJI            NTUM              Customer Home Improvement Contract   24463873A                          0.00
 3688 Sears Home Improvement Products, Inc.                                                           GARY           BENSON            Customer Home Improvement Contract   24601843A                          0.00
 3689 Sears Home Improvement Products, Inc.                                                           Robert         Kuntz             Customer Home Improvement Contract   24599147B                          0.00
 3690 Sears Home Improvement Products, Inc.                                                           Robert         Kuntz             Customer Home Improvement Contract   24599147A                          0.00
 3691 Sears Home Improvement Products, Inc.                                                           MARK           CAIN              Customer Home Improvement Contract   24457677A                          0.00
 3692 Sears Home Improvement Products, Inc.                                                           LIZBETH        CURNUTT           Customer Home Improvement Contract   24601764A                          0.00
 3693 Sears Home Improvement Products, Inc.                                                           ELIZABETH      AGEE              Customer Home Improvement Contract   24574654A                          0.00
 3694 Sears Home Improvement Products, Inc.                                                           TIM            BENSON            Customer Home Improvement Contract   24553908A                          0.00
 3695 Sears Home Improvement Products, Inc.                                                           EDWARD         GARCIA            Customer Home Improvement Contract   24558396A                          0.00
 3696 Sears Home Improvement Products, Inc.                                                           GERALDINE      COLBERT           Customer Home Improvement Contract   24576000A                          0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                 of Counterparty 22:01:28
                                                                                                                   (Last)
                                                                                                                                                         Main Document
                                                                                                                                                 Title of Contract2
                                                                                                                                                                    PO/ Invoice/ Contract Number
                                                                                                                                                                           (If Applicable)
                                                                                                                                                                                                   Proposed Cure
                                                                                                                                                                                                      Amount
 3697 Sears Home Improvement Products, Inc.
                                                                                          Pg
                                                                                           BRIAN
                                                                                                80 of 111    WOCHNA              Customer Home Improvement Contract 24437072A                                 0.00
 3698 Sears Home Improvement Products, Inc.                                                           LUKE           DEROSA          Customer Home Improvement Contract   24586268A                           0.00
 3699 Sears Home Improvement Products, Inc.                                                           GERALD         DORFMAN         Customer Home Improvement Contract   24581550A                           0.00
 3700 Sears Home Improvement Products, Inc.                                                           VALERIE        FORD-COTE       Customer Home Improvement Contract   24512966A                           0.00
 3701 Sears Home Improvement Products, Inc.                                                           DONNA          BECKFORD        Customer Home Improvement Contract   24592720A                           0.00
 3702 Sears Home Improvement Products, Inc.                                                           GARY H         HINTZ           Customer Home Improvement Contract   24599323A                           0.00
 3703 Sears Home Improvement Products, Inc.                                                           MARGARET       SOGLUIZZO       Customer Home Improvement Contract   24490636A                           0.00
 3704 Sears Home Improvement Products, Inc.                                                           Gayleen        Mcgarry         Customer Home Improvement Contract   24581241A                           0.00
 3705 Sears Home Improvement Products, Inc.                                                           HORACE         MILLER          Customer Home Improvement Contract   24549671A                           0.00
 3706 Sears Home Improvement Products, Inc.                                                           JUAN D         HERMOSILLO      Customer Home Improvement Contract   24567492A                           0.00
 3707 Sears Home Improvement Products, Inc.                                                           MARIO          GRANADOS        Customer Home Improvement Contract   24567520A                           0.00
 3708 Sears Home Improvement Products, Inc.                                                           EZIEKEL        JOSEPH          Customer Home Improvement Contract   24489229A                           0.00
 3709 Sears Home Improvement Products, Inc.                                                           Xiguo          Zeng            Customer Home Improvement Contract   24604794A                           0.00
 3710 Sears Home Improvement Products, Inc.                                                           Megan          Meyer           Customer Home Improvement Contract   24604242A                           0.00
 3711 Sears Home Improvement Products, Inc.                                                           DOROTHY        CABELL          Customer Home Improvement Contract   24599181A                           0.00
 3712 Sears Home Improvement Products, Inc.                                                           NELSON         ROSARIO         Customer Home Improvement Contract   24597191A                           0.00
 3713 Sears Home Improvement Products, Inc.                                                           FRAJ           LAZREG          Customer Home Improvement Contract   24603502A                           0.00
 3714 Sears Home Improvement Products, Inc.                                                           MARVIA         GRANT           Customer Home Improvement Contract   24557672A                           0.00
 3715 Sears Home Improvement Products, Inc.                                                           MARIE          ALMONOR         Customer Home Improvement Contract   24571583A                           0.00
 3716 Sears Home Improvement Products, Inc.                                                           AMBER          GRUBBS          Customer Home Improvement Contract   24597534B                           0.00
                                                                                                                     GARCIA DE
 3717 Sears Home Improvement Products, Inc.                                                           ANA            QUEVEDO         Customer Home Improvement Contract   24573725A                           0.00
 3718 Sears Home Improvement Products, Inc.                                                           DOUGLAS        KING            Customer Home Improvement Contract   24546358A                           0.00
 3719 Sears Home Improvement Products, Inc.                                                           MARK           WRIGHT          Customer Home Improvement Contract   24566457A                           0.00
 3720 Sears Home Improvement Products, Inc.                                                           Sheryl A       Lofe            Customer Home Improvement Contract   24605401A                           0.00
 3721 Sears Home Improvement Products, Inc.                                                           EILEEN         BERMUDEZ        Customer Home Improvement Contract   24571941A                           0.00
 3722 Sears Home Improvement Products, Inc.                                                           Linda M        Buhl            Customer Home Improvement Contract   24599313A                           0.00
 3723 Sears Home Improvement Products, Inc.                                                           MICHAEL        T DELICH        Customer Home Improvement Contract   24598588A                           0.00
 3724 Sears Home Improvement Products, Inc.                                                           MICHELLE       MURRAY          Customer Home Improvement Contract   24567303A                           0.00
 3725 Sears Home Improvement Products, Inc.                                                           LARISA         GREENBERG       Customer Home Improvement Contract   24549306A                           0.00
 3726 Sears Home Improvement Products, Inc.                                                           ROMANA         Cole            Customer Home Improvement Contract   24587883A                           0.00
 3727 Sears Home Improvement Products, Inc.                                                           OLGA           ROSADO          Customer Home Improvement Contract   24597441A                           0.00
 3728 Sears Home Improvement Products, Inc.                                                           ANA            CARRASQUILLO    Customer Home Improvement Contract   24598700A                           0.00
 3729 Sears Home Improvement Products, Inc.                                                           ANNETTE        HENRY           Customer Home Improvement Contract   24601752A                           0.00
 3730 Sears Home Improvement Products, Inc.                                                           LIZA           HEARNS          Customer Home Improvement Contract   24550940A                           0.00
 3731 Sears Home Improvement Products, Inc.                                                           BARBARA        SESSOMS         Customer Home Improvement Contract   24539970A                           0.00
 3732 Sears Home Improvement Products, Inc.                                                           BARBARA        SESSOMS         Customer Home Improvement Contract   24539970B                           0.00
 3733 Sears Home Improvement Products, Inc.                                                           DONNA          SELLERS         Customer Home Improvement Contract   24538951A                           0.00
 3734 Sears Home Improvement Products, Inc.                                                           YVETTE         MORAN           Customer Home Improvement Contract   24577258A                           0.00
 3735 Sears Home Improvement Products, Inc.                                                           ROBERT         NIKOLOV         Customer Home Improvement Contract   24564549A                           0.00
 3736 Sears Home Improvement Products, Inc.                                                           YUKIKO         STEFFENS        Customer Home Improvement Contract   24577114A                           0.00
 3737 Sears Home Improvement Products, Inc.                                                           GRISEL         REYES           Customer Home Improvement Contract   24585183A                           0.00
 3738 Sears Home Improvement Products, Inc.                                                           BRIAN          SHIPLEY         Customer Home Improvement Contract   24359177A                           0.00
 3739 Sears Home Improvement Products, Inc.                                                           RUTH           RIVETTE         Customer Home Improvement Contract   24603007A                           0.00
 3740 Sears Home Improvement Products, Inc.                                                           ASHLEY         QUACH           Customer Home Improvement Contract   24598631A                           0.00
 3741 Sears Home Improvement Products, Inc.                                                           ANTONIO        PACHECO         Customer Home Improvement Contract   24556437A                           0.00
 3742 Sears Home Improvement Products, Inc.                                                           LUIS           SAYAGO          Customer Home Improvement Contract   24442290A                           0.00
 3743 Sears Home Improvement Products, Inc.                                                           CONNIE         HAYNES          Customer Home Improvement Contract   24574197A                           0.00
 3744 Sears Home Improvement Products, Inc.                                                           LISA           FONTANOS        Customer Home Improvement Contract   24596935A                           0.00
 3745 Sears Home Improvement Products, Inc.                                                           MIKE           KNIGHT          Customer Home Improvement Contract   24601103A                           0.00
 3746 Sears Home Improvement Products, Inc.                                                           Deborah        Bernard         Customer Home Improvement Contract   24617715A                           0.00
 3747 Sears Home Improvement Products, Inc.                                                           DARRICK E      WILLIAMS        Customer Home Improvement Contract   24574501A                           0.00
 3748 Sears Home Improvement Products, Inc.                                                           mariana        Gilbert         Customer Home Improvement Contract   24597293A                           0.00
 3749 Sears Home Improvement Products, Inc.                                                           TAMMY          MCDOWELL        Customer Home Improvement Contract   24580591A                           0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                 of Counterparty 22:01:28
                                                                                                                   (Last)
                                                                                                                                                         Main Document
                                                                                                                                                 Title of Contract2
                                                                                                                                                                    PO/ Invoice/ Contract Number
                                                                                                                                                                           (If Applicable)
                                                                                                                                                                                                   Proposed Cure
                                                                                                                                                                                                      Amount
 3750 Sears Home Improvement Products, Inc.
                                                                                          Pg    81 of 111
                                                                                           ELIZABETH         THOMAS              Customer Home Improvement Contract 24552961A                                 0.00
 3751 Sears Home Improvement Products, Inc.                                                           LOIS             JOHNSON            Customer Home Improvement Contract   24588976A                      0.00
 3752 Sears Home Improvement Products, Inc.                                                           TRACEY           BASSOS             Customer Home Improvement Contract   24605385A                      0.00
 3753 Sears Home Improvement Products, Inc.                                                           hong             trinh              Customer Home Improvement Contract   24545616A                      0.00
 3754 Sears Home Improvement Products, Inc.                                                           TAMMY            KIRKPATRICK        Customer Home Improvement Contract   24538140B                      0.00
 3755 Sears Home Improvement Products, Inc.                                                           ESTELLE          COLTER             Customer Home Improvement Contract   24286018B                      0.00
 3756 Sears Home Improvement Products, Inc.                                                           EARL             WEEKES             Customer Home Improvement Contract   24574388A                      0.00
 3757 Sears Home Improvement Products, Inc.                                                           JERALD           FOREMAN            Customer Home Improvement Contract   24595907A                      0.00
 3758 Sears Home Improvement Products, Inc.                                                           DAMITHA          WICKRAMASINGHE Customer Home Improvement Contract       24530200A                      0.00
 3759 Sears Home Improvement Products, Inc.                                                           DAMITHA          WICKRAMASINGHE Customer Home Improvement Contract       24530200B                      0.00
 3760 Sears Home Improvement Products, Inc.                                                           GEORGE RYAN      PEREZ              Customer Home Improvement Contract   24226887A                      0.00
 3761 Sears Home Improvement Products, Inc.                                                           REBEKAH          TIETZE             Customer Home Improvement Contract   24610744A                      0.00
 3762 Sears Home Improvement Products, Inc.                                                           CRAIG            COCHRAN            Customer Home Improvement Contract   24591286A                      0.00
 3763 Sears Home Improvement Products, Inc.                                                           MOSES            ADIELE             Customer Home Improvement Contract   24566485A                      0.00
 3764 Sears Home Improvement Products, Inc.                                                           GEETA            SADASHIVAN         Customer Home Improvement Contract   24586722A                      0.00
 3765 Sears Home Improvement Products, Inc.                                                           DIANNA           PETERSON           Customer Home Improvement Contract   24574256A                      0.00
 3766 Sears Home Improvement Products, Inc.                                                           KATHRYN          WITT               Customer Home Improvement Contract   24534394A                      0.00
 3767 Sears Home Improvement Products, Inc.                                                           NANCY            ANACLETO           Customer Home Improvement Contract   24603428A                      0.00
 3768 Sears Home Improvement Products, Inc.                                                           MARIAN T         WALKER             Customer Home Improvement Contract   24575679A                      0.00
 3769 Sears Home Improvement Products, Inc.                                                           MARGARET         VANEK              Customer Home Improvement Contract   24592590A                      0.00
 3770 Sears Home Improvement Products, Inc.                                                           FRANCES          FULLILOVE          Customer Home Improvement Contract   24487325B                      0.00
 3771 Sears Home Improvement Products, Inc.                                                           EVANGELINE       RICE               Customer Home Improvement Contract   24588633A                      0.00
 3772 Sears Home Improvement Products, Inc.                                                           CHINEDU          EZEIGWE            Customer Home Improvement Contract   24526293A                      0.00
 3773 Sears Home Improvement Products, Inc.                                                           DIANE            PLANKO             Customer Home Improvement Contract   24595602A                      0.00
 3774 Sears Home Improvement Products, Inc.                                                           LAURIE           BRIGGS             Customer Home Improvement Contract   24540499B                      0.00
 3775 Sears Home Improvement Products, Inc.                                                           LAURIE           BRIGGS             Customer Home Improvement Contract   24540499A                      0.00
 3776 Sears Home Improvement Products, Inc.                                                           MARY             MARENGO            Customer Home Improvement Contract   24529643A                      0.00
 3777 Sears Home Improvement Products, Inc.                                                           GAIL AND LLOYD   SPAW               Customer Home Improvement Contract   24532868A                      0.00
 3778 Sears Home Improvement Products, Inc.                                                           KENTON           RHOADES            Customer Home Improvement Contract   24611848A                      0.00
 3779 Sears Home Improvement Products, Inc.                                                           ANITA            REGLIN             Customer Home Improvement Contract   24590070A                      0.00
 3780 Sears Home Improvement Products, Inc.                                                           KARIN            MAI                Customer Home Improvement Contract   24617677A                      0.00
 3781 Sears Home Improvement Products, Inc.                                                           FRANKIE          WILLIAMS           Customer Home Improvement Contract   24596449A                      0.00
 3782 Sears Home Improvement Products, Inc.                                                           FRANKIE          WILLIAMS           Customer Home Improvement Contract   24596449B                      0.00
 3783 Sears Home Improvement Products, Inc.                                                           PATRICIA         HAYES              Customer Home Improvement Contract   24490146B                      0.00
 3784 Sears Home Improvement Products, Inc.                                                           DAVID            TRIPLETT           Customer Home Improvement Contract   24586386A                      0.00
 3785 Sears Home Improvement Products, Inc.                                                           SHIRLEY          HART               Customer Home Improvement Contract   24598569A                      0.00
 3786 Sears Home Improvement Products, Inc.                                                           KAREN            GAINES             Customer Home Improvement Contract   24581515A                      0.00
 3787 Sears Home Improvement Products, Inc.                                                           ANNABELLE        GEER               Customer Home Improvement Contract   23421909C                      0.00
 3788 Sears Home Improvement Products, Inc.                                                           ROBERT           RUSSO              Customer Home Improvement Contract   24455419A                      0.00
 3789 Sears Home Improvement Products, Inc.                                                           JANICE           CLAUSEN            Customer Home Improvement Contract   24610942A                      0.00
 3790 Sears Home Improvement Products, Inc.                                                           Nicholas         Tiller             Customer Home Improvement Contract   24581006A                      0.00
 3791 Sears Home Improvement Products, Inc.                                                           PEDRO            FLECHA             Customer Home Improvement Contract   24604900A                      0.00
 3792 Sears Home Improvement Products, Inc.                                                           JAMES            MAHONEY            Customer Home Improvement Contract   24598242A                      0.00
 3793 Sears Home Improvement Products, Inc.                                                           DENISE           HUTTON             Customer Home Improvement Contract   24586318A                      0.00
 3794 Sears Home Improvement Products, Inc.                                                           Betty            Speights           Customer Home Improvement Contract   24521617A                      0.00
 3795 Sears Home Improvement Products, Inc.                                                           CHARLENE         DARROW             Customer Home Improvement Contract   24592160A                      0.00
 3796 Sears Home Improvement Products, Inc.                                                           ROSARIO          VIDUYA             Customer Home Improvement Contract   24611446A                      0.00
 3797 Sears Home Improvement Products, Inc.                                                           OFILIA           CLEVELAND          Customer Home Improvement Contract   24599581A                      0.00
 3798 Sears Home Improvement Products, Inc.                                                           GEORGE           WAGNER             Customer Home Improvement Contract   24157487A                      0.00
 3799 Sears Home Improvement Products, Inc.                                                           ROSARIO          VIDUYA             Customer Home Improvement Contract   24611446B                      0.00
 3800 Sears Home Improvement Products, Inc.                                                           LORRAINE         LITTLETON          Customer Home Improvement Contract   24598626A                      0.00
 3801 Sears Home Improvement Products, Inc.                                                           alfredo          CANTU              Customer Home Improvement Contract   24594395A                      0.00
 3802 Sears Home Improvement Products, Inc.                                                           VALENTYNA O      LAMONT             Customer Home Improvement Contract   24587170A                      0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                 of Counterparty 22:01:28
                                                                                                                   (Last)
                                                                                                                                                         Main Document
                                                                                                                                                 Title of Contract2
                                                                                                                                                                    PO/ Invoice/ Contract Number
                                                                                                                                                                           (If Applicable)
                                                                                                                                                                                                   Proposed Cure
                                                                                                                                                                                                      Amount
 3803 Sears Home Improvement Products, Inc.
                                                                                          Pg
                                                                                           LARRY
                                                                                                82 of 111    JOHNSON             Customer Home Improvement Contract 24544245A                                 0.00
 3804 Sears Home Improvement Products, Inc.                                                           PATRICK        VEGA               Customer Home Improvement Contract   24600159A                        0.00
 3805 Sears Home Improvement Products, Inc.                                                           JOHN           COLE               Customer Home Improvement Contract   24537032A                        0.00
 3806 Sears Home Improvement Products, Inc.                                                           JEANETTE       RIVERS             Customer Home Improvement Contract   24600410A                        0.00
 3807 Sears Home Improvement Products, Inc.                                                           JESSE          WHITE              Customer Home Improvement Contract   24581560A                        0.00
 3808 Sears Home Improvement Products, Inc.                                                           CAROLYN        MARSHALL           Customer Home Improvement Contract   24357764C                        0.00
 3809 Sears Home Improvement Products, Inc.                                                           Trudy Kay      CALLIHAN           Customer Home Improvement Contract   24524971A                        0.00
 3810 Sears Home Improvement Products, Inc.                                                           FREDDIE        HARRIS             Customer Home Improvement Contract   24570402A                        0.00
 3811 Sears Home Improvement Products, Inc.                                                           MARGIE         ALLEN              Customer Home Improvement Contract   24381866B                        0.00
 3812 Sears Home Improvement Products, Inc.                                                           PATRICIA       MACINTYRE          Customer Home Improvement Contract   24581761A                        0.00
 3813 Sears Home Improvement Products, Inc.                                                           JOHN           SHELTON            Customer Home Improvement Contract   24596271A                        0.00
 3814 Sears Home Improvement Products, Inc.                                                           ETHEMIAL       CALLOWAY           Customer Home Improvement Contract   24576833A                        0.00
 3815 Sears Home Improvement Products, Inc.                                                           NKECHI         EGESI              Customer Home Improvement Contract   24579401A                        0.00
 3816 Sears Home Improvement Products, Inc.                                                           SHIRLEY        GREGORY            Customer Home Improvement Contract   24410285A                        0.00
 3817 Sears Home Improvement Products, Inc.                                                           Patsy          Smith              Customer Home Improvement Contract   24593844A                        0.00
 3818 Sears Home Improvement Products, Inc.                                                           MARY           PAPANTONIOU        Customer Home Improvement Contract   24546763B                        0.00
 3819 Sears Home Improvement Products, Inc.                                                           MARY           PAPANTONIOU        Customer Home Improvement Contract   24546763C                        0.00
 3820 Sears Home Improvement Products, Inc.                                                           MARY           PAPANTONIOU        Customer Home Improvement Contract   24546763A                        0.00
 3821 Sears Home Improvement Products, Inc.                                                           JOSEPH         JAWORSKI           Customer Home Improvement Contract   24557778A                        0.00
 3822 Sears Home Improvement Products, Inc.                                                           JOSEPH         WORLEY             Customer Home Improvement Contract   24612090A                        0.00
 3823 Sears Home Improvement Products, Inc.                                                           SHEILA         OSWALT             Customer Home Improvement Contract   24598350A                        0.00
 3824 Sears Home Improvement Products, Inc.                                                           TERESA         HUNTER             Customer Home Improvement Contract   24604764A                        0.00
 3825 Sears Home Improvement Products, Inc.                                                           YALE           MOOERS             Customer Home Improvement Contract   24600277A                        0.00
 3826 Sears Home Improvement Products, Inc.                                                           MARVIN         LOBO               Customer Home Improvement Contract   24617245A                        0.00
 3827 Sears Home Improvement Products, Inc.                                                           MARILYN        MARCY              Customer Home Improvement Contract   24558141A                        0.00
 3828 Sears Home Improvement Products, Inc.                                                           BRENDA         WEAVER             Customer Home Improvement Contract   24581577A                        0.00
 3829 Sears Home Improvement Products, Inc.                                                           PHYLLISS       HELMS              Customer Home Improvement Contract   24603178A                        0.00
 3830 Sears Home Improvement Products, Inc.                                                           JAMES          SHERIDAN           Customer Home Improvement Contract   23769481A                        0.00
 3831 Sears Home Improvement Products, Inc.                                                           JERRY          TENNANT            Customer Home Improvement Contract   24576223A                        0.00
 3832 Sears Home Improvement Products, Inc.                                                           EDWARD         STEVENS            Customer Home Improvement Contract   24604767A                        0.00
 3833 Sears Home Improvement Products, Inc.                                                           DEBRA          JESUTHASAN         Customer Home Improvement Contract   24481238C                        0.00
 3834 Sears Home Improvement Products, Inc.                                                           DEBRA          JESUTHASAN         Customer Home Improvement Contract   24481238A                        0.00
 3835 Sears Home Improvement Products, Inc.                                                           Gene           Storey             Customer Home Improvement Contract   24582637A                        0.00
 3836 Sears Home Improvement Products, Inc.                                                           DEBRA          JESUTHASAN         Customer Home Improvement Contract   24481238D                        0.00
 3837 Sears Home Improvement Products, Inc.                                                           DEBRA          JESUTHASAN         Customer Home Improvement Contract   24481238B                        0.00
 3838 Sears Home Improvement Products, Inc.                                                           GAIL           SCOTT              Customer Home Improvement Contract   24215571A                        0.00
 3839 Sears Home Improvement Products, Inc.                                                           TAMMY          MALCOLM            Customer Home Improvement Contract   24569126A                        0.00
 3840 Sears Home Improvement Products, Inc.                                                           Cynthia        Graves             Customer Home Improvement Contract   24628963A                        0.00
 3841 Sears Home Improvement Products, Inc.                                                           SILVA          Terdjanian         Customer Home Improvement Contract   24616287A                        0.00
 3842 Sears Home Improvement Products, Inc.                                                           Wanda          Miller             Customer Home Improvement Contract   24541733A                        0.00
 3843 Sears Home Improvement Products, Inc.                                                           RHONDA D.      HOGAN              Customer Home Improvement Contract   24361133A                        0.00
 3844 Sears Home Improvement Products, Inc.                                                           LORNA          CAMPBELL           Customer Home Improvement Contract   24580438A                        0.00
 3845 Sears Home Improvement Products, Inc.                                                           ANGELINA       JEAN-GILLES        Customer Home Improvement Contract   24616898A                        0.00
 3846 Sears Home Improvement Products, Inc.                                                           TRACY ANN      BRAY               Customer Home Improvement Contract   24624567A                        0.00
 3847 Sears Home Improvement Products, Inc.                                                           VICKI          GIORDANO TRUDEL Customer Home Improvement Contract      24619132A                        0.00
 3848 Sears Home Improvement Products, Inc.                                                           ROBERT         BISCHOFF           Customer Home Improvement Contract   24495832A                        0.00
 3849 Sears Home Improvement Products, Inc.                                                           Michael        Holzman            Customer Home Improvement Contract   24581203A                        0.00
 3850 Sears Home Improvement Products, Inc.                                                           SAID           FARAH              Customer Home Improvement Contract   24525748A                        0.00
 3851 Sears Home Improvement Products, Inc.                                                           Brooks         Bonniwell          Customer Home Improvement Contract   24522444A                        0.00
 3852 Sears Home Improvement Products, Inc.                                                           SAMUEL         BERDECIA           Customer Home Improvement Contract   24605652B                        0.00
 3853 Sears Home Improvement Products, Inc.                                                           SAMUEL         BERDECIA           Customer Home Improvement Contract   24605652A                        0.00
 3854 Sears Home Improvement Products, Inc.                                                           ANGELICA       CARRION            Customer Home Improvement Contract   24604792A                        0.00
 3855 Sears Home Improvement Products, Inc.                                                           FRANK          SCUORZO            Customer Home Improvement Contract   24592102A                        0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                 of Counterparty 22:01:28
                                                                                                                   (Last)
                                                                                                                                                         Main Document
                                                                                                                                                 Title of Contract2
                                                                                                                                                                    PO/ Invoice/ Contract Number
                                                                                                                                                                           (If Applicable)
                                                                                                                                                                                                   Proposed Cure
                                                                                                                                                                                                      Amount
 3856 Sears Home Improvement Products, Inc.
                                                                                          Pg    83 of 111
                                                                                           EUNICE            PRATT               Customer Home Improvement Contract 24600979A                                 0.00
 3857 Sears Home Improvement Products, Inc.                                                           EVANS             PERRY         Customer Home Improvement Contract   24592896A                          0.00
 3858 Sears Home Improvement Products, Inc.                                                           RICHARD           PFAFF         Customer Home Improvement Contract   24602284A                          0.00
 3859 Sears Home Improvement Products, Inc.                                                           RICHARD A         GRAEFF        Customer Home Improvement Contract   24527120A                          0.00
 3860 Sears Home Improvement Products, Inc.                                                           CYNTHIA           FISHER        Customer Home Improvement Contract   24593406A                          0.00
 3861 Sears Home Improvement Products, Inc.                                                           PAM               GEORGE        Customer Home Improvement Contract   24586946A                          0.00
 3862 Sears Home Improvement Products, Inc.                                                           LINDA             GIBSON        Customer Home Improvement Contract   24604099A                          0.00
 3863 Sears Home Improvement Products, Inc.                                                           ROBERT            JOHNSON       Customer Home Improvement Contract   24564102A                          0.00
 3864 Sears Home Improvement Products, Inc.                                                           JUANITA           ROSARIO       Customer Home Improvement Contract   24485418A                          0.00
 3865 Sears Home Improvement Products, Inc.                                                           ROBERTO           RIVERA        Customer Home Improvement Contract   24581158A                          0.00
 3866 Sears Home Improvement Products, Inc.                                                           RUTH              PASCUAL       Customer Home Improvement Contract   24587864A                          0.00
 3867 Sears Home Improvement Products, Inc.                                                           BENJAMIN          MARSHALL      Customer Home Improvement Contract   24588418A                          0.00
 3868 Sears Home Improvement Products, Inc.                                                           GEORGE            HAMMEL        Customer Home Improvement Contract   24559331A                          0.00
 3869 Sears Home Improvement Products, Inc.                                                           GEORGE            WAGNER        Customer Home Improvement Contract   24157487B                          0.00
 3870 Sears Home Improvement Products, Inc.                                                           LINDA             BREMER        Customer Home Improvement Contract   24616118B                          0.00
 3871 Sears Home Improvement Products, Inc.                                                           LINDA             BREMER        Customer Home Improvement Contract   24616118A                          0.00
 3872 Sears Home Improvement Products, Inc.                                                           LAVINA            GOEMAN        Customer Home Improvement Contract   24576904A                          0.00
 3873 Sears Home Improvement Products, Inc.                                                           REBECCA           HARDGRAVE     Customer Home Improvement Contract   24606887A                          0.00
 3874 Sears Home Improvement Products, Inc.                                                           REBECCA           HARDGRAVE     Customer Home Improvement Contract   24606887B                          0.00
 3875 Sears Home Improvement Products, Inc.                                                           KENNETH           HAHN          Customer Home Improvement Contract   24586899A                          0.00
 3876 Sears Home Improvement Products, Inc.                                                           SHAROLYN          STEELE        Customer Home Improvement Contract   24594731A                          0.00
 3877 Sears Home Improvement Products, Inc.                                                           MARIE C           WILKINSON     Customer Home Improvement Contract   24609568A                          0.00
 3878 Sears Home Improvement Products, Inc.                                                           RICHARD           BOLSON        Customer Home Improvement Contract   24573665A                          0.00
 3879 Sears Home Improvement Products, Inc.                                                           MURRAY            RUPERT        Customer Home Improvement Contract   24569653A                          0.00
 3880 Sears Home Improvement Products, Inc.                                                           JOAN              LYN           Customer Home Improvement Contract   24592125A                          0.00
 3881 Sears Home Improvement Products, Inc.                                                           ROSALYNNE         JONES         Customer Home Improvement Contract   24525691A                          0.00
 3882 Sears Home Improvement Products, Inc.                                                           KATHY             PUE           Customer Home Improvement Contract   24483078B                          0.00
 3883 Sears Home Improvement Products, Inc.                                                           KATHY             PUE           Customer Home Improvement Contract   24483078A                          0.00
 3884 Sears Home Improvement Products, Inc.                                                           HELEN             HAWKINS       Customer Home Improvement Contract   24080973A                          0.00
 3885 Sears Home Improvement Products, Inc.                                                           JAMES             REID          Customer Home Improvement Contract   24603210A                          0.00
 3886 Sears Home Improvement Products, Inc.                                                           BRENDA            WOOD          Customer Home Improvement Contract   24594529A                          0.00
 3887 Sears Home Improvement Products, Inc.                                                           JAMES             STILES        Customer Home Improvement Contract   24625648A                          0.00
 3888 Sears Home Improvement Products, Inc.                                                           DENISE            PERKINS       Customer Home Improvement Contract   24582518A                          0.00
 3889 Sears Home Improvement Products, Inc.                                                           CARTHONIA         BLANKS        Customer Home Improvement Contract   24601737A                          0.00
 3890 Sears Home Improvement Products, Inc.                                                           Mustafa Mohamad   Damra         Customer Home Improvement Contract   24550306A                          0.00
 3891 Sears Home Improvement Products, Inc.                                                           NASRIN            QADER         Customer Home Improvement Contract   24472550A                          0.00
 3892 Sears Home Improvement Products, Inc.                                                           DANIEL            SALAMA        Customer Home Improvement Contract   24618015A                          0.00
 3893 Sears Home Improvement Products, Inc.                                                           SUSIE             BACHLEITNER   Customer Home Improvement Contract   24573378A                          0.00
 3894 Sears Home Improvement Products, Inc.                                                           MICHAEL           WEST          Customer Home Improvement Contract   24382487A                          0.00
 3895 Sears Home Improvement Products, Inc.                                                           KEVIN             BAKER         Customer Home Improvement Contract   24600185A                          0.00
 3896 Sears Home Improvement Products, Inc.                                                           TONY              CAMPBELL      Customer Home Improvement Contract   24600207A                          0.00
 3897 Sears Home Improvement Products, Inc.                                                           JOYCE             HOLLOWAY      Customer Home Improvement Contract   24623288A                          0.00
 3898 Sears Home Improvement Products, Inc.                                                           Cathy             STOWERS       Customer Home Improvement Contract   24627084A                          0.00
 3899 Sears Home Improvement Products, Inc.                                                           MUNIR             ALI           Customer Home Improvement Contract   24622232A                          0.00
 3900 Sears Home Improvement Products, Inc.                                                           LOUIS             ZANCA         Customer Home Improvement Contract   24627045A                          0.00
 3901 Sears Home Improvement Products, Inc.                                                           JEANNETTE         BRUNO         Customer Home Improvement Contract   24621175A                          0.00
 3902 Sears Home Improvement Products, Inc.                                                           RAY               BERTRAND      Customer Home Improvement Contract   24622865A                          0.00
 3903 Sears Home Improvement Products, Inc.                                                           AMANDA            GAFFNEY       Customer Home Improvement Contract   24614575A                          0.00
 3904 Sears Home Improvement Products, Inc.                                                           DEBRA             WILLIAMS      Customer Home Improvement Contract   24563116B                          0.00
 3905 Sears Home Improvement Products, Inc.                                                           ALFRED            RUBIERA       Customer Home Improvement Contract   24604765A                          0.00
 3906 Sears Home Improvement Products, Inc.                                                           GLADYS            RIVERA        Customer Home Improvement Contract   24628452A                          0.00
 3907 Sears Home Improvement Products, Inc.                                                           GODWAN            MALOKWU       Customer Home Improvement Contract   24566940A                          0.00
 3908 Sears Home Improvement Products, Inc.                                                           CYNTHIA           FLEURY        Customer Home Improvement Contract   24635182A                          0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                 of Counterparty 22:01:28
                                                                                                                   (Last)
                                                                                                                                                         Main Document
                                                                                                                                                 Title of Contract2
                                                                                                                                                                    PO/ Invoice/ Contract Number
                                                                                                                                                                           (If Applicable)
                                                                                                                                                                                                   Proposed Cure
                                                                                                                                                                                                      Amount
 3909 Sears Home Improvement Products, Inc.
                                                                                          Pg
                                                                                           ANSON
                                                                                                84 of 111    MARTIN              Customer Home Improvement Contract 24616718A                                 0.00
 3910 Sears Home Improvement Products, Inc.                                                           KATHLEEN       ORILEY          Customer Home Improvement Contract   24630685A                           0.00
 3911 Sears Home Improvement Products, Inc.                                                           CHYLES         CARCILLAR       Customer Home Improvement Contract   24604388A                           0.00
 3912 Sears Home Improvement Products, Inc.                                                           ADRIANA        RAMIREZ         Customer Home Improvement Contract   24609181A                           0.00
 3913 Sears Home Improvement Products, Inc.                                                           JAMES          DALTON          Customer Home Improvement Contract   24325367B                           0.00
 3914 Sears Home Improvement Products, Inc.                                                           LISA           KING            Customer Home Improvement Contract   24599689A                           0.00
 3915 Sears Home Improvement Products, Inc.                                                           ROGER          HARVEY          Customer Home Improvement Contract   24621948A                           0.00
 3916 Sears Home Improvement Products, Inc.                                                           JAMES          DALTON          Customer Home Improvement Contract   24325367A                           0.00
 3917 Sears Home Improvement Products, Inc.                                                           JOSEPH         SANDERS         Customer Home Improvement Contract   24624924A                           0.00
 3918 Sears Home Improvement Products, Inc.                                                           CINDY          LYYSKI          Customer Home Improvement Contract   24579963A                           0.00
 3919 Sears Home Improvement Products, Inc.                                                           CINDY          LYYSKI          Customer Home Improvement Contract   24579963B                           0.00
 3920 Sears Home Improvement Products, Inc.                                                           SHERYL         ANDERSON        Customer Home Improvement Contract   24552725A                           0.00
 3921 Sears Home Improvement Products, Inc.                                                           WESLEY         DILLARD         Customer Home Improvement Contract   24413496A                           0.00
 3922 Sears Home Improvement Products, Inc.                                                           MADELINE       EGNATOWICZ      Customer Home Improvement Contract   24623798A                           0.00
 3923 Sears Home Improvement Products, Inc.                                                           BOB            JOHNSON         Customer Home Improvement Contract   24598613B                           0.00
 3924 Sears Home Improvement Products, Inc.                                                           BOB            JOHNSON         Customer Home Improvement Contract   24598613A                           0.00
 3925 Sears Home Improvement Products, Inc.                                                           JESSICA        SANCHEZ         Customer Home Improvement Contract   24542078A                           0.00
 3926 Sears Home Improvement Products, Inc.                                                           LEON           GRAUGNARD       Customer Home Improvement Contract   24618404A                           0.00
 3927 Sears Home Improvement Products, Inc.                                                           MICHAEL        JOSEPH          Customer Home Improvement Contract   24585286A                           0.00
 3928 Sears Home Improvement Products, Inc.                                                           Dante          Scala           Customer Home Improvement Contract   24632626B                           0.00
 3929 Sears Home Improvement Products, Inc.                                                           Dante          Scala           Customer Home Improvement Contract   24632626A                           0.00
 3930 Sears Home Improvement Products, Inc.                                                           WOODROW        WILSON          Customer Home Improvement Contract   24558251A                           0.00
 3931 Sears Home Improvement Products, Inc.                                                           XEN            TANG            Customer Home Improvement Contract   24630463A                           0.00
 3932 Sears Home Improvement Products, Inc.                                                           KENNETH        LEGIONS         Customer Home Improvement Contract   24580206A                           0.00
 3933 Sears Home Improvement Products, Inc.                                                           KENNETH        LEINWEBER       Customer Home Improvement Contract   23636143B                           0.00
 3934 Sears Home Improvement Products, Inc.                                                           KULSUM         DAVIDSON        Customer Home Improvement Contract   24621564A                           0.00
 3935 Sears Home Improvement Products, Inc.                                                           ERIC           GOERSS          Customer Home Improvement Contract   24622901A                           0.00
 3936 Sears Home Improvement Products, Inc.                                                           DENISE         WILLIAMS        Customer Home Improvement Contract   24593264A                           0.00
 3937 Sears Home Improvement Products, Inc.                                                           JOE            HERNANDEZ       Customer Home Improvement Contract   24618977A                           0.00
 3938 Sears Home Improvement Products, Inc.                                                           Nancy          Nelson          Customer Home Improvement Contract   24634149A                           0.00
 3939 Sears Home Improvement Products, Inc.                                                           LEONARD        WOLFE           Customer Home Improvement Contract   24616444A                           0.00
 3940 Sears Home Improvement Products, Inc.                                                           DAWN           DESHA           Customer Home Improvement Contract   24585185A                           0.00
 3941 Sears Home Improvement Products, Inc.                                                           RUTH           STAVER          Customer Home Improvement Contract   24624091A                           0.00
 3942 Sears Home Improvement Products, Inc.                                                           EUDELIA        DIAZ            Customer Home Improvement Contract   24572767A                           0.00
 3943 Sears Home Improvement Products, Inc.                                                           JESSIE         SANDOVAL        Customer Home Improvement Contract   24609596A                           0.00
 3944 Sears Home Improvement Products, Inc.                                                           HEATHER        WASHINGTON      Customer Home Improvement Contract   24579097A                           0.00
 3945 Sears Home Improvement Products, Inc.                                                           Sara           SHAHEEN         Customer Home Improvement Contract   24635448A                           0.00
 3946 Sears Home Improvement Products, Inc.                                                           GERALD         STOLLER         Customer Home Improvement Contract   24600571A                           0.00
 3947 Sears Home Improvement Products, Inc.                                                           CLAUDETTE      WILCOXSON       Customer Home Improvement Contract   24533694A                           0.00
 3948 Sears Home Improvement Products, Inc.                                                           CHHAYA         PATEL           Customer Home Improvement Contract   24589153A                           0.00
 3949 Sears Home Improvement Products, Inc.                                                           CHRIS          DUBOIS          Customer Home Improvement Contract   24619391A                           0.00
 3950 Sears Home Improvement Products, Inc.                                                           CHRIS          DOLBEARE        Customer Home Improvement Contract   24520436A                           0.00
 3951 Sears Home Improvement Products, Inc.                                                           WAHID          OLIBAH          Customer Home Improvement Contract   24616205A                           0.00
 3952 Sears Home Improvement Products, Inc.                                                           TERRY          WORK            Customer Home Improvement Contract   24589173A                           0.00
 3953 Sears Home Improvement Products, Inc.                                                           KULSUM         DAVIDSON        Customer Home Improvement Contract   24621564B                           0.00
 3954 Sears Home Improvement Products, Inc.                                                           TRANG          NGUYEN          Customer Home Improvement Contract   24631251A                           0.00
 3955 Sears Home Improvement Products, Inc.                                                           WILLIE         JACKSON         Customer Home Improvement Contract   24522489A                           0.00
 3956 Sears Home Improvement Products, Inc.                                                           ROBERT         DAVIS           Customer Home Improvement Contract   24603505A                           0.00
 3957 Sears Home Improvement Products, Inc.                                                           DOROTHY M      PATTERSON       Customer Home Improvement Contract   24586394A                           0.00
 3958 Sears Home Improvement Products, Inc.                                                           FRANK          CAESAR          Customer Home Improvement Contract   24620271A                           0.00
 3959 Sears Home Improvement Products, Inc.                                                           SUMIE          BAHUS           Customer Home Improvement Contract   24480171A                           0.00
 3960 Sears Home Improvement Products, Inc.                                                           MARTIN         GREEN           Customer Home Improvement Contract   23680051C                           0.00
 3961 Sears Home Improvement Products, Inc.                                                           ANITA          LEIGE           Customer Home Improvement Contract   24591153A                           0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                  of Counterparty 22:01:28
                                                                                                                    (Last)
                                                                                                                                                          Main Document
                                                                                                                                                  Title of Contract2
                                                                                                                                                                     PO/ Invoice/ Contract Number
                                                                                                                                                                            (If Applicable)
                                                                                                                                                                                                    Proposed Cure
                                                                                                                                                                                                       Amount
 3962 Sears Home Improvement Products, Inc.
                                                                                          Pg
                                                                                           DONNA
                                                                                                85 of 111    SHELL                Customer Home Improvement Contract 24592147A                                 0.00
 3963 Sears Home Improvement Products, Inc.                                                           GUMARO         PARAMO           Customer Home Improvement Contract   24540137A                           0.00
 3964 Sears Home Improvement Products, Inc.                                                           MARGARET       WATTS            Customer Home Improvement Contract   24625424A                           0.00
 3965 Sears Home Improvement Products, Inc.                                                           EMILY          HOAR             Customer Home Improvement Contract   24534339A                           0.00
 3966 Sears Home Improvement Products, Inc.                                                           LILLIAN        GRANONE          Customer Home Improvement Contract   24589760A                           0.00
 3967 Sears Home Improvement Products, Inc.                                                           PATRICIA       RADMAN           Customer Home Improvement Contract   24628293A                           0.00
 3968 Sears Home Improvement Products, Inc.                                                           PETER          WOZNIAK          Customer Home Improvement Contract   24588718B                           0.00
 3969 Sears Home Improvement Products, Inc.                                                           PETER          WOZNIAK          Customer Home Improvement Contract   24588718A                           0.00
 3970 Sears Home Improvement Products, Inc.                                                           PETER          WOZNIAK          Customer Home Improvement Contract   24588718C                           0.00
 3971 Sears Home Improvement Products, Inc.                                                           GWENDLYN       WATERS           Customer Home Improvement Contract   24622733A                           0.00
 3972 Sears Home Improvement Products, Inc.                                                           SALLIE         MCFFADDEN        Customer Home Improvement Contract   24630409A                           0.00
 3973 Sears Home Improvement Products, Inc.                                                           CONSTANCE B    SODER            Customer Home Improvement Contract   24524456A                           0.00
 3974 Sears Home Improvement Products, Inc.                                                           RICK           MONDL            Customer Home Improvement Contract   24540889A                           0.00
 3975 Sears Home Improvement Products, Inc.                                                           RANDY          WOODS            Customer Home Improvement Contract   24614352A                           0.00
 3976 Sears Home Improvement Products, Inc.                                                           Rais A         Khan             Customer Home Improvement Contract   24630731A                           0.00
 3977 Sears Home Improvement Products, Inc.                                                           STANLEY        BUBROWIECKI      Customer Home Improvement Contract   24627379A                           0.00
 3978 Sears Home Improvement Products, Inc.                                                           Donna          Herbert          Customer Home Improvement Contract   24069950A                           0.00
 3979 Sears Home Improvement Products, Inc.                                                           DENNIS         NEYSMITH         Customer Home Improvement Contract   24614422A                           0.00
 3980 Sears Home Improvement Products, Inc.                                                           DIANE          WIGGLESWORTH     Customer Home Improvement Contract   24599477A                           0.00
 3981 Sears Home Improvement Products, Inc.                                                           RAYMOND        POTWORA          Customer Home Improvement Contract   24606454B                           0.00
 3982 Sears Home Improvement Products, Inc.                                                           RAYMOND        POTWORA          Customer Home Improvement Contract   24606454A                           0.00
 3983 Sears Home Improvement Products, Inc.                                                           Marvin         Castillo         Customer Home Improvement Contract   24208963B                           0.00
 3984 Sears Home Improvement Products, Inc.                                                           lena           persaud          Customer Home Improvement Contract   24599391A                           0.00
 3985 Sears Home Improvement Products, Inc.                                                           STERLING       AMMONS           Customer Home Improvement Contract   24570215A                           0.00
 3986 Sears Home Improvement Products, Inc.                                                           Marvin         Castillo         Customer Home Improvement Contract   24208963A                           0.00
 3987 Sears Home Improvement Products, Inc.                                                           BYRON M        JOHNSON          Customer Home Improvement Contract   24564907A                           0.00
 3988 Sears Home Improvement Products, Inc.                                                           VELMA          SMITH            Customer Home Improvement Contract   24563558A                           0.00
 3989 Sears Home Improvement Products, Inc.                                                           NILSA          DE LA LUZ        Customer Home Improvement Contract   24585756A                           0.00
 3990 Sears Home Improvement Products, Inc.                                                           JOSEPH         MORIELLO         Customer Home Improvement Contract   24524770A                           0.00
 3991 Sears Home Improvement Products, Inc.                                                           FRANCES        FLUDD-SAUNDERS   Customer Home Improvement Contract   24614657A                           0.00
 3992 Sears Home Improvement Products, Inc.                                                           JOHN           CROCKER          Customer Home Improvement Contract   24575403A                           0.00
 3993 Sears Home Improvement Products, Inc.                                                           JAMES          YOUNG            Customer Home Improvement Contract   24599289A                           0.00
 3994 Sears Home Improvement Products, Inc.                                                           STEPHEN        FALIKS           Customer Home Improvement Contract   24556575A                           0.00
 3995 Sears Home Improvement Products, Inc.                                                           KELLY          SEVIER           Customer Home Improvement Contract   24411469A                           0.00
 3996 Sears Home Improvement Products, Inc.                                                           Karl           BUTTRAY          Customer Home Improvement Contract   24598694A                           0.00
 3997 Sears Home Improvement Products, Inc.                                                           ROBERT         SLOAN            Customer Home Improvement Contract   24567990A                           0.00
 3998 Sears Home Improvement Products, Inc.                                                           CLYDE          SCHUM            Customer Home Improvement Contract   24629481A                           0.00
 3999 Sears Home Improvement Products, Inc.                                                           ORLANDO        LABOY            Customer Home Improvement Contract   24610175A                           0.00
 4000 Sears Home Improvement Products, Inc.                                                           Celestino      Perez            Customer Home Improvement Contract   24358302A                           0.00
 4001 Sears Home Improvement Products, Inc.                                                           HECTOR         M. DAVILA        Customer Home Improvement Contract   24509547A                           0.00
 4002 Sears Home Improvement Products, Inc.                                                           LOTUS A        WHEELER          Customer Home Improvement Contract   24532517A                           0.00
 4003 Sears Home Improvement Products, Inc.                                                           JACQUELYN      JANG             Customer Home Improvement Contract   24508315A                           0.00
 4004 Sears Home Improvement Products, Inc.                                                           BRENDA         CRINER           Customer Home Improvement Contract   24492676A                           0.00
 4005 Sears Home Improvement Products, Inc.                                                           DEAN           CAUDILL          Customer Home Improvement Contract   24413580B                           0.00
 4006 Sears Home Improvement Products, Inc.                                                           DELFINA        GONZALEZ         Customer Home Improvement Contract   24605917B                           0.00
 4007 Sears Home Improvement Products, Inc.                                                           DELFINA        GONZALEZ         Customer Home Improvement Contract   24605917A                           0.00
 4008 Sears Home Improvement Products, Inc.                                                           CAROLE         BALISTRERI       Customer Home Improvement Contract   24616451A                           0.00
 4009 Sears Home Improvement Products, Inc.                                                           PAMELA         KORMAN           Customer Home Improvement Contract   24587850A                           0.00
 4010 Sears Home Improvement Products, Inc.                                                           CHRISTINA      IMHOOF           Customer Home Improvement Contract   24584132A                           0.00
 4011 Sears Home Improvement Products, Inc.                                                           ERIC           WILKINS          Customer Home Improvement Contract   24601670A                           0.00
 4012 Sears Home Improvement Products, Inc.                                                           BENJAMIN       ZAMORA           Customer Home Improvement Contract   24548852A                           0.00
 4013 Sears Home Improvement Products, Inc.                                                           MIRANDA        BERG             Customer Home Improvement Contract   24625905A                           0.00
 4014 Sears Home Improvement Products, Inc.                                                           ROY L          ELLIOTT JR       Customer Home Improvement Contract   24601983A                           0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                 of Counterparty 22:01:28
                                                                                                                   (Last)
                                                                                                                                                         Main Document
                                                                                                                                                 Title of Contract2
                                                                                                                                                                    PO/ Invoice/ Contract Number
                                                                                                                                                                           (If Applicable)
                                                                                                                                                                                                   Proposed Cure
                                                                                                                                                                                                      Amount
 4015 Sears Home Improvement Products, Inc.
                                                                                          Pg    86 of 111
                                                                                           FLORIAN L         SCHERZER            Customer Home Improvement Contract 24598931A                                 0.00
 4016 Sears Home Improvement Products, Inc.                                                           Dennis            FOLEY        Customer Home Improvement Contract   24503443A                           0.00
 4017 Sears Home Improvement Products, Inc.                                                           MARY              DAMON        Customer Home Improvement Contract   24554341A                           0.00
 4018 Sears Home Improvement Products, Inc.                                                           gaye              whyte        Customer Home Improvement Contract   24587996A                           0.00
 4019 Sears Home Improvement Products, Inc.                                                           NATALIE           MOROZ        Customer Home Improvement Contract   24628289A                           0.00
 4020 Sears Home Improvement Products, Inc.                                                           AMOS              GRAY         Customer Home Improvement Contract   24621858A                           0.00
 4021 Sears Home Improvement Products, Inc.                                                           ALISON            HICKS        Customer Home Improvement Contract   24598105A                           0.00
 4022 Sears Home Improvement Products, Inc.                                                           THOMAS            RENCHER      Customer Home Improvement Contract   24633474A                           0.00
 4023 Sears Home Improvement Products, Inc.                                                           MARK              GOODEN       Customer Home Improvement Contract   24291418B                           0.00
 4024 Sears Home Improvement Products, Inc.                                                           THOMAS            DUKES        Customer Home Improvement Contract   24633514A                           0.00
 4025 Sears Home Improvement Products, Inc.                                                           RICHARD           CARSON       Customer Home Improvement Contract   24600132A                           0.00
 4026 Sears Home Improvement Products, Inc.                                                           KENT              BILLER       Customer Home Improvement Contract   24402907A                           0.00
 4027 Sears Home Improvement Products, Inc.                                                           RICHARD           MCGILL       Customer Home Improvement Contract   24634859A                           0.00
 4028 Sears Home Improvement Products, Inc.                                                           JENNIFER          ELLIS        Customer Home Improvement Contract   24582718A                           0.00
 4029 Sears Home Improvement Products, Inc.                                                           JANE              WHITE        Customer Home Improvement Contract   22774565A                           0.00
 4030 Sears Home Improvement Products, Inc.                                                           DIANE             FERGUSON     Customer Home Improvement Contract   23901239B                           0.00
 4031 Sears Home Improvement Products, Inc.                                                           DIANE             FERGUSON     Customer Home Improvement Contract   23901239C                           0.00
 4032 Sears Home Improvement Products, Inc.                                                           VIRGINIA          WHITE        Customer Home Improvement Contract   24624102A                           0.00
 4033 Sears Home Improvement Products, Inc.                                                           JENNIFER          WILLIAMSON   Customer Home Improvement Contract   24604213A                           0.00
 4034 Sears Home Improvement Products, Inc.                                                           Mary              Van Valen    Customer Home Improvement Contract   24634356A                           0.00
 4035 Sears Home Improvement Products, Inc.                                                           RENATA            FIELDS       Customer Home Improvement Contract   24628374A                           0.00
 4036 Sears Home Improvement Products, Inc.                                                           ROY               FISCHETTI    Customer Home Improvement Contract   24627383A                           0.00
 4037 Sears Home Improvement Products, Inc.                                                           JACQUELINE        LOCKE        Customer Home Improvement Contract   24602261A                           0.00
 4038 Sears Home Improvement Products, Inc.                                                           JAMES             SIGNORINO    Customer Home Improvement Contract   23448946A                           0.00
 4039 Sears Home Improvement Products, Inc.                                                           Hepsie B Leslie   ABBOTT       Customer Home Improvement Contract   24638057A                           0.00
 4040 Sears Home Improvement Products, Inc.                                                           Yvonne            Easy         Customer Home Improvement Contract   24469656A                           0.00
 4041 Sears Home Improvement Products, Inc.                                                           BETH              TRESELER     Customer Home Improvement Contract   24634740B                           0.00
 4042 Sears Home Improvement Products, Inc.                                                           KERAN             HILL         Customer Home Improvement Contract   24506899A                           0.00
 4043 Sears Home Improvement Products, Inc.                                                           JAHSEL            CARMICHAEL   Customer Home Improvement Contract   24638051B                           0.00
 4044 Sears Home Improvement Products, Inc.                                                           JAHSEL            CARMICHAEL   Customer Home Improvement Contract   24638051A                           0.00
 4045 Sears Home Improvement Products, Inc.                                                           KERAN             HILL         Customer Home Improvement Contract   24506899B                           0.00
 4046 Sears Home Improvement Products, Inc.                                                           PHILIP            MAGLIONE     Customer Home Improvement Contract   24627237A                           0.00
 4047 Sears Home Improvement Products, Inc.                                                           JOHN              CONWAY       Customer Home Improvement Contract   24550678A                           0.00
 4048 Sears Home Improvement Products, Inc.                                                           IMRAN             MOHAMMED     Customer Home Improvement Contract   24346830A                           0.00
 4049 Sears Home Improvement Products, Inc.                                                           Wang              YANG         Customer Home Improvement Contract   24315858A                           0.00
 4050 Sears Home Improvement Products, Inc.                                                           CARLTON           BROWN        Customer Home Improvement Contract   24620065B                           0.00
 4051 Sears Home Improvement Products, Inc.                                                           CARLTON           BROWN        Customer Home Improvement Contract   24620065A                           0.00
 4052 Sears Home Improvement Products, Inc.                                                           YOLANDA           MAURY        Customer Home Improvement Contract   24633723A                           0.00
 4053 Sears Home Improvement Products, Inc.                                                           RICHARD           DUFRESNE     Customer Home Improvement Contract   24588942B                           0.00
 4054 Sears Home Improvement Products, Inc.                                                           RICHARD           DUFRESNE     Customer Home Improvement Contract   24588942A                           0.00
 4055 Sears Home Improvement Products, Inc.                                                           LORENZA           BUCAYU       Customer Home Improvement Contract   24592971A                           0.00
 4056 Sears Home Improvement Products, Inc.                                                           CHARLES           MCBRIDE      Customer Home Improvement Contract   24574753A                           0.00
 4057 Sears Home Improvement Products, Inc.                                                           BERTIE            MORRIS       Customer Home Improvement Contract   24600184A                           0.00
 4058 Sears Home Improvement Products, Inc.                                                           RODELLA           WILLIAMS     Customer Home Improvement Contract   24586630A                           0.00
 4059 Sears Home Improvement Products, Inc.                                                           C THOMAS          D'AMICO      Customer Home Improvement Contract   24570573A                           0.00
 4060 Sears Home Improvement Products, Inc.                                                           JOYCE             WALKER       Customer Home Improvement Contract   24624932A                           0.00
 4061 Sears Home Improvement Products, Inc.                                                           KELLY             MILES        Customer Home Improvement Contract   24583490A                           0.00
 4062 Sears Home Improvement Products, Inc.                                                           RICHARD           HARDWICK     Customer Home Improvement Contract   23667596A                           0.00
 4063 Sears Home Improvement Products, Inc.                                                           JOSE              CRUZ         Customer Home Improvement Contract   24634106A                           0.00
 4064 Sears Home Improvement Products, Inc.                                                           CARLOS            FALCON       Customer Home Improvement Contract   24599672A                           0.00
 4065 Sears Home Improvement Products, Inc.                                                           IVAN              DEJESUS      Customer Home Improvement Contract   24621809A                           0.00
 4066 Sears Home Improvement Products, Inc.                                                           HORACE            JEFFRIES     Customer Home Improvement Contract   24627292A                           0.00
 4067 Sears Home Improvement Products, Inc.                                                           PATRICIA          DUNN         Customer Home Improvement Contract   24550114A                           0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                 of Counterparty 22:01:28
                                                                                                                   (Last)
                                                                                                                                                         Main Document
                                                                                                                                                 Title of Contract2
                                                                                                                                                                    PO/ Invoice/ Contract Number
                                                                                                                                                                           (If Applicable)
                                                                                                                                                                                                   Proposed Cure
                                                                                                                                                                                                      Amount
 4068 Sears Home Improvement Products, Inc.
                                                                                          Pg
                                                                                           JOSE
                                                                                                87 of 111    CHAVEZ              Customer Home Improvement Contract 24604343B                                 0.00
 4069 Sears Home Improvement Products, Inc.                                                           JAY            ZORB            Customer Home Improvement Contract   24629728A                           0.00
 4070 Sears Home Improvement Products, Inc.                                                           JOSE           CHAVEZ          Customer Home Improvement Contract   24604343A                           0.00
 4071 Sears Home Improvement Products, Inc.                                                           JERRY          BARNWELL        Customer Home Improvement Contract   24606505A                           0.00
 4072 Sears Home Improvement Products, Inc.                                                           DAVID          BELL            Customer Home Improvement Contract   24540503A                           0.00
 4073 Sears Home Improvement Products, Inc.                                                           RICHARD        PRIMBS          Customer Home Improvement Contract   24612760A                           0.00
 4074 Sears Home Improvement Products, Inc.                                                           PEARL          DOWNS           Customer Home Improvement Contract   24542739A                           0.00
 4075 Sears Home Improvement Products, Inc.                                                           PAMELA         QUALHEIM        Customer Home Improvement Contract   24622364A                           0.00
 4076 Sears Home Improvement Products, Inc.                                                           GRACE          YATSU-HALAMEK   Customer Home Improvement Contract   24290865A                           0.00
 4077 Sears Home Improvement Products, Inc.                                                           GRACE          YATSU-HALAMEK   Customer Home Improvement Contract   24290865B                           0.00
 4078 Sears Home Improvement Products, Inc.                                                           MALAKI I       SEANOA          Customer Home Improvement Contract   24629273A                           0.00
 4079 Sears Home Improvement Products, Inc.                                                           TYLER          WEKELL          Customer Home Improvement Contract   24618448A                           0.00
 4080 Sears Home Improvement Products, Inc.                                                           GWENDOLYN      ROBERTS         Customer Home Improvement Contract   24526972A                           0.00
 4081 Sears Home Improvement Products, Inc.                                                           JERRY          BAILEY          Customer Home Improvement Contract   24635698A                           0.00
 4082 Sears Home Improvement Products, Inc.                                                           Shannon        Rose            Customer Home Improvement Contract   24635669A                           0.00
 4083 Sears Home Improvement Products, Inc.                                                           HERFNER        CUTLIFF         Customer Home Improvement Contract   24574368A                           0.00
 4084 Sears Home Improvement Products, Inc.                                                           MARC T.        APTER           Customer Home Improvement Contract   24601450A                           0.00
 4085 Sears Home Improvement Products, Inc.                                                           MILDRED        WATSON          Customer Home Improvement Contract   24628484A                           0.00
 4086 Sears Home Improvement Products, Inc.                                                           BONITA         MAYO            Customer Home Improvement Contract   24516614A                           0.00
 4087 Sears Home Improvement Products, Inc.                                                           WARREN         SCURRY          Customer Home Improvement Contract   24617623A                           0.00
 4088 Sears Home Improvement Products, Inc.                                                           KEITH          SHIRLEY         Customer Home Improvement Contract   24631663A                           0.00
 4089 Sears Home Improvement Products, Inc.                                                           ELLEN          LOGAN           Customer Home Improvement Contract   24485169A                           0.00
 4090 Sears Home Improvement Products, Inc.                                                           David W        ESTELL          Customer Home Improvement Contract   24553312A                           0.00
 4091 Sears Home Improvement Products, Inc.                                                           CARMEN         BALDOZA-BANEZ   Customer Home Improvement Contract   24601051A                           0.00
 4092 Sears Home Improvement Products, Inc.                                                           HEIDI          JACHE           Customer Home Improvement Contract   24532106A                           0.00
 4093 Sears Home Improvement Products, Inc.                                                           JOAN           MATYSKELLA      Customer Home Improvement Contract   24618844A                           0.00
 4094 Sears Home Improvement Products, Inc.                                                           SUZANNE        STONE           Customer Home Improvement Contract   24575639A                           0.00
 4095 Sears Home Improvement Products, Inc.                                                           MAXINE         REDWINE         Customer Home Improvement Contract   24624509A                           0.00
 4096 Sears Home Improvement Products, Inc.                                                           JOYCE          LEADBETTER      Customer Home Improvement Contract   24641748A                           0.00
 4097 Sears Home Improvement Products, Inc.                                                           Aditya         Vennelakanti    Customer Home Improvement Contract   24605846A                           0.00
 4098 Sears Home Improvement Products, Inc.                                                           JERRY          CLOUSE          Customer Home Improvement Contract   24588208A                           0.00
 4099 Sears Home Improvement Products, Inc.                                                           JASON          OSBORNE         Customer Home Improvement Contract   24477240A                           0.00
 4100 Sears Home Improvement Products, Inc.                                                           GEORGE         HARRISTON       Customer Home Improvement Contract   24619664A                           0.00
 4101 Sears Home Improvement Products, Inc.                                                           LIZ            REVELS          Customer Home Improvement Contract   24616663A                           0.00
 4102 Sears Home Improvement Products, Inc.                                                           NORMAN         MA              Customer Home Improvement Contract   24550973A                           0.00
 4103 Sears Home Improvement Products, Inc.                                                           DAVID          BEAMER          Customer Home Improvement Contract   24632615A                           0.00
 4104 Sears Home Improvement Products, Inc.                                                           TREVEAR        THOMAS          Customer Home Improvement Contract   24258558B                           0.00
 4105 Sears Home Improvement Products, Inc.                                                           Dorothy        Van Eckhardt    Customer Home Improvement Contract   24480493A                           0.00
 4106 Sears Home Improvement Products, Inc.                                                           JOREEN R       COLE            Customer Home Improvement Contract   24637627A                           0.00
 4107 Sears Home Improvement Products, Inc.                                                           Suzanne        EVANS           Customer Home Improvement Contract   24605663A                           0.00
 4108 Sears Home Improvement Products, Inc.                                                           YVONNE         WALKER          Customer Home Improvement Contract   24621910A                           0.00
 4109 Sears Home Improvement Products, Inc.                                                           MARYSE         CREVECOEUR      Customer Home Improvement Contract   24585639A                           0.00
 4110 Sears Home Improvement Products, Inc.                                                           VALARIE        STRAIN          Customer Home Improvement Contract   24641173A                           0.00
 4111 Sears Home Improvement Products, Inc.                                                           ROSILYN        PIERCE          Customer Home Improvement Contract   23645121C                           0.00
 4112 Sears Home Improvement Products, Inc.                                                           Benjamin       Day             Customer Home Improvement Contract   24622948A                           0.00
 4113 Sears Home Improvement Products, Inc.                                                           WENDY          TRUJILLO        Customer Home Improvement Contract   24645225A                           0.00
 4114 Sears Home Improvement Products, Inc.                                                           ARTHUR         CHARD           Customer Home Improvement Contract   24582945A                           0.00
 4115 Sears Home Improvement Products, Inc.                                                           JACQUELINE     POOLE           Customer Home Improvement Contract   24514005A                           0.00
 4116 Sears Home Improvement Products, Inc.                                                           CHARLES        BROWN           Customer Home Improvement Contract   24543100A                           0.00
 4117 Sears Home Improvement Products, Inc.                                                           CHARLES        BROWN           Customer Home Improvement Contract   24543100B                           0.00
 4118 Sears Home Improvement Products, Inc.                                                           WILLAM         JOUVIN          Customer Home Improvement Contract   24481062A                           0.00
 4119 Sears Home Improvement Products, Inc.                                                           PATRICA        DUNN            Customer Home Improvement Contract   24634099A                           0.00
 4120 Sears Home Improvement Products, Inc.                                                           Nancy          Alverio         Customer Home Improvement Contract   24646584B                           0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                    of Counterparty 22:01:28
                                                                                                                      (Last)
                                                                                                                                                            Main Document
                                                                                                                                                    Title of Contract2
                                                                                                                                                                       PO/ Invoice/ Contract Number
                                                                                                                                                                              (If Applicable)
                                                                                                                                                                                                      Proposed Cure
                                                                                                                                                                                                         Amount
 4121 Sears Home Improvement Products, Inc.
                                                                                          Pg
                                                                                           Nancy
                                                                                                88 of 111    Alverio                Customer Home Improvement Contract 24646584A                                 0.00
 4122 Sears Home Improvement Products, Inc.                                                           PATRICIA        WOJNICKI         Customer Home Improvement Contract    24560896A                           0.00
 4123 Sears Home Improvement Products, Inc.                                                           KAY             FEIL             Customer Home Improvement Contract    24349191B                           0.00
 4124 Sears Home Improvement Products, Inc.                                                           EMILY           BROWN            Customer Home Improvement Contract    24639574A                           0.00
 4125 Sears Home Improvement Products, Inc.                                                           MICHAEL         IMBESI           Customer Home Improvement Contract    24509499A                           0.00
 4126 Sears Home Improvement Products, Inc.                                                           ANDREW          THOMPSON         Customer Home Improvement Contract    24599608A                           0.00
 4127 Sears Home Improvement Products, Inc.                                                           David           Miller           Customer Home Improvement Contract    24551593A                           0.00
 4128 Sears Home Improvement Products, Inc.                                                           TYLL            PARKER           Customer Home Improvement Contract    24487248A                           0.00
 4129 Sears Home Improvement Products, Inc.                                                           ILIANA          RAMIREZ          Customer Home Improvement Contract    24495576A                           0.00
 4130 Sears Home Improvement Products, Inc.                                                           GODOARDO        SOTOMAYOR        Customer Home Improvement Contract    24504364A                           0.00
 4131 Sears Home Improvement Products, Inc.                                                           CARMEN          MOLINA YADOZ     Customer Home Improvement Contract    24504170A                           0.00
 4132 Sears Home Improvement Products, Inc.                                                           WANDA           DIAZ             Customer Home Improvement Contract    24638682A                           0.00
 4133 Sears Home Improvement Products, Inc.                                                           Carmen          Colon Rios       Customer Home Improvement Contract    24654693A                           0.00
 4134 Sears Home Improvement Products, Inc.                                                           PEGGY           POWELL           Customer Home Improvement Contract    24632681A                           0.00
 4135 Sears Home Improvement Products, Inc.                                                           Kelly           WIND             Customer Home Improvement Contract    24552345B                           0.00
 4136 Sears Home Improvement Products, Inc.                                                           JEAN            ORBITA           Customer Home Improvement Contract    24599934A                           0.00
 4137 Sears Home Improvement Products, Inc.                                                           ALEX            SUPRATO          Customer Home Improvement Contract    24532839A                           0.00
 4138 Sears Home Improvement Products, Inc.                                                           WILLIE          SELF             Customer Home Improvement Contract    24638932A                           0.00
 4139 Sears Home Improvement Products, Inc.                                                           SONIA           BECHTLOff        Customer Home Improvement Contract    24639902A                           0.00
 4140 Sears Home Improvement Products, Inc.                                                           CHRIS           FINCH            Customer Home Improvement Contract    24637813A                           0.00
 4141 Sears Home Improvement Products, Inc.                                                           Arturo          Anguiano-moran   Customer Home Improvement Contract    24643768A                           0.00
 4142 Sears Home Improvement Products, Inc.                                                           JEFF            KOZIK            Customer Home Improvement Contract    24573350A                           0.00
 4143 Sears Home Improvement Products, Inc.                                                           ALAYNE          CONWAY           Customer Home Improvement Contract    24598156A                           0.00
 4144 Sears Home Improvement Products, Inc.                                                           HORACE          JOHNSON          Customer Home Improvement Contract    24638750A                           0.00
 4145 Sears Home Improvement Products, Inc.                                                           NATHANIEL       FREEMAN          Customer Home Improvement Contract    24650272A                           0.00
 4146 Sears Home Improvement Products, Inc.                                                           CHRISTINE       BUNTA            Customer Home Improvement Contract    24503064C                           0.00
 4147 Sears Home Improvement Products, Inc.                                                           JOSE            MEDINA           Customer Home Improvement Contract    24601898A                           0.00
 4148 Sears Home Improvement Products, Inc.                                                           CURTIS          UNDERDUE         Customer Home Improvement Contract    24634163B                           0.00
 4149 Sears Home Improvement Products, Inc.                                                           CURTIS          UNDERDUE         Customer Home Improvement Contract    24634163A                           0.00
 4150 Sears Home Improvement Products, Inc.                                                           SANDY           GILMORE          Customer Home Improvement Contract    24641632A                           0.00
 4151 Sears Home Improvement Products, Inc.                                                           MICHELLE        HAYES            Customer Home Improvement Contract    24605572A                           0.00
 4152 Sears Home Improvement Products, Inc.                                                           LINDSEY         RUDOLPH          Customer Home Improvement Contract    24126646A                           0.00
 4153 Sears Home Improvement Products, Inc.                                                           BRYON           RODRIGUEZ        Customer Home Improvement Contract    24597401A                           0.00
 4154 Sears Home Improvement Products, Inc.                                                           RAMONA          BIGHAM           Customer Home Improvement Contract    24213658B                           0.00
 4155 Sears Home Improvement Products, Inc.                                                           KAREN           GOODIN           Customer Home Improvement Contract    24622951A                           0.00
 4156 Sears Home Improvement Products, Inc.                                                           NADER           MANSOURI         Customer Home Improvement Contract    24600612A                           0.00
 4157 Sears Home Improvement Products, Inc.                                                           KAREN           COOK             Customer Home Improvement Contract    24589150A                           0.00
 4158 Sears Home Improvement Products, Inc.                                                           VALERIE         MCNAIR           Customer Home Improvement Contract    24416711A                           0.00
 4159 Sears Home Improvement Products, Inc.                                                           DEMETRIUS       ARMSTRONG        Customer Home Improvement Contract    24619607A                           0.00
 4160 Sears Home Improvement Products, Inc.                                                           KEN             BRENNEMAN        Customer Home Improvement Contract    24500135A                           0.00
 4161 Sears Home Improvement Products, Inc.                                                           DAVID           GIBONEY          Customer Home Improvement Contract    24648143A                           0.00
 4162 Sears Home Improvement Products, Inc.                                                           GAVIN           SMITH            Customer Home Improvement Contract    24651290A                           0.00
 4163 Sears Home Improvement Products, Inc.                                                           LUIS            VILLALVA         Customer Home Improvement Contract    24559231A                           0.00
 4164 Sears Home Improvement Products, Inc.                                                           PAUL            POGUE            Customer Home Improvement Contract    24647750A                           0.00
 4165 Sears Home Improvement Products, Inc.                                                           PATRICIA        REED             Customer Home Improvement Contract    24638774A                           0.00
 4166 Sears Home Improvement Products, Inc.                                                           GERALD          SHULKE           Customer Home Improvement Contract    24532087A                           0.00
 4167 Sears Home Improvement Products, Inc.                                                           GERALD          SHULKE           Customer Home Improvement Contract    24532087B                           0.00
 4168 Sears Home Improvement Products, Inc.                                                           DARLENE         ANDERSON         Customer Home Improvement Contract    24633258A                           0.00
 4169 Sears Home Improvement Products, Inc.                                                           SHIRLEY         AVERY            Customer Home Improvement Contract    24615028A                           0.00
 4170 Sears Home Improvement Products, Inc.                                                           ALTAJERJE       RAMIREZ          Customer Home Improvement Contract    24623490A                           0.00
 4171 Sears Home Improvement Products, Inc.                                                           LAKEISHA        TAYLOR           Customer Home Improvement Contract    24571337A                           0.00
 4172 Sears Home Improvement Products, Inc.                                                           RODOLFO         ESCUTIN          Customer Home Improvement Contract    24624959A                           0.00
 4173 Sears Home Improvement Products, Inc.                                                           BRYAN           CLAISE           Customer Home Improvement Contract    24624388A                           0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                 of Counterparty 22:01:28
                                                                                                                   (Last)
                                                                                                                                                     Main Document
                                                                                                                                             Title of Contract2
                                                                                                                                                                PO/ Invoice/ Contract Number
                                                                                                                                                                       (If Applicable)
                                                                                                                                                                                               Proposed Cure
                                                                                                                                                                                                  Amount
 4174 Sears Home Improvement Products, Inc.
                                                                                          Pg
                                                                                           LINDA
                                                                                                89 of 111    GASTON- MOUNGER Customer Home Improvement Contract 24381372A                                 0.00
 4175 Sears Home Improvement Products, Inc.                                                         STEPHANIE      MEREDITH         Customer Home Improvement Contract   24600296A                        0.00
 4176 Sears Home Improvement Products, Inc.                                                         MICHAEL        MONFORTE         Customer Home Improvement Contract   24483801A                        0.00
 4177 Sears Home Improvement Products, Inc.                                                         LAURA          DIAL             Customer Home Improvement Contract   24562129A                        0.00
 4178 Sears Home Improvement Products, Inc.                                                         ACENISE        METELUS          Customer Home Improvement Contract   24617555A                        0.00
 4179 Sears Home Improvement Products, Inc.                                                         Gray           Robert           Customer Home Improvement Contract   24658652A                        0.00
 4180 Sears Home Improvement Products, Inc.                                                         SIMONE         JAMES            Customer Home Improvement Contract   24612634A                        0.00
 4181 Sears Home Improvement Products, Inc.                                                         SIMONE         JAMES            Customer Home Improvement Contract   24612634B                        0.00
 4182 Sears Home Improvement Products, Inc.                                                         DAVID          RICKARD          Customer Home Improvement Contract   24611465A                        0.00
 4183 Sears Home Improvement Products, Inc.                                                         Mary           Juravle          Customer Home Improvement Contract   24621905A                        0.00
 4184 Sears Home Improvement Products, Inc.                                                         PAUL           HETTINGER        Customer Home Improvement Contract   24650608A                        0.00
 4185 Sears Home Improvement Products, Inc.                                                         PAUL F         BAILEY           Customer Home Improvement Contract   24522799A                        0.00
 4186 Sears Home Improvement Products, Inc.                                                         WAYNE          ST JOHN          Customer Home Improvement Contract   24645708A                        0.00
 4187 Sears Home Improvement Products, Inc.                                                         Megan          Hollomon         Customer Home Improvement Contract   24598897A                        0.00
 4188 Sears Home Improvement Products, Inc.                                                         VIRGINIA       MILLS            Customer Home Improvement Contract   24529751B                        0.00
 4189 Sears Home Improvement Products, Inc.                                                         LISA           JACKSON          Customer Home Improvement Contract   24612377A                        0.00
 4190 Sears Home Improvement Products, Inc.                                                         CYNTHIA        HERNANDEZ        Customer Home Improvement Contract   24619101A                        0.00
 4191 Sears Home Improvement Products, Inc.                                                         JP             GAYNOR           Customer Home Improvement Contract   24635939A                        0.00
 4192 Sears Home Improvement Products, Inc.                                                         JP             GAYNOR           Customer Home Improvement Contract   24635939B                        0.00
 4193 Sears Home Improvement Products, Inc.                                                         VANESSA        AVILA ESPARZA    Customer Home Improvement Contract   24617206A                        0.00
 4194 Sears Home Improvement Products, Inc.                                                         LUCKI          LATIMER          Customer Home Improvement Contract   24600897A                        0.00
 4195 Sears Home Improvement Products, Inc.                                                         LUCKI          LATIMER          Customer Home Improvement Contract   24600897B                        0.00
 4196 Sears Home Improvement Products, Inc.                                                         DEENA          SPELLMAN         Customer Home Improvement Contract   24640945A                        0.00
 4197 Sears Home Improvement Products, Inc.                                                         KENNETH        LEE              Customer Home Improvement Contract   23252688C                        0.00
 4198 Sears Home Improvement Products, Inc.                                                         JANET          SHEER            Customer Home Improvement Contract   24616482A                        0.00
 4199 Sears Home Improvement Products, Inc.                                                         MAUREEN        FERNANDES        Customer Home Improvement Contract   24643809A                        0.00
 4200 Sears Home Improvement Products, Inc.                                                         JONELLE        JAMES            Customer Home Improvement Contract   24383370A                        0.00
 4201 Sears Home Improvement Products, Inc.                                                         BRIAN          HELTON           Customer Home Improvement Contract   24654022A                        0.00
 4202 Sears Home Improvement Products, Inc.                                                         HARVA          KENNEDY          Customer Home Improvement Contract   24652883A                        0.00
 4203 Sears Home Improvement Products, Inc.                                                         QAWIY          SABREE           Customer Home Improvement Contract   24627738A                        0.00
 4204 Sears Home Improvement Products, Inc.                                                         LOUIS JR. R.   PRESTON          Customer Home Improvement Contract   24514146A                        0.00
 4205 Sears Home Improvement Products, Inc.                                                         LETITIA E.     RICHARDSON       Customer Home Improvement Contract   24497682A                        0.00
 4206 Sears Home Improvement Products, Inc.                                                         DONYA          DUGAN            Customer Home Improvement Contract   24605077A                        0.00
 4207 Sears Home Improvement Products, Inc.                                                         DONNA          ADAMS            Customer Home Improvement Contract   24639572A                        0.00
 4208 Sears Home Improvement Products, Inc.                                                         Jose           CASIANO          Customer Home Improvement Contract   24647498A                        0.00
 4209 Sears Home Improvement Products, Inc.                                                         MARY           SPEAKS           Customer Home Improvement Contract   24662362A                        0.00
 4210 Sears Home Improvement Products, Inc.                                                         PATRICE        BULLOCK          Customer Home Improvement Contract   23766170A                        0.00
 4211 Sears Home Improvement Products, Inc.                                                         NANCY          STONE            Customer Home Improvement Contract   24650887A                        0.00
 4212 Sears Home Improvement Products, Inc.                                                         DIANA          MCKINLEY         Customer Home Improvement Contract   24642725A                        0.00
 4213 Sears Home Improvement Products, Inc.                                                         JENNIFER       GREER            Customer Home Improvement Contract   24596073A                        0.00
 4214 Sears Home Improvement Products, Inc.                                                         MARY ANNE      PRITCHETT        Customer Home Improvement Contract   24545907A                        0.00
 4215 Sears Home Improvement Products, Inc.                                                         KENNETH        LOVINGGOOD       Customer Home Improvement Contract   24585523A                        0.00
 4216 Sears Home Improvement Products, Inc.                                                         CHRISTOPHER    SULLIVAN         Customer Home Improvement Contract   24649030A                        0.00
 4217 Sears Home Improvement Products, Inc.                                                         LUCIA          ESPIRITU         Customer Home Improvement Contract   24559392A                        0.00
 4218 Sears Home Improvement Products, Inc.                                                         CYNTHIA        HILLS            Customer Home Improvement Contract   24644174A                        0.00
 4219 Sears Home Improvement Products, Inc.                                                         CYNTHIA        HILLS            Customer Home Improvement Contract   24644174B                        0.00
 4220 Sears Home Improvement Products, Inc.                                                         ELISA          BARRIOS-CHAVEZ   Customer Home Improvement Contract   24643546A                        0.00
 4221 Sears Home Improvement Products, Inc.                                                         JC             CUMMING          Customer Home Improvement Contract   24655320A                        0.00
 4222 Sears Home Improvement Products, Inc.                                                         TYRRIK         PRESSLEY         Customer Home Improvement Contract   24513312A                        0.00
 4223 Sears Home Improvement Products, Inc.                                                         VICTOR         WENZEL           Customer Home Improvement Contract   24606216B                        0.00
 4224 Sears Home Improvement Products, Inc.                                                         TORAIN         LAMB             Customer Home Improvement Contract   24635272A                        0.00
 4225 Sears Home Improvement Products, Inc.                                                         RICHARD        HATFIELD         Customer Home Improvement Contract   24520738A                        0.00
 4226 Sears Home Improvement Products, Inc.                                                         DONNA          RAYBURN          Customer Home Improvement Contract   24643560A                        0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                 of Counterparty 22:01:28
                                                                                                                   (Last)
                                                                                                                                                         Main Document
                                                                                                                                                 Title of Contract2
                                                                                                                                                                    PO/ Invoice/ Contract Number
                                                                                                                                                                           (If Applicable)
                                                                                                                                                                                                   Proposed Cure
                                                                                                                                                                                                      Amount
 4227 Sears Home Improvement Products, Inc.
                                                                                          Pg    90 of 111
                                                                                           VICTOR            WENZEL              Customer Home Improvement Contract 24606216A                                 0.00
 4228 Sears Home Improvement Products, Inc.                                                           SCOTT          PRATT           Customer Home Improvement Contract   24657067A                           0.00
 4229 Sears Home Improvement Products, Inc.                                                           BEVERLY        MULLEN          Customer Home Improvement Contract   24640880A                           0.00
 4230 Sears Home Improvement Products, Inc.                                                           STEVE          ORTEGA          Customer Home Improvement Contract   24639874A                           0.00
 4231 Sears Home Improvement Products, Inc.                                                           MARIE          SILVER          Customer Home Improvement Contract   24655817A                           0.00
 4232 Sears Home Improvement Products, Inc.                                                           STEVEN         ROADCAP         Customer Home Improvement Contract   24654629A                           0.00
 4233 Sears Home Improvement Products, Inc.                                                           ELAINE         VORKINK         Customer Home Improvement Contract   24633030B                           0.00
 4234 Sears Home Improvement Products, Inc.                                                           ELAINE         VORKINK         Customer Home Improvement Contract   24633030A                           0.00
 4235 Sears Home Improvement Products, Inc.                                                           CAROLYN        PERRY           Customer Home Improvement Contract   24639037A                           0.00
 4236 Sears Home Improvement Products, Inc.                                                           VICKI          ROBTOY          Customer Home Improvement Contract   24640154A                           0.00
 4237 Sears Home Improvement Products, Inc.                                                           CHRISTINE      ZELEHOSKI       Customer Home Improvement Contract   24638910A                           0.00
 4238 Sears Home Improvement Products, Inc.                                                           LORI           SIMPSON         Customer Home Improvement Contract   24639312A                           0.00
 4239 Sears Home Improvement Products, Inc.                                                           THOMAS         MIELKE          Customer Home Improvement Contract   24587781A                           0.00
 4240 Sears Home Improvement Products, Inc.                                                           MARIANNE       DAVIDSON        Customer Home Improvement Contract   24642471A                           0.00
 4241 Sears Home Improvement Products, Inc.                                                           CHARLES        MCNEELY         Customer Home Improvement Contract   24629204A                           0.00
 4242 Sears Home Improvement Products, Inc.                                                           KRISTIN        BROUSSARD       Customer Home Improvement Contract   24628690B                           0.00
 4243 Sears Home Improvement Products, Inc.                                                           BRUCE C        MOORE           Customer Home Improvement Contract   24612158A                           0.00
 4244 Sears Home Improvement Products, Inc.                                                           KRISTIN        BROUSSARD       Customer Home Improvement Contract   24628690A                           0.00
 4245 Sears Home Improvement Products, Inc.                                                           RUBY           GOLSTON         Customer Home Improvement Contract   24615375A                           0.00
 4246 Sears Home Improvement Products, Inc.                                                           LARRY          CAVENDER        Customer Home Improvement Contract   24635916A                           0.00
 4247 Sears Home Improvement Products, Inc.                                                           CAROL          MCLAUGHLIN      Customer Home Improvement Contract   24659470A                           0.00
 4248 Sears Home Improvement Products, Inc.                                                           JAMES          MURRAY          Customer Home Improvement Contract   24450494A                           0.00
 4249 Sears Home Improvement Products, Inc.                                                           JOHN           VARGAS          Customer Home Improvement Contract   24609899A                           0.00
 4250 Sears Home Improvement Products, Inc.                                                           JENNIFER       ALLEYNE         Customer Home Improvement Contract   24653437A                           0.00
 4251 Sears Home Improvement Products, Inc.                                                           JENNIFER       ALLEYNE         Customer Home Improvement Contract   24653437B                           0.00
 4252 Sears Home Improvement Products, Inc.                                                           CARMELA        IOVENE          Customer Home Improvement Contract   24655992A                           0.00
 4253 Sears Home Improvement Products, Inc.                                                           FERNANDO       VELASQUEZ       Customer Home Improvement Contract   24658790A                           0.00
 4254 Sears Home Improvement Products, Inc.                                                           RUBEN          DE LA TORRE     Customer Home Improvement Contract   24653844A                           0.00
 4255 Sears Home Improvement Products, Inc.                                                           JEANNE         YUGAR           Customer Home Improvement Contract   24655612A                           0.00
 4256 Sears Home Improvement Products, Inc.                                                           JEANNE         YUGAR           Customer Home Improvement Contract   24655612B                           0.00
 4257 Sears Home Improvement Products, Inc.                                                           BETTY          KEEL            Customer Home Improvement Contract   24656386A                           0.00
 4258 Sears Home Improvement Products, Inc.                                                           CESAR          PALACIOS        Customer Home Improvement Contract   8217498A                            0.00
 4259 Sears Home Improvement Products, Inc.                                                           ROSEMARY       DANON           Customer Home Improvement Contract   24635000A                           0.00
 4260 Sears Home Improvement Products, Inc.                                                           JOHN           SANTUCCI        Customer Home Improvement Contract   24644820A                           0.00
 4261 Sears Home Improvement Products, Inc.                                                           MARTA          ROBLEDO         Customer Home Improvement Contract   24656704A                           0.00
 4262 Sears Home Improvement Products, Inc.                                                           NANCI          SEVELIN         Customer Home Improvement Contract   24567435A                           0.00
 4263 Sears Home Improvement Products, Inc.                                                           THELMA         CARTER          Customer Home Improvement Contract   24623726A                           0.00
 4264 Sears Home Improvement Products, Inc.                                                           OSMANY         CALIZ           Customer Home Improvement Contract   24617644A                           0.00
 4265 Sears Home Improvement Products, Inc.                                                           MARY           GIST            Customer Home Improvement Contract   24653070A                           0.00
 4266 Sears Home Improvement Products, Inc.                                                           GENEVIEVE      MAYHARD         Customer Home Improvement Contract   24652985A                           0.00
 4267 Sears Home Improvement Products, Inc.                                                           DEBORAH        CANNON          Customer Home Improvement Contract   24515707B                           0.00
 4268 Sears Home Improvement Products, Inc.                                                           DONNA          WERKHOVEN       Customer Home Improvement Contract   24647317A                           0.00
 4269 Sears Home Improvement Products, Inc.                                                           MACK           KING            Customer Home Improvement Contract   24641167A                           0.00
 4270 Sears Home Improvement Products, Inc.                                                           DEBORAH        CANNON          Customer Home Improvement Contract   24515707A                           0.00
 4271 Sears Home Improvement Products, Inc.                                                           BRENDA R.      SHUPE           Customer Home Improvement Contract   24636109A                           0.00
 4272 Sears Home Improvement Products, Inc.                                                           CLARENCE R.    SCHMIDT         Customer Home Improvement Contract   24603620A                           0.00
 4273 Sears Home Improvement Products, Inc.                                                           JENNIFER       LEBER           Customer Home Improvement Contract   23808081A                           0.00
 4274 Sears Home Improvement Products, Inc.                                                           ORIN           OLSON           Customer Home Improvement Contract   24659691A                           0.00
 4275 Sears Home Improvement Products, Inc.                                                           CARL           DIEDRICH        Customer Home Improvement Contract   24664474B                           0.00
 4276 Sears Home Improvement Products, Inc.                                                           CARL           DIEDRICH        Customer Home Improvement Contract   24664474A                           0.00
 4277 Sears Home Improvement Products, Inc.                                                           LILLIE         AKINS           Customer Home Improvement Contract   24592491A                           0.00
 4278 Sears Home Improvement Products, Inc.                                                           Anton          Bonifacic       Customer Home Improvement Contract   24563241A                           0.00
 4279 Sears Home Improvement Products, Inc.                                                           SHAWN          POWELL ELLIS    Customer Home Improvement Contract   24638453A                           0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                  of Counterparty 22:01:28
                                                                                                                    (Last)
                                                                                                                                                          Main Document
                                                                                                                                                  Title of Contract2
                                                                                                                                                                     PO/ Invoice/ Contract Number
                                                                                                                                                                            (If Applicable)
                                                                                                                                                                                                    Proposed Cure
                                                                                                                                                                                                       Amount
 4280 Sears Home Improvement Products, Inc.
                                                                                          Pg
                                                                                           MARC
                                                                                                91 of 111    DORIO                Customer Home Improvement Contract 24424070B                                 0.00
 4281 Sears Home Improvement Products, Inc.                                                           PETER          MIGUT            Customer Home Improvement Contract   24654135A                           0.00
 4282 Sears Home Improvement Products, Inc.                                                           ROSARIO        BASCON           Customer Home Improvement Contract   24654024A                           0.00
 4283 Sears Home Improvement Products, Inc.                                                           JESSIE         HENDERSON        Customer Home Improvement Contract   24644037A                           0.00
 4284 Sears Home Improvement Products, Inc.                                                           BERNARD        GILLINS          Customer Home Improvement Contract   24580460A                           0.00
 4285 Sears Home Improvement Products, Inc.                                                           CHERYL A       SALLEE           Customer Home Improvement Contract   24584962A                           0.00
 4286 Sears Home Improvement Products, Inc.                                                           PATRICIA       KNOX             Customer Home Improvement Contract   24599795A                           0.00
 4287 Sears Home Improvement Products, Inc.                                                           ESSIE          SHIELDS          Customer Home Improvement Contract   24654703A                           0.00
 4288 Sears Home Improvement Products, Inc.                                                           JACOB          BANJI-AJALA      Customer Home Improvement Contract   24557863A                           0.00
 4289 Sears Home Improvement Products, Inc.                                                           RAHN Bryan     MONREAL Sr       Customer Home Improvement Contract   24655668A                           0.00
 4290 Sears Home Improvement Products, Inc.                                                           LISA           TOLY             Customer Home Improvement Contract   24659906A                           0.00
 4291 Sears Home Improvement Products, Inc.                                                           IVAR           RISHEIM          Customer Home Improvement Contract   24655589A                           0.00
 4292 Sears Home Improvement Products, Inc.                                                           ZELMA          MUSSER           Customer Home Improvement Contract   24595119A                           0.00
 4293 Sears Home Improvement Products, Inc.                                                           PAM            HANNA            Customer Home Improvement Contract   24529106A                           0.00
 4294 Sears Home Improvement Products, Inc.                                                           MICHAEL        LUCAS            Customer Home Improvement Contract   24649377A                           0.00
 4295 Sears Home Improvement Products, Inc.                                                           JANICE         STAFFORD         Customer Home Improvement Contract   24653768A                           0.00
 4296 Sears Home Improvement Products, Inc.                                                           RONNIE         BROWN            Customer Home Improvement Contract   24639768A                           0.00
 4297 Sears Home Improvement Products, Inc.                                                           LOIS           ALEXANDER        Customer Home Improvement Contract   24656172A                           0.00
 4298 Sears Home Improvement Products, Inc.                                                           Luz            Cortijo Goyena   Customer Home Improvement Contract   24666062A                           0.00
 4299 Sears Home Improvement Products, Inc.                                                           ELLEN          CALDWELL         Customer Home Improvement Contract   24653915A                           0.00
 4300 Sears Home Improvement Products, Inc.                                                           CHRISTINE      MOORING          Customer Home Improvement Contract   24614852A                           0.00
 4301 Sears Home Improvement Products, Inc.                                                           EASTER         SIMS             Customer Home Improvement Contract   24643777A                           0.00
 4302 Sears Home Improvement Products, Inc.                                                           AMY L          LOVE             Customer Home Improvement Contract   24610170A                           0.00
 4303 Sears Home Improvement Products, Inc.                                                           CHRIS          BURRY            Customer Home Improvement Contract   24595188A                           0.00
 4304 Sears Home Improvement Products, Inc.                                                           CHRISTINA      FOSTER           Customer Home Improvement Contract   24647845A                           0.00
 4305 Sears Home Improvement Products, Inc.                                                           CHERRY         WARDSWORTH       Customer Home Improvement Contract   24653981A                           0.00
 4306 Sears Home Improvement Products, Inc.                                                           LISA           ALLEMAN          Customer Home Improvement Contract   24653434B                           0.00
 4307 Sears Home Improvement Products, Inc.                                                           MICHAEL KIRK   ROBB             Customer Home Improvement Contract   24643019A                           0.00
 4308 Sears Home Improvement Products, Inc.                                                           FRANK          WHITE            Customer Home Improvement Contract   24647563A                           0.00
 4309 Sears Home Improvement Products, Inc.                                                           ROSA M.        GOODE            Customer Home Improvement Contract   24648505A                           0.00
 4310 Sears Home Improvement Products, Inc.                                                           AZALEA D       ALDINGER         Customer Home Improvement Contract   24553345A                           0.00
 4311 Sears Home Improvement Products, Inc.                                                           SARA           TORRES           Customer Home Improvement Contract   24643838A                           0.00
 4312 Sears Home Improvement Products, Inc.                                                           JEFF S         SMITH            Customer Home Improvement Contract   24458020A                           0.00
 4313 Sears Home Improvement Products, Inc.                                                           clarence       blevins jr       Customer Home Improvement Contract   24558365A                           0.00
 4314 Sears Home Improvement Products, Inc.                                                           TERESA         GEORGI           Customer Home Improvement Contract   24643384A                           0.00
 4315 Sears Home Improvement Products, Inc.                                                           YOLANDE        SAMERSON         Customer Home Improvement Contract   24532016A                           0.00
 4316 Sears Home Improvement Products, Inc.                                                           Sylvain        Mounkam          Customer Home Improvement Contract   24572566A                           0.00
 4317 Sears Home Improvement Products, Inc.                                                           DEBORAH E.     YOUNG            Customer Home Improvement Contract   24641516A                           0.00
 4318 Sears Home Improvement Products, Inc.                                                           EDDIE          BAKER            Customer Home Improvement Contract   24551508A                           0.00
 4319 Sears Home Improvement Products, Inc.                                                           EVELYN         MORRISON         Customer Home Improvement Contract   24598374A                           0.00
 4320 Sears Home Improvement Products, Inc.                                                           NANCY A        SCRUGGS          Customer Home Improvement Contract   24641003A                           0.00
 4321 Sears Home Improvement Products, Inc.                                                           CARLITA        MOYA             Customer Home Improvement Contract   24621133A                           0.00
 4322 Sears Home Improvement Products, Inc.                                                           EUNICE         PARHAM           Customer Home Improvement Contract   24661360A                           0.00
 4323 Sears Home Improvement Products, Inc.                                                           XIAOFA         SHI              Customer Home Improvement Contract   24656462A                           0.00
 4324 Sears Home Improvement Products, Inc.                                                           ELAINE         PARK             Customer Home Improvement Contract   24578066A                           0.00
 4325 Sears Home Improvement Products, Inc.                                                           ROBERT         JONES            Customer Home Improvement Contract   24653128A                           0.00
 4326 Sears Home Improvement Products, Inc.                                                           ROBERT         ROBEY            Customer Home Improvement Contract   24660844B                           0.00
 4327 Sears Home Improvement Products, Inc.                                                           ROBERT         ROBEY            Customer Home Improvement Contract   24660844A                           0.00
                                                                                                                     CASTELLANOS
 4328 Sears Home Improvement Products, Inc.                                                           PEDRO          SANTIZ           Customer Home Improvement Contract   24643819A                           0.00
 4329 Sears Home Improvement Products, Inc.                                                           ROBERT         MEADOWS          Customer Home Improvement Contract   24641651A                           0.00
 4330 Sears Home Improvement Products, Inc.                                                           TOD            LOMBARDO         Customer Home Improvement Contract   24562039A                           0.00
 4331 Sears Home Improvement Products, Inc.                                                           BETTY          IRVIN            Customer Home Improvement Contract   24652167A                           0.00
 4332 Sears Home Improvement Products, Inc.                                                           john           barsetti         Customer Home Improvement Contract   24600406A                           0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                 of Counterparty 22:01:28
                                                                                                                   (Last)
                                                                                                                                                         Main Document
                                                                                                                                                 Title of Contract2
                                                                                                                                                                    PO/ Invoice/ Contract Number
                                                                                                                                                                           (If Applicable)
                                                                                                                                                                                                   Proposed Cure
                                                                                                                                                                                                      Amount
 4333 Sears Home Improvement Products, Inc.
                                                                                          Pg    92 of 111
                                                                                           THADDAEUS         WESTBROOKS          Customer Home Improvement Contract 24480524A                                 0.00
 4334 Sears Home Improvement Products, Inc.                                                           FRED           LI              Customer Home Improvement Contract   24554358A                           0.00
 4335 Sears Home Improvement Products, Inc.                                                           VICTOR         ESPINO          Customer Home Improvement Contract   24653366A                           0.00
 4336 Sears Home Improvement Products, Inc.                                                           JIMMY          CAMEAU          Customer Home Improvement Contract   24655515A                           0.00
 4337 Sears Home Improvement Products, Inc.                                                           BILLY R        SWAN            Customer Home Improvement Contract   24549124A                           0.00
 4338 Sears Home Improvement Products, Inc.                                                           JENNY          MEYER           Customer Home Improvement Contract   24631271B                           0.00
 4339 Sears Home Improvement Products, Inc.                                                           PETRICEA       LEWIS           Customer Home Improvement Contract   24421322A                           0.00
 4340 Sears Home Improvement Products, Inc.                                                           REMI           MARIN           Customer Home Improvement Contract   24646329A                           0.00
 4341 Sears Home Improvement Products, Inc.                                                           MYRA           COLE            Customer Home Improvement Contract   24665979A                           0.00
 4342 Sears Home Improvement Products, Inc.                                                           MIGUEL         LARIOS          Customer Home Improvement Contract   24577643A                           0.00
 4343 Sears Home Improvement Products, Inc.                                                           WENDY          CARLISLE        Customer Home Improvement Contract   24625020A                           0.00
 4344 Sears Home Improvement Products, Inc.                                                           Greg           Razmus          Customer Home Improvement Contract   24487397A                           0.00
 4345 Sears Home Improvement Products, Inc.                                                           SIRLEY         PARKER          Customer Home Improvement Contract   24660960A                           0.00
 4346 Sears Home Improvement Products, Inc.                                                           PATRICIA       GRISWELL        Customer Home Improvement Contract   24647174A                           0.00
 4347 Sears Home Improvement Products, Inc.                                                           WILLIAM        HARRIMAN        Customer Home Improvement Contract   24609842A                           0.00
 4348 Sears Home Improvement Products, Inc.                                                           SUSAN          FITZPATRICK     Customer Home Improvement Contract   24554315A                           0.00
 4349 Sears Home Improvement Products, Inc.                                                           ANTHONY        ELLIOTT II      Customer Home Improvement Contract   24628217A                           0.00
 4350 Sears Home Improvement Products, Inc.                                                           Barbara        Robinson        Customer Home Improvement Contract   24555066A                           0.00
 4351 Sears Home Improvement Products, Inc.                                                           LARRY          ECKSTROM        Customer Home Improvement Contract   24591871A                           0.00
 4352 Sears Home Improvement Products, Inc.                                                           DON            HAFER           Customer Home Improvement Contract   23422329A                           0.00
 4353 Sears Home Improvement Products, Inc.                                                           MARIA          RESTREPO        Customer Home Improvement Contract   24660925A                           0.00
 4354 Sears Home Improvement Products, Inc.                                                           ROSEMARY       CORRIGAN        Customer Home Improvement Contract   24569272A                           0.00
 4355 Sears Home Improvement Products, Inc.                                                           ROSEMARY       CORRIGAN        Customer Home Improvement Contract   24569272B                           0.00
 4356 Sears Home Improvement Products, Inc.                                                           HEMA           PENDIKATLA      Customer Home Improvement Contract   24662175A                           0.00
 4357 Sears Home Improvement Products, Inc.                                                           MILAGROS       VELOZ           Customer Home Improvement Contract   24671534B                           0.00
 4358 Sears Home Improvement Products, Inc.                                                           MILAGROS       VELOZ           Customer Home Improvement Contract   24671534A                           0.00
 4359 Sears Home Improvement Products, Inc.                                                           JILL           MILHORAT        Customer Home Improvement Contract   24611934A                           0.00
 4360 Sears Home Improvement Products, Inc.                                                           MARIE          DEMETRIUS       Customer Home Improvement Contract   24644600A                           0.00
 4361 Sears Home Improvement Products, Inc.                                                           MILDRED        HALL            Customer Home Improvement Contract   24609537A                           0.00
 4362 Sears Home Improvement Products, Inc.                                                           Yvonne         Wolfe           Customer Home Improvement Contract   24662641A                           0.00
 4363 Sears Home Improvement Products, Inc.                                                           LINDA LOUISE   MCHALE          Customer Home Improvement Contract   24659237A                           0.00
 4364 Sears Home Improvement Products, Inc.                                                           Rizalino       ALDANA          Customer Home Improvement Contract   22238488A                           0.00
 4365 Sears Home Improvement Products, Inc.                                                           YAKITCHIA      MCPHail         Customer Home Improvement Contract   24665961A                           0.00
 4366 Sears Home Improvement Products, Inc.                                                           STACY          RANDLE          Customer Home Improvement Contract   24635099A                           0.00
 4367 Sears Home Improvement Products, Inc.                                                           ROD            SEDAM           Customer Home Improvement Contract   24555172A                           0.00
 4368 Sears Home Improvement Products, Inc.                                                           Jennifer       FULLER          Customer Home Improvement Contract   23355293B                           0.00
 4369 Sears Home Improvement Products, Inc.                                                           GLADYS         BARRETT         Customer Home Improvement Contract   24549353A                           0.00
 4370 Sears Home Improvement Products, Inc.                                                           LYDIA          HOLLEY          Customer Home Improvement Contract   24630604A                           0.00
 4371 Sears Home Improvement Products, Inc.                                                           JAMES          TEDDER          Customer Home Improvement Contract   24590432A                           0.00
 4372 Sears Home Improvement Products, Inc.                                                           ROBERT         WARD            Customer Home Improvement Contract   24660420A                           0.00
 4373 Sears Home Improvement Products, Inc.                                                           MANUELA        SOLLA           Customer Home Improvement Contract   24659458A                           0.00
 4374 Sears Home Improvement Products, Inc.                                                           ELI            MELENDEZ        Customer Home Improvement Contract   24504022A                           0.00
 4375 Sears Home Improvement Products, Inc.                                                           Monica         IRIZARRY        Customer Home Improvement Contract   23917151A                           0.00
 4376 Sears Home Improvement Products, Inc.                                                           YARELIS        REAL            Customer Home Improvement Contract   24627518A                           0.00
 4377 Sears Home Improvement Products, Inc.                                                           ramonita       rivera          Customer Home Improvement Contract   24524563A                           0.00
 4378 Sears Home Improvement Products, Inc.                                                           Reba           WARD            Customer Home Improvement Contract   24661260A                           0.00
 4379 Sears Home Improvement Products, Inc.                                                           EVELYN L       DAVIS           Customer Home Improvement Contract   24661579A                           0.00
 4380 Sears Home Improvement Products, Inc.                                                           James          JETER           Customer Home Improvement Contract   24617785A                           0.00
 4381 Sears Home Improvement Products, Inc.                                                           H. KATHERINE   MARDEN          Customer Home Improvement Contract   24657400B                           0.00
 4382 Sears Home Improvement Products, Inc.                                                           MATT           COTTER          Customer Home Improvement Contract   24657468A                           0.00
 4383 Sears Home Improvement Products, Inc.                                                           H. KATHERINE   MARDEN          Customer Home Improvement Contract   24657400A                           0.00
 4384 Sears Home Improvement Products, Inc.                                                           LINDA          SHARP           Customer Home Improvement Contract   24618981A                           0.00
 4385 Sears Home Improvement Products, Inc.                                                           LORRAINE       WITKOWSKI       Customer Home Improvement Contract   24567364A                           0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                 of Counterparty 22:01:28
                                                                                                                   (Last)
                                                                                                                                                         Main Document
                                                                                                                                                 Title of Contract2
                                                                                                                                                                    PO/ Invoice/ Contract Number
                                                                                                                                                                           (If Applicable)
                                                                                                                                                                                                   Proposed Cure
                                                                                                                                                                                                      Amount
 4386 Sears Home Improvement Products, Inc.
                                                                                          Pg
                                                                                           CAROL
                                                                                                93 of 111    LANDRISCINA         Customer Home Improvement Contract 24662506A                                 0.00
 4387 Sears Home Improvement Products, Inc.                                                           SOUSSAN        BATHAEE         Customer Home Improvement Contract   24666530A                           0.00
 4388 Sears Home Improvement Products, Inc.                                                           RHONDA         BAUBLITS        Customer Home Improvement Contract   24638656A                           0.00
 4389 Sears Home Improvement Products, Inc.                                                           WENDY          ALSTON          Customer Home Improvement Contract   23939688A                           0.00
 4390 Sears Home Improvement Products, Inc.                                                           WENDY          ALSTON          Customer Home Improvement Contract   24668344A                           0.00
 4391 Sears Home Improvement Products, Inc.                                                           Eileen         O'DELL          Customer Home Improvement Contract   24661396A                           0.00
 4392 Sears Home Improvement Products, Inc.                                                           SHAWN          HIGGINS         Customer Home Improvement Contract   24619837A                           0.00
 4393 Sears Home Improvement Products, Inc.                                                           Alfonzo J      CALDWELL        Customer Home Improvement Contract   24655082A                           0.00
 4394 Sears Home Improvement Products, Inc.                                                           MAGIN          DONES           Customer Home Improvement Contract   24618087A                           0.00
 4395 Sears Home Improvement Products, Inc.                                                           KEVIN A        CARTER          Customer Home Improvement Contract   24595560B                           0.00
 4396 Sears Home Improvement Products, Inc.                                                           KEVIN A        CARTER          Customer Home Improvement Contract   24595560A                           0.00
 4397 Sears Home Improvement Products, Inc.                                                           NAOMI D.       JACKSON         Customer Home Improvement Contract   24479686A                           0.00
 4398 Sears Home Improvement Products, Inc.                                                           IDA            MIDDLETON       Customer Home Improvement Contract   24630010A                           0.00
 4399 Sears Home Improvement Products, Inc.                                                           HARRIET        JOHNSON         Customer Home Improvement Contract   24648397A                           0.00
 4400 Sears Home Improvement Products, Inc.                                                           DANE           COLEMAN         Customer Home Improvement Contract   24605395A                           0.00
 4401 Sears Home Improvement Products, Inc.                                                           CAROL          LIGHT           Customer Home Improvement Contract   24569390A                           0.00
 4402 Sears Home Improvement Products, Inc.                                                           Brenda         Hill            Customer Home Improvement Contract   24667621A                           0.00
 4403 Sears Home Improvement Products, Inc.                                                           JABRIL         MUHAMMAD        Customer Home Improvement Contract   24585398A                           0.00
 4404 Sears Home Improvement Products, Inc.                                                           JENNIFER       HEMPEL          Customer Home Improvement Contract   24667114A                           0.00
 4405 Sears Home Improvement Products, Inc.                                                           Carla          Shade           Customer Home Improvement Contract   24514936A                           0.00
 4406 Sears Home Improvement Products, Inc.                                                           PATRICK        BRANDON         Customer Home Improvement Contract   24639827A                           0.00
 4407 Sears Home Improvement Products, Inc.                                                           ANNETTE        LYONS           Customer Home Improvement Contract   24650914A                           0.00
 4408 Sears Home Improvement Products, Inc.                                                           TYRRIK         PRESSLEY        Customer Home Improvement Contract   24513312B                           0.00
 4409 Sears Home Improvement Products, Inc.                                                           MARINA         JOHNSON         Customer Home Improvement Contract   24594991A                           0.00
 4410 Sears Home Improvement Products, Inc.                                                           MARINA         JOHNSON         Customer Home Improvement Contract   24594991B                           0.00
 4411 Sears Home Improvement Products, Inc.                                                           CARLOS         KITCHEN         Customer Home Improvement Contract   24666598A                           0.00
 4412 Sears Home Improvement Products, Inc.                                                           CURTIS         COVEY           Customer Home Improvement Contract   24669396A                           0.00
 4413 Sears Home Improvement Products, Inc.                                                           LORRAINE       BEYER           Customer Home Improvement Contract   24638169A                           0.00
 4414 Sears Home Improvement Products, Inc.                                                           AARON          WERTHMANN       Customer Home Improvement Contract   24676950A                           0.00
 4415 Sears Home Improvement Products, Inc.                                                           THOMAS         MELLI           Customer Home Improvement Contract   24601537A                           0.00
 4416 Sears Home Improvement Products, Inc.                                                           MARY           BRIDGES         Customer Home Improvement Contract   24667957A                           0.00
 4417 Sears Home Improvement Products, Inc.                                                           ALEX           ST.JEAN         Customer Home Improvement Contract   24664557A                           0.00
 4418 Sears Home Improvement Products, Inc.                                                           ANGELA         SCHLESENER      Customer Home Improvement Contract   24606801B                           0.00
 4419 Sears Home Improvement Products, Inc.                                                           ANGELA         SCHLESENER      Customer Home Improvement Contract   24606801A                           0.00
 4420 Sears Home Improvement Products, Inc.                                                           BENNIE         ROBINSON        Customer Home Improvement Contract   24562440A                           0.00
 4421 Sears Home Improvement Products, Inc.                                                           MARIE          BAZELAIS        Customer Home Improvement Contract   24675458A                           0.00
 4422 Sears Home Improvement Products, Inc.                                                           HELENA         GRONBERG        Customer Home Improvement Contract   22388835A                           0.00
 4423 Sears Home Improvement Products, Inc.                                                           GLENDA         LAHOZ           Customer Home Improvement Contract   24661899A                           0.00
 4424 Sears Home Improvement Products, Inc.                                                           CHARLES        SAUER           Customer Home Improvement Contract   24666855A                           0.00
 4425 Sears Home Improvement Products, Inc.                                                           BRENDA         HERNANDEZ       Customer Home Improvement Contract   24661553A                           0.00
 4426 Sears Home Improvement Products, Inc.                                                           ROBERT         KELLY           Customer Home Improvement Contract   24657088A                           0.00
 4427 Sears Home Improvement Products, Inc.                                                           SYLVIA         GONZALEZ        Customer Home Improvement Contract   24517256A                           0.00
 4428 Sears Home Improvement Products, Inc.                                                           BRIAN          POOLE           Customer Home Improvement Contract   24655595A                           0.00
 4429 Sears Home Improvement Products, Inc.                                                           LUEVINA        HUGGINS         Customer Home Improvement Contract   24624809A                           0.00
 4430 Sears Home Improvement Products, Inc.                                                           WILLIE         MANLEY          Customer Home Improvement Contract   24672859A                           0.00
 4431 Sears Home Improvement Products, Inc.                                                           Lee Ann        Dillman         Customer Home Improvement Contract   24653246A                           0.00
 4432 Sears Home Improvement Products, Inc.                                                           JUDITH         BOHNEN          Customer Home Improvement Contract   24627921A                           0.00
 4433 Sears Home Improvement Products, Inc.                                                           FRANK          CARTER          Customer Home Improvement Contract   24645771A                           0.00
 4434 Sears Home Improvement Products, Inc.                                                           FRANK          CARTER          Customer Home Improvement Contract   24645771B                           0.00
 4435 Sears Home Improvement Products, Inc.                                                           FRANK          CARTER          Customer Home Improvement Contract   24645771C                           0.00
 4436 Sears Home Improvement Products, Inc.                                                           JOSE           AGUAS           Customer Home Improvement Contract   24664515B                           0.00
 4437 Sears Home Improvement Products, Inc.                                                           EMMANUEL       OROCHENA        Customer Home Improvement Contract   24703931A                           0.00
 4438 Sears Home Improvement Products, Inc.                                                           BARRY          MONTANYE        Customer Home Improvement Contract   24642487B                           0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                 of Counterparty 22:01:28
                                                                                                                   (Last)
                                                                                                                                                         Main Document
                                                                                                                                                 Title of Contract2
                                                                                                                                                                    PO/ Invoice/ Contract Number
                                                                                                                                                                           (If Applicable)
                                                                                                                                                                                                   Proposed Cure
                                                                                                                                                                                                      Amount
 4439 Sears Home Improvement Products, Inc.
                                                                                          Pg
                                                                                           BARRY
                                                                                                94 of 111    MONTANYE            Customer Home Improvement Contract 24642487A                                 0.00
 4440 Sears Home Improvement Products, Inc.                                                           JOSE           AGUAS           Customer Home Improvement Contract   24664515A                           0.00
 4441 Sears Home Improvement Products, Inc.                                                           ROSALYN        BROWN           Customer Home Improvement Contract   24619900A                           0.00
 4442 Sears Home Improvement Products, Inc.                                                           AURORA         MILLER          Customer Home Improvement Contract   24594957A                           0.00
 4443 Sears Home Improvement Products, Inc.                                                           RUTH           FOX             Customer Home Improvement Contract   24545202A                           0.00
 4444 Sears Home Improvement Products, Inc.                                                           RANDALL        BARFIELD        Customer Home Improvement Contract   23873371A                           0.00
 4445 Sears Home Improvement Products, Inc.                                                           MERCEDES       TURNER          Customer Home Improvement Contract   24553940A                           0.00
 4446 Sears Home Improvement Products, Inc.                                                           Joseph         Snyder          Customer Home Improvement Contract   24573642A                           0.00
 4447 Sears Home Improvement Products, Inc.                                                           PATRICIA       ARMSTEAD        Customer Home Improvement Contract   24640619A                           0.00
 4448 Sears Home Improvement Products, Inc.                                                           CHERYL         ETCHBERGER      Customer Home Improvement Contract   24663973A                           0.00
 4449 Sears Home Improvement Products, Inc.                                                           DEBORAH        MULREANY        Customer Home Improvement Contract   24651764B                           0.00
 4450 Sears Home Improvement Products, Inc.                                                           SHIRLEY        VITALE          Customer Home Improvement Contract   24640500B                           0.00
 4451 Sears Home Improvement Products, Inc.                                                           Phil           Rodgers         Customer Home Improvement Contract   24441641A                           0.00
 4452 Sears Home Improvement Products, Inc.                                                           Phil           Rodgers         Customer Home Improvement Contract   24441641B                           0.00
 4453 Sears Home Improvement Products, Inc.                                                           SHIRLEY        VITALE          Customer Home Improvement Contract   24640500A                           0.00
 4454 Sears Home Improvement Products, Inc.                                                           SEAN           MORGAN          Customer Home Improvement Contract   23140583A                           0.00
 4455 Sears Home Improvement Products, Inc.                                                           LARRY          THOMASON        Customer Home Improvement Contract   23961791A                           0.00
 4456 Sears Home Improvement Products, Inc.                                                           LUIS           MONTAÑEZ        Customer Home Improvement Contract   24622737B                           0.00
 4457 Sears Home Improvement Products, Inc.                                                           ADA            LEON            Customer Home Improvement Contract   24591686A                           0.00
 4458 Sears Home Improvement Products, Inc.                                                           LUIS           MONTAÑEZ        Customer Home Improvement Contract   24622737A                           0.00
 4459 Sears Home Improvement Products, Inc.                                                           MARTHA         CRUZ            Customer Home Improvement Contract   24597643B                           0.00
 4460 Sears Home Improvement Products, Inc.                                                           JUDITH         RAMIREZ         Customer Home Improvement Contract   24659665A                           0.00
 4461 Sears Home Improvement Products, Inc.                                                           NANCY          RAGSDALE        Customer Home Improvement Contract   24659814A                           0.00
 4462 Sears Home Improvement Products, Inc.                                                           TERESA         ANN CONTI       Customer Home Improvement Contract   24653835B                           0.00
 4463 Sears Home Improvement Products, Inc.                                                           RACSHELLE      ROBINSON        Customer Home Improvement Contract   21457635A                           0.00
 4464 Sears Home Improvement Products, Inc.                                                           Suzanne M      LARSEN          Customer Home Improvement Contract   24612600A                           0.00
 4465 Sears Home Improvement Products, Inc.                                                           DEBBIE         GLAZIER         Customer Home Improvement Contract   24667476A                           0.00
 4466 Sears Home Improvement Products, Inc.                                                           ROBERT         MENTE           Customer Home Improvement Contract   24652750A                           0.00
 4467 Sears Home Improvement Products, Inc.                                                           TERESA         ANN CONTI       Customer Home Improvement Contract   24653835A                           0.00
 4468 Sears Home Improvement Products, Inc.                                                           GLORIA         GOMEZ           Customer Home Improvement Contract   24654838A                           0.00
 4469 Sears Home Improvement Products, Inc.                                                           STEVE          MYERS           Customer Home Improvement Contract   24570802A                           0.00
 4470 Sears Home Improvement Products, Inc.                                                           JOHN           HUTSON          Customer Home Improvement Contract   24588198A                           0.00
 4471 Sears Home Improvement Products, Inc.                                                           JACK           FULLER          Customer Home Improvement Contract   24668433A                           0.00
 4472 Sears Home Improvement Products, Inc.                                                           JAY            ENGLE           Customer Home Improvement Contract   24669762A                           0.00
 4473 Sears Home Improvement Products, Inc.                                                           ELMER          KEMPKER         Customer Home Improvement Contract   24653631A                           0.00
 4474 Sears Home Improvement Products, Inc.                                                           LYDIA          WEISS           Customer Home Improvement Contract   24648714A                           0.00
 4475 Sears Home Improvement Products, Inc.                                                           NEDRA          SISTRUN         Customer Home Improvement Contract   24660040A                           0.00
 4476 Sears Home Improvement Products, Inc.                                                           EDWARD         KEATING         Customer Home Improvement Contract   24660713A                           0.00
 4477 Sears Home Improvement Products, Inc.                                                           JETTA          WATSON          Customer Home Improvement Contract   24654201B                           0.00
 4478 Sears Home Improvement Products, Inc.                                                           JETTA          WATSON          Customer Home Improvement Contract   24654201A                           0.00
 4479 Sears Home Improvement Products, Inc.                                                           EDWARDE        RHODEN          Customer Home Improvement Contract   24664412A                           0.00
 4480 Sears Home Improvement Products, Inc.                                                           JOSE           MARTIN          Customer Home Improvement Contract   24641057A                           0.00
 4481 Sears Home Improvement Products, Inc.                                                           MIRELA         URUC            Customer Home Improvement Contract   24547098A                           0.00
 4482 Sears Home Improvement Products, Inc.                                                           MARIE          ROBERTS         Customer Home Improvement Contract   24677205A                           0.00
 4483 Sears Home Improvement Products, Inc.                                                           LLOYD          DAMRON          Customer Home Improvement Contract   24659624A                           0.00
 4484 Sears Home Improvement Products, Inc.                                                           Karen          Pierson         Customer Home Improvement Contract   23904263A                           0.00
 4485 Sears Home Improvement Products, Inc.                                                           LAWRENCE       STEWART         Customer Home Improvement Contract   24654289A                           0.00
 4486 Sears Home Improvement Products, Inc.                                                           JESUS          MARTINEZ        Customer Home Improvement Contract   24675108A                           0.00
 4487 Sears Home Improvement Products, Inc.                                                           GREG           POE             Customer Home Improvement Contract   24536139A                           0.00
 4488 Sears Home Improvement Products, Inc.                                                           SHARON         RUCKMAN         Customer Home Improvement Contract   24621807A                           0.00
 4489 Sears Home Improvement Products, Inc.                                                           VICTORIA       PAIGE           Customer Home Improvement Contract   24466860B                           0.00
 4490 Sears Home Improvement Products, Inc.                                                           VICTORIA       PAIGE           Customer Home Improvement Contract   24466860A                           0.00
 4491 Sears Home Improvement Products, Inc.                                                           MARGARET       LEFFLER         Customer Home Improvement Contract   24604265A                           0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                 of Counterparty 22:01:28
                                                                                                                   (Last)
                                                                                                                                                         Main Document
                                                                                                                                                 Title of Contract2
                                                                                                                                                                    PO/ Invoice/ Contract Number
                                                                                                                                                                           (If Applicable)
                                                                                                                                                                                                   Proposed Cure
                                                                                                                                                                                                      Amount
 4492 Sears Home Improvement Products, Inc.
                                                                                          Pg    95 of 111
                                                                                           Ramona            MAHONEY             Customer Home Improvement Contract 24588401A                                 0.00
 4493 Sears Home Improvement Products, Inc.                                                           Khalil         ELMARAGHY       Customer Home Improvement Contract   24675638A                           0.00
 4494 Sears Home Improvement Products, Inc.                                                           WANDA          WARFIELD        Customer Home Improvement Contract   24534441A                           0.00
 4495 Sears Home Improvement Products, Inc.                                                           SCOTT          BUTLER          Customer Home Improvement Contract   24535237A                           0.00
 4496 Sears Home Improvement Products, Inc.                                                           DAVID          TAUBE           Customer Home Improvement Contract   24662634A                           0.00
 4497 Sears Home Improvement Products, Inc.                                                           JESSIE         WHITE           Customer Home Improvement Contract   24631606A                           0.00
 4498 Sears Home Improvement Products, Inc.                                                           Robin          Bennett         Customer Home Improvement Contract   24619620B                           0.00
 4499 Sears Home Improvement Products, Inc.                                                           VERNON         FRY             Customer Home Improvement Contract   24390341A                           0.00
 4500 Sears Home Improvement Products, Inc.                                                           EVERETTE L.    GOLDSTON        Customer Home Improvement Contract   24600201A                           0.00
 4501 Sears Home Improvement Products, Inc.                                                           THOMAS         SPAIN           Customer Home Improvement Contract   24635321A                           0.00
 4502 Sears Home Improvement Products, Inc.                                                           MICHAEL        CONLEY          Customer Home Improvement Contract   24624947A                           0.00
 4503 Sears Home Improvement Products, Inc.                                                           Anthony        Bortolussi      Customer Home Improvement Contract   24447401A                           0.00
 4504 Sears Home Improvement Products, Inc.                                                           ERNEST         ADAMS           Customer Home Improvement Contract   24579494A                           0.00
 4505 Sears Home Improvement Products, Inc.                                                           DOROTHY        LOPEZ           Customer Home Improvement Contract   24671819A                           0.00
 4506 Sears Home Improvement Products, Inc.                                                           BRIAN          ZEHNTER         Customer Home Improvement Contract   24672046A                           0.00
 4507 Sears Home Improvement Products, Inc.                                                           KATHERINE      SKROBELA        Customer Home Improvement Contract   24640262B                           0.00
 4508 Sears Home Improvement Products, Inc.                                                           FRANKLIN       Craddock        Customer Home Improvement Contract   24662620A                           0.00
 4509 Sears Home Improvement Products, Inc.                                                           CLINT          HOOPER JR       Customer Home Improvement Contract   24667948B                           0.00
 4510 Sears Home Improvement Products, Inc.                                                           SANDRA         WILSON          Customer Home Improvement Contract   24675752A                           0.00
 4511 Sears Home Improvement Products, Inc.                                                           ISIDRO         VASQUEZ         Customer Home Improvement Contract   24653165A                           0.00
 4512 Sears Home Improvement Products, Inc.                                                           SILVIA         HARO            Customer Home Improvement Contract   24676164A                           0.00
 4513 Sears Home Improvement Products, Inc.                                                           ERIC           HIROTA          Customer Home Improvement Contract   24639770A                           0.00
 4514 Sears Home Improvement Products, Inc.                                                           CLINT          HOOPER JR       Customer Home Improvement Contract   24667948A                           0.00
 4515 Sears Home Improvement Products, Inc.                                                           WILLIAM        FENLEY          Customer Home Improvement Contract   23861357B                           0.00
 4516 Sears Home Improvement Products, Inc.                                                           JENNIFER       HICKMAN         Customer Home Improvement Contract   24645393A                           0.00
 4517 Sears Home Improvement Products, Inc.                                                           Cal            Johnson         Customer Home Improvement Contract   24674171A                           0.00
 4518 Sears Home Improvement Products, Inc.                                                           JAMES          FINK            Customer Home Improvement Contract   24630460A                           0.00
 4519 Sears Home Improvement Products, Inc.                                                           MARK           BARROWS         Customer Home Improvement Contract   24661453A                           0.00
 4520 Sears Home Improvement Products, Inc.                                                           PAUL           CARVAJAL        Customer Home Improvement Contract   24648123A                           0.00
 4521 Sears Home Improvement Products, Inc.                                                           PAUL           WASHINGTON      Customer Home Improvement Contract   24678389A                           0.00
 4522 Sears Home Improvement Products, Inc.                                                           LAWRENCE       BUCKNER         Customer Home Improvement Contract   24672127A                           0.00
 4523 Sears Home Improvement Products, Inc.                                                           Flora          Torres          Customer Home Improvement Contract   24689570A                           0.00
 4524 Sears Home Improvement Products, Inc.                                                           LINDA          MAHOLICK        Customer Home Improvement Contract   24672076B                           0.00
 4525 Sears Home Improvement Products, Inc.                                                           LINDA          MAHOLICK        Customer Home Improvement Contract   24672076A                           0.00
 4526 Sears Home Improvement Products, Inc.                                                           VALERIE        BAYER           Customer Home Improvement Contract   24656243A                           0.00
 4527 Sears Home Improvement Products, Inc.                                                           DEBRA          WALENCHOK       Customer Home Improvement Contract   24543188A                           0.00
 4528 Sears Home Improvement Products, Inc.                                                           DEBRA          WALENCHOK       Customer Home Improvement Contract   24543188B                           0.00
 4529 Sears Home Improvement Products, Inc.                                                           JEFFREY        MAYNARD         Customer Home Improvement Contract   24660261A                           0.00
 4530 Sears Home Improvement Products, Inc.                                                           Manuel         Velez           Customer Home Improvement Contract   24661497A                           0.00
 4531 Sears Home Improvement Products, Inc.                                                           Isabel         DAVILA          Customer Home Improvement Contract   24593155A                           0.00
 4532 Sears Home Improvement Products, Inc.                                                           carlos         santiago        Customer Home Improvement Contract   24674839A                           0.00
 4533 Sears Home Improvement Products, Inc.                                                           EDGAR          MORALES         Customer Home Improvement Contract   23944194A                           0.00
 4534 Sears Home Improvement Products, Inc.                                                           SAM            SMITH JR.       Customer Home Improvement Contract   24675423A                           0.00
 4535 Sears Home Improvement Products, Inc.                                                           FIALELEI       AMA             Customer Home Improvement Contract   24675222A                           0.00
 4536 Sears Home Improvement Products, Inc.                                                           YOLANDA        PEREZ           Customer Home Improvement Contract   24631691A                           0.00
 4537 Sears Home Improvement Products, Inc.                                                           MARCIE         MCMILLAN        Customer Home Improvement Contract   24679398A                           0.00
 4538 Sears Home Improvement Products, Inc.                                                           DAN            GOULD           Customer Home Improvement Contract   24619950A                           0.00
 4539 Sears Home Improvement Products, Inc.                                                           LUIZ           DIAZ            Customer Home Improvement Contract   24425306A                           0.00
 4540 Sears Home Improvement Products, Inc.                                                           DORIS          ODA             Customer Home Improvement Contract   24645650A                           0.00
 4541 Sears Home Improvement Products, Inc.                                                           KEN            KATO            Customer Home Improvement Contract   24226114B                           0.00
 4542 Sears Home Improvement Products, Inc.                                                           JAMES          GILLISPIE       Customer Home Improvement Contract   24633717A                           0.00
 4543 Sears Home Improvement Products, Inc.                                                           PHILLIP        MEDLIN          Customer Home Improvement Contract   24668379A                           0.00
 4544 Sears Home Improvement Products, Inc.                                                           ANITA          GREENE          Customer Home Improvement Contract   24662715A                           0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                 of Counterparty 22:01:28
                                                                                                                   (Last)
                                                                                                                                                         Main Document
                                                                                                                                                 Title of Contract2
                                                                                                                                                                    PO/ Invoice/ Contract Number
                                                                                                                                                                           (If Applicable)
                                                                                                                                                                                                   Proposed Cure
                                                                                                                                                                                                      Amount
 4545 Sears Home Improvement Products, Inc.
                                                                                          Pg    96 of 111
                                                                                           KATTIE            CROSSON,            Customer Home Improvement Contract 24601728A                                 0.00
 4546 Sears Home Improvement Products, Inc.                                                           GEORGANNA      BELL            Customer Home Improvement Contract   23685716A                           0.00
 4547 Sears Home Improvement Products, Inc.                                                           STELLA L.      HENDERSON       Customer Home Improvement Contract   24637908A                           0.00
 4548 Sears Home Improvement Products, Inc.                                                           MINNIE         ANDERSON        Customer Home Improvement Contract   24679312A                           0.00
 4549 Sears Home Improvement Products, Inc.                                                           HOLLY          MCCASKILL       Customer Home Improvement Contract   24508944A                           0.00
 4550 Sears Home Improvement Products, Inc.                                                           LOREN          NELSON          Customer Home Improvement Contract   24658346A                           0.00
 4551 Sears Home Improvement Products, Inc.                                                           Harry A        Lee             Customer Home Improvement Contract   24679429A                           0.00
 4552 Sears Home Improvement Products, Inc.                                                           RENA           WHITE           Customer Home Improvement Contract   24657596A                           0.00
 4553 Sears Home Improvement Products, Inc.                                                           CHARLES T      PEARSON         Customer Home Improvement Contract   24590866A                           0.00
 4554 Sears Home Improvement Products, Inc.                                                           JIM            HOUSER          Customer Home Improvement Contract   24581356A                           0.00
 4555 Sears Home Improvement Products, Inc.                                                           doris          FINSEN          Customer Home Improvement Contract   24660979A                           0.00
 4556 Sears Home Improvement Products, Inc.                                                           LORRAINE       RANDLE          Customer Home Improvement Contract   24665036A                           0.00
 4557 Sears Home Improvement Products, Inc.                                                           GENEVIEVE      HUGHEY          Customer Home Improvement Contract   24672980A                           0.00
 4558 Sears Home Improvement Products, Inc.                                                           MICHAEL        JACKSON         Customer Home Improvement Contract   24651398A                           0.00
 4559 Sears Home Improvement Products, Inc.                                                           CRYSTIAL       AKERS           Customer Home Improvement Contract   24592269A                           0.00
 4560 Sears Home Improvement Products, Inc.                                                           MARCOS         PACHECO         Customer Home Improvement Contract   24548884A                           0.00
 4561 Sears Home Improvement Products, Inc.                                                           VAN            TURNER          Customer Home Improvement Contract   24632394A                           0.00
 4562 Sears Home Improvement Products, Inc.                                                           KENNETH        CIULLA          Customer Home Improvement Contract   24653339A                           0.00
 4563 Sears Home Improvement Products, Inc.                                                           THERESA        ELDRIDGE        Customer Home Improvement Contract   24679557A                           0.00
 4564 Sears Home Improvement Products, Inc.                                                           CHARLIE        GUERRERO        Customer Home Improvement Contract   24605469A                           0.00
 4565 Sears Home Improvement Products, Inc.                                                           Jenny          Franks          Customer Home Improvement Contract   24685829A                           0.00
 4566 Sears Home Improvement Products, Inc.                                                           PATRICIA       STONER          Customer Home Improvement Contract   24517754A                           0.00
 4567 Sears Home Improvement Products, Inc.                                                           ALICE E        NEAL            Customer Home Improvement Contract   24498664A                           0.00
 4568 Sears Home Improvement Products, Inc.                                                           ANDRE          CHARLES         Customer Home Improvement Contract   24630537A                           0.00
 4569 Sears Home Improvement Products, Inc.                                                           JOSE           INFANTE         Customer Home Improvement Contract   24654551A                           0.00
 4570 Sears Home Improvement Products, Inc.                                                           LAMONT         COLEMAN         Customer Home Improvement Contract   24686424A                           0.00
 4571 Sears Home Improvement Products, Inc.                                                           Charles        Mattson         Customer Home Improvement Contract   24674873A                           0.00
 4572 Sears Home Improvement Products, Inc.                                                           JAY            BARR            Customer Home Improvement Contract   24453833A                           0.00
 4573 Sears Home Improvement Products, Inc.                                                           ISAURO         TAMEZ           Customer Home Improvement Contract   24661995A                           0.00
 4574 Sears Home Improvement Products, Inc.                                                           Hazel          Lemonias        Customer Home Improvement Contract   24610577A                           0.00
 4575 Sears Home Improvement Products, Inc.                                                           SHIRLEY        JOHNSON         Customer Home Improvement Contract   24642906A                           0.00
 4576 Sears Home Improvement Products, Inc.                                                           CRYSTAL        FREAS           Customer Home Improvement Contract   24493839A                           0.00
 4577 Sears Home Improvement Products, Inc.                                                           RUSS           ADAMS           Customer Home Improvement Contract   24677533A                           0.00
 4578 Sears Home Improvement Products, Inc.                                                           ALLISON        UJIHARA         Customer Home Improvement Contract   24644423A                           0.00
 4579 Sears Home Improvement Products, Inc.                                                           DALLAS         GANGESTAD       Customer Home Improvement Contract   24654271A                           0.00
 4580 Sears Home Improvement Products, Inc.                                                           VIVIAN         TATE            Customer Home Improvement Contract   24632894A                           0.00
 4581 Sears Home Improvement Products, Inc.                                                           Carmine        Loschiavo       Customer Home Improvement Contract   24630546A                           0.00
 4582 Sears Home Improvement Products, Inc.                                                           Almeda         James           Customer Home Improvement Contract   24404801A                           0.00
 4583 Sears Home Improvement Products, Inc.                                                           BRENT          BOGER           Customer Home Improvement Contract   24674689A                           0.00
 4584 Sears Home Improvement Products, Inc.                                                           JESSICA        LARRION         Customer Home Improvement Contract   24580335A                           0.00
 4585 Sears Home Improvement Products, Inc.                                                           HAYEDEE        RIVERA          Customer Home Improvement Contract   24532584A                           0.00
 4586 Sears Home Improvement Products, Inc.                                                           ANNE           SOSA            Customer Home Improvement Contract   24644595A                           0.00
 4587 Sears Home Improvement Products, Inc.                                                           DORIS          PELLOT          Customer Home Improvement Contract   24566892A                           0.00
 4588 Sears Home Improvement Products, Inc.                                                           TIMOTHY        PATTERSON       Customer Home Improvement Contract   24680526A                           0.00
 4589 Sears Home Improvement Products, Inc.                                                           RALPH          WADE            Customer Home Improvement Contract   24664261A                           0.00
 4590 Sears Home Improvement Products, Inc.                                                           CECILIA        NELSON          Customer Home Improvement Contract   24679635A                           0.00
 4591 Sears Home Improvement Products, Inc.                                                           BENNY          SHAH            Customer Home Improvement Contract   24680450A                           0.00
 4592 Sears Home Improvement Products, Inc.                                                           JULIE L.       WETZEL          Customer Home Improvement Contract   24646236A                           0.00
 4593 Sears Home Improvement Products, Inc.                                                           MONTE          SCOTT           Customer Home Improvement Contract   24600671B                           0.00
 4594 Sears Home Improvement Products, Inc.                                                           MONTE          SCOTT           Customer Home Improvement Contract   24600671A                           0.00
 4595 Sears Home Improvement Products, Inc.                                                           JASON          JOHNSON         Customer Home Improvement Contract   24532800B                           0.00
 4596 Sears Home Improvement Products, Inc.                                                           JASON          JOHNSON         Customer Home Improvement Contract   24532800C                           0.00
 4597 Sears Home Improvement Products, Inc.                                                           JASON          JOHNSON         Customer Home Improvement Contract   24532800D                           0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                  of Counterparty 22:01:28
                                                                                                                    (Last)
                                                                                                                                                          Main Document
                                                                                                                                                  Title of Contract2
                                                                                                                                                                     PO/ Invoice/ Contract Number
                                                                                                                                                                            (If Applicable)
                                                                                                                                                                                                    Proposed Cure
                                                                                                                                                                                                       Amount
 4598 Sears Home Improvement Products, Inc.
                                                                                          Pg
                                                                                           JASON
                                                                                                97 of 111    JOHNSON              Customer Home Improvement Contract 24532800A                                 0.00
 4599 Sears Home Improvement Products, Inc.                                                           RYAN           KELLOGG          Customer Home Improvement Contract   24618604A                           0.00
 4600 Sears Home Improvement Products, Inc.                                                           MARK           ERICKSEN         Customer Home Improvement Contract   24680004A                           0.00
 4601 Sears Home Improvement Products, Inc.                                                           NORMA          FAVELA           Customer Home Improvement Contract   24623806A                           0.00
 4602 Sears Home Improvement Products, Inc.                                                           WILLIAM        WROS             Customer Home Improvement Contract   21889937B                           0.00
 4603 Sears Home Improvement Products, Inc.                                                           JILL           HEINZ            Customer Home Improvement Contract   24663997A                           0.00
 4604 Sears Home Improvement Products, Inc.                                                           JOSEF          JORDAN           Customer Home Improvement Contract   24666875A                           0.00
 4605 Sears Home Improvement Products, Inc.                                                           CHRISTINA      SCHMIDT          Customer Home Improvement Contract   24655187A                           0.00
 4606 Sears Home Improvement Products, Inc.                                                           ARMANDO        ORTIZ            Customer Home Improvement Contract   24668091A                           0.00
 4607 Sears Home Improvement Products, Inc.                                                           HOPE           FRIEDLANDER      Customer Home Improvement Contract   24675824A                           0.00
 4608 Sears Home Improvement Products, Inc.                                                           HOPE           FRIEDLANDER      Customer Home Improvement Contract   24675824B                           0.00
 4609 Sears Home Improvement Products, Inc.                                                           ROBERT         YORK             Customer Home Improvement Contract   24676225A                           0.00
 4610 Sears Home Improvement Products, Inc.                                                           NOLAN          DROGMUND         Customer Home Improvement Contract   24663085A                           0.00
 4611 Sears Home Improvement Products, Inc.                                                           MAE            ROBINSON         Customer Home Improvement Contract   24634027A                           0.00
 4612 Sears Home Improvement Products, Inc.                                                           DIANE          ATCHISON         Customer Home Improvement Contract   24641033A                           0.00
 4613 Sears Home Improvement Products, Inc.                                                           PATRICIA       EZENWA           Customer Home Improvement Contract   24644024A                           0.00
 4614 Sears Home Improvement Products, Inc.                                                           BEVERLY        STYLES           Customer Home Improvement Contract   24612497A                           0.00
 4615 Sears Home Improvement Products, Inc.                                                           ROBERT         JORDAN           Customer Home Improvement Contract   24644411B                           0.00
 4616 Sears Home Improvement Products, Inc.                                                           ROBERT         JORDAN           Customer Home Improvement Contract   24644411A                           0.00
 4617 Sears Home Improvement Products, Inc.                                                           abinet         biru             Customer Home Improvement Contract   24682628A                           0.00
 4618 Sears Home Improvement Products, Inc.                                                           KARINA         GUTIERREZ        Customer Home Improvement Contract   24664937A                           0.00
 4619 Sears Home Improvement Products, Inc.                                                           TERESITA       PUREZA           Customer Home Improvement Contract   24684560A                           0.00
 4620 Sears Home Improvement Products, Inc.                                                           Ronald         Gerstner         Customer Home Improvement Contract   24685850A                           0.00
 4621 Sears Home Improvement Products, Inc.                                                           BRITTANY       HAZEL            Customer Home Improvement Contract   24684841A                           0.00
 4622 Sears Home Improvement Products, Inc.                                                           Daniel         Kiefer           Customer Home Improvement Contract   24234397A                           0.00
 4623 Sears Home Improvement Products, Inc.                                                           KENNETH        HUDIMAC          Customer Home Improvement Contract   24661879A                           0.00
 4624 Sears Home Improvement Products, Inc.                                                           KENNETH        HUDIMAC          Customer Home Improvement Contract   24661879B                           0.00
 4625 Sears Home Improvement Products, Inc.                                                           KENNETH        HUDIMAC          Customer Home Improvement Contract   24661879C                           0.00
 4626 Sears Home Improvement Products, Inc.                                                           MITCH          MCLEOD           Customer Home Improvement Contract   24593793A                           0.00
 4627 Sears Home Improvement Products, Inc.                                                           PETER          OQUINN           Customer Home Improvement Contract   24656265A                           0.00
 4628 Sears Home Improvement Products, Inc.                                                           MARY           DIRICO           Customer Home Improvement Contract   24653901A                           0.00
 4629 Sears Home Improvement Products, Inc.                                                           KELSEY         WHITLOCK         Customer Home Improvement Contract   24675599A                           0.00
 4630 Sears Home Improvement Products, Inc.                                                           KYONG          ELLIOTT          Customer Home Improvement Contract   24247178B                           0.00
 4631 Sears Home Improvement Products, Inc.                                                           David          Bess             Customer Home Improvement Contract   24495969A                           0.00
 4632 Sears Home Improvement Products, Inc.                                                           NAJA           SUDAN            Customer Home Improvement Contract   24340612B                           0.00
 4633 Sears Home Improvement Products, Inc.                                                           WAYNE          COLDBECK         Customer Home Improvement Contract   24689666A                           0.00
 4634 Sears Home Improvement Products, Inc.                                                           BOWMAN         WASHINGTON       Customer Home Improvement Contract   24691131A                           0.00
 4635 Sears Home Improvement Products, Inc.                                                           MAURICIO       GONZALEZ         Customer Home Improvement Contract   24683323A                           0.00
 4636 Sears Home Improvement Products, Inc.                                                           JOSEPH         SAGO             Customer Home Improvement Contract   24662525A                           0.00
 4637 Sears Home Improvement Products, Inc.                                                           ETHEL          HAYNES           Customer Home Improvement Contract   24662904A                           0.00
 4638 Sears Home Improvement Products, Inc.                                                           MARIE          SINGLETARY       Customer Home Improvement Contract   24502317A                           0.00
 4639 Sears Home Improvement Products, Inc.                                                           WILLIE L.      PRUITT           Customer Home Improvement Contract   24678999A                           0.00
 4640 Sears Home Improvement Products, Inc.                                                           VINUBHAI       SONI             Customer Home Improvement Contract   24682697A                           0.00
 4641 Sears Home Improvement Products, Inc.                                                           YASUKO         SUZUKI           Customer Home Improvement Contract   24688536A                           0.00
 4642 Sears Home Improvement Products, Inc.                                                           PATRICIA       CONLON           Customer Home Improvement Contract   24532046A                           0.00
 4643 Sears Home Improvement Products, Inc.                                                           MELVIN         SIMPSON          Customer Home Improvement Contract   24612374A                           0.00
 4644 Sears Home Improvement Products, Inc.                                                           MATTHEW        YELLE            Customer Home Improvement Contract   24661050A                           0.00
 4645 Sears Home Improvement Products, Inc.                                                           SEIDU          MAHAMA           Customer Home Improvement Contract   24671093A                           0.00
 4646 Sears Home Improvement Products, Inc.                                                           MARYLOU        CABRERA          Customer Home Improvement Contract   24692805A                           0.00
 4647 Sears Home Improvement Products, Inc.                                                           FARON          WELLS            Customer Home Improvement Contract   24666540A                           0.00
 4648 Sears Home Improvement Products, Inc.                                                           BARBARA        MOODY            Customer Home Improvement Contract   24622554A                           0.00
 4649 Sears Home Improvement Products, Inc.                                                           GLEN           CONWAY           Customer Home Improvement Contract   24656077A                           0.00
 4650 Sears Home Improvement Products, Inc.                                                           ANTHONY        MCBRIDE          Customer Home Improvement Contract   24686745A                           0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                 of Counterparty 22:01:28
                                                                                                                   (Last)
                                                                                                                                                         Main Document
                                                                                                                                                 Title of Contract2
                                                                                                                                                                    PO/ Invoice/ Contract Number
                                                                                                                                                                           (If Applicable)
                                                                                                                                                                                                   Proposed Cure
                                                                                                                                                                                                      Amount
 4651 Sears Home Improvement Products, Inc.
                                                                                          Pg
                                                                                           CARL
                                                                                                98 of 111    TUMINELLO           Customer Home Improvement Contract 24628837A                                 0.00
 4652 Sears Home Improvement Products, Inc.                                                           PATRICIA       MCGUIRE          Customer Home Improvement Contract   24684082A                          0.00
 4653 Sears Home Improvement Products, Inc.                                                           THOMAS         PANICKER         Customer Home Improvement Contract   24683052A                          0.00
 4654 Sears Home Improvement Products, Inc.                                                           ALEASE         SILVIE           Customer Home Improvement Contract   24611000A                          0.00
 4655 Sears Home Improvement Products, Inc.                                                           PEDRO          CRUZ             Customer Home Improvement Contract   24631437A                          0.00
 4656 Sears Home Improvement Products, Inc.                                                           OMAR           ROJAS            Customer Home Improvement Contract   24674365A                          0.00
 4657 Sears Home Improvement Products, Inc.                                                           TI             CHANG            Customer Home Improvement Contract   23692460C                          0.00
 4658 Sears Home Improvement Products, Inc.                                                           PEDRO          CRUZ             Customer Home Improvement Contract   24631437B                          0.00
 4659 Sears Home Improvement Products, Inc.                                                           TI             CHANG            Customer Home Improvement Contract   23692460D                          0.00
 4660 Sears Home Improvement Products, Inc.                                                           CRYSTAL        MATTOX           Customer Home Improvement Contract   24644740A                          0.00
 4661 Sears Home Improvement Products, Inc.                                                           JODY           KINDALL-RIVERA   Customer Home Improvement Contract   24682489A                          0.00
 4662 Sears Home Improvement Products, Inc.                                                           Robert         Orvalla          Customer Home Improvement Contract   24643281A                          0.00
 4663 Sears Home Improvement Products, Inc.                                                           THOMAS         BOGEN            Customer Home Improvement Contract   24622139A                          0.00
 4664 Sears Home Improvement Products, Inc.                                                           SUE            THEISEN          Customer Home Improvement Contract   24563843A                          0.00
 4665 Sears Home Improvement Products, Inc.                                                           THOMAS         BOGEN            Customer Home Improvement Contract   24622139B                          0.00
 4666 Sears Home Improvement Products, Inc.                                                           MICHELLE       cunningham       Customer Home Improvement Contract   24689146A                          0.00
 4667 Sears Home Improvement Products, Inc.                                                           LORENA         BUITRON          Customer Home Improvement Contract   24679076A                          0.00
 4668 Sears Home Improvement Products, Inc.                                                           MICHAEL        DAGROSA          Customer Home Improvement Contract   24660268A                          0.00
 4669 Sears Home Improvement Products, Inc.                                                           ANN            WILLIAMS         Customer Home Improvement Contract   24659409A                          0.00
 4670 Sears Home Improvement Products, Inc.                                                           JULIAN         DELAUGHTER       Customer Home Improvement Contract   24548982A                          0.00
 4671 Sears Home Improvement Products, Inc.                                                           BEANIE         ASPILAIRE        Customer Home Improvement Contract   24648092A                          0.00
 4672 Sears Home Improvement Products, Inc.                                                           Lucia          Antonich         Customer Home Improvement Contract   24654809A                          0.00
 4673 Sears Home Improvement Products, Inc.                                                           CORINE         BRATHWAITE       Customer Home Improvement Contract   24543871A                          0.00
 4674 Sears Home Improvement Products, Inc.                                                           CHARLES        DEAR             Customer Home Improvement Contract   24615910A                          0.00
 4675 Sears Home Improvement Products, Inc.                                                           RUSSELL        TURNER           Customer Home Improvement Contract   24642572A                          0.00
 4676 Sears Home Improvement Products, Inc.                                                           RICHARD        ALCOY            Customer Home Improvement Contract   24682389A                          0.00
 4677 Sears Home Improvement Products, Inc.                                                           WILLIAM R.     SMITH III        Customer Home Improvement Contract   24666905A                          0.00
 4678 Sears Home Improvement Products, Inc.                                                           HAROLD         WILLIAMS         Customer Home Improvement Contract   24653693A                          0.00
 4679 Sears Home Improvement Products, Inc.                                                           BETTYE         BROADY           Customer Home Improvement Contract   24683723A                          0.00
 4680 Sears Home Improvement Products, Inc.                                                           GOPAAL         N                Customer Home Improvement Contract   24678949A                          0.00
 4681 Sears Home Improvement Products, Inc.                                                           KELLY          JENSON           Customer Home Improvement Contract   24641144B                          0.00
 4682 Sears Home Improvement Products, Inc.                                                           KELLY          JENSON           Customer Home Improvement Contract   24641144A                          0.00
 4683 Sears Home Improvement Products, Inc.                                                           JANIE          BORCHARDT        Customer Home Improvement Contract   24662545A                          0.00
 4684 Sears Home Improvement Products, Inc.                                                           MATTHEW        BURDICK          Customer Home Improvement Contract   24681092A                          0.00
 4685 Sears Home Improvement Products, Inc.                                                           TRACEY         SINZ             Customer Home Improvement Contract   24661719A                          0.00
 4686 Sears Home Improvement Products, Inc.                                                           JOHN           MALONE           Customer Home Improvement Contract   24640378A                          0.00
 4687 Sears Home Improvement Products, Inc.                                                           RONALD         BATTAGLIA        Customer Home Improvement Contract   24612641A                          0.00
 4688 Sears Home Improvement Products, Inc.                                                           MARCELLA       FOLKERS          Customer Home Improvement Contract   24647720A                          0.00
 4689 Sears Home Improvement Products, Inc.                                                           PATRICIA       MURGUIA          Customer Home Improvement Contract   24469747A                          0.00
 4690 Sears Home Improvement Products, Inc.                                                           JOEL           SEMPER           Customer Home Improvement Contract   24639069A                          0.00
 4691 Sears Home Improvement Products, Inc.                                                           Thuy           Nguyen           Customer Home Improvement Contract   24683432A                          0.00
 4692 Sears Home Improvement Products, Inc.                                                           TIMOTHY        CULLEN           Customer Home Improvement Contract   24683447A                          0.00
 4693 Sears Home Improvement Products, Inc.                                                           ANGELA         BROWN            Customer Home Improvement Contract   24687374A                          0.00
 4694 Sears Home Improvement Products, Inc.                                                           BRIAN          SIMPSON          Customer Home Improvement Contract   24684074A                          0.00
 4695 Sears Home Improvement Products, Inc.                                                           SHIRLEY        EPTON            Customer Home Improvement Contract   24627643A                          0.00
 4696 Sears Home Improvement Products, Inc.                                                           MARDELL        BLACK            Customer Home Improvement Contract   24665869A                          0.00
 4697 Sears Home Improvement Products, Inc.                                                           AMBER          LEGROS           Customer Home Improvement Contract   24636867A                          0.00
 4698 Sears Home Improvement Products, Inc.                                                           THOMAS         RESCH            Customer Home Improvement Contract   24684851A                          0.00
 4699 Sears Home Improvement Products, Inc.                                                           DONNA          CLARK            Customer Home Improvement Contract   24634468A                          0.00
 4700 Sears Home Improvement Products, Inc.                                                           DOROTHY        HOMEIER          Customer Home Improvement Contract   24671642A                          0.00
 4701 Sears Home Improvement Products, Inc.                                                           JON            STINE            Customer Home Improvement Contract   24674390A                          0.00
 4702 Sears Home Improvement Products, Inc.                                                           Charisse       Swann            Customer Home Improvement Contract   24697296A                          0.00
 4703 Sears Home Improvement Products, Inc.                                                           BRIAN          DAVIS            Customer Home Improvement Contract   24681297A                          0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                 of Counterparty 22:01:28
                                                                                                                   (Last)
                                                                                                                                                         Main Document
                                                                                                                                                 Title of Contract2
                                                                                                                                                                    PO/ Invoice/ Contract Number
                                                                                                                                                                           (If Applicable)
                                                                                                                                                                                                   Proposed Cure
                                                                                                                                                                                                      Amount
 4704 Sears Home Improvement Products, Inc.
                                                                                          Pg    99 of 111
                                                                                           CHARLES           ALLEN               Customer Home Improvement Contract 24693599A                                 0.00
 4705 Sears Home Improvement Products, Inc.                                                           ANN            EDMONDSON       Customer Home Improvement Contract   24691278A                           0.00
 4706 Sears Home Improvement Products, Inc.                                                           JOHN C         TATE            Customer Home Improvement Contract   24693800A                           0.00
 4707 Sears Home Improvement Products, Inc.                                                           SIGNORA        MAY             Customer Home Improvement Contract   24625907A                           0.00
 4708 Sears Home Improvement Products, Inc.                                                           Merron         Ejigu           Customer Home Improvement Contract   24693565A                           0.00
 4709 Sears Home Improvement Products, Inc.                                                           IRENE          LYNN            Customer Home Improvement Contract   24623276B                           0.00
 4710 Sears Home Improvement Products, Inc.                                                           IRENE          LYNN            Customer Home Improvement Contract   24623276A                           0.00
 4711 Sears Home Improvement Products, Inc.                                                           FLORENCE       RENFROE         Customer Home Improvement Contract   24702764B                           0.00
 4712 Sears Home Improvement Products, Inc.                                                           FLORENCE       RENFROE         Customer Home Improvement Contract   24702764A                           0.00
 4713 Sears Home Improvement Products, Inc.                                                           DALE           CORN            Customer Home Improvement Contract   24666903A                           0.00
 4714 Sears Home Improvement Products, Inc.                                                           DONALD         ARMSTEAD        Customer Home Improvement Contract   24612243A                           0.00
 4715 Sears Home Improvement Products, Inc.                                                           Mary Ann       PROVENCIO       Customer Home Improvement Contract   24680688A                           0.00
 4716 Sears Home Improvement Products, Inc.                                                           DEANNA         NORMAN          Customer Home Improvement Contract   24693707A                           0.00
 4717 Sears Home Improvement Products, Inc.                                                           STEVEN         BUSCH           Customer Home Improvement Contract   24628108A                           0.00
 4718 Sears Home Improvement Products, Inc.                                                           CEDRIC         BENNETT         Customer Home Improvement Contract   24646611A                           0.00
 4719 Sears Home Improvement Products, Inc.                                                           JESSIE         ADAMS           Customer Home Improvement Contract   24545408A                           0.00
 4720 Sears Home Improvement Products, Inc.                                                           ROBERT         POLK            Customer Home Improvement Contract   24635457A                           0.00
 4721 Sears Home Improvement Products, Inc.                                                           Pamela         BELL            Customer Home Improvement Contract   24673714A                           0.00
 4722 Sears Home Improvement Products, Inc.                                                           SHELLY         KELLY           Customer Home Improvement Contract   24519099A                           0.00
 4723 Sears Home Improvement Products, Inc.                                                           RONALD         JOHNSON         Customer Home Improvement Contract   24461305A                           0.00
 4724 Sears Home Improvement Products, Inc.                                                           DOUGLAS        CAMERON         Customer Home Improvement Contract   24691432A                           0.00
 4725 Sears Home Improvement Products, Inc.                                                           AMY            CHARLES         Customer Home Improvement Contract   24654805A                           0.00
 4726 Sears Home Improvement Products, Inc.                                                           CINDY          BECK            Customer Home Improvement Contract   24677602A                           0.00
 4727 Sears Home Improvement Products, Inc.                                                           ADRIANA        LOPEZ           Customer Home Improvement Contract   24675308A                           0.00
 4728 Sears Home Improvement Products, Inc.                                                           ROY            WILEY           Customer Home Improvement Contract   24694624A                           0.00
 4729 Sears Home Improvement Products, Inc.                                                           DALE           WHIGHAM         Customer Home Improvement Contract   24577333A                           0.00
 4730 Sears Home Improvement Products, Inc.                                                           DALE           WHIGHAM         Customer Home Improvement Contract   24577333B                           0.00
 4731 Sears Home Improvement Products, Inc.                                                           Nestor         MERCADO         Customer Home Improvement Contract   24677606A                           0.00
 4732 Sears Home Improvement Products, Inc.                                                           Tun_Hau        Aurelio         Customer Home Improvement Contract   24680869A                           0.00
 4733 Sears Home Improvement Products, Inc.                                                           CHANEL         TURNER          Customer Home Improvement Contract   24640882A                           0.00
 4734 Sears Home Improvement Products, Inc.                                                           GEORGE         COMBS           Customer Home Improvement Contract   24690709A                           0.00
 4735 Sears Home Improvement Products, Inc.                                                           KEITH          DUGGAN          Customer Home Improvement Contract   24616512A                           0.00
 4736 Sears Home Improvement Products, Inc.                                                           LINDA          ANDUJAR         Customer Home Improvement Contract   24638576A                           0.00
 4737 Sears Home Improvement Products, Inc.                                                           LINDA          ANDUJAR         Customer Home Improvement Contract   24638576B                           0.00
 4738 Sears Home Improvement Products, Inc.                                                           CHERYL         KINCH           Customer Home Improvement Contract   24669455A                           0.00
 4739 Sears Home Improvement Products, Inc.                                                           ANNETTE        FIORE           Customer Home Improvement Contract   24683984A                           0.00
 4740 Sears Home Improvement Products, Inc.                                                           JOHN           STUBBLEFIELD    Customer Home Improvement Contract   24693452A                           0.00
 4741 Sears Home Improvement Products, Inc.                                                           EARLINE        KENNEDY         Customer Home Improvement Contract   24693570A                           0.00
 4742 Sears Home Improvement Products, Inc.                                                           JUNE           RIZZO           Customer Home Improvement Contract   24589294A                           0.00
 4743 Sears Home Improvement Products, Inc.                                                           NELSON         TAVAREZ         Customer Home Improvement Contract   24697165A                           0.00
 4744 Sears Home Improvement Products, Inc.                                                           EVA            ISAAC           Customer Home Improvement Contract   24687790A                           0.00
 4745 Sears Home Improvement Products, Inc.                                                           DONNA          DOWLING         Customer Home Improvement Contract   24662693A                           0.00
 4746 Sears Home Improvement Products, Inc.                                                           LORNE          LIEB            Customer Home Improvement Contract   24539276A                           0.00
 4747 Sears Home Improvement Products, Inc.                                                           Cari           Jaramillo       Customer Home Improvement Contract   24040769A                           0.00
 4748 Sears Home Improvement Products, Inc.                                                           MASUM          AHMED           Customer Home Improvement Contract   24690401A                           0.00
 4749 Sears Home Improvement Products, Inc.                                                           MARC           CHARLORIN       Customer Home Improvement Contract   24681871A                           0.00
 4750 Sears Home Improvement Products, Inc.                                                           Mary           West            Customer Home Improvement Contract   24679347A                           0.00
 4751 Sears Home Improvement Products, Inc.                                                           YOLANDA        RIOS            Customer Home Improvement Contract   24684394A                           0.00
 4752 Sears Home Improvement Products, Inc.                                                           KENNITH        SEARS           Customer Home Improvement Contract   24694654A                           0.00
 4753 Sears Home Improvement Products, Inc.                                                           ANNIE          FLOWAL          Customer Home Improvement Contract   24560269A                           0.00
 4754 Sears Home Improvement Products, Inc.                                                           JAMES          JOHNSON         Customer Home Improvement Contract   24659888A                           0.00
 4755 Sears Home Improvement Products, Inc.                                                           DEBORAH        FARRIS          Customer Home Improvement Contract   23609864B                           0.00
 4756 Sears Home Improvement Products, Inc.                                                           WILLIE         BOOTHE          Customer Home Improvement Contract   24635413A                           0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                  of Counterparty 22:01:28
                                                                                                                    (Last)
                                                                                                                                                          Main Document
                                                                                                                                                  Title of Contract2
                                                                                                                                                                     PO/ Invoice/ Contract Number
                                                                                                                                                                            (If Applicable)
                                                                                                                                                                                                    Proposed Cure
                                                                                                                                                                                                       Amount
 4757 Sears Home Improvement Products, Inc.
                                                                                          Pg   100 of 111
                                                                                           DANIEL            ELLISON              Customer Home Improvement Contract 24682273A                                 0.00
 4758 Sears Home Improvement Products, Inc.                                                           JOAN           LAMBERG          Customer Home Improvement Contract   24625084A                           0.00
 4759 Sears Home Improvement Products, Inc.                                                           LORRAINE       SHANK            Customer Home Improvement Contract   24683541A                           0.00
 4760 Sears Home Improvement Products, Inc.                                                           LORRAINE       SHANK            Customer Home Improvement Contract   24683541B                           0.00
 4761 Sears Home Improvement Products, Inc.                                                           AARON          GRAHAM           Customer Home Improvement Contract   24693124A                           0.00
 4762 Sears Home Improvement Products, Inc.                                                           LISA           VARONE           Customer Home Improvement Contract   24659110A                           0.00
 4763 Sears Home Improvement Products, Inc.                                                           JASON          ROBICHAUX        Customer Home Improvement Contract   24695212A                           0.00
 4764 Sears Home Improvement Products, Inc.                                                           JUSTIN         TULLIER          Customer Home Improvement Contract   24695605A                           0.00
 4765 Sears Home Improvement Products, Inc.                                                           HELEN          ENDRISS          Customer Home Improvement Contract   24692169A                           0.00
 4766 Sears Home Improvement Products, Inc.                                                           HERBERT G.     YOUNG            Customer Home Improvement Contract   24523108A                           0.00
 4767 Sears Home Improvement Products, Inc.                                                           MAMIE          PERKINS          Customer Home Improvement Contract   24681974B                           0.00
 4768 Sears Home Improvement Products, Inc.                                                           MAMIE          PERKINS          Customer Home Improvement Contract   24681974A                           0.00
 4769 Sears Home Improvement Products, Inc.                                                           DEBORAH        SELL             Customer Home Improvement Contract   24694787A                           0.00
 4770 Sears Home Improvement Products, Inc.                                                           BRENDA         SHARP            Customer Home Improvement Contract   24675749A                           0.00
 4771 Sears Home Improvement Products, Inc.                                                           GARY           HANKIN           Customer Home Improvement Contract   24641815A                           0.00
 4772 Sears Home Improvement Products, Inc.                                                           VICKI          HORNER           Customer Home Improvement Contract   24685394B                           0.00
 4773 Sears Home Improvement Products, Inc.                                                           VICKI          HORNER           Customer Home Improvement Contract   24685394A                           0.00
 4774 Sears Home Improvement Products, Inc.                                                           SHIRLEY        LANDAUER         Customer Home Improvement Contract   24692263A                           0.00
 4775 Sears Home Improvement Products, Inc.                                                           ANGELITA       RODRIGUEZ        Customer Home Improvement Contract   23451442A                           0.00
 4776 Sears Home Improvement Products, Inc.                                                           RAUL           MEDINA           Customer Home Improvement Contract   24666344A                           0.00
 4777 Sears Home Improvement Products, Inc.                                                           STIFFANY       COLLAZO          Customer Home Improvement Contract   24543951A                           0.00
 4778 Sears Home Improvement Products, Inc.                                                           RAYMON         DELGADO          Customer Home Improvement Contract   24647795A                           0.00
 4779 Sears Home Improvement Products, Inc.                                                           WILLIAM        PAGAN            Customer Home Improvement Contract   24682064A                           0.00
 4780 Sears Home Improvement Products, Inc.                                                           CORDELIA       POWELL           Customer Home Improvement Contract   24698262A                           0.00
 4781 Sears Home Improvement Products, Inc.                                                           Karen          MEIDEL           Customer Home Improvement Contract   24683064A                           0.00
 4782 Sears Home Improvement Products, Inc.                                                           THOMASINA D    ALLEN            Customer Home Improvement Contract   24616751A                           0.00
 4783 Sears Home Improvement Products, Inc.                                                           David          SIMMONS          Customer Home Improvement Contract   24579297B                           0.00
 4784 Sears Home Improvement Products, Inc.                                                           LILLIE         EVANS            Customer Home Improvement Contract   24635452A                           0.00
 4785 Sears Home Improvement Products, Inc.                                                           David          SIMMONS          Customer Home Improvement Contract   24579297A                           0.00
 4786 Sears Home Improvement Products, Inc.                                                           GLENA          COLEMAN          Customer Home Improvement Contract   24683040A                           0.00
 4787 Sears Home Improvement Products, Inc.                                                           LUCILLE        D BRYANT         Customer Home Improvement Contract   24692749B                           0.00
 4788 Sears Home Improvement Products, Inc.                                                           JAMES          RUBINS           Customer Home Improvement Contract   24690981A                           0.00
 4789 Sears Home Improvement Products, Inc.                                                           LUCILLE        D BRYANT         Customer Home Improvement Contract   24692749C                           0.00
 4790 Sears Home Improvement Products, Inc.                                                           Fernando       Barrera          Customer Home Improvement Contract   24703378A                           0.00
 4791 Sears Home Improvement Products, Inc.                                                           MARIO          TAMEZ            Customer Home Improvement Contract   24690523A                           0.00
 4792 Sears Home Improvement Products, Inc.                                                           GAYNELL        CLARK            Customer Home Improvement Contract   24545693A                           0.00
 4793 Sears Home Improvement Products, Inc.                                                           CHARLES        SOMESON          Customer Home Improvement Contract   24652466A                           0.00
 4794 Sears Home Improvement Products, Inc.                                                           TIMOTHY        WOLFE            Customer Home Improvement Contract   24700949A                           0.00
 4795 Sears Home Improvement Products, Inc.                                                           LEONORA M.     BASSETT          Customer Home Improvement Contract   24668566B                           0.00
 4796 Sears Home Improvement Products, Inc.                                                           LEONORA M.     BASSETT          Customer Home Improvement Contract   24668566A                           0.00
 4797 Sears Home Improvement Products, Inc.                                                           KENYETT        NICHOLSON        Customer Home Improvement Contract   24652828B                           0.00
 4798 Sears Home Improvement Products, Inc.                                                           KENYETT        NICHOLSON        Customer Home Improvement Contract   24652828A                           0.00
 4799 Sears Home Improvement Products, Inc.                                                           RUTH           BIRD             Customer Home Improvement Contract   24567737A                           0.00
 4800 Sears Home Improvement Products, Inc.                                                           PROLAY         MUKHERJEE        Customer Home Improvement Contract   24689763A                           0.00
 4801 Sears Home Improvement Products, Inc.                                                           CHARLES        MACKEY           Customer Home Improvement Contract   24691354A                           0.00
 4802 Sears Home Improvement Products, Inc.                                                           SHENETTA       WALLACE          Customer Home Improvement Contract   24699701A                           0.00
 4803 Sears Home Improvement Products, Inc.                                                           BARBARA        OWEN             Customer Home Improvement Contract   24699248A                           0.00
 4804 Sears Home Improvement Products, Inc.                                                           LUCILLE        D BRYANT         Customer Home Improvement Contract   24692749A                           0.00
 4805 Sears Home Improvement Products, Inc.                                                           JOHNNY         JOHNSON          Customer Home Improvement Contract   24644335B                           0.00
 4806 Sears Home Improvement Products, Inc.                                                           JOHN           THORNHILL        Customer Home Improvement Contract   24699913A                           0.00
 4807 Sears Home Improvement Products, Inc.                                                           DILLARD        PHILLIPS         Customer Home Improvement Contract   24635913A                           0.00
 4808 Sears Home Improvement Products, Inc.                                                           JOHNNY         JOHNSON          Customer Home Improvement Contract   24644335A                           0.00
 4809 Sears Home Improvement Products, Inc.                                                           RODDY          EDWARDS          Customer Home Improvement Contract   24552471A                           0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                  of Counterparty 22:01:28
                                                                                                                    (Last)
                                                                                                                                                          Main Document
                                                                                                                                                  Title of Contract2
                                                                                                                                                                     PO/ Invoice/ Contract Number
                                                                                                                                                                            (If Applicable)
                                                                                                                                                                                                    Proposed Cure
                                                                                                                                                                                                       Amount
 4810 Sears Home Improvement Products, Inc.
                                                                                          Pg   101 of 111
                                                                                           JASON             BROSIUS              Customer Home Improvement Contract 24599378A                                 0.00
 4811 Sears Home Improvement Products, Inc.                                                           Barbara        Bailey           Customer Home Improvement Contract   24691207A                           0.00
 4812 Sears Home Improvement Products, Inc.                                                           PUTHY          OUCH             Customer Home Improvement Contract   24683854A                           0.00
 4813 Sears Home Improvement Products, Inc.                                                           ROBERT         Welch            Customer Home Improvement Contract   24692661A                           0.00
 4814 Sears Home Improvement Products, Inc.                                                           Snowrene       OBanner          Customer Home Improvement Contract   24705381A                           0.00
 4815 Sears Home Improvement Products, Inc.                                                           DARIO          TORRES           Customer Home Improvement Contract   24699763A                           0.00
 4816 Sears Home Improvement Products, Inc.                                                           DORA           GARY             Customer Home Improvement Contract   24654788A                           0.00
 4817 Sears Home Improvement Products, Inc.                                                           CYNTHIA W.     WHITE            Customer Home Improvement Contract   24694442A                           0.00
 4818 Sears Home Improvement Products, Inc.                                                           SARAH          WHEELER          Customer Home Improvement Contract   24698820A                           0.00
 4819 Sears Home Improvement Products, Inc.                                                           CHARLES        WIVELL           Customer Home Improvement Contract   24699209A                           0.00
 4820 Sears Home Improvement Products, Inc.                                                           ADRIAN         CLAKELY          Customer Home Improvement Contract   24662339A                           0.00
 4821 Sears Home Improvement Products, Inc.                                                           EVELYN         DUFFEY           Customer Home Improvement Contract   24668228A                           0.00
 4822 Sears Home Improvement Products, Inc.                                                           TERRY          ANTOINE          Customer Home Improvement Contract   24664504A                           0.00
 4823 Sears Home Improvement Products, Inc.                                                           SHARON         PLETCHER         Customer Home Improvement Contract   24638929A                           0.00
 4824 Sears Home Improvement Products, Inc.                                                           ROSIE          BOGAN            Customer Home Improvement Contract   24694085A                           0.00
 4825 Sears Home Improvement Products, Inc.                                                           CHRISTINE      OBERT            Customer Home Improvement Contract   24687938A                           0.00
 4826 Sears Home Improvement Products, Inc.                                                           RANDY          FALTER           Customer Home Improvement Contract   24701034A                           0.00
 4827 Sears Home Improvement Products, Inc.                                                           MELODY         MILAM            Customer Home Improvement Contract   24666439A                           0.00
 4828 Sears Home Improvement Products, Inc.                                                           MARIO          TURNER           Customer Home Improvement Contract   24618688A                           0.00
 4829 Sears Home Improvement Products, Inc.                                                           DANNIE         MCKOY            Customer Home Improvement Contract   24699099A                           0.00
 4830 Sears Home Improvement Products, Inc.                                                           MICHAEL        REILLY           Customer Home Improvement Contract   24669160A                           0.00
 4831 Sears Home Improvement Products, Inc.                                                           AMY            RABIDEAU         Customer Home Improvement Contract   24674385A                           0.00
 4832 Sears Home Improvement Products, Inc.                                                           DENISE         BAUSERMAN        Customer Home Improvement Contract   24583267A                           0.00
 4833 Sears Home Improvement Products, Inc.                                                           DENISE         BAUSERMAN        Customer Home Improvement Contract   24583267B                           0.00
 4834 Sears Home Improvement Products, Inc.                                                           SUSAN          RATCLIFF         Customer Home Improvement Contract   24656273A                           0.00
 4835 Sears Home Improvement Products, Inc.                                                           SUSAN          RATCLIFF         Customer Home Improvement Contract   24656273B                           0.00
 4836 Sears Home Improvement Products, Inc.                                                           WILBERT N      LEE              Customer Home Improvement Contract   24698698A                           0.00
 4837 Sears Home Improvement Products, Inc.                                                           EDWARD         BEAHLER          Customer Home Improvement Contract   24678704A                           0.00
 4838 Sears Home Improvement Products, Inc.                                                           MERLYN         BENNETT          Customer Home Improvement Contract   24666092A                           0.00
 4839 Sears Home Improvement Products, Inc.                                                           STEVEN C       RIVERA           Customer Home Improvement Contract   24683315A                           0.00
 4840 Sears Home Improvement Products, Inc.                                                           Michael        Galvis           Customer Home Improvement Contract   24628652A                           0.00
 4841 Sears Home Improvement Products, Inc.                                                           MIKELLE        PAYNE            Customer Home Improvement Contract   24673833A                           0.00
 4842 Sears Home Improvement Products, Inc.                                                           CHRIS          VANWINKLE        Customer Home Improvement Contract   24685302A                           0.00
 4843 Sears Home Improvement Products, Inc.                                                           VIRGIA         CLAYBROOK        Customer Home Improvement Contract   24697590A                           0.00
 4844 Sears Home Improvement Products, Inc.                                                           VIRGIA         CLAYBROOK        Customer Home Improvement Contract   24697590B                           0.00
 4845 Sears Home Improvement Products, Inc.                                                           JUANDA         GREENSPON        Customer Home Improvement Contract   24655077A                           0.00
 4846 Sears Home Improvement Products, Inc.                                                           Elmer          Pedrosa          Customer Home Improvement Contract   24679101A                           0.00
 4847 Sears Home Improvement Products, Inc.                                                           Eliazar        Altshuler        Customer Home Improvement Contract   24680471A                           0.00
 4848 Sears Home Improvement Products, Inc.                                                           DOMINIQUE      COLETTA          Customer Home Improvement Contract   23859338B                           0.00
 4849 Sears Home Improvement Products, Inc.                                                           Veronica       Coladarci        Customer Home Improvement Contract   24108212A                           0.00
 4850 Sears Home Improvement Products, Inc.                                                           PETER          MIGUT            Customer Home Improvement Contract   24654135B                           0.00
 4851 Sears Home Improvement Products, Inc.                                                           WILLIE         LEE              Customer Home Improvement Contract   24704108A                           0.00
 4852 Sears Home Improvement Products, Inc.                                                           Robert         MCLEOD           Customer Home Improvement Contract   24580383A                           0.00
 4853 Sears Home Improvement Products, Inc.                                                           SKARIAH        SKARIAH          Customer Home Improvement Contract   24677667A                           0.00
 4854 Sears Home Improvement Products, Inc.                                                           YVON           JULES            Customer Home Improvement Contract   24656605A                           0.00
 4855 Sears Home Improvement Products, Inc.                                                           LOIS           GRILZ            Customer Home Improvement Contract   24543643A                           0.00
 4856 Sears Home Improvement Products, Inc.                                                           CAROL y.       WILLIAMS         Customer Home Improvement Contract   24598541A                           0.00
 4857 Sears Home Improvement Products, Inc.                                                           DAVID          DENTON           Customer Home Improvement Contract   24614330A                           0.00
 4858 Sears Home Improvement Products, Inc.                                                           DORIS          JACKSON          Customer Home Improvement Contract   24692968A                           0.00
 4859 Sears Home Improvement Products, Inc.                                                           JULIANNE M     PICCIERELLI      Customer Home Improvement Contract   24672282A                           0.00
 4860 Sears Home Improvement Products, Inc.                                                           EDWARD         JOHANN           Customer Home Improvement Contract   24632780A                           0.00
 4861 Sears Home Improvement Products, Inc.                                                           ELIZABETH      JOHNSON          Customer Home Improvement Contract   24659902A                           0.00
 4862 Sears Home Improvement Products, Inc.                                                           TIMOTHY        BONDERUD         Customer Home Improvement Contract   24564428B                           0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                  of Counterparty 22:01:28
                                                                                                                    (Last)
                                                                                                                                                          Main Document
                                                                                                                                                  Title of Contract2
                                                                                                                                                                     PO/ Invoice/ Contract Number
                                                                                                                                                                            (If Applicable)
                                                                                                                                                                                                    Proposed Cure
                                                                                                                                                                                                       Amount
 4863 Sears Home Improvement Products, Inc.
                                                                                          Pg   102 of 111
                                                                                           RENEE             TILLMAN              Customer Home Improvement Contract 24696761A                                 0.00
 4864 Sears Home Improvement Products, Inc.                                                           FRANCES        ELLIS              Customer Home Improvement Contract   24681349A                         0.00
 4865 Sears Home Improvement Products, Inc.                                                           JOHN           LYNCH              Customer Home Improvement Contract   24692063A                         0.00
 4866 Sears Home Improvement Products, Inc.                                                           LEANNE         PIKE               Customer Home Improvement Contract   24654140A                         0.00
 4867 Sears Home Improvement Products, Inc.                                                           JAVIER         PEREZ              Customer Home Improvement Contract   24643099A                         0.00
 4868 Sears Home Improvement Products, Inc.                                                           Fruto          Colon              Customer Home Improvement Contract   24667787A                         0.00
 4869 Sears Home Improvement Products, Inc.                                                           AMELIA         CRUZADO ALVAREZ Customer Home Improvement Contract      24651075A                         0.00
 4870 Sears Home Improvement Products, Inc.                                                           MARIA          RAMOS ROSADO       Customer Home Improvement Contract   24673696A                         0.00
 4871 Sears Home Improvement Products, Inc.                                                           SHELLEY        ORVIN              Customer Home Improvement Contract   24696920A                         0.00
 4872 Sears Home Improvement Products, Inc.                                                           WALTON C       FORSTALL           Customer Home Improvement Contract   24428930A                         0.00
 4873 Sears Home Improvement Products, Inc.                                                           VELMER         SMITH              Customer Home Improvement Contract   24689664A                         0.00
 4874 Sears Home Improvement Products, Inc.                                                           Thomas         Rushton            Customer Home Improvement Contract   24628209A                         0.00
 4875 Sears Home Improvement Products, Inc.                                                           KATIE          CASADAY            Customer Home Improvement Contract   24663740A                         0.00
 4876 Sears Home Improvement Products, Inc.                                                           JUAN           LUERA              Customer Home Improvement Contract   24700179A                         0.00
 4877 Sears Home Improvement Products, Inc.                                                           GARRY          GUYMON             Customer Home Improvement Contract   24688298A                         0.00
 4878 Sears Home Improvement Products, Inc.                                                           MARY           MUNIZ              Customer Home Improvement Contract   24683228A                         0.00
 4879 Sears Home Improvement Products, Inc.                                                           THOMAS H       SELLERS            Customer Home Improvement Contract   24700831A                         0.00
 4880 Sears Home Improvement Products, Inc.                                                           TIMOTHY        SMITH              Customer Home Improvement Contract   24708556A                         0.00
 4881 Sears Home Improvement Products, Inc.                                                           STANLEY        HENDRICKSON        Customer Home Improvement Contract   24673848A                         0.00
 4882 Sears Home Improvement Products, Inc.                                                           George         GEY                Customer Home Improvement Contract   24708490A                         0.00
 4883 Sears Home Improvement Products, Inc.                                                           ROBERT         MENDEL             Customer Home Improvement Contract   24388992A                         0.00
 4884 Sears Home Improvement Products, Inc.                                                           DEBORAH        SINCLAIR           Customer Home Improvement Contract   24701717A                         0.00
 4885 Sears Home Improvement Products, Inc.                                                           TONY           AMOROSO            Customer Home Improvement Contract   24688800A                         0.00
 4886 Sears Home Improvement Products, Inc.                                                           JEROME         CLEAVER SR         Customer Home Improvement Contract   24658300A                         0.00
 4887 Sears Home Improvement Products, Inc.                                                           DIANE          HIGGENSON          Customer Home Improvement Contract   24698329A                         0.00
 4888 Sears Home Improvement Products, Inc.                                                           Betty          Workman            Customer Home Improvement Contract   24708592A                         0.00
 4889 Sears Home Improvement Products, Inc.                                                           HEIDI          HAM                Customer Home Improvement Contract   24664415B                         0.00
 4890 Sears Home Improvement Products, Inc.                                                           HEIDI          HAM                Customer Home Improvement Contract   24664415A                         0.00
 4891 Sears Home Improvement Products, Inc.                                                           ELLA LOUISE    LEACH              Customer Home Improvement Contract   24550305A                         0.00
 4892 Sears Home Improvement Products, Inc.                                                           CHERYL J       jullien            Customer Home Improvement Contract   24536144A                         0.00
 4893 Sears Home Improvement Products, Inc.                                                           FABIO          MORRONE            Customer Home Improvement Contract   24707371A                         0.00
 4894 Sears Home Improvement Products, Inc.                                                           PETER          CARSWELL           Customer Home Improvement Contract   24704354A                         0.00
 4895 Sears Home Improvement Products, Inc.                                                           EDWARD         FRANZ              Customer Home Improvement Contract   24705270A                         0.00
 4896 Sears Home Improvement Products, Inc.                                                           MARYANN        SORO               Customer Home Improvement Contract   24064628A                         0.00
 4897 Sears Home Improvement Products, Inc.                                                           BOBBIE         SIMONDS            Customer Home Improvement Contract   24703527A                         0.00
 4898 Sears Home Improvement Products, Inc.                                                           VASA           LIGHTNER           Customer Home Improvement Contract   24705964A                         0.00
 4899 Sears Home Improvement Products, Inc.                                                           PARKER         JAMES              Customer Home Improvement Contract   24705403A                         0.00
 4900 Sears Home Improvement Products, Inc.                                                           WANDA          HARDING            Customer Home Improvement Contract   24680655A                         0.00
 4901 Sears Home Improvement Products, Inc.                                                           CORIE          BUTTERFIELD        Customer Home Improvement Contract   24694277A                         0.00
 4902 Sears Home Improvement Products, Inc.                                                           MARTHA         BISHOP             Customer Home Improvement Contract   24699240A                         0.00
 4903 Sears Home Improvement Products, Inc.                                                           JOYCE E        GARNER             Customer Home Improvement Contract   24678044B                         0.00
 4904 Sears Home Improvement Products, Inc.                                                           JAMES R        ROBERTSON          Customer Home Improvement Contract   24668320A                         0.00
 4905 Sears Home Improvement Products, Inc.                                                           ANTHONY        ACHEAMPONG         Customer Home Improvement Contract   24679419A                         0.00
 4906 Sears Home Improvement Products, Inc.                                                           JOYCE E        GARNER             Customer Home Improvement Contract   24678044A                         0.00
 4907 Sears Home Improvement Products, Inc.                                                           TIMOTHY        RIGGINS            Customer Home Improvement Contract   24675839A                         0.00
 4908 Sears Home Improvement Products, Inc.                                                           DIANE          EDWARDS            Customer Home Improvement Contract   24699232A                         0.00
 4909 Sears Home Improvement Products, Inc.                                                           ANDRES         RODRIGUEZ          Customer Home Improvement Contract   24686791A                         0.00
 4910 Sears Home Improvement Products, Inc.                                                           Renee          SWAYZEE            Customer Home Improvement Contract   24704982A                         0.00
 4911 Sears Home Improvement Products, Inc.                                                           THEODORE       CLEMONS JR         Customer Home Improvement Contract   24666451A                         0.00
 4912 Sears Home Improvement Products, Inc.                                                           Ruth           Stewart            Customer Home Improvement Contract   24724851A                         0.00
 4913 Sears Home Improvement Products, Inc.                                                           James          Palmer             Customer Home Improvement Contract   24714668A                         0.00
 4914 Sears Home Improvement Products, Inc.                                                           JAIME          MONTANEZ           Customer Home Improvement Contract   24655025A                         0.00
 4915 Sears Home Improvement Products, Inc.                                                           Gregory        Boysen             Customer Home Improvement Contract   24714435B                         0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                   EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                   of Counterparty 22:01:28
                                                                                                                     (Last)
                                                                                                                                                           Main Document
                                                                                                                                                   Title of Contract2
                                                                                                                                                                      PO/ Invoice/ Contract Number
                                                                                                                                                                             (If Applicable)
                                                                                                                                                                                                     Proposed Cure
                                                                                                                                                                                                        Amount
 4916 Sears Home Improvement Products, Inc.
                                                                                          Pg   103 of 111
                                                                                           Gregory           Boysen                Customer Home Improvement Contract 24714435A                                 0.00
 4917 Sears Home Improvement Products, Inc.                                                           JESSICA          PEREZ          Customer Home Improvement Contract    24705418A                           0.00
 4918 Sears Home Improvement Products, Inc.                                                           CINDY            KEHDER         Customer Home Improvement Contract    24499755A                           0.00
 4919 Sears Home Improvement Products, Inc.                                                           MIGUEL           HERNANDEZ      Customer Home Improvement Contract    24709442A                           0.00
 4920 Sears Home Improvement Products, Inc.                                                           LISA             SMITH          Customer Home Improvement Contract    24677245A                           0.00
 4921 Sears Home Improvement Products, Inc.                                                           CARLTON          DARRELL        Customer Home Improvement Contract    24695656A                           0.00
 4922 Sears Home Improvement Products, Inc.                                                           JACQUELINE       JOHNSON        Customer Home Improvement Contract    24659732A                           0.00
 4923 Sears Home Improvement Products, Inc.                                                           PATRICIA         HODGES         Customer Home Improvement Contract    24700209A                           0.00
 4924 Sears Home Improvement Products, Inc.                                                           GLEE             GROSVENOR      Customer Home Improvement Contract    24667863A                           0.00
 4925 Sears Home Improvement Products, Inc.                                                           SUSAN            SILLETTI       Customer Home Improvement Contract    24674550A                           0.00
 4926 Sears Home Improvement Products, Inc.                                                           LAWRENCE         NADEAU         Customer Home Improvement Contract    24659138A                           0.00
 4927 Sears Home Improvement Products, Inc.                                                           MONICA           CHRISTIAN      Customer Home Improvement Contract    24656540A                           0.00
 4928 Sears Home Improvement Products, Inc.                                                           LISA             ADLER          Customer Home Improvement Contract    24697648A                           0.00
 4929 Sears Home Improvement Products, Inc.                                                           PAULETTE         MENTOR         Customer Home Improvement Contract    24703726A                           0.00
 4930 Sears Home Improvement Products, Inc.                                                           Fernando         Gallegos       Customer Home Improvement Contract    24673068A                           0.00
 4931 Sears Home Improvement Products, Inc.                                                           BARBARA          DIXON          Customer Home Improvement Contract    24703873A                           0.00
 4932 Sears Home Improvement Products, Inc.                                                           JOAN             MINNAERT       Customer Home Improvement Contract    24700755A                           0.00
 4933 Sears Home Improvement Products, Inc.                                                           CLAUDIA NAIRNE   BERTIE         Customer Home Improvement Contract    24674563A                           0.00
 4934 Sears Home Improvement Products, Inc.                                                           Linda M          FRAZIER        Customer Home Improvement Contract    24604075B                           0.00
 4935 Sears Home Improvement Products, Inc.                                                           Linda M          FRAZIER        Customer Home Improvement Contract    24604075A                           0.00
 4936 Sears Home Improvement Products, Inc.                                                           JOYCE            WARD           Customer Home Improvement Contract    24704136A                           0.00
 4937 Sears Home Improvement Products, Inc.                                                           PETER            BALESTRIERI    Customer Home Improvement Contract    24674425A                           0.00
 4938 Sears Home Improvement Products, Inc.                                                           Raymond          Tucker         Customer Home Improvement Contract    24661243A                           0.00
 4939 Sears Home Improvement Products, Inc.                                                           CAROLE           HERNANDEZ      Customer Home Improvement Contract    24710801A                           0.00
 4940 Sears Home Improvement Products, Inc.                                                           colin            howard         Customer Home Improvement Contract    24710934A                           0.00
 4941 Sears Home Improvement Products, Inc.                                                           colin            howard         Customer Home Improvement Contract    24710934B                           0.00
 4942 Sears Home Improvement Products, Inc.                                                           MATTIE           SMALL          Customer Home Improvement Contract    24624983A                           0.00
 4943 Sears Home Improvement Products, Inc.                                                           John             Barnes         Customer Home Improvement Contract    23780267D                           0.00
 4944 Sears Home Improvement Products, Inc.                                                           JAMES            KING           Customer Home Improvement Contract    24708574A                           0.00
 4945 Sears Home Improvement Products, Inc.                                                           JASON            WHITE          Customer Home Improvement Contract    24502025A                           0.00
 4946 Sears Home Improvement Products, Inc.                                                           JACKIE           MILLER         Customer Home Improvement Contract    24708801A                           0.00
 4947 Sears Home Improvement Products, Inc.                                                           SIDNEY           AVANTS         Customer Home Improvement Contract    24698680A                           0.00
 4948 Sears Home Improvement Products, Inc.                                                           PAUL             KRUSHESKI      Customer Home Improvement Contract    19308868B                           0.00
 4949 Sears Home Improvement Products, Inc.                                                           PAUL             KRUSHESKI      Customer Home Improvement Contract    19308868A                           0.00
 4950 Sears Home Improvement Products, Inc.                                                           JAMES            GIBSON         Customer Home Improvement Contract    24667877A                           0.00
 4951 Sears Home Improvement Products, Inc.                                                           STEPHANIE        BOYD           Customer Home Improvement Contract    24545811A                           0.00
 4952 Sears Home Improvement Products, Inc.                                                           JANETTE          Norcross       Customer Home Improvement Contract    24706758A                           0.00
 4953 Sears Home Improvement Products, Inc.                                                           TONYA            JONES          Customer Home Improvement Contract    24684034A                           0.00
 4954 Sears Home Improvement Products, Inc.                                                           ERSOLINE         ALLEN          Customer Home Improvement Contract    24697642A                           0.00
 4955 Sears Home Improvement Products, Inc.                                                           CHRISTOPHER      SHAW           Customer Home Improvement Contract    24678384A                           0.00
 4956 Sears Home Improvement Products, Inc.                                                           LINDA            DAVIS          Customer Home Improvement Contract    24699749A                           0.00
 4957 Sears Home Improvement Products, Inc.                                                           PAMELA           LANCASTER      Customer Home Improvement Contract    24642045A                           0.00
 4958 Sears Home Improvement Products, Inc.                                                           John             Bernard        Customer Home Improvement Contract    24632989A                           0.00
 4959 Sears Home Improvement Products, Inc.                                                           BARBARA          HARRISON       Customer Home Improvement Contract    24674589A                           0.00
 4960 Sears Home Improvement Products, Inc.                                                           DOROTHY          JOHNSON        Customer Home Improvement Contract    24629323B                           0.00
 4961 Sears Home Improvement Products, Inc.                                                           DOROTHY          JOHNSON        Customer Home Improvement Contract    24629323A                           0.00
 4962 Sears Home Improvement Products, Inc.                                                           Johnnie          HUMPHREY       Customer Home Improvement Contract    24702224A                           0.00
 4963 Sears Home Improvement Products, Inc.                                                           EUGENIA          ALCUTT         Customer Home Improvement Contract    24711456A                           0.00
 4964 Sears Home Improvement Products, Inc.                                                           RICARDO          LIPSETT        Customer Home Improvement Contract    24550372A                           0.00
 4965 Sears Home Improvement Products, Inc.                                                           IRIS             COLON          Customer Home Improvement Contract    24703468A                           0.00
 4966 Sears Home Improvement Products, Inc.                                                           BRENDA           HERNANDEZ      Customer Home Improvement Contract    24700379A                           0.00
 4967 Sears Home Improvement Products, Inc.                                                           KENIA            WALKER         Customer Home Improvement Contract    24449717A                           0.00
 4968 Sears Home Improvement Products, Inc.                                                           ORETHA           BARNES         Customer Home Improvement Contract    24284399A                           0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                  of Counterparty 22:01:28
                                                                                                                    (Last)
                                                                                                                                                          Main Document
                                                                                                                                                  Title of Contract2
                                                                                                                                                                     PO/ Invoice/ Contract Number
                                                                                                                                                                            (If Applicable)
                                                                                                                                                                                                    Proposed Cure
                                                                                                                                                                                                       Amount
 4969 Sears Home Improvement Products, Inc.
                                                                                          Pg   104 of 111
                                                                                           VERNA             BAER                 Customer Home Improvement Contract 24652079A                                 0.00
 4970 Sears Home Improvement Products, Inc.                                                           William        LARKIN           Customer Home Improvement Contract   24698369A                           0.00
 4971 Sears Home Improvement Products, Inc.                                                           WALTER         NOLAN            Customer Home Improvement Contract   24701252A                           0.00
 4972 Sears Home Improvement Products, Inc.                                                           ROSELLE        DILES            Customer Home Improvement Contract   24526844C                           0.00
 4973 Sears Home Improvement Products, Inc.                                                           Elizabeth      REIM             Customer Home Improvement Contract   24625465B                           0.00
 4974 Sears Home Improvement Products, Inc.                                                           Elizabeth      REIM             Customer Home Improvement Contract   24625465A                           0.00
 4975 Sears Home Improvement Products, Inc.                                                           RAYMOND        TURNER           Customer Home Improvement Contract   24686102A                           0.00
 4976 Sears Home Improvement Products, Inc.                                                           MARY           RIVERA           Customer Home Improvement Contract   24714103A                           0.00
 4977 Sears Home Improvement Products, Inc.                                                           DONALD         ROBINSON         Customer Home Improvement Contract   24680269A                           0.00
 4978 Sears Home Improvement Products, Inc.                                                           ELIZABETH      DENT             Customer Home Improvement Contract   24707094A                           0.00
 4979 Sears Home Improvement Products, Inc.                                                           LASZLO         MOLNAR           Customer Home Improvement Contract   24707368A                           0.00
 4980 Sears Home Improvement Products, Inc.                                                           JULIE          CLARK            Customer Home Improvement Contract   24700133A                           0.00
 4981 Sears Home Improvement Products, Inc.                                                           KARLIS         BALODIS          Customer Home Improvement Contract   24692303A                           0.00
 4982 Sears Home Improvement Products, Inc.                                                           Rise           Wright           Customer Home Improvement Contract   24694843B                           0.00
 4983 Sears Home Improvement Products, Inc.                                                           Rise           Wright           Customer Home Improvement Contract   24694843A                           0.00
 4984 Sears Home Improvement Products, Inc.                                                           HARILN         WHITE            Customer Home Improvement Contract   24089309A                           0.00
 4985 Sears Home Improvement Products, Inc.                                                           CUONG          MAI              Customer Home Improvement Contract   24709758A                           0.00
 4986 Sears Home Improvement Products, Inc.                                                           Jacqueline     PITZ             Customer Home Improvement Contract   24705808A                           0.00
 4987 Sears Home Improvement Products, Inc.                                                           KAREN          Thibeault        Customer Home Improvement Contract   24682459A                           0.00
 4988 Sears Home Improvement Products, Inc.                                                           EURA           ROBINSON         Customer Home Improvement Contract   24545278A                           0.00
 4989 Sears Home Improvement Products, Inc.                                                           ERIC           ANDERSON         Customer Home Improvement Contract   24677358A                           0.00
 4990 Sears Home Improvement Products, Inc.                                                           BETTY L        LEWIS            Customer Home Improvement Contract   24710190B                           0.00
 4991 Sears Home Improvement Products, Inc.                                                           BETTY L        LEWIS            Customer Home Improvement Contract   24710190A                           0.00
 4992 Sears Home Improvement Products, Inc.                                                           LEON           WATSON           Customer Home Improvement Contract   24623985A                           0.00
 4993 Sears Home Improvement Products, Inc.                                                           GRAILEN        GANTT            Customer Home Improvement Contract   24701492A                           0.00
 4994 Sears Home Improvement Products, Inc.                                                           Saied          Tadayon          Customer Home Improvement Contract   24707652A                           0.00
 4995 Sears Home Improvement Products, Inc.                                                           JAMES C        BLASSINGAME      Customer Home Improvement Contract   24683044A                           0.00
 4996 Sears Home Improvement Products, Inc.                                                           MANUELA        MARTINEZ         Customer Home Improvement Contract   24705951A                           0.00
 4997 Sears Home Improvement Products, Inc.                                                           CHAD           Wilder           Customer Home Improvement Contract   24711936A                           0.00
 4998 Sears Home Improvement Products, Inc.                                                           WILLIAM        EHLERS           Customer Home Improvement Contract   24668286A                           0.00
 4999 Sears Home Improvement Products, Inc.                                                           GREGORY        HOOD             Customer Home Improvement Contract   24682731A                           0.00
 5000 Sears Home Improvement Products, Inc.                                                           HATTIE         ENGLISH          Customer Home Improvement Contract   24689857A                           0.00
 5001 Sears Home Improvement Products, Inc.                                                           JAMES          PRATER           Customer Home Improvement Contract   24686874A                           0.00
 5002 Sears Home Improvement Products, Inc.                                                           Claude         COLLINS          Customer Home Improvement Contract   24650372A                           0.00
 5003 Sears Home Improvement Products, Inc.                                                           SHEILA         YOUNG            Customer Home Improvement Contract   24716423A                           0.00
 5004 Sears Home Improvement Products, Inc.                                                           JAMES          SAMPSON          Customer Home Improvement Contract   24693436A                           0.00
 5005 Sears Home Improvement Products, Inc.                                                           NANCY          SIDES            Customer Home Improvement Contract   24593812A                           0.00
 5006 Sears Home Improvement Products, Inc.                                                           Carolyn        White            Customer Home Improvement Contract   24726718A                           0.00
 5007 Sears Home Improvement Products, Inc.                                                           ANA            BERNARDO         Customer Home Improvement Contract   24716062A                           0.00
 5008 Sears Home Improvement Products, Inc.                                                           MARIANO        PAREDES          Customer Home Improvement Contract   24705431A                           0.00
 5009 Sears Home Improvement Products, Inc.                                                           LISA           YOUNG            Customer Home Improvement Contract   24716379A                           0.00
 5010 Sears Home Improvement Products, Inc.                                                           WILFREDO       LORETO           Customer Home Improvement Contract   24692124A                           0.00
 5011 Sears Home Improvement Products, Inc.                                                           WILFREDO       LORETO           Customer Home Improvement Contract   24692124B                           0.00
 5012 Sears Home Improvement Products, Inc.                                                           SHIRLEY P      THOMAS           Customer Home Improvement Contract   24699794A                           0.00
 5013 Sears Home Improvement Products, Inc.                                                           PIA             YOON            Customer Home Improvement Contract   24710251A                           0.00
 5014 Sears Home Improvement Products, Inc.                                                           EUGENE         SMITH            Customer Home Improvement Contract   24633985A                           0.00
 5015 Sears Home Improvement Products, Inc.                                                           RAQUEL         DOWDY-CORNUTE    Customer Home Improvement Contract   24709461A                           0.00
 5016 Sears Home Improvement Products, Inc.                                                           LUCY           ODRIA            Customer Home Improvement Contract   24677783A                           0.00
 5017 Sears Home Improvement Products, Inc.                                                           JAN            NIELSEN          Customer Home Improvement Contract   24536135B                           0.00
 5018 Sears Home Improvement Products, Inc.                                                           LAWRENCE       MYNARCIK         Customer Home Improvement Contract   24674351A                           0.00
 5019 Sears Home Improvement Products, Inc.                                                           SHELLY         RIVERA           Customer Home Improvement Contract   24703883A                           0.00
 5020 Sears Home Improvement Products, Inc.                                                           Karen          Walker           Customer Home Improvement Contract   24734954A                           0.00
 5021 Sears Home Improvement Products, Inc.                                                           SPENCER        WALKER           Customer Home Improvement Contract   22821603C                           0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                  of Counterparty 22:01:28
                                                                                                                    (Last)
                                                                                                                                                          Main Document
                                                                                                                                                  Title of Contract2
                                                                                                                                                                     PO/ Invoice/ Contract Number
                                                                                                                                                                            (If Applicable)
                                                                                                                                                                                                    Proposed Cure
                                                                                                                                                                                                       Amount
 5022 Sears Home Improvement Products, Inc.
                                                                                          Pg   105 of 111
                                                                                           CHERYL            PEOPLES              Customer Home Improvement Contract 24708440A                                 0.00
 5023 Sears Home Improvement Products, Inc.                                                           FRANK            HEATH           Customer Home Improvement Contract   24654642A                          0.00
 5024 Sears Home Improvement Products, Inc.                                                           MICHEAL          GREEN           Customer Home Improvement Contract   24640305A                          0.00
 5025 Sears Home Improvement Products, Inc.                                                           CHERYL           MCKISSICK       Customer Home Improvement Contract   24680925A                          0.00
 5026 Sears Home Improvement Products, Inc.                                                           Joseph           Lingg           Customer Home Improvement Contract   24695026A                          0.00
 5027 Sears Home Improvement Products, Inc.                                                           CHERYL           DENNISTON       Customer Home Improvement Contract   24708096A                          0.00
 5028 Sears Home Improvement Products, Inc.                                                           SCOTT            HALDEMAN        Customer Home Improvement Contract   24704168A                          0.00
 5029 Sears Home Improvement Products, Inc.                                                           WENDY            BROCK           Customer Home Improvement Contract   24695277B                          0.00
 5030 Sears Home Improvement Products, Inc.                                                           WENDY            BROCK           Customer Home Improvement Contract   24695277A                          0.00
 5031 Sears Home Improvement Products, Inc.                                                           ADRIANO          CARVALHO        Customer Home Improvement Contract   24679816A                          0.00
 5032 Sears Home Improvement Products, Inc.                                                           Barbara A        JENSEN          Customer Home Improvement Contract   24679571A                          0.00
 5033 Sears Home Improvement Products, Inc.                                                           Zafar     A      Shah            Customer Home Improvement Contract   24654242A                          0.00
 5034 Sears Home Improvement Products, Inc.                                                           MARK             DAUENHAUER      Customer Home Improvement Contract   24711015A                          0.00
 5035 Sears Home Improvement Products, Inc.                                                           CATHERINE        SAVOCA          Customer Home Improvement Contract   24654905A                          0.00
 5036 Sears Home Improvement Products, Inc.                                                           CATHERINE        SAVOCA          Customer Home Improvement Contract   24654905B                          0.00
 5037 Sears Home Improvement Products, Inc.                                                           christina        boccio          Customer Home Improvement Contract   24683344A                          0.00
 5038 Sears Home Improvement Products, Inc.                                                           RENATO           FERREIRA        Customer Home Improvement Contract   24712419A                          0.00
 5039 Sears Home Improvement Products, Inc.                                                           RAPHAEL          HOBSON          Customer Home Improvement Contract   24668060A                          0.00
 5040 Sears Home Improvement Products, Inc.                                                           Lucille          DOHENY          Customer Home Improvement Contract   24566541A                          0.00
 5041 Sears Home Improvement Products, Inc.                                                           BARBARA          MCKENNA         Customer Home Improvement Contract   24710324A                          0.00
 5042 Sears Home Improvement Products, Inc.                                                           Christopher      Marlow          Customer Home Improvement Contract   24726940A                          0.00
 5043 Sears Home Improvement Products, Inc.                                                           Christine        Buffington      Customer Home Improvement Contract   23920113A                          0.00
 5044 Sears Home Improvement Products, Inc.                                                           RUTHIE           HALEY           Customer Home Improvement Contract   24711815A                          0.00
 5045 Sears Home Improvement Products, Inc.                                                           BARRYIAN         NICHOLS         Customer Home Improvement Contract   24709219A                          0.00
 5046 Sears Home Improvement Products, Inc.                                                           DENNIS           EMBKE           Customer Home Improvement Contract   24695223A                          0.00
 5047 Sears Home Improvement Products, Inc.                                                           MANFRED          ADJIN-TETTEY    Customer Home Improvement Contract   24713924A                          0.00
 5048 Sears Home Improvement Products, Inc.                                                           ELLEN            JOHNSON         Customer Home Improvement Contract   24686505A                          0.00
 5049 Sears Home Improvement Products, Inc.                                                           JANET & Walter   Zymroz          Customer Home Improvement Contract   24703577A                          0.00
 5050 Sears Home Improvement Products, Inc.                                                           JEREMY           SEBIRI          Customer Home Improvement Contract   24522127A                          0.00
 5051 Sears Home Improvement Products, Inc.                                                           BARBARA          HMIELESKI       Customer Home Improvement Contract   24710739A                          0.00
 5052 Sears Home Improvement Products, Inc.                                                           ARTHUR           MAULTSBY        Customer Home Improvement Contract   24709143A                          0.00
 5053 Sears Home Improvement Products, Inc.                                                           ELIZABETH        BANWELL         Customer Home Improvement Contract   24704724A                          0.00
 5054 Sears Home Improvement Products, Inc.                                                           Gary             WOODWARD        Customer Home Improvement Contract   24703389A                          0.00
 5055 Sears Home Improvement Products, Inc.                                                           SARAH            SLATOR          Customer Home Improvement Contract   24555148A                          0.00
 5056 Sears Home Improvement Products, Inc.                                                           SARAH            SLATOR          Customer Home Improvement Contract   24555148B                          0.00
 5057 Sears Home Improvement Products, Inc.                                                           WILHEMINA        VINCENT         Customer Home Improvement Contract   24702152A                          0.00
 5058 Sears Home Improvement Products, Inc.                                                           Steven           Troup           Customer Home Improvement Contract   24493350A                          0.00
 5059 Sears Home Improvement Products, Inc.                                                           DONALD           EASTERLIN       Customer Home Improvement Contract   24603789A                          0.00
 5060 Sears Home Improvement Products, Inc.                                                           Anthony          Boyd            Customer Home Improvement Contract   24726965A                          0.00
 5061 Sears Home Improvement Products, Inc.                                                           SARAH            CRANE CHAISEN   Customer Home Improvement Contract   24301389A                          0.00
 5062 Sears Home Improvement Products, Inc.                                                           EVANGELINE       TOOKE           Customer Home Improvement Contract   24678338A                          0.00
 5063 Sears Home Improvement Products, Inc.                                                           DIANE            DAUGHTRY        Customer Home Improvement Contract   24623953A                          0.00
 5064 Sears Home Improvement Products, Inc.                                                           EDWARD J.        ZAREK           Customer Home Improvement Contract   24609559A                          0.00
 5065 Sears Home Improvement Products, Inc.                                                           RENEE            TILLMAN         Customer Home Improvement Contract   24696761B                          0.00
 5066 Sears Home Improvement Products, Inc.                                                           KEVIN            HARNEY          Customer Home Improvement Contract   24723714A                          0.00
 5067 Sears Home Improvement Products, Inc.                                                           Cindy            Underwood       Customer Home Improvement Contract   24120325A                          0.00
 5068 Sears Home Improvement Products, Inc.                                                           RICHARD          SMITH           Customer Home Improvement Contract   24710420A                          0.00
 5069 Sears Home Improvement Products, Inc.                                                           CARMEN           NORIEGA         Customer Home Improvement Contract   24651452A                          0.00
 5070 Sears Home Improvement Products, Inc.                                                           AWELDA           CRINTA          Customer Home Improvement Contract   24664433A                          0.00
 5071 Sears Home Improvement Products, Inc.                                                           ELIZ             LOPEZ           Customer Home Improvement Contract   24664540A                          0.00
 5072 Sears Home Improvement Products, Inc.                                                           ELAINE           LOGAN           Customer Home Improvement Contract   24714601B                          0.00
 5073 Sears Home Improvement Products, Inc.                                                           ELAINE           LOGAN           Customer Home Improvement Contract   24714601A                          0.00
 5074 Sears Home Improvement Products, Inc.                                                           JOAN             CAMPBELL        Customer Home Improvement Contract   24716570A                          0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                 of Counterparty 22:01:28
                                                                                                                   (Last)
                                                                                                                                                         Main Document
                                                                                                                                                 Title of Contract2
                                                                                                                                                                    PO/ Invoice/ Contract Number
                                                                                                                                                                           (If Applicable)
                                                                                                                                                                                                   Proposed Cure
                                                                                                                                                                                                      Amount
 5075 Sears Home Improvement Products, Inc.
                                                                                          Pg   106 of 111
                                                                                           ERNEST            YAMAMOTO            Customer Home Improvement Contract 24701796A                                 0.00
 5076 Sears Home Improvement Products, Inc.                                                           DAVID          WEBER           Customer Home Improvement Contract   24493068A                           0.00
 5077 Sears Home Improvement Products, Inc.                                                           ANTONIO S      LONGORIA        Customer Home Improvement Contract   24715838A                           0.00
 5078 Sears Home Improvement Products, Inc.                                                           CARLOS         ENCISO          Customer Home Improvement Contract   24682022A                           0.00
 5079 Sears Home Improvement Products, Inc.                                                           Phillip        Alvarez         Customer Home Improvement Contract   24728252A                           0.00
 5080 Sears Home Improvement Products, Inc.                                                           JUDY           OWENS           Customer Home Improvement Contract   24704163A                           0.00
 5081 Sears Home Improvement Products, Inc.                                                           FLO            STAFFORD        Customer Home Improvement Contract   24706376A                           0.00
 5082 Sears Home Improvement Products, Inc.                                                           LEONNA         MCCAFFERY       Customer Home Improvement Contract   24678737A                           0.00
 5083 Sears Home Improvement Products, Inc.                                                           LILY           VIRAY-WRIGHT    Customer Home Improvement Contract   24705585A                           0.00
 5084 Sears Home Improvement Products, Inc.                                                           TRINA          ROBINSON        Customer Home Improvement Contract   24724440A                           0.00
 5085 Sears Home Improvement Products, Inc.                                                           MARY LOU       LINDAHL         Customer Home Improvement Contract   24657789A                           0.00
 5086 Sears Home Improvement Products, Inc.                                                           BILL           INABINET        Customer Home Improvement Contract   24711946A                           0.00
 5087 Sears Home Improvement Products, Inc.                                                           ROBERT         STRATTON        Customer Home Improvement Contract   24711106A                           0.00
 5088 Sears Home Improvement Products, Inc.                                                           RICHARD        CLARK           Customer Home Improvement Contract   24691095A                           0.00
 5089 Sears Home Improvement Products, Inc.                                                           DAVID          SCHAUER         Customer Home Improvement Contract   24630362A                           0.00
 5090 Sears Home Improvement Products, Inc.                                                           SALLY          MCCLENDON       Customer Home Improvement Contract   24710676A                           0.00
 5091 Sears Home Improvement Products, Inc.                                                           HENRY          KIDD            Customer Home Improvement Contract   24699180A                           0.00
 5092 Sears Home Improvement Products, Inc.                                                           BOB            MARZOLI         Customer Home Improvement Contract   24695138A                           0.00
 5093 Sears Home Improvement Products, Inc.                                                           ALICE          FORD            Customer Home Improvement Contract   24642981A                           0.00
 5094 Sears Home Improvement Products, Inc.                                                           KELLI          CHATMAN         Customer Home Improvement Contract   24594064A                           0.00
 5095 Sears Home Improvement Products, Inc.                                                           RONALD B       GRIMES          Customer Home Improvement Contract   24666015A                           0.00
 5096 Sears Home Improvement Products, Inc.                                                           YOUNES         YAZDI ZADEH     Customer Home Improvement Contract   24724668A                           0.00
 5097 Sears Home Improvement Products, Inc.                                                           BARBARA        CHENEY          Customer Home Improvement Contract   24588039A                           0.00
 5098 Sears Home Improvement Products, Inc.                                                           MARCIA         HAMILTON        Customer Home Improvement Contract   19753147A                           0.00
 5099 Sears Home Improvement Products, Inc.                                                           BELINDA        STEWART         Customer Home Improvement Contract   24715710A                           0.00
 5100 Sears Home Improvement Products, Inc.                                                           YOUNES         YAZDI ZADEH     Customer Home Improvement Contract   24724668B                           0.00
 5101 Sears Home Improvement Products, Inc.                                                           AUREA          ARCE            Customer Home Improvement Contract   24698685A                           0.00
 5102 Sears Home Improvement Products, Inc.                                                           ROBERT         BLAKELY JR      Customer Home Improvement Contract   24615026A                           0.00
 5103 Sears Home Improvement Products, Inc.                                                           WAFIK          SABOUNGHI       Customer Home Improvement Contract   24691017A                           0.00
 5104 Sears Home Improvement Products, Inc.                                                           CARMEN         LEON-Aguilar    Customer Home Improvement Contract   24682480A                           0.00
 5105 Sears Home Improvement Products, Inc.                                                           LARRY          WILSON          Customer Home Improvement Contract   24717547A                           0.00
 5106 Sears Home Improvement Products, Inc.                                                           RICHARD        STANISLAWSKI    Customer Home Improvement Contract   24651658A                           0.00
 5107 Sears Home Improvement Products, Inc.                                                           DEBRA          KRAMER          Customer Home Improvement Contract   24428776A                           0.00
 5108 Sears Home Improvement Products, Inc.                                                           CHERE          WALLACE         Customer Home Improvement Contract   24702533A                           0.00
 5109 Sears Home Improvement Products, Inc.                                                           CLARENCE       SIMS            Customer Home Improvement Contract   24628372A                           0.00
 5110 Sears Home Improvement Products, Inc.                                                           JUDITH         FULTZ           Customer Home Improvement Contract   24665056A                           0.00
 5111 Sears Home Improvement Products, Inc.                                                           TAMMY          CLINE           Customer Home Improvement Contract   24717761A                           0.00
 5112 Sears Home Improvement Products, Inc.                                                           FRANK          JOHNSON         Customer Home Improvement Contract   17309979B                           0.00
 5113 Sears Home Improvement Products, Inc.                                                           COURTNEY       PINNELL         Customer Home Improvement Contract   24712215A                           0.00
 5114 Sears Home Improvement Products, Inc.                                                           KELLY          DANIEL          Customer Home Improvement Contract   24681973A                           0.00
 5115 Sears Home Improvement Products, Inc.                                                           CAROLYN        THOMAS          Customer Home Improvement Contract   24679510A                           0.00
 5116 Sears Home Improvement Products, Inc.                                                           ROBERT         GRANILLO        Customer Home Improvement Contract   24717222A                           0.00
 5117 Sears Home Improvement Products, Inc.                                                           JOHN           STACKHOUSE      Customer Home Improvement Contract   24714388A                           0.00
 5118 Sears Home Improvement Products, Inc.                                                           MIKE           SOBOCINSKI      Customer Home Improvement Contract   24678300A                           0.00
 5119 Sears Home Improvement Products, Inc.                                                           DENICE         POPE            Customer Home Improvement Contract   24650712A                           0.00
 5120 Sears Home Improvement Products, Inc.                                                           MAKEBA         CAWTHON         Customer Home Improvement Contract   24716599A                           0.00
 5121 Sears Home Improvement Products, Inc.                                                           JOHN           FIELDS          Customer Home Improvement Contract   24583906A                           0.00
 5122 Sears Home Improvement Products, Inc.                                                           LORELEI        PALLARES        Customer Home Improvement Contract   24712738A                           0.00
 5123 Sears Home Improvement Products, Inc.                                                           LESLIE         BELL            Customer Home Improvement Contract   24680221B                           0.00
 5124 Sears Home Improvement Products, Inc.                                                           LESLIE         BELL            Customer Home Improvement Contract   24680221A                           0.00
 5125 Sears Home Improvement Products, Inc.                                                           ABDUL          RAOOFI          Customer Home Improvement Contract   24718338A                           0.00
 5126 Sears Home Improvement Products, Inc.                                                           ERNESTINA      VALLE           Customer Home Improvement Contract   24706531A                           0.00
 5127 Sears Home Improvement Products, Inc.                                                           ALETA          WILSON          Customer Home Improvement Contract   24700559A                           0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                 of Counterparty 22:01:28
                                                                                                                   (Last)
                                                                                                                                                         Main Document
                                                                                                                                                 Title of Contract2
                                                                                                                                                                    PO/ Invoice/ Contract Number
                                                                                                                                                                           (If Applicable)
                                                                                                                                                                                                   Proposed Cure
                                                                                                                                                                                                      Amount
 5128 Sears Home Improvement Products, Inc.
                                                                                          Pg   107 of 111
                                                                                           GODFREY           GEORGE              Customer Home Improvement Contract 24595936A                                 0.00
 5129 Sears Home Improvement Products, Inc.                                                           JOHN           TRUONG           Customer Home Improvement Contract   24717157A                          0.00
 5130 Sears Home Improvement Products, Inc.                                                           HAZEL          HAMILTON         Customer Home Improvement Contract   24720910A                          0.00
 5131 Sears Home Improvement Products, Inc.                                                           SEDDIS         PARK             Customer Home Improvement Contract   24553314A                          0.00
 5132 Sears Home Improvement Products, Inc.                                                           SEDDIS         PARK             Customer Home Improvement Contract   24553314B                          0.00
 5133 Sears Home Improvement Products, Inc.                                                           BINU           CHERIAN          Customer Home Improvement Contract   24647430A                          0.00
 5134 Sears Home Improvement Products, Inc.                                                           DEOMATIE       RAMBARRAN        Customer Home Improvement Contract   24668751A                          0.00
 5135 Sears Home Improvement Products, Inc.                                                           ALISON         OLDHAM           Customer Home Improvement Contract   24716871B                          0.00
 5136 Sears Home Improvement Products, Inc.                                                           ALISON         OLDHAM           Customer Home Improvement Contract   24716871A                          0.00
 5137 Sears Home Improvement Products, Inc.                                                           ANTONIO        GARRETT          Customer Home Improvement Contract   24724641A                          0.00
 5138 Sears Home Improvement Products, Inc.                                                           MARIA          ENCINAS          Customer Home Improvement Contract   24662867A                          0.00
 5139 Sears Home Improvement Products, Inc.                                                           DIANE          GUMMELT          Customer Home Improvement Contract   24703489A                          0.00
 5140 Sears Home Improvement Products, Inc.                                                           DEBRA          DEATON           Customer Home Improvement Contract   24705571A                          0.00
 5141 Sears Home Improvement Products, Inc.                                                           JOSEFA         OCHOA            Customer Home Improvement Contract   24687802A                          0.00
 5142 Sears Home Improvement Products, Inc.                                                           AUDRINE        TAYLOR           Customer Home Improvement Contract   24691961A                          0.00
 5143 Sears Home Improvement Products, Inc.                                                           JOSEPH         MCMORROW         Customer Home Improvement Contract   24572591A                          0.00
 5144 Sears Home Improvement Products, Inc.                                                           ram            puppala          Customer Home Improvement Contract   24727599A                          0.00
 5145 Sears Home Improvement Products, Inc.                                                           SUSAN          LU               Customer Home Improvement Contract   24719729A                          0.00
 5146 Sears Home Improvement Products, Inc.                                                           HEIDI          TRAVIS           Customer Home Improvement Contract   24710524A                          0.00
 5147 Sears Home Improvement Products, Inc.                                                           ram            puppala          Customer Home Improvement Contract   24727599B                          0.00
 5148 Sears Home Improvement Products, Inc.                                                           YORK           LEE              Customer Home Improvement Contract   24535765A                          0.00
 5149 Sears Home Improvement Products, Inc.                                                           ALLEN          BADER            Customer Home Improvement Contract   24710660A                          0.00
 5150 Sears Home Improvement Products, Inc.                                                           TEMPLE         MICHNA           Customer Home Improvement Contract   24711220A                          0.00
 5151 Sears Home Improvement Products, Inc.                                                           Shola          Prevost-Allen    Customer Home Improvement Contract   24719693A                          0.00
                                                                                                      STEPHANIE
 5152 Sears Home Improvement Products, Inc.                                                           MULLINS        LEWIS            Customer Home Improvement Contract   24704410A                          0.00
 5153 Sears Home Improvement Products, Inc.                                                           GERALDINE      BYNUM            Customer Home Improvement Contract   24697673A                          0.00
 5154 Sears Home Improvement Products, Inc.                                                           ANGEL          OSBORNE          Customer Home Improvement Contract   24704313A                          0.00
 5155 Sears Home Improvement Products, Inc.                                                           LILIANA        QUIJANO          Customer Home Improvement Contract   24687132A                          0.00
 5156 Sears Home Improvement Products, Inc.                                                           Guy            Wolfington       Customer Home Improvement Contract   24718525A                          0.00
 5157 Sears Home Improvement Products, Inc.                                                           DOLORES        LOERA            Customer Home Improvement Contract   24719858A                          0.00
 5158 Sears Home Improvement Products, Inc.                                                           JACQUELINE     ONEIL            Customer Home Improvement Contract   24704363A                          0.00
 5159 Sears Home Improvement Products, Inc.                                                           ANTHONY        CRAMPO           Customer Home Improvement Contract   24645376B                          0.00
 5160 Sears Home Improvement Products, Inc.                                                           ANISLUZ        LOPEZ            Customer Home Improvement Contract   24583020A                          0.00
 5161 Sears Home Improvement Products, Inc.                                                           AUBREY         DOUGLAS          Customer Home Improvement Contract   24636515A                          0.00
 5162 Sears Home Improvement Products, Inc.                                                           LEONARD        HOPKINS          Customer Home Improvement Contract   24712786A                          0.00
 5163 Sears Home Improvement Products, Inc.                                                           FELICIA        PIGGEE-HOLT      Customer Home Improvement Contract   24118258A                          0.00
 5164 Sears Home Improvement Products, Inc.                                                           Renata         VIEIRA           Customer Home Improvement Contract   24629682A                          0.00
 5165 Sears Home Improvement Products, Inc.                                                           TRACEY         SUTHERLAND       Customer Home Improvement Contract   24697340A                          0.00
 5166 Sears Home Improvement Products, Inc.                                                           BLANCA         OSORIO           Customer Home Improvement Contract   24628970A                          0.00
 5167 Sears Home Improvement Products, Inc.                                                           JOSEPHINE      YOKO-UZOMAH      Customer Home Improvement Contract   24669390A                          0.00
 5168 Sears Home Improvement Products, Inc.                                                           SANDRA         MARTINI          Customer Home Improvement Contract   24644829A                          0.00
 5169 Sears Home Improvement Products, Inc.                                                           JACOB          BAILEY           Customer Home Improvement Contract   24711588A                          0.00
 5170 Sears Home Improvement Products, Inc.                                                           Riley          BEERBOWER        Customer Home Improvement Contract   24687992A                          0.00
 5171 Sears Home Improvement Products, Inc.                                                           DAWN           FOGLE            Customer Home Improvement Contract   24630994A                          0.00
 5172 Sears Home Improvement Products, Inc.                                                           ROBERT         PACE             Customer Home Improvement Contract   24710011A                          0.00
 5173 Sears Home Improvement Products, Inc.                                                           LYNNE          PERKINS          Customer Home Improvement Contract   24717767A                          0.00
 5174 Sears Home Improvement Products, Inc.                                                           LARRY          STONE            Customer Home Improvement Contract   24669691A                          0.00
 5175 Sears Home Improvement Products, Inc.                                                           CYNTHIA        SIMER            Customer Home Improvement Contract   24702448A                          0.00
 5176 Sears Home Improvement Products, Inc.                                                           Ogbamicael     Sebhatu          Customer Home Improvement Contract   24708606A                          0.00
 5177 Sears Home Improvement Products, Inc.                                                           GEOFFREY       MOORER           Customer Home Improvement Contract   24704575A                          0.00
 5178 Sears Home Improvement Products, Inc.                                                           VICKY          LUMBWELE-ZAHUI   Customer Home Improvement Contract   24712077A                          0.00
 5179 Sears Home Improvement Products, Inc.                                                           CAROL          STEVENS          Customer Home Improvement Contract   24652166A                          0.00
 5180 Sears Home Improvement Products, Inc.                                                           JESS           PONCE            Customer Home Improvement Contract   24720285A                          0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                  of Counterparty 22:01:28
                                                                                                                    (Last)
                                                                                                                                                          Main Document
                                                                                                                                                  Title of Contract2
                                                                                                                                                                     PO/ Invoice/ Contract Number
                                                                                                                                                                            (If Applicable)
                                                                                                                                                                                                    Proposed Cure
                                                                                                                                                                                                       Amount
 5181 Sears Home Improvement Products, Inc.
                                                                                          Pg   108 of 111
                                                                                           RAQUEL            DEAN                 Customer Home Improvement Contract 24716904A                                 0.00
 5182 Sears Home Improvement Products, Inc.                                                           Jamie          Tenace           Customer Home Improvement Contract   24728015A                           0.00
 5183 Sears Home Improvement Products, Inc.                                                           KATHRYN        PERKINS          Customer Home Improvement Contract   24672528A                           0.00
 5184 Sears Home Improvement Products, Inc.                                                           JONATHAN       DAVIS            Customer Home Improvement Contract   24644039A                           0.00
 5185 Sears Home Improvement Products, Inc.                                                           MELERWEISE     BARDEN           Customer Home Improvement Contract   24711160B                           0.00
 5186 Sears Home Improvement Products, Inc.                                                           ANA            HOLDSWORTH       Customer Home Improvement Contract   24648413A                           0.00
 5187 Sears Home Improvement Products, Inc.                                                           LIONEL         NARCISSE         Customer Home Improvement Contract   24721505A                           0.00
 5188 Sears Home Improvement Products, Inc.                                                           MELERWEISE     BARDEN           Customer Home Improvement Contract   24711160A                           0.00
 5189 Sears Home Improvement Products, Inc.                                                           MANUEL A       RIZO             Customer Home Improvement Contract   24671927A                           0.00
 5190 Sears Home Improvement Products, Inc.                                                           MICHAEL        WILLIAMS         Customer Home Improvement Contract   24641301A                           0.00
 5191 Sears Home Improvement Products, Inc.                                                           MITCHELL       EDMONDS          Customer Home Improvement Contract   24622333B                           0.00
 5192 Sears Home Improvement Products, Inc.                                                           VIRG           FEDORENKO        Customer Home Improvement Contract   24678121A                           0.00
 5193 Sears Home Improvement Products, Inc.                                                           ARIEL          VILLEGAS         Customer Home Improvement Contract   24222446A                           0.00
 5194 Sears Home Improvement Products, Inc.                                                           SAMUEL         COKE             Customer Home Improvement Contract   24696748A                           0.00
 5195 Sears Home Improvement Products, Inc.                                                           TIMOTHY        WILSON           Customer Home Improvement Contract   24684129A                           0.00
 5196 Sears Home Improvement Products, Inc.                                                           BURNIS         CHAMBERS JR      Customer Home Improvement Contract   24694937A                           0.00
 5197 Sears Home Improvement Products, Inc.                                                           THERESA        MARTIN           Customer Home Improvement Contract   24710238B                           0.00
 5198 Sears Home Improvement Products, Inc.                                                           THERESA        MARTIN           Customer Home Improvement Contract   24710238A                           0.00
 5199 Sears Home Improvement Products, Inc.                                                           CRYSTAL        SKINNER          Customer Home Improvement Contract   24704580A                           0.00
 5200 Sears Home Improvement Products, Inc.                                                           FRANK          VANDERHULE       Customer Home Improvement Contract   24663109A                           0.00
 5201 Sears Home Improvement Products, Inc.                                                           DENNIS J       COLES 3rd        Customer Home Improvement Contract   24721404A                           0.00
 5202 Sears Home Improvement Products, Inc.                                                           JUANITA        GARRETT          Customer Home Improvement Contract   24715179A                           0.00
 5203 Sears Home Improvement Products, Inc.                                                           MICHAEL        EVANS            Customer Home Improvement Contract   24577103A                           0.00
 5204 Sears Home Improvement Products, Inc.                                                           MICHAEL        EVANS            Customer Home Improvement Contract   24577103B                           0.00
 5205 Sears Home Improvement Products, Inc.                                                           KATHLEEN       CHICK            Customer Home Improvement Contract   24673061A                           0.00
 5206 Sears Home Improvement Products, Inc.                                                           Keith          Whitley          Customer Home Improvement Contract   24491405A                           0.00
 5207 Sears Home Improvement Products, Inc.                                                           KEVIN          MOORE            Customer Home Improvement Contract   24662180A                           0.00
 5208 Sears Home Improvement Products, Inc.                                                           CECILIA        DIAZ             Customer Home Improvement Contract   24717951A                           0.00
 5209 Sears Home Improvement Products, Inc.                                                           DAVID          WRIGHT           Customer Home Improvement Contract   24721787A                           0.00
 5210 Sears Home Improvement Products, Inc.                                                           BERNICE        QUARTERMAN       Customer Home Improvement Contract   24722889A                           0.00
 5211 Sears Home Improvement Products, Inc.                                                           ROBERT         SZCZESNY         Customer Home Improvement Contract   24721547A                           0.00
 5212 Sears Home Improvement Products, Inc.                                                           SIMON          COTTON           Customer Home Improvement Contract   24703734A                           0.00
 5213 Sears Home Improvement Products, Inc.                                                           KATHLEEN       WAGG             Customer Home Improvement Contract   24723278A                           0.00
 5214 Sears Home Improvement Products, Inc.                                                           SONORA         WALKER           Customer Home Improvement Contract   24717576A                           0.00
 5215 Sears Home Improvement Products, Inc.                                                           DARLENE        RADCLIFFE        Customer Home Improvement Contract   24716315A                           0.00
 5216 Sears Home Improvement Products, Inc.                                                           MATTESON       MERVYN           Customer Home Improvement Contract   24710040A                           0.00
 5217 Sears Home Improvement Products, Inc.                                                           RUTHE          WILSON           Customer Home Improvement Contract   24653428A                           0.00
 5218 Sears Home Improvement Products, Inc.                                                           MATTHEW        KLOSKE           Customer Home Improvement Contract   24720225A                           0.00
 5219 Sears Home Improvement Products, Inc.                                                           YVONNE         CANNER           Customer Home Improvement Contract   24711698A                           0.00
 5220 Sears Home Improvement Products, Inc.                                                           RUSS           MORGAN           Customer Home Improvement Contract   24680024A                           0.00
 5221 Sears Home Improvement Products, Inc.                                                           PATRICIA       KELLY            Customer Home Improvement Contract   24723444A                           0.00
 5222 Sears Home Improvement Products, Inc.                                                           Rebecca        SIDIROPOULOS     Customer Home Improvement Contract   24695152A                           0.00
 5223 Sears Home Improvement Products, Inc.                                                           Joseph         Connors          Customer Home Improvement Contract   24627728A                           0.00
 5224 Sears Home Improvement Products, Inc.                                                           BRADLEY        CARTER           Customer Home Improvement Contract   24588747A                           0.00
 5225 Sears Home Improvement Products, Inc.                                                           VIANDRA        SCRUGGS          Customer Home Improvement Contract   24408648A                           0.00
 5226 Sears Home Improvement Products, Inc.                                                           SYLVIA         HAMILTON         Customer Home Improvement Contract   24661169A                           0.00
 5227 Sears Home Improvement Products, Inc.                                                           BRUCE (MIKE)   EWAN             Customer Home Improvement Contract   24712149A                           0.00
 5228 Sears Home Improvement Products, Inc.                                                           ROBERT         FRANCIS          Customer Home Improvement Contract   24721883A                           0.00
 5229 Sears Home Improvement Products, Inc.                                                           HENRY          ALFORD           Customer Home Improvement Contract   24721996A                           0.00
 5230 Sears Home Improvement Products, Inc.                                                           LORI           REDFEARN         Customer Home Improvement Contract   24476350A                           0.00
 5231 Sears Home Improvement Products, Inc.                                                           JOYCE          MCBRIDE          Customer Home Improvement Contract   24587814A                           0.00
 5232 Sears Home Improvement Products, Inc.                                                           DARLENE        SEARS            Customer Home Improvement Contract   24715459A                           0.00
 5233 Sears Home Improvement Products, Inc.                                                           christine      alden            Customer Home Improvement Contract   24493008A                           0.00
Line            Full Name of Sears Debtor Party
                                                  18-23538-rdd   Doc     1054 Filed 12/05/18
                                                                 Name of Counterparty
                                                                                                  EnteredName12/05/18
                                                                                           Title of Contract
                                                                                                                 of Counterparty 22:01:28
                                                                                                                   (Last)
                                                                                                                                                         Main Document
                                                                                                                                                 Title of Contract2
                                                                                                                                                                    PO/ Invoice/ Contract Number
                                                                                                                                                                           (If Applicable)
                                                                                                                                                                                                   Proposed Cure
                                                                                                                                                                                                      Amount
 5234 Sears Home Improvement Products, Inc.
                                                                                          Pg   109 of 111
                                                                                           WINSTON           WEBSTER             Customer Home Improvement Contract 24699641A                                 0.00
 5235 Sears Home Improvement Products, Inc.                                                           SHIRLEY           WHITTED       Customer Home Improvement Contract   24691540A                          0.00
 5236 Sears Home Improvement Products, Inc.                                                           RICHARD           HOARD         Customer Home Improvement Contract   24719577A                          0.00
 5237 Sears Home Improvement Products, Inc.                                                           JUAN              HERNANDEZ     Customer Home Improvement Contract   23761819A                          0.00
 5238 Sears Home Improvement Products, Inc.                                                           PAUL              STAGGS        Customer Home Improvement Contract   24709579A                          0.00
 5239 Sears Home Improvement Products, Inc.                                                           KIMMY             CONNALLY      Customer Home Improvement Contract   24722474A                          0.00
 5240 Sears Home Improvement Products, Inc.                                                           JOYCE             ZUPET         Customer Home Improvement Contract   24722051A                          0.00
 5241 Sears Home Improvement Products, Inc.                                                           MACEY             BONNER        Customer Home Improvement Contract   24719514A                          0.00
 5242 Sears Home Improvement Products, Inc.                                                           RICHARD / Craig   KACMARSKY     Customer Home Improvement Contract   24667171A                          0.00
 5243 Sears Home Improvement Products, Inc.                                                           CHRISTINE         BALELLUGARI   Customer Home Improvement Contract   24686756A                          0.00
 5244 Sears Home Improvement Products, Inc.                                                           RONALD            KETCH         Customer Home Improvement Contract   24562123B                          0.00
 5245 Sears Home Improvement Products, Inc.                                                           Rita              Thornton      Customer Home Improvement Contract   24734145A                          0.00
 5246 Sears Home Improvement Products, Inc.                                                           REGINALD          JONES         Customer Home Improvement Contract   24694248A                          0.00
 5247 Sears Home Improvement Products, Inc.                                                           ISABEL            HENNEQUIN     Customer Home Improvement Contract   24681185A                          0.00
 5248 Sears Home Improvement Products, Inc.                                                           TREVORS           JOHNSON       Customer Home Improvement Contract   24448584B                          0.00
 5249 Sears Home Improvement Products, Inc.                                                           GILDA             BUMGARNER     Customer Home Improvement Contract   24720263A                          0.00
 5250 Sears Home Improvement Products, Inc.                                                           donna             RIDDICK       Customer Home Improvement Contract   24638755A                          0.00
 5251 Sears Home Improvement Products, Inc.                                                           WILLIAM           BEAMISH       Customer Home Improvement Contract   24655434A                          0.00
 5252 Sears Home Improvement Products, Inc.                                                           Connie            Brynterson    Customer Home Improvement Contract   24729654A                          0.00
 5253 Sears Home Improvement Products, Inc.                                                           MAXINE            WORMACK       Customer Home Improvement Contract   24634258A                          0.00
 5254 Sears Home Improvement Products, Inc.                                                           MARGIE            THOMPSON      Customer Home Improvement Contract   24714000A                          0.00
 5255 Sears Home Improvement Products, Inc.                                                           laura             PIERCE        Customer Home Improvement Contract   24694792A                          0.00
 5256 Sears Home Improvement Products, Inc.                                                           ENID              MARIN         Customer Home Improvement Contract   24659098A                          0.00
 5257 Sears Home Improvement Products, Inc.                                                           SUSAN             COVIELLO      Customer Home Improvement Contract   24672556A                          0.00
 5258 Sears Home Improvement Products, Inc.                                                           MAXIMO L          PEREZ         Customer Home Improvement Contract   24660622B                          0.00
 5259 Sears Home Improvement Products, Inc.                                                           MAXIMO L          PEREZ         Customer Home Improvement Contract   24660622A                          0.00
 5260 Sears Home Improvement Products, Inc.                                                           Rodney N.         Gore          Customer Home Improvement Contract   24731483A                          0.00
 5261 Sears Home Improvement Products, Inc.                                                           DEBORAH           GOMM          Customer Home Improvement Contract   24643888A                          0.00
 5262 Sears Home Improvement Products, Inc.                                                           JOHN              WRIGHT        Customer Home Improvement Contract   24623964A                          0.00
 5263 Sears Home Improvement Products, Inc.                                                           GILBERT F         HERNANDEZ     Customer Home Improvement Contract   24678464A                          0.00
 5264 Sears Home Improvement Products, Inc.                                                           FREDRICK          WOODLAND      Customer Home Improvement Contract   24599719A                          0.00
 5265 Sears Home Improvement Products, Inc.                                                           MARCELLINE        DECATO        Customer Home Improvement Contract   24729729A                          0.00
 5266 Sears Home Improvement Products, Inc.                                                           IDA               MORROW        Customer Home Improvement Contract   24718675A                          0.00
 5267 Sears Home Improvement Products, Inc.                                                           RICHARD           MACHADO       Customer Home Improvement Contract   24630142A                          0.00
 5268 Sears Home Improvement Products, Inc.                                                           ALISON            SWARENS       Customer Home Improvement Contract   24707379A                          0.00
 5269 Sears Home Improvement Products, Inc.                                                           PATRICIA          ABERLE        Customer Home Improvement Contract   24686831A                          0.00
 5270 Sears Home Improvement Products, Inc.                                                           PATRICIA          ABERLE        Customer Home Improvement Contract   24686831B                          0.00
 5271 Sears Home Improvement Products, Inc.                                                           BETTY             CAMERER       Customer Home Improvement Contract   11040445A                          0.00
 5272 Sears Home Improvement Products, Inc.                                                           DIANA             SEXTON        Customer Home Improvement Contract   24716433A                          0.00
 5273 Sears Home Improvement Products, Inc.                                                           BRUCE             JEFFERS       Customer Home Improvement Contract   24710758A                          0.00
 5274 Sears Home Improvement Products, Inc.                                                           FREDRIKA          MOORE         Customer Home Improvement Contract   24716562A                          0.00
 5275 Sears Home Improvement Products, Inc.                                                           RUDOLFH           SCIPIO        Customer Home Improvement Contract   24704854A                          0.00
 5276 Sears Home Improvement Products, Inc.                                                           ANDREW            SMITH         Customer Home Improvement Contract   24728793A                          0.00
 5277 Sears Home Improvement Products, Inc.                                                           ALICE             FAIN          Customer Home Improvement Contract   24730120A                          0.00
 5278 Sears Home Improvement Products, Inc.                                                           VICKI             THRONE        Customer Home Improvement Contract   24732172A                          0.00
18-23538-rdd          Doc 1054   Filed 12/05/18 Entered 12/05/18 22:01:28   Main Document
                                             Pg 110 of 111


                                             Exhibit C

                                         Revised Cure Costs




                                                2
 WEIL:\96830183\2\73217.0004
Line     Debtor Party        18-23538-rdd           Doc 1054
                                               Counterparty Name Filed 12/05/18             EnteredTitle12/05/18
                                                                                                         of Contract 22:01:28 Main Document
                                                                                                                                   Previous Cure Amount Corrected Cure Amount
       1 Sears Home Improvement Products, Inc. Danosa Caribbean, Inc.        Pg            111 of 111
                                                                                                   Supply Agreement for Roofing              27,735.34                  0.00
       2 Sears Home Improvement Products, Inc. WincoreWindow Company, LLC                              Supply Agreement for Windows             957,796.52        551,539.03
                                                                                                       Supply Agreement for acrylic bath
       3 Sears Home Improvement Products, Inc.   BCI Acrylic Bath Systems, Inc.                        fixtures                                 128,573.45              0.00
       4 Sears Home Improvement Products, Inc.   Beacon Sales Acquisition, Inc. (Allied/Roofing Supply)Supply Agreement for Roofing             101,401.80              0.00
       5 Sears Home Improvement Products, Inc.   American Builders & Contractors Supply Co., Inc.      Supply Agreement for Roofing             254,400.05              0.00
                                                                                                       Supply Agreement for plumbing/interior
       6 Sears Home Improvement Products, Inc.   Hajoca Corporation                                    fixtures                                  61,566.84              0.00
                                                                                                       Supply Agreement for Flooring/
       7 Sears Holding Management Corporation    Dal-Tile Distribution, Inc.                           Backsplash                                33,426.40              0.00
